                Case 20-11218-MFW               Doc 18       Filed 05/24/20         Page 1 of 253




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re
                                                                     Chapter 11

    The Hertz Corporation, et al.,1                                  Case No. 20-11218 (MFW)

                                                                     (Joint Administration Requested)
                                          Debtors.


         DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
          (I) APPROVING THE DEBTORS’ PROPOSED FORM OF ADEQUATE
       ASSURANCE OF PAYMENT TO UTILITY PROVIDERS, (II) ESTABLISHING
       PROCEDURES FOR RESOLVING OBJECTIONS BY UTILITY PROVIDERS,
           AND (III) PROHIBITING UTILITY PROVIDERS FROM ALTERING,
                 REFUSING, OR DISCONTINUING UTILITY SERVICES

                   The debtors and debtors in possession (collectively, the “Debtors,” and together

with their non-Debtor affiliates, the “Company”) in the above-captioned cases hereby file this

motion (the “Motion”) for entry of an interim order substantially in the form attached hereto as

Exhibit A (the “Interim Order”) and a final order substantially in the form attached hereto as

Exhibit B (the “Final Order,” together with the Interim Order, the “Orders”) granting the relief

described below. In support of this Motion, the Debtors rely upon and incorporate by reference

the Declaration of Jamere Jackson in Support of the Debtors’ Petitions and Requests for First Day

Relief (the “First Day Declaration”),2 filed concurrently herewith. In further support of the

Motion, the Debtors, by and through their undersigned counsel, respectfully state as follows:



1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, for which joint administration for procedural purposes has been requested, a complete list of the debtors and
the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
       Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the First
Day Declaration.



RLF1 23473417v.1
               Case 20-11218-MFW                Doc 18        Filed 05/24/20        Page 2 of 253




                                            RELIEF REQUESTED

         1.        By this Motion, pursuant to sections 105(a) and 366 of title 11 of the United States

Code (the “Bankruptcy Code”), the Debtors seek entry of the Orders (a) approving Debtors’

proposed form of adequate assurance of payment to Utility Providers (as defined below),

(b) establishing procedures for resolving any requests for additional assurance by Utility

Providers; and (c) prohibiting Utility Providers from altering, refusing, or discontinuing utility

services to, or discriminating against, the Debtors on account of any outstanding amount for

services rendered prepetition or any perceived inadequacy of the Debtors’ proposed adequate

assurance pending entry of the Final Order.

         2.        In addition, the Debtors request that the Court schedule a final hearing (the “Final

Hearing”)3 to consider the relief requested herein on a final basis and entry of the Final Order.

         3.        For the reasons set forth herein, the Debtors submit that the relief requested is in

the best interest of the Debtors, their estates, creditors, and other parties in interest.

                   JURISDICTION, VENUE AND PREDICATES FOR RELIEF

         4.        This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012 (Sleet, C.J.). This is a core proceeding under 28

U.S.C. § 157(b). Venue of these Chapter 11 Cases (as defined below) and this Motion is proper

in this District under 28 U.S.C. §§ 1408 and 1409.




3
         The period between the date this Motion was filed and the Final Hearing is referred to herein as the “Interim
Period.” The Debtors estimate that the Interim Period will last thirty (30) days where such an estimate is required for
the purposes of the relief requested herein.

                                                          2
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18       Filed 05/24/20   Page 3 of 253




         5.        The predicates for the relief requested by this Motion are sections 105(a) and 366

of the Bankruptcy Code and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”).

         6.        Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final judgment or order with respect to this Motion if it is

determined that this Court lacks Article III jurisdiction to enter such final order or judgment absent

consent of the parties.

                                           BACKGROUND

                   Overview

         7.        On May 22, 2020 (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). The Debtors have filed a separate procedural motion requesting that the Chapter 11 Cases

be jointly administered. The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No creditors’ committee has been appointed by the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”), nor has a trustee or examiner been appointed in these

Chapter 11 Cases.

         8.        The Company is a leading provider of vehicle rentals around the world, serving

customers under the Hertz, Dollar, Thrifty, and Firefly brands. The Company and its franchisees

operate a total of more than 10,000 locations across North America, Europe, Latin America,

Africa, Asia, Australia, the Caribbean, the Middle East and New Zealand. Hertz’s motto, “we’re

here to get you there,” reflects the Company’s fundamental function: to help its customers move

about and explore, whether close to home or on the other side of the globe.
                                                    3
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18       Filed 05/24/20   Page 4 of 253




         9.        In addition to their vehicle rental businesses, the Debtors offer leasing and fleet

management services in the United States and Canada through Debtor Donlen Corporation

(“Donlen”) and certain of its subsidiaries. Donlen provides a variety of fleet services to North

American companies that operate vehicle fleets of all different sizes, allowing customers to focus

on their core businesses while Donlen helps them achieve efficiencies in their fleet operations.

         10.       With air travel at record levels in 2018 and 2019, the Company was prospering. It

reported adjusted corporate EBITDA of $433 million and $649 million in those years, respectively,

and, through the end of 2019, achieved ten consecutive quarters of year-over-year revenue growth.

In March of 2020, however, the Company’s business was acutely impacted by reductions in travel

and restrictions on movement brought about by the coronavirus pandemic. Whether voluntarily

or by government mandate, the air travelers the Company serves largely stopped flying and its

local customers largely stopped driving. The effect on the Company’s revenue was devastating.

         11.       At the same time, the crisis subjected the Company to unanticipated demands on

its cash reserves. A sharp and unexpected reduction in used car values precipitated by the

coronavirus crisis burdened the Company with a substantial cash payment due April 27, 2020 in

connection with its primary U.S. rental fleet financing arrangement. The Company elected not to

consume its precious liquidity and did not make that payment. A short forbearance and waiver

period allowed the Company to reach accords with creditors in Europe and Australia on additional

temporary or permanent waivers. However, it failed to yield a longer-term solution with the

Company’s primary U.S. and Canadian creditor groups. Accordingly, the Debtors commenced

these Chapter 11 Cases with the goals of stabilizing their operations, assessing their options, and

charting a course for a strong future.




                                                    4
RLF1 23473417v.1
                Case 20-11218-MFW                Doc 18        Filed 05/24/20        Page 5 of 253




         12.       Additional background and information regarding the Company, including its

business operations, its corporate and capital structure, its restructuring activities, and the events

leading to the commencement of these Chapter 11 Cases, is set forth in detail in the First Day

Declaration.

                   The Utility Services

         13.       In connection with the operation of their business, the Debtors obtain electricity,

natural gas, water, waste removal, telephone, internet, cable, and other similar services

(collectively, the “Utility Services”) from numerous utility providers for the Company’s

thousands of corporate and operating locations in the United States and Canada (the “Utility

Providers”). Each of the Debtors’ offices, service centers, rental locations, and other facilities

typically have multiple utility accounts with the Utility Providers (the “Provider Accounts”). A

nonexclusive list of the Utility Providers and corresponding Provider Accounts (the “Utility

Service List”) is attached hereto as Schedule 1, which is incorporated herein by reference.4

         14.       To manage the Debtors’ payments owed to some of their Utility Providers,

including under various leases, the Debtors maintain service agreements with certain third-party

service providers (the “Service Providers”), under which the Debtors pay the Service Providers

the amounts invoiced for the relevant Utility Services managed by the Service Providers plus

associated fees. The Debtors seek authority to continue to honor their obligations under the

agreements with Service Providers as they come due in the ordinary course of business and on a

postpetition basis.




4
        The inclusion of any entity on, or the omission of any entity from, the Utility Service Lists is not an admission
by the Debtors that such entity is, or is not, a “utility” within the meaning of section 366 of the Bankruptcy Code, and
the Debtors reserve all rights with respect to any such determination.

                                                           5
RLF1 23473417v.1
                Case 20-11218-MFW                Doc 18         Filed 05/24/20        Page 6 of 253




         15.       Pursuant to several of the Debtors’ leases not managed by Service Providers, certain

Utility Services are billed directly to the Debtors’ landlords and passed through to the Debtors as

part of the Debtors’ lease payments in accordance with the applicable lease agreements. The

Debtors pay their remaining Utility Providers directly. The relief requested herein covers all

Utility Providers supplying Utility Services to the Debtors.5

         16.       The Debtors’ estimated total monthly aggregate utility payment to the Utility

Providers is approximately $5 million (the “Monthly Costs”), calculated based on the Debtors’

historical monthly average of utility expenses over the past twelve months. The Monthly Costs

exclude Utility Services billed directly to the Debtors’ landlords, if any. The Debtors believe and

estimate that they have approximately $25,225 in prepetition deposits with one or more of the

Utility Providers.6 Also as of the Petition Date, to the best of the Debtors’ knowledge, there are

no material defaults or arrearages with respect to their undisputed Utility Services invoices from

their Utility Providers.

         17.       Uninterrupted Utility Services are essential to the Debtors’ ongoing business

operations. The termination or interruption of the Utility Services, even for a brief period, could

severely disrupt the Debtors’ operations, and such disruption would jeopardize the Debtors’ ability

to manage their reorganization efforts. Accordingly, it is essential that the Utility Services

continue without interruption during the Debtors’ Chapter 11 Cases.




5
         The Debtors respectfully submit that all landlords be required to continue to pay for Utility Services in the
ordinary course of business until the effective date of the rejection of the applicable lease agreement, if any, pursuant
to section 365 of the Bankruptcy Code.
6
         To the extent that these prepetition deposits constitute deposits held by the Utility Providers, the Debtors will
engage with such Utility Provider to ensure that the combination of any such deposit and the Adequate Assurance
Deposit is sufficient to satisfy the Debtors’ obligations under section 366 of the Bankruptcy Code.

                                                            6
RLF1 23473417v.1
               Case 20-11218-MFW               Doc 18        Filed 05/24/20       Page 7 of 253




                   Proposed Adequate Assurance

         18.       The Debtors intend to pay undisputed postpetition obligations owed to the Utility

Providers in a timely manner. The Debtors believe they will have sufficient liquidity to pay the

Utility Providers in the ordinary course of business.

         19.       To provide additional assurance of payment, the Debtors propose to deposit, for the

benefit of the Utility Providers and within 20 days after entry of the Interim Order, approximately

$2.5 million (the “Adequate Assurance Deposit”)7 into an interest-bearing, segregated account

(the “Adequate Assurance Account”) held by the Debtors with a bank that is a party to a UDA

with the Office of the United States Trustee for the District of Delaware. The Adequate Assurance

Deposit amount represents approximately one-half (1/2) of the Monthly Cost of Utility Services,

calculated based on the Debtors’ average utility expenses for the past twelve months, net of any

prepetition deposits. For the avoidance of doubt, the Adequate Assurance Deposit does not include

(a) prepetition deposit for Utility Services held by any of the Utility Providers, (b) Utility Services

billed directly to the Debtors’ landlords (if any), and (c) fees paid to the Service Providers. The

Debtors also request authority to adjust the Adequate Assurance Deposit should the Debtors,

among other things, (a) terminate any of the Utility Services provided by a Utility Provider; (b)

make other arrangements with certain Utility Providers for adequate assurance of payment; or (c)

supplement the Utility Service List to include additional Utility Providers (as described below).

         20.       The Debtors submit that the Adequate Assurance Deposit, together with the

Debtors’ ability to pay for future utility services in the ordinary course of business (collectively,




7
          For Utility Providers that have already been identified, the Debtors have included, to the best of their
knowledge, every Provider Account for each Utility Provider. Out of an abundance of caution, however, the Debtors
are calculating the Adequate Assurance Deposit on a provider basis to account for each Utility Provider’s entire pay
history, even if a specific account is not listed on the Utility Service Lists.

                                                         7
RLF1 23473417v.1
                Case 20-11218-MFW               Doc 18       Filed 05/24/20   Page 8 of 253




the “Proposed Adequate Assurance”), constitute sufficient adequate assurance to the Utility

Providers in satisfaction of section 366 of the Bankruptcy Code.

                        Proposed Adequate Assurance Procedures

         21.            Although the Debtors seek to protect their estates from adverse consequences that

would result from the interruption of any Utility Services, the Debtors recognize the Utility

Providers’ right to evaluate the Proposed Adequate Assurance on a case-by-case basis.

Accordingly, the Debtors propose the following procedures should a Utility Provider believe that

it requires additional adequate assurance (the “Adequate Assurance Procedures”):

                   i.      If a Utility Provider is not satisfied with the assurance of future payment
                           provided by the Debtors and seeks additional adequate assurance of future
                           payment, the Utility Provider must serve a written request (the “Request”) upon
                           the Notice Parties (defined below) stating: (i) the location(s) for which Utility
                           Services are provided; (ii) the account number(s) for such location(s); (iii) the
                           outstanding balance for each account; (iv) a summary of the Debtors’ payment
                           history on each account; and (v) an explanation of why its Adequate Assurance
                           Deposit is inadequate assurance of payment;

                ii.        The Request must be delivered to: (i) the Debtors, c/o The Hertz Corporation,
                           8501 Williams Road, Estero, FL 33928 (Attn: Matthew Potalivo, Esq.); (ii)
                           proposed counsel to the Debtors, White & Case LLP, 555 S. Flower Street,
                           Suite 2700, Los Angeles, CA 90071 (Attn: Ronald Gorsich, Esq.); and (iii) any
                           counsel to any official committee appointed in these Chapter 11 Cases
                           (collectively, the “Notice Parties”);

               iii.        Without further order of the Court, the Debtors may enter into agreements
                           granting additional adequate assurance to a Utility Provider that serves a
                           Request, if the Debtors, in their discretion, determine that such Request
                           (including any agreed modification thereto) is reasonable;

               iv.         If the Debtors do not agree with the Request and cannot agree with the Utility
                           Provider on other terms, within thirty (30) days after receipt of such Request,
                           or such additional time as to which the Debtors and the Utility Provider may
                           agree, the Debtors shall file a motion pursuant to section 366(c)(3) of the
                           Bankruptcy Code (a “Determination Motion”), seeking a determination from
                           the Court that the Proposed Adequate Assurance, including the Adequate
                           Assurance Deposit, plus additional consideration offered by the Debtors (if any)
                           constitutes adequate assurance of payment. Pending notice and a hearing on the
                           Determination Motion, the Utility Provider that is the subject of the unresolved


                                                         8
RLF1 23473417v.1
                Case 20-11218-MFW                Doc 18       Filed 05/24/20    Page 9 of 253




                           Request may not alter, refuse, or discontinue services to the Debtors nor recover
                           or setoff against any prepetition deposit;

                   v.      If an amount relating to Utility Services provided postpetition by a Utility
                           Provider is unpaid, and remains unpaid beyond any applicable grace period,
                           such Utility Provider may request a disbursement from the Adequate Assurance
                           Account by giving notice to the Notice Parties. The Debtors shall honor such
                           request within seven (7) business days after the date of receipt without further
                           order of the Court, subject to the ability of the Debtors and the requesting Utility
                           Provider to resolve any dispute. If a Utility Provider receives a disbursement
                           from the Adequate Assurance Account, the Debtors shall replenish the
                           Adequate Assurance Account in the amount disbursed.

               vi.         The portion of the Adequate Assurance Deposit attributable to each Utility
                           Provider (including any additional amounts deposited) shall be made available
                           for the benefit of the Debtors, no later than seven (7) business days following
                           the earlier of: (i) payment by the Debtors of the Utility Provider’s final invoice
                           in accordance with applicable non-bankruptcy law following the Debtors’
                           termination of such Utility Provider’s services; (ii) the effective date of any plan
                           confirmed in the Chapter 11 Cases, only if there are no outstanding disputes
                           related to postpetition payment; and (iii) as provided in any further order of the
                           Court.

               vii.        Any Utility Provider that fails to comply with the Adequate Assurance
                           Procedures shall be deemed to have received Adequate Assurance and shall be
                           bound by any order entered by this Court granting the Motion.

         22.            The Adequate Assurance Procedures establish a streamlined process to enable

Utility Providers to address potential concerns with respect to the Proposed Adequate Assurance,

while allowing the Debtors to continue their business operations without interruption.                      In

particular, the Adequate Assurance Procedures permit a Utility Provider to object to the Proposed

Adequate Assurance by filing and serving a Request upon the Notice Parties. The Debtors may

then resolve, in their discretion, any Request by mutual agreement with the Utility Provider and

without further order by the Court. If any dispute regarding a Request cannot be resolved, such

dispute will be resolved by the Court.




                                                          9
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18     Filed 05/24/20     Page 10 of 253




                   Subsequent Modifications of Utility Services List and Procedures for
                   Subsequently Identified Utility Providers

         23.       The Debtors have made an extensive and good-faith effort to identify all Utility

Providers and include them on the Utility Service List. Given the substantial number of Utility

Providers that the Debtors deal with at any given time, however, it is possible that not all Provider

Accounts or Utility Providers are on the Utility Service List.            To the extent the Debtors

subsequently identify additional Utility Providers (each, a “Subsequently Identified Utility

Provider”), or discontinue Utility Services from an existing Utility Provider, the Debtors seek

authority, in their sole discretion, to amend the Utility Service List to add or remove any Utility

Provider.

         24.       In addition, the Debtors propose that any Subsequently Identified Utility Provider

has the right to object to the inclusion of such Subsequently Identified Utility Provider on the

Utility Service List, in each case, within fourteen (14) days after it receives notice of the Motion

and Interim Order or Final Order, as applicable. Any such objection must be actually received by

the Notice Parties by the fourteen (14) day deadline. If no objection is timely received, the Debtors

propose that the provisions of the Interim Order or Final Order, whichever is in effect at the time,

apply to the Subsequently Identified Utility Provider. Should any objection properly be made, the

Debtors request that such Subsequently Identified Utility Provider making such objection be

prohibited from discontinuing, altering, or refusing service to the Debtors, including as a result of

unpaid charges for prepetition services, pending resolution of such objection.

         25.       The Debtors further request that any entered order relating to the Motion be binding

on all Utility Providers, regardless of when any particular Utility Provider or Provider Account

was added to the Utility Service List, provided, however, that if the Debtors supplement the Utility

Service List subsequent to the entry of an order granting this Motion, the Debtors will promptly


                                                    10
RLF1 23473417v.1
               Case 20-11218-MFW          Doc 18     Filed 05/24/20      Page 11 of 253




augment the Adequate Assurance Deposit to include an amount the Debtors estimate in good faith

to equal an average of one-half (1/2) of one month of Utility Services on an annualized basis for

such new Provider Account(s). Moreover, if the Debtors remove any Utility Provider or Provider

Account from the Utility Services Lists, the Debtors will provide such Utility Provider with seven

(7) days’ notice of such reduction and, absent a response thereto, reduce the amount of the

Adequate Assurance Deposit to the extent that it includes an amount for such removed Utility

Provider or Provider Account.

                   Prohibition on Altering, Refusing, or Discontinuing Service

         26.       The Debtors request that the Utility Providers, including any Subsequently

Identified Utility Provider, be prohibited from altering, refusing, or discontinuing Utility Services,

including as a result of unpaid charges for prepetition Utility Services, or requiring additional

assurance of payment (i) pending entry of the Interim Order, and (ii) thereafter, other than in

compliance with the proposed Adequate Assurance Procedures.

                                        BASIS FOR RELIEF

  I.     The Proposed Adequate Assurance Provides Utility Providers with Adequate
         Assurance of Payment

         27.       Section 366(a) of the Bankruptcy Code provides:

         Except as provided in subsections (b) and (c) of this section, a utility may not alter,
         refuse, or discontinue service to, or discriminate against, the trustee or the debtor
         solely on the basis of the commencement of a case under this title or that a debt
         owed by the debtor to such utility for service rendered before the order for relief
         was not paid when due.

11 U.S.C. § 366(a). Section 366(b) of the Bankruptcy Code provides, however, that:

         Such utility may alter, refuse, or discontinue service if neither the trustee nor the
         debtor, within 20 days after the date of the order for relief, furnishes adequate
         assurance of payment, in the form of a deposit or other security, for service after
         such date.

11 U.S.C. § 366(b).

                                                   11
RLF1 23473417v.1
               Case 20-11218-MFW          Doc 18     Filed 05/24/20    Page 12 of 253




         28.       Congress enacted section 366 of the Bankruptcy Code to protect debtors from

utility service cutoffs upon the filing of a bankruptcy case, while at the same time providing utility

companies with adequate assurance that the debtor will pay for postpetition services. See H.R.

Rep. No. 95-595, at 350 (1978), reprinted in 1978 U.S.C.C.A.N. 5963, 6306; see also In re Jones,

369 B.R. 745, 748 (B.A.P. 1st Cir. 2007) (“The purpose of § 366 is ‘to prevent the threat of

termination from being used to collect pre-petition debts while not forcing the utility to provide

services for which it may never be paid.’”) (citing Begley v. Phila. Elec. Co. (In re Begley), 760

F.2d 46, 49 (3d Cir. 1985)). As set forth herein, the Proposed Adequate Assurance requested in

this Motion is consistent with these policy goals.

         29.       Under section 366(b) of the Bankruptcy Code, a debtor must furnish adequate

assurance of payment within twenty (20) days after the entry of the order for relief in the form of

a deposit or other security for postpetition service. Here, the Debtors propose to create a separate

Adequate Assurance Account in which they will deposit an Adequate Assurance Deposit in an

amount equal to one half (1/2) of Monthly Costs of all Utility Services. The Adequate Assurance

Deposit, any existing security deposits, and the Debtors’ ongoing ability to meet future obligations

as they come due in the ordinary course provide adequate assurance of the Debtors’ payment of

their future obligations to each Utility Provider.

         30.       The Debtors’ proposal is similar to the relief granted in other chapter 11 cases

commenced in this jurisdiction. See, e.g., In re Earth Fare, Inc., No. 20-10256 (KBO) (Bankr. D.

Del. March 4, 2020); In re Joerns WoundCo Holdings Inc., No. 19-11401 (JTD) (Bankr. D. Del.

July 25, 2019); In re Brookstone Holdings Corp., No. 18-11780 (BLS) (Bankr. D. Del. Aug. 24,

2018); In re One Aviation Corp., No. 18-12309 (CSS) (Bankr. D. Del. Nov. 6, 2018); In re




                                                   12
RLF1 23473417v.1
                Case 20-11218-MFW               Doc 18       Filed 05/24/20         Page 13 of 253




Southeastern Grocers, LLC, No. 18-10700 (MFW) (Bankr. D. Del. Mar. 28, 2018); In re J & M

Sales, Inc., No. 18-11801 (LSS) (Bankr. D. Del. Sept. 20, 2018).8

          31.      Based on the foregoing, the Debtors submit that granting the relief requested herein

is both necessary and appropriate. The Proposed Adequate Assurance provides the Utility

Providers with adequate assurance of payment consistent with the requirements of section 366(b)

of the Bankruptcy Code.

    II.   The Debtors’ Proposed Adequate Assurance Procedures Properly Balance the
          Interests of the Utility Providers and Those of the Debtors and Their Estates

          32.      The Court should approve the Debtors’ Adequate Assurance Procedures because

they provide Utility Providers with a fair and orderly process for seeking modification of the

Proposed Adequate Assurance. At the same time, the Adequate Assurance Procedures protect the

Debtors from being required to address requests for additional or different adequate assurance in

a disorganized manner and at a time when the Debtors’ efforts could be more productively focused

on the continuation of their operations in chapter 11.

          33.      Here, notwithstanding the Debtors’ belief that the Proposed Adequate Assurance is

sufficient, any rights the Utility Providers claim to have under sections 366(b) and 366(c)(2) are

preserved under the Adequate Assurance Procedures. In accordance with the Adequate Assurance

Procedures, the Utility Providers may still choose to request a modification of the Proposed

Adequate Assurance.           In addition, the Adequate Assurance Procedures prevent last-minute

demands that would pressure the Debtors into making payments under the threat of losing critical

Utility Services.




8
          Due to their voluminous nature, the orders are not attached to this Motion, but are available on request.

                                                          13
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18    Filed 05/24/20     Page 14 of 253




         34.       The Adequate Assurance Procedures ensure that all parties act in good faith when

exercising their rights under section 366 of the Bankruptcy Code; thus, the Adequate Assurance

Procedures should be granted.

         35.       In addition, the Court possesses the power, under section 105(a) of the Bankruptcy

Code, to “issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” 11 U.S.C. § 105(a). The Proposed Adequate Assurance and the Adequate

Assurance Procedures are necessary and appropriate to carry out the provisions of the Bankruptcy

Code, particularly section 366.

         36.       Further, the proposed methods are not prejudicial to the Utility Providers and are

in the best interests of the Debtors’ estates. Uninterrupted Utility Services are vital to the continued

operation of the Debtors’ business and, consequently, to the success of the Chapter 11 Cases. Thus,

the relief requested herein is necessary and in the best interests of the Debtors’ estates and

creditors. Such relief ensures that the Debtors’ business operations will not be disrupted, and

provides both Utility Providers and Debtors with an orderly, fair procedure for determining

appropriate adequate assurance consistent with the requirements and goals of section 366 of the

Bankruptcy Code.

         37.       Accordingly, for all of the foregoing reasons, the Debtors submit that cause exists

for granting the relief requested herein.

                                    RESERVATION OF RIGHTS

         38.       The Debtors reserve all rights. Without limiting the generality of the foregoing,

nothing contained herein is or should be construed as: (a) an admission as to the validity, extent,

perfection, priority, allowability, enforceability, or character of any claim or any security interest

which purportedly secures such claim or other asserted right or obligation, or a waiver or other



                                                    14
RLF1 23473417v.1
               Case 20-11218-MFW          Doc 18    Filed 05/24/20      Page 15 of 253




limitation on the Debtors’ ability to contest the same on any ground permitted by bankruptcy or

applicable non-bankruptcy law; (b) a waiver of the Debtors’ or any appropriate party in interest’s

rights to dispute the amount of, basis for, or validity of any claim against the Debtors; (c) a promise

to pay any claim; (d) a waiver of any claims or causes of action which may exist against any

creditor or interest holder; (e) an assumption or rejection of any executory contract or unexpired

lease pursuant to section 365 of the Bankruptcy Code, and nothing herein otherwise affects the

Debtors’ rights under section 365 of the Bankruptcy Code to assume or reject any executory

contract or unexpired lease with any party subject to this Motion; (f) granting third-party

beneficiary status or bestowing any additional rights on any third party; or (g) being otherwise

enforceable by any third party. Further, and without limiting the generality of the foregoing, the

Debtors expressly reserve the right (y) to assert at any time that any entity listed on Utility Service

List is not entitled to adequate assurance pursuant to section 366 of the Bankruptcy Code, and (z)

to terminate the services of any Utility Provider at any time and to seek an immediate refund of

any utility deposit without giving effect to any right of setoff or recoupment or claim asserted by

a Utility Provider against the Debtors.

           IMMEDIATE RELIEF IS NECESSARY TO AVOID IMMEDIATE AND
                            IRREPARABLE HARM

         39.       For a debtor to obtain relief to make pre-plan payments within 21 days of the

Petition Date, it must establish that such payments satisfy the requirements mandated by

Bankruptcy Rule 6003—namely, that the relief requested is necessary to avoid “immediate and

irreparable harm.” Immediate and irreparable harm exists when, absent the requested relief, a

debtor’s prospect of reorganizing is threatened or a swift diminution in the value of the debtor’s

estate is likely. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 36 n.2 (Bankr. S.D.N.Y. 1990)

(finding that “immediate irreparable harm” exists where loss of the business threatens ability to


                                                   15
RLF1 23473417v.1
               Case 20-11218-MFW         Doc 18    Filed 05/24/20     Page 16 of 253




reorganize). The Third Circuit has interpreted the language “immediate irreparable injury” in the

context of preliminary injunctions and has instructed that irreparable injury is a continuing harm

that cannot be adequately redressed by final relief on the merits and for which money damages

cannot provide adequate compensation. See, e.g., Norfolk S. Ry. Co. v. City of Pittsburgh, 235 F.

App’x 907, 910 (3d Cir. 2007) (citing Glasco v. Hills, 558 F.2d 179, 181 (3d Cir. 1977)).

Furthermore, the harm must be shown to be actual and imminent, not speculative or

unsubstantiated. See, e.g., Acierno v. New Castle Cty., 40 F.3d 645, 653-55 (3d Cir. 1994).

         40.       Here, immediate and irreparable harm would result without the relief requested

herein. Failure to grant the requested relief during the first 21 days of the Chapter 11 Cases would

leave the Debtors vulnerable to losing its Utility Services, which would result in needless

disruption to the Debtors’ business and may jeopardize the Debtors’ operations at this critical time.

For these reasons, the Debtors submit that the relief requested to be included in the Orders is

essential to prevent immediate and irreparable harm to the Debtors’ operations and preserve the

ongoing value of the Debtors’ business.

                    WAIVER OF BANKRUPTCY RULE 6004(a) AND 6004(h)

         41.       To implement the foregoing successfully, and given the nature of the relief

requested herein, the Debtors respectfully request a finding that (x) the notice requirements under

Bankruptcy Rule 6004(a) are met and (y) the 14-day stay under Bankruptcy Rule 6004(h) is

waived. As set forth above, such waiver is warranted here because the Debtors’ continued Utility

Services is essential to prevent potentially irreparable harm to the Debtors’ business, value, and

ability to reorganize.




                                                  16
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18      Filed 05/24/20     Page 17 of 253




                                                 NOTICE

         42.       Notice of this Motion has been provided to the following parties, or, in lieu thereof,

their counsel: (i) the U.S. Trustee; (ii) the U.S. Notes Agent; (iii) the Senior Credit Agreement

Agent; (iv) the administrative agent under the ALOC Facility; (v) the successor trustee under the

Promissory Notes; (vi) the U.S. ABS Agent; (vii) the indenture trustee under the HFLF ABS Notes;

(viii) the administrative agent and collateral agent under the U.S. Vehicle RCF; (ix) the indenture

trustee under the European Vehicle Notes; (x) the administrative agent and collateral agent under

the European ABS Notes; (xi) the indenture trustee and collateral agent under the Hertz Canadian

Securitization Notes; (xii) the lender under the Donlen Canada Securitization Program; (xiii) the

administrative agent and the security trustee under the Australian Securitization Notes; (xiv) the

lender under the New Zealand RCF; (xv) the lender under the U.K. Financing Facility; (xvi)

holders of the fifty (50) largest unsecured claims against the Debtors (on a consolidated basis);

(xvii) the Internal Revenue Service; (xviii) the Securities and Exchange Commission; (xix) the

United States Attorney for the District of Delaware; (xx) any such other party entitled to notice

pursuant to Local Rule 9013-1(m); (xxi) the Utility Providers; (xxii) certain of the Debtors’

landlords that directly pay for Utility Services; (xxiii) the Service Providers; (xxiv) the state

attorneys general for all states in which the Debtors conduct business; and (xxv) any such other

party entitled to receive notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in

view of the facts and circumstances, such notice is sufficient and no other or further notice need

be provided.

                                         NO PRIOR REQUEST

         43.       No previous request for the relief sought herein has been made by the Debtors to

this Court or any other court.



                                                    17
RLF1 23473417v.1
               Case 20-11218-MFW         Doc 18        Filed 05/24/20    Page 18 of 253




                                          CONCLUSION

                   WHEREFORE, for the reasons set forth herein, the Debtors respectfully request

that the Court grant the relief requested in this Motion, the Interim Order, the Final Order, and

such other and further relief as is just and proper.

Dated: May 24, 2020

/s/ John H. Knight
RICHARDS, LAYTON & FINGER, P.A.                        WHITE & CASE LLP
Mark D. Collins (No. 2981)                             Thomas E. Lauria (pro hac vice pending)
John H. Knight (No. 3848)                              Matthew C. Brown (pro hac vice pending)
Brett M. Haywood (No. 6166)                            200 South Biscayne Boulevard, Suite 4900
Christopher M. De Lillo (No. 6355)                     Miami, FL 33131
J. Zachary Noble (No. 6689)                            Telephone:    (305) 371-2700
One Rodney Square                                      tlauria@whitecase.com
920 N. King Street                                     mbrown@whitecase.com
Wilmington, DE 19801
Telephone:    (302) 651-7700                           J. Christopher Shore (pro hac vice pending)
Facsimile:    (302) 651-7701                           David M. Turetsky (pro hac vice pending)
Collins@rlf.com                                        1221 Avenue of the Americas
Knight@rlf.com                                         New York, NY 10020
Haywood@rlf.com                                        Telephone:     (212) 819-8200
DeLillo@rlf.com                                        cshore@whitecase.com
Noble@rlf.com                                          david.turetsky@whitecase.com

—and—                                                  Jason N. Zakia (pro hac vice pending)
                                                       111 South Wacker Drive
                                                       Chicago, IL 60606
                                                       Telephone:    (312) 881-5400
                                                       jzakia@whitecase.com




                                                  18
RLF1 23473417v.1
               Case 20-11218-MFW   Doc 18    Filed 05/24/20   Page 19 of 253




                                             Ronald K. Gorsich (pro hac vice pending)
                                             Aaron Colodny (pro hac vice pending)
                                             Andrew Mackintosh (pro hac vice pending)
                                             Doah Kim (pro hac vice pending)
                                             555 South Flower Street, Suite 2700
                                             Los Angeles, CA 90071
                                             Telephone:    (213) 620-7700
                                             rgorsich@whitecase.com
                                             aaron.colodny@whitecase.com
                                             amackintosh@whitecase.com
                                             doah.kim@whitecase.com

                                             Proposed Co-Counsel to the Debtors and
                                             Debtors-in-Possession




                                            19
RLF1 23473417v.1
               Case 20-11218-MFW   Doc 18   Filed 05/24/20   Page 20 of 253




                                     EXHIBIT A

                               Proposed Interim Order




RLF1 23473417v.1
                 Case 20-11218-MFW             Doc 18         Filed 05/24/20       Page 21 of 253




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     Chapter 11
    In re
                                                                     Case No. 20-11218 (MFW)
    The Hertz Corporation, et al.,1
                                                                     (Joint Administration Requested)

                                           Debtors.
                                                                     Re: Docket No. ___


         INTERIM ORDER (I) APPROVING DEBTORS’ PROPOSED FORM OF
        ADEQUATE ASSURANCE OF PAYMENT TO UTILITY PROVIDERS, (II)
      ESTABLISHING PROCEDURES FOR RESOLVING OBJECTIONS BY UTILITY
         PROVIDERS, AND (III) PROHIBITING UTILITY PROVIDERS FROM
          ALTERING, REFUSING, OR DISCONTINUING UTILITY SERVICES

            Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Interim

Order”) pursuant to sections 105(a) and 366 of the Bankruptcy Code, and rules 6003 and 6004 of

the Bankruptcy Rules, (i) approving Debtors’ proposed form of adequate assurance of payment to

Utility Providers, (ii) establishing procedures for resolving requests for additional assurance, and

(iii) prohibiting Utility Providers from altering, refusing, or discontinuing utility services, all as

more fully set forth in the Motion; and the Court having found that it has jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012 (Sleet, C.J.); and consideration of the Motion and the relief




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, for which joint administration for procedural purposes has been requested, a complete list of the debtors and
the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
            Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.

                                                          1
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18       Filed 05/24/20   Page 22 of 253




requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper notice

of the Motion having been provided under the circumstances and in accordance with the

Bankruptcy Rules and the Local Rules, and it appearing that no other or further notice need be

provided; and a hearing having been held to consider the relief requested in the Motion (the

“Hearing”); and upon consideration of the First Day Declaration; and the record of the Hearing;

and the Court having found and determined that the relief sought in the Motion is necessary to

avoid immediate and irreparable harm to the Debtors and their estates, as contemplated by

Bankruptcy Rule 6003, and is in the best interests of the Debtors, their estates, their creditors, their

stakeholders, and all other parties-in-interest, and that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; and after due deliberation and sufficient

cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.        The Motion is GRANTED on an interim basis as set forth herein.

         2.        The Debtors are authorized, but not directed, to pay on a timely basis in accordance

with their prepetition practice all undisputed invoices for postpetition Utility Services provided by

the Utility Providers to the Debtors.

         3.        The Proposed Adequate Assurance is approved and constitutes sufficient adequate

assurance of payment for purposes of section 366 of the Bankruptcy Code.

         4.        Within twenty (20) days after the entry of this Interim Order, the Debtors will

establish an interest-bearing, segregated Adequate Assurance Account with a bank that is a party

to a UDA with the Office of the United States Trustee for the District of Delaware, and place $2.5

million (the “Adequate Assurance Deposit”) in the Adequate Assurance Account, which equals



                                                    2
RLF1 23473417v.1
               Case 20-11218-MFW                Doc 18        Filed 05/24/20   Page 23 of 253




approximately one half (1/2) of one month of Utility Services in respect of all the Provider

Accounts set forth on the Utility Service List attached hereto as Schedule 1.

         5.             The following Adequate Assurance Procedures are approved on an interim basis:

                   i.      If a Utility Provider is not satisfied with the assurance of future payment
                           provided by the Debtors and seeks additional or different adequate assurance of
                           future payment, the Utility Provider must serve a written request (the
                           “Request”) upon the Notice Parties (defined below) stating: (i) the location(s)
                           for which Utility Services are provided; (ii) the account number(s) for such
                           location(s); (iii) the outstanding balance for each account; (iv) a summary of
                           the Debtors’ payment history on each account; and (v) an explanation of why
                           its Adequate Assurance Deposit is inadequate assurance of payment;

                ii.        The Request must be delivered to: (i) the Debtors, c/o The Hertz Corporation,
                           8501 Williams Road, Estero, FL 33928 (Attn: Matthew Potalivo, Esq.); (ii)
                           proposed counsel to the Debtors, White & Case LLP, 555 S. Flower Street,
                           Suite 2700, Los Angeles, CA 90071 (Attn: Ronald Gorsich, Esq.); and (iii) any
                           counsel to any official committee appointed in these Chapter 11 Cases
                           (collectively, the “Notice Parties”);

               iii.        Without further order of the Court, the Debtors may enter into agreements
                           granting additional adequate assurance to a Utility Provider that serves a
                           Request, if the Debtors, in their discretion, determine that such Request
                           (including any agreed modification thereto) is reasonable;

               iv.         If the Debtors do not agree with the Request and cannot agree with the Utility
                           Provider on other terms, within thirty (30) days after receipt of such Request,
                           or such additional time as to which the Debtors and the Utility Provider may
                           agree, the Debtors shall file a motion pursuant to section 366(c)(3) of the
                           Bankruptcy Code (a “Determination Motion”), seeking a determination from
                           the Court that the Proposed Adequate Assurance, including the Adequate
                           Assurance Deposit, plus additional consideration offered by the Debtors (if any)
                           constitutes adequate assurance of payment. Pending notice and a hearing on the
                           Determination Motion, the Utility Provider that is the subject of the unresolved
                           Request may not alter, refuse, or discontinue services to the Debtors nor recover
                           or setoff against any prepetition deposit;

                   v.      If an amount relating to Utility Services provided postpetition by a Utility
                           Provider is unpaid, and remains unpaid beyond any applicable grace period,
                           such Utility Provider may request a disbursement from the Adequate Assurance
                           Account by giving notice to the Notice Parties. The Debtors shall honor such
                           request within seven (7) business days after the date of receipt without further
                           order of the Court, subject to the ability of the Debtors and the requesting Utility
                           Provider to resolve any dispute. To the extent a Utility Provider receives a


                                                          3
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18        Filed 05/24/20   Page 24 of 253




                      disbursement from the Adequate Assurance Account, the Debtors shall
                      replenish the Adequate Assurance Account in the amount disbursed.

               vi.    The portion of the Adequate Assurance Deposit attributable to each Utility
                      Provider (including any additional amounts deposited) shall be made available
                      for the benefit of the Debtors, no later than seven (7) business days following
                      the earlier of: (i) payment by the Debtors of the Utility Provider’s final invoice
                      in accordance with applicable non-bankruptcy law following the Debtors’
                      termination of such Utility Provider’s services; (ii) the effective date of any plan
                      confirmed in the Chapter 11 Cases only if there are no outstanding disputes
                      related to postpetition payments; and (iii) as provided in any further order of
                      the Court.

              vii.    Any Utility Provider that fails to comply with the Adequate Assurance
                      Procedures shall be deemed to have received Adequate Assurance and shall be
                      bound by any order entered by this Court granting the Motion.

         6.        Any Utility Provider that fails to submit a Request for additional assurance as set

forth in the Adequate Assurance Procedures shall be deemed to have adequate assurance of

payment within the meaning of section 366 of the Bankruptcy Code and shall be forbidden from

altering, refusing, or discontinuing service to the Debtors for lack of adequate assurance or on

account of any prepetition charges, or the Debtors’ bankruptcy filings, subject to the Utility

Provider’s right to seek a modification of adequate assurance under section 366(c)(3) of the

Bankruptcy Code.

         7.        The Debtors are authorized, in their sole discretion, to amend the Utility Service

List attached hereto as Schedule 1 to add or delete any Utility Provider and/or Provider Account,

and such amendment shall be accomplished by filing with this Court a notice and serving the same

on the affected Utility Provider. Upon such amendment, such Subsequently Identified Utility

Provider that is added to Utility Services List shall be permitted to make a Request for additional

assurance in accordance with the Adequate Assurance Procedures set forth herein in respect of its

newly-added Provider Account(s). If the Debtors add any Utility Provider or Provider Account to

the Utility Service List, the Debtors shall increase the amount of the Adequate Assurance Deposit


                                                     4
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18       Filed 05/24/20   Page 25 of 253




by depositing into the Adequate Assurance Account an amount the Debtors estimate in good faith

to equal an average of one half (1/2) of one month of Utility Services on an annualized basis for

such new Provider Account(s). If the Debtors delete any Utility Provider or Provider Account

from the Utility Service List, the Debtors may reduce the amount of the Adequate Assurance

Deposit to the extent that it includes an amount for such removed Utility Provider or Provider

Account; provided that the Debtors shall have provided such Utility Provider with seven (7) days’

notice of such reduction and did not receive a response thereto by such deadline.

         8.        This Interim Order shall be binding on all Utility Providers served with the

Motion and Interim Order.

         9.        Absent any further order of this Court, the Utility Providers are prohibited from

(i) discriminating against the Debtors, (ii) discontinuing, altering, or refusing service, or (iii)

requiring payment of an additional deposit or receipt of other security (other than in accordance

with Adequate Assurance Procedures) on account of the Debtors’ bankruptcy filings, any unpaid

prepetition charges, or on account of any perceived inadequacy of the Proposed Adequate

Assurance.

         10.       Any landlord that pays directly for Utility Services for the benefit of the Debtors

pursuant to a non-residential real property lease must continue paying for such Utility Services in

the ordinary course of business and may not cease, reduce, delay, or otherwise interfere with the

payment or delivery of such Utility Services, regardless of any nonpayment, deferral, or waiver of

rent, or any defaults with respect to the applicable lease; provided that a landlord may cease

payments on account of Utility Services following the effective date of the rejection of the

applicable lease pursuant to section 365 of the Bankruptcy Code, if any. The Debtors shall serve




                                                    5
RLF1 23473417v.1
               Case 20-11218-MFW          Doc 18       Filed 05/24/20   Page 26 of 253




a copy of this Interim Order on all landlords that pay directly for Utility Services for the benefit of

the Debtors pursuant to a nonresidential real property lease, if any.

         11.       Notwithstanding anything to the contrary in any other order of this Court, no

creditor shall have any interest in or lien on the Adequate Assurance Deposit.

         12.       Nothing contained in the Motion or this Interim Order, nor any payment made

pursuant to the authority granted by this Interim Order, is intended to be or shall be construed as

(a) an admission as to the validity, extent, perfection, priority, allowability, or enforceability of

any claim or any security interest which purportedly secures such claim, (b) a waiver of the

Debtors’ or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity

of any claim against the Debtors, (c) a promise to pay any claim, (d) a waiver of any claims or

causes of action which may exist against any creditor or interest holder, (e) an assumption or

rejection of any executory contract or unexpired lease pursuant to section 365 of the Bankruptcy

Code, and nothing herein otherwise affects the Debtors’ rights under section 365 of the Bankruptcy

Code to assume or reject any executory contract or unexpired lease with any party subject to this

Interim Order; (f) granting third-party beneficiary status or bestowing any additional rights on any

third party; or (g) being otherwise enforceable by any third party. Without limiting the generality

of the foregoing, nothing in the Motion or this Interim Order shall constitute a finding that any

entity is or is not a Utility Provider hereunder or a utility under section 366 of the Bankruptcy

Code, whether or not such entity is listed on the Utility Services Lists.

         13.       The banks and financial institutions on which checks were drawn or electronic fund

transfer requests made in payment of the prepetition obligations approved herein are authorized to

receive, process, honor, and pay all such checks and electronic fund transfer requests when

presented for payment, and all such banks and financial institutions are authorized to rely on the



                                                   6
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18        Filed 05/24/20   Page 27 of 253




Debtors’ designation of any particular check or electronic payment request as approved by this

Interim Order without any duty of further inquiry and without liability for following the Debtors’

instructions.

         14.       The Court finds and determines that the requirements of Bankruptcy Rule 6003(b)

are satisfied and that relief is necessary to avoid immediate and irreparable harm.

         15.       Under the circumstances, the notice requirement set forth in Bankruptcy Rule

6004(a) is satisfied.

         16.       This Interim Order is immediately effective and enforceable notwithstanding the

provisions of Bankruptcy Rule 6004(h) or otherwise.

         17.       The Debtors are authorized to execute and deliver such documents and to take and

perform all actions necessary to implement and effectuate the relief granted in this Interim Order.

         18.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, or enforcement of this Interim Order.

         19.       The deadline by which objections to entry of a final order on the Motion must be

filed is ________, 2020 at ____ __.m. (Eastern Time) (the “Objection Deadline”). The Final

Hearing, if required, will be held on ________, 2020 at ____ __.m. (Eastern Time).


Dated: ___________, 2020
       Wilmington, Delaware


                                                          ____________________________________
                                                          UNITED STATES BANKRUPTCY JUDGE




                                                     7
RLF1 23473417v.1
               Case 20-11218-MFW   Doc 18    Filed 05/24/20   Page 28 of 253




                                       Schedule 1

                                   Utility Service List




RLF1 23473417v.1
                                 Case 20-11218-MFW                              Doc 18                   Filed 05/24/20             Page 29 of 253


                                                                                                                                                          Avg. Monthly   Deposit   Adequate
              Utility Provider                          Account Number                                      Address                        Utility Type
                                                                                                                                                             Spend       Amount    Assurance


ACS                                       1043310                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    253.79          -       126.90


ACS                                       1041290                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                      61.73         -        30.87


ACS                                       160495                              1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    931.38          -       465.69


ACS                                       1885955                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    189.68          -        94.84


ACS                                       1877455                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    307.25          -       153.63


ACS                                       1121793                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    471.87          -       235.93


ACS                                       348208                              1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    465.95          -       232.98


ACS                                       1868273                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                      57.88         -        28.94


ACS                                       1662502                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    206.55          -       103.27


ACS                                       1904625                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                      57.88         -        28.94


AEP of IN (Indiana Michigan Power Company) 040-260-533-4-0                    819 W Coliseum Blvd, Fort Wayne, IN USA 46808         Electric Power               65.50         -        32.75


AEP of IN (Indiana Michigan Power Company) 04050297714(fka 040-502-977-0-6)   4137 Progress Dr, South Bend, IN USA 46628            Electric Power            1,385.46         -       692.73


AEP of IN (Indiana Michigan Power Company) 041-786-451-8-2                    725 W Coliseum Blvd, Fort Wayne, IN USA 46808         Electric Power             168.95          -        84.47


AEP of IN (Indiana Michigan Power Company) 042-837-095-1-9                    3811 6th St, Fort Wayne, IN USA 46809                 Electric Power             267.41          -       133.70


AEP of IN (Indiana Michigan Power Company) 044-347-095-2-5                    Baer Field Thruway, Fort Wayne, IN USA 46809          Electric Power             150.96          -        75.48


AEP of IN (Indiana Michigan Power Company) 045-937-095-1-4                    3811 6th St, Fort Wayne, IN USA 46809                 Electric Power             140.82          -        70.41


AEP of IN (Indiana Michigan Power Company) 047-009-389-0-7                    3811 6th St, Fort Wayne, IN USA 46809                 Electric Power             200.33          -       100.16


AEP of LA (SWEPCO)                        960-980-113-0-5                     5103 Hollywood Ave, Shreveport, LA USA 71109          Electric Power            1,006.18         -       503.09


AEP of LA (SWEPCO)                        967-305-117-3-8                     7230 Youree Dr, Shreveport, LA USA 71105              Electric Power             206.87          -       103.43


AEP of LA (SWEPCO)                        969-467-056-1-1                     2119 Airline Dr Ste 200, Bossier City, LA USA 71111   Electric Power             234.75          -       117.38


AEP of OH (Columbus Southern)             10340704005                         840 Stelzer Rd, Columbus, OH USA 43219                Electric Power               99.39         -        49.70


AEP of OH (Ohio Power)                    7150865082                          1281 LOG POND DR, NEWARK, OH USA 43055                Electric Power               43.28         -        21.64


AEP of OH (Ohio Power)                    10513757020                         2980 Switzer Ave, Columbus, OH USA 43219-237          Electric Power            1,526.82         -       763.41


AEP of OH (Ohio Power)                    070-701-610-8-3                     50966 National Rd, St Clairsville, OH USA 43950       Electric Power               56.15         -        28.07


AEP of OH (Ohio Power)                    072-752-272-3-4                     5128 Whipple Ave NW, Canton, OH USA 44718             Electric Power             291.96          -       145.98


AEP of OH (Ohio Power)                    075-483-842-7-5                     1071 N 21st St, Newark, OH USA 43055                  Electric Power               60.44         -        30.22


AEP of OH (Ohio Power)                    076-549-817-7-3                     1939 Elida Rd, Lima, OH USA 45805                     Electric Power               66.82         -        33.41


AEP of OK (Public Service of Oklahoma)    95980417109                         3324 SW 11th St, Lawton, OK USA 73501                 Electric Power             121.13          -        60.57


AEP of OK (Public Service of Oklahoma)    952-073-384-1-9                     4945 S Peoria Ave, Tulsa, OK USA 74105                Electric Power             130.75          -        65.38


AEP of OK (Public Service of Oklahoma)    954-027-114-1-0                     4406 S Memorial, Tulsa, OK USA 74145                  Electric Power             218.95          -       109.48


AEP of OK (Public Service of Oklahoma)    956-708-084-0-1                     2110 N 73rd E Ave, Tulsa, OK USA 74115                Electric Power            1,045.85         -       522.93


AEP of TX (SWEPCO)                        1120841 (10032789440510420)         2901 S 23rd St, McAllen, TX USA 78503                 Electric Power             236.40          -       118.20




                                                                                                Page 1 of 108
                                  Case 20-11218-MFW                                     Doc 18                   Filed 05/24/20                           Page 30 of 253


                                                                                                                                                                                Avg. Monthly   Deposit   Adequate
              Utility Provider                              Account Number                                          Address                                      Utility Type
                                                                                                                                                                                   Spend       Amount    Assurance


AEP of TX (SWEPCO)                            96374383436 (10176989629450210)         323 N Spur 63, Longview, TX USA 75601                              Electric Power              201.49          -       100.74


AEP of VA (Appalachian Power)                 020-852-598-0-8                         1302 Municipal Rd NW, Roanoke, VA USA 24012                        Electric Power                45.91         -        22.95


AEP of VA (Appalachian Power)                 024-552-598-0-0                         Airport Rd NW, Roanoke, VA USA 24012                               Electric Power                11.50         -         5.75


AEP of VA (Appalachian Power)                 027-652-598-0-5                         Airport Rd NW, Roanoke, VA USA 24012                               Electric Power              671.89          -       335.94


AEP of WV (Appalachian Power)                 021-301-741-0-1                         1449 Airport Rd, Ceredo, WV USA 25507                              Electric Power                22.47         -        11.24


AEP of WV (Appalachian Power)                 024-271-398-1-7                         169 Airport Rd, Charleston, WV USA 25311                           Electric Power              349.64          -       174.82


AEP of WV (Appalachian Power)                 028-717-819-5-7                         757 Third Ave, Huntington, WV USA 25701                            Electric Power              250.24          -       125.12


AEP of WV (Appalachian Power)                 028-941-268-0-0                         1449 Airport Rd, Ceredo, WV USA 25507                              Electric Power                48.21         -        24.11


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 3221 S 10th St, McAllen, TX USA 78503                              Electric Power              139.34          -        69.67


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 802 E Expressway 83, Pharr, TX USA 78577                           Electric Power              363.64          -       181.82


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 2901 S 23rd St, McAllen, TX USA 78503                              Electric Power                86.06         -        43.03


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 5110 McPherson Rd, Laredo, TX USA 78041                            Electric Power              240.18          -       120.09


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 3801 S Padre Island Dr, Corpus Cristi, TX USA 78406                Electric Power              135.20          -        67.60


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 3410 E Grimes St, Harlingen, TX USA 78550                          Electric Power                69.55         -        34.77


AEP Texas North Company (formerly WTU)        1.0204E+16                              2852 Airport Blvd, Abilene, TX USA 79602                           Electric Power                23.97         -        11.99


airLink INTENET INC                           1400375                                 1746F S. Victoria Ave., Suite #104, Ventura, CA USA 93003          Telecom                     309.09          -       154.55


Alabama Power                                 7429508035                              8400 Airport Blvd, Mobile, AL USA 36608                            Electric Power                28.15         -        14.07


Alabama Power                                 7954508034                              8400 Airport Blvd, Mobile, AL USA 36608                            Electric Power                90.94         -        45.47


Alabama Power                                 02956-41057                             2691 Pelham Pkwy, Pelham, AL USA 35124                             Electric Power              449.97          -       224.98


Alabama Power                                 14635-15023                             312-A Schillinger Rd, Mobile, AL USA 36608                         Electric Power              328.82          -       164.41


Alabama Power                                 16412-76067                             1694 Montgomery Hwy Ste 180, Hoover, AL USA 35216                  Electric Power              427.10          -       213.55


Alabama Power                                 19232-21006                             5540 Airline Dr, Birmingham, AL USA 35212                          Electric Power              194.78          -        97.39


Alabama Power                                 19874-76041                             1107 E I-65 Service Rd S, Mobile, AL USA 36606                     Electric Power             1,165.09         -       582.54


Alabama Power                                 20282-21009                             5540 Airline Dr, Birmingham, AL USA 35212                          Electric Power             3,039.34         -     1,519.67


Alabama Power                                 2656705021 (fka 26567-05003)            4610 Selma Hwy, Montgomery, AL USA 36108                           Electric Power             2,656.96         -     1,328.48


Alabama Power                                 38993-61064                             635 Eastern Blvd, Montgomery, AL USA 36117                         Electric Power             1,190.30         -       595.15


Alabama Power                                 47190-13059                             341 Molton St, Montgomery, AL USA 36104                            Electric Power              298.35          -       149.18


Alabama Power                                 51127-51000                             2508 5th Ave S, Birmingham, AL USA 35233                           Electric Power              475.11          -       237.56


Alabama Power                                 52398-62059                             5406 Hwy 280 E Ste D105, Birmingham, AL USA 35242                  Electric Power              324.49          -       162.25


Alabama Power                                 78495-08002                             8400 Airport Blvd, Mobile, AL USA 36608                            Electric Power              239.98          -       119.99


Alabama Power                                 84375-08004                             8401 Airport Blvd, Mobile, AL USA 36608                            Electric Power             1,475.27         -       737.64


Alameda County Water District                 40595892                                37063 Fremont Blvd, Fremont, CA USA 94536                          Water                       571.83          -       285.92


Alaska Electric Light and Power Company       1017374                                 9221 Cessna Dr, Juneau, AK USA 99801                               Electric Power                94.38         -        47.19

                                                                                      Albany International Airport, Administration Building-Suite 200, 737
Albany County Airport Authority               Albany County Airport Authority HERTZ                                                                        Telecom                     70.00         -        35.00
                                                                                      Albany-Shaker Road, Albany, NY USA 12211

Albemarle County Service Authority            10201514-02                             100 Bowen Loop, Charlottesville, VA USA 22911                      Waste Water                 522.49          -       261.25

Albuquerque Bernalillo County Water Utility
                                              3985729560                              3400 University SE, Albuquerque, NM USA 87106                      Solid Waste                 823.15          -       411.58
Authority




                                                                                                        Page 2 of 108
                                    Case 20-11218-MFW                                 Doc 18                    Filed 05/24/20                     Page 31 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                Utility Provider                            Account Number                                         Address                                Utility Type
                                                                                                                                                                            Spend       Amount    Assurance

Albuquerque Bernalillo County Water Utility
                                              7985729560                            3400 University Blvd Se, Albuquerque, NM USA 87106             Solid Waste                828.87          -       414.43
Authority

Albuquerque Bernalillo County Water Utility
                                              9885729560                            3400 University SE, Albuquerque, NM USA 87106                  Solid Waste               3,021.78         -     1,510.89
Authority

Alectra Utilities (fka Enersource/ Hydro
                                              2738186079                            5300 Dixie Rd, Mississauga, ON Canada L4W 2A7                  Electric Power             240.09          -       120.04
Mississauga)

Alectra Utilities (fka Enersource/ Hydro
                                              7014921471 (fka 1930200000)           1369 Dundas St E, Mississauga, ON Canada L4Y 2C7               Electric Power             181.57          -        90.79
Mississauga)

Alectra Utilities (fka Hydro One Brampton)    01052000443051 (fka 01052000443037)   8A-9 Kennedy Rd S, Brampton, ON Canada L6W 3E1                 Electric Power             247.12          -       123.56


Alectra Utilities (fka PowerStream)           5224630000                            7545 Yonge St, Thornhill, ON Canada L3T 2C2                    Electric Power             506.56          -       253.28


Alectra Utilities (fka PowerStream)           6025000000                            398 Steeles Ave W, Thornhill, ON Canada L4J 6X3                Electric Power             217.03          -       108.52


Alexandria Renew Enterprises                  12010152-3000524                      501 S Pickett St, Alexandria, VA USA 22304                     Waste Water                  86.92         -        43.46


Alexandria Renew Enterprises                  12010153-3009337                      3750 Jefferson Davis Hwy, Alexandria, VA USA 22305             Waste Water                348.31          -       174.15


Alexandria Renew Enterprises                  12010153-3009338                      3750 Jefferson Davis Hwy, Alexandria, VA USA 22305             Waste Water                  74.85         -        37.43


Allegheny County APO                          93964                                 436 Grant Street, Room 119, Pittsburgh, PA USA 15219           Telecom                      50.00         -        25.00


Alliant Energy of IA (IP&L)                   22-11-286-9860-03                     2151 Werner Ave NE, Cedar Rapids, IA USA 52402                 Electric Power             494.87          -       247.44


Alliant Energy of IA (IP&L)                   30-06-028-2905-02                     10699 Collision Dr, Dubuque, IA USA 52001                      Electric Power             195.17          -        97.59


Alliant Energy of IA (IP&L)                   7705511000 (fka 2211174225102)        9505 18th St SW, Cedar Rapids, IA USA 52404                    Electric Power             208.97          -       104.49

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream Inc                                 3155609                                                                                              Telecom                      32.57         -        16.29
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream Inc                                 3056457                                                                                              Telecom                      31.28         -        15.64
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream Inc                                 6707                                                                                                 Telecom                    341.73          -       170.87
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream Inc                                 10512                                                                                                Telecom                      55.94         -        27.97
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream US                                  500298                                                                                               Telecom                    531.87          -       265.94
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream US                                  745703                                                                                               Telecom                      76.98         -        38.49
                                                                                    98683

Alvin Hollis                                  9333                                  495 Washington St, Weymouth, MA USA 2189                       Number 2 Fuel Oil            57.97         -        28.99


Ameren Illinois (CILCO - Zone II)             07290-70018                           1501 S Maxwell Rd OTHR E, Peoria, IL USA 61607                 Electric Power             341.33          -       170.66


Ameren Illinois (CIPS - Zone I)               2058073026                            707 North Mattis, Champaign, IL USA 61821                      Electric Power             575.48          -       287.74


Ameren Illinois (CIPS - Zone I)               87040-96013                           1939 W US Hwy 50, Fairview Heights, IL USA 62208               Electric Power             322.54          -       161.27


Ameren Illinois (IP - Zone III)               49437-37052                           2934 S 6th St, Springfield, IL USA 62703                       Natural Gas                  77.55         -        38.78


Ameren Illinois (IP - Zone III)               62102-43293                           958 Capital Airport Dr, Springfield, IL USA 62707              Natural Gas                141.98          -        70.99


Ameren Illinois (IP - Zone III)               92050-16017                           1550 E Pershing Rd, Decatur, IL USA 62526                      Electric Power             168.50          -        84.25


Ameren UE of MO                               6841207164                            214 S Bemiston 1 S, Clayton, MO USA 63105                      Electric Power             243.62          -       121.81


Ameren UE of MO                               7854418143                            1285 N Lindbergh Ave, Florissant, MO USA 63031                 Electric Power             573.33          -       286.66


Ameren UE of MO                               8205107170                            1905 Rangeline Street, Columbia, MO USA 65202                  Natural Gas                  76.86         -        38.43


Ameren UE of MO                               04500-06911                           10278 Natural Bridge Rd, St Louis, MO USA 63134                Electric Power            2,581.26         -     1,290.63


Ameren UE of MO                               13378-02158                           5706 S Lindbergh Blvd, St Louis, MO USA 63123                  Electric Power             286.85          -       143.43


Ameren UE of MO                               29430-62013                           1120 Technology Dr Ste 111, O Fallon, MO USA 63368             Electric Power             205.97          -       102.98


Ameren UE of MO                               29830-62028                           4316 N Service Rd, St Peters, MO USA 63376                     Electric Power             198.91          -        99.45


Ameren UE of MO                               46900-05615                           9475 Aero Space Dr, St Louis, MO USA 63134                     Electric Power            1,476.55         -       738.28


Ameren UE of MO                               54873-00154                           8201 N Lindbergh Blvd, Florissant, MO USA 63031                Electric Power             354.97          -       177.48




                                                                                                       Page 3 of 108
                                   Case 20-11218-MFW                              Doc 18                   Filed 05/24/20                         Page 32 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                Utility Provider                       Account Number                                         Address                                     Utility Type
                                                                                                                                                                            Spend       Amount    Assurance


Ameren UE of MO                          72270-99013                            10278 Natural Bridge Rd, St Louis, MO USA 63134                   Electric Power             1,718.35         -       859.17


Ameren UE of MO                          81323-09154                            10092 Manchester Rd, St Louis, MO USA 63122                       Electric Power              128.15          -        64.08


American Waste Control                   602922                                 2500 N Sheridan Rd, Tulsa, OK USA 74115                           Solid Waste                   98.56         -        49.28


AmeriGas (ID)                            203678363                              444 Airport Loop, Twin Falls, ID USA 83301                        Propane                     260.78          -       130.39


Anaheim Public Utilities                 370515 (231440)                        221 W Katella Ave, Anaheim, CA USA 92802                          Solid Waste                 445.34          -       222.67


Anaheim Public Utilities                 370517 (231442)                        221 W Katella Ave, Anaheim, CA USA 92802                          Electric Power              568.36          -       284.18


Anchorage Water & Wastewater Utility     124793-522204                          4555 International Airport Rd, Anchorage, AK USA 99502            Waste Water                 173.92          -        86.96


Apex (Town of NC)                        546-003                                704 Laura Duncan Rd, Apex, NC USA 27502                           Electric Power              365.97          -       182.99


Appalachian Electric Cooperative (TVA)   751922                                 3965 W Andrew Johnson Hwy, Morristown, TN USA 37814               Electric Power              232.69          -       116.34


Aqua (IL)                                1.37396E+13                            555 S Main St, Bourbonnais, IL USA 60914                          Water                         43.85         -        21.93


Aqua (PA)                                2.07627E+13                            7311 Marshall Rd, Upper Darby, PA USA 19082                       Water                         38.54         -        19.27


Aqua (PA)                                002108106 0359625                      3554 Street Rd, Bensalem, PA USA 19020                            Water                         89.76         -        44.88


Aqua New Jersey                          001430264 0735448                      1164 Route 33, Hamilton Square, NJ USA 8690                       Water                         19.56         -         9.78


Aqua Ohio                                001234046 0910705                      7735 Market St, Boardman (Youngstown), OH USA 44512               Water                         31.07         -        15.54


Aqua Ohio                                002582382 0942146                      9670 Mentor Ave, Mentor, OH USA 44060                             Water                          5.46         -         2.73


Aquarion Water Company (CT)              200039624                              720 Post Rd, Fairfield, CT USA 6824                               Water                         50.25         -        25.12


Arcudi Energy/Triboro Oil                60316                                  23 East Main St, Milford, MA USA 1757                             Number 2 Fuel Oil           183.19          -        91.60


Arizona Public Service                   3064918774                             1211 W Bell Rd, Phoenix, AZ USA 85014                             Electric Power             1,912.40         -       956.20


Arizona Public Service                   3552086803                             4994 N 12th St, Phoenix, AZ USA 85014                             Electric Power              139.25          -        69.63


Arizona Public Service                   8697552018                             377 N Montezuma St 111, Prescott, AZ USA 86301                    Electric Power              283.56          -       141.78


Arizona Public Service                   0302251000 (fka 679615282)             1348 E Florence Blvd Ste 2, Casa Grande, AZ USA 85122             Electric Power              234.05          -       117.02


Arizona Public Service                   0587361000 (fka152865286)              5044 W Cactus Rd, Glendale, AZ USA 85304                          Electric Power                34.63         -        17.32


Arizona Public Service                   0994860000 (fka 158028282)             1133 W Bell Rd, Phoenix, AZ USA 85023                             Electric Power             3,619.44         -     1,809.72

                                         1371070000 (Serv ID: 1371070428)(fka
Arizona Public Service                                                          4001 E Bell Rd, Phoenix, AZ USA 85032                             Electric Power                36.29         -        18.15
                                         977448285)

Arizona Public Service                   1374164839 (Fka 1371070000)            4001 E Bell Rd, Phoenix, AZ USA 85032                             Electric Power              276.28          -       138.14


Arizona Public Service                   2264531000 (fka 452877289)             1147 E Camelback, Phoenix, AZ USA 85014                           Electric Power              678.64          -       339.32


Arizona Public Service                   2857150000 (fka 103548286)             6409 W Glendale, Glendale, AZ USA 85301                           Electric Power              281.02          -       140.51


Arizona Public Service                   4127811000 (fka 443646285)             13530 W Van Buren St, Goodyear, AZ USA 85338                      Electric Power              327.12          -       163.56


Arizona Public Service                   6059910000 (fka 753254289)             9875 W Bell Rd, Sun City, AZ USA 85351                            Electric Power              228.31          -       114.16


Arizona Public Service                   6089101000 (fka 959445286)             1711 E Buckeye Rd, Phoenix, AZ USA 85034                          Electric Power            15,865.09         -     7,932.54


Arizona Public Service                   6235130000 (fka 928406284)             1620 E Rental Car Way, Phoenix, AZ USA 85034                      Electric Power             3,637.34         -     1,818.67


Arizona Public Service                   7197410000 (fka 216645287)             1722 E Rental Car Way, Phoenix, AZ USA 85034                      Electric Power             5,452.31         -     2,726.16


Arizona Public Service                   7902300000 (fka 751316285)             15001 N Hayden Rd, Scottsdale, AZ USA 85260                       Electric Power              362.54          -       181.27


Arlington County Treasurer               9.64531E+11                            2610 Jefferson Davis Hwy, Arlington, VA USA 22202                 Waste Water                 319.85          -       159.92


AT&T                                     8310006121331                          AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   28,350.99         -    14,175.49


AT&T                                     16033301475557                         AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    1,357.84         -       678.92




                                                                                                  Page 4 of 108
                          Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                         Page 33 of 253


                                                                                                                                                  Avg. Monthly   Deposit   Adequate
       Utility Provider                    Account Number                                 Address                                  Utility Type
                                                                                                                                                     Spend       Amount    Assurance


AT&T                         80024277164                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 7,351.56         -     3,675.78


AT&T                         08805210206185                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  131.90          -        65.95


AT&T                         96073941945554                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  458.04          -       229.02


AT&T                         915A0500392681                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 2,736.71         -     1,368.35


AT&T                         704M599439439                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  436.26          -       218.13


AT&T                         21626591744277                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  244.69          -       122.34


AT&T                         615M312387387                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 4,800.59         -     2,400.29


AT&T                         90139520000011871              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,153.50         -       576.75


AT&T                         91827073501310                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,467.27         -       733.64


AT&T                         80026306144                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               114,618.04         -    57,309.02


AT&T                         8310002233610                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  595.36          -       297.68


AT&T                         47920511300240                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  548.51          -       274.26


AT&T                         407M031866116                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,620.97         -       810.48


AT&T                         8310000733960                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                49,054.24         -    24,527.12


AT&T                         20559185400010549              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  389.10          -       194.55


AT&T                         20559186660010542              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  296.76          -       148.38


AT&T                         20551001958720547              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  213.89          -       106.95


AT&T                         305W022010358                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  926.80          -       463.40


AT&T                         561V180424051                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  329.23          -       164.62


AT&T                         404M095477477                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,186.65         -       593.32


AT&T                         06301182098570                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    94.59         -        47.29


AT&T                         40514502167028                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                13,727.15         -     6,863.58


AT&T                         00001220710                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 7,389.98         -     3,694.99


AT&T                         50000000691                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                11,932.32         -     5,966.16


AT&T                         EVHER                          AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,403.36         -       701.68


AT&T                         8310001030881                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  233.39          -       116.69


AT&T                         317R0407460300                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    71.95         -        35.98


AT&T                         HERZ                           AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    53.00         -        26.50


AT&T                         317R0407046927                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    20.50         -        10.25


AT&T                         615M567925100                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     2.44         -         1.22


AT&T                         88800033164                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               184,160.03         -    92,080.01


AT&T                         88800044377                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               402,389.11         -   201,194.56


AT&T                         8310008520138                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               131,019.25         -    65,509.63


AT&T                         405A0106855315                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                56,881.10         -    28,440.55


AT&T                         8310009528776                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                12,741.14         -     6,370.57


AT&T                         40515000729094                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                10,440.85         -     5,220.43




                                                                              Page 5 of 108
                          Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                         Page 34 of 253


                                                                                                                                                  Avg. Monthly   Deposit   Adequate
       Utility Provider                    Account Number                                 Address                                  Utility Type
                                                                                                                                                     Spend       Amount    Assurance


AT&T                         1440121754058                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,839.07         -     1,919.53


AT&T                         80025024656                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,461.48         -       730.74


AT&T                         95010852501                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  280.00          -       140.00


AT&T                         414R6700232530                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     6.52         -         3.26


AT&T                         96044933325550                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                28,780.44         -    14,390.22


AT&T                         31025802552356                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,043.66         -       521.83


AT&T                         09103841957155                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    94.97         -        47.48


AT&T                         96044998685559                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,227.85         -     1,613.93


AT&T                         43795113895134                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  351.43          -       175.72


AT&T                         09102516234007                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    52.65         -        26.33


AT&T                         0722750004077                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  608.17          -       304.09


AT&T                         43695164980589                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  351.43          -       175.72


AT&T                         80030565586                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,546.94         -       773.47


AT&T                         8310009099383                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               281,831.08         -   140,915.54


AT&T                         0204348034001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  150.86          -        75.43


AT&T                         09103998569043                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  110.79          -        55.40


AT&T                         16033121185550                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,746.55         -     1,873.27


AT&T                         16601721373261                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  109.96          -        54.98


AT&T                         0722750003077                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  913.33          -       456.66


AT&T                         30563333300010445              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  167.39          -        83.69


AT&T                         305W117963963                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 4,256.46         -     2,128.23


AT&T                         954V092492492                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                10,035.80         -     5,017.90


AT&T                         904M353706014                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                12,237.65         -     6,118.83


AT&T                         904N040166166                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  398.36          -       199.18


AT&T                         904N130416427                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  204.96          -       102.48


AT&T                         706U111109109                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,564.67         -     1,782.33


AT&T                         31862185002960516              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  622.98          -       311.49


AT&T                         60193316100010596              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  126.89          -        63.44


AT&T                         31844399452120516              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    43.91         -        21.96


AT&T                         404M429388388                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 9,926.94         -     4,963.47


AT&T                         205M571304304                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 8,149.33         -     4,074.67


AT&T                         25163387690010533              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  143.06          -        71.53


AT&T                         08227316803524                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    39.48         -        19.74


AT&T                         8310009007427                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  175.00          -        87.50


AT&T                         31724102614395                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,752.98         -       876.49


AT&T                         80080465166                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  387.41          -       193.71




                                                                              Page 6 of 108
                          Case 20-11218-MFW                  Doc 18                   Filed 05/24/20                         Page 35 of 253


                                                                                                                                                 Avg. Monthly   Deposit   Adequate
       Utility Provider                   Account Number                                 Address                                  Utility Type
                                                                                                                                                    Spend       Amount    Assurance


AT&T                         317R0407056934                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    71.95         -        35.98


AT&T                         317R0407066941                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    71.95         -        35.98


AT&T                         61824169936697                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  334.86          -       167.43


AT&T                         734R2100282248                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                15,326.89         -     7,663.44


AT&T                         73494145396324                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                14,644.24         -     7,322.12


AT&T                         0534671782001                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    32.16         -        16.08


AT&T                         502M411032032                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,642.68         -       821.34


AT&T                         1100821828007                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  587.47          -       293.74


AT&T                         33096605366912                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  151.70          -        75.85


AT&T                         216R0200286707                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 4,093.97         -     2,046.98


AT&T                         21689840651902                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  172.45          -        86.23


AT&T                         414Z8004832554                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     6.52         -         3.26


AT&T                         214A0107298040                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,655.54         -     1,827.77


AT&T                         512A0107208806                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                27,996.32         -    13,998.16


AT&T                         40568670008802                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,332.08         -       666.04


AT&T                         51224750197232                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 6,731.61         -     3,365.80


AT&T                         91561255004369                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,492.24         -       746.12


AT&T                         803M022916916                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,062.43         -       531.21


AT&T                         8310007429925                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 5,469.60         -     2,734.80


AT&T                         8310006149601                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  643.50          -       321.75


AT&T                         77369400411647                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,391.10         -     1,695.55


AT&T                         77369400891236                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,700.54         -       850.27


AT&T                         7736861218                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,570.15         -       785.08


AT&T                         312Z936435                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,440.45         -       720.23


AT&T                         773R160015                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  930.49          -       465.25


AT&T                         77358141503393                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,672.84         -       836.42


AT&T                         7735858687503                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,549.86         -       774.93


AT&T                         773R0704268197                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,162.55         -       581.28


AT&T                         77328448103784                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  814.42          -       407.21


AT&T                         77358124418940                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  533.48          -       266.74


AT&T                         08121623705835                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  109.11          -        54.56


AT&T                         316A0106704314                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,085.34         -       542.67


AT&T                         41448395459558                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  331.38          -       165.69


AT&T                         41787413506695                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,498.04         -       749.02


AT&T                         41787413576698                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,428.93         -       714.47


AT&T                         847Z9999893331                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,468.42         -     1,734.21




                                                                             Page 7 of 108
                          Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                         Page 36 of 253


                                                                                                                                                  Avg. Monthly   Deposit   Adequate
       Utility Provider                    Account Number                                 Address                                  Utility Type
                                                                                                                                                     Spend       Amount    Assurance


AT&T                         205M2603150010545              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  439.02          -       219.51


AT&T                         847R0704990073                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,344.92         -       672.46


AT&T                         847R1612656238                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  852.53          -       426.26


AT&T                         8477590046                     AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    56.54         -        28.27


AT&T                         8475190226425                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  799.57          -       399.79


AT&T                         713A0107218569                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                15,844.59         -     7,922.30


AT&T                         09107919428411                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    76.78         -        38.39


AT&T                         8310007956003                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                40,960.44         -    20,480.22


AT&T                         61582252420010477              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,075.56         -       537.78


AT&T                         09102934167458                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    52.57         -        26.29


AT&T                         0518878932001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    50.99         -        25.49


AT&T                         614R3300503946                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  538.95          -       269.48


AT&T                         40487682810020351              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  342.27          -       171.13


AT&T                         601M114772772                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,651.80         -       825.90


AT&T                         504M282493493                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                14,683.39         -     7,341.70


AT&T                         33736992832880511              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    49.00         -        24.50


AT&T                         50434707900010464              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  567.81          -       283.90


AT&T                         60160562750010591              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  202.17          -       101.08


AT&T                         70892451036464                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  320.14          -       160.07


AT&T                         7083452810558                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  523.37          -       261.69


AT&T                         84799586956815                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  312.31          -       156.16


AT&T                         84771707827572                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  819.11          -       409.55


AT&T                         84768803566540                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  362.26          -       181.13


AT&T                         31256703956528                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  391.20          -       195.60


AT&T                         77386804946341                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  137.95          -        68.98


AT&T                         08423329296559                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    98.10         -        49.05


AT&T                         08225411092115                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    44.81         -        22.41


AT&T                         35279968050011980              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  122.81          -        61.41


AT&T                         30563697929210441              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  123.94          -        61.97


AT&T                         30568897271360446              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    59.37         -        29.68


AT&T                         40768852000013141              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,274.87         -       637.44


AT&T                         25654770918390541              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  112.14          -        56.07


AT&T                         0870147339277                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    89.23         -        44.61


AT&T                         66125424561914                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  723.93          -       361.97


AT&T                         704M071772772                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,879.15         -     1,939.57


AT&T                         80080429295                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  398.51          -       199.25




                                                                              Page 8 of 108
                                   Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                         Page 37 of 253


                                                                                                                                                           Avg. Monthly   Deposit   Adequate
                Utility Provider                    Account Number                                 Address                                  Utility Type
                                                                                                                                                              Spend       Amount    Assurance


AT&T                                  91039578470021912              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  463.22          -       231.61


AT&T                                  58630739531405                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  301.11          -       150.56


AT&T                                  24881625991362                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  334.65          -       167.33


AT&T                                  314A0107131678                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 6,127.53         -     3,063.76


AT&T                                  84735808533297                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  852.61          -       426.30


AT&T                                  7733344847530                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  526.43          -       263.22


AT&T                                  2175280205211                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  264.78          -       132.39


AT&T                                  09102809569309                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    73.60         -        36.80


AT&T                                  08803410680267                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    75.97         -        37.99


AT&T                                  96083221035554                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                26,682.93         -    13,341.47


AT&T                                  08807557532538                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    90.73         -        45.37


AT&T                                  257879643                      AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    73.49         -        36.74


AT&T                                  08806808761458                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    33.43         -        16.72


AT&T                                  08809716042250                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    68.69         -        34.34


AT&T                                  30524821581320440              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  136.32          -        68.16


AT&T                                  30566240800010444              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    72.68         -        36.34


AT&T                                  06702749683863                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  113.18          -        56.59


AT&T                                  06800647066734                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  118.70          -        59.35


AT&T                                  2143244842360                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  533.45          -       266.73


AT&T                                  97278824359174                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  203.93          -       101.96


AT&T                                  2814124104645                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  747.14          -       373.57


AT&T                                  28153154910652                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  362.79          -       181.39


AT&T                                  8310000071666                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  418.02          -       209.01


AT&T                                  84792820001026                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    61.65         -        30.82


AT&T                                  0580810501001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    36.83         -        18.42


AT&T Conferencing                     0010396800001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,527.55         -       763.78


AT&T Conferencing                     0010396800008                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    30.57         -        15.29


AT&T Global Services Inc              US001790                       AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                14,437.82         -     7,218.91


AT&T Global Services Inc              US001524                       AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 2,302.68         -     1,151.34


AT&T Mobility                         BES02742805                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                88,862.16         -    44,431.08


AT&T Thrifty                          0592018532001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     4.88         -         2.44


AT&T Thrifty                          0577669974001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    28.25         -        14.13


AT&T Thrifty                          0516188163001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    26.08         -        13.04


AT&T Thrifty                          0522174821001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     4.23         -         2.12


AT&T Thrifty                          0512527004001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    53.67         -        26.83


AT&T Thrifty                          0512764707001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    26.29         -        13.15




                                                                                       Page 9 of 108
                                  Case 20-11218-MFW                 Doc 18                   Filed 05/24/20                         Page 38 of 253


                                                                                                                                                        Avg. Monthly   Deposit   Adequate
               Utility Provider                  Account Number                                 Address                                  Utility Type
                                                                                                                                                           Spend       Amount    Assurance


AT&T Thrifty                         0594548528001                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    48.16         -        24.08


AT&T Thrifty                         0306007664001                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  175.39          -        87.69


AT&T Thrifty                         0513356225001                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    42.39         -        21.20


AT&T U-Verse                         124714374                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    86.75         -        43.38


AT&T U-Verse                         124675319                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    81.35         -        40.67


AT&T U-Verse                         124709250                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    97.20         -        48.60


AT&T U-Verse                         155105938                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    85.13         -        42.57


AT&T U-Verse                         124837091                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    77.91         -        38.96


AT&T U-Verse                         124714372                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    75.30         -        37.65


AT&T U-Verse                         121498207                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    80.43         -        40.21


AT&T U-Verse                         150957823                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  288.75          -       144.38


AT&T U-Verse                         150685799                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  161.63          -        80.81


AT&T U-Verse                         124548761                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    41.60         -        20.80


AT&T U-Verse                         146620443                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  153.70          -        76.85


AT&T U-Verse                         111396632                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    69.21         -        34.61


AT&T U-Verse                         155196663                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    95.84         -        47.92


AT&T U-Verse                         155185742                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  115.20          -        57.60


AT&T U-Verse                         150194480                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  131.08          -        65.54


AT&T U-Verse                         138049801                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  134.05          -        67.02


AT&T U-Verse                         144165665                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    67.68         -        33.84


AT&T U-Verse                         121763250                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    66.01         -        33.01


AT&T U-Verse                         286131785                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    65.22         -        32.61


AT&T U-Verse                         118330388                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    77.79         -        38.90


AT&T U-Verse                         118341339                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    71.65         -        35.82


AT&T U-Verse                         117167833                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    67.42         -        33.71


AT&T U-Verse                         111435554                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    67.81         -        33.90


AT&T U-Verse                         139197571                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  101.17          -        50.59


AT&T U-Verse                         136974903                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  167.51          -        83.75


AT&T U-Verse                         121053373                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    68.76         -        34.38


AT&T U-Verse                         150335905                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    74.98         -        37.49


AT&T U-Verse                         153856279                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  154.81          -        77.41


AT&T U-Verse                         157959553                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  231.68          -       115.84


AT&T U-Verse                         126937513                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    93.40         -        46.70


AT&T U-Verse                         146596919                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  137.06          -        68.53


AT&T U-Verse                         117858646                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    50.61         -        25.31


AT&T U-Verse                         115104621                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  112.71          -        56.36




                                                                                    Page 10 of 108
                                   Case 20-11218-MFW                            Doc 18                   Filed 05/24/20                         Page 39 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                   Account Number                                           Address                                   Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


AT&T U-Verse                          140488710                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   162.11          -        81.05


AT&T U-Verse                          133667418                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     84.28         -        42.14


AT&T U-Verse                          159879121                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     58.08         -        29.04


AT&T U-Verse                          117459799                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     71.08         -        35.54


AT&T U-Verse                          117539920                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     90.04         -        45.02


AT&T U-Verse                          142960701                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   125.43          -        62.72


AT&T U-Verse                          110260880                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   136.33          -        68.17


AT&T U-Verse                          159811803                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   107.07          -        53.54


AT&T U-Verse                          154922274                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   145.89          -        72.95


AT&T U-Verse                          136766899                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     87.54         -        43.77


AT&T U-Verse                          128725527                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     94.96         -        47.48


AT&T U-Verse                          252732911                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   104.11          -        52.06


ATCO Gas (AB)                         760001448900(SiteID 0003825495812)      3318 32nd St NE, Calgary, AB Canada T1Y 6B9                       Natural Gas               103.30          -        51.65


ATCO Gas (AB)                         760001449171(SiteID 0003243741716)      4101 Macleod Trail SW, Calgary, AB Canada T2G 2R6                 Natural Gas               254.65          -       127.33


ATCO Gas (AB)                         760001694644 (Site ID: 0003044105625)   10330 25th St NE, Calgary, AB Canada T3N 0A1                      Natural Gas              1,400.64         -       700.32


ATCO Gas (AB)                         760002515038(siteID 0001061459215)      8624 53rd Ave NW, Edmonton, AB Canada T6E 5G2                     Natural Gas               223.85          -       111.93


ATCO Gas (AB)                         760005485429 (Site ID: 0003009066264)   104520 25 St NE, Calgary, AB Canada T3N 0A1                       Natural Gas               587.84          -       293.92


ATCO Gas (AB)                         760008954884 (Site ID: 0001020218951)   SW 15 50 25W4, Calgary, AB Canada T1Y 6B9                         Natural Gas               588.40          -       294.20


ATCO Gas (AB)                         760008955162(SiteID 0001837202211)      17610 102 Ave, Edmonton, AB Canada T5S 1H5                        Natural Gas                 86.74         -        43.37


Atlanta Gas & Light                   247427423                               3230 Peachtree Rd NE, Atlanta, GA USA 30305                       Natural Gas               110.99          -        55.50


Atlanta Gas & Light                   544443002                               3541 Stone Mountain Hwy 78, Snellville, GA USA 30078              Natural Gas                 63.99         -        32.00


Atlanta Gas & Light                   939253504                               8406 Abercorn St, Savannah, GA USA 31408                          Natural Gas                 55.07         -        27.53


Atlanta Gas & Light                   2133354207                              5055 Hwy 78 (Stone Mountain Hwy), Stone Mountain, GA USA 30087 Natural Gas                  200.50          -       100.25


Atlanta Gas & Light                   3257954567                              1291 Cobb Pkwy, Marietta, GA USA 30062                            Natural Gas               109.05          -        54.52


Atlanta Gas & Light                   4397130517                              3062 Springdale Rd, Hapeville (Atlanta), GA USA 30354             Natural Gas              2,665.84         -     1,332.92


Atlanta Gas & Light                   5229483135                              6470 Spalding Dr, Norcross, GA USA 30092                          Natural Gas                 87.05         -        43.52


Atlanta Gas & Light                   5782403694                              4003 Main St, College Park, GA USA 30337                          Natural Gas               429.69          -       214.85


Atlanta Gas & Light                   6207311337                              202 Courtland St, Atlanta, GA USA 30303                           Natural Gas               123.95          -        61.98


Atlanta Gas & Light                   6480650357                              5064 Canton Rd, Marietta, GA USA 30066                            Natural Gas                 55.97         -        27.99


Atlanta Gas & Light                   7427657357                              45 Satellite Blvd NW, Suwanee, GA USA 30024                       Natural Gas                 91.70         -        45.85


Atlanta Gas & Light                   8006257314                              978 Highland Circle, Conyers, GA USA 30012                        Natural Gas               135.68          -        67.84


Atlanta Gas & Light                   8110978417                              1551 Cobb Parkway South, Marietta, GA USA 30060                   Natural Gas               132.01          -        66.00


Atlanta Gas & Light                   8807846400                              2143 Cobb Parkway, Kennesaw, GA USA 30152                         Natural Gas                 84.93         -        42.47


Atlanta Gas & Light                   9807942319                              11030 Alpharetta Hwy, Roswell, GA USA 30076                       Natural Gas               290.44          -       145.22


Atlanta Gas & Light                   005217447-5195140                       7060 Jonesboro Rd, Morrow, GA USA 30260                           Natural Gas                 76.66         -        38.33


Atlanta Gas & Light                   4660435-51265 (ID:7899829)              530 Lake Center Pkwy, Cumming, GA USA 30040                       Natural Gas                 95.67         -        47.83




                                                                                                Page 11 of 108
                                  Case 20-11218-MFW                                    Doc 18                   Filed 05/24/20               Page 40 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
              Utility Provider                           Account Number                                            Address                           Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Atlantic Broadband                         8335400060116960                          2 Batterymarch Park, Suite 205, Quincy, MA USA 02169    Telecom                       84.15         -        42.08


Atlantic Broadband                         8335200820310972                          2 Batterymarch Park, Suite 205, Quincy, MA USA 02169    Telecom                     106.86          -        53.43


Atlantic Broadband                         8335400010619170                          2 Batterymarch Park, Suite 205, Quincy, MA USA 02169    Telecom                     110.24          -        55.12


ATMC                                       228408                                    640 Whiteville Rd. NW, Shallotte, NC USA 28470          Telecom                     233.39          -       116.69


Atmos Energy of CO                         60-004592472-2469163-4 (FKA 3018732505) 708 S 12th St, Gunnison, CO USA 81230                     Natural Gas                 200.73          -       100.37


Atmos Energy of KS                         3016494053 (FKA_60-042068580-0585507-1) 1904 E Santa Fe Dr, Olathe, KS USA 66062                  Natural Gas                 216.81          -       108.41


Atmos Energy of KY                         4002327240                                1713 Scottsville Rd, Bowling Green, KY USA 42104        Natural Gas                 181.28          -        90.64


Atmos Energy of KY                         40-000481702-0330979-7                    5051A Frederica St, Owensboro, KY USA 42301             Natural Gas                 113.08          -        56.54

Atmos Energy of MS (formerly Mississippi
                                           3018903900                                4157 Robinson St Ste A, Jackson, MS USA 39209           Natural Gas                   57.18         -        28.59
Valley Gas)

Atmos Energy of MS (formerly Mississippi
                                           4009733511                                836 Goodman Rd, Southaven, MS USA 38671                 Natural Gas                   66.44         -        33.22
Valley Gas)

Atmos Energy of MS (formerly Mississippi
                                           4024877829                                2657 Lakeland Dr, Flowood, MS USA 39232                 Natural Gas                 113.42          -        56.71
Valley Gas)

Atmos Energy of MS (formerly Mississippi
                                           3018904089 (fka 70-000985541-0469409-2)   2657 Lakeland Dr, Flowood, MS USA 39232                 Natural Gas                   44.03         -        22.02
Valley Gas)

Atmos Energy of TN                         3012536434 (fka 50-000100912-0001903-5)   2855 Alcoa Hwy, Alcoa, TN USA 37701                     Natural Gas                 190.44          -        95.22


Atmos Energy of TN                         3013450097 (FKA 50-004741054-2578910-7) 4091 Mallory Ln, Franklin, TN USA 37067                   Natural Gas                   48.99         -        24.49


Atmos Energy of TN                         3018261327 (fka 50-004677483-0154122-2)   1113 Murfreesboro Rd, Franklin, TN USA 37064            Natural Gas                   72.13         -        36.07


Atmos Energy of TN                         3020140855 (FKA 50-004736919-0168146-3) 1794 W Northfield Blvd, Murfreesboro, TN USA 37129        Natural Gas                   40.17         -        20.08


Atmos Energy of TX (Mid-Texas)             3021378777                                3809 S 26Th Ave, Irving, TX USA 75261                   Natural Gas                   56.81         -        28.41


Atmos Energy of TX (Mid-Texas)             3040897055                                7700 Esters Blvd, Irving, TX USA 75063                  Natural Gas                 316.24          -       158.12


Atmos Energy of TX (Mid-Texas)             4015661328                                3377 Edwards Ave, Dallas, TX USA 75235                  Natural Gas                   66.39         -        33.19


Atmos Energy of TX (Mid-Texas)             4022379120                                1120 E Bardin Rd, Arlington, TX USA 76018               Natural Gas                   67.14         -        33.57


Atmos Energy of TX (Mid-Texas)             4029662855                                1701 Eldorado Pkwy Suite 200, Mckinney, TX USA 75069    Natural Gas                   86.76         -        43.38


Atmos Energy of TX (Mid-Texas)             3021320346 (fka 80-000175052-1033017-5)   6901 Green Oaks Rd, Fort Worth, TX USA 76116            Natural Gas                   48.56         -        24.28


Atmos Energy of TX (Mid-Texas)             3021320908 (fka 80-000175052-0159152-0)   3407 Hawes Ave, Dallas, TX USA 75235                    Natural Gas                 359.22          -       179.61


Atmos Energy of TX (Mid-Texas)             3021341010 (FKA 80-000175052-1639544-6) 3401 W Airport Fwy, Irving, TX USA 75062                  Natural Gas                   55.36         -        27.68


Atmos Energy of TX (Mid-Texas)             3021341225 (FKA 80-000175052-0310007-2) 3600 Gus Thomasson Rd, Mesquite, TX USA 75150             Natural Gas                   58.20         -        29.10


Atmos Energy of TX (Mid-Texas)             3037154256 (FKA 80-000763779-0644687-4) 323 N Spur 63, Longview, TX USA 75601                     Natural Gas                   60.78         -        30.39


Atmos Energy of TX (Mid-Texas)             3044343958 (fka 80-000645729-0551941-6)   3830 S 26th Ave, Dallas, TX USA 75261                   Natural Gas                1,038.34         -       519.17


Atmos Energy of TX (Mid-Texas)             3044344162 (fka 80-000645729-0583304-8)   3830 S 26th Ave, Dallas, TX USA 75261                   Natural Gas                 130.02          -        65.01


Atmos Energy of TX (Mid-Texas)             4034525832 (fka 3021320551)               7212 Cedar Springs Rd, Dallas, TX USA 75235             Natural Gas                   76.74         -        38.37


Atmos Energy of TX (West Texas)            3006444778(fka30-000352691-0460450-8)     10014 Pilot Ave, Midland, TX USA 79711                  Natural Gas                   90.71         -        45.35


Atmos Energy of TX (West Texas)            3010768152 (fka 3000053050906424296)      101 N Pullman Rd, Amarillo, TX USA 79111                Natural Gas                   65.26         -        32.63


Atmos Energy of TX (West Texas)            4029257454 (fka 3007657966)               5401 N Martin Luther King Blvd, Lubbock, TX USA 79401   Natural Gas                   12.18         -         6.09


Auburn Water District                      44_W                                      823 Washington St, Auburn, MA USA 1501                  Water                         13.22         -         6.61


Augusta Utilities Department               28-2409.300                               1640 Tobacco Rd, Augusta, GA USA 30906                  Waste Water                 701.40          -       350.70


Augusta Utilities Department               5-0257.305                                3313 Washington Rd, Augusta, GA USA 30907               Waste Water                   54.95         -        27.47


Austell Natural Gas System                 229736007                                 500 Thorton Rd, Lithia Springs, GA USA 30122            Natural Gas                   57.79         -        28.89




                                                                                                      Page 12 of 108
                                   Case 20-11218-MFW                          Doc 18                   Filed 05/24/20                Page 41 of 253


                                                                                                                                                            Avg. Monthly   Deposit   Adequate
                Utility Provider                           Account Number                                 Address                            Utility Type
                                                                                                                                                               Spend       Amount    Assurance


Austell Natural Gas System                  022 3560 005                    561 Thornton Rd Ste K, Lithia Springs, GA USA 30122      Natural Gas                   80.15         -        40.07


Austin Energy (f.k.a. City of Austin)       5011624841                      5717 S 135, Austin, TX USA 78744                         Electric Power              214.01          -       107.01


Austin Energy (f.k.a. City of Austin)       5306097356                      150 W Huntland Dr, Austin, TX USA 78752                  Electric Power             1,456.01         -       728.01


Austin Energy (f.k.a. City of Austin)       7153010000                      9401 Rental Car Ln, Austin, TX USA 78719                 Electric Power             6,416.44         -     3,208.22


Austin Energy (f.k.a. City of Austin)       01494 30000                     6705 Hwy 290 West Ste 603, Austin, TX USA 78735          Electric Power              164.64          -        82.32


Austin Energy (f.k.a. City of Austin)       11063 30000                     709 East 10th St, Austin, TX USA 78701                   Electric Power              950.84          -       475.42


Austin Energy (f.k.a. City of Austin)       33265 20000                     11906 Ih-35 North, Austin, TX USA 78753                  Electric Power              528.07          -       264.03


Austin Energy (f.k.a. City of Austin)       53060 97356_6158526             200 W Huntland Dr, Austin, TX USA 78752-362              Electric Power             3,026.03         -     1,513.02


Austin Energy (f.k.a. City of Austin)       58308 30000                     911 W Anderson Ln,Ste 125, Austin, TX USA 78757          Electric Power              436.55          -       218.28

Autoridad de Acueductos y Alcantarillados
                                            203758164                       Sector Central 15, Carolina, PR Puerto Rico 979          Waste Water                1,097.50         -       548.75
Gobierno de Puerto Rico

Avaya                                       0101183759                      4655 Great America Parkway, Santa Clara, CA USA 95054    Telecom                   65,100.00         -    32,550.00


Aware Software                              393570                          c/o Sagenet, 10205 E. 61st Street, Tulsa, OK USA 74133   Telecom                     187.78          -        93.89


Aware Software                              379916                          c/o Sagenet, 10205 E. 61st Street, Tulsa, OK USA 74133   Telecom                     585.00          -       292.50


Baldwin County Sewer Service                8097AF0                         8097 Hwy 59, Foley, AL USA 36535                         Waste Water                 109.00          -        54.50


Baldwin EMC (AL)                            423151-001                      8097 Hwy 59, Foley, AL USA 36535                         Electric Power              227.12          -       113.56


Baltimore Gas & Electric                    1320968769                      1614 E Joppa Rd, Baltimore, MD USA 21286                 Electric Power              363.64          -       181.82


Baltimore Gas & Electric                    5188551000                      7416 New Ridge Rd, Hanover, MD USA 21076                 Electric Power              722.63          -       361.32


Baltimore Gas & Electric                    5492205916                      1777 Reisterstown Rd Suite 10, Baltimore, MD USA 21215   Electric Power              203.46          -       101.73


Baltimore Gas & Electric                    5717255385                      1777 E Joppa Rd, Baltimore, MD USA 21234                 Electric Power              594.49          -       297.24


Baltimore Gas & Electric                    5857767902                      2001 West St, Annapolis, MD USA 21401                    Electric Power                94.83         -        47.42


Baltimore Gas & Electric                    7369485557                      461 Baltimore Blvd, Westminster, MD USA 21157            Electric Power              125.55          -        62.78


Baltimore Gas & Electric                    8754668608                      8115 Belair Rd, Baltimore, MD USA 21236                  Electric Power             1,290.42         -       645.21


Baltimore Gas & Electric                    9612663902                      414 S Crain Hwy, Glen Burnie, MD USA 21060               Electric Power              386.64          -       193.32


Baltimore Gas & Electric                    2110381000 (fka 6098977083)     815 East Pratt St, Baltimore, MD USA 21201               Electric Power                63.82         -        31.91


Baltimore Gas & Electric                    2238311000 (fka 4667745542)     14705B US 1, Laurel, MD USA 20707                        Electric Power              274.74          -       137.37


Baltimore Gas & Electric                    7396000000 (fka 9873147168)     7416 New Ridge Rd, Hanover, MD USA 21076                 Electric Power             4,890.07         -     2,445.04


Bargersville Utilities                      2708-0120-01                    695 S State Road 135, Greenwood, IN USA 46142            Water                         36.02         -        18.01

Baton Rouge Water Company (City of Baton
                                            04 04 19 508 0150 03            13386 Airline Hwy, Gonzales, LA USA 70737                Water                         16.71         -         8.36
Rouge)

BC Hydro                                    4237194                         7319 King George Blvd, Surrey, BC Canada V3W 5A8         Electric Power              162.02          -        81.01


BC Hydro                                    5044546                         3-790 Marine Dr Sw, Vancouver, BC Canada V6P 5Y7         Electric Power              243.05          -       121.52


BC Hydro                                    7325197                         3826 McDonald Rd S, Richmond, BC Canada V7B 1L8          Electric Power              442.85          -       221.42


BC Hydro                                    9239064                         548 David St, Victoria, BC Canada V8T 2C8                Electric Power                59.30         -        29.65


BC Hydro                                    9592627                         4272 Hanger Rd, Prince George, BC Canada V2N 4M6         Electric Power                54.91         -        27.46


BC Hydro                                    10285068                        812 Brunette Ave, Coquitlam, BC Canada V3K 1C4           Electric Power              108.58          -        54.29


BC Hydro                                    1940 0000 621                   3846 McDonald Rd, Richmond, BC Canada V7B 1L8            Electric Power             2,318.43         -     1,159.21


BC Hydro                                    6524 098                        1700 Willingdon Rd, North Saanich, BC Canada V8L 1A1     Electric Power              268.98          -       134.49




                                                                                              Page 13 of 108
                                   Case 20-11218-MFW                      Doc 18                   Filed 05/24/20                           Page 42 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                   Address                                      Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


BC Hydro                              7138 104                          33271 S Fraser Way, Abbotsford, BC Canada V2S 2B2                   Electric Power             212.58          -       106.29


BC Hydro                              7154 547                          13409 72nd Ave, Surrey, BC Canada V3W 2N7                           Electric Power             246.43          -       123.21


BC Hydro                              7274 165                          22826 Dewdney Trunk Rd, Maple Ridge, BC Canada V2X 7Y3              Electric Power             148.50          -        74.25

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Aliant                           30748834                                                                                              Telecom                   1,133.57         -       566.79
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Aliant                           25298159                                                                                              Telecom                      39.08         -        19.54
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Aliant                           54195235                                                                                              Telecom                      25.67         -        12.84
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Aliant                           45079209                                                                                              Telecom                      10.20         -         5.10
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           9056121881460                                                                                         Telecom                      50.95         -        25.47
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           T6091635                                                                                              Telecom                    242.31          -       121.15
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           9056738342207                                                                                         Telecom                    114.83          -        57.42
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           0107093530026                                                                                         Telecom                      14.10         -         7.05
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           45008140                                                                                              Telecom                    121.68          -        60.84
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           504463993                                                                                             Telecom                    147.33          -        73.66
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           5149331164786                                                                                         Telecom                    118.63          -        59.32
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           6132388365266                                                                                         Telecom                    408.93          -       204.46
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           6135657915299                                                                                         Telecom                    115.73          -        57.87
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           6132338194565                                                                                         Telecom                      58.86         -        29.43
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           6134434859921                                                                                         Telecom                      60.52         -        30.26
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           6132281607111                                                                                         Telecom                    115.56          -        57.78
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           4165916796332                                                                                         Telecom                    123.51          -        61.76
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           4165916544484                                                                                         Telecom                    121.83          -        60.91
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           4165972428891                                                                                         Telecom                    116.05          -        58.02
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           9058557245089                                                                                         Telecom                      50.43         -        25.22
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           4163644952321                                                                                         Telecom                      50.43         -        25.22
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           9058487751318                                                                                         Telecom                      51.91         -        25.95
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           9058977599290                                                                                         Telecom                      57.48         -        28.74
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           4164667188625                                                                                         Telecom                    115.42          -        57.71
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           9057070466958                                                                                         Telecom                      51.91         -        25.95
                                                                        QC Canada H3E 3B3

                                                                        1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                           4163683415701                                                                                         Telecom                    116.05          -        58.02
                                                                        QC Canada H3E 3B3

Belmont CO Sanitary Sewer Dist.       501-18104-08                      50966 National Rd, St Clairsville, OH USA 43950                     Waste Water                  55.01         -        27.50

                                                                        c/o Fusion, 210 Interstate North Parkway, Suite 300, Atlanta, GA
Birch Telecom                         247894                                                                                                Telecom                      81.14         -        40.57
                                                                        USA 30339

                                                                        c/o Fusion, 210 Interstate North Parkway, Suite 300, Atlanta, GA
Birch Telecom                         879014                                                                                                Telecom                      48.63         -        24.31
                                                                        USA 30339

Black Hills Energy (CO)               5587 9670 56 (fka 211016117664)   1340 Airport Rd, Durango, CO USA 81303                              Natural Gas                166.12          -        83.06


Black Hills Energy (CO)               6365 9656 68                      501 E Airport Rd., Aspen, CO USA 81611                              Natural Gas               1,125.08         -       562.54


Black Hills Energy (CO)               8503 7804 34                      620 Cooley Mesa Rd, Gypsum, CO USA 81637                            Natural Gas                  12.49         -         6.24


Black Hills Energy (IA)               9333397371                        10699 Collision Dr, Dubuque, IA USA 52001                           Natural Gas                  77.29         -        38.64




                                                                                          Page 14 of 108
                                     Case 20-11218-MFW                          Doc 18                   Filed 05/24/20                  Page 43 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
                 Utility Provider                          Account Number                                   Address                              Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


Black Hills Energy (NE)                     3499 9441 10                      5401 O St, Lincoln, NE USA 68510                           Natural Gas                   136.27          -        68.13


Board of Water Supply HI                    7699756780                        3179 N Nimitz Hwy, Honolulu, HI USA 96819                  Waste Water                   385.52          -       192.76


Board of Water Supply HI                    4240996224(fka 8789577513)        3160 Koapaka St, Honolulu, HI USA 96819                    Waste Water                   597.28          -       298.64


Boca Raton Resort & Club                    HERTZPHONE                        501 East Camino Real, Boca Raton, FL USA 33432             Telecom                          7.88         -         3.94


Boise City Utility Billing                  5.45726E+13                       3557 W Wright St, Boise, ID USA 83705                      Waste Water                   498.24          -       249.12


Bonita Springs Utilities, Inc.              L028942-C0111771                  8001 Hertz Dr, Estero, FL USA 33928                        Waste Water                   501.40          -       250.70


Bonita Springs Utilities, Inc.              L029126-C0112820                  8501 Williams Rd, Estero, FL USA 34135                     Water                           11.16         -         5.58


Bonita Springs Utilities, Inc.              L029997-C0116018                  8501 Williams Rd, Estero, FL USA 34135                     Waste Water                   521.71          -       260.86


Bonita Springs Utilities, Inc.              L030010-C0116018                  8501 Williams Rd, Estero, FL USA 34135                     Waste Water                   664.44          -       332.22


Bonita Springs Utilities, Inc.              L030011-C0116018                  Corner of US 41 & 8501 Williams Rd, Estero, FL USA 33928   Waste Water                  2,087.53         -     1,043.77


Bonita Springs Utilities, Inc.              L030012-C0116018                  Corner of US 41 & 8501 Williams Rd, Estero, FL USA 33928   Waste Water                   320.17          -       160.08


Bonita Springs Utilities, Inc.              L030013-C0116018                  Corner of US 41 & 8501 Williams Rd, Estero, FL USA 33928   Waste Water                   225.28          -       112.64


Borough of Paramus                          982747310                         92 Route 17 North, Paramus, NJ USA 7652                    Waste Water                      6.27         -         3.13


Borough of Pottstown                        3101144101                        1425 E High St, Pottstown, PA USA 19464                    Waste Water                     42.00         -        21.00


Boston Water                                360128000                         450 Mcclellan Hwy, East Boston, MA USA 2128                Waste Water                     55.14         -        27.57


Boston Water                                1360128 (fka 360128001)           450 Mcclellan Hwy, East Boston, MA USA 2128                Waste Water                  1,037.39         -       518.70


Bottini Fuel                                48282                             20 IBM Rd, Poughkeepsie, NY USA 12601                      Number 2 Fuel Oil             835.12          -       417.56


Bowling Green Municipal Utilities (TVA)     202911                            1713 Scottsville Rd, Bowling Green, KY USA 42104           Electric Power                319.30          -       159.65


Bright House Network                        005001054201                      5000 Campuswood Drive Suite 1, Syracuse, NY USA 13057      Telecom                         47.43         -        23.72


Bright House Network                        005024138501                      5000 Campuswood Drive Suite 1, Syracuse, NY USA 13057      Telecom                       141.98          -        70.99


Bright House Network                        005072063401                      5000 Campuswood Drive Suite 1, Syracuse, NY USA 13057      Telecom                         83.17         -        41.59


Bright House Network                        005026884101                      5000 Campuswood Drive Suite 1, Syracuse, NY USA 13057      Telecom                       406.59          -       203.29


Broadview Networks                          8606279048                        800 Westchester Ave., Rye Brook, NY USA 10573              Telecom                      1,001.87         -       500.93


Broadview Networks                          4017398450356                     800 Westchester Ave., Rye Brook, NY USA 10573              Telecom                      1,056.68         -       528.34


Broward County WWS                          3079782                           600 Terminal Dr, Fort Lauderdale, FL USA 33315             Waste Water                  1,623.22         -       811.61


Broward County WWS                          3079786                           600 Terminal Dr, Fort Lauderdale, FL USA 33315             Waste Water                  1,830.80         -       915.40


Broward County WWS                          3080851                           600 Terminal Dr, Fort Lauderdale, FL USA 33315             Waste Water                  2,358.23         -     1,179.12


Broward County WWS                          3270822                           600 N State Rd 7, Plantation, FL USA 33311                 Waste Water                   288.79          -       144.40


Broward County WWS                          3270824                           600 N State Rd 7, Plantation, FL USA 33311                 Water                         174.21          -        87.11


Brownsville Public Utilities Board          551921                            4345 N Expwy 77-83 Ste 350, Brownsville, TX USA 78520      Electric Power                237.72          -       118.86


Burbank Water and Power (City of Burbank)   1091300000 (fka 7274-51597)       4521 W Empire Ave, Burbank, CA USA 91505                   Electric Power                558.39          -       279.20


Burbank Water and Power (City of Burbank)   2091300000 (FKA 47274-8291)       810 S Victory Blvd, Burbank, CA USA 91502                  Electric Power                225.02          -       112.51


Burbank Water and Power (City of Burbank)   810SVICTORYBLVD                   810 S Victory Blvd, Burbank, CA USA 91502                  Repair and Maintenance           4.33         -         2.17


Burlington Electric Department              10911021414 (fka 109110 (21414)   1200 Airport Dr Ste # 3, South Burlington, VT USA 5403     Electric Power                545.93          -       272.97


Burlington Electric Department              225550 (51243)                    1200 Airport Dr Ste # 3, South Burlington, VT USA 5403     Electric Power                129.10          -        64.55


Business Services Hawaii                    684                               845 A Kanoelehua Ave, Hilo, HI USA 96720                   Solid Waste                   229.20          -       114.60




                                                                                               Page 15 of 108
                                     Case 20-11218-MFW                           Doc 18                   Filed 05/24/20               Page 44 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                         Address                           Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


Business Services Hawaii                1133                                   845 A Kanoelehua Ave, Hilo, HI USA 96720                Solid Waste                 117.45          -        58.72


Cable One                               107176406                              210 E. Earll Drive, Phoenix, AZ USA 85012               Telecom                     418.21          -       209.10


Cable One                               106941990                              210 E. Earll Drive, Phoenix, AZ USA 85012               Telecom                     139.67          -        69.84


Cable One                               116162520                              210 E. Earll Drive, Phoenix, AZ USA 85012               Telecom                     109.72          -        54.86


California American Water               1015-210020150096 (FKA_05-0303058-7)   2049 Del Monte Blvd, Seaside, CA USA 93955              Water                       284.35          -       142.18


California Water Service Co             905333333                              502 North Hunter St, Stockton, CA USA 95202             Waste Water                   73.87         -        36.93


California Water Service Co             4294693464                             501 S AIRPORT BLVD, SOUTH SAN FRANCISCO, CA USA 94080   Water                         43.51         -        21.75


California Water Service Co             5538198745                             2601 El Camino Real, Redwood City, CA USA 94063         Water                         80.21         -        40.11


California Water Service Co             5763397158                             20555 Hawthorne Blvd, Torrance, CA USA 90503            Water                       113.46          -        56.73


California Water Service Co             7955534023                             20535 Hawthorne Blvd, Torrance, CA USA 90503            Water                       210.86          -       105.43


California Water Service Co             8465014247                             177 S Airport Blvd, South San Francisco, CA USA 94080   Water                       728.57          -       364.28


Cape Fear Public Utility Authority      10014169                               1902 Trask Dr, Wilmington, NC USA 28405                 Waste Water                   11.81         -         5.90


Cape Fear Public Utility Authority      10014170                               1904 Trask Dr, Wilmington, NC USA 28405                 Waste Water                    4.72         -         2.36


Cape Fear Public Utility Authority      2920135964                             1902 Trask Dr, Wilmington, NC USA 28405                 Waste Water                   47.22         -        23.61


Cape Fear Public Utility Authority      218073-69318 (fka 218165-69318)        5214 Market St Ste 103, Wilmington, NC USA 28403        Waste Water                   42.27         -        21.13


Cape Fear Public Utility Authority      29201-35966                            1904 Trask Dr, Wilmington, NC USA 28405                 Waste Water                   18.89         -         9.44


Cedar Falls Utilities                   3672834255                             4807 University Ave, Cedar Falls, IA USA 50613          Electric Power              211.96          -       105.98


Cedar Rapids Municipal Utilities        4620627058                             2151 Werner Ave NE, Cedar Rapids, IA USA 52402          Waste Water                   50.28         -        25.14


CenterPoint Energy ARKLA of AR          63035919                               2610 E Roosevelt Rd, Little Rock, AR USA 72206          Natural Gas                 138.88          -        69.44


CenterPoint Energy ARKLA of OK          1302604-2                              3324 SW 11th St, Lawton, OK USA 73501                   Natural Gas                 113.18          -        56.59


CenterPoint Energy ENTEX of MS          3158666-2                              131 S Hangar Dr, Jackson, MS USA 39208                  Natural Gas                 100.20          -        50.10


CenterPoint Energy ENTEX of MS          7598723-0                              201 Highway 51 #A, Ridgeland, MS USA 39157              Natural Gas                   44.26         -        22.13


CenterPoint Energy Minnegasco           10441969-2                             6201 Brooklyn Blvd, Brooklyn Center, MN USA 55429       Natural Gas                 138.42          -        69.21


CenterPoint Energy Minnegasco           6400590284-2                           2630 Coon Rapids Blvd NW, Coon Rapids, MN USA 55433     Natural Gas                 166.64          -        83.32


CenterPoint Energy Minnegasco           64010355952 (fka 6401867819-9)         12750 Frontage Rd, Burnsville, MN USA 55337             Natural Gas                 371.90          -       185.95


CenterPoint Energy Minnegasco           7411674-0                              491 Marschall Rd, Shakopee, MN USA 55379                Natural Gas                   76.48         -        38.24


CenterPoint Energy of TX                42210864                               8620 Panair St, Houston, TX USA 77061                   Natural Gas                   38.90         -        19.45


CenterPoint Energy of TX                1.0089E+21                             9099 Westheimer Rd, Houston, TX USA 77063               Electric Power              247.87          -       123.94


CenterPoint Energy of TX                1.0089E+21                             20202 Hwy 59 N Ste 195, Humble, TX USA 77338            Electric Power              772.06          -       386.03


CenterPoint Energy of TX                1.0089E+21                             2120 Louisiana St, Houston, TX USA 77002                Electric Power              456.52          -       228.26


CenterPoint Energy of TX                1.0089E+21                             16825 Katy Freeway, Houston, TX USA 77094               Electric Power             1,114.15         -       557.07


CenterPoint Energy of TX                1.0089E+21                             9150 S Main St, Houston, TX USA 77025                   Electric Power              182.93          -        91.46


CenterPoint Energy of TX                1.0089E+21                             4814 Guiton St, Houston, TX USA 77027                   Electric Power              577.00          -       288.50


CenterPoint Energy of TX                1.0089E+21                             15845 John F Kennedy Blvd, Houston, TX USA 77032        Electric Power              409.08          -       204.54


CenterPoint Energy of TX                1.0089E+21                             10831 Gulf Freeway, Houston, TX USA 77034               Electric Power              298.98          -       149.49


CenterPoint Energy of TX                1.0089E+21                             13730 Alice Rd, Suite C1, Tomball, TX USA 77377         Electric Power              414.31          -       207.15




                                                                                                Page 16 of 108
                                 Case 20-11218-MFW                             Doc 18                 Filed 05/24/20                    Page 45 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
              Utility Provider                   Account Number                                          Address                               Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


CenterPoint Energy of TX            1.0089E+21                              10827 Gulf Freeway, Houston, TX USA 77034                   Electric Power             367.69          -       183.85


CenterPoint Energy of TX            1.0089E+21                              11031 Southwest Fwy, Houston, TX USA 77074                  Electric Power             115.96          -        57.98


CenterPoint Energy of TX            1.0089E+21                              26202 Interstate 45, The Woodlands (Spring), TX USA 77386   Electric Power             242.88          -       121.44


CenterPoint Energy of TX            1.0089E+21                              8620 Panair St, Houston, TX USA 77061                       Electric Power            2,503.63         -     1,251.81


CenterPoint Energy of TX            1.0089E+21                              3141 West Loop S, Houston, TX USA 77027                     Electric Power               30.48         -        15.24


CenterPoint Energy of TX            1.0089E+21                              15845 John F Kennedy Blvd, Houston, TX USA 77032            Electric Power             491.03          -       245.51


CenterPoint Energy of TX            1.0089E+21                              9330 Broadway St, Pearland, TX USA 77584                    Electric Power             238.64          -       119.32


CenterPoint Energy of TX            1.0089E+21                              12804 Gulf Fwy, Houston, TX USA 77034                       Electric Power             269.35          -       134.67


CenterPoint Energy of TX            1.0089E+21                              17330 Spring Cypress Rd, Cypress, TX USA 77429              Electric Power             260.71          -       130.35


CenterPoint Energy of TX            1.0089E+21                              126 FM 1960 Rd E, Houston, TX USA 77073                     Electric Power             417.80          -       208.90


CenterPoint Energy of TX            1.0089E+21                              1002 Clay Court, Deer Park, TX USA 77536                    Electric Power            1,486.71         -       743.35


CenterPoint Energy of TX            1.0089E+21                              6578 FM 1960 West, Houston, TX USA 77069                    Electric Power                6.52         -         3.26


CenterPoint Energy of TX            1.0089E+21                              6608 Highway 6 N, Houston, TX USA 77084                     Electric Power             217.25          -       108.63


CenterPoint Energy of TX            1.0089E+21                              8100 Monroe Rd, Houston, TX USA 77061                       Electric Power            4,283.17         -     2,141.59


CenterPoint Energy of TX            1.0089E+21                              5165 Garth Rd, Baytown, TX USA 77521                        Electric Power             148.64          -        74.32


CenterPoint Energy of TX            1.0089E+21                              22147 Katy Fwy, Katy, TX USA 77450                          Electric Power             271.34          -       135.67


CenterPoint Energy of TX            3866247-4                               777 I-45 South, Conroe, TX USA 77301                        Natural Gas                  38.36         -        19.18


CenterPoint Energy of TX            4065538-3                               8100 Monroe Rd, Houston, TX USA 77061                       Natural Gas                208.63          -       104.32


CenterPoint Energy of TX            4816594004 (Fka 1008901023816813160105) 6578 FM 1960 West, Houston, TX USA 77069                    Electric Power             212.45          -       106.22


CenterPoint Energy of TX            8159346-9                               3215 S Southwest Loop 323, Tyler, TX USA 75701              Natural Gas                  61.47         -        30.74


CenterPoint Energy of TX            8834864-4                               22147 Katy Fwy, Katy, TX USA 77450                          Natural Gas                  24.84         -        12.42


CenterPoint Energy of TX            9458546-0                               26202 Interstate 45, The Woodlands (Spring), TX USA 77386   Natural Gas                  32.74         -        16.37


Central Arkansas Water              1070482304                              2610 E Roosevelt Rd, Little Rock, AR USA 72206              Waste Water                533.99          -       266.99


Central Hudson Gas & Electric       3618-0479-01-0                          790 Ulster Ave, Kingston, NY USA 12401                      Electric Power             192.40          -        96.20


Central Hudson Gas & Electric       5626-0620-00-2                          20 IBM Rd, Poughkeepsie, NY USA 12601                       Electric Power             356.06          -       178.03


Central Maine Power                 3501-0149-439 (FKA 441-154-8975-005)    202 Warren Ave Ste 300, Portland, ME USA 4103               Electric Power             213.07          -       106.53


Central Maine Power                 3501-1699-929 (FKA 441-170-8593-001)    1001 Westbrook St, Portland, ME USA 4102                    Electric Power             232.39          -       116.20


Central Maine Power                 3501-4622-688 (FKA 441-013-0597-011)    1001 Westbrook St, Portland, ME USA 4102                    Electric Power            1,059.17         -       529.58


CenturyLink                         446126936                               100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                   4,827.74         -     2,413.87


CenturyLink                         446581722                               100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    399.08          -       199.54


CenturyLink                         3033425434636                           100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    247.16          -       123.58


CenturyLink                         N5052421700367                          100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    666.92          -       333.46


CenturyLink                         5058424235377                           100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    531.05          -       265.52


CenturyLink                         420069658                               100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                   1,966.72         -       983.36


CenturyLink                         503T311636186                           100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                      58.82         -        29.41


CenturyLink                         2062427491731                           100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    543.00          -       271.50




                                                                                             Page 17 of 108
                                 Case 20-11218-MFW                Doc 18                 Filed 05/24/20       Page 46 of 253


                                                                                                                                  Avg. Monthly   Deposit   Adequate
              Utility Provider                 Account Number                               Address                Utility Type
                                                                                                                                     Spend       Amount    Assurance


CenturyLink                         8015955310999               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  109.08          -        54.54


CenturyLink                         7195741144698               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    24.41         -        12.21


CenturyLink                         6053930326157               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    75.84         -        37.92


CenturyLink                         4065420375728               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    63.29         -        31.64


CenturyLink                         7012556926682               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    68.47         -        34.24


CenturyLink                         5095292498279               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    66.44         -        33.22


CenturyLink                         5092480589418               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    60.44         -        30.22


CenturyLink                         4064538950504               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    53.62         -        26.81


CenturyLink                         2087889384375               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    53.52         -        26.76


CenturyLink                         5412762313842               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    52.72         -        26.36


CenturyLink                         5415486616927               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    50.37         -        25.19


CenturyLink                         2085238110308               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    45.00         -        22.50


CenturyLink                         5418826522841               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    39.11         -        19.55


CenturyLink                         2534736116046               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    38.59         -        19.30


CenturyLink                         5416890488640               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  138.90          -        69.45


CenturyLink                         86411217                    100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,360.03         -       680.01


CenturyLink                         5032810560464               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    84.11         -        42.05


CenturyLink                         206Z250302019               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,736.12         -       868.06


CenturyLink                         206Z140015790               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  782.04          -       391.02


CenturyLink                         2062414548764               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  235.88          -       117.94


CenturyLink                         2062422007741               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    89.53         -        44.77


CenturyLink                         2067630995963               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  351.68          -       175.84


CenturyLink                         2067630190963               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  256.48          -       128.24


CenturyLink                         2062436009282               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,564.49         -       782.24


CenturyLink                         206T329135662               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  169.50          -        84.75


CenturyLink                         2062772300137               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,900.98         -       950.49


CenturyLink                         206T225878882               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  669.43          -       334.72


CenturyLink                         2062462647709               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  512.47          -       256.24


CenturyLink                         2062431741341               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  134.97          -        67.48


CenturyLink                         2062140383496               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  226.34          -       113.17


CenturyLink                         503Z250294073               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 3,059.21         -     1,529.60


CenturyLink                         O8012128386001              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  508.58          -       254.29


CenturyLink                         K7191113035192              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,527.79         -       763.90


CenturyLink                         K3033420073736              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  718.30          -       359.15


CenturyLink                         3033171263901               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  187.55          -        93.77


CenturyLink                         3037598250138               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    69.83         -        34.91




                                                                                Page 18 of 108
                                 Case 20-11218-MFW                 Doc 18                 Filed 05/24/20       Page 47 of 253


                                                                                                                                   Avg. Monthly   Deposit   Adequate
              Utility Provider                  Account Number                               Address                Utility Type
                                                                                                                                      Spend       Amount    Assurance


CenturyLink                         9706256119116                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  212.71          -       106.36


CenturyLink                         9702450871158                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  127.72          -        63.86


CenturyLink                         J6022087840917               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  658.03          -       329.02


CenturyLink                         8015322285392                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  132.51          -        66.26


CenturyLink                         8013590983351                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    76.86         -        38.43


CenturyLink                         8017157800002                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    81.14         -        40.57


CenturyLink                         2087345623969                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  107.07          -        53.54


CenturyLink                         J6021119209923               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,760.31         -       880.15


CenturyLink                         5202942436556                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  112.49          -        56.24


CenturyLink                         5204343400660                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    31.69         -        15.85


CenturyLink                         J5202942831659               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  544.32          -       272.16


CenturyLink                         402Z250062543                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  194.54          -        97.27


CenturyLink                         3193644027940                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  137.64          -        68.82


CenturyLink                         5152851382078                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  257.96          -       128.98


CenturyLink                         5152853547B001078            100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    62.02         -        31.01


CenturyLink                         5159530434210                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  164.04          -        82.02


CenturyLink                         6127136600006                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,506.60         -       753.30


CenturyLink                         612E100386005                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  614.25          -       307.13


CenturyLink                         6516953300581                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 2,040.48         -     1,020.24


CenturyLink                         612Z250120403                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  583.18          -       291.59


CenturyLink                         6516984373512                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  155.90          -        77.95


CenturyLink                         3037815951674                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  147.80          -        73.90


CenturyLink                         5052660083693                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  555.65          -       277.83


CenturyLink                         2068241881333                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  244.98          -       122.49


CenturyLink                         6025043657871                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    69.72         -        34.86


CenturyLink                         446610400                    100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                11,863.34         -     5,931.67


CenturyLink                         515Z250060608                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  661.55          -       330.78


CenturyLink                         3193934137277                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    58.32         -        29.16


CenturyLink                         402Z250063204                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  265.82          -       132.91


CenturyLink                         5159640158583                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    62.14         -        31.07


CenturyLink                         7634277018090                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  178.81          -        89.40


CenturyLink                         6514572788715                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  206.95          -       103.48


CenturyLink                         612Z250117428                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  366.97          -       183.49


CenturyLink                         O8011115750046               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,077.58         -       538.79


CenturyLink                         4356288962750                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  205.83          -       102.91


CenturyLink                         4356529941674                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    62.86         -        31.43




                                                                                 Page 19 of 108
                                 Case 20-11218-MFW                Doc 18                 Filed 05/24/20       Page 48 of 253


                                                                                                                                  Avg. Monthly   Deposit   Adequate
              Utility Provider                 Account Number                               Address                Utility Type
                                                                                                                                     Spend       Amount    Assurance


CenturyLink                         4356743462906               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  134.49          -        67.25


CenturyLink                         4355869806698               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  120.88          -        60.44


CenturyLink                         5412780188402               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    67.39         -        33.70


CenturyLink                         5033667046688               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  136.84          -        68.42


CenturyLink                         5032218641331               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    59.23         -        29.61


CenturyLink                         5418821545626               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  131.44          -        65.72


CenturyLink                         5415648525215               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  309.93          -       154.96


CenturyLink                         5095223321840               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  202.85          -       101.42


CenturyLink                         4252550319067               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  135.87          -        67.93


CenturyLink                         4253922281178               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  148.19          -        74.09


CenturyLink                         2067259123783               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    69.59         -        34.80


CenturyLink                         5094529965506               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  210.22          -       105.11


CenturyLink                         3607338336760               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  370.24          -       185.12


CenturyLink                         2062820185878               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  142.81          -        71.40


CenturyLink                         2062414872654               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  131.66          -        65.83


CenturyLink                         2067620708778               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  138.88          -        69.44


CenturyLink                         2067674509368               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  138.18          -        69.09


CenturyLink                         2062138573504               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  255.27          -       127.64


CenturyLink                         2067635009250               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  131.74          -        65.87


CenturyLink                         6514580845004               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  119.91          -        59.95


CenturyLink                         2539224167115               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    64.93         -        32.46


CenturyLink                         2538400298591               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  234.92          -       117.46


CenturyLink                         2534455223106               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  145.79          -        72.90


CenturyLink                         2538644994753               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  134.92          -        67.46


CenturyLink                         2062432026866               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  328.55          -       164.28


CenturyLink                         2065929801651               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    34.82         -        17.41


CenturyLink                         2062414726093               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  131.66          -        65.83


CenturyLink                         2535822978566               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  204.25          -       102.13


CenturyLink                         2535822683409               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  143.00          -        71.50


CenturyLink                         2535846560740               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    78.47         -        39.24


CenturyLink                         2536274063231               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  148.95          -        74.47


CenturyLink                         2536274142797               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  130.98          -        65.49


CenturyLink                         3605322854494               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  227.43          -       113.72


CenturyLink                         3607486455627               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  147.97          -        73.98


CenturyLink                         N5051115669358              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  759.97          -       379.99


CenturyLink                         3034237412331               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    51.41         -        25.71




                                                                                Page 20 of 108
                                 Case 20-11218-MFW                Doc 18                 Filed 05/24/20       Page 49 of 253


                                                                                                                                  Avg. Monthly   Deposit   Adequate
              Utility Provider                 Account Number                               Address                Utility Type
                                                                                                                                     Spend       Amount    Assurance


CenturyLink                         3036512385677               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    74.93         -        37.47


CenturyLink                         3076332503985               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  240.53          -       120.26


CenturyLink                         3037581186635               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    72.99         -        36.49


CenturyLink                         P3071115006834              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  154.86          -        77.43


CenturyLink                         3078569685163               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  154.00          -        77.00


CenturyLink                         3072662905448               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    52.47         -        26.23


CenturyLink                         3036609466768               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    28.73         -        14.36


CenturyLink                         8012921645352               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    18.40         -         9.20


CenturyLink                         3036592341725               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  122.88          -        61.44


CenturyLink                         9704931108475               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    60.98         -        30.49


CenturyLink                         3037897639278               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  221.23          -       110.62


CenturyLink                         3033220090738               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  250.25          -       125.12


CenturyLink                         3033223314268b              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    92.71         -        46.36


CenturyLink                         3033220090988b              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  194.47          -        97.24


CenturyLink                         7196335107339B              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  144.51          -        72.26


CenturyLink                         3034694103756               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  128.17          -        64.09


CenturyLink                         3035349143790               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  292.46          -       146.23


CenturyLink                         7195921672921               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  267.83          -       133.91


CenturyLink                         5053449069193               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  287.33          -       143.67


CenturyLink                         8013429230217               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  189.11          -        94.56


CenturyLink                         8019666783944               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  295.08          -       147.54


CenturyLink                         5205727233437B              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  205.47          -       102.74


CenturyLink                         6235843590857               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  292.83          -       146.41


CenturyLink                         6028670343871               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  251.54          -       125.77


CenturyLink                         8017664720734               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  146.56          -        73.28


CenturyLink                         5204219060119               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  336.57          -       168.28


CenturyLink                         4806072236683               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    63.05         -        31.53


CenturyLink                         4355634006171               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  117.85          -        58.92


CenturyLink                         O8011115710307              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  474.10          -       237.05


CenturyLink                         4356545109725               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    91.66         -        45.83


CenturyLink                         8017987294713               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  185.93          -        92.97


CenturyLink                         8014462675371               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  201.51          -       100.76


CenturyLink                         4803159725747               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  265.63          -       132.81


CenturyLink                         4805025121695               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    26.13         -        13.06


CenturyLink                         6238725366189               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  205.56          -       102.78


CenturyLink                         5204581306798               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  140.44          -        70.22




                                                                                Page 21 of 108
                                      Case 20-11218-MFW                          Doc 18                   Filed 05/24/20                          Page 50 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                  Utility Provider                      Account Number                                       Address                                      Utility Type
                                                                                                                                                                            Spend       Amount    Assurance


CenturyLink                               5206231220852                        100 CenturyLink Drive, Monroe, LA USA 71203                        Telecom                       37.58         -        18.79


CenturyLink                               4809171836008                        100 CenturyLink Drive, Monroe, LA USA 71203                        Telecom                     194.80          -        97.40

Charleston County Department of Revenue
                                          4000000007E                          5501 Porsche Blvd, North Charleston, SC USA 29418                  Waste Water                 344.79          -       172.40
Collections

Charleston Sanitary Board (WV)            2245140002                           1200 Airport Rd, Charleston, WV USA 25311                          Waste Water                 356.26          -       178.13


Charleston Water System (SC)              108110-01-6                          3025 Ashley Town Center Dr, Charleston, SC USA 29414               Waste Water                   77.31         -        38.66


Charleston Water System (SC)              121914-02-2                          5501 Porsche Blvd, North Charleston, SC USA 29418                  Waste Water                1,988.64         -       994.32

                                                                               c/o Spectrum, 400 Atlantic Street, 10th Floor, Stamford, CT USA
Charter Communications                    8357190023257711                                                                                        Telecom                       64.58         -        32.29
                                                                               06901

Charter Township of Clinton               1855-34365-00-1                      34365 S Gratiot Ave, Clinton Township, MI USA 48035                Solid Waste                   75.70         -        37.85


Charter Township of Clinton               2005-20820-00-1                      20820 Hall Rd, Clinton Township, MI USA 48038                      Waste Water                   55.89         -        27.95


Chattanooga Gas Company                   8945277358                           5959 Shallowford Rd, Chattanooga, TN USA 37421                     Natural Gas                   39.98         -        19.99


Chattanooga Metro Airport                 Chattanooga Metro AirportDTC14800    1001 Airport Road, Suite 14, Chattanooga, TN USA 37421             Telecom                     695.49          -       347.75

                                                                               11016 Midlothian Turnpike, North Chesterfield (Richmond), VA USA
Chesterfield Cnty Dept of Utilities       00033363-2159975                                                                                        Waste Water                 119.03          -        59.51
                                                                               23235

Chugach Electric Association              0000801458-00147128                  4555 International Airport Rd, Anchorage, AK USA 99502             Electric Power              260.25          -       130.13


Cincinnati Bell                           8591033667524                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                       86.34         -        43.17


Cincinnati Bell                           8597673535554                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                    1,275.67         -       637.83


Cincinnati Bell                           5135330092476                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     161.72          -        80.86


Cincinnati Bell                           5136513450301                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     356.56          -       178.28


Cincinnati Bell                           5137713518950                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     550.56          -       275.28


Cincinnati Bell                           5138700340356                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     218.81          -       109.40


Cincinnati Bell                           5136830541348                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     262.43          -       131.22


Cincinnati Bell                           5137410258419                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     220.55          -       110.27


Cincinnati Bell                           8594480600876                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     179.80          -        89.90


Cincinnati Bell                           5135281079802                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     357.98          -       178.99


Cincinnati Bell                           5133470963295                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     461.80          -       230.90


Cincinnati Bell                           5135427700677                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     451.22          -       225.61


Cincinnati Propane                        2006361 (fka 159404344014)           7029 Dixie Hwy, Fairfield, OH USA 45014                            Propane                     174.40          -        87.20


Citizens Energy Group                     1.31625E+12                          9445 Havier Way, Indianapolis, IN USA 46420                        Water                       112.84          -        56.42


Citizens Energy Group                     131625-124578 (fka 1112532-124578)   2621 S High School Rd, Indianapolis, IN USA 46241                  Natural Gas                   85.56         -        42.78


Citizens Energy Group                     131625-312248                        1321 N Shadeland Ave, Indianapolis, IN USA 46219                   Natural Gas                 145.89          -        72.95


Citizens Energy Group                     131625-440923                        8231 N Access Rd, Indianapolis, IN USA 46241                       Natural Gas                4,075.60         -     2,037.80


City and Borough of Juneau                720902                               9221 Cessna Dr, Juneau, AK USA 99801                               Waste Water                 168.86          -        84.43


City and County of Denver                 06052-07-013-000                     5890 E Colfax Ave, Denver, CO USA 80220                            Waste Water                   84.92         -        42.46


City and County of Honolulu               2772647901                           3365 N Nimitz Hwy, Honolulu, HI USA 96819                          Waste Water                   87.67         -        43.83


City and County of Honolulu               5338778492                           2002 Kalakaua Ave, Honolulu, HI USA 96815                          Waste Water                 279.80          -       139.90


City Fuel                                 206182                               428 South Willow, Manchester, NH USA 3103                          Number 2 Fuel Oil           227.72          -       113.86


City of Abilene (TX)                      29015100                             2733 Airport Parking Circle, Abilene, TX USA 79602                 Waste Water                 102.49          -        51.25




                                                                                                Page 22 of 108
                                     Case 20-11218-MFW                                Doc 18                   Filed 05/24/20                           Page 51 of 253


                                                                                                                                                                               Avg. Monthly   Deposit   Adequate
                  Utility Provider                               Account Number                                   Address                                       Utility Type
                                                                                                                                                                                  Spend       Amount    Assurance


City of Alabama                                   46222                             2691 Pelham Pkwy, Pelham, AL USA 35124                              Waste Water                 112.48          -        56.24


City of Alcoa Utilities (TVA)                     296-3890-01                       2055 Alcoa Hwy, Alcoa, TN USA 37701                                 Electric Power             2,110.17         -     1,055.08


City of Alexandria Utilities                      179801-131466                     2212 Memorial Dr, Alexandria, LA USA 71301                          Electric Power              202.06          -       101.03


City of Amarillo                                  0264200-002                       101 N Pullman Rd, Amarillo, TX USA 79111                            Solid Waste                 123.14          -        61.57


City of Anderson - Electric City Utilities (SC)   50003830903                       4116 Clemson Blvd, Anderson, SC USA 29621                           Waste Water                   48.49         -        24.25


City of Annapolis                                 10506220-38414                    2001 West St, Annapolis, MD USA 21401                               Waste Water                   52.74         -        26.37


City of Antioch                                   001-02230-10                      1730 W 10th St, Antioch, CA USA 94509                               Waste Water                   87.88         -        43.94


City of Arlington                                 50-0104.305                       618 Collins St N, Arlington, TX USA 76011                           Waste Water                 153.12          -        76.56


City of Arlington                                 99-0159.301                       812 Peach St, Atlington, TX USA 76011                               Waste Water                   31.61         -        15.80


City of Aspen Utilities                           06-10000090-00                    501 E Airport Rd., Aspen, CO USA 81611                              Water                       303.54          -       151.77


City of Atlanta                                   112988304                         202 Courtland St, Atlanta, GA USA 30303                             Waste Water                 544.21          -       272.10


City of Atlanta                                   157315302                         202 Courtland St, Atlanta, GA USA 30303                             Water                          7.00         -         3.50


City of Aurora - Aurora Water                     346557-80960                      998 S Havana St, Aurora, CO USA 80012                               Waste Water                   90.37         -        45.19


City of Austin Dept of Aviation                   HERTZ DBA DOLLAR                  Attn: General Counsel, 2006 East 4th Street, Austin, TX USA 78702   Telecom                     167.63          -        83.82


City of Austin Dept of Aviation                   HERTZ DBA THRIFTY                 Attn: General Counsel, 2006 East 4th Street, Austin, TX USA 78702   Telecom                       98.83         -        49.42


City of Austin Dept of Aviation                   City of Austin Dept of Aviation   Attn: General Counsel, 2006 East 4th Street, Austin, TX USA 78702   Telecom                     974.85          -       487.43


City of Baker                                     11230300-004                      902 Main St, Baker, LA USA 70714                                    Waste Water                   77.56         -        38.78


City of Bangor Wastewater                         8005801                           36 Utah Avew, Bangor, ME USA 4401                                   Waste Water                 262.50          -       131.25


City of Baton Rouge                               1.01016E+13                       9291 General Chennault Dr, Baton Rouge, LA USA 70807                Waste Water                 703.81          -       351.91


City of Baytown                                   2390-23169-01                     5165 Garth Rd, Baytown, TX USA 77521                                Waste Water                   39.26         -        19.63


City of Beaumont                                  000456787-000426134               3390 Harrison St, Beaumont, TX USA 77706                            Solid Waste                   44.04         -        22.02


City of Beaverton (OR)                            045240-000                        4190 SW 144th Ave, Beaverton, OR USA 97005                          Waste Water                 248.63          -       124.31


City of Bethlehem                                 012835-00                         3311 Airport Rd, Allentown, PA USA 18109                            Water                       201.13          -       100.56


City of Bloomington Utilities                     14247-008                         115 W 1st St, Bloomington, IN USA 47401                             Waste Water                   75.04         -        37.52


City of Blue Island                               99928903                          12610 Western Ave, Blue Island, IL USA 60406                        Solid Waste                 131.92          -        65.96


City of Boca Raton                                6.68432E+11                       181 NW 13th St, Boca Raton, FL USA 33432                            Waste Water                 212.58          -       106.29


City of Boca Raton                                6.94432E+11                       181 NW 13th St, Boca Raton, FL USA 33432                            Water                         25.90         -        12.95


City of Boulder (CO)                              86066                             2515 N 49th St, Boulder, CO USA 80301                               Waste Water                 168.41          -        84.20


City of Bremerton                                 2400300                           2315 6th St, Bremerton, WA USA 98312                                Waste Water                 125.03          -        62.52


City of Buford                                    0023 1 2800 04                    4125 Georgia Hwy 20 Suite B, Buford, GA USA 30518                   Waste Water                   32.04         -        16.02


City of Burlingame Water Department               53456032                          50 Broderick Rd, San Francisco, CA USA 94128                        Waste Water                 215.02          -       107.51


City of Burlingame Water Department               54148340                          1815 Bayshore Hwy, Burlingame, CA USA 94010                         Waste Water                 134.73          -        67.36


City of Burlingame Water Department               54231402                          1815 Bayshore Hwy, Burlingame, CA USA 94010                         Water                          6.00         -         3.00


City of Burlingame Water Department               55270038                          840 Cowan Rd, Burlingame, CA USA 94010                              Water                         58.36         -        29.18


City of Burlingame Water Department               53-456040                         50 Broderick Rd, San Francisco, CA USA 94128                        Water                          8.08         -         4.04


City of Burnsville                                61422000-002                      12750 Frontage Rd, Burnsville, MN USA 55337                         Electric Power              148.28          -        74.14




                                                                                                      Page 23 of 108
                                     Case 20-11218-MFW                         Doc 18                   Filed 05/24/20                       Page 52 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                  Utility Provider                    Account Number                                       Address                                   Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


City of Cayce (SC)                      931000600                            880 Ermine Rd, West Columbia, SC USA 29170                      Waste Water                1,368.62         -       684.31


City of Center Line                     101900                               26804 Van Dyke Ave, Centerline, MI USA 48015                    Solid Waste                 180.62          -        90.31


City of Charlotte (NC)                  6095611395                           6141 E Independence Blvd, Charlotte, NC USA 28212               Waste Water                 440.54          -       220.27


City of Charlotte (NC)                  6.09561E+11                          18709 Statesville Rd, Cornelius, NC USA 28031                   Waste Water                   41.41         -        20.71


City of Charlotte (NC)                  1.07924E+12                          4121 Southstream Blvd, Charlotte, NC USA 28214                  Waste Water                 305.76          -       152.88


City of Charlotte (NC)                  609561-120356                        9218 South Boulevard, Charlotte, NC USA 28134                   Waste Water                 240.16          -       120.08


City of Charlotte (NC)                  609561-177400                        5010 N Tryon St, Charlotte, NC USA 28213                        Waste Water                 100.07          -        50.03


City of Charlotte (NC)                  609561-7875                          6141 E Independence Blvd, Charlotte, NC USA 28212               Waste Water                   78.83         -        39.41


City of Charlottesville                 1025423                              3843 Dickerson Rd, Charlottesville, VA USA 22911                Natural Gas                 457.90          -       228.95


City of Charlottesville                 1050821                              1900 Rio Hill Center, Charlottesville, VA USA 22901             Natural Gas                   86.11         -        43.06


City of Chattanooga                     22712901                             5714 Lee Hwy, Chattanooga, TN USA 37421                         Waste Water                   98.20         -        49.10


City of Chattanooga                     105605283001 (FKA 6475601)           1001 Airport Rd Hgr 1, Chattanooga, TN USA 37421                Waste Water                 984.10          -       492.05

                                                                             O'Hare Airport (AKA 10000 Bessie Coleman Dr), Chicago, IL USA
City of Chicago                         14767                                                                                                Water                       555.15          -       277.57
                                                                             60666

City of Chicago                         1246864-628787 (fka 1129474628787)   5400 S Kilbourn, Chicago, IL USA 60632                          Waste Water                    8.28         -         4.14


City of Chicago                         641912-595085                        5259 S Archer Ave, Chicago, IL USA 60632-4731                   Waste Water                 247.79          -       123.89


City of Clearwater                      4193875                              21154 US Hwy 19 N, Clearwater, FL USA 33765                     Natural Gas                1,164.53         -       582.27


City of Clermont                        3096015280                           1500 Oakley Seaver Dr, Clermont, FL USA 34711                   Waste Water                   88.32         -        44.16


City of Cleveland Division of Water     4257430000                           5411 Brookpark Rd, Parma, OH USA 44129                          Waste Water                   29.54         -        14.77


City of Cleveland Division of Water     5453940000                           18029 Cleveland Ave, Cleveland, OH USA 44135                    Waste Water                 157.74          -        78.87


City of Cleveland Division of Water     6505237582                           23196 Miles Rd. Ste A, Bedford Heights, OH USA 44148            Water                         62.79         -        31.40


City of Cleveland Division of Water     184061 0000                          19025 Maplewood Ave, Cleveland, OH USA 44135                    Waste Water                2,464.93         -     1,232.46


City of Cocoa                           27918981508                          6799 N Atlantic Ave, Cape Canaveral, FL USA 32920               Solid Waste                 336.01          -       168.00


City of Cocoa                           314457-165022                        8963 Astronaut Blvd, Cape Canaveral, FL USA 32920               Solid Waste                 443.34          -       221.67


City of College Park                    2025116502                           4003 Main St, College Park, GA USA 30337                        Electric Power             1,266.12         -       633.06

                                                                             4210 Global Gateway Connector, College Park (Atlanta), GA USA
City of College Park                    3026303301                                                                                           Electric Power            12,386.64         -     6,193.32
                                                                             30337

City of College Park                    3026305101                           4320 Global Gateway Connector, College Park, GA USA 30337       Electric Power             4,541.76         -     2,270.88


City of College Park                    20251166-00                          4003 Main St, College Park, GA USA 30337                        Solid Waste                   54.63         -        27.31


City of Columbia (SC)                   XX-XXXXXXX-1002681-6                 508 Gervais St, Columbia, SC USA 29204                          Waste Water                 146.88          -        73.44


City of Columbia (SC)                   XX-XXXXXXX-2014287-6                 7356 B Garners Ferry Rd, Columbia, SC USA 29209                 Waste Water                   99.39         -        49.70


City of Columbia (SC)                   XX-XXXXXXX-201644-52                 561 Jamil Rd, Columbia, SC USA 29210                            Waste Water                 185.09          -        92.54


City of Columbia Missouri               00584893-0120016                     1905 Rangeline Street, Columbia, MO USA 65202                   Electric Power              118.10          -        59.05


City of Concord (NC)                    00021597-03                          640 Concord Parkway North, Concord, NC USA 28027                Electric Power              238.64          -       119.32


City of Conroe                          05-2380-02                           777 I-45 South, Conroe, TX USA 77301                            Waste Water                 102.69          -        51.35


City of Conyers                         030-60000417                         978 Highland Circle, Conyers, GA USA 30012                      Solid Waste                   55.00         -        27.50


City of Cookeville (TVA)                151-0072-01                          1459 Interstate Dr, Cookeville, TN USA 38501                    Electric Power                64.84         -        32.42


City of Cookeville (TVA)                151-0078-04                          1459 Interstate Dr, Cookeville, TN USA 38501                    Electric Power              186.12          -        93.06




                                                                                               Page 24 of 108
                                    Case 20-11218-MFW                    Doc 18                   Filed 05/24/20                 Page 53 of 253


                                                                                                                                                        Avg. Monthly   Deposit   Adequate
                 Utility Provider                    Account Number                                  Address                             Utility Type
                                                                                                                                                           Spend       Amount    Assurance


City of Coral Springs                  74560-5062                      2422 University Dr, Coral Springs, FL USA 33065           Waste Water                   40.84         -        20.42


City of Corpus Christi                 20459234                        3801 S Padre Island Dr, Corpus Cristi, TX USA 78406       Solid Waste                 138.39          -        69.19


City of Dallas (TX)                    100198594                       3407 Hawes Ave, Dallas, TX USA 75235                      Waste Water                1,436.70         -       718.35


City of Dallas (TX)                    100198671                       7212 Cedar Springs Rd, Dallas, TX USA 75235               Waste Water                3,994.96         -     1,997.48


City of Dallas (TX)                    100655968                       3326 W Mockingbird Ln, Dallas, TX USA 75235               Waste Water                 234.40          -       117.20


City of Dallas (TX)                    100658768                       8640 East R L Thornton Freeway, Dallas, TX USA 75228      Waste Water                 336.99          -       168.50


City of Dallas (TX)                    100729178                       3127 W Mockingbird Ln, Dallas, TX USA 75235               Waste Water                7,014.88         -     3,507.44


City of Daly City                      1221040034                      7046 Mission St, Daly City, CA USA 94014                  Water                         72.11         -        36.06


City of Dania Beach                    517426001                       1950 NE 7th Ave, Dania, FL USA 33004                      Water                         78.13         -        39.06


City of Dania Beach                    517427001                       2150 NE 7th Ave, Dania, FL USA 33004                      Water                         78.13         -        39.06


City of Dania Beach                    517429001                       2150 NE 7th Ave, Dania, FL USA 33004                      Waste Water                 511.07          -       255.54


City of Dania Beach                    517430001                       1950 NE 7th Ave, Dania, FL USA 33004                      Waste Water                 200.38          -       100.19


City of Dania Beach                    517428-001                      2150 NE 7th Ave, Dania, FL USA 33004                      Waste Water                 570.37          -       285.19


City of Davenport                      9110066965 (fka 241302)         4726 N Brady St, Davenport, IA USA 52806                  Waste Water                   64.18         -        32.09


City of Daytona Beach                  2220000                         225 Innovation Way, Daytona Beach, FL USA 32114           Solid Waste                 834.31          -       417.15


City of Daytona Beach                  2220100                         225 Innovation Way, Daytona Beach, FL USA 32114           Water                         19.03         -         9.51


City of Dearborn                       2310239-001                     23701 Kean St, Dearborn, MI USA 48124                     Waste Water                   54.39         -        27.19


City of Decatur (IL)                   53 292900                       1550 E Pershing Rd, Decatur, IL USA 62526                 Waste Water                   28.24         -        14.12


City of Dekalb                         1902089800-00                   2020 Sycamore Rd, DeKalb, IL USA 60115                    Waste Water                   28.33         -        14.17


City of Delray Beach                   869295-180270                   600 SE 5th Ave, Delray Beach, FL USA 33483                Waste Water                 887.00          -       443.50


City of Des Plaines                    72310179-001 (fka 7231017901)   2170 Mannheim Rd, Des Plaines, IL USA 60018               Waste Water                 773.31          -       386.65


City of Dieppe (NB)                    4.36E+12                        1633 Champlain St, Dieppe, NB Canada E1A 7Z5              Waste Water                   61.85         -        30.93


City of Durango                        1310                            1000 Airport Rd, Durango, CO USA 81303                    Waste Water                   81.52         -        40.76


City of Elmhurst                       828773116                       856 North York Rd, Elmhurst, IL USA 60126                 Water                         40.52         -        20.26


City of Englewood                      6.7471E+15                      4950 S Broadway, Englewood, CO USA 80113                  Waste Water                 230.28          -       115.14


City of Englewood                      00086189 01000045506            4950 S Broadway, Englewood, CO USA 80113                  Waste Water                   70.47         -        35.24


City of Fairfield (OH)                 106043                          7029 Dixie Hwy, Fairfield, OH USA 45014                   Waste Water                   70.57         -        35.28


City of Ferndale                       2121770-004 (fka 2121770-003)   23600 Woodward, Ferndale, MI USA 48220                    Waste Water                   76.88         -        38.44


City of Florence (SC)                  310002141                       2602 E Palmetto St, Florence, SC USA 29506                Waste Water                 289.86          -       144.93


City of Fort Collins                   60335539638                     4020 S College Ave, Fort Collins, CO USA 80525            Electric Power              133.75          -        66.87


City of Fort Lauderdale                2010624                         901 E Sunrise Blvd, Fort Lauderdale, FL USA 33304         Solid Waste                 248.64          -       124.32


City of Fort Lauderdale                2030347                         2400 Miami Rd, Fort Lauderdale, FL USA 33316              Water                       225.46          -       112.73


City of Fort Myers                     800220506                       4350 Fowler St, Fort Myers, FL USA 33901                  Waste Water                 568.07          -       284.03


City of Fort Walton Beach              61809-17978                     224 E Eglin Parkway NE, Fort Walton Beach, FL USA 32547   Solid Waste                 109.46          -        54.73


City of Fresno                         20167293494                     5074 E Anderson Ave, Fresno, CA USA 93727                 Solid Waste                   74.68         -        37.34


City of Fresno                         20167-293490                    5074 E Andersen Ave, Fresno, CA USA 93727                 Solid Waste                 335.42          -       167.71




                                                                                        Page 25 of 108
                                     Case 20-11218-MFW                          Doc 18                   Filed 05/24/20               Page 54 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
                  Utility Provider                    Account Number                                          Address                         Utility Type
                                                                                                                                                                Spend       Amount    Assurance


City of Gainesville (GA)                360450001                             2419 Browns Bridge Rd, Gainesville, GA USA 30504        Waste Water                   54.43         -        27.21


City of Garden Grove                    223359003                             13162 Brookhurst St, Garden Grove, CA USA 92843         Waste Water                 126.11          -        63.05


City of Georgetown (SC)                 24022000-002                          527 Church St, Georgetown, SC USA 29440                 Electric Power              195.20          -        97.60


City of Grand Junction (CO)             865400                                2812 Landing View, Grand Junction, CO USA 81506         Solid Waste                   85.61         -        42.81


City of Grand Rapids                    WS2041334                             4585 Pederson Ct SE, Grand Rapids, MI USA 49512         Waste Water                1,029.89         -       514.95


City of Grand Rapids                    WS2042310                             555 28th St SE, Grand Rapids, MI USA 49548              Waste Water                   54.44         -        27.22


City of Grass Valley                    1404974                               800 E Main St, Grass Valley, CA USA 95945               Waste Water                   27.06         -        13.53


City of Greensboro (NC)                 5201070300                            6325 Airport Pkwy, Greensboro, NC USA 27409             Waste Water                2,040.14         -     1,020.07


City of Gresham                         F 98487059                            1940 E Powell Blvd Unit A, Gresham, OR USA 97080        Waste Water                1,250.06         -       625.03


City of Gunnison                        2566000-00                            708 S 12th St, Gunnison, CO USA 81230                   Electric Power                92.96         -        46.48


City of Hammond Utility Department      12080                                 1109 C M Fargan Dr, Hammond, LA USA 70403               Waste Water                   16.80         -         8.40


City of Hapeville                       15-7301-00                            3062 Springdale Rd, Hapeville (Atlanta), GA USA 30354   Solid Waste                 218.89          -       109.45


City of Haverhill                       Q1423100-71658                        1184 Main St, Haverhill, MA USA 1830                    Waste Water                    8.39         -         4.20


City of Hays                            100509374                             609 E 8th, Hays, KS USA 67601                           Waste Water                   56.63         -        28.32


City of Henderson (KY)                  130096000-007 (FKA 130096000 56437)   400 Marywood Dr, Henderson, KY USA 42420                Electric Power              364.74          -       182.37


City of Hickory                         160066-81102                          229 US Highway 70 SE, Hickory, NC USA 28602             Solid Waste                   68.67         -        34.33


City of High Point (NC)                 230431                                275 E Parris Ave Suite 6, High Point, NC USA 27262      Electric Power              210.61          -       105.30


City of Holly Hill                      4767115526                            1557 N Nova Rd, Holly Hill, FL USA 32117                Waste Water                   12.83         -         6.42


City of Holly Hill                      22807-14286                           1025 N Nova Rd, Holly Hill, FL USA 32117                Waste Water                 137.51          -        68.76

City of Hollywood - Water and Sewer
                                        100971-196312                         2233 Pembroke Rd, Hollywood, FL USA 33020               Waste Water                 604.92          -       302.46
Department

City of Houston Water Department        4.30212E+11                           2120 Louisiana St, Houston, TX USA 77002                Waste Water                 194.35          -        97.18


City of Houston Water Department        4.30277E+11                           8100 Monroe Rd, Houston, TX USA 77061                   Waste Water                3,743.74         -     1,871.87


City of Houston Water Department        4.32721E+11                           8620 Panair St, Houston, TX USA 77061                   Waste Water                5,213.80         -     2,606.90


City of Houston Water Department        4.32801E+11                           17324 John F Kennedy Blvd, Houston, TX USA 77032        Waste Water                 294.96          -       147.48


City of Houston Water Department        4.32802E+11                           17344 John F Kennedy Blvd, Houston, TX USA 77032        Waste Water                7,062.93         -     3,531.47


City of Houston Water Department        4.32805E+11                           17324 John F Kennedy Blvd, Houston, TX USA 77032        Waste Water                 250.16          -       125.08


City of Houston Water Department        8.55011E+11                           15845 John F Kennedy Blvd, Houston, TX USA 77032        Waste Water                   91.77         -        45.88


City of Houston Water Department        0724-1228-1080                        10831 Gulf Freeway, Houston, TX USA 77034               Waste Water                 173.17          -        86.58


City of Houston Water Department        2102-1725-1466                        2319 W Holcombe Blvd, Houston, TX USA 77030             Solid Waste                   51.27         -        25.64


City of Huntington Beach                0240050 (fka 13940827714116)          17090 Beach Blvd, Huntington Beach, CA USA 92646        Waste Water                   32.99         -        16.50


City of Independence (MO)               5.9404E+11                            3801 S Noland Rd, Independence, MO USA 64055            Electric Power              251.77          -       125.88


City of Inglewood                       1326509904                            1155 W Arbor Vitae St, Inglewood, CA USA 90301          Waste Water                 507.10          -       253.55


City of Inglewood                       1326600013                            1155 W Arbor Vitae St, Inglewood, CA USA 90301          Solid Waste                5,623.28         -     2,811.64


City of Inglewood                       1358810017                            324 S Hindry Ave, Inglewood, CA USA 90301               Waste Water                 167.04          -        83.52


City of Inglewood                       13587000-02                           970 W Manchester, Inglewood, CA USA 90301               Water                         16.64         -         8.32


City of Inglewood                       13588000-15                           970 W Manchester, Inglewood, CA USA 90301               Solid Waste                 226.37          -       113.19




                                                                                               Page 26 of 108
                                     Case 20-11218-MFW                     Doc 18                    Filed 05/24/20             Page 55 of 253


                                                                                                                                                       Avg. Monthly   Deposit   Adequate
                  Utility Provider                     Account Number                                  Address                          Utility Type
                                                                                                                                                          Spend       Amount    Assurance


City of Inglewood                       13589000-02                      970 W Manchester, Inglewood, CA USA 90301              Water                       102.56          -        51.28


City of Inglewood                       13589100-01                      970 W Manchester, Inglewood, CA USA 90301              Solid Waste                 141.47          -        70.74


City of Irving Municipal Services       106621301 (fka 531355)           1750 E Airport Fwy, Irving, TX USA 75062               Waste Water                 515.67          -       257.83


City of Jackson (MS)                    5700000000 (fka 580753)          4157 Robinson St Ste A, Jackson, MS USA 39209          Waste Water                   54.07         -        27.04


City of Joliet Municipal Services       161281-214240                    2151 W Jefferson St, Joliet, IL USA 60435              Waste Water                   44.97         -        22.48


City of Kelowna                         350066                           3846 McDonald Rd, Richmond, BC Canada V7B 1L8          Electric Power                18.53         -         9.27


City of Kelowna                         1044094                          5540 Aerospace Dr Unit 1, Kelowna, BC Canada V1V 1S1   Waste Water                   34.04         -        17.02


City of Kent                            551-20654.02                     26454 Pacific Highway S, Kent, WA USA 98031            Waste Water                 143.31          -        71.66


City of Killeen                         186031-75774                     4100 E Stan Schlueter Loop, Killeen, TX USA 76542      Solid Waste                 155.33          -        77.67


City Of Killeen                         2579440040                       101 N College Street, Killeen, TX USA 76541            Telecom                     239.00          -       119.50


City Of Killeen                         25792579                         101 N College Street, Killeen, TX USA 76541            Telecom                     130.25          -        65.13


City of Kokomo Wastewater Utility       142145-28335                     1195 E Markland Ave, Kokomo, IN USA 46901              Waste Water                   22.47         -        11.23


City of La Crosse (WI)                  3046490-01                       2866 Fanta Reed Rd, La Crosse, WI USA 54603            Waste Water                   16.35         -         8.17


City of Lafayette (IN)                  515897-32084400                  812 Sagamore Parkway North, Lafayette, IN USA 47904    Waste Water                   48.12         -        24.06


City of Lake Charles                    133703-80892                     500 Airport Blvd, Lake Charles, LA USA 70607           Waste Water                   49.21         -        24.61


City of Lake Charles                    165559-2568                      130 W Prien Lake Rd, Lake Charles, LA USA 70601        Waste Water                   65.94         -        32.97


City of Lake City (FL)                  142110-001 (fka 200675-142110)   2494 W US Hwy 90, Lake City, FL USA 32055              Waste Water                 113.10          -        56.55


City of Lakewood                        03239000-20772                   6498 E South St, Lakewood, CA USA 90713                Water                         12.35         -         6.18


City of Laredo Utilities                1064082-579431                   5110 McPherson Rd, Laredo, TX USA 78041                Waste Water                   77.86         -        38.93


City of Lawton                          8761                             3324 SW 11th St, Lawton, OK USA 73501                  Solid Waste                   62.98         -        31.49


City of Lebanon (TN)                    099-01155-02                     1002A West Main St, Lebanon, TN USA 37087              Natural Gas                   69.56         -        34.78


City of Liberty (MO)                    11501400004                      1175 W Kansas St, Liberty, MO USA 64068                Waste Water                   28.09         -        14.05


City of Livonia                         000112400-001                    33910 Plymouth Rd, Livonia, MI USA 48150               Waste Water                 204.41          -       102.21


City of Long Beach (CA)                 1923800000 (fka 153515606)       3415 N Lakewood Blvd, Long Beach, CA USA 90808         Waste Water                   78.19         -        39.09


City of Longmont                        284024-10060                     10 South Main St, Longmont, CO USA 80501               Electric Power              128.44          -        64.22


City of Longwood                        72265-2 (fka 72265-268)          541 E State Rd 434, Longwood, FL USA 32750             Waste Water                 450.34          -       225.17


City of Longwood                        72265-3 (fka 72265-2589)         541 E State Rd 434, Longwood, FL USA 32750             Water                         10.56         -         5.28


City of Los Angeles                     418833                           9000 Airport Blvd, Los Angeles, CA USA 90045           Solid Waste                 102.12          -        51.06


City of Los Angeles                     492982                           9225 Aviation Blvd, Los Angeles, CA USA 90045          Waste Water                   41.88         -        20.94


City of Los Angeles                     499541                           361 North La Brea, Los Angeles, CA USA 90036           Waste Water                   90.23         -        45.11


City of Los Angeles                     518213                           1103 S La Cienega Blvd, Los Angeles, CA USA 90035      Waste Water                   90.08         -        45.04


City of Los Angeles                     536045                           5630 Arbor Vitae St, West Chester, CA USA 90045        Waste Water                   40.49         -        20.24


City of Los Angeles                     541835                           9225 Aviation Blvd, Los Angeles, CA USA 90045          Waste Water                   65.93         -        32.97


City of Loveland                        8X1045X4                         10575 Loveland Madeira Rd, Loveland, OH USA 45140      Solid Waste                 218.87          -       109.43


City of Lowell                          003-0000420-3 (FKA 4763)         4312D Wilkinson Blvd, Gastonia, NC USA 28056           Waste Water                 298.49          -       149.24


City of Lynchburg                       186015                           350 Terminal Dr, Lynchburg, VA USA 24502               Water                       258.43          -       129.22




                                                                                           Page 27 of 108
                                    Case 20-11218-MFW                     Doc 18                   Filed 05/24/20               Page 56 of 253


                                                                                                                                                       Avg. Monthly   Deposit   Adequate
                 Utility Provider                      Account Number                                 Address                           Utility Type
                                                                                                                                                          Spend       Amount    Assurance


City of Madison (WI)                    65580                           2102 Schlimgen Ave, Madison, WI USA 53704               Waste Water                   22.66         -        11.33


City of Madison Heights                 9315003141                      314 E Fourteen Mile, Madison Heights, MI USA 48071      Waste Water                   46.52         -        23.26


City of Marlborough                     2032920                         410 Maple St, Marlborough, MA USA 1752                  Waste Water                   13.22         -         6.61


City of Mary Esther                     196100                          193 Mary Esther Blvd, Fort Walton Beach, FL USA 32547   Waste Water                   35.63         -        17.82


City of Medford (MA)                    125004                          242 Mystic Ave, Medford, MA USA 2155                    Waste Water                   94.29         -        47.14


City of Medina                          M110066401                      1235 N Court St, Medina, OH USA 44256                   Solid Waste                   32.78         -        16.39


City of Melbourne                       15076616714                     140 N Harbor City Blvd, Melbourne, FL USA 32935         Water                         19.52         -         9.76


City of Melbourne                       103972-16714                    625 E Nasa Blvd, Melbourne, FL USA 32905                Waste Water                 728.37          -       364.19


City of Mesa                            656912-158045                   2025 West Main St, Mesa, AZ USA 85201                   Natural Gas                 184.08          -        92.04


City of Midland (TX)                    34189-100370                    11030 Pilot Rd, Midland, TX USA 79706                   Solid Waste                1,060.17         -       530.08


City of Milwaukee                       393-1542.300                    501 W Edgerton Ave, Milwaukee, WI USA 53207             Waste Water                1,698.86         -       849.43


City of Modesto                         24267395452                     300 Motor City Ct, Modesto, CA USA 95356                Water                         75.34         -        37.67


City of Mountain View                   8000-382000.01                  1901 El Camino Real, Mountain View, CA USA 94040        Solid Waste                 200.73          -       100.37


City of Myrtle Beach                    2-022-27810-00                  1070 Jetport Rd, Myrtle Beach, SC USA 29578             Waste Water                 447.36          -       223.68


City of Naples                          45693123526                     404 Citation Pt, Naples, FL USA 34104                   Solid Waste                 456.83          -       228.41


City of Naples                          49931-84860                     850 Seagate Dr, Naples, FL USA 34103                    Solid Waste                 219.50          -       109.75


City of Natchitoches Utilities          85827-32426                     105 Ralph St, Natchtioches, LA USA 71457                Electric Power              330.91          -       165.45


City of Nederland                       23139502                        5000 Jerry Ware Dr, Beaumont, TX USA 77705              Waste Water                   28.42         -        14.21


City of Nederland                       23-1470-01                      600 Airline Dr., Beaumont, TX USA 77705                 Waste Water                   48.09         -        24.05


City of New Bern (NC)                   158330-11949                    2711 Neuse Blvd, New Bern, NC USA 28562                 Electric Power              474.99          -       237.50


City of Newark (DE)                     8.50003E+11                     224 E Delaware Ave, Newark, DE USA 19711                Electric Power              203.34          -       101.67


City of Newark (DE)                     8.50003E+11                     224 E Delaware Ave, Newark, DE USA 19711                Waste Water                   17.13         -         8.57


City of Newark Water                    24175                           900 Doremus Ave, Newark, NJ USA 7114                    Waste Water                 747.99          -       373.99


City of Newark Water                    31058                           Newark Airport Building 23, Newark, NJ USA 7114         Waste Water                 886.43          -       443.21


City of Newark Water                    31060                           Newark Airport Building 23, Newark, NJ USA 7114         Waste Water                 116.60          -        58.30


City of Newark Water                    45295                           3 Brewster Rd, Newark City, NJ USA 7114                 Waste Water                4,026.29         -     2,013.14


City of Newark Water                    45304                           3 Brewster Rd, Newark City, NJ USA 7114                 Waste Water                 273.83          -       136.91


City of Newark Water                    51669                           Newark Airport Building 23, Newark, NJ USA 7114         Waste Water                 191.56          -        95.78


City of Newport Beach                   2900780-37 (fka 2900780-05)     4043 Birch St, Newport Beach, CA USA 92660              Waste Water                 160.50          -        80.25


City of Newport Beach                   2900800-37 (FKA 290080009)      4023 Birch St, Newport Beach, CA USA 92660              Waste Water                 518.76          -       259.38


City of Newport Beach                   2900820-37 (fka 290082009)      4023 Birch St, Newport Beach, CA USA 92660              Waste Water                   31.54         -        15.77


City of Newport Beach                   2900900-37 (FKA 290090006)      3955 Birch St, Newport Beach, CA USA 92660              Waste Water                   77.72         -        38.86


City of Newport Beach                   2901340-37 (FKA 2901340-08)     4000 Campus Dr, Newport Beach, CA USA 92660             Water                         55.59         -        27.80


City of Newport Beach                   2901360-37 (fka 2901360-06)     4000 Campus Dr, Newport Beach, CA USA 92660             Waste Water                2,144.00         -     1,072.00


City of North Canton Public Utilities   20138*1                         5400 Lauby Rd, North Canton, OH USA 44720               Water                       371.58          -       185.79


City of North Las Vegas                 104478-02-9                     2860 East Craig Rd, Las Vegas, NV USA 89081             Waste Water                   98.43         -        49.21




                                                                                         Page 28 of 108
                                     Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                      Page 57 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                  Utility Provider                       Account Number                                    Address                                  Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


City of Ocala                              539723174421 (FKA 9672100000)      970 SW 6th Ave, Ocala, FL USA 34471                           Electric Power              205.91          -       102.96


City of Oklahoma City                      2.50101E+11                        14501 Hertz Quail Springs Pkwy, Oklahoma City, OK USA 73132   Waste Water                4,538.05         -     2,269.03


City of Oklahoma City                      2.50101E+11                        4400 SW 66th St, Oklahoma City, OK USA 73159                  Waste Water                 120.06          -        60.03


City of Oklahoma City                      2.50101E+11                        10401 Vineyard Blvd, Oklahoma City, OK USA 73120              Water                         50.68         -        25.34


City of Oklahoma City                      2.50101E+11                        10401 N Pennsylvania Ave, Oklahoma City, OK USA 73120         Waste Water                1,439.95         -       719.97


City of Oklahoma City                      2.50101E+11                        5601 NW Expressway, Oklahoma City, OK USA 73132               Water                      4,657.58         -     2,328.79


City of Oklahoma City                      2.50101E+11                        3300 S Meridian Ave, Oklahoma City, OK USA 73119              Solid Waste                   89.81         -        44.90


City of Oklahoma City                      2.50102E+11                        4400 SW 66th St, Oklahoma City, OK USA 73159                  Waste Water                1,119.61         -       559.81


City of Oklahoma City                      2.50102E+11                        5530 NW 39, Oklahoma City, OK USA 73122                       Water                       353.71          -       176.86


City of Olathe                             12-00404905                        1904 E Santa Fe Dr, Olathe, KS USA 66062                      Waste Water                 109.26          -        54.63


City of Olathe                             12-00405505                        1904 E Santa Fe Dr, Olathe, KS USA 66062                      Waste Water                   83.43         -        41.71


City of Palm Springs                       55141-60596                        325 N Civic Dr, Palm Springs, CA USA 92262                    Waste Water                   18.33         -         9.17


City of Palo Alto                          30067774                           816 San Antonio Ave, Palo Alto, CA USA 94303                  Electric Power              852.63          -       426.32


City of Panama City                        55001000-004 fka( 5500100026828)   2106 W 15th St, Panama City, FL USA 32401                     Solid Waste                 136.39          -        68.19

City of Pasadena (Pasadena Water and
                                           382523-9                           2074 E Colorado Blvd, Pasadena, CA USA 91107                  Electric Power              737.21          -       368.61
Power) (CA)

City of Pasadena (Pasadena Water and
                                           383481-9                           2074 E Colorado Blvd, Pasadena, CA USA 91107                  Electric Power              333.91          -       166.96
Power) (CA)

City of Pasadena (Pasadena Water and
                                           386230-7                           2074 E Colorado Blvd, Pasadena, CA USA 91107                  Waste Water                 139.48          -        69.74
Power) (CA)

City of Pembroke Pines                     03-302-06849-0036                  15809 Pines Blvd, Pembroke Pines, FL USA 33027                Waste Water                   85.94         -        42.97


City of Pensacola (ESP)                    005372_Landlord                    2430 Airport Blvd, Pensacola, FL USA 32504                    Waste Water                   14.81         -         7.40

City of Philadelphia (Philadelphia Water
                                           5.5433E+14                         7500 Holstein Ave, Philadelphia, PA USA 19153                 Waste Water                1,233.44         -       616.72
Department)

City of Philadelphia (Philadelphia Water
                                           5.5433E+14                         7500 Holstein Ave, Philadelphia, PA USA 19153                 Waste Water                 656.53          -       328.27
Department)

City of Phoenix                            177800000                          1711 E Buckeye Rd, Phoenix, AZ USA 85034                      Water                          4.49         -         2.25


City of Phoenix                            2121500000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Water                          4.49         -         2.25


City of Phoenix                            4077800000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Water                         49.88         -        24.94


City of Phoenix                            4911500000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Waste Water                 156.54          -        78.27


City of Phoenix                            5077800000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Waste Water                3,708.41         -     1,854.20


City of Phoenix                            5177800000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Water                          4.49         -         2.25


City of Phoenix                            5749096145                         1133 W Bell Rd, Phoenix, AZ USA 85023                         Waste Water                 155.11          -        77.56


City of Phoenix                            5887479677                         4994 N 12th St, Phoenix, AZ USA 85014                         Waste Water                   13.70         -         6.85


City of Phoenix                            5911500000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Waste Water                6,917.97         -     3,458.98


City of Phoenix                            6077800000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Waste Water                3,798.94         -     1,899.47


City of Phoenix                            6911500000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Water                       130.37          -        65.19


City of Phoenix                            6967800000                         1711 E Buckeye Rd, Phoenix, AZ USA 85034                      Waste Water                4,251.10         -     2,125.55


City of Phoenix                            7300966815                         1147 E Camelback, Phoenix, AZ USA 85014                       Waste Water                 196.42          -        98.21


City of Phoenix                            7967800000                         1711 E Buckeye Rd, Phoenix, AZ USA 85034                      Waste Water                1,428.72         -       714.36


City of Phoenix                            8967800000                         1711 E Buckeye Rd, Phoenix, AZ USA 85034                      Waste Water                3,121.33         -     1,560.67




                                                                                               Page 29 of 108
                                     Case 20-11218-MFW                    Doc 18                  Filed 05/24/20            Page 58 of 253


                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                  Utility Provider                     Account Number                                Address                        Utility Type
                                                                                                                                                      Spend       Amount    Assurance


City of Phoenix                         9967800000                      1711 E Buckeye Rd, Phoenix, AZ USA 85034            Water                       510.51          -       255.26


City of Phoenix                         6176239392 (fka 7220475389)     949 W Camelback Rd, Phoenix, AZ USA 85013           Waste Water                 359.15          -       179.57


City of Pittsfield (MA)                 3020160811                      811 Dalton Ave, Pittsfield, MA USA 1201             Waste Water                   68.59         -        34.30


City of Plano Utilities                 198144 (fka 230821-152514)      4006 W Plano Parkway, Plano, TX USA 75093           Waste Water                   11.30         -         5.65


City of Plaquemine                      160-17559-01                    25420 Hwy 1, Plaquemine, LA USA 70764               Electric Power                89.59         -        44.80


City of Pleasanton                      15212504005                     4011 PIMIICO DR, PLEASANTON, CA USA 94588           Waste Water                   62.15         -        31.08


City of Pleasanton                      15213504005                     4011 PIMIICO DR, PLEASANTON, CA USA 94588           Water                         35.32         -        17.66


City of Plymouth                        MAIS-001094-0000-01             1094 Main St, Plymouth, MI USA 48170                Waste Water                   32.72         -        16.36


City of Pompano Beach                   16422994504                     1000 S Federal Hwy, Pompano Beach, FL USA 33062     Waste Water                 128.33          -        64.16


City of Pompano Beach                   169357-94502                    1030 S Federal Hwy, Pompano Beach, FL USA 33062     Waste Water                   76.57         -        38.28


City of Portland Water Bureau           2955286400                      12136 SE Stark St, Portland, OR USA 97216           Waste Water                 876.76          -       438.38


City of Portland Water Bureau           2989539000                      10800 Ne Holman St, Portland, OR USA 97220          Water                         23.41         -        11.71


City of Portland Water Bureau           2989539300                      10800 Ne Holman St, Portland, OR USA 97220          Water                         13.35         -         6.67


City of Portland Water Bureau           2989539400                      10800 Ne Holman St, Portland, OR USA 97220          Waste Water                4,738.79         -     2,369.39


City of Portland Water Bureau           2989891600                      9445 NE Airport Way, Portland, OR USA 97220         Waste Water                3,568.92         -     1,784.46


City of Portland Water Bureau           295-290-250-0                   615 SE 122nd Ave, Portland, OR USA 97233            Waste Water                 164.33          -        82.17


City of Poway                           209-98200-68                    12963 Poway Rd, Poway, CA USA 92064                 Waste Water                   57.36         -        28.68


City of Raleigh (NC)                    8706382365                      2919 Capital Blvd, Raleigh, NC USA 27604            Waste Water                 164.13          -        82.06


City of Redlands                        30-1276.304                     833 W Colton, Redlands, CA USA 92374                Solid Waste                 173.18          -        86.59


City of Reno                            886818-001                      1551 National Guard Way, Reno, NV USA 89502         Waste Water                 363.53          -       181.76


City of Renton                          49484000                        250 Rainier Ave S, Renton, WA USA 74559             Waste Water                 169.52          -        84.76


City of Renton                          049666-000                      250 Rainier Ave S, Renton, WA USA 74559             Waste Water                 114.96          -        57.48


City of Revere                          105407                          60 Lee Burbank Hwy, Revere, MA USA 2151             Water                         99.46         -        49.73


City of Richardson                      124875-12031                    233 N Central Expy, Richardson, TX USA 75080        Solid Waste                 289.67          -       144.84


City of Richmond (VA)                   79032-0011435                   4112 W Broad St, Richmond, VA USA 23230             Solid Waste                   77.50         -        38.75


City of Richmond (VA)                   79032-0061427                   5851 Lewis Rd, Sandston, VA USA 23150               Natural Gas                   96.59         -        48.30


City of Richmond (VA)                   79032-0103489                   4112 W Broad St, Richmond, VA USA 23230             Water                         23.49         -        11.75


City of Richmond (VA)                   79032-0151732                   5683 Gulfstream Rd, Richmond, VA USA 23250          Natural Gas                 817.41          -       408.71


City of Rochester Hills Water           315042500                       546 S Rochester Rd, Rochester Hills, MI USA 48307   Waste Water                   23.32         -        11.66


City of Rock Hill (SC)                  2331190                         699 Anderson Rd N, Rock Hill, SC USA 29730          Electric Power             1,679.46         -       839.73


City of Rockford                        62300012                        7549 Walton St, Rockford, IL USA 61108              Water                         21.92         -        10.96


City of Rocky Mount                     00539252-0169775                1153 N Wesleyan Blvd, Rocky Mount, NC USA 27804     Electric Power              307.41          -       153.71


City of Romulus                         8511                            Detroit Metro Aurport, Detroit, MI USA 48242        Waste Water                1,086.72         -       543.36


City of Romulus                         006621 (fka 662120570)          289B Lucas Dr, Detroit, MI USA 48242                Waste Water                6,415.71         -     3,207.85


City of Romulus                         006623 (fka 6623-20572)         289B Lucas Dr, Detroit, MI USA 48242                Waste Water                1,357.56         -       678.78


City of Romulus                         6625-20574                      289B Lucas Dr, Detroit, MI USA 48242                Waste Water                 282.85          -       141.42




                                                                                         Page 30 of 108
                                     Case 20-11218-MFW                              Doc 18                   Filed 05/24/20            Page 59 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
                  Utility Provider                       Account Number                                         Address                        Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


City of Roseville                          12098018791                            378 N Sunrise Ave, Roseville, CA USA 95661           Electric Power              292.05          -       146.02


City of Roseville                          2010766 (fka 120979-21339)             527 Riverside Ave, Roseville, CA USA 95678           Electric Power             1,713.61         -       856.80


City of Roswell                            33904952-13777                         895 Mansell Rd, Buford, GA USA 30518                 Solid Waste                   91.63         -        45.82


City of Roswell                            3-41-02757-00                          11030 Alpharetta Hwy, Roswell, GA USA 30076          Solid Waste                   64.38         -        32.19


City of Royal Oak                          1118700301                             30507 Woodward Ave, Royal Oak, MI USA 48073          Waste Water                 109.21          -        54.60


City of Sacramento                         7519734000                             1025 16th St, Sacramento, CA USA 95814               Waste Water                 126.17          -        63.08


City of Sacramento                         8519734000                             1025 16th St, Sacramento, CA USA 95814               Water                         72.48         -        36.24


City of Salem (VA)                         25-380                                 231 East 4th St, Salem, VA USA 24153                 Electric Power              332.65          -       166.32


City of San Bruno                          709440                                 958 El Camino Real, San Bruno, CA USA 94066          Solid Waste                 168.66          -        84.33


City of San Diego                          6.1E+11                                2667 Garnet Ave B, San Diego, CA USA 92109           Waste Water                   39.28         -        19.64


City of San Diego                          6.1E+11                                3110 N Harbor Dr, San Diego, CA USA 92101            Waste Water                3,058.61         -     1,529.30


City of San Diego                          6.2E+11                                1120 W Laurel St, San Diego, CA USA 92101            Waste Water                 406.85          -       203.43


City of San Diego                          6.2E+11                                5370 Kearny Mesa Rd, San Diego, CA USA 92111         Waste Water                 167.54          -        83.77


City of San Diego                          6.2E+11                                3338 Kettner Blvd, San Diego, CA USA 92101           Waste Water                 205.98          -       102.99


City of Sanford (FL)                       2.4284E+11                             Red Cleveland Blvd 100, Sanford, FL USA 32773        Solid Waste                1,162.35         -       581.18


City of Sanford (FL)                       2.4284E+11                             Red Cleveland Blvd 100, Sanford, FL USA 32773        Waste Water                1,164.80         -       582.40


City of Sanford (FL)                       2.4284E+11                             Red Cleveland Blvd 100, Sanford, FL USA 32773        Waste Water                1,006.38         -       503.19


City of Santa Ana                          20172301                               1614 S Main St, Santa Ana, CA USA 92707              Solid Waste                   36.97         -        18.48


City of Santa Clara Silicon Valley Power   00063009-02                            1000 Walsh Ave, Santa Clara, CA USA 95050            Water                         83.64         -        41.82


City of Santa Clara Silicon Valley Power   00063010-02                            1000 Walsh Ave, Santa Clara, CA USA 95050            Electric Power             3,309.27         -     1,654.64


City of Santa Clara Silicon Valley Power   00063756-01                            4401 Stevens Creek Blvd, Santa Clara, CA USA 95051   Electric Power             1,501.94         -       750.97


City of Santa Clara Silicon Valley Power   00063863-08                            3565 Stevens Creek Blvd, Santa Clara, CA USA 95117   Electric Power              970.67          -       485.34


City of Santa Clara Silicon Valley Power   00069992-01                            1015 Martin Ave, Santa Clara, CA USA 95050           Electric Power              829.21          -       414.61


City of Santa Clara Silicon Valley Power   00070170-02                            1000 Walsh Ave, Santa Clara, CA USA 95050            Waste Water                1,028.38         -       514.19


City of Santa Monica                       0085258-10                             1426 Santa Monica Blvd, Santa Monica, CA USA 90404   Solid Waste                 150.19          -        75.10


City of Santa Rosa                         3153                                   1089 Santa Rosa Ave, Santa Rosa, CA USA 95407        Waste Water                 355.47          -       177.73


City of Saskatoon                          103018050                              3911 Burron Avenue, Saskatoon, SK Canada S7POE3      Waste Water                 182.97          -        91.49


City of Savannah                           033985C                                8406 Abercorn St, Savannah, GA USA 31408             Solid Waste                   88.71         -        44.36


City of Savannah                           048706J                                22 Ida J Gadsen Dr, Savannah, GA USA 31408           Waste Water                 335.89          -       167.94


City of Scottsdale                         2003794303                             1125 N Scottsdale Rd, Scottsdale, AZ USA 85257       Solid Waste                 128.83          -        64.42


City of Scottsdale                         2003819711                             7300 E McDowell Rd, Scottsdale, AZ USA 85257         Waste Water                 212.89          -       106.45


City of Shreveport - Dowas                 123191300                              4800 East-West Dr, Shreveport, LA USA 71109          Waste Water                1,515.05         -       757.52


City of Signal Hill                        111 - 02711 -03 (fka 108-1312-00-03)   2679 Cherry Ave, Signal Hill, CA USA 90755           Water                         20.32         -        10.16


City of Sioux City                         75442582330                            2501 Ogden Ave, Sioux City, IA USA 51111             Waste Water                   45.36         -        22.68


City of Somerville                         241065001                              646 Somerville Ave, Somerville, MA USA 2143          Waste Water                   23.70         -        11.85


City of Southaven (MS)                     8024                                   836 Goodman Rd, Southaven, MS USA 38671              Waste Water                   66.00         -        33.00




                                                                                                   Page 31 of 108
                                     Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                Page 60 of 253


                                                                                                                                                       Avg. Monthly   Deposit   Adequate
                  Utility Provider                    Account Number                                 Address                            Utility Type
                                                                                                                                                          Spend       Amount    Assurance


City of Southfield                      020404-001                     26695 Telegraph Rd, Southfield, MI USA 48033             Waste Water                   92.72         -        46.36


City of St Cloud (FL)                   11215                          3421 13th St, Orlando, FL USA 32812                      Solid Waste                   92.68         -        46.34


City of St. Charles                     4-38-83864-1-9                 2400 E Main St Ste 106, St Charles, IL USA 60174         Electric Power              196.34          -        98.17


City of St. John's                      1268853                        4 Craig Dobbins Way, St Johns, NL(CAN) Canada A1A4Y3     Water                         90.08         -        45.04


City of St. Petersburg                  397946-206321                  6190 34th St N, St Petersburg, FL USA 33714              Waste Water                   66.07         -        33.04


City of Statesboro                      12-13400-05                    313 S Main Street, Stateboro, GA USA 30458               Solid Waste                   11.20         -         5.60


City of Sterling (CO)                   9223 (fka 210800)              100 Brdway St, Sterling, CO USA 80751                    Waste Water                   99.28         -        49.64


City of Sterling Heights Water          504328                         40490 Van Dyke Ave, Sterling Heights, MI USA 48313       Water                         86.86         -        43.43


City of Stockton (CA)                   6.63317E+14                    2991 Auto Center Circle, Stockton, CA USA 95212          Water                         57.31         -        28.66


City of Stockton (CA)                   8.00066E+18                    2991 Auto Center Circle, Stockton, CA USA 95212          Waste Water                 425.67          -       212.83


City of Stockton (CA)                   7 000514199-000096620          502 North Hunter St, Stockton, CA USA 95202              Waste Water                   44.33         -        22.16


City of Tacoma Public Utilities         100273000                      4802 S Tacoma Way, Tacoma, WA USA 98409                  Electric Power              378.10          -       189.05


City of Tallahassee                     740485610                      3221 Capital Circle SW, Tallahassee, FL USA 32310        Electric Power              500.21          -       250.10


City of Tallahassee                     2752475610                     3221 Capital Circle SW, Tallahassee, FL USA 32310        Electric Power             1,629.33         -       814.66


City of Tampa Utilities                 4714310020                     11608 N Florida Ave, North Tampa, FL USA 33612           Solid Waste                 343.50          -       171.75


City of Tampa Utilities                 0098537-003=7                  5281 Airport Service Rd, Tampa, FL USA 33607             Solid Waste                2,494.11         -     1,247.05


City of Temple (TX)                     65981-2264                     3603 SW H K Dodgen Loop, Temple, TX USA 76502            Solid Waste                 115.92          -        57.96


City of the Villiage (OK)               50323                          10401 N Pennsylvania Ave, Oklahoma City, OK USA 73120    Solid Waste                   70.46         -        35.23


City of Thousand Oaks                   64901-43329                    2720 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362   Waste Water                   60.63         -        30.32


City of Thousand Oaks                   72379-20586                    2692 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362   Waste Water                   67.44         -        33.72


City of Torrance Utilities              0002-00000-01524               20535 Hawthorne Blvd, Torrance, CA USA 90503             Waste Water                   16.06         -         8.03


City of Torrance Utilities              0002-00000-03213               20555 Hawthorne Blvd, Torrance, CA USA 90503             Waste Water                   16.35         -         8.18


City of Tucson                          7.42057E+11                    2340 E Elvira Rd, Tucson, AZ USA 85756                   Waste Water                 551.42          -       275.71


City of Tucson                          7.42057E+11                    2620 E Airport Dr, Tucson, AZ USA 85756                  Waste Water                9,767.17         -     4,883.58


City of Tucson                          7.54697E+11                    2620 E Airport Dr, Tucson, AZ USA 85756                  Solid Waste                 134.17          -        67.08


City of Tucson                          1053557 466894                 5905 E Speedway Blv, Tucson, AZ USA 85712                Waste Water                 146.55          -        73.28


City of Tucson                          1053557-228164                 6909 S Plumer Ave, Tucson, AZ USA 85706                  Waste Water                 122.07          -        61.03


City of Tucson                          1053557-228220                 6909 S Plumer Ave, Tucson, AZ USA 85706                  Waste Water                   28.99         -        14.49


City of Tucson                          1053557-228444                 2620 E Airport Dr, Tucson, AZ USA 85706                  Waste Water                1,064.06         -       532.03


City of Tulsa                           104683784                      4406 S Memorial, Tulsa, OK USA 74145                     Solid Waste                 137.69          -        68.84


City of Tulsa                           109890939                      7727 E Young Pl, Tulsa, OK USA 74115                     Waste Water                   48.41         -        24.20


City of Tulsa                           1023 9186 9                    4945 S Peoria Ave, Tulsa, OK USA 74105                   Solid Waste                   27.38         -        13.69


City of Tulsa                           1040 5916 7                    2110 N 73rd E Ave, Tulsa, OK USA 74115                   Solid Waste                 399.86          -       199.93


City of Tulsa                           1043 5037 6                    7727 E Young Pl, Tulsa, OK USA 74115                     Solid Waste                2,306.08         -     1,153.04


City of Tulsa                           1066 1747 5                    4945 S Peoria Ave, Tulsa, OK USA 74105                   Waste Water                   61.58         -        30.79


City of Turlock                         000751-004 (fka 000751002)     1460 Atlanta Ct, Turlock, CA USA 95380                   Solid Waste                 152.49          -        76.25




                                                                                        Page 32 of 108
                                      Case 20-11218-MFW                              Doc 18                    Filed 05/24/20              Page 61 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
                   Utility Provider                          Account Number                                       Address                          Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


City of Twin Falls                           111407-000                            444 Airport Loop, Twin Falls, ID USA 83301              Waste Water                   48.14         -        24.07


City of Ukiah                                1130434                               724 S State St, Ukiah, CA USA 95482                     Electric Power              337.94          -       168.97


City of Union City (GA)                      12-2240-02                            6851 Shannon Mall Pkwy, Union City, GA USA 30291        Solid Waste                 112.67          -        56.33


City of Valdosta                             500179017                             603 N Ashley St, Valdosta, GA USA 31601                 Solid Waste                 238.78          -       119.39


City of Valdosta                             500180-006                            603 N Ashley St, Valdosta, GA USA 31601                 Waste Water                   14.87         -         7.44


City of Vandalia                             42-000001-02 (fka 4212)               2700 W National Rd, Vandalia, OH USA 45377              Waste Water                   15.05         -         7.53


City of Vicksburg                            7679                                  2720 Clay St, Vicksburg, MS USA 39183                   Waste Water                 100.52          -        50.26


City of Victoria                             234079                                548 David St, Victoria, BC Canada V8T 2C8               Waste Water                   16.19         -         8.09


City of Warner Robins                        33031805                              112 S Armed Forces Blvd, Warner Robbins, GA USA 31088   Solid Waste                   86.32         -        43.16


City of Warr Acres (OK)                      31700                                 5601 NW Expressway, Oklahoma City, OK USA 73132         Solid Waste                 667.32          -       333.66


City of Warr Acres (OK)                      7575001                               5530 NW 39, Oklahoma City, OK USA 73122                 Solid Waste                   80.28         -        40.14


City of Warren Utility Department            M06498890 47982                       4400 Youngstown Warren Rd, Warren, OH USA 44484         Water                         20.80         -        10.40


City of Warren Utility Department            STW000745001                          4400 Youngstown Warren Rd, Warren, OH USA 44484         Waste Water                   31.35         -        15.68


City of Waterbury                            91538-210303                          756 Lakewood Road, Waterbury, CT USA 6704               Waste Water                   11.05         -         5.52


City of Westminster (MD)                     23-00945-002                          461 Baltimore Blvd, Westminster, MD USA 21157           Waste Water                   54.76         -        27.38


City of Wichita                              235414-128329                         1601 Airport Rd, Wichita, KS USA 67209                  Waste Water                 699.92          -       349.96


City of Wilkes-Barre Sewer                   240229771-0                           360 Kidder St, Wilkes Barre, PA USA 18702               Waste Water                   11.06         -         5.53


City of Williamsburg (VA)                    3799-161759                           1441 Richmond Rd, Williamsburg, VA USA 23185            Waste Water                   38.61         -        19.31


City of Winston Salem                        2385295                               1490 Peters Creek Pkwy, Winston Salem, NC USA 27103     Waste Water                   24.08         -        12.04


City of Winston Salem                        2409761                               2739 Peters Creek Pkwy, Winston Salem, NC USA 27127     Waste Water                   15.11         -         7.56


City of Winter Haven                         708222                                460 Cypress Garden Blvd, Winter Haven, FL USA 33880     Waste Water                   45.82         -        22.91


City of Winter Park                          76796235288                           1310 N Orlando Ave, Winter Park, FL USA 32789           Electric Power                27.37         -        13.68


City of Winter Park                          1.21743E+11                           2324 W Fairbanks Ave, Winter Park, FL USA 32789         Water                         28.66         -        14.33


City of Woodstock                            47701                                 9378 Hwy 92, Woodstock, GA USA 30188                    Waste Water                   22.20         -        11.10


City Utilities Fort Wayne                    00622672-004-0                        3811 6th St, Fort Wayne, IN USA 46809                   Waste Water                 131.32          -        65.66


City Utilities Fort Wayne                    00622680-002-4                        3811 6th St, Fort Wayne, IN USA 46809                   Waste Water                 405.55          -       202.78


City Waste Services of New York              20237                                 340 Jfk Airport, Queens, NY USA 11443                   Solid Waste                1,797.32         -       898.66


City Water Light and Power of Springfield (IL) 4.38222E+13                         2934 S 6th St, Springfield, IL USA 62703                Electric Power              199.81          -        99.90

                                               00043822076123998 (FKA 076123998-
City Water Light and Power of Springfield (IL)                                     1200 Capital Airport Dr, Springfield, IL USA 62707      Electric Power              173.23          -        86.62
                                               00043822)

Clark County Water Reclamation District      5191310000                            1815 E Sahara Ave, Las Vegas, NV USA 89104              Waste Water                 199.97          -        99.99


Clark County Water Reclamation District      7237810000                            4775 Swenson St, Las Vegas, NV USA 89119                Waste Water                 127.30          -        63.65


Clark Public Utilities                       7206-191-4 (fka 420-3556-008-7)       2700 NE Andresen Rd Ste A1, Vancouver, WA USA 98661     Electric Power              202.50          -       101.25

Clarksville Department of Electricity (CDE
                                             198343-001                            800 College St, Clarksville, TN USA 37040               Electric Power                22.23         -        11.11
Lightband) (TVA)

Clarksville Department of Electricity (CDE
                                             198343-003                            2250 N Wilma Rudolph Blvd, Clarksville, TN USA 37040    Electric Power              183.74          -        91.87
Lightband) (TVA)

Clarksville Gas and Water                    48797303                              2250 N Wilma Rudolph Blvd, Clarksville, TN USA 37040    Natural Gas                   77.48         -        38.74


Clarksville Gas and Water                    001-1135.300                          800 College St, Clarksville, TN USA 37040               Natural Gas                   10.55         -         5.28




                                                                                                     Page 33 of 108
                                   Case 20-11218-MFW                                Doc 18                   Filed 05/24/20                  Page 62 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                Utility Provider                        Account Number                                          Address                              Utility Type
                                                                                                                                                                       Spend       Amount    Assurance

Clarksville Wastewater Treatment
                                         24 11620 01                              1370 Veterans Parkway, Clarksville, IN USA 47129           Waste Water                   35.51         -        17.75
Department

Clay County Utility Authority            511921                                   664 Blanding Blvd, Orange Park, FL USA 32073               Waste Water                   46.47         -        23.23


Clay Electric Cooperative Inc.           8936116 (fka 8844692)                    664 Blanding Blvd, Orange Park, FL USA 32073               Electric Power              159.90          -        79.95


Clayton County Water Authority           2763605                                  7060 Jonesboro Rd, Morrow, GA USA 30260                    Water                         28.59         -        14.30


Cleco Power LLC                          906309001                                168 Brownswitch Rd, Slidell, LA USA 70458                  Electric Power              131.77          -        65.89


Cleco Power LLC                          5.00086E+12                              1331 Hwy 190, Covington, LA USA 70433                      Electric Power              157.17          -        78.58


Cleveland Utilities (TVA)                235991-036837                            710 S Lee Hwy, Cleveland, TN USA 37311                     Electric Power              334.65          -       167.33


Cleveland Utilities (TVA)                235992-036837                            710 S Lee Hwy, Cleveland, TN USA 37311                     Electric Power                46.08         -        23.04


Cobb County Water System                 5.40919E+13                              2143 Cobb Parkway, Kennesaw, GA USA 30152                  Waste Water                   11.83         -         5.91


Cobb EMC                                 518001                                   1291 Cobb Pkwy, Marietta, GA USA 30062                     Electric Power                25.50         -        12.75


Cobb EMC                                 518003                                   1291 Cobb Pkwy, Marietta, GA USA 30062                     Electric Power              248.32          -       124.16


Cobb EMC                                 83021003                                 9378 Hwy 92, Woodstock, GA USA 30188                       Electric Power              836.49          -       418.24


Cobb EMC                                 4474710000                               1551 Cobb Parkway South, Marietta, GA USA 30060            Electric Power              597.57          -       298.78


Cobb EMC                                 8397762263                               1551 Cobb Parkway South, Marietta, GA USA 30060            Electric Power              411.59          -       205.80


College Station Utilities                451417-178744                            2501 Texas Ave, College Station, TX USA 77840              Electric Power              416.75          -       208.38


College Utilities Corporation            4012904400                               4520 Dale Rd, Fairbanks, AK USA 99709                      Waste Water                 324.96          -       162.48


Colorado Springs Utilities               2605 4373 97                             3530 Hartsel Dr, Colorado Springs, CO USA 80920            Electric Power              223.19          -       111.59


Colorado Springs Utilities               4304 3460 81                             1332 Motor City Dr, Colorado Springs, CO USA 80905         Electric Power              991.63          -       495.82


Colorado Springs Utilities               5491 6899 42                             7736 Milton E Proby Pkwy, Colorado Springs, CO USA 80916   Electric Power             1,985.18         -       992.59


Colorado Springs Utilities               55807462 28                              3275 E Platte Ave Ste G, Colorado Springs, CO USA 80909    Electric Power              173.15          -        86.58


Columbia Gas of KY                       16454316 006 000 4                       650 Versailles Rd, Frankfort, KY USA 40601                 Natural Gas                 133.11          -        66.56


Columbia Gas of KY                       16454316 010 000 8                       3733 Nicholasville Rd, Lexington, KY USA 40503             Natural Gas                   19.78         -         9.89


Columbia Gas of KY                       16454316 011 000 7                       106 Magnolia Dr, Georgetown, KY USA 40324                  Natural Gas                   77.88         -        38.94


Columbia Gas of MA (fka Bay State Gas)   052-547-005-2                            644 Washington St, Hanover, MA USA 2339                    Natural Gas                   83.91         -        41.95


Columbia Gas of MA (fka Bay State Gas)   064-796-007-9                            1238 Riverdale St Rte 5, West Springfield, MA USA 1089     Natural Gas                   62.88         -        31.44


Columbia Gas of MA (fka Bay State Gas)   660-837-009-7                            827 Boston Rd, Springfield, MA USA 1119                    Natural Gas                 251.06          -       125.53


Columbia Gas of MA (fka Bay State Gas)   758-963-005-8                            1590 Main St, Brockton, MA USA 2301                        Natural Gas                 228.49          -       114.24


Columbia Gas of OH                       1.99842E+14                              2980 Switzer Ave, Columbus, OH USA 43219-237               Natural Gas                 934.20          -       467.10


Columbia Gas of OH                       16345175 005 000 7                       5411 Brookpark Rd, Parma, OH USA 44129                     Natural Gas                 475.87          -       237.94


Columbia Gas of OH                       16345175 006 000 6                       2825 Medina Rd, Medina, OH USA 44256                       Natural Gas                 557.55          -       278.77


Columbia Gas of OH                       16345175 007 000 5                       2544 N Reynolds Rd, Toledo, OH USA 43615                   Natural Gas                 113.60          -        56.80


Columbia Gas of OH                       18879676 001 000 0                       50966 National Rd, St Clairsville, OH USA 43950            Natural Gas                   37.18         -        18.59


Columbia Gas of OH                       19673008 001 000 1                       1235 N Court St, Medina, OH USA 44256                      Natural Gas                   70.24         -        35.12


Columbia Gas of PA                       17072180040009(fka 13663458 017 000 4)   10517 Perry Hwy, Wexford, PA USA 15090                     Natural Gas                   78.91         -        39.45


Columbia Gas of PA                       17407218 001 000 2                       10517 Perry Hwy, Wexford, PA USA 15090                     Natural Gas                 196.44          -        98.22


Columbia Gas of PA                       17407218 005 000 8                       303 Arsenal Rd, York, PA USA 17402                         Natural Gas                   41.45         -        20.73




                                                                                                   Page 34 of 108
                                  Case 20-11218-MFW                          Doc 18                   Filed 05/24/20                        Page 63 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
               Utility Provider                      Account Number                                      Address                                    Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Columbia Gas of VA                     1.58427E+14                         4308 Wards Rd, Lynchburg, VA USA 24502                           Natural Gas                 134.84          -        67.42


Columbia Gas of VA                     15842669 003 000 2                  456 Charles H Dimmock Pkwy, Colonial Heights, VA USA 23834       Natural Gas                   39.19         -        19.60


Columbia Power & Water Systems (TVA)   067-6485-05                         1210 Nashville Hwy, Columbia, TN USA 36401                       Electric Power              225.65          -       112.83


Columbus City Utilities                7337                                1643 Central Ave, Columbus, IN USA 47201                         Waste Water                   70.05         -        35.03


Columbus Regional Airport              40497                               4600 International Gateway, Columbus, OH USA 43219               Telecom                     469.93          -       234.96


Comcast                                8396522020672687                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     117.08          -        58.54


Comcast Corporation                    8535100080509578                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     333.03          -       166.52


Comcast Corporation                    8535100190333224                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     331.94          -       165.97


Comcast Corporation                    8535100080509560                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     307.67          -       153.84


Comcast Corporation                    8535100410800473                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     244.53          -       122.27


Comcast Corporation                    8535100080510873                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     173.00          -        86.50


Comcast Corporation                    8529101660029241                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     193.65          -        96.83


Comcast Corporation                    8499053542612288                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     271.80          -       135.90


Comcast Corporation                    8498340030506770                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                        4.18         -         2.09


Comcast Corporation                    8773501380058797                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     298.14          -       149.07


Comcast Corporation                    8529100080337358                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     114.21          -        57.11


Comcast Corporation                    963162332                           Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     117.53          -        58.77


Comcast Corporation                    8396522020923486                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     116.29          -        58.15


Comcast Corporation                    8773103140871484                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                       82.09         -        41.04


Comcast Corporation                    8499050210235152                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     160.84          -        80.42


Comcast Corporation                    8529201000099365                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     302.74          -       151.37


Comcast Corporation                    8396521654916873                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     109.58          -        54.79


Comcast Corporation                    8396511720440065                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     190.37          -        95.18


Comcast Corporation                    8499100130026916                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     168.76          -        84.38


Comcast Corporation                    8155500296159911                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     233.78          -       116.89


Comporium Communications               40969973                            332 East Main Street, Rock Hill, SC USA 29730                    Telecom                     501.69          -       250.84


Connecticut Natural Gas                040-0010614-2686 (fka 7532217063)   290 Broad St, Manchester, CT USA 6040                            Natural Gas                 202.61          -       101.31


Connecticut Natural Gas                040-0010744-5658                    170 Weston St, Hartford, CT USA 6120                             Natural Gas                 410.72          -       205.36


Connecticut Natural Gas                040-0010976-8164                    1003 New Britain Ave, West Hartford, CT USA 6110                 Natural Gas                 128.70          -        64.35


Connecticut Water                      80544                               2 Schoephoester Rd, Windsor Locks, CT USA 6096                   Water                       911.30          -       455.65


Connecticut Water                      187826                              580 Spring St, Windsor Locks, CT USA 6096                        Water                      1,558.10         -       779.05


Connecticut Water                      215852                              59 King Spring Rd, Windsor Locks, CT USA 6096                    Water                         66.92         -        33.46


ConService (TX)                        17515380                            3600 Gus Thomasson Rd, Mesquite, TX USA 75150                    Waste Water                   10.55         -         5.27


Consolidated Communications            6034178683898                       121 S. 17th Street, Mattoon, IL USA 61938                        Telecom                    1,708.20         -       854.10


Consolidated Communications            91678222850                         121 S. 17th Street, Mattoon, IL USA 61938                        Telecom                     596.82          -       298.41


Consolidated Communications            0674016915                          121 S. 17th Street, Mattoon, IL USA 61938                        Telecom                       44.28         -        22.14




                                                                                            Page 35 of 108
                                 Case 20-11218-MFW                            Doc 18                   Filed 05/24/20              Page 64 of 253


                                                                                                                                                          Avg. Monthly   Deposit   Adequate
              Utility Provider                    Account Number                                         Address                           Utility Type
                                                                                                                                                             Spend       Amount    Assurance


Consolidated Communications         72493526660                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       16.68         -         8.34


Consolidated Communications         91678323660                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       58.11         -        29.06


Consolidated Communications         91678671680                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       34.81         -        17.41


Consolidated Communications         91678210030                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                     457.28          -       228.64


Consolidated Communications         91678260460                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                     252.10          -       126.05


Consolidated Communications         91605546020                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       47.97         -        23.98


Consolidated Communications         28139210650                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                     243.31          -       121.66


Consolidated Communications         93663232910                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                     103.29          -        51.65


Consolidated Communications         93663233090                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       40.70         -        20.35


Consolidated Edison                 2.1177E+14                              45-15 Ave Ent., Astoria, NY USA 11105                  Electric Power            11,012.86         -     5,506.43


Consolidated Edison                 4.42141E+14                             146 W 83Rd St, New York, NY USA 10024                  Electric Power              391.27          -       195.64


Consolidated Edison                 6.55076E+14                             817 Remsen Ave, Brooklyn, NY USA 11236                 Electric Power              311.75          -       155.88


Consolidated Edison                 21-1370-2255-0005-9                     6216 Metropolitan Ave, Middle Village, NY USA 11379    Electric Power              452.70          -       226.35


Consolidated Edison                 41-2121-0521-0000-1                     310 E. 48th St, Manhattan, NY USA 10017                Natural Gas                   35.99         -        17.99


Consolidated Edison                 431012079000000 (fka 432301003700002)   20 Morris St, Manhattan, NY USA 10006                  Electric Power              604.02          -       302.01


Consolidated Edison                 44-4011-7802-0101-9                     555 W 59th Street, New York, NY USA 10023              Electric Power              759.74          -       379.87


Consolidated Edison                 44-4011-7802-0401-3                     555 W 59th Street, New York, NY USA 10023              Electric Power              392.54          -       196.27


Consolidated Edison                 44-7003-0500-0002-0                     500 W 43rd St, New York, NY USA 10036                  Electric Power             1,592.15         -       796.07


Consolidated Edison                 54-4606-0294-0000-6                     66 Haarlem Ave, White Plains, NY USA 10603             Electric Power             1,653.50         -       826.75


Consolidated Edison                 54-4872-1205-1201-2                     New King St, White Plains, NY USA 10604                Electric Power              828.65          -       414.32


Consolidated Edison                 55-5552-2690-0004-7                     54 N Central Ave, Elmsford, NY USA 10523               Electric Power              476.35          -       238.17


Consolidated Edison                 57-7310-1070-0011-5                     11 Norm Ave, Bedford Hills, NY USA 10507               Electric Power              355.96          -       177.98


Consolidated Edison                 70-0245-4220-0005-3                     543 Cary Ave, Staten Island (New York), NY USA 10310   Electric Power              179.69          -        89.85


Consolidated Mutual Water           01808980-01                             11510 W Colfax Ave, Lakewood, CO USA 80215             Water                         20.33         -        10.16


Consolidated WaterWorks District    03-XX-XXXXXXX                           292 S Hollywood Rd, Houma, LA USA 70360                Water                         23.99         -        12.00


Constellation New Energy            6483020                                 66 Haarlem Ave, White Plains, NY USA 10603             Electric Power              256.80          -       128.40


Constellation New Energy            6485288                                 790 Ulster Ave, Kingston, NY USA 12401                 Electric Power                60.13         -        30.06


Constellation New Energy            6487549                                 2520 Vestal Pkwy E, Vestal, NY USA 13850               Electric Power                42.74         -        21.37


Constellation New Energy            6489891                                 New King St, White Plains, NY USA 10604                Electric Power              339.23          -       169.61


Constellation New Energy            6489892                                 1216 Burnet Ave, Syracuse, NY USA 13203                Electric Power                65.09         -        32.55


Constellation New Energy            6489895                                 859 Albany Shaker Rd, Latham, NY USA 12211             Electric Power              991.07          -       495.53


Constellation New Energy            6492146                                 20 IBM Rd, Poughkeepsie, NY USA 12601                  Electric Power              201.92          -       100.96


Constellation New Energy            6492147                                 22 County Route 78, Middletown, NY USA 10940           Electric Power                68.87         -        34.44


Constellation New Energy            6494483                                 Access Rd, North Syracuse, NY USA 13212                Electric Power              343.09          -       171.55


Constellation New Energy            6494485                                 5174 Commercial Dr, New York Mills, NY USA 13417       Electric Power                58.54         -        29.27


Constellation New Energy            6496755                                 4193 Genesee St, Cheektowaga (Buffalo), NY USA 14225   Electric Power              446.59          -       223.29




                                                                                             Page 36 of 108
                                 Case 20-11218-MFW               Doc 18                   Filed 05/24/20              Page 65 of 253


                                                                                                                                            Avg. Monthly   Deposit   Adequate
              Utility Provider                Account Number                                 Address                         Utility Type
                                                                                                                                               Spend       Amount    Assurance


Constellation New Energy            6498997                    20 Morris St, Manhattan, NY USA 10006                  Electric Power             309.18          -       154.59


Constellation New Energy            6501343                    1592 State St, Schenectady, NY USA 12304               Electric Power               38.36         -        19.18


Constellation New Energy            6503717                    54 N Central Ave, Elmsford, NY USA 10523               Electric Power               41.16         -        20.58


Constellation New Energy            6506037                    1216 Burnet Ave, Syracuse, NY USA 13203                Electric Power                8.47         -         4.23


Constellation New Energy            6508355                    45-15 Ave Ent., Astoria, NY USA 11105                  Electric Power            2,976.49         -     1,488.25


Constellation New Energy            6510627                    100 Airport Blvd, North Syracuse, NY USA 13212         Electric Power               86.14         -        43.07


Constellation New Energy            6510628                    543 Cary Ave, Staten Island (New York), NY USA 10310   Electric Power               86.22         -        43.11


Constellation New Energy            6510629                    75 Ajax Rd, Rochester, NY USA 14624                    Electric Power             375.80          -       187.90


Constellation New Energy            6512879                    11 Norm Ave, Bedford Hills, NY USA 10507               Electric Power               86.81         -        43.40


Constellation New Energy            6512880                    818 Central Ave, Albany, NY USA 12206                  Electric Power               61.99         -        31.00


Constellation New Energy            6515251                    4195 Genesee St, Buffalo, NY USA 14225                 Electric Power             176.60          -        88.30


Constellation New Energy            7200425                    2 Schoephoester Rd, Windsor Locks, CT USA 6096         Electric Power            2,968.62         -     1,484.31


Constellation New Energy            7200426                    344 Bridgeport Ave, Shelton, CT USA 6484               Electric Power             106.25          -        53.12


Constellation New Energy            7202802                    580 Spring St, Windsor Locks, CT USA 6096              Electric Power             730.88          -       365.44


Constellation New Energy            7202803                    59 King Spring Rd, Windsor Locks, CT USA 6096          Electric Power               29.56         -        14.78


Constellation New Energy            7202804                    1 Tooley Ln, Danbury, CT USA 6810                      Electric Power             198.77          -        99.39


Constellation New Energy            7202805                    932 East Main St, Torrington, CT USA 6790              Electric Power             118.70          -        59.35


Constellation New Energy            7204159                    470 Bridgeport Ave, Milford, CT USA 6460               Electric Power               94.39         -        47.19


Constellation New Energy            7207785                    720 Post Rd, Fairfield, CT USA 6824                    Electric Power             171.64          -        85.82


Constellation New Energy            7212002                    290 Broad St, Manchester, CT USA 6040                  Electric Power             146.64          -        73.32


Constellation New Energy            7213927                    1 George St, New Haven, CT USA 6510                    Electric Power               63.97         -        31.99


Constellation New Energy            7213928                    1 George St, New Haven, CT USA 6510                    Electric Power             142.31          -        71.15


Constellation New Energy            7213929                    170 Weston St, Hartford, CT USA 6120                   Electric Power             698.38          -       349.19


Constellation New Energy            7219884                    333 Amherst, Nashua, NH USA 3063                       Electric Power               94.91         -        47.45


Constellation New Energy            7220067                    9 Tailwind Dr, Londonderry, NH USA 3053                Electric Power             854.35          -       427.17


Constellation New Energy            7224499                    428 South Willow, Manchester, NH USA 3103              Electric Power             191.50          -        95.75


Constellation New Energy            8228443                    616 Rust Ln, Cincinnati, OH USA 45244                  Electric Power               46.29         -        23.14


Constellation New Energy            8228444                    50966 National Rd, St Clairsville, OH USA 43950        Electric Power               52.22         -        26.11


Constellation New Energy            8228445                    1071 N 21st St, Newark, OH USA 43055                   Electric Power               61.50         -        30.75


Constellation New Energy            8228446                    1939 Elida Rd, Lima, OH USA 45805                      Electric Power               69.78         -        34.89


Constellation New Energy            8228449                    19727 Maplewood Ave, Cleveland, OH USA 44135           Electric Power             252.49          -       126.25


Constellation New Energy            8228454                    19025 Maplewood Ave, Cleveland, OH USA 44135           Electric Power            1,434.74         -       717.37


Constellation New Energy            8228455                    5411 Brookpark Rd, Parma, OH USA 44129                 Electric Power             208.92          -       104.46


Constellation New Energy            8228461                    6820 Center St, Mentor, OH USA 44060                   Electric Power               72.10         -        36.05


Constellation New Energy            8228463                    7735 Market St, Boardman (Youngstown), OH USA 44512    Electric Power               76.76         -        38.38


Constellation New Energy            8228464                    4400 Youngstown Warren Rd, Warren, OH USA 44484        Electric Power               96.32         -        48.16




                                                                                 Page 37 of 108
                                 Case 20-11218-MFW                           Doc 18                  Filed 05/24/20                Page 66 of 253


                                                                                                                                                         Avg. Monthly   Deposit   Adequate
              Utility Provider                    Account Number                                        Address                           Utility Type
                                                                                                                                                            Spend       Amount    Assurance


Constellation New Energy            8228465                                5400 Lauby Rd, North Canton, OH USA 44720               Electric Power             376.14          -       188.07


Constellation New Energy            8228467                                1545 Brittain Rd, Akron, OH USA 44310                   Electric Power               95.64         -        47.82


Constellation New Energy            8228468                                1610 E Kemper Rd, Cincinnati, OH USA 45246              Electric Power             133.39          -        66.70


Constellation New Energy            8228469                                11943 Montgomery Rd, Cincinnati, OH USA 45249           Electric Power               80.51         -        40.26


Constellation New Energy            8228470                                7029 Dixie Hwy, Fairfield, OH USA 45014                 Electric Power             167.43          -        83.72


Constellation New Energy            12900334352 (Fka 8228442)              616 Rust Ln, Cincinnati, OH USA 45244                   Electric Power               69.27         -        34.63


Constellation New Energy            6487550 (07/01/2018-12/31/2019)        1768 Route 9, Clifton Park, NY USA 12065                Electric Power               30.39         -        15.19


Constellation New Energy            6494484 (07/01/2018-12/31/2019)        42 Arbutus Rd, Johnson City, NY USA 13790               Electric Power                7.77         -         3.88


Constellation New Energy            7200424 (01/01/2019-12/31/2019)        720 Wolcott St, Waterbury, CT USA 6705                  Electric Power                0.69         -         0.35


Constellation New Energy            7218552 (01/01/2019-01/01/2020)        495 S Broadway, Salem, NH USA 3079                      Electric Power                4.94         -         2.47


Constellation New Energy            8191564(fka 1-169FQL3)                 100 Airport Dr, Middletown, PA USA 17067                Electric Power             401.86          -       200.93


Constellation New Energy            8191565(fka 1-169FQLA)                 2304 Wilmington Rd, New Castle, PA USA 16105            Electric Power               38.97         -        19.49


Constellation New Energy            8191566(fka 1-169FQN3)                 5105 State Rte 30, Greensburg, PA USA 15601             Electric Power             102.19          -        51.10


Constellation New Energy            8191567 (fka 1-169FQNA )               320 Lancaster Ave, Reading, PA USA 19611                Electric Power             220.72          -       110.36

                                    8191568(fka 1-169ZROY) (01/01/2019-
Constellation New Energy                                                   8800 Essington Ave, Philadelphia, PA USA 19153          Electric Power            3,654.63         -     1,827.31
                                    01/16/2020)

                                    8191569 (fka 1-169ZRP6) (01/01/2019-
Constellation New Energy                                                   330 W Street Rd, Warminster, PA USA 18974               Electric Power             330.00          -       165.00
                                    12/31/2019)

                                    8191571(fka 1-169ZRPK) (01/01/2019-
Constellation New Energy                                                   779 Bethlehem Pike, Montgomeryville, PA USA 18936       Electric Power             106.88          -        53.44
                                    12/31/2019)

Constellation New Energy            8191572(fka 1-169ZRPR)                 1528 Paoli Pike, West Chester, PA USA 19380             Electric Power             135.96          -        67.98

                                    8191573 (fka 1-169ZRPY) (01/01/2019-
Constellation New Energy                                                   1425 E High St, Pottstown, PA USA 19464                 Electric Power               99.64         -        49.82
                                    12/31/2019)

Constellation New Energy            8191576(fka 1169ZRR4)                  930 Wyoming Ave, Scranton, PA USA 18509                 Electric Power               45.54         -        22.77

                                    8191577 (fka 1-169ZRRG) (01/01/2019-
Constellation New Energy                                                   6500 Carlisle Pike, Mechanicsburg, PA USA 17050         Electric Power               69.02         -        34.51
                                    01/20/2020)

                                    8191579 (fka 1-169ZRRU) (01/01/2019-
Constellation New Energy                                                   360 Kidder St, Wilkes Barre, PA USA 18702               Electric Power               83.16         -        41.58
                                    12/31/2019)

Constellation New Energy            8191582(fka 17ET1548)                  3311 Airport Rd, Allentown, PA USA 18109                Electric Power             424.33          -       212.16

                                    8191586(fka 17GR525) (01/01/2019-
Constellation New Energy                                                   1035 Plane St, Avoca, PA USA 18641                      Electric Power             219.68          -       109.84
                                    01/14/2020)

                                    8191588(fka 1OX5OLJ) (01/01/2019-
Constellation New Energy                                                   8201 Bartram Ave, Philadelphia, PA USA 19153            Electric Power            2,297.37         -     1,148.68
                                    01/21/2020)

Constellation New Energy            8228441 (07/01/2018-12/01/2019)        9278 Colerain Ave, Cincinnati, OH USA 45251             Electric Power               27.75         -        13.87


Consumers Energy                    1.00033E+11                            34365 S Gratiot Ave, Clinton Township, MI USA 48035     Natural Gas                185.72          -        92.86


Consumers Energy                    1.00033E+11                            34365 S Gratiot Ave, Clinton Township, MI USA 48035     Natural Gas                  76.66         -        38.33


Consumers Energy                    1.0004E+11                             3700 Waco Dr, Lansing, MI USA 48906                     Natural Gas                211.27          -       105.63


Consumers Energy                    1.00049E+11                            7612 Highland Rd, Waterford, MI USA 48327               Natural Gas                121.78          -        60.89


Consumers Energy                    1000 1053 0820                         23600 Woodward, Ferndale, MI USA 48220                  Natural Gas                175.77          -        87.89


Consumers Energy                    1000 1435 6941                         4585 Pederson Ct SE, Grand Rapids, MI USA 49512         Electric Power            1,820.17         -       910.08


Consumers Energy                    1000 1435 7048                         30507 Woodward Ave, Royal Oak, MI USA 48073             Natural Gas                163.65          -        81.83


Consumers Energy                    1000 1534 5455                         29315 Grand River Ave, Farmington Hills, MI USA 48336   Natural Gas                118.23          -        59.11


Consumers Energy                    1000 1790 7005                         26804 Van Dyke Ave, Centerline, MI USA 48015            Natural Gas                152.71          -        76.35


Consumers Energy                    1000 1790 7088                         33910 Plymouth Rd, Livonia, MI USA 48150                Natural Gas                166.02          -        83.01




                                                                                            Page 38 of 108
                                 Case 20-11218-MFW                       Doc 18                   Filed 05/24/20                      Page 67 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
              Utility Provider                    Account Number                                     Address                                  Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Consumers Energy                    1000 2603 0427                     1094 Main St, Plymouth, MI USA 48170                           Natural Gas                 137.87          -        68.93


Consumers Energy                    1000 2603 0641                     8023 West Grand River, Brighton, MI USA 48114                  Natural Gas                   70.65         -        35.32


Consumers Energy                    1000 2603 0823                     8023 West Grand River, Brighton, MI USA 48114                  Natural Gas                   64.08         -        32.04


Consumers Energy                    1000 2893 8064                     40490 Van Dyke Ave, Sterling Heights, MI USA 48313             Natural Gas                 137.35          -        68.68


Consumers Energy                    1000 4753 1023                     1268 U.S Hwy 31, Pellston, MI USA 49769                        Electric Power                68.89         -        34.44


Consumers Energy                    1000 6147 4795                     20820 Hall Rd, Clinton Township, MI USA 48038                  Natural Gas                   92.63         -        46.31


Consumers Energy                    1000 6265 1920                     3621 Stadium Dr, Kalamazoo, MI USA 49008                       Electric Power              288.79          -       144.39


Consumers Energy                    1030 1144 1492                     24400 Novi Rd, Novi, MI USA 48375                              Natural Gas                 175.43          -        87.72


Consumers Energy                    1030 2267 0253                     4884 East Broomfield Rd Unit 5, Mount Pleasant, MI USA 48858   Electric Power                20.67         -        10.33


Consumers Energy                    1030 2624 2356                     314 E Fourteen Mile, Madison Heights, MI USA 48071             Natural Gas                 193.01          -        96.50


Contra Costa Water District         18206250                           2491 Monument Blvd, Concord, CA USA 94520                      Water                         45.40         -        22.70


Corn Belt Energy                    1473602 (FKA 1473601)              1605 Morissey Ste 104, Bloomington, IL USA 61704               Electric Power              299.34          -       149.67


Country Gas                         902960                             6 Marlton Pike E, Cherry Hill, NJ USA 8034                     Propane                     213.02          -       106.51


County of Hawaii                    21104934010                        845 A Kanoelehua Ave, Hilo, HI USA 96720                       Water                         86.29         -        43.15


County of Hawaii                    78729289010                        73-4220 Kaahumanu Place, Kailua-Kona, HI USA 96740             Water                      1,121.34         -       560.67


County of Hawaii                    78729295010                        73-104 Aulepe St, Kailua Kona, HI USA 96740                    Water                         94.20         -        47.10


County of Hawaii                    78729296010                        73-104 Aulepe St, Kailua Kona, HI USA 96740                    Water                         43.43         -        21.72


County of Hawaii                    78729297010                        73-104 Aulepe St, Kailua Kona, HI USA 96740                    Water                       802.56          -       401.28


County of Hawaii                    78729298010                        73-4220 Kaahumanu Place, Kailua-Kona, HI USA 96740             Water                         23.66         -        11.83


County of Hawaii                    0021100700211(fka 0021100700210)   845 A Kanoelehua Ave, Hilo, HI USA 96720                       Water                       107.71          -        53.86


County of Hawaii                    007--87292860-11                   Keahole Airport Rd, Kailua-Kona, HI USA 96740                  Water                         57.74         -        28.87


County of Henrico                   0058213-00939531                   5851 Lewis Rd, Sandston, VA USA 23150                          Waste Water                   62.95         -        31.47


County of Henrico                   4327223-00939531                   5683 Gulfstream Rd, Richmond, VA USA 23250                     Waste Water                1,970.52         -       985.26


County of Kauai                     793516319                          3156 Oihana St, Hilo, HI USA 96720                             Water                         25.50         -        12.75


County of Kauai                     1765909263                         3156 Oihana St, Hilo, HI USA 96720                             Water                         77.28         -        38.64


County of Kauai                     94385-123700                       2990 Aukele St Warehouse, Lihue, HI USA 96720                  Waste Water                   28.34         -        14.17


County of Maui                      8830314291                         Mokuea Place, Honolulu, HI USA 96819                           Waste Water                   60.33         -        30.17


Cox Business Services               0013110130981801                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     583.75          -       291.88


Cox Business Services               0018501196558201                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                       97.18         -        48.59


Cox Business Services               0010101051864901                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     344.25          -       172.12


Cox Business Services               0018610128530601                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     146.30          -        73.15


Cox Business Services               0018501207843301                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     284.85          -       142.42


Cox Business Services               0018501221957801                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     193.30          -        96.65


Cox Communications Inc              0016111068156501                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                   19,556.84         -     9,778.42


Cox Communications Inc              0016311062487701                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     198.45          -        99.22


Cox Communications Inc              0016311062102301                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                    8,562.38         -     4,281.19




                                                                                         Page 39 of 108
                                      Case 20-11218-MFW                           Doc 18                  Filed 05/24/20                  Page 68 of 253


                                                                                                                                                                 Avg. Monthly   Deposit   Adequate
                   Utility Provider                         Account Number                                   Address                              Utility Type
                                                                                                                                                                    Spend       Amount    Assurance


Cox Communications Inc                       0016311065034801                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328     Telecom                    1,594.15         -       797.08


Cox Communications Inc                       0016111068167001                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328     Telecom                    8,593.17         -     4,296.58


Cox Communications Inc                       0016111050870501                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328     Telecom                       95.22         -        47.61

CPS Energy (fka City Public Service of San
                                             3001835085                         747 NE Loop 410, San Antonio, TX USA 78209                Electric Power                87.39         -        43.69
Antonio)

CPS Energy (fka City Public Service of San
                                             3001835087                         747 Ne Loop 410, San Antonio, TX USA 78209                Electric Power              142.35          -        71.17
Antonio)

CPS Energy (fka City Public Service of San
                                             3001907478                         747 Ne Loop 410, San Antonio, TX USA 78209                Electric Power              100.62          -        50.31
Antonio)

CPS Energy (fka City Public Service of San
                                             3002820591                         8790 Crownhill Blvd, San Antonio, TX USA 78209            Electric Power              383.64          -       191.82
Antonio)

CPS Energy (fka City Public Service of San
                                             3003204767                         8790 Crownhill Blvd, San Antonio, TX USA 78209            Natural Gas                   10.42         -         5.21
Antonio)

CPS Energy (fka City Public Service of San
                                             3003682634                         602 Military Dr, San Antonio, TX USA 78227                Electric Power              161.75          -        80.88
Antonio)

CPS Energy (fka City Public Service of San
                                             300-0008-492                       910 West Cargo, San Antonio, TX USA 78216                 Electric Power              373.88          -       186.94
Antonio)

CPS Energy (fka City Public Service of San
                                             300-0276-356                       910 West Cargo, San Antonio, TX USA 78216                 Electric Power             2,561.81         -     1,280.90
Antonio)

CPS Energy (fka City Public Service of San
                                             300-0276-359                       910 West Cargo, San Antonio, TX USA 78216                 Natural Gas                 144.66          -        72.33
Antonio)

CPS Energy (fka City Public Service of San
                                             300-0276-361                       910 West Cargo, San Antonio, TX USA 78216                 Electric Power                47.86         -        23.93
Antonio)

CPS Energy (fka City Public Service of San
                                             300-1285-766                       5886 Dezavala Rd, San Antonio, TX USA 78249               Electric Power              224.54          -       112.27
Antonio)

CPS Energy (fka City Public Service of San
                                             300-1471-430                       1335 NE Loop 410, San Antonio, TX USA 78209               Electric Power              327.42          -       163.71
Antonio)

CPS Energy (fka City Public Service of San
                                             300-2434-176                       5714 Loop 410 West,Suite 400, San Antonio, TX USA 78238   Electric Power              207.16          -       103.58
Antonio)

CPS Energy (fka City Public Service of San
                                             300-3595-991                       12528 N I-35 Frontage Rd, Live Oak, TX USA 78223          Electric Power             2,114.62         -     1,057.31
Antonio)

CPS Energy (fka City Public Service of San
                                             300-3595-992                       12528 N I-35 Frontage Rd, Live Oak, TX USA 78223          Electric Power              450.39          -       225.20
Antonio)

Dakota Electric Association                  2.00006E+11                        12750 Frontage Rd, Burnsville, MN USA 55337               Electric Power              750.56          -       375.28


Dalton Utilities                             1043003                            101 W Walnut Ave, Dalton, GA USA 30720                    Electric Power              312.89          -       156.44


Daphne Utilities                             27709                              2005 Highway 98, Daphne, AL USA 36526                     Solid Waste                   66.03         -        33.01


Daveney Energy (MA)                          46655                              646 Somerville Ave, Somerville, MA USA 2143               Number 2 Fuel Oil           352.04          -       176.02


Dead River Co (ME)                           1955811                            299 Godfrey Blvd, Bangor, ME USA 4401                     Number 2 Fuel Oil           509.05          -       254.53


Dekalb County                                4181947                            4945 Peachtree Industrial Blvd), Chamblee, GA USA 30341   Waste Water                   62.20         -        31.10


Delmarva Power of MD                         55010249567 (fka 3470 3099 9960)   2000 N Salisbury Blvd, Salisbury, MD USA 21801            Electric Power              132.50          -        66.25


Delta-Montrose Electric Association          9805336902                         3055 Aerotech Way, Montrose, CO USA 81401                 Electric Power                13.73         -         6.86


Denver Public Works                          2.34242E+11                        2003 WELTON ST, DENVER, CO USA 80205                      Waste Water                   11.68         -         5.84


Denver Public Works                          1.2311E+12                         7705 Calawba Ct, Denver, CO USA 80249                     Waste Water                 944.21          -       472.10


Denver Public Works                          02342-42-010-000                   2017 Welton St, Denver, CO USA 80205                      Waste Water                   23.26         -        11.63


Denver Public Works                          02342-42-025-000                   2013 Welton, Denver, CO USA 80205                         Waste Water                   23.10         -        11.55


Denver Water                                 501250000                          23520 E 78Th Ave, Denver, CO USA 80249                    Waste Water                 579.73          -       289.86


Denver Water                                 667540000                          23520 E 78Th Ave, Denver, CO USA 80249                    Waste Water                9,386.01         -     4,693.00


Denver Water                                 1667540000                         23520 E 78Th Ave, Denver, CO USA 80249                    Waste Water                 270.10          -       135.05


Denver Water                                 2545150000                         24752 E 78th Ave, Denver, CO USA 70249                    Water                         13.95         -         6.97


Denver Water                                 3667540000                         24890 E 78th Ave, Denver, CO USA 80249                    Water                       196.19          -        98.10


Denver Water                                 3695540000                         24890 E 78th Ave, Denver, CO USA 80249                    Waste Water                2,548.10         -     1,274.05




                                                                                                 Page 40 of 108
                                     Case 20-11218-MFW                        Doc 18                   Filed 05/24/20                    Page 69 of 253


                                                                                                                                                                Avg. Monthly   Deposit   Adequate
                  Utility Provider                         Account Number                                 Address                                Utility Type
                                                                                                                                                                   Spend       Amount    Assurance


Denver Water                                 4449230000                     2555 S Brdway & Yale, Denver, CO USA 80210                   Waste Water                   33.91         -        16.96


Denver Water                                 4557540000                     23520 E 78Th Ave, Denver, CO USA 80249                       Waste Water                 259.44          -       129.72


Denver Water                                 4667540000                     24890 E 78th Ave, Denver, CO USA 80249                       Waste Water                 316.84          -       158.42


Denver Water                                 4695540000                     24890 E 78th Ave, Denver, CO USA 80249                       Waste Water                8,682.72         -     4,341.36


Denver Water                                 5567540000                     23520 E 78Th Ave, Denver, CO USA 80249                       Waste Water                1,442.42         -       721.21


Denver Water                                 5695540000                     24890 E 78th Ave, Denver, CO USA 80249                       Waste Water                   74.93         -        37.46


Denver Water                                 7552110000                     2017 Welton St, Denver, CO USA 80205                         Waste Water                 140.65          -        70.32


Denver Water                                 7997540000                     25000 E 78th Ave, Denver, CO USA 70249                       Waste Water                 465.27          -       232.63


Denver Water                                 8567540000                     24890 E 78th Ave, Denver, CO USA 80249                       Waste Water                 322.49          -       161.24


Denver Water                                 8997540000                     25000 E 78th Ave, Denver, CO USA 70249                       Waste Water                 195.39          -        97.70


Denver Water                                 9100266722                     5890 E Colfax Ave, Denver, CO USA 80220                      Waste Water                   55.14         -        27.57

Department of Public Utilities (Orangeburg
                                             182706-2                       907 Chestnut St, Orangeburg, SC USA 29115                    Electric Power              329.13          -       164.56
SC)

Department of Water County of Kauai          002-11049330-10                Old Airport Rd, Hilo, HI USA 96720                           Water                       129.57          -        64.79


Department of Water County of Maui (HI)      3781943480                     Mokuea Place, Honolulu, HI USA 96819                         Waste Water                 200.74          -       100.37


Des Moines International Airport             DO302                          5800 Fleur Drive, Suite 207, Des Moines, IA USA 50321-2854   Telecom                     342.45          -       171.22


Des Moines International Airport             HE303                          5800 Fleur Drive, Suite 207, Des Moines, IA USA 50321-2854   Telecom                    1,041.24         -       520.62


Des Moines Water Works                       85443099                       2302 S Airport Frontage Rd, Des Moines, IA USA 50321         Waste Water                   89.18         -        44.59


Des Moines Water Works                       85443104                       2308 S Airport Frontage Rd, Des Moines, IA USA 50321         Waste Water                   32.62         -        16.31


Desert Water Agency                          441348602                      305 N Civic Dr, Palm Springs, CA USA 92262                   Water                         31.70         -        15.85


Desert Water Agency                          4-4-13-5500-0                  2990 N Civic Dr, Palm Springs, CA USA 92262                  Water                       647.76          -       323.88


Destin Water Users, Inc.                     483005380-00                   16055 Emerald Coast Pkwy #113, Destin, FL USA 32541          Waste Water                   87.44         -        43.72


Dileo Gas, Inc.                              529-1                          561 Park Ave, Worcester, MA USA 1603                         Propane                     160.77          -        80.39


Dominion Energy (Dominion Hope)              8.50004E+12                    Route 31 Airport Rd, Waverly, WV USA 26187                   Natural Gas                   65.10         -        32.55

Dominion Energy (fka Questar Gas Company
                                         1504978996                         1505 W 7800 SST, West Jordan, UT USA 84047                   Natural Gas                 224.77          -       112.38
of UT)

Dominion Energy (fka Questar Gas Company
                                         1743546000                         1805 West Riverdale Rd, Roy, UT USA 84067                    Natural Gas                 110.30          -        55.15
of UT)

Dominion Energy (fka Questar Gas Company
                                         2215116362                         785 East 200 South Ste 4, Lehi, UT USA 84043                 Natural Gas                   37.13         -        18.56
of UT)

Dominion Energy (fka Questar Gas Company
                                         2735880000                         656 S State St, Orem, UT USA 84058                           Natural Gas                   68.72         -        34.36
of UT)

Dominion Energy (fka Questar Gas Company
                                         2868890000                         6895 South State St, Midvale, UT USA 84047                   Natural Gas                 135.08          -        67.54
of UT)

Dominion Energy (fka Questar Gas Company
                                         3626480534                         750 S Main St, Salt Lake City, UT USA 84101                  Natural Gas                 410.79          -       205.40
of UT)

Dominion Energy (fka Questar Gas Company
                                         4801181324                         15 S 2400 W, Salt Lake City, UT USA 84116                    Natural Gas                 435.81          -       217.91
of UT)

Dominion Energy (fka Questar Gas Company
                                         5067011000                         11483 South State St, Draper, UT USA 84020                   Natural Gas                   79.38         -        39.69
of UT)

Dominion Energy North Carolina (FKA PSNC
                                             2.1981E+12                     1009 Rental Car Drive, Raleigh, NC USA 27612                 Natural Gas                   17.17         -         8.58
Energy)

Dominion Energy North Carolina (FKA PSNC
                                             4-1981-0532-3596               1017 Rental Car Dr, Raleigh, NC USA 27623                    Natural Gas                 335.41          -       167.70
Energy)

Dominion Energy North Carolina (FKA PSNC
                                             5-2100-6012-7679               640 Concord Parkway North, Concord, NC USA 28027             Natural Gas                   50.37         -        25.19
Energy)

Dominion Energy North Carolina (FKA PSNC
                                             5-2100-6883-9809               18510 Statesville Rd, Cornelius, NC USA 28031                Natural Gas                   77.73         -        38.87
Energy)

Dominion Energy Ohio (fka Dominion East
                                             1.80002E+11                    23196 Miles Rd. Ste A, Bedford Heights, OH USA 44148         Natural Gas                 164.18          -        82.09
Ohio Gas)




                                                                                             Page 41 of 108
                                 Case 20-11218-MFW                         Doc 18                   Filed 05/24/20                          Page 70 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
              Utility Provider                          Account Number                                 Address                                     Utility Type
                                                                                                                                                                     Spend       Amount    Assurance

Dominion Energy Ohio (fka Dominion East
                                          5.00042E+11                    7735 Market St, Boardman (Youngstown), OH USA 44512                Natural Gas                107.30          -        53.65
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          5.18E+12                       1545 Brittain Rd, Akron, OH USA 44310                              Natural Gas                205.92          -       102.96
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          5.18001E+12                    9670 Mentor Ave, Mentor, OH USA 44060                              Natural Gas                   9.70         -         4.85
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          9.4418E+12                     18029 Cleveland Ave, Cleveland, OH USA 44135                       Natural Gas                418.54          -       209.27
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          0 5000 1736 5575               4400 Youngstown Warren Rd, Warren, OH USA 44484                    Natural Gas                308.79          -       154.40
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          0 5000 6221 2524               5128 Whipple Ave NW, Canton, OH USA 44718                          Natural Gas                  73.74         -        36.87
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          4 5000 1451 6628               5400 Lauby Rd, North Canton, OH USA 44720                          Natural Gas                280.68          -       140.34
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          4 5000 4192 9621               6820 Center St, Mentor, OH USA 44060                               Natural Gas                  65.16         -        32.58
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          5 5000 1778 7242               1549 Brittain Rd, Akron, OH USA 44310                              Natural Gas                  78.66         -        39.33
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          6 5000 3614 7333               1939 Elida Rd, Lima, OH USA 45805                                  Natural Gas                  77.63         -        38.81
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          7 4418 0027 6497               19025 Maplewood Ave, Cleveland, OH USA 44135                       Natural Gas               1,073.85         -       536.92
Ohio Gas)

Dominion Energy Virginia (fka. Dominion
                                          62543020                       8021 W Broad St, Richmond, VA USA 23294                            Electric Power             243.58          -       121.79
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          316213818                      1700 Parkview Dr Ste 1765, Chesapeake, VA USA 23320                Electric Power             194.01          -        97.00
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          860847060                      4112 W Broad St, Richmond, VA USA 23230                            Electric Power             580.66          -       290.33
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          1820595567                     211 Catoctin Circle SE, Leesburg, VA USA 20175                     Electric Power            1,345.86         -       672.93
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2366317994                     5851 Lewis Rd, Sandston, VA USA 23150                              Electric Power            1,423.98         -       711.99
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2676311729                     4505 W Broad St, Richmond, VA USA 23230                            Electric Power               21.46         -        10.73
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2680335805                     4124 W Mercury Blvd, Hampton, VA USA 23666                         Electric Power             231.27          -       115.64
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2862063381                     5550 Lynn St, Norfolk, VA USA 23513                                Electric Power             281.55          -       140.77
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2939841801                     3323 N Military Hwy, Norfolk, VA USA 23518                         Electric Power            1,986.76         -       993.38
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2970275000                     2610 Jefferson Davis Hwy, Arlington, VA USA 22202                  Electric Power             384.80          -       192.40
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          3025050737                     2780 Jefferson Davis Hwy, Arlington, VA USA 22202                  Electric Power             161.44          -        80.72
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          3036606014                     219 Catoctin Circle SE, Leesburg, VA USA 20175                     Electric Power             719.19          -       359.59
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          3714441783                     4515 Jefferson Davis Hwy, Fredericksburg, VA USA 22408             Electric Power             219.11          -       109.56
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          3995529470                     6570 Backlick Rd, Springfield, VA USA 22150                        Electric Power             314.78          -       157.39
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4330340003                     2610 Jefferson Davis Hwy, Arlington, VA USA 22202                  Electric Power             476.08          -       238.04
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4360061560                     5683 Gulfstream Rd, Richmond, VA USA 23250                         Electric Power            2,475.35         -     1,237.68
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4403085816                     1900 Rio Hill Center, Charlottesville, VA USA 22901                Electric Power             155.54          -        77.77
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4455219347                     1441 Richmond Rd, Williamsburg, VA USA 23185                       Electric Power             250.65          -       125.33
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4950078966                     12638 Jefferson Ave, Newport News, VA USA 23602                    Electric Power             147.31          -        73.65
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          5163857823                     2506 Westwood Ave, Richmond, VA USA 23230                          Electric Power             618.36          -       309.18
Virginia Power)

Dominion Energy Virginia (fka. Dominion                                  11016 Midlothian Turnpike, North Chesterfield (Richmond), VA USA
                                          5753889756                                                                                        Electric Power             620.62          -       310.31
Virginia Power)                                                          23235

Dominion Energy Virginia (fka. Dominion
                                          6332100004                     3800 Jefferson Davis Hwy, Alexandria, VA USA 22305                 Electric Power             403.58          -       201.79
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          6907586868                     2780 Jefferson Davis Hwy, Arlington, VA USA 22202                  Electric Power             360.45          -       180.22
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          6990376367                     6570 Backlick Rd, Springfield, VA USA 22150                        Electric Power             932.02          -       466.01
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          7312095008                     3800 Jefferson Davis Hwy, Alexandria, VA USA 22305                 Electric Power            3,393.52         -     1,696.76
Virginia Power)




                                                                                           Page 42 of 108
                                  Case 20-11218-MFW                        Doc 18                  Filed 05/24/20                     Page 71 of 253


                                                                                                                                                            Avg. Monthly   Deposit   Adequate
              Utility Provider                          Account Number                                Address                                Utility Type
                                                                                                                                                               Spend       Amount    Assurance

Dominion Energy Virginia (fka. Dominion
                                          7522395222                     456 Charles H Dimmock Pkwy, Colonial Heights, VA USA 23834   Electric Power             202.57          -       101.29
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          7731679044                     450 N Washington St, Falls Church, VA USA 22046              Electric Power             193.53          -        96.77
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          8450964211                     3205 Virginia Beach Blvd, Virginia Beach, VA USA 23462       Electric Power             192.44          -        96.22
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          0101385052 (fka 0103642872)    12379 James Madison Highway, Orange, VA USA 22960            Electric Power             222.43          -       111.22
Virginia Power)

Dominion South Carolina (FKA SCE&G)       8.2101E+12                     5347 Sunset Blvd, Lexington, SC USA 29072                    Electric Power             273.92          -       136.96


Dominion South Carolina (FKA SCE&G)       6-2100-6058-5164               3025 Ashley Town Center Dr, Charleston, SC USA 29414         Electric Power             232.96          -       116.48


Dominion South Carolina (FKA SCE&G)       6-2100-6246-5575               8510 Rivers Ave Ste O, North Charleston, SC USA 29406        Electric Power             262.19          -       131.10


Dominion South Carolina (FKA SCE&G)       6-2100-6552-8364               975 Bacons Bridge Rd, Summerville, SC USA 29485              Electric Power             284.32          -       142.16


Dominion South Carolina (FKA SCE&G)       6-2100-6975-3220               1561 Hwy 17 North, Mount Pleasant, SC USA 29464              Electric Power             414.48          -       207.24


Dominion South Carolina (FKA SCE&G)       6-2100-9246-6976               5501 Porsche Blvd, North Charleston, SC USA 29418            Electric Power            2,655.72         -     1,327.86


Dominion South Carolina (FKA SCE&G)       6-2101-0175-8393               2700 Hwy 17 North, Mount Pleasant, SC USA 29464              Electric Power               50.82         -        25.41


Dominion South Carolina (FKA SCE&G)       8-2100-6207-0817               508 Gervais St, Columbia, SC USA 29204                       Electric Power             385.51          -       192.75


Dominion South Carolina (FKA SCE&G)       8-2100-6442-0335               7356 B Garners Ferry Rd, Columbia, SC USA 29209              Electric Power             544.45          -       272.23


Dominion South Carolina (FKA SCE&G)       8-2100-6457-6660               880 Ermine Rd, West Columbia, SC USA 29170                   Electric Power            1,882.99         -       941.50


Dominion South Carolina (FKA SCE&G)       8-2100-7171-7559               6615 Two Notch Rd Ste D, Columbia, SC USA 29223              Electric Power             263.79          -       131.89


Downers Grove Sanitary District           0A573125615                    2561 Ogden Ave, Downers Grove, IL USA 60515                  Waste Water                  29.89         -        14.95


DTE Energy                                4600 214 0004 5                1268 U.S Hwy 31, Pellston, MI USA 49769                      Natural Gas                114.08          -        57.04


DTE Energy                                4987 380 0001 3                33910 Plymouth Rd, Livonia, MI USA 48150                     Electric Power             286.36          -       143.18


DTE Energy                                4987 380 0002 1                1094 Main St, Plymouth, MI USA 48170                         Electric Power             236.53          -       118.27


DTE Energy                                4987 380 0004 7                26695 Telegraph Rd, Southfield, MI USA 48033                 Electric Power             275.33          -       137.67


DTE Energy                                4987 380 0005 4                555 28th St SE, Grand Rapids, MI USA 49548                   Natural Gas                148.24          -        74.12


DTE Energy                                4987 380 0006 2                41775 Michigan Ave, Canton, MI USA 48188                     Electric Power             339.82          -       169.91


DTE Energy                                4987 380 0012 0                4585 Pederson Ct SE, Grand Rapids, MI USA 49512              Natural Gas                443.39          -       221.69


DTE Energy                                4987 380 0016 1                7612 Highland Rd, Waterford, MI USA 48327                    Electric Power             181.95          -        90.98


DTE Energy                                4987 380 0018 7                24400 Novi Rd, Novi, MI USA 48375                            Electric Power             234.60          -       117.30


DTE Energy                                5019 108 0002 5                29319 Grand River Ave, Farmington Hills, MI USA 48336        Electric Power             204.27          -       102.13


DTE Energy                                5019 108 0004 1                26804 Van Dyke Ave, Centerline, MI USA 48015                 Electric Power             263.31          -       131.65


DTE Energy                                5019 108 0005 8                8023 West Grand River, Brighton, MI USA 48114                Electric Power               48.37         -        24.18


DTE Energy                                5019 108 0006 6                8023 West Grand River, Brighton, MI USA 48114                Electric Power             155.75          -        77.88


DTE Energy                                5019 108 0007 4                30507 Woodward Ave, Royal Oak, MI USA 48073                  Electric Power             256.76          -       128.38


DTE Energy                                5019 108 0009 0                23600 Woodward, Ferndale, MI USA 48220                       Electric Power             238.63          -       119.32


DTE Energy                                5019 108 0010 8                4663 Washtenaw Ave, Ann Arbor, MI USA 48108                  Electric Power             230.10          -       115.05


DTE Energy                                5019 108 0013 2                20820 Hall Rd, Clinton Township, MI USA 48038                Electric Power             147.97          -        73.99


DTE Energy                                5372 304 0002 1                40490 Van Dyke Ave, Sterling Heights, MI USA 48313           Electric Power             275.22          -       137.61


DTE Energy                                5372 304 0004 7                34365 S Gratiot Ave, Clinton Township, MI USA 48035          Electric Power             276.29          -       138.14


DTE Energy                                5372 304 0008 8                23955 Allen Rd, Woodhaven, MI USA 48183                      Electric Power            1,013.10         -       506.55




                                                                                          Page 43 of 108
                                  Case 20-11218-MFW                                   Doc 18                   Filed 05/24/20                      Page 72 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
               Utility Provider                             Account Number                                        Address                                 Utility Type
                                                                                                                                                                            Spend       Amount    Assurance


DTE Energy                                    9100 198 8095 4 (fka 457586300016)    Detroit Metro Aurport, Detroit, MI USA 48242                   Natural Gas                603.96          -       301.98


DTE Energy                                    910021907936 (fka 4600 214 0002 9)    11000 Middlebelt Rd, Romulus, MI USA 48174                     Natural Gas               1,866.56         -       933.28


DTE Energy                                    910022301782 (fka 5019 108 0012 4)    23701 Kean St, Dearborn, MI USA 48124                          Electric Power             663.22          -       331.61


DTE Energy                                    910024955676 (fka 535056000024)       14898 Telegraph Rd, Redford, MI USA 48033                      Electric Power               45.35         -        22.68


DTE Energy                                    9200 005 7339 3                       314 E Fourteen Mile, Madison Heights, MI USA 48071             Electric Power             197.11          -        98.55


Duke Energy Florida                           1986907083                            6190 34th St N, St Petersburg, FL USA 33714                    Electric Power             316.63          -       158.32


Duke Energy Florida                           3285710048                            10620 Devco Dr., Port Richey, FL USA 34668                     Electric Power             109.92          -        54.96


Duke Energy Florida                           5879240904                            13720 Roosevelt Blvd, Clearwater, FL USA 33762                 Electric Power             844.84          -       422.42


Duke Energy Florida                           6186721573                            7625 International Dr, Orlando, FL USA 32819                   Electric Power             169.00          -        84.50

                                                                                    7471 W Irlo Bronson Memorial Hwy (US Hwy 192), Kissimmee, FL
Duke Energy Florida                           7750042175                                                                                           Electric Power             531.91          -       265.95
                                                                                    USA 34747

Duke Energy Florida                           7851686397                            4270 Aloma Ave, Winter Park, FL USA 32792                      Electric Power               18.30         -         9.15


Duke Energy Florida                           7966738417                            2510 Jetport Dr, Orlando, FL USA 32809                         Electric Power             293.89          -       146.94


Duke Energy Florida                           8250786708                            5005 Gulf Blvd, St Petersburg, FL USA 33706                    Electric Power             362.27          -       181.14


Duke Energy Florida                           9778880013                            2324 W Fairbanks Ave, Winter Park, FL USA 32789                Electric Power               49.32         -        24.66


Duke Energy Florida                           13216 41517                           21154 US Hwy 19 N, Clearwater, FL USA 33765                    Electric Power            1,890.57         -       945.29


Duke Energy Florida                           22183 83532                           5400 Gulf Boulevard, St Petersburg, FL USA 33706               Electric Power             110.79          -        55.40


Duke Energy Florida                           41459 34063                           1500 Oakley Seaver Dr, Clermont, FL USA 34711                  Electric Power             256.71          -       128.36


Duke Energy Florida                           55126 98239                           15176 Us Hwy 19 North, Clearwater, FL USA 33764                Electric Power             272.19          -       136.09


Duke Energy Florida                           58487 01105 (fka 03334 72254)         541 E State Rd 434, Longwood, FL USA 32750                     Electric Power             277.44          -       138.72


Duke Energy Florida                           95106 09087                           1225 US 27 South, Sebring, FL USA 33870                        Electric Power             250.88          -       125.44


Duke Energy Florida                           97068 08487                           990 Main St, The Villages, FL USA 32159                        Electric Power             155.46          -        77.73


Duke Energy Indiana (DEI)                     0580-2536-03-0                        695 S State Road 135, Greenwood, IN USA 46142                  Electric Power             603.82          -       301.91


Duke Energy Indiana (DEI)                     0820-2831-10-0                        115 W 1st St, Bloomington, IN USA 47401                        Electric Power             317.33          -       158.66


Duke Energy Indiana (DEI)                     1190-3156-04-1 (fka 1190-3156-03-3)   812 Sagamore Parkway North, Lafayette, IN USA 47904            Electric Power             426.52          -       213.26


Duke Energy Indiana (DEI)                     2190-3156-03-9 (fka 2190-3156-02-0)   812 Sagamore Parkway North, Lafayette, IN USA 47904            Electric Power               37.84         -        18.92


Duke Energy Indiana (DEI)                     4280-3781-03-0                        1195 E Markland Ave, Kokomo, IN USA 46901                      Electric Power             116.84          -        58.42


Duke Energy Indiana (DEI)                     5180-2579-03-2                        1643 Central Ave, Columbus, IN USA 47201                       Electric Power             295.45          -       147.72


Duke Energy Indiana (DEI)                     6710-3733-02-0                        1441 S Guilford Rd, Carmel, IN USA 46032                       Electric Power             599.66          -       299.83


Duke Energy Indiana (DEI)                     8110-3099-10-2                        1195 E Markland Ave, Kokomo, IN USA 46901                      Electric Power             189.51          -        94.75


Duke Energy Indiana (DEI)                     8830-3673-01-0                        1370 Veterans Parkway, Clarksville, IN USA 47129               Electric Power             248.21          -       124.10


Duke Energy Kentucky (f.k.a. Cinergy of KY)   11702066052                           3114 Loomis Rd, Erlanger, KY USA 41018                         Natural Gas                249.67          -       124.84


Duke Energy Kentucky (f.k.a. Cinergy of KY)   59902067056                           3114 Loomis Rd, Erlanger, KY USA 41018                         Electric Power            1,336.59         -       668.30


Duke Energy Kentucky (f.k.a. Cinergy of KY)   0340-0795-20-6                        3286 Loomis Rd, Hebron, KY USA 41048                           Natural Gas                575.67          -       287.83


Duke Energy Kentucky (f.k.a. Cinergy of KY)   0660-0772-23-4                        4204 Dixie Hwy, Erlanger, KY USA 41017                         Electric Power             392.78          -       196.39


Duke Energy Kentucky (f.k.a. Cinergy of KY)   1410-2005-01-6                        3286 Loomis Rd, Hebron, KY USA 41048                           Natural Gas                165.22          -        82.61


Duke Energy of NC (DEC NC)                    804926                                6325 Bryan Blvd, Greensboro, NC USA 27409                      Electric Power            1,301.51         -       650.75




                                                                                                     Page 44 of 108
                                 Case 20-11218-MFW                   Doc 18                   Filed 05/24/20             Page 73 of 253


                                                                                                                                               Avg. Monthly   Deposit   Adequate
              Utility Provider                    Account Number                                Address                         Utility Type
                                                                                                                                                  Spend       Amount    Assurance


Duke Energy of NC (DEC NC)          1797704                        6325 Bryan Blvd, Greensboro, NC USA 27409             Electric Power               23.73         -        11.87


Duke Energy of NC (DEC NC)          2010529                        3741 N Liberty St, Winston Salem, NC USA 27105        Electric Power               39.14         -        19.57


Duke Energy of NC (DEC NC)          1200276744                     130 Beau View CT, Winston Salem, NC USA 27127         Electric Power               54.40         -        27.20


Duke Energy of NC (DEC NC)          1239082686                     1490 Peters Creek Pkwy, Winston Salem, NC USA 27103   Electric Power             951.96          -       475.98


Duke Energy of NC (DEC NC)          1326662592                     6141 E Independence Blvd, Charlotte, NC USA 28212     Electric Power             270.44          -       135.22


Duke Energy of NC (DEC NC)          1388044570                     146 Beau View Ct, Winston Salem, NC USA 27127         Electric Power             224.52          -       112.26


Duke Energy of NC (DEC NC)          1439206637                     229 US Highway 70 SE, Hickory, NC USA 28602           Electric Power             317.02          -       158.51


Duke Energy of NC (DEC NC)          1497583060                     5010 N Tryon St, Charlotte, NC USA 28213              Electric Power             231.76          -       115.88


Duke Energy of NC (DEC NC)          1509728340                     2735 Peters Creek Pkwy, Winston Salem, NC USA 27127   Electric Power               28.78         -        14.39


Duke Energy of NC (DEC NC)          1514310929                     134 BEAU VIEW CT, WINSTON SALEM, NC USA 27127         Electric Power               27.81         -        13.91


Duke Energy of NC (DEC NC)          1580086925                     3500 E Independence Bldv, Charlotte, NC USA 28205     Electric Power             779.05          -       389.52


Duke Energy of NC (DEC NC)          1590474099                     4312D Wilkinson Blvd, Gastonia, NC USA 28056          Electric Power             228.41          -       114.21


Duke Energy of NC (DEC NC)          1657776862                     9218 South Boulevard, Charlotte, NC USA 28134         Electric Power             174.00          -        87.00


Duke Energy of NC (DEC NC)          1672014926                     2739 Peters Creek Pkwy, Winston Salem, NC USA 27127   Electric Power               23.27         -        11.64


Duke Energy of NC (DEC NC)          1809804515                     4312D Wilkinson Blvd, Gastonia, NC USA 28056          Electric Power               63.40         -        31.70


Duke Energy of NC (DEC NC)          1826221463                     1619 Westover Terreance, Greensboro, NC USA 27408     Electric Power             281.48          -       140.74


Duke Energy of NC (DEC NC)          1837015480                     9218 South Boulevard, Charlotte, NC USA 28134         Electric Power             506.07          -       253.03


Duke Energy of NC (DEC NC)          1987651476                     4121 Southstream Blvd, Charlotte, NC USA 28214        Electric Power             544.45          -       272.23


Duke Energy of NC (DEC NC)          2108439223                     9218 South Boulevard, Charlotte, NC USA 28134         Electric Power             344.58          -       172.29


Duke Energy of SC (DEC SC)          1148737994                     518 E North St, Greenville, SC USA 29601              Electric Power             215.59          -       107.80


Duke Energy of SC (DEC SC)          1400887586                     228 E Blackstock Rd, Spartanburg, SC USA 29301        Electric Power             212.90          -       106.45


Duke Energy of SC (DEC SC)          1531450681                     4116 Clemson Blvd, Anderson, SC USA 29621             Electric Power             230.60          -       115.30


Duke Energy of SC (DEC SC)          1580726205                     3733 Calhoun Memorial Hwy, Easley, SC USA 29640       Electric Power             220.24          -       110.12


Duke Energy of SC (DEC SC)          2086186537                     121 Industrial Park Rd, Greer, SC USA 29651           Electric Power            1,340.73         -       670.37


Duke Energy Ohio                    68400878319                    9278 Colerain Ave, Cincinnati, OH USA 45251           Electric Power               79.60         -        39.80


Duke Energy Ohio                    90502130039                    9820 Colerain, Cincinnati, OH USA 45251               Electric Power             279.64          -       139.82


Duke Energy Ohio                    1290-0334-35-2                 616 Rust Ln, Cincinnati, OH USA 45244                 Electric Power             269.64          -       134.82


Duke Energy Ohio                    2150-0743-26-0                 10575 Loveland Madeira Rd, Loveland, OH USA 45140     Electric Power               72.78         -        36.39


Duke Energy Ohio                    2750-0811-29-9                 11943 Montgomery Rd, Cincinnati, OH USA 45249         Electric Power             278.08          -       139.04


Duke Energy Ohio                    3560-0813-22-4                 1610 E Kemper Rd, Cincinnati, OH USA 45246            Natural Gas                224.18          -       112.09


Duke Energy Ohio                    4530-3699-02-7                 1610 E Kemper Rd, Cincinnati, OH USA 45246            Electric Power             211.82          -       105.91


Duke Energy Ohio                    5490-0744-23-7                 10575 Loveland Madeira Rd, Loveland, OH USA 45140     Natural Gas                510.39          -       255.19


Duke Energy Ohio                    6310-0589-23-2                 7029 Dixie Hwy, Fairfield, OH USA 45014               Electric Power             223.18          -       111.59


Duke Energy Ohio                    8420-0745-26-3                 10575 Loveland Madeira Rd, Loveland, OH USA 45140     Electric Power            1,467.91         -       733.96


Duke Energy Ohio                    9190-0334-33-3                 616 Rust Ln, Cincinnati, OH USA 45244                 Electric Power             204.48          -       102.24


Duke Progress of NC (DEP NC)        5483053038                     1009 Rental Car Dr, Raleigh, NC USA 27612             Electric Power            1,163.30         -       581.65




                                                                                    Page 45 of 108
                                  Case 20-11218-MFW                                     Doc 18                   Filed 05/24/20                        Page 74 of 253


                                                                                                                                                                              Avg. Monthly   Deposit   Adequate
               Utility Provider                              Account Number                                         Address                                    Utility Type
                                                                                                                                                                                 Spend       Amount    Assurance


Duke Progress of NC (DEP NC)                  017 601 6426                            5214 Market St Ste 103, Wilmington, NC USA 28403                 Electric Power              253.52          -       126.76


Duke Progress of NC (DEP NC)                  070 457 3237                            101 Airport Rd, Fayetteville, NC USA 28306                       Electric Power                45.87         -        22.94


Duke Progress of NC (DEP NC)                  325 444 4445                            400 Airport Rd, Fayetteville, NC USA 28302                       Electric Power              883.49          -       441.74


Duke Progress of NC (DEP NC)                  420 822 4677                            264 Albert Ellis Airport Rd, Richlands, NC USA 28574             Electric Power                78.91         -        39.46


Duke Progress of NC (DEP NC)                  491 895 8887                            1740 Airport Blvd, Wilmington, NC USA 28405                      Electric Power                64.08         -        32.04


Duke Progress of NC (DEP NC)                  767 205 3035                            1017 Rental Car Dr, Raleigh, NC USA 27623                        Electric Power             5,270.28         -     2,635.14


Duke Progress of NC (DEP NC)                  894 814 7643                            2919 Capital Blvd, Raleigh, NC USA 27604                         Electric Power              230.83          -       115.41


Duke Progress of SC (DEP SC)                  8174766660                              2602 E Palmetto St, Florence, SC USA 29506                       Electric Power              273.14          -       136.57


Duquesne Light Company                        3797550000                              1318 5th Ave, Pittsburgh, PA USA 15219                           Electric Power                66.89         -        33.44


Duquesne Light Company                        1797550000(fka 1797550597 )             5634 Baum Blvd, Pittsburgh, PA USA 15206                         Electric Power              486.43          -       243.21


Duquesne Light Company                        2797550000 (fka2797550599)              5200 University Blvd, Coraopolis (Moon Township), PA USA 15108   Electric Power             1,721.17         -       860.59


Duquesne Light Company                        6593079457(fka 8075920000)              1318 5th Ave, Pittsburgh, PA USA 15219                           Electric Power              215.30          -       107.65


Earthlink                                     205720652                               980 Hammond Dr. NE, Suite 400, Atlanta, GA USA 30328             Telecom                    1,456.14         -       728.07


East Bay Municipal Utility District (EBMUD)   33197300001                             2400 Webster, Oakland, CA USA 94611                              Waste Water                 106.42          -        53.21


East Bay Municipal Utility District (EBMUD)   45205300001                             1061 San Pablo Ave, Albany, CA USA 94706                         Waste Water                   61.45         -        30.73


East Bay Municipal Utility District (EBMUD)   82425199883                             2266 N Main St, Walnut Creek, CA USA 94596                       Water                       445.13          -       222.56


East Brunswick Water/Sewer Utilities          4520-0                                  1120 State Route 18, Brunswick, NJ USA 8816                      Waste Water                   19.17         -         9.58


East Brunswick Water/Sewer Utilities          4520-1                                  1124 State Route 18, Brunswick, NJ USA 8816                      Water                         22.22         -        11.11


East Brunswick Water/Sewer Utilities          4520-2                                  1124 State Route 18, Brunswick, NJ USA 8816                      Waste Water                   94.83         -        47.42


Eastern Propane & Oil (MA)                    1080                                    450 Mcclellan Hwy, East Boston, MA USA 2128                      Propane                    3,941.04         -     1,970.52


Eastern Propane & Oil (MA)                    2003605                                 108 Newbury St, Peabody, MA USA 1960                             Propane                     483.79          -       241.89


Eatel                                         0000388612001                           913 S. Burnside Avenue, Gonzales, LA USA 70737                   Telecom                     215.17          -       107.58


El Paso Disposal                              5110116534                              6511 Allegheny Dr, El Paso, TX USA 79925                         Solid Waste                 196.19          -        98.09


El Paso Electric Company of TX                2616820000                              6590 Montana, Unit F, El Paso, TX USA 79925                      Electric Power              114.64          -        57.32


El Paso Electric Company of TX                4304595796                              10961 Gateway West Ste 220, El Paso, TX USA 79935                Electric Power              235.65          -       117.82


El Paso Electric Company of TX                6831310000                              830 Pendale Rd, El Paso, TX USA 79907                            Electric Power              469.62          -       234.81


El Paso Electric Company of TX                9901196830                              9155 Dyer St, El Paso, TX USA 79924                              Electric Power              110.96          -        55.48


El Paso Water Utilities                       2101211300                              6510 Convair Rd, El Paso, TX USA 79925                           Waste Water                 205.05          -       102.52


El Paso Water Utilities                       2108790301                              6590 Montana, Unit F, El Paso, TX USA 79925                      Waste Water                   87.23         -        43.61


El Paso Water Utilities                       120-8030.303                            9155 Dyer St, El Paso, TX USA 79924                              Waste Water                 100.07          -        50.03


El Paso Water Utilities                       20-7359.300                             830 Pendale Rd, El Paso, TX USA 79907                            Waste Water                 391.26          -       195.63


El Paso Water Utilities                       20-7363.300                             830 Pendale Rd, El Paso, TX USA 79907                            Water                         60.05         -        30.02


Electric Power Board of Chattanooga (TVA)     227-0020.000                            1101 Airport Rd, Chattanooga, TN USA 37421                       Electric Power              921.33          -       460.66


Electric Power Board of Chattanooga (TVA)     228-1466.001                            5714 Lee Hwy, Chattanooga, TN USA 37421                          Electric Power              385.54          -       192.77


Elexicon Energy (FKA Whitby Hydro)            202170005                               1230 Dundas St, Whitby, ON Canada L1P 1Y5                        Electric Power              128.48          -        64.24


Emera Maine (fka Bangor Hydro)                0000000010071803 fka 00001815601093584 21 Utah Ave, Bangor, ME USA 4401                                  Electric Power              950.81          -       475.41




                                                                                                        Page 46 of 108
                                     Case 20-11218-MFW                         Doc 18                   Filed 05/24/20                Page 75 of 253


                                                                                                                                                            Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                      Address                            Utility Type
                                                                                                                                                               Spend       Amount    Assurance


Enbridge (ON)                           52164629720                          1369 Dundas St E, Mississauga, ON Canada L4Y 2C7         Natural Gas                139.35          -        69.67


Enbridge (ON)                           53570389556                          398 Steeles Ave W, Thornhill, ON Canada L4J 6X3          Natural Gas                  94.36         -        47.18


Enbridge (ON)                           1.50162E+11                          1245 Danforth Ave, Toronto, ON Canada M4J 1M8            Natural Gas                  96.05         -        48.02


Enbridge (ON)                           1.72166E+11                          20 Silver Dart Dr, Mississauga, ON Canada L5P 1B1        Natural Gas               1,379.45         -       689.72


Enbridge (ON)                           2.03556E+11                          7545 Yonge St, Thornhill, ON Canada L3T 2C2              Natural Gas                113.87          -        56.94


Enbridge (ON)                           9.10012E+11                          8A-9 Kennedy Rd S, Brampton, ON Canada L6W 3E1           Natural Gas                128.20          -        64.10


Enbridge (ON)                           9.10018E+11                          1230 Dundas St, Whitby, ON Canada L1P 1Y5                Natural Gas                  23.82         -        11.91


Enbridge (ON)                           9.10027E+11                          193 Parliament St, Toronto, ON Canada M5A 2Z4            Natural Gas                400.40          -       200.20


Enbridge (ON)                           9.10029E+11                          975 Clonsilla Ave, Peterborough, ON Canada K9J5Y2        Natural Gas                172.68          -        86.34


Enbridge (ON)                           11 01 13 66152 2                     2507 Eglinton Ave East, Scarborough, ON Canada M1K 2R1   Natural Gas                166.12          -        83.06


Enbridge (ON)                           17 21 66 30500 4                     20 Silver Ave, Toronto, ON Canada M6R 1X8                Natural Gas                481.11          -       240.55


Enbridge (ON)                           91 00 15 10549 1                     5300 Dixie Rd, Mississauga, ON Canada L4W 2A7            Natural Gas                379.61          -       189.80


Energie NB Power                        55537131                             9B-2398 Route 102, Lincoln, NB Canada E3B 7G1            Electric Power             189.68          -        94.84


Energie NB Power                        5553712-2                            1633 Champlain St, Dieppe, NB Canada E1A 7Z5             Electric Power               37.06         -        18.53


Energie NB Power                        5553714-0                            1633 Champlain St, Dieppe, NB Canada E1A 7Z5             Electric Power               60.28         -        30.14


Energie NB Power                        5750583-0                            1633 Champlain St, Dieppe, NB Canada E1A 7Z5             Electric Power               47.60         -        23.80


Energir (fka Gaz Metropolitain)         3882 1581 006                        555 Rue Arthur-Fecteau, Dorval, QC Canada H4Y 1J7        Natural Gas               1,103.29         -       551.65


Energir (fka Gaz Metropolitain)         3882 1593 001                        555 Rue Arthur-Fecteau, Dorval, QC Canada H4Y 1J7        Natural Gas               1,276.47         -       638.24


Energy United                           2343836                              18510 Statesville Rd, Cornelius, NC USA 28031            Electric Power               90.42         -        45.21


Energy United                           2640801                              18709 Statesville Rd, Cornelius, NC USA 28031            Electric Power             180.84          -        90.42


Energy United                           7006482                              18709 Statesville Rd, Cornelius, NC USA 28031            Propane                    181.35          -        90.68


Enmax Power Corporation                 500022767                            104520 25 St NE, Calgary, AB Canada T3N 0A1              Electric Power            1,225.22         -       612.61


Enmax Power Corporation                 501338729                            104520 25 St NE, Calgary, AB Canada T3N 0A1              Electric Power             159.82          -        79.91


Enmax Power Corporation                 502201876                            114 5th Ave Se, Calgary, AB Canada T2G0E2                Electric Power             250.07          -       125.03


Enmax Power Corporation                 500013704( Site ID: 0020006532646)   10330 25th St NE, Calgary, AB Canada T3N 0A1             Electric Power            6,565.98         -     3,282.99


Enmax Power Corporation                 500013732(Site Id: 0020005295896)    3318 32nd St NE, Calgary, AB Canada T1Y 6B9              Electric Power             172.77          -        86.39


Enmax Power Corporation                 500208769 (0020001791746)            4101 Macleod Trail SW, Calgary, AB Canada T2G 2R6        Electric Power             337.44          -       168.72


Enstar Natural Gas Company              5182500000 (fka 62599-68296)         4555 International Airport Rd, Anchorage, AK USA 99502   Natural Gas                295.77          -       147.88


Entergy (Mississippi)                   17922048                             S Hangar Dr, Pearl, MS USA 39208                         Electric Power            1,006.43         -       503.22


Entergy (Mississippi)                   107337859                            4157 Robinson St Ste A, Jackson, MS USA 39209            Electric Power             205.46          -       102.73


Entergy (Mississippi)                   120300264                            836 Goodman Rd, Southaven, MS USA 38671                  Electric Power             267.52          -       133.76


Entergy (Mississippi)                   147471577                            2657 Lakeland Dr, Flowood, MS USA 39232                  Electric Power             333.82          -       166.91


Entergy Arkansas Inc.                   119275378                            2610 E Roosevelt Rd, Little Rock, AR USA 72206           Electric Power             929.78          -       464.89


Entergy Gulf States Louisiana Inc.      34625483                             9291 General Chennault Dr, Baton Rouge, LA USA 70807     Electric Power             770.24          -       385.12


Entergy Gulf States Louisiana Inc.      50128776                             6868 Florida Blvd, Baton Rouge, LA USA 70806             Electric Power             320.95          -       160.48


Entergy Gulf States Louisiana Inc.      106666662                            2626 S Range Ave Ste 100, Denham Springs, LA USA 70726   Electric Power             243.48          -       121.74




                                                                                              Page 47 of 108
                                     Case 20-11218-MFW                               Doc 18                   Filed 05/24/20                      Page 76 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                Utility Provider                              Account Number                                     Address                                  Utility Type
                                                                                                                                                                            Spend       Amount    Assurance


Entergy Gulf States Louisiana Inc.             112142880                           130 W Prien Lake Rd, Lake Charles, LA USA 70601                Electric Power              327.11          -       163.55


Entergy Gulf States Louisiana Inc.             115324923                           902 Main St, Baker, LA USA 70714                               Electric Power                94.23         -        47.11


Entergy Gulf States Louisiana Inc.             118200237                           13386 Airline Hwy, Gonzales, LA USA 70737                      Electric Power              279.73          -       139.87


Entergy Gulf States Texas Inc.                 3933789                             777 I-45 South, Conroe, TX USA 77301                           Electric Power              101.00          -        50.50


Entergy Gulf States Texas Inc.                 158902692                           3390 Harrison St, Beaumont, TX USA 77706                       Electric Power              177.52          -        88.76


Entergy Gulf States Texas Inc.                 167957653                           3832 W DAVIS ST, CONROE, TX USA 77304                          Electric Power                74.46         -        37.23


Entergy Gulf States Texas Inc.                 139999262 (fka 2266621)             777 I-45 South, Conroe, TX USA 77301                           Electric Power              335.63          -       167.81


Entergy Louisiana Inc.                         74783515                            4531 Veterans Memorial Blvd, Metairie, LA USA 70006            Electric Power              338.55          -       169.28


Entergy Louisiana Inc.                         83363374                            1950 Manhattan Blvd, Harvey, LA USA 70058                      Electric Power              228.21          -       114.10


Entergy Louisiana Inc.                         99239915                            100 Rental Blvd, Kenner, LA USA 70062                          Electric Power             2,059.76         -     1,029.88


Entergy Louisiana Inc.                         99689697                            900 Airline Hwy, Kenner, LA USA 70062                          Electric Power             3,742.49         -     1,871.25


Entergy Louisiana Inc.                         115391120                           4531 Veterans Memorial Blvd, Metairie, LA USA 70006            Electric Power              184.29          -        92.15


Entergy Louisiana Inc.                         120818299                           1109 C M Fargan Dr, Hammond, LA USA 70403                      Electric Power              258.86          -       129.43


Entergy Louisiana Inc.                         151792884                           1901 Westbank Expy, Harvey, LA USA 70058                       Electric Power             1,125.45         -       562.72


Entergy New Orleans Inc.                       11507118                            901 Convention Ctr Blvd, New Orleans, LA USA 70130             Electric Power              274.04          -       137.02


EPCOR Distribution Inc.                        12370110 (Site ID: 0030111107626)   17610 102 Ave, Edmonton, AB Canada T5S 1H5                     Electric Power              315.59          -       157.80


EPCOR Distribution Inc.                        18412254( Site ID 0030111290113)    8624 53rd Ave NW, Edmonton, AB Canada T6E 5G2                  Electric Power              364.57          -       182.28


Erie County Water Authority                    24145301-2                          4195 Genesee St, Buffalo, NY USA 14225                         Water                         12.35         -         6.17


Erie County Water Authority                    70555201-3                          4193 Genesee St, Cheektowaga (Buffalo), NY USA 14225           Water                       364.49          -       182.24


Eugene Water & Electric Board                  329222-6556                         655 W 7th Ave, Eugene, OR USA 97402                            Electric Power                 6.63         -         3.31


Evansville IN Waterworks Dept                  68121495-195603                     6801 Bussing Dr, Evansville, IN USA 47740                      Waste Water                 305.52          -       152.76


Evansville IN Waterworks Dept                  90700723119526 (fka 907-00723)      6530 Interchange, Evansville, IN USA 47715                     Waste Water                   20.63         -        10.31


Evansville Water and Sewer Utility             90000649-119526                     1396 N GREEN RIVER RD, EVANSVILLE, IN USA 47715                Water                         17.32         -         8.66


Everett Utilities                              10835                               2920 Rucker Ave, Everett, WA USA 98201                         Solid Waste                 100.69          -        50.35


Evergy (fka Kansas City Power & Light of KS)   4110575826                          1904 E Santa Fe Dr, Olathe, KS USA 66062                       Electric Power              142.74          -        71.37


Evergy (fka Kansas City Power & Light of KS)   3307-29-0598                        7271 W 105th, Overland Park, KS USA 66210                      Electric Power              677.82          -       338.91


Evergy (fka Kansas City Power & Light of KS)   3639-11-7500                        8130 Metcalf Ave, Overland Park, KS USA 66204                  Electric Power                24.43         -        12.21


Evergy (fka Kansas City Power & Light of KS)   8347-07-9363                        6001 Niemann Rd, Shawnee, KS USA 66203                         Electric Power              242.81          -       121.41


Evergy (fka Kansas City Power & Light of KS)   8832-48-7992                        8130 Metcalf Ave, Overland Park, KS USA 66204                  Electric Power                97.15         -        48.58


Evergy (fka Kansas City Power & Light of KS)   9231-01-7695                        8130 Metcalf Ave, Overland Park, KS USA 66204                  Electric Power              265.64          -       132.82

Evergy (fka Kansas City Power & Light of MO
                                            2829-68-3019                           7321 N Oak Trafficway, Kansas City (Gladstone), MO USA 64118   Electric Power              191.99          -        95.99
(KCPL))

Evergy (fka Westar Energy)                     2197994926                          535 W Douglas Ave Ste 100, Wichita, KS USA 67213               Electric Power              285.77          -       142.89


Evergy (fka Westar Energy)                     3795425627                          848 Grant Ave, Junction City, KS USA 66441                     Electric Power              201.56          -       100.78


Evergy (fka Westar Energy)                     4796185641                          550 N Webb Rd, Wichita, KS USA 67206                           Electric Power              151.40          -        75.70


Evergy (fka Westar Energy)                     5158267947                          3230 Arnold Dr, Salina, KS USA 67401                           Electric Power                27.98         -        13.99


Evergy (fka Westar Energy)                     9390084722                          1728 S Airport Rd, Manhattan, KS USA 66503                     Electric Power              215.92          -       107.96




                                                                                                    Page 48 of 108
                                 Case 20-11218-MFW                           Doc 18                  Filed 05/24/20                   Page 77 of 253


                                                                                                                                                            Avg. Monthly   Deposit   Adequate
              Utility Provider                            Account Number                                Address                              Utility Type
                                                                                                                                                               Spend       Amount    Assurance


EverSource (Connecticut Light & Power)     51070187000                     112 Main St., Norwalk, CT USA 6851                         Electric Power             573.35          -       286.68


EverSource (Connecticut Light & Power)     51157824087                     580 Spring St, Windsor Locks, CT USA 6096                  Electric Power             154.51          -        77.26


EverSource (Connecticut Light & Power)     51337293070                     720 Wolcott St, Waterbury, CT USA 6705                     Electric Power                7.60         -         3.80


EverSource (Connecticut Light & Power)     51347742025                     290 Broad St, Manchester, CT USA 6040                      Electric Power             174.08          -        87.04


EverSource (Connecticut Light & Power)     51405587015                     756 Lakewood Road, Waterbury, CT USA 6704                  Electric Power             264.29          -       132.15


EverSource (Connecticut Light & Power)     51456424019                     59 King Spring Rd, Windsor Locks, CT USA 6096              Electric Power               63.93         -        31.97


EverSource (Connecticut Light & Power)     51718346018                     170 Weston St, Hartford, CT USA 6120                       Electric Power             654.91          -       327.46


EverSource (Connecticut Light & Power)     51722924032                     580 Spring St, Windsor Locks, CT USA 6096                  Electric Power             712.29          -       356.14


EverSource (Connecticut Light & Power)     51829124023                     2 Schoephoester Rd, Windsor Locks, CT USA 6096             Electric Power            2,598.35         -     1,299.17


EverSource (Connecticut Light & Power)     51870543089                     1 Tooley Ln, Danbury, CT USA 6810                          Electric Power             266.43          -       133.21


EverSource (Connecticut Light & Power)     51911755072                     932 East Main St, Torrington, CT USA 6790                  Electric Power             128.38          -        64.19


EverSource (Connecticut Light & Power)     5126 136 8013                   1003 New Britain Ave, West Hartford, CT USA 6110           Electric Power             141.96          -        70.98


EverSource (NSTAR - Boston Edison)         26082221024                     62 Eliot St, Boston, MA USA 2116                           Electric Power            1,175.60         -       587.80


EverSource (NSTAR - Boston Edison)         30102040018                     450 Mcclellan Hwy, East Boston, MA USA 2128                Electric Power                0.96         -         0.48


EverSource (NSTAR - Boston Edison)         2027 285 1005                   290 Bridge St, Rt 109, Dedham, MA USA 2026                 Electric Power             137.29          -        68.64


EverSource (NSTAR - Boston Edison)         2059 981 1039                   197 Worcester St, Natick, MA USA 1760                      Electric Power             136.16          -        68.08


EverSource (NSTAR - Boston Edison)         2182 880 1015                   646 Somerville Ave, Somerville, MA USA 2143                Electric Power             213.53          -       106.76


EverSource (NSTAR - Boston Edison)         2618 423 1004                   911 Main St, Woburn, MA USA 1801                           Electric Power             340.62          -       170.31


EverSource (NSTAR - Boston Edison)         2633 535 1008                   450 Mcclellan Hwy, East Boston, MA USA 2128                Electric Power            4,505.24         -     2,252.62


EverSource (NSTAR - Boston Edison)         2823 905 0017                   30 Park Plaza, Boston, MA USA 2116                         Electric Power             960.61          -       480.31

EverSource (NSTAR - Cambridge Electric
                                           1159 904 0075                   24 Eliot St, Cambridge, MA USA 2138                        Electric Power             308.78          -       154.39
Light Company)

EverSource (NSTAR - Commonwealth
                                           1306 982 0093                   3088 Cranberry Hwy, Wareham, MA USA 2571                   Electric Power             335.29          -       167.65
Electric)

EverSource (NSTAR - Commonwealth
                                           1439 289 0019                   523 Barnstable Rd, Hyannis, MA USA 2601                    Electric Power             172.03          -        86.01
Electric)

EverSource (NSTAR - Commonwealth
                                           1453 220 0046                   223 Stevens St, Hyannis, MA USA 2601                       Electric Power             303.02          -       151.51
Electric)

EverSource (NSTAR - Commonwealth
                                           1525 842 0023                   29 Union St, Vineyard Haven, MA USA 2568                   Electric Power               40.18         -        20.09
Electric)

EverSource (NSTAR - Commonwealth
                                           2712 123 0034                   125 - 127 Faunce Corner Rd, North Dartmouth, MA USA 2747   Electric Power             356.63          -       178.32
Electric)

EverSource (NSTAR - Commonwealth
                                           2866 069 0042                   113 Sandwich St, Plymouth, MA USA 2360                     Electric Power             104.11          -        52.06
Electric)

EverSource (NSTAR Gas Company)             1138 423 0097                   410 Maple St, Marlborough, MA USA 1752                     Natural Gas                  68.23         -        34.11


EverSource (NSTAR Gas Company)             2730 469 0012                   125 - 127 Faunce Corner Rd, North Dartmouth, MA USA 2747   Natural Gas                155.81          -        77.91


EverSource (NSTAR Gas Company)             2866 070 0080                   113 Sandwich St, Plymouth, MA USA 2360                     Natural Gas                  61.64         -        30.82


EverSource (Western Massachusetts Electric) 30231420016                    450 Mcclellan Hwy, East Boston, MA USA 2128                Electric Power               19.29         -         9.65


EverSource (Western Massachusetts Electric) 54062894092                    1238 Riverdale St Rte 5, West Springfield, MA USA 1089     Electric Power             295.61          -       147.80


EverSource (Western Massachusetts Electric) 54267402055                    811 Dalton Ave, Pittsfield, MA USA 1201                    Electric Power             151.74          -        75.87


EverSource (Western Massachusetts Electric) 54439036047                    827 Boston Rd, Springfield, MA USA 1119                    Electric Power             389.79          -       194.90


EverSource (Western Massachusetts Electric) 54461391062                    811 Dalton Ave, Pittsfield, MA USA 1201                    Electric Power             241.80          -       120.90


EverSource (Yankee Gas Services Company)   57056655004                     932 East Main St, Torrington, CT USA 6790                  Natural Gas                  70.29         -        35.15




                                                                                            Page 49 of 108
                                 Case 20-11218-MFW                             Doc 18                   Filed 05/24/20                       Page 78 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
              Utility Provider                              Account Number                                 Address                                  Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


EverSource (Yankee Gas Services Company)      57161166038                    1211 S Broad St, Wallingford, CT USA 6492                       Natural Gas                143.14          -        71.57


EverSource (Yankee Gas Services Company)      57280060070                    59 King Spring Rd, Windsor Locks, CT USA 6096                   Natural Gas                152.27          -        76.14


EverSource (Yankee Gas Services Company)      57678277021                    756 Lakewood Road, Waterbury, CT USA 6704                       Natural Gas                251.45          -       125.72


EverSource (Yankee Gas Services Company)      57679360099                    1 Tooley Ln, Danbury, CT USA 6810                               Natural Gas                282.26          -       141.13


EverSource (Yankee Gas Services Company)      57822320073                    720 Wolcott St, Waterbury, CT USA 6705                          Natural Gas                  13.57         -         6.79


EverSource (Yankee Gas Services Company)      57829487032                    112 Main St., Norwalk, CT USA 6851                              Natural Gas                292.79          -       146.39


EverSource (Yankee Gas Services Company)      57830180014                    2 Schoephoester Rd, Windsor Locks, CT USA 6096                  Natural Gas               1,036.25         -       518.13


EverSource (Yankee Gas Services Company)      57894770031                    344 Bridgeport Ave, Shelton, CT USA 6484                        Natural Gas                172.37          -        86.18


EverSource (Yankee Gas Services Company)      57978570091                    580 Spring St, Windsor Locks, CT USA 6096                       Natural Gas                984.84          -       492.42

Eversource Energy of NH (fka Public Service
                                              56393931019                    9 Tailwind Dr, Londonderry, NH USA 3053                         Electric Power             904.29          -       452.14
of New Hampshire)

Eversource Energy of NH (fka Public Service
                                              56569331010                    428 South Willow, Manchester, NH USA 3103                       Electric Power             186.67          -        93.34
of New Hampshire)

Eversource Energy of NH (fka Public Service
                                              56822990024                    333 Amherst, Nashua, NH USA 3063                                Electric Power             125.96          -        62.98
of New Hampshire)

Eversource Energy of NH (fka Public Service
                                              56930968078                    224 Route 108, Somersworth, NH USA 3878                         Electric Power             106.36          -        53.18
of New Hampshire)

Exelon (Commonwealth Edison)                  77057008                       7549 Walton St, Rockford, IL USA 61108                          Electric Power             226.29          -       113.14


Exelon (Commonwealth Edison)                  145157062                      226 N Bolingbrook Dr., Bolingbrook, IL USA 60440                Electric Power             192.60          -        96.30


Exelon (Commonwealth Edison)                  228164010                      5252 S Kolmar Ave, Chicago, IL USA 60632                        Electric Power            1,473.32         -       736.66


Exelon (Commonwealth Edison)                  306218011                      2170 Mannheim Rd, Des Plaines, IL USA 60018                     Electric Power            6,879.33         -     3,439.66


Exelon (Commonwealth Edison)                  517121050                      9442 W 191st St, Mokena, IL USA 60448                           Electric Power             214.87          -       107.44


Exelon (Commonwealth Edison)                  549451032                      5050 N Lincoln Ave, Chicago, IL USA 60625                       Electric Power             254.85          -       127.42


Exelon (Commonwealth Edison)                  607068048                      6348 W 95th St, Oak Lawn, IL USA 60453                          Electric Power             167.00          -        83.50


Exelon (Commonwealth Edison)                  947223083                      555 S Main St, Bourbonnais, IL USA 60914                        Electric Power             266.90          -       133.45


Exelon (Commonwealth Edison)                  1191126030                     1021 E Ogden Ave, Naperville, IL USA 60563                      Electric Power               39.00         -        19.50


Exelon (Commonwealth Edison)                  1257080088                     2561 Ogden Ave, Downers Grove, IL USA 60515                     Electric Power             137.03          -        68.51


Exelon (Commonwealth Edison)                  1277039078                     11914 S Route 59, Plainfield, IL USA 60585                      Electric Power             158.09          -        79.05


Exelon (Commonwealth Edison)                  1515740012                     14166 S Cicero Ave, Crestwood, IL USA 60445                     Electric Power             221.76          -       110.88

                                                                             O'Hare Airport (AKA 10000 Bessie Coleman Dr), Chicago, IL USA
Exelon (Commonwealth Edison)                  1528644001                                                                                     Electric Power            9,883.36         -     4,941.68
                                                                             60666

Exelon (Commonwealth Edison)                  1689279044                     1440 South Milwaukee Ave, Libertyville, IL USA 60048            Electric Power             221.23          -       110.61


Exelon (Commonwealth Edison)                  1730461034                     40 N Skokie Valley Rd, Highland Park, IL USA 60035              Electric Power             243.79          -       121.90


Exelon (Commonwealth Edison)                  1992075010                     1833 Waukegan Rd, Glenview, IL USA 60025                        Electric Power             155.19          -        77.59


Exelon (Commonwealth Edison)                  2531076054                     1901 Green Bay Rd, Evanston, IL USA 60201                       Electric Power             331.86          -       165.93


Exelon (Commonwealth Edison)                  2799158055                     1350 E Chicago St, Elgin, IL USA 60120                          Electric Power             155.32          -        77.66


Exelon (Commonwealth Edison)                  3118469072                     2020 Sycamore Rd, DeKalb, IL USA 60115                          Electric Power             336.31          -       168.15


Exelon (Commonwealth Edison)                  3144058027                     685 W Golf Rd, Hoffman Estates, IL USA 60169                    Electric Power             298.61          -       149.31


Exelon (Commonwealth Edison)                  3427085106                     856 North York Rd, Elmhurst, IL USA 60126                       Electric Power             643.49          -       321.74


Exelon (Commonwealth Edison)                  3513100012                     254 W 162nd St, South Holland, IL USA 60473                     Electric Power             176.01          -        88.01


Exelon (Commonwealth Edison)                  3879557019                     181 W Washington St, Chicago, IL USA 60602                      Electric Power             375.80          -       187.90




                                                                                               Page 50 of 108
                                   Case 20-11218-MFW                  Doc 18                    Filed 05/24/20                Page 79 of 253


                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                   Account Number                                  Address                            Utility Type
                                                                                                                                                        Spend       Amount    Assurance


Exelon (Commonwealth Edison)          4326497030                    855 W Golf Rd, Schaumburg, IL USA 60194                   Electric Power              731.41          -       365.70


Exelon (Commonwealth Edison)          4511040032                    19 W 165 E Roosevelt Rd, Lombard, IL USA 60148            Electric Power              179.06          -        89.53


Exelon (Commonwealth Edison)          4803067016                    1000 Bessie Coleman Dr, Chicago, IL USA 60666             Electric Power             1,791.04         -       895.52


Exelon (Commonwealth Edison)          4897628058                    313 W Grand Ave, Bensenville, IL USA 60106                Electric Power              160.74          -        80.37


Exelon (Commonwealth Edison)          5157689047                    4621 West Belmont Ave, Chicago, IL USA 60641              Electric Power              496.19          -       248.10


Exelon (Commonwealth Edison)          5330057054                    3849 N Western Ave, Chicago, IL USA 60618                 Electric Power              356.05          -       178.03


Exelon (Commonwealth Edison)          5462308028                    628 West Madison Ave, Oak Park, IL USA 60302              Electric Power              105.40          -        52.70


Exelon (Commonwealth Edison)          5523037117                    9100 Trinity Dr. Lot 9, Lake In The Hills, IL USA 60156   Electric Power              355.11          -       177.56


Exelon (Commonwealth Edison)          5570089061                    2565 Ogden Ave, Downers Grove, IL USA 60515               Electric Power              291.34          -       145.67


Exelon (Commonwealth Edison)          5905043053                    902 N Lake St., Aurora, IL USA 60506                      Electric Power              109.14          -        54.57


Exelon (Commonwealth Edison)          5911204099                    2828 N Clark St, Chicago, IL USA 60657                    Electric Power              528.73          -       264.36


Exelon (Commonwealth Edison)          6772678025                    910 E Ogden Ave, Naperville, IL USA 60563                 Electric Power              166.17          -        83.08


Exelon (Commonwealth Edison)          8763120072                    8430 S Cicero Ave, Burbank, IL USA 60459                  Electric Power              345.96          -       172.98


Exelon (Commonwealth Edison)          9030762030                    2151 W Jefferson St, Joliet, IL USA 60435                 Electric Power              309.63          -       154.81


Exelon (Commonwealth Edison)          9356842057                    35 E Plainfield Rd, Countryside, IL USA 60525             Electric Power              322.39          -       161.20


Exelon (Commonwealth Edison)          9706729016                    9240 S Stony Island, Chicago, IL USA 60617                Electric Power              342.98          -       171.49


Exelon (Commonwealth Edison)          9853362034                    12610 Western Ave, Blue Island, IL USA 60406              Electric Power              111.95          -        55.97


Exelon (Commonwealth Edison)          9853365026                    12610 Western Ave, Blue Island, IL USA 60406              Electric Power              623.25          -       311.63


Exelon (Commonwealth Edison)          1821168077 (fka 1821168068)   3000 Lakeside Dr, Bannockburn, IL USA 60015               Electric Power              278.29          -       139.15


Fairfax Water                         308895796                     6570 Backlick Rd, Springfield, VA USA 22150               Waste Water                   55.50         -        27.75


Fairfax Water                         309021566                     6590 Backlick Rd, Springfield, VA USA 22150               Water                         25.05         -        12.53


Fairfield Municipal Utilities         352603                        1935 N Texas St, Fairfield, CA USA 94533                  Waste Water                   82.41         -        41.21


Fayetteville PWC (NC)                 2244834314                    5304 Raeford Rd, Fayetteville, NC USA 28304               Electric Power              298.93          -       149.46


Fayetteville PWC (NC)                 3909200000 (FKA 1816900012)   101 Airport Rd, Fayetteville, NC USA 28306                Waste Water                 566.37          -       283.19


Fibernetics                           5323                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     116.42          -        58.21


Fibernetics                           5406                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     112.06          -        56.03


Fibernetics                           5405                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     112.93          -        56.47


Fibernetics                           5263                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.13          -        55.07


Fibernetics                           5261                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.82          -        55.41


Fibernetics                           5668                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                       38.99         -        19.50


Fibernetics                           5299                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.13          -        55.07


Fibernetics                           5262                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.61          -        55.30


Fibernetics                           5345                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.73          -        55.37


Fibernetics                           5297                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     111.41          -        55.71


Fibernetics                           5298                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.13          -        55.07


Fibernetics                           5665                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                       39.83         -        19.92




                                                                                      Page 51 of 108
                                   Case 20-11218-MFW                        Doc 18                   Filed 05/24/20                  Page 80 of 253


                                                                                                                                                           Avg. Monthly   Deposit   Adequate
                Utility Provider                         Account Number                                 Address                             Utility Type
                                                                                                                                                              Spend       Amount    Assurance


Fibernetics                              5666                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      42.22         -        21.11


Fibernetics                              5658                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      62.17         -        31.08


Fibernetics                              5659                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      41.97         -        20.98


Fibernetics                              5356                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      48.46         -        24.23


Fibernetics                              5358                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      94.47         -        47.23


Fibernetics                              5167                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      39.34         -        19.67


Fibernetics                              5357                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      39.34         -        19.67


Fibernetics                              5320                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                    110.78          -        55.39


Fireserve LLC                            Fireserve LLC                    900 Main St., Suite B, Klamath Falls, OR USA 97601         Telecom                      40.00         -        20.00


Fisher-Churchill Company                 101378                           290 Bridge St, Rt 109, Dedham, MA USA 2026                 Number 2 Fuel Oil          306.32          -       153.16


Five Star Carting Inc                    2225400                          339 South End Ave, New York, NY USA 10280                  Solid Waste                  97.99         -        49.00


Florida Governmental Utility Authority   60000002072                      10620 Devco Dr., Port Richey, FL USA 34668                 Waste Water                  51.14         -        25.57


Florida Keys Aqueduct Authority          5.21593E+11                      3495 S Roosevelt Blvd, Key West, FL USA 33040              Waste Water                880.60          -       440.30


Florida Keys Aqueduct Authority          587971-018659                    3465 S Roosevelt Blvd, Key West, FL USA 33040              Waste Water                  35.88         -        17.94


Florida Power & Light                    293081501                        5531 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               15.95         -         7.98


Florida Power & Light                    453337255                        3670 NW South River Dr, Miami, FL USA 33142                Electric Power            3,160.23         -     1,580.11


Florida Power & Light                    554581520                        1557 N Nova Rd, Holly Hill, FL USA 32117                   Electric Power               37.96         -        18.98


Florida Power & Light                    775212483                        5570 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               11.05         -         5.53


Florida Power & Light                    971921218                        600 Terminal Dr, Fort Lauderdale, FL USA 33315             Electric Power            1,867.60         -       933.80


Florida Power & Light                    1186860381                       16211 Nw 57Th Ave, Miami Gardens, FL USA 33014             Electric Power             340.54          -       170.27


Florida Power & Light                    1568681504                       5591 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               22.55         -        11.28


Florida Power & Light                    1571601184                       1 Air Terminal Pkwy, Melbourne, FL USA 32901               Electric Power             661.90          -       330.95


Florida Power & Light                    1988928378                       18400 NW 2nd Ave, Miami, FL USA 33169                      Electric Power             242.59          -       121.30


Florida Power & Light                    3069165094                       6799 N Atlantic Ave, Cape Canaveral, FL USA 32920          Electric Power             392.64          -       196.32


Florida Power & Light                    3297123014                       600 Terminal Dr, Fort Lauderdale, FL USA 33315             Electric Power             852.88          -       426.44


Florida Power & Light                    3972745206                       2400 Miami Rd, Fort Lauderdale, FL USA 33316               Electric Power             937.07          -       468.54


Florida Power & Light                    4153591500                       5591 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               17.10         -         8.55


Florida Power & Light                    4272132541                       5540 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               15.44         -         7.72


Florida Power & Light                    4503473318                       1950 NE 7th Ave, Dania, FL USA 33004                       Electric Power               10.28         -         5.14


Florida Power & Light                    4522410416                       2600 James L Turnage Blvd, West Palm Beach, FL USA 33406   Electric Power            4,170.67         -     2,085.33


Florida Power & Light                    4662645375                       1256 5th St, West Palm Beach, FL USA 33409                 Electric Power               68.24         -        34.12


Florida Power & Light                    5584114051                       2301 NW 37th Ave, Miami, FL USA 33142                      Electric Power             756.80          -       378.40


Florida Power & Light                    5614455284                       20350 Summerlin Rd #3131 B, Ft Myers, FL USA 33908         Electric Power             148.80          -        74.40


Florida Power & Light                    6235091508                       5591 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               16.76         -         8.38


Florida Power & Light                    6294849473                       2233 Pembroke Rd, Hollywood, FL USA 33020                  Electric Power               51.37         -        25.69


Florida Power & Light                    6651467398                       803 Us Hwy 41 Bypass, Venice, FL USA 34285                 Electric Power             375.90          -       187.95




                                                                                           Page 52 of 108
                                 Case 20-11218-MFW                   Doc 18                   Filed 05/24/20             Page 81 of 253


                                                                                                                                               Avg. Monthly   Deposit   Adequate
              Utility Provider                    Account Number                                 Address                        Utility Type
                                                                                                                                                  Spend       Amount    Assurance


Florida Power & Light               6982878511                     3670 NW South River Dr, Miami, FL USA 33142           Electric Power             104.55          -        52.27


Florida Power & Light               6984139425                     16050 Chamberlin Pkwy, Fort Myers, FL USA 33913       Electric Power             507.38          -       253.69


Florida Power & Light               6985137451                     16000 Chamberlain Pkwy, Fort Myers, FL USA 33913      Electric Power             879.35          -       439.68


Florida Power & Light               7261233162                     5590 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power                7.19         -         3.59


Florida Power & Light               7278117531                     5541 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power               12.60         -         6.30


Florida Power & Light               7449612295                     1950 NE 7th Ave, Dania, FL USA 33004                  Electric Power            2,020.82         -     1,010.41


Florida Power & Light               7604431184                     9904 Southern Blvd, Royal Palm Beach, FL USA 33411    Electric Power             122.35          -        61.18


Florida Power & Light               7671593395                     5530 Spectra Circle, Ft Myers, FL USA 33908           Electric Power               10.02         -         5.01


Florida Power & Light               7749151598                     5600 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power               10.05         -         5.02


Florida Power & Light               7839692154                     2150 NE 7th Ave, Dania, FL USA 33004                  Electric Power            1,976.69         -       988.35


Florida Power & Light               7918678132                     1000 S Federal Hwy, Pompano Beach, FL USA 33062       Electric Power             687.90          -       343.95


Florida Power & Light               7953359119                     5590 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power                9.50         -         4.75


Florida Power & Light               8085931080                     5541 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power                6.96         -         3.48


Florida Power & Light               8599499384                     5591 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power               23.88         -        11.94


Florida Power & Light               8798628247                     3801 Collins Ave, Miami Beach, FL USA 33140           Electric Power               10.28         -         5.14


Florida Power & Light               9030915194                     1030 S Federal Hwy, Pompano Beach, FL USA 33062       Electric Power             102.63          -        51.31


Florida Power & Light               9325214550                     2422 University Dr, Coral Springs, FL USA 33065       Electric Power             252.30          -       126.15


Florida Power & Light               9351583399                     5600 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power               26.37         -        13.19


Florida Power & Light               9567842324                     225 Innovation Way, Daytona Beach, FL USA 32114       Electric Power             606.14          -       303.07


Florida Power & Light               9662352351                     2751 NW 39th Ave, Miami, FL USA 33126                 Electric Power             595.59          -       297.79


Florida Power & Light               00066-05349                    15809 Pines Blvd, Pembroke Pines, FL USA 33027        Electric Power             299.55          -       149.77


Florida Power & Light               08320-89163                    3109 Tamiami Trail #4, Port Charlotte, FL USA 33952   Electric Power             235.40          -       117.70


Florida Power & Light               08847-66031                    7401 SW 40th St, Miami, FL USA 33155                  Electric Power             478.02          -       239.01


Florida Power & Light               12041-46797                    1121 Rental Car Rd, Sarasota, FL USA 34243            Electric Power             942.96          -       471.48


Florida Power & Light               13510-24326                    16040 Chamberlin Pkwy, Fort Myers, FL USA 33913       Electric Power               11.37         -         5.69


Florida Power & Light               16210-93531                    8963 Astronaut Blvd, Cape Canaveral, FL USA 32920     Electric Power             256.09          -       128.05


Florida Power & Light               16303-11288                    600 N State Rd 7, Plantation, FL USA 33311            Electric Power            1,479.02         -       739.51


Florida Power & Light               19074-89379                    2654 US 1 South, St Augustine, FL USA 32086           Electric Power               67.63         -        33.81


Florida Power & Light               23962-36495                    4350 Fowler St, Fort Myers, FL USA 33901              Electric Power             188.04          -        94.02


Florida Power & Light               27867-06305                    1752 Rinehart Rd, Sanford, FL USA 32771               Electric Power             258.50          -       129.25


Florida Power & Light               30151-13370                    181 NW 13th St, Boca Raton, FL USA 33432              Electric Power             200.89          -       100.44


Florida Power & Light               32720-59118                    5570 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power                8.55         -         4.27


Florida Power & Light               34058-39121                    5019 14 St West, Bradenton, FL USA 34205              Electric Power             255.87          -       127.94


Florida Power & Light               34742-23074                    8501 Williams Rd, Estero, FL USA 34135                Electric Power            7,318.79         -     3,659.40


Florida Power & Light               34936-08347                    2233 Pembroke Rd, Hollywood, FL USA 33020             Electric Power             143.65          -        71.83


Florida Power & Light               39538-96069                    2494 W US Hwy 90, Lake City, FL USA 32055             Electric Power             113.71          -        56.86




                                                                                    Page 53 of 108
                                    Case 20-11218-MFW                       Doc 18                   Filed 05/24/20                    Page 82 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
                 Utility Provider                    Account Number                                     Address                               Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Florida Power & Light                  39926-66044                        5601 NW 9th Ave, Fort Lauderdale, FL USA 33309               Electric Power             306.41          -       153.21


Florida Power & Light                  43244-48283                        13205 SW 137 Ave #106, Miami, FL USA 33186                   Electric Power             132.44          -        66.22


Florida Power & Light                  47625-45202                        3000 S Dixie Hwy., West Palm Beach, FL USA 33401             Electric Power             170.85          -        85.42


Florida Power & Light                  47855-49116                        5570 SPECTRA CIR, FT MYERS, FL USA 33908                     Electric Power                8.98         -         4.49


Florida Power & Light                  48146-02324                        8001 Hertz Dr, Estero, FL USA 33928                          Electric Power             968.92          -       484.46


Florida Power & Light                  48476-26431                        16901 S Dixie Hwy, Miami, FL USA 33157                       Electric Power             398.35          -       199.17


Florida Power & Light                  59313-05576                        901 E Sunrise Blvd, Fort Lauderdale, FL USA 33304            Electric Power             473.96          -       236.98


Florida Power & Light                  62139-45063                        4971 SW 148th Ave, Davie, FL USA 33331                       Electric Power             116.28          -        58.14


Florida Power & Light                  65804-72063                        3175 Belvedere Rd, West Palm Beach, FL USA 33406             Electric Power             105.56          -        52.78


Florida Power & Light                  65855-52380                        7930 NW 36 St Ste 2101, Miami, FL USA 33166                  Electric Power             209.60          -       104.80


Florida Power & Light                  68520-00071                        600 SE 5th Ave, Delray Beach, FL USA 33483                   Electric Power             818.71          -       409.36


Florida Power & Light                  69513-65177                        1619 Alton Rd, Miami Beach, FL USA 33139                     Electric Power               47.66         -        23.83


Florida Power & Light                  70460-98112                        404 Citation Pt, Naples, FL USA 34104                        Electric Power            1,366.91         -       683.46


Florida Power & Light                  72071-93124                        8501 Williams Rd, Estero, FL USA 34135                       Electric Power           12,361.87         -     6,180.94


Florida Power & Light                  72338-23017                        229 SE 2nd St, Miami, FL USA 33131                           Electric Power             412.76          -       206.38


Florida Power & Light                  75456-36347                        140 N Harbor City Blvd, Melbourne, FL USA 32935              Electric Power             376.95          -       188.48


Florida Power & Light                  78094-21162                        850 Seagate Dr, Naples, FL USA 34103                         Electric Power               36.05         -        18.03


Florida Power & Light                  80858-63473                        1950 NE 7th Ave, Dania, FL USA 33004                         Electric Power               26.42         -        13.21


Florida Power & Light                  83578-06465                        13500 Tamiami Trl N #4, Naples, FL USA 34110                 Electric Power             117.02          -        58.51


Florida Power & Light                  83688-68082                        3801 Collins Ave, Miami Beach, FL USA 33140                  Electric Power               90.52         -        45.26


Florida Power & Light                  83898-29865                        3175 Belvedere Rd, West Palm Beach, FL USA 33406             Electric Power            5,279.34         -     2,639.67


Florida Power & Light                  84249-51484                        1290 W 49 St, Hialeah, FL USA 33012                          Electric Power             379.70          -       189.85


Florida Power & Light                  8624196401 (fka 02121-87587)       370 S Dixie Hwy, Coral Gables, FL USA 33133                  Electric Power             218.90          -       109.45


Florida Power & Light                  86572-79207                        2080 NW Courtyard Cir, Port St Lucie, FL USA 34986           Electric Power             137.19          -        68.59


Florida Power & Light                  89218-25538                        5225 S Tamiami Trail, Sarasota, FL USA 34231                 Electric Power             606.19          -       303.10


Florida Power & Light                  89549-12195                        600 Terminal Dr, Fort Lauderdale, FL USA 33315               Electric Power            3,087.19         -     1,543.59


Florida Power & Light                  90862-86045                        1616 S Federal Hwy, Stuart, FL USA 34994                     Electric Power             239.20          -       119.60


Florida Power & Light                  96387-32447                        15200 S Tamiami Trail Suite 150, Fort Myers, FL USA 33908    Electric Power             193.07          -        96.53


Florida Power & Light                  96450-39141                        105 N Oregon St, Sanford, FL USA 32771                       Electric Power            2,971.41         -     1,485.70


Florida Power & Light                  96952-69184                        850 Seagate Dr, Naples, FL USA 34103                         Electric Power             343.13          -       171.57


Florida Power & Light                  99879-37035                        1025 N Nova Rd, Holly Hill, FL USA 32117                     Electric Power             131.42          -        65.71


Fortis Alberta                         20959292 (site id 0040001277511)   PO Box 9860, Edmonton, AB Canada T5J 2T2                     Electric Power            2,191.09         -     1,095.54


FortisBC (formerly Terasen Gas)        803181                             120-4911 Grant McConachie Way, Richmond, BC Canada V7B 1L8   Natural Gas                134.72          -        67.36


FortisBC (formerly Terasen Gas)        803186                             4911 Grant McConachie, Richmond, BC Canada V7B 0A4           Natural Gas                244.61          -       122.30


FortisBC (formerly Terasen Gas)        803201                             3846 McDonald Rd, Richmond, BC Canada V7B 1L8                Natural Gas                211.94          -       105.97


FortisBC (formerly Terasen Gas)        1017393                            5540 Aerospace Dr Unit 1, Kelowna, BC Canada V1V 1S1         Natural Gas                132.54          -        66.27




                                                                                           Page 54 of 108
                                  Case 20-11218-MFW                    Doc 18                   Filed 05/24/20                Page 83 of 253


                                                                                                                                                    Avg. Monthly   Deposit   Adequate
               Utility Provider                     Account Number                                 Address                           Utility Type
                                                                                                                                                       Spend       Amount    Assurance


FortisBC (formerly Terasen Gas)      1128569                         3-790 Marine Dr Sw, Vancouver, BC Canada V6P 5Y7         Natural Gas                108.17          -        54.08


FortisBC (formerly Terasen Gas)      1267281                         3826 McDonald Rd S, Richmond, BC Canada V7B 1L8          Natural Gas                  65.35         -        32.67


FortisBC (formerly Terasen Gas)      1548956                         22826 Dewdney Trunk Rd, Maple Ridge, BC Canada V2X 7Y3   Natural Gas                  80.96         -        40.48


FortisBC (formerly Terasen Gas)      1869722                         33271 S Fraser Way, Abbotsford, BC Canada V2S 2B2        Natural Gas                  83.44         -        41.72


FortisBC (formerly Terasen Gas)      1935632                         13409 72nd Ave, Surrey, BC Canada V3W 2N7                Natural Gas                107.16          -        53.58


FortisBC (formerly Terasen Gas)      3833652                         4272 Hanger Rd, Prince George, BC Canada V2N 4M6         Natural Gas                470.96          -       235.48


Frankfort Plant Board                49590                           650 Versailles Rd, Frankfort, KY USA 40601               Electric Power             242.50          -       121.25


Frankfort Plant Board                121914                          151 Flynn Avenue, Frankfort, KY USA 40601                Telecom                    182.59          -        91.30


Freeport Electric                    018-5672.000                    235 W Sunrise Hwy, Freeport, NY USA 11520                Electric Power             190.85          -        95.42


Frontier                             2030780909                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    618.88          -       309.44


Frontier                             2101881612                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   3,050.23         -     1,525.11


Frontier                             2391882830                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   1,252.93         -       626.47


Frontier                             2391881696                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   2,182.24         -     1,091.12


Frontier                             2604782013                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    433.12          -       216.56


Frontier                             2091504172                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      25.02         -        12.51


Frontier                             2091513941                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      13.94         -         6.97


Frontier                             3047660846                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      11.18         -         5.59


Frontier                             3231675977                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      85.98         -        42.99


Frontier                             5417564416                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    383.30          -       191.65


Frontier                             8136733200                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    866.73          -       433.37


Frontier                             9724534712                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      11.30         -         5.65


Frontier                             2101881008                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   5,862.38         -     2,931.19


Frontier                             2031880215                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   2,739.18         -     1,369.59


Frontier                             5853283700                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    288.06          -       144.03


Frontier                             5852356879                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    189.56          -        94.78


Frontier                             5855293761                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      70.49         -        35.24


Frontier                             5853285703                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      30.14         -        15.07


Frontier                             3040120188                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    393.40          -       196.70


Frontier                             8434483191                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    430.68          -       215.34


Frontier                             8439469647                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    354.62          -       177.31


Frontier                             8434436342                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    101.79          -        50.90


Frontier                             84344363430919125               401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      95.53         -        47.77


Frontier                             5624068877                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    106.60          -        53.30


Frontier                             3102141131                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    106.75          -        53.37


Frontier                             8602470210                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    256.63          -       128.32


Frontier                             3096640928                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      74.30         -        37.15




                                                                                      Page 55 of 108
                              Case 20-11218-MFW                  Doc 18                  Filed 05/24/20   Page 84 of 253


                                                                                                                              Avg. Monthly   Deposit   Adequate
           Utility Provider                   Account Number                                Address            Utility Type
                                                                                                                                 Spend       Amount    Assurance


Frontier                         2241591487                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                     6.03         -         3.01


Frontier                         5159556375                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    57.94         -        28.97


Frontier                         5135230578                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  161.80          -        80.90


Frontier                         9128715066                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  180.35          -        90.18


Frontier                         9128715067                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  230.49          -       115.25


Frontier                         9128714851                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    83.34         -        41.67


Frontier                         3521577092                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    79.03         -        39.52


Frontier                         9315289992                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  202.30          -       101.15


Frontier                         6263032756                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  148.66          -        74.33


Frontier                         8432491285                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    89.49         -        44.74


Frontier                         8435201752                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  188.95          -        94.48


Frontier                         2034020667                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  232.99          -       116.50


Frontier                         2039261814                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  127.79          -        63.90


Frontier                         7403510553                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    68.72         -        34.36


Frontier                         3042840949                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    66.45         -        33.22


Frontier                         3042840906                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    56.73         -        28.36


Frontier                         3042422371                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  171.34          -        85.67


Frontier                         3042523849                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  120.18          -        60.09


Frontier                         3042523841                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    54.32         -        27.16


Frontier                         3043258647                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    84.27         -        42.14


Frontier                         3043253388                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    79.25         -        39.62


Frontier                         9529533102                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  245.19          -       122.59


Frontier                         6617262605                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    92.48         -        46.24


Frontier                         2091885068                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  180.01          -        90.01


Frontier                         2091881720                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                 1,008.68         -       504.34


Frontier                         2091900661                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  178.89          -        89.45


Frontier                         9512438782                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  275.73          -       137.86


Frontier                         95169517491012985             401 Merritt 7, Norwalk, CT USA 06851       Telecom                  177.28          -        88.64


Frontier                         2131570633                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    87.47         -        43.73


Frontier                         5301873754                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    94.04         -        47.02


Frontier                         7755861866                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    51.46         -        25.73


Frontier                         7074645750                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  130.57          -        65.28


Frontier                         5039921865                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    50.04         -        25.02


Frontier                         5098841825                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    97.07         -        48.54


Frontier                         2061880881                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                  865.91          -       432.96


Frontier                         3608488603                    401 Merritt 7, Norwalk, CT USA 06851       Telecom                    12.61         -         6.31




                                                                                Page 56 of 108
                                   Case 20-11218-MFW                    Doc 18                   Filed 05/24/20               Page 85 of 253


                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                 Address                          Utility Type
                                                                                                                                                       Spend       Amount    Assurance


Frontier                               5302524466                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    476.61          -       238.30


Frontier                               9166888306                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    216.67          -       108.34


Frontier                               9167142605                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    125.73          -        62.87


Frontier                               8139680451                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    290.27          -       145.14


Frontier                               7273938913                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    155.97          -        77.99


Frontier                               8136125690                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    176.04          -        88.02


Frontier                               8636192447                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                      74.88         -        37.44


Frontier                               5128639406                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                      85.39         -        42.69


Frontier                               2100061396                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    108.26          -        54.13


Frontier                               9725964814                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    192.20          -        96.10


Frontier                               5853340551                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                      24.04         -        12.02


Frontier                               5853381190                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    154.58          -        77.29


Frontier                               8606438904                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    112.06          -        56.03


FTC                                    00218517000                    600 Pennsylvania Avenue, NW, Washington, DC USA 20580   Telecom                    182.15          -        91.07


Gainesville Regional Utilities         2000-1570-6186                 3620 N Main St, Gainesville, FL USA 32609               Electric Power             527.38          -       263.69

Georgetown Municipal Water and Sewer
                                       4400172302                     106 Magnolia Dr, Georgetown, KY USA 40324               Waste Water                  38.24         -        19.12
Service

Georgia Building Authority             3102 PHONE                     1 Martin Luther King Jr. Drive, Atlanta, GA USA 30334   Telecom                      99.84         -        49.92


Georgia Power                          270006089                      8406 Abercorn St, Savannah, GA USA 31408                Electric Power             419.25          -       209.63


Georgia Power                          2404732067                     603 N Ashley St, Valdosta, GA USA 31601                 Electric Power             661.97          -       330.98


Georgia Power                          2525713019                     1401 Broad St, Augusta, GA USA 30901                    Electric Power               34.92         -        17.46


Georgia Power                          3114858055                     6470 Spalding Dr, Norcross, GA USA 30092                Electric Power             279.91          -       139.96


Georgia Power                          3683889057                     2400 Satellite Blvd, Duluth, GA USA 30096               Electric Power             334.54          -       167.27


Georgia Power                          4380977019                     500 Thorton Rd, Lithia Springs, GA USA 30122            Electric Power               34.38         -        17.19


Georgia Power                          5343962037                     7060 Jonesboro Rd, Morrow, GA USA 30260                 Electric Power             290.66          -       145.33


Georgia Power                          9519676011                     Cochran Field Rd, Macon, GA USA 31216                   Electric Power               11.34         -         5.67


Georgia Power                          03387-07029                    270 Glynn St N, Fayetteville, GA USA 30214              Electric Power             216.47          -       108.24


Georgia Power                          05236-58004                    3062 Springdale Rd, Hapeville (Atlanta), GA USA 30354   Electric Power            4,481.89         -     2,240.94


Georgia Power                          05669-55039                    6851 Shannon Mall Pkwy, Union City, GA USA 30291        Electric Power             353.67          -       176.84


Georgia Power                          05820-10062                    1800 E Victory Dr Ste E, Savannah, GA USA 31404         Electric Power             218.51          -       109.25


Georgia Power                          17939-22032                    5064 Canton Rd, Marietta, GA USA 30066                  Electric Power             372.38          -       186.19


Georgia Power                          24632-91001                    1640 Tobacco Rd, Augusta, GA USA 30906                  Electric Power            1,317.14         -       658.57


Georgia Power                          40539-20026                    2143 Cobb Parkway, Kennesaw, GA USA 30152               Electric Power             316.26          -       158.13


Georgia Power                          41035-70023                    3313 Washington Rd, Augusta, GA USA 30907               Electric Power             327.64          -       163.82


Georgia Power                          41498-46082                    978 Highland Circle, Conyers, GA USA 30012              Electric Power             428.08          -       214.04


Georgia Power                          42298-94020                    202 Courtland St, Atlanta, GA USA 30303                 Electric Power             125.58          -        62.79


Georgia Power                          42508-94023                    202 Courtland St, Atlanta, GA USA 30303                 Electric Power             666.62          -       333.31




                                                                                       Page 57 of 108
                                   Case 20-11218-MFW                                   Doc 18                   Filed 05/24/20                 Page 86 of 253


                                                                                                                                                                      Avg. Monthly   Deposit   Adequate
                Utility Provider                           Account Number                                         Address                              Utility Type
                                                                                                                                                                         Spend       Amount    Assurance


Georgia Power                                44550-12016                             22 Ida J Gadsen Dr, Savannah, GA USA 31408                Electric Power             2,072.41         -     1,036.21


Georgia Power                                4957907072 (fka 4957907063)             3230 Peachtree Rd NE, Atlanta, GA USA 30305               Electric Power              401.75          -       200.88


Georgia Power                                62527-77072                             632 Valley Brook Rd., Decatur, GA USA 30033               Electric Power              411.06          -       205.53


Georgia Power                                66386-22041                             1503 King Ave E, Kingsland, GA USA 31548                  Electric Power              237.27          -       118.63


Georgia Power                                70059-77067                             561 Thornton Rd Ste K, Lithia Springs, GA USA 30122       Electric Power              287.65          -       143.82


Georgia Power                                71857-08013                             978 Highland Circle, Conyers, GA USA 30012                Electric Power              176.77          -        88.38


Georgia Power                                73527-99035                             11030 Alpharetta Hwy, Roswell, GA USA 30076               Electric Power              311.21          -       155.61


Georgia Power                                77749-22027                             320 Willow Bend Rd, Peachtree City, GA USA 30269          Electric Power              212.04          -       106.02


Georgia Power                                78875-77083                             313 S Main Street, Stateboro, GA USA 30458                Electric Power                92.46         -        46.23


Georgia Power                                81538-55039                             4125 Georgia Hwy 20 Suite B, Buford, GA USA 30518         Electric Power              295.38          -       147.69


Georgia Power                                82425-62016                             2419 Browns Bridge Rd, Gainesville, GA USA 30504          Electric Power              430.12          -       215.06


Georgia Power                                92487-83010                             4945 Peachtree Industrial Blvd), Chamblee, GA USA 30341   Electric Power              191.88          -        95.94


Gerald R Ford International Airport Authority 6162336000                             5500 44th Street SE, Grand Rapids, MI USA 49512           Telecom                       70.45         -        35.22


Glendale Water and Power                     10246000-04                             106 W Acacia Ave, Glendale, CA USA 91204                  Electric Power              550.80          -       275.40


Glenmore-Ellison Improvement District (BC)   003 9901502 058                         5540 Aerospace Dr Unit 1, Kelowna, BC Canada V1V 1S1      Water                         48.01         -        24.00


Gold Medal Disposal, Inc                     229473002                               8500 Essington Ave, Philadelphia, PA USA 19153            Solid Waste                 126.83          -        63.41


Gold Medal Disposal, Inc                     229473 (fka 229473001)                  7500 Holstein Ave, Philadelphia, PA USA 19153             Solid Waste                 379.69          -       189.85


Gold Medal Disposal, Inc                     8800ESSINGTONAVE                        8800 Essington Ave, Philadelphia, PA USA 19153            Solid Waste                 152.35          -        76.18


Golden State Water Co                        16484041500                             14219 Western Ave, Gardena, CA USA 90249                  Waste Water                   56.85         -        28.42


Golden State Water Co                        51658455657                             8202 Eastern Ave, Bell Gardens, CA USA 90201              Water                         26.40         -        13.20


Golden State Water Co                        54292185284                             11301 Firestone Blvd, Norwalk, CA USA 90650               Water                       153.62          -        76.81


Golden State Water Co                        63263865246                             11227 S Prairie Ave, Inglewood, CA USA 90303              Water                         39.41         -        19.71


Golden State Water Co                        68990762905                             11301 Firestone Blvd, Norwalk, CA USA 90650               Water                         62.81         -        31.41


Golden State Water Co                        75260108115                             11227 S Prairie Ave, Inglewood, CA USA 90303              Water                         28.57         -        14.29


Golden Valley Electric Association           40919                                   4520 Dale Rd, Fairbanks, AK USA 99709                     Electric Power              501.52          -       250.76


Granite                                      01677468                                100 Newport Avenue Extension, Quincy, MA USA 02171        Telecom                  480,731.99         -   240,366.00


Granite                                      08880429                                100 Newport Avenue Extension, Quincy, MA USA 02171        Telecom                     986.19          -       493.09


Greater Cincinnati Water Works               2174710000                              9820 Colerain, Cincinnati, OH USA 45251                   Water                         10.52         -         5.26


Greater Cincinnati Water Works               3173410000 (fka 528085-1205908)         1610 E Kemper Rd, Cincinnati, OH USA 45246                Waste Water                 308.57          -       154.28


Greater Cincinnati Water Works               8233710000 (fka 3230721235165)          9278 Colerain Ave, Cincinnati, OH USA 45251               Waste Water                   51.76         -        25.88

Greater New Haven Water Pollution Control
                                             0151521-00250507                        1 George St, New Haven, CT USA 6510                       Waste Water                   90.46         -        45.23
Authority

Greater Orlando Aviation                     00000288                                ONE JEFF FUQUA BOULEVARD, Orlando, FL USA 32827           Telecom                    4,448.08         -     2,224.04


Greater Orlando Aviation                     00000010                                ONE JEFF FUQUA BOULEVARD, Orlando, FL USA 32827           Telecom                    4,117.08         -     2,058.54


Greenville Spartanburg Airport               Greenville Spartanburg Airport HERTZa   2000 GSP Dr Ste 1, Greer, SC USA 29651                    Telecom                    1,170.00         -       585.00


Greenville Utilities Commission (NC)         7618807                                 321 E Arlington Blvd, Greenville, NC USA 27858            Electric Power              176.59          -        88.29


Greenville Water System (SC)                 701630                                  518 E North St, Greenville, SC USA 29601                  Solid Waste                   72.70         -        36.35




                                                                                                      Page 58 of 108
                                    Case 20-11218-MFW                          Doc 18                   Filed 05/24/20                        Page 87 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                        Account Number                                     Address                                    Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


Greenwood Commissioners of Public Works   78526512                           204 Montague Ave, Greenwood, SC USA 29646                        Electric Power              144.14          -        72.07


Greenwood Sanitation Department           1090504                            695 S State Road 135, Greenwood, IN USA 46142                    Waste Water                   41.02         -        20.51


Greer Commission of Public Works (SC)     106-2207-02                        201G W Wade Hampton Blvd, Greer, SC USA 29650                    Electric Power              249.36          -       124.68


Greer Commission of Public Works (SC)     153-2530-01                        121 Industrial Park Rd, Greer, SC USA 29651                      Natural Gas                 319.07          -       159.53


Groton Department of Utilities            28112-01                           320 Thomas Rd, Groton, CT USA 6340                               Water                         31.80         -        15.90


Groton Department of Utilities            31383-01                           320 Thomas Rd, Groton, CT USA 6340                               Electric Power              841.20          -       420.60


GTT Americas LLC                          3024005                            7900 Tysons One Place, Suite 1450, McLean, VA USA 22102          Telecom                     480.58          -       240.29


GTT Americas LLC                          2011153                            7900 Tysons One Place, Suite 1450, McLean, VA USA 22102          Telecom                     117.10          -        58.55


Gulf Power                                04233-00136                        44 Service Center Rd, Pensacola, FL USA 32504                    Electric Power             2,373.47         -     1,186.73


Gulf Power                                06101-29158                        2773 Gulf Breeze Parkway, Gulf Breeze, FL USA 32563              Electric Power                23.69         -        11.84


Gulf Power                                12424-06016                        16055 Emerald Coast Pkwy #113, Destin, FL USA 32541              Electric Power              214.14          -       107.07


Gulf Power                                13239-19063                        2106 W 15th St, Panama City, FL USA 32401                        Electric Power              373.74          -       186.87


Gulf Power                                2103250631 (fka 02610-95050)       5500 Pensacola Blvd, Pensacola, FL USA 32505                     Electric Power              678.73          -       339.37


Gulf Power                                2103737330 (fka 31892-13039)       1721 N Hwy 85, Eglin, FL USA 32542                               Electric Power                84.47         -        42.23


Gulf Power                                2106630367 (fka 66812-57014)       1721 N Hwy 85, Eglin, FL USA 32542                               Electric Power                84.55         -        42.27


Gulf Power                                2107063543 (fka 7489350064)        193 Mary Esther Blvd, Fort Walton Beach, FL USA 32547            Electric Power              234.45          -       117.22


Gulf Power                                2107884344 (fka 8529393028)        2430 Airport Blvd, Pensacola, FL USA 32504                       Electric Power             1,613.93         -       806.97


Gulf Power                                25952-95053                        9998 Front Beach Rd, Panama City, FL USA 32407                   Electric Power                62.38         -        31.19


Gulf Power                                88950-63035                        224 E Eglin Parkway NE, Fort Walton Beach, FL USA 32547          Electric Power              238.56          -       119.28

Gwinnett County Department of Water
                                          20616940                           5055 Hwy 78 (Stone Mountain Hwy), Stone Mountain, GA USA 30087 Waste Water                     49.14         -        24.57
Resources

Halifax Water                             506852                             696 Barnes Dr, Goffs, NS Canada B2T 1K3                          Waste Water                 707.17          -       353.59


Hampton Roads Utility Billing Service     707220008                          3323 N Military Hwy, Norfolk, VA USA 23518                       Waste Water                4,686.42         -     2,343.21


Hampton Roads Utility Billing Service     4266023766                         5505 Lynn St, Norfolk, VA USA 23513                              Waste Water                 991.15          -       495.57


Hargray Telephone Co                      1000035899                         862-A William Hilton Parkway, Hilton Head Island, SC USA 29938   Telecom                     420.91          -       210.45


Hargray Telephone Co                      1000436315                         862-A William Hilton Parkway, Hilton Head Island, SC USA 29938   Telecom                     189.88          -        94.94


Hargray Telephone Co                      1000509849                         862-A William Hilton Parkway, Hilton Head Island, SC USA 29938   Telecom                     107.28          -        53.64


Hargray Telephone Co                      1000511066                         862-A William Hilton Parkway, Hilton Head Island, SC USA 29938   Telecom                     218.07          -       109.04


Harris County MUD #216                    10-00-0193-00                      16825 Katy Freeway, Houston, TX USA 77094                        Waste Water                   75.67         -        37.83


Harrisonville Telephone Company           0000207438001                      213 S. Main St., P.O. Box 149, Waterloo, IL USA 62298            Telecom                     151.16          -        75.58


Hawaii Electric Light Co. (HELCO)         201015354396 (fka 201015106697)    73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power             3,964.45         -     1,982.22


Hawaii Electric Light Co. (HELCO)         202010289132 (fka 8604-3522-001)   Old Airport Rd, Hilo, HI USA 96720                               Electric Power             1,795.05         -       897.52


Hawaii Electric Light Co. (HELCO)         202011191097 (fka 8600-2282-004)   73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power              658.37          -       329.18


Hawaii Electric Light Co. (HELCO)         202011191386 (fka 8600-2283-004)   73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power             2,354.12         -     1,177.06


Hawaii Electric Light Co. (HELCO)         202011191667 (fka 8600-2284-002)   73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power             1,090.28         -       545.14


Hawaii Electric Light Co. (HELCO)         202014335915 (fka 9900-2939-002)   73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power             2,520.42         -     1,260.21


Hawaiian Electric Co. (HECO)              2.01011E+11                        3149 N Nimitz Hwy, Honolulu, HI USA 96819                        Electric Power             2,169.67         -     1,084.83




                                                                                              Page 59 of 108
                                 Case 20-11218-MFW                       Doc 18                   Filed 05/24/20            Page 88 of 253


                                                                                                                                                  Avg. Monthly   Deposit   Adequate
              Utility Provider                    Account Number                                    Address                        Utility Type
                                                                                                                                                     Spend       Amount    Assurance


Hawaiian Electric Co. (HECO)        2.01011E+11                        3365 N Nimitz Hwy, Honolulu, HI USA 96819            Electric Power             234.47          -       117.23


Hawaiian Electric Co. (HECO)        2.01013E+11                        2002 Kalakaua Ave, Honolulu, HI USA 96815            Electric Power             476.07          -       238.03


Hawaiian Electric Co. (HECO)        2.01013E+11                        3179 N Nimitz Hwy, Honolulu, HI USA 96819            Electric Power            4,582.13         -     2,291.07


Hawaiian Electric Co. (HECO)        2.01013E+11                        3179 N Nimitz Hwy, Honolulu, HI USA 96819            Electric Power            2,050.61         -     1,025.31


Hawaiian Electric Co. (HECO)        2.0201E+11                         845 A Kanoelehua Ave, Hilo, HI USA 96720             Electric Power            1,627.92         -       813.96


Hawaiian Electric Co. (HECO)        2.0201E+11                         Mokuea Place, Honolulu, HI USA 96819                 Electric Power            1,666.53         -       833.26


Hawaiian Electric Co. (HECO)        2.02011E+11                        3149 N Nimitz Hwy, Honolulu, HI USA 96819            Electric Power            2,934.72         -     1,467.36


Hawaiian Electric Co. (HECO)        2.02011E+11                        845 A Kanoelehua Ave, Hilo, HI USA 96720             Electric Power             428.41          -       214.20


Hawaiian Electric Co. (HECO)        2.02011E+11                        455 Kalewa St, Honolulu, HI USA 96819                Electric Power             190.30          -        95.15


Hawaiian Electric Co. (HECO)        2.02011E+11                        73-4220 Kaahumanu Place, Kailua-Kona, HI USA 96740   Electric Power             561.96          -       280.98


Hawaiian Electric Co. (HECO)        2.02012E+11                        455 Kalewa St, Honolulu, HI USA 96819                Electric Power            2,260.91         -     1,130.46


Hawaiian Electric Co. (HECO)        2.02014E+11                        Keahole Airport Rd, Kailua-Kona, HI USA 96740        Electric Power            1,531.78         -       765.89


Hawaiian Electric Co. (HECO)        202012017010 (fka 8800-5220-002)   418 Lele St, Honolulu, HI USA 96819                  Electric Power             161.07          -        80.53


Hawaiian Electric Co. (HECO)        202012017416 (fka 8800-5221-001)   418 Lele St, Honolulu, HI USA 96819                  Electric Power             917.66          -       458.83


Hawaiian Electric Co. (HECO)        202012017705 (fka 8800-5222-075)   418 Lele St, Honolulu, HI USA 96819                  Electric Power             935.83          -       467.91


Hawaiian Telcom                     200000000690569                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    208.27          -       104.14


Hawaiian Telcom                     200000000690918                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    150.28          -        75.14


Hawaiian Telcom                     200000000697407                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      87.68         -        43.84


Hawaiian Telcom                     200000000475325                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      83.52         -        41.76


Hawaiian Telcom                     200000000655619                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      83.24         -        41.62


Hawaiian Telcom                     103018007500010                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                   7,717.96         -     3,858.98


Hawaiian Telcom                     200000000605162                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    545.74          -       272.87


Hawaiian Telcom                     200000000625643                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      59.07         -        29.53


Hawaiian Telcom                     200000000682918                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    249.61          -       124.81


Hawaiian Telcom                     200000000530134                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    287.43          -       143.72


Hawaiian Telcom                     200000000494307                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    126.93          -        63.46


Hawaiian Telcom                     200000000608737                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    182.36          -        91.18


Hawaiian Telcom                     102318011100010                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      47.41         -        23.71


Hawaiian Telcom                     200000000410791                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      98.58         -        49.29


Hawaiian Telcom                     200000000717885                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      59.14         -        29.57


Hawaiian Telcom                     200000000680850                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    234.88          -       117.44


Hawaiian Telcom                     200000000747208                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    106.44          -        53.22


Hawaiian Telcom                     200000000651251                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    220.69          -       110.35


Hawaiian Telcom                     200000000547350                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      86.03         -        43.02


Hawaiian Telcom                     200000000274317                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    167.84          -        83.92


Hawaiian Telcom                     200000000682107                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    155.51          -        77.76




                                                                                        Page 60 of 108
                                   Case 20-11218-MFW                            Doc 18                   Filed 05/24/20                       Page 89 of 253


                                                                                                                                                                     Avg. Monthly   Deposit     Adequate
               Utility Provider                          Account Number                                     Address                                   Utility Type
                                                                                                                                                                        Spend       Amount      Assurance


Hawaiian Telcom                            200000000572385                    1177 Bishop Street, Honolulu, HI USA 96813                      Telecom                     113.99          -          57.00


Hawaiian Telcom                            101217698300010                    1177 Bishop Street, Honolulu, HI USA 96813                      Telecom                    6,952.20         -       3,476.10


Hayward Water System                       19528-10013310 (fka 03-10400.00)   28001 Mission Blvd, Hayward, CA USA 94544                       Waste Water                 120.59          -          60.30


HCI                                        13708                              1130 Main St, Cincinnati, OH USA 45202                          Telecom                     390.78          -         195.39


Hendersonville Utility District (TN)       1.405E+13                          1169 W Main St, Hendersonville, TN USA 37075                    Waste Water                 542.55          -         271.28


Hendersonville Utility District (TN)       00140500-05913492                  1181 W Main St, Hendersonville, TN USA 37075                    Waste Water                 129.36          -          64.68


Hicksville Water District                  11-0800-30                         125 W John St, Hicksville, NY USA 11801                         Water                          4.92         -           2.46


Highline Water District                    1343001                            26454 Pacific Highway S, Kent, WA USA 98031                     Water                         57.55         -          28.78


Highline Water District                    13429-01                           26454 Pacific Highway S, Kent, WA USA 98031                     Water                         40.08         -          20.04


Highline Water District                    1738-00                            18625 Desmoines Memorial Dr, Des Moines, WA USA 98148           Water                       320.39          -         160.20


Hilton Head PSD (SC)                       7610                               1 Finch St, Hilton Head, SC USA 29926                           Waste Water                   71.51         -          35.75


Holtzman Propane                           3006258                            350 S COMMERCE AV, FRONT ROYAL, VA USA 22630                    Propane                     154.84          -          77.42


Holy Cross Energy                          213503103                          620 Cooley Mesa Rd, Gypsum, CO USA 81637                        Electric Power                33.66         -          16.83


Holy Cross Energy                          500589301                          501 E Airport Rd., Aspen, CO USA 81611                          Electric Power              837.55          -         418.77


Honolulu Disposal Service                  6002219                            3179 N Nimitz Hwy, Honolulu, HI USA 96819                       Solid Waste                 756.21          -         378.11


Honolulu Disposal Service                  6002220                            2002 Kalakaua Ave, Honolulu, HI USA 96815                       Solid Waste                 761.01          -         380.50


Honolulu Disposal Service                  6002216001                         455 Kalewa St, Honolulu, HI USA 96819                           Solid Waste                 592.04          -         296.02


Horry Telephone Coorperative Inc           08859860                           3480 Highway 701 North, Conway, SC USA 29526                    Telecom                       24.03         -          12.02


Horry Telephone Coorperative Inc           10190270                           3480 Highway 701 North, Conway, SC USA 29526                    Telecom                     145.37          -          72.68


Houston Airport                            00000626-Dollar                    16930 JFK Boulevard, Houston, TX USA 77032                      Telecom                     529.69          -         264.85


Houston Airport                            00000626-South Area Office         16930 JFK Boulevard, Houston, TX USA 77032                      Telecom                       75.15         -          37.58


Houston Airport                            00000626-Thrifty                   16930 JFK Boulevard, Houston, TX USA 77032                      Telecom                     140.30          -          70.15


HRSD                                       2191118540                         4124 W Mercury Blvd, Hampton, VA USA 23666                      Waste Water                   39.01         -          19.51


Hydro Quebec                               2.99001E+11                        1727 rte de l'Aeroport, L'Ancienne-Lorette, QC Canada G2G 2P5   Electric Power              236.25     4,160.00           -


Hydro Quebec                               2.99073E+11                        5885 Decarie Blvd, Montreal, QC Canada H3W 3C9                  Electric Power              173.95     4,160.00           -


Hydro Quebec                               299 000 651 032                    555 Rue Arthur-Fecteau, Dorval, QC Canada H4Y 1J7               Electric Power             3,252.69    4,160.00           -


Hydro Quebec                               299 093 232 054                    2005 55th Ave, Dorval, QC Canada H9P 2Y6                        Electric Power             1,496.08    4,160.00           -


Hydro Quebec                               299 094 490 941                    900 Rue Jean Paul Laframboise, Dorval, QC Canada H9P1A3         Electric Power              203.74     4,160.00           -


Idaho Power (ID)                           2221967249                         2393 W Airport Way, Boise, ID USA 83705                         Electric Power              686.48          -         343.24


Idaho Power (ID)                           2202330060 (fka 2479040586)        444 Airport Loop, Twin Falls, ID USA 83301                      Electric Power                30.40         -          15.20


Illinois American Water                    1.02522E+15                        707 North Mattis, Champaign, IL USA 61821                       Water                       195.81          -          97.90


Illuminating Company (FirstEnergy of OH)   1.10023E+11                        19727 Maplewood Ave, Cleveland, OH USA 44135                    Electric Power              429.33          -         214.66


Illuminating Company (FirstEnergy of OH)   1.1012E+11                         23196 Miles Rd. Ste A, Bedford Heights, OH USA 44148            Electric Power              386.55          -         193.28


Illuminating Company (FirstEnergy of OH)   1.10143E+11                        9670 Mentor Ave, Mentor, OH USA 44060                           Electric Power                 9.42         -           4.71


Illuminating Company (FirstEnergy of OH)   110 022 526 773                    19025 Maplewood Ave, Cleveland, OH USA 44135                    Electric Power             1,681.80         -         840.90


Illuminating Company (FirstEnergy of OH)   110 032 606 821                    6820 Center St, Mentor, OH USA 44060                            Electric Power              129.34          -          64.67




                                                                                               Page 61 of 108
                                   Case 20-11218-MFW                                Doc 18                   Filed 05/24/20                 Page 90 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                Utility Provider                          Account Number                                        Address                             Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Illuminating Company (FirstEnergy of OH)    110 059 714 599                       5411 Brookpark Rd, Parma, OH USA 44129                    Electric Power              452.11          -       226.06


Illuminating Company (FirstEnergy of OH)    110 135 230 420                       2544 N Reynolds Rd, Toledo, OH USA 43615                  Electric Power              243.51          -       121.76


Imperial Irrigation District                50159104                              81-022 Hwy 111 Ste E, Indio, CA USA 92201                 Electric Power              216.89          -       108.45


Imperial Irrigation District                50457797                              39615 Washington St, Palm Desert, CA USA 92211            Electric Power              454.23          -       227.12


Indiana American Water                      1010210005993379 (fka XX-XXXXXXX-6)   1370 Veterans Parkway, Clarksville, IN USA 47129          Water                         34.25         -        17.13


Indiana American Water                      1010-220009306554                     1195 E Markland Ave, Kokomo, IN USA 46901                 Water                         35.51         -        17.76


Indianapolis Power & Light                  338522                                2621 S High School Rd, Indianapolis, IN USA 46241         Electric Power              544.48          -       272.24


Indianapolis Power & Light                  414565                                2621 S High School Rd, Indianapolis, IN USA 46241         Electric Power                10.70         -         5.35


Indianapolis Power & Light                  800708                                2694 S High School Rd, Indianapolis, IN USA 46241         Electric Power              298.90          -       149.45


Indianapolis Power & Light                  834562                                2621 S High School Rd, Indianapolis, IN USA 46241         Electric Power                18.94         -         9.47


Indianapolis Power & Light                  1162605 (Service ID 52702)            9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power              251.84          -       125.92


Indianapolis Power & Light                  1162605 (Service ID 52703)            9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power                60.13         -        30.07


Indianapolis Power & Light                  1162605 (Service ID 52704)            9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power              366.16          -       183.08


Indianapolis Power & Light                  1162605 (Service ID 52705)            9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power              844.82          -       422.41


Indianapolis Power & Light                  116260561945 (Service ID 61945)       9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power              976.46          -       488.23


Indianapolis Power & Light                  1619214 (Service ID 220162)           1321 N Shadeland Ave, Indianapolis, IN USA 46219          Electric Power              180.58          -        90.29


Indianapolis Power & Light                  1619214 (Service ID 671850)           8231 N Access Rd, Indianapolis, IN USA 46241              Electric Power             3,324.49         -     1,662.25


Indianapolis Power & Light                  1619214 (Service ID 706371)           1321 N Shadeland Ave, Indianapolis, IN USA 46219          Electric Power              367.42          -       183.71


Indianapolis Power & Light                  1619214(Service ID 706471)            1321 N Shadeland Ave, Indianapolis, IN USA 46219          Electric Power                18.24         -         9.12


Industrial Communications                   93225                                 40 Lone Street, Marshfield, MA USA 02050                  Telecom                     260.28          -       130.14


Industrial Communications                   30125                                 40 Lone Street, Marshfield, MA USA 02050                  Telecom                     397.38          -       198.69


Industrial Communications                   C11201                                40 Lone Street, Marshfield, MA USA 02050                  Telecom                     434.14          -       217.07


Intermountain Gas Company (ID)              26735393824                           3557 W Wright St, Boise, ID USA 83705                     Natural Gas                   39.91         -        19.95


Intermountain Gas Company (ID)              45346664597                           3557 W Wright St, Boise, ID USA 83705                     Natural Gas                 338.56          -       169.28


Intermountain Rural Elect Assn              95513981                              17886 Cottonwood Dr., Parker, CO USA 80134                Electric Power              120.94          -        60.47


Iowa American Water                         XX-XXXXXXX-4 (fka 1011210000681206)   4726 N Brady St, Davenport, IA USA 52806                  Water                         58.33         -        29.16


Irvine Ranch Water District                 5599110000                            3500 Irvine Ave, Newport Beach, CA USA 92660              Water                          9.40         -         4.70


Irvine Ranch Water District                 6599110000                            3500 Irvine Ave, Newport Beach, CA USA 92660              Water                         56.79         -        28.40


Irvine Ranch Water District                 7599110000                            3500 Irvine Ave, Newport Beach, CA USA 92660              Water                         24.17         -        12.09


Irving Energy Distribution Marketing (NB)   162512002                             4180 Loch Lomond Rd, Saint John, NB Canada E2N 1L7        Propane                     112.03          -        56.01


Jackson EMC                                 421769                                45 Satellite Blvd NW, Suwanee, GA USA 30024               Electric Power              269.93          -       134.96


Jacksonville Electric Authority             61905334                              10575 - 10585 Atlantic Blvd, Jacksonville, FL USA 32225   Water                       137.00          -        68.50


Jacksonville Electric Authority             2695824200                            1165 Cassat Ave, Jacksonville, FL USA 32205               Electric Power              308.17          -       154.09


Jacksonville Electric Authority             2814344200                            11451 Philips Hwy, Jacksonville, FL USA 32256             Electric Power             1,249.37         -       624.69


Jacksonville Electric Authority             5439814200                            2024 Rental Car Ln, Jacksonville, FL USA 32229            Waste Water                 276.76          -       138.38


Jacksonville Electric Authority             6439814200                            2024 Rental Car Ln, Jacksonville, FL USA 32229            Water                         32.73         -        16.36




                                                                                                    Page 62 of 108
                                    Case 20-11218-MFW                           Doc 18                   Filed 05/24/20                   Page 91 of 253


                                                                                                                                                                 Avg. Monthly   Deposit   Adequate
               Utility Provider                              Account Number                                 Address                               Utility Type
                                                                                                                                                                    Spend       Amount    Assurance


Jacksonville Electric Authority                7439814200                     2027 Rental Car Ln, Jacksonville, FL USA 32218              Electric Power             3,532.82         -     1,766.41


Jacksonville Electric Authority                8439814200                     2027 Rental Car Ln, Jacksonville, FL USA 32218              Waste Water                2,400.82         -     1,200.41


Jacksonville Electric Authority                9439814200                     2027 Rental Car Ln, Jacksonville, FL USA 32218              Water                       104.95          -        52.48


Jacksonville Electric Authority                2695824200 (22493545)          11035 Philips Hwy, Jacksonville, FL USA 32256               Electric Power              119.63          -        59.81


Jacksonville Electric Authority                2695824200 (16815291)          11035 Philips Hwy, Jacksonville, FL USA 32256               Electric Power                27.66         -        13.83


Jacksonville Electric Authority                2695824200 (26881071           1107 Cassat Avenue, Jacksonville, FL USA 32205              Electric Power                80.79         -        40.40


Jacksonville Electric Authority                2695824200_65147290            1107 Cassat Avenue, Jacksonville, FL USA 32205              Water                          6.34         -         3.17


Jacksonville Electric Authority                2695824200_82650874            11035 Philips Highway Suite 2, Jacksonville, FL USA 32256   Waste Water                   31.29         -        15.65


Jacksonville Electric Authority                4439814200_22949382            2024 Rental Car Ln, Jacksonville, FL USA 32229              Electric Power              634.99          -       317.50


Jacksonville Electric Authority                4439814200_22955069            2024 Rental Car Ln, Jacksonville, FL USA 32229              Electric Power              127.78          -        63.89


Jacksonville Electric Authority                5680375769 (FKA 05241356)      10575 - 10585 Atlantic Blvd, Jacksonville, FL USA 32225     Electric Power             1,293.82         -       646.91


Jefferson County Alabama                       210010180744 (fka 275006-1)    2508 5th Ave S, Birmingham, AL USA 35233                    Waste Water                 253.23          -       126.61


Jefferson County Alabama                       257536-1                       5540 Airline Dr, Birmingham, AL USA 35212                   Waste Water                6,692.96         -     3,346.48


Jefferson Parish Dept. of Water (LA)           92550091419                    100 Rental Blvd, Kenner, LA USA 70062                       Solid Waste                 144.11          -        72.06


Jefferson Parish Dept. of Water (LA)           008579 (1370893)               4531 Veterans Memorial Blvd, Metaire, LA USA 70006          Solid Waste                   38.23         -        19.11


Jefferson Parish Dept. of Water (LA)           009254 (1466337)               900 Airline Hwy, Kenner, LA USA 70062                       Solid Waste                1,367.57         -       683.79


Jefferson Parish Dept. of Water (LA)           146633 1466337                 212 E Airline Hwy, Kenner, LA USA 70062                     Solid Waste                   78.63         -        39.32

Jersey Central Power & Light (FirstEnergy of
                                               100 034 119 071                1772 Hwy 9, Toms River, NJ USA 8755                         Electric Power              415.76          -       207.88
NJ)

Jersey Central Power & Light (FirstEnergy of
                                               100 060 878 376                923 Route 35, Middletown, NJ USA 7748                       Electric Power              255.56          -       127.78
NJ)

Jersey Central Power & Light (FirstEnergy of
                                               100 086 054 960                1386 Route 22, Lebanon, NJ USA 8833                         Electric Power              148.94          -        74.47
NJ)

JKA Enterprises LLC                            HERTZ JKA                      2030 Stonebridge Road, West Bend, WI USA 53095              Telecom                     378.57          -       189.28


Johnson County Wastewater                      21012971                       8130 Metcalf Ave, Overland Park, KS USA 66204               Waste Water                   20.92         -        10.46


Johnson County Wastewater                      21058519                       6001 Niemann Rd, Shawnee, KS USA 66203                      Waste Water                   23.15         -        11.57


Kansas Gas Service                             510150973 1642181 09           550 N Webb Rd, Wichita, KS USA 67206                        Natural Gas                   33.91         -        16.96


Kansas Gas Service                             510150973 1691299 09           535 W Douglas Ave Ste 100, Wichita, KS USA 67213            Natural Gas                 140.22          -        70.11


Kansas Gas Service                             510631067 1086788 00           6001 Niemann Rd, Shawnee, KS USA 66203                      Natural Gas                   91.84         -        45.92


Kansas Gas Service                             510631067 1108466 27           8130 Metcalf Ave, Overland Park, KS USA 66204               Natural Gas                   83.45         -        41.72


Kansas Gas Service                             510631067 1633186 45           7271 W 105th, Overland Park, KS USA 66210                   Natural Gas                   87.30         -        43.65


Kaua'i Island Utility Cooperative              11859002                       2990 Aukele St Warehouse, Lihue, HI USA 96720               Electric Power              850.32          -       425.16


Kaua'i Island Utility Cooperative              13639001                       3250 Hoolimalima Pl, Lihue, HI USA 96766                    Electric Power             9,766.59         -     4,883.30


Kaua'i Island Utility Cooperative              13670003                       3156 Oihana St, Hilo, HI USA 96720                          Electric Power                38.59         -        19.29


Kaua'i Island Utility Cooperative              13670004                       3156 Oihana St, Hilo, HI USA 96720                          Electric Power              111.00          -        55.50


Kaua'i Island Utility Cooperative              440034031-001                  3250 Hoolimalima Pl, Lihue, HI USA 96766                    Electric Power             5,370.02         -     2,685.01


KC Water Services                              1.75708E+13                    651 N London Dr, Kansas City, MO USA 64153                  Waste Water                4,299.72         -     2,149.86


KCMO Water Services Inc.                       1.79888E+13                    516A Madrid Ave, Kansas City, MO USA 64153                  Waste Water                 246.24          -       123.12


KCMO Water Services Inc.                       1.79888E+13                    4800 E 63rd St, Kansas City, MO USA 64130                   Waste Water                5,264.18         -     2,632.09




                                                                                                Page 63 of 108
                                    Case 20-11218-MFW                              Doc 18                   Filed 05/24/20                      Page 92 of 253


                                                                                                                                                                       Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                          Address                                   Utility Type
                                                                                                                                                                          Spend       Amount    Assurance


KCMO Water Services Inc.               1.79888E+13                               516A Madrid Ave, Kansas City, MO USA 64153                     Waste Water                 119.41          -        59.70

KCP&L Greater Missouri Operations
                                       2288641531                                651 N London Dr, Kansas City, MO USA 64153                     Electric Power             1,605.72         -       802.86
Company (formerly Aquila Inc. of MO)

KCP&L Greater Missouri Operations
                                       4479958143                                1175 W Kansas St, Liberty, MO USA 64068                        Electric Power              326.23          -       163.11
Company (formerly Aquila Inc. of MO)

KCP&L Greater Missouri Operations
                                       7140185745                                905 SE Landsford Rd, Lees Summit, MO USA 64086                 Electric Power              198.29          -        99.15
Company (formerly Aquila Inc. of MO)

KCP&L Greater Missouri Operations
                                       4086 2217 77                              2 N Nassau Circle, Kansas City, MO USA 64153                   Electric Power             1,377.24         -       688.62
Company (formerly Aquila Inc. of MO)

KCP&L Greater Missouri Operations
                                       6913 1763 79                              568 N Madrid Ave, Kansas City, MO USA 64153                    Electric Power             6,502.03         -     3,251.02
Company (formerly Aquila Inc. of MO)

Kenergy Corporation                    8-150-15-311-01-0                         5051A Frederica St, Owensboro, KY USA 42301                    Electric Power              329.23          -       164.62


Kenton Co Airport Board                HERTZ005                                  3286 Loomis Rd, Hebron, KY USA 41048                           Waste Water                 438.21          -       219.11


Kenton Co Airport Board                HERTZ005 Ground and Facility              3286 Loomis Rd, Hebron, KY USA 41048                           Electric Power             3,216.19         -     1,608.09


Kentucky American Water                1.01222E+15                               4000 Terminal Dr Ste 105, Lexington, KY USA 40510              Water                       544.23          -       272.12


Kentucky American Water                1012-220010654802                         3801 Nicholasville Rd, Lexington, KY USA 40503                 Water                         62.16         -        31.08


Kentucky American Water                1012-220011621119                         106 Magnolia Dr, Georgetown, KY USA 40324                      Water                         44.80         -        22.40


Kentucky Utilities                     3.00025E+11                               2004 Merchant Dr, Richmond, KY USA 40475                       Electric Power              129.23          -        64.61


Kentucky Utilities                     3.00025E+11                               2004 Merchant Dr, Richmond, KY USA 40475                       Electric Power              259.09          -       129.55


Kentucky Utilities                     3.50003E+11                               1050 Air Freight Dr, Lexington, KY USA 40510                   Electric Power             1,882.67         -       941.33


Kentucky Utilities                     3000-1575-0627                            3801 Nicholasville Rd, Lexington, KY USA 40503                 Electric Power                26.50         -        13.25


Kentucky Utilities                     3000-3313-3616                            106 Magnolia Dr, Georgetown, KY USA 40324                      Electric Power              153.90          -        76.95


Keys Energy Services                   548855301                                 3495 S Roosevelt Blvd, Key West, FL USA 33040                  Electric Power              282.14          -       141.07


King County Water District No. 49      18441                                     14500 1st Ave S, Burien, WA USA 98168                          Electric Power                88.26         -        44.13


Kissimmee Utility Authority            2.20717E+15                               715 E Vine St, Kissimmee, FL USA 34744                         Electric Power              539.59          -       269.79

                                                                                 7471 W Irlo Bronson Memorial Hwy (US Hwy 192), Kissimmee, FL
Kissimmee Utility Authority            000515260-000485710 (FKA 515260-485710)                                                                  Waste Water                1,072.67         -       536.33
                                                                                 USA 34747

Knoxville Utilities Board (TVA)        2595280625                                201 North Seven Oaks Dr, Knoxville, TN USA 37922               Electric Power              324.69          -       162.35


Knoxville Utilities Board (TVA)        8764580336                                6285 Clinton Hwy, Knoxville, TN USA 37912                      Electric Power              775.30          -       387.65


Lafayette Utilities System (LUS)       1075031000                                1108 Surrey St, Lafayette, LA USA 70501                        Electric Power              485.04          -       242.52


Lafayette Utilities System (LUS)       3893865875                                1700 W Pinhook Rd, Lafayette, LA USA 70508                     Electric Power              332.76          -       166.38


Lakeland Electric                      3247270                                   117 E Memorial Blvd, Lakeland, FL USA 33815                    Electric Power              397.85          -       198.92


Lakewood Water Utility                 2555011510                                11510 W Colfax Ave, Lakewood, CO USA 80215                     Waste Water                    7.35         -         3.67


Landlord (AB)                          CHER004                                   PO Box 9860, Edmonton, AB Canada T5J 2T2                       Water                      1,392.51         -       696.25


Landlord (AL)                          10425139 (Landlord)                       1694 Montgomery Hwy Ste 180, Hoover, AL USA 35216              Waste Water                 253.03          -       126.52


Landlord (AL)                          HTZ (Landlord)                            5406 Hwy 280 E Ste D105, Birmingham, AL USA 35242              Waste Water                 426.65          -       213.32


Landlord (AZ)                          HERTZ058505                               5905 E Speedway Blv, Tucson, AZ USA 85712                      Water                         13.26         -         6.63


Landlord (BC)                          11571                                     120-4911 Grant McConachie Way, Richmond, BC Canada V7B 1L8     Electric Power                54.50         -        27.25


Landlord (BC)                          11796                                     120-4911 Grant McConachie Way, Richmond, BC Canada V7B 1L8     Electric Power              923.58          -       461.79


Landlord (BC)                          Hertz_103400-8115 Prince George_Landlord 4272 Hanger Rd, Prince George, BC Canada V2N 4M6                Waste Water                   37.78         -        18.89


Landlord (BC)                          HERTZRW (Landlord)                        1640 Electra Blvd, Sidney, BC Canada V8L 5V4                   Solid Waste                   69.36         -        34.68


Landlord (CA)                          08020517_Landlord                         5074 E Anderson Ave, Fresno, CA USA 93727                      Electric Power                84.27         -        42.13




                                                                                                  Page 64 of 108
                                   Case 20-11218-MFW                           Doc 18                   Filed 05/24/20            Page 93 of 253


                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                Utility Provider                   Account Number                                          Address                        Utility Type
                                                                                                                                                            Spend       Amount    Assurance


Landlord (CA)                         08020522_Landlord                      5074 E Anderson Ave, Fresno, CA USA 93727            Electric Power                98.76         -        49.38


Landlord (CA)                         08021004_Landlord                      5074 E Anderson Ave, Fresno, CA USA 93727            Electric Power              225.38          -       112.69


Landlord (CA)                         1003_Landlord                          3911 Alemany Blvd, San Francisco, CA USA 94132       Water                       119.35          -        59.67


Landlord (CA)                         52628_Landlord(fka 2601_Landlord)      1050 Langley St, Oakland, CA USA 94621               Electric Power             2,909.89         -     1,454.94


Landlord (CA)                         591811-105500 (Landlord)               2995 E McKinley Ave, Fresno, CA USA 93703            Waste Water                   49.49         -        24.74


Landlord (CA)                         6202 (Landlord)                        7600 Earhart Rd, Oakland, CA USA 94621               Electric Power              668.34          -       334.17


Landlord (CA)                         8020517_Landlord                       5175 E Clinton Way, Fresno, CA USA 93727             Electric Power              231.80          -       115.90


Landlord (CA)                         BONAFA95020                            7560 Railroad St, Gilroy, CA USA 95020               Electric Power              466.67          -       233.33


Landlord (CA)                         DRILL95678                             701 Riverside Ave, Roseville, CA USA 95678           Electric Power              238.16          -       119.08


Landlord (CA)                         HERTZ (Landlord)_5175 E Clinton Way    5175 E Clinton Way, Fresno, CA USA 93727             Electric Power                28.94         -        14.47


Landlord (CA)                         HERTZ_5074 E Anderson Ave (Landlord)   5074 E Andersen Ave, Fresno, CA USA 93727            Electric Power              250.90          -       125.45


Landlord (CA)                         HERTZ110511_EP (Landlord)              4100 E Donald Douglas Dr, Long Beach, CA USA 90808   Electric Power              238.10          -       119.05


Landlord (CA)                         HERTZ110511_Water (Landlord)           4100 E Donald Douglas Dr, Long Beach, CA USA 90808   Electric Power             1,501.17         -       750.59


Landlord (CA)                         HERTZ719315 (Landlord)                 555 E Ocean Blvd, Long Beach, CA USA 90802           Electric Power                67.66         -        33.83


Landlord (CA)                         HERTZ721702 (Landlord)                 500 Beach St, San Francisco, CA USA 94133            Solid Waste                 327.34          -       163.67


Landlord (CA)                         L08-0153 (Landlord)                    780 McDonnell Rd, San Francisco, CA USA 94128        Waste Water               26,421.73         -    13,210.86


Landlord (CA)                         L08-0153 (Landlord)_EP                 780 McDonnell Rd, San Francisco, CA USA 94128        Electric Power            33,871.97         -    16,935.98


Landlord (CA)                         L08-0153 (Landlord)_NG                 780 McDonnell Rd, San Francisco, CA USA 94128        Natural Gas                 411.89          -       205.94


Landlord (CA)                         L080156_Landlord                       780 McDonnell Rd, San Francisco, CA USA 94128        Electric Power            15,053.61         -     7,526.81


Landlord (CA)                         MILLS92801 (Landlord)                  1600 W Lincoln Ave, Anaheim, CA USA 92801            Electric Power             3,484.25         -     1,742.12


Landlord (CA)                         OAK532273_Landlord                     1050 Langley St, Oakland, CA USA 94621               Electric Power                18.91         -         9.46


Landlord (CA)                         RENEW93612_ Landlord                   1927 Railroad Ave, Clovis, CA USA 93612              Solid Waste                 164.56          -        82.28


Landlord (CA)                         SOAPY91951 ( Landlord)                 6609 Mira Mesa Blvd, San Diego, CA USA 92121         Electric Power              156.45          -        78.22


Landlord (CO)                         DIKEO80202_Landlord                    2017 Welton St, Denver, CO USA 80205                 Waste Water                   33.38         -        16.69


Landlord (CO)                         HERTZ782001 (Landlord)                 4637 W 29th St Unit B, Greeley, CO USA 80634         Natural Gas                   12.38         -         6.19


Landlord (CT)                         DTAG600094_Landlord                    580 Spring St, Windsor Locks, CT USA 6096            Waste Water                1,307.47         -       653.73


Landlord (CT)                         HERTZ1226 (Landlord)                   2 Schoephoester Rd, Windsor Locks, CT USA 6096       Waste Water                 970.61          -       485.30


Landlord (CT)                         HERTZ790712 (Landlord)                 470 Bridgeport Ave, Milford, CT USA 6460             Water                         14.67         -         7.34


Landlord (DC)                         16977                                  3 Warehouse Rd, Washington, DC USA 20001             Electric Power             5,602.15         -     2,801.07


Landlord (DC)                         K013 (Landlord)                        50 Massachusetts Ave, Washington, DC USA 20002       Electric Power                38.27         -        19.13


Landlord (DE)                         NSTRWI-005308 (Landlord)               100 French St, Wilmington, DE USA 19801              Electric Power                67.90         -        33.95


Landlord (FL)                         120165                                 9137 Alternate A1A, North Palm Beach, FL USA 33403   Water                       342.76          -       171.38


Landlord (FL)                         000000281_Landlord                     8501 Williams Rd, Estero, FL USA 34135               Electric Power              163.45          -        81.72


Landlord (FL)                         002331 (Landlord)                      2027 Rental Car Ln, Jacksonville, FL USA 32218       Electric Power              471.48          -       235.74


Landlord (FL)                         002332_Landlord                        2024 Rental Car Ln, Jacksonville, FL USA 32229       Electric Power              148.04          -        74.02


Landlord (FL)                         005371 (Landlord)                      2430 Airport Blvd, Pensacola, FL USA 32504           Water                       856.75          -       428.38




                                                                                              Page 65 of 108
                                   Case 20-11218-MFW                    Doc 18                   Filed 05/24/20             Page 94 of 253


                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                 Address                         Utility Type
                                                                                                                                                      Spend       Amount    Assurance


Landlord (FL)                         DRVSP06110                      8501 Williams Rd, Estero, FL USA 34135                Water                         10.94         -         5.47


Landlord (FL)                         L07-0305-AP (Landlord)          1701 N Hwy 85, Eglin, FL USA 32542                    Electric Power              692.94          -       346.47


Landlord (FL)                         L110384AP_Landlord              1701 State Rd 85N Ste 1, Elgin AFB, FL USA 32542      Electric Power              586.44          -       293.22


Landlord (FL)                         L16-0436-AP_Landlord            1701 N Hwy 85, Eglin, FL USA 32542                    Electric Power              105.93          -        52.97


Landlord (FL)                         T0000314_Landlord               8501 Williams Rd, Estero, FL USA 34135                Electric Power                 8.40         -         4.20


Landlord (FL)                         THEHERTZCOMPANY                 8001 Hertz Dr, Estero, FL USA 33928                   Electric Power              114.02          -        57.01


Landlord (FL)                         WELCOMECENTERBLDG_Landlord      Red Cleveland Blvd 100, Sanford, FL USA 32773         Electric Power             1,871.92         -       935.96


Landlord (FL)                         WELCOMECENTERSITE_Landlord      Red Cleveland Blvd 100, Sanford, FL USA 32773         Electric Power             2,462.47         -     1,231.23


Landlord (GA)                         41528_Landlord                  45 Satellite Blvd NW, Suwanee, GA USA 30024           Water                       111.76          -        55.88


Landlord (HI)                         002520_Landlord                 3179 N Nimitz Hwy, Honolulu, HI USA 96819             Waste Water                 450.62          -       225.31


Landlord (HI)                         002523_Landlord                 3179 N Nimitz Hwy, Honolulu, HI USA 96819             Water                      1,002.25         -       501.13


Landlord (HI)                         003913 (Landlord)               351 Rodgers Blvd, Honolulu, HI USA 96819              Waste Water                 136.83          -        68.41


Landlord (HI)                         003971 (Landlord)               3250 Hoolimalima Pl, Lihue, HI USA 96766              Water                       233.36          -       116.68


Landlord (HI)                         273 (fka 272(Landlord))         2424 Kalakua Ave, Honolulu, HI USA 96815              Electric Power              880.01          -       440.00


Landlord (HI)                         B1_Kailua-Kona_Landlord         75-5660 Palaui Rd, Kailua-Kona, HI USA 96740          Electric Power                78.29         -        39.15


Landlord (HI)                         DTG_Landlord                    3149 N Nimitz Hwy, Honolulu, HI USA 96819             Water                      1,736.04         -       868.02


Landlord (HI)                         HER001(Landlord)                2552 Kalakaua Ave, Honolulu, HI USA 96815             Electric Power              707.63          -       353.81


Landlord (HI)                         HERTZDB (Landlord)              75-5660 Palaui Rd, Kailua-Kona, HI USA 96740          Water                         25.74         -        12.87


Landlord (IA)                         CR101 (Landlord)                2790 Livingston Ln, Waterloo, IA USA 50703            Electric Power              113.32          -        56.66


Landlord (IL)                         39346745800                     685 W Golf Rd, Hoffman Estates, IL USA 60169          Water                         31.58         -        15.79


Landlord (KS)                         MCA 37-1982 (Landlord)          1601 Airport Rd, Wichita, KS USA 67209                Electric Power              949.65          -       474.83


Landlord (KS)                         MCA102013_Landlord              2292 S Airport Rd, Wichita, KS USA 67209              Electric Power                75.19         -        37.59


Landlord (KS)                         MCA122013_Landlord              1601 Airport Rd, Wichita, KS USA 67209                Electric Power              304.41          -       152.21


Landlord (KY)                         119                             600 Terminal Dr, Louisville, KY USA 40209             Electric Power             1,001.62         -       500.81


Landlord (KY)                         705_Landlord                    3700 Crittendon Dr, Louisville, KY USA 40209          Electric Power              458.86          -       229.43


Landlord (KY)                         DTGOP007_Landlord               3114 Loomis Rd, Erlanger, KY USA 41018                Waste Water                2,212.20         -     1,106.10


Landlord (KY)                         HERTZCORP1 (Site 047705)        4000 Terminal Dr Ste 105, Lexington, KY USA 40510     Natural Gas                 271.95          -       135.97


Landlord (MA)                         9049                            242 Mystic Ave, Medford, MA USA 2155                  Number 2 Fuel Oil           104.58          -        52.29


Landlord (MA)                         011549_Landlord                 911 Main St, Woburn, MA USA 1801                      Waste Water                 282.54          -       141.27


Landlord (MA)                         1-06-CU (Landlord)              24 Eliot St, Cambridge, MA USA 2138                   Waste Water                    8.11         -         4.05


Landlord (MA)                         108242022230_Landlord           Boston Logan International Air, Boston, MA USA 2128   Electric Power              854.12          -       427.06


Landlord (MA)                         22932024130_Landlord            60 Lee Burbank Hwy, Revere, MA USA 2151               Electric Power              341.25          -       170.62


Landlord (MA)                         22932024270_Landlord            60 Lee Burbank Hwy, Revere, MA USA 2151               Electric Power              106.12          -        53.06


Landlord (MA)                         22932024970_Landlord            60 Lee Burbank Hwy, Revere, MA USA 2151               Electric Power             4,846.18         -     2,423.09


Landlord (MA)                         22932613010 (Landlord)          60 Lee Burbank Hwy, Revere, MA USA 2151               Waste Water                1,730.49         -       865.24


Landlord (MA)                         23642024120_Landlord            Boston Logan International Air, Boston, MA USA 2128   Electric Power              839.54          -       419.77




                                                                                       Page 66 of 108
                                   Case 20-11218-MFW                        Doc 18                   Filed 05/24/20                          Page 95 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                Utility Provider                   Account Number                                       Address                                      Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Landlord (MA)                         23642024290_Landlord                Boston Logan International Air, Boston, MA USA 2128                Electric Power              103.12          -        51.56


Landlord (MA)                         35762023720 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Electric Power            10,382.87         -     5,191.43


Landlord (MA)                         35762024120 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Electric Power             2,993.44         -     1,496.72


Landlord (MA)                         35762024320 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Electric Power              453.68          -       226.84


Landlord (MA)                         35762024360 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Natural Gas                   94.95         -        47.47


Landlord (MA)                         35762612970 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Waste Water                4,571.42         -     2,285.71


Landlord (MA)                         35762612980 (Landlord) _Water       207 Porter St, Boston, MA USA 2128                                 Water                         13.77         -         6.88


Landlord (MA)                         35762612980 (Landlord)_Wastewater   207 Porter St, Boston, MA USA 2128                                 Waste Water                   13.99         -         6.99


Landlord (MA)                         MARTH02568                          72 AIRPORT RD, VINEYARD HAVEN, MA USA 2568                         Water                       239.44          -       119.72


Landlord (MA)                         TWINC01462                          89 Whalon St, Fitchburg, MA USA 1420                               Waste Water                 220.59          -       110.30


Landlord (MD)                         LEONK20832 (Landlord)               8000 Georgia Ave, Silver Springs, MD USA 20910                     Electric Power              138.03          -        69.01


Landlord (MI)                         77478241_ Landlord                  Detroit Metro Aurport, Detroit, MI USA 48242                       Electric Power              560.44          -       280.22


Landlord (MI)                         78867935 (300007)                   289B Lucas Dr, Detroit, MI USA 48242                               Electric Power            12,740.54         -     6,370.27


Landlord (MI)                         84212583_Landlord                   Detroit Metro Aurport, Detroit, MI USA 48242                       Electric Power             1,724.92         -       862.46


Landlord (MI)                         HERTZ694101 (Landlord)              727 Fly Don't Drive, Traverse City, MI USA 49686                   Electric Power              466.82          -       233.41


Landlord (MN)                         17005 (Landlord)                    4300 Glumack Dr, St Paul, MN USA 55111                             Waste Water                7,858.40         -     3,929.20


Landlord (MN)                         HERTZ538636 (Landlord)              5335 Hwy 52 North, Rochester, MN USA 55901                         Electric Power              317.86          -       158.93


Landlord (MN)                         HERTZ702715 (Landlord)              7600 Helgerson Dr SW, Rochester, MN USA 55902                      Electric Power              183.46          -        91.73


Landlord (MO)                         102 (Landlord)                      10278 Natural Bridge Rd, St Louis, MO USA 63134                    Electric Power                23.50         -        11.75


Landlord (NC)                         6035.002 (Landlord)                 1703 Hall Drive, Richlands, NC USA 28574                           Water                       184.30          -        92.15


Landlord (NC)                         HERTZ186611 (Landlord)              1740 Airport Blvd, Wilmington, NC USA 28405                        Electric Power              335.70          -       167.85


Landlord (NH)                         01-10-2 (Landlord)                  2800 Lafayette Rd, Portsmouth, NH USA 3801                         Electric Power              161.34          -        80.67


Landlord (NJ)                         15023064 (Landlord)                 460 Headquarters Plaza, Morristown, NJ USA 7960                    Water                       864.58          -       432.29

                                                                          Atlantic City International Airport, Egg Harbor Township, NJ USA
Landlord (NJ)                         ACIAHERTZ (Landlord)                                                                                   Electric Power              257.44          -       128.72
                                                                          8234

Landlord (NJ)                         HERTZ000078_Landlord                225 Brae Blvd, Park Ridge, NJ USA 7656                             Solid Waste                    8.48         -         4.24


Landlord (NJ)                         HERTZO25180 (Landlord)              2006 US Hwy 1 North, North Brunswick, NJ USA 8902                  Electric Power              370.34          -       185.17

                                      Landlord_Newmark Grubb Knight
Landlord (NJ)                                                             460 Headquarters Plaza, Morristown, NJ USA 7960                    Electric Power              123.86          -        61.93
                                      Frank_0004_EP

                                      MOOSE08701_Landlord (fka 591212
Landlord (NJ)                                                             1093 Ocean Ave, Lakewood, NJ USA 8701                              Electric Power              158.76          -        79.38
                                      (Landlord)

Landlord (NJ)                         ONEZE07201 (Landlord)               104 Foundry St, Newark City, NJ USA 7105                           Electric Power              614.03          -       307.02


Landlord (NV)                         FA0013632 (Landlord)                4775 Swenson St, Las Vegas, NV USA 89119                           Solid Waste                   18.92         -         9.46


Landlord (NV)                         FA0018479_Landlord                  4775 Swenson St, Las Vegas, NV USA 89119                           Solid Waste                   12.61         -         6.31


Landlord (NY)                         023201 (Landlord)_EP/NG             4200 Genesee St, Buffalo, NY USA 14255                             Electric Power              113.25          -        56.63


Landlord (NY)                         066-HE02 (Landlord)                 310 E. 48th St, Manhattan, NY USA 10017                            Electric Power             2,997.20         -     1,498.60


Landlord (NY)                         100317(Landlord)                    22 LaGuardia Airport, Queens (Flushing), NY USA 11371              Electric Power             4,034.95         -     2,017.48


Landlord (NY)                         100317_AG583UJ (Landlord)           22 LaGuardia Airport, Queens (Flushing), NY USA 11371              Water                      1,943.75         -       971.88


Landlord (NY)                         100317_AYB512UJ (Landlord)          22 LaGuardia Airport, Queens (Flushing), NY USA 11371              Electric Power             1,685.25         -       842.63




                                                                                            Page 67 of 108
                                   Case 20-11218-MFW                    Doc 18                   Filed 05/24/20                    Page 96 of 253


                                                                                                                                                          Avg. Monthly   Deposit   Adequate
                Utility Provider                   Account Number                                   Address                                Utility Type
                                                                                                                                                             Spend       Amount    Assurance


Landlord (NY)                         100317AYB512E7(Landlord)        300 J F Kennedy Airport, Queens, NY USA 11430                Electric Power             7,352.01         -     3,676.00


Landlord (NY)                         101408AYB516E7_Landlord         90-05 25th Ave, Queens, NY USA 11369                         Electric Power             1,147.03         -       573.52


Landlord (NY)                         101408AYB516E7_LandlordWater    90-05 25th Ave, Queens, NY USA 11369                         Electric Power             1,983.15         -       991.57


Landlord (NY)                         101408AYB516UJ_Landlord         340 Jfk Airport, Queens, NY USA 11443                        Water                      1,697.81         -       848.90


Landlord (NY)                         2007288 (Landlord)              22 County Route 78, Middletown, NY USA 10940                 Solid Waste                   12.33         -         6.17


Landlord (NY)                         29642_2319 (Landlord)           310 E. 48th St, Manhattan, NY USA 10017                      Water                         44.44         -        22.22


Landlord (NY)                         HER1013 (Landlord)              276 Sing Sing Rd Ste 8, Horseheads, NY USA 14845             Electric Power              228.01          -       114.00


Landlord (NY)                         HERTZ02301(Landlord)            390 E Jericho Tpke, Smithtown, NY USA 11787                  Electric Power             1,030.84         -       515.42


Landlord (NY)                         HERTZ027730(Landlord)           188 Medford Ave, Patchogue, NY USA 11772                     Electric Power              622.22          -       311.11


Landlord (NY)                         HERTZ191211 (Landlord)          New King St, White Plains, NY USA 10604                      Electric Power                99.03         -        49.51


Landlord (NY)                         HERTZ284800(Landlord)           2111 Empire Blvd, Suite 4, Webster, NY USA 14580             Electric Power              198.45          -        99.23


Landlord (NY)                         HERTZ773914 (Landlord)          1216 Burnet Ave, Syracuse, NY USA 13203                      Water                         34.55         -        17.28


Landlord (NY)                         HERTZC_Landlord                 1025 1st St, New Windsor, NY USA 12553                       Electric Power              223.50          -       111.75


Landlord (NY)                         HERTZC_Water (Landlord)         1025 1st St, New Windsor, NY USA 12553                       Waste Water                   30.26         -        15.13


Landlord (NY)                         HERTZU (Landlord)               New King St, White Plains, NY USA 10604                      Water                       811.88          -       405.94


Landlord (NY)                         P1332068(Landlord)              59 Maple St, Southampton, NY USA 11968                       Electric Power                68.53         -        34.27


Landlord (OH)                         40419_Landlord (NG/W)           4600 International Gateway, Columbus, OH USA 43219           Natural Gas                 123.00          -        61.50


Landlord (OH)                         40497_Landlord (EP)             4600 International Gateway, Columbus, OH USA 43219           Electric Power             1,126.42         -       563.21


Landlord (OH)                         40497_Landlord (NG/W/WW/SW)     4600 International Gateway, Columbus, OH USA 43219           Electric Power             1,341.66         -       670.83


Landlord (OH)                         40497_Landlord (Water- NG)      4600 International Gateway, Columbus, OH USA 43219           Electric Power              474.58          -       237.29


Landlord (OH)                         HERTZ_BowlingGreen_EP           1011 S Main St, Bowling Green, OH USA 43402                  Electric Power              281.33          -       140.67

                                      THEHERTZCORPORATION_Site
Landlord (OH)                                                         11943 Montgomery Rd, Cincinnati, OH USA 45249                Water                         32.83         -        16.42
                                      047980_11943Montgomery

Landlord (OK)                         HERTZ164005 (Landlord)          7727 E Young Pl, Tulsa, OK USA 74115                         Electric Power             2,343.58         -     1,171.79


Landlord (ON)                         003719 (Landlord)               519 York St, London, ON Canada N6B 1R4                       Electric Power              260.88          -       130.44


Landlord (ON)                         1245DANFORTHAVENUE (Landlord)   1245 Danforth Ave, Toronto, ON Canada M4J 1M8                Waste Water                   95.00         -        47.50


Landlord (PA)                         0045-110003 (Landlord)          1528 Paoli Pike, West Chester, PA USA 19380                  Water                         33.25         -        16.62


Landlord (PA)                         113030 (fka 83352)              Pittsburgh International Airport, Pittsburgh, PA USA 15264   Electric Power             1,625.60         -       812.80


Landlord (PA)                         113030_PJ096 (fka 832)          Pittsburgh International Airport, Pittsburgh, PA USA 15264   Electric Power             1,007.58         -       503.79


Landlord (PA)                         113030_PW034 (fka 832)          Pittsburgh International Airport, Pittsburgh, PA USA 15264   Waste Water                 291.63          -       145.81


Landlord (PA)                         51537_(Landlord)                473 Airport Rd, Butler, PA USA 16002                         Electric Power             5,467.14         -     2,733.57


Landlord (PA)                         CADES19153 (Landlord)           6815 Essington Ave, Philadelphia, PA USA 19153               Water                       495.04          -       247.52


Landlord (PA)                         CADES19153 NG (Landlord)        6815 Essington Ave, Philadelphia, PA USA 19153               Natural Gas                1,348.73         -       674.37


Landlord (PA)                         CADES19153_EP (Landlord)        6815 Essington Ave, Philadelphia, PA USA 19153               Electric Power             1,884.78         -       942.39


Landlord (PA)                         GFORC19480_Landlord             2220 E Lincoln Hwy, Coatesville, PA USA 19320                Electric Power              344.07          -       172.04


Landlord (PA)                         HERT114                         3462 Paxton St, Harrisburg, PA USA 17104                     Water                         32.55         -        16.28


Landlord (PA)                         HERTZ(Landlord)                 100 Airport Dr, Middletown, PA USA 17067                     Waste Water                3,799.55         -     1,899.77




                                                                                       Page 68 of 108
                                   Case 20-11218-MFW                              Doc 18                   Filed 05/24/20              Page 97 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
                Utility Provider                    Account Number                                            Address                          Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


Landlord (PA)                         HERTZ581716 (Landlord)                    1425 E High St, Pottstown, PA USA 19464                Waste Water                   43.16         -        21.58


Landlord (PA)                         HERTZ582703 (Landlord)                    327 Lincoln Hwy, Fairless Hills, PA USA 19030          Electric Power              379.72          -       189.86


Landlord (PA)                         HERTZ586701 (Landlord)                    6500 Carlisle Pike, Mechanicsburg, PA USA 17050        Solid Waste                   92.84         -        46.42


Landlord (PR)                         1320 (Landlord)                           Sector Central 15, Carolina, PR Puerto Rico 979        Electric Power             1,037.34         -       518.67


Landlord (PR)                         1320_W (Landlord)                         Sector Central 15, Carolina, PR Puerto Rico 979        Water                      1,459.87         -       729.93


Landlord (PR)                         HERTZ115800 (Landlord)                    Caribbean Airport, Carolina, PR Puerto Rico 979        Water                      1,630.41         -       815.21


Landlord (SC)                         HERTZ186430                               121 Industrial Park Rd, Greer, SC USA 29651            Waste Water                6,865.64         -     3,432.82


Landlord (SK)                         R12350 (Landlord)                         4850 Buffalo Trail, Regina, SK Canada S4W 1A2          Electric Power              944.09          -       472.05


Landlord (TX)                         18735152                                  2930 Preston Rd Ste 920, Frisco, TX USA 75034          Waste Water                   40.24         -        20.12


Landlord (TX)                         000527 (Landlord)                         PO Box 610027, Dallas, TX USA 75261                    Solid Waste                1,636.20         -       818.10


Landlord (TX)                         000628 (Landlord)                         PO Box 610027, Dallas, TX USA 75261                    Water                     10,423.38         -     5,211.69


Landlord (TX)                         002590_Landlord                           7700 Esters Blvd, Irving, TX USA 75063                 Waste Water                   23.52         -        11.76


Landlord (TX)                         002591_Landlord                           3809 S 26Th Ave, Irving, TX USA 75261                  Waste Water                 822.56          -       411.28


Landlord (TX)                         002985_Landlord                           3809 S 26Th Ave, Irving, TX USA 75261                  Solid Waste                 234.68          -       117.34


Landlord (TX)                         005911_Landlord                           3809 & 3839 S 26th Ave, DFW Airport, TX USA 75261      Electric Power             2,111.79         -     1,055.90


Landlord (TX)                         AIR605181 (Landlord)                      67001 Convair Rd, El Paso, TX USA 79925                Electric Power              123.54          -        61.77


Landlord (TX)                         AIR605184 (Landlord)                      6510 Convair Rd, El Paso, TX USA 79925                 Electric Power             1,283.33         -       641.67


Landlord (TX)                         HERTZ073488_Landlord                      10831 Gulf Freeway, Houston, TX USA 77034              Waste Water                   56.98         -        28.49


Landlord (UT)                         HERTZ1520135                              1805 West Riverdale Rd, Roy, UT USA 84067              Electric Power                30.28         -        15.14


Landlord (VA)                         XX-XXXXXXX (Landlord)                     2404 G Ave, Newport News, VA USA 23602                 Electric Power              614.10          -       307.05


Landlord (VA)                         012924_Landlord                           23320 Auto Pilot Dr, Dulles, VA USA 20166              Electric Power             1,105.52         -       552.76


Landlord (VA)                         012926 (Landlord)                         23540 Autopilot Dr, Dulles, VA USA 20166               Electric Power             4,776.88         -     2,388.44


Landlord (VA)                         2819-025000 (Landlord)                    1900 Rio Hill Center, Charlottesville, VA USA 22901    Water                       472.24          -       236.12


Landlord (VA)                         HERTZ583502(Landlord)                     501 S Pickett St, Alexandria, VA USA 22304             Electric Power              344.47          -       172.24


Landlord (VA)                         HERTZ-UTIL(Landlord)                      3843 Dickerson Rd, Charlottesville, VA USA 22911       Electric Power              361.65          -       180.83


Landlord (VA)                         HERTZUTIL_W_WW_103300 (Landlord)          1700 Willingdon Rd, North Saanich, BC Canada V8L 1A1   Waste Water                   94.90         -        47.45


Landlord (WA)                         HERTZ732810 (Landlord)                    1501 8th Ave, Seattle, WA USA 98101                    Waste Water                 308.36          -       154.18


Landlord (WA)                         VADER98168_Landlord                       250 Rainier Ave S, Renton, WA USA 74559                Solid Waste                   70.44         -        35.22


Landlord (WI)                         ISAAC53203(fka HERTZ701120_W )(Landlord) 804 North 4th St, Milwaukee, WI USA 53203               Electric Power              288.36          -       144.18


Landlord (WV)                         MIDOH26104(Landlord)                      Route 31 Airport Rd, Waverly, WV USA 26187             Electric Power                35.49         -        17.75


Landlord (WY)                         00-R045003 (Landlord)                     300 E 8th Ave, Cheyenne, WY USA 82001                  Electric Power                23.19         -        11.60


Lansing Board of Water and Light      4179660008                                3700 Waco Dr, Lansing, MI USA 48906                    Electric Power              495.89          -       247.94


Las Vegas Valley Water District       15591429624                               4775 Swenson St, Las Vegas, NV USA 89119               Water                       422.10          -       211.05


Las Vegas Valley Water District       6250094687-6                              1815 E Sahara Ave, Las Vegas, NV USA 89104             Water                       127.39          -        63.70


Latham Water District                 53019                                     859 Albany Shaker Rd, Latham, NY USA 12211             Water                         44.96         -        22.48


Lee County Utilities                  224394                                    16050 Chamberlin Pkwy, Fort Myers, FL USA 33913        Waste Water                   80.72         -        40.36




                                                                                                  Page 69 of 108
                                   Case 20-11218-MFW                                       Doc 18                   Filed 05/24/20                      Page 98 of 253


                                                                                                                                                                               Avg. Monthly   Deposit   Adequate
                Utility Provider                             Account Number                                            Address                                  Utility Type
                                                                                                                                                                                  Spend       Amount    Assurance


Lee County Utilities                          10574903                                   16070 Chamberlin Pkwy, Fort Myers, FL USA 33913                Water                         48.76         -        24.38


Lee County Utilities                          11823705                                   10991 Terminal Access Rd, Fort Myers, FL USA 33913             Waste Water                 871.85          -       435.93


Lee County Utilities                          0022484-0                                  16070 Chamberlin Pkwy, Fort Myers, FL USA 33913                Waste Water                 263.17          -       131.58


Lee County Utilities                          1095383-4                                  10997 Terminal Access Rd, Fort Myers, FL USA 33913             Waste Water                2,974.62         -     1,487.31


Lee County Utilities                          1184451-1                                  10993 Terminal Access Rd, Fort Myers, FL USA 33913             Waste Water                1,989.44         -       994.72


Lehi City Coporation                          4066391                                    785 East 200 South Ste 4, Lehi, UT USA 84043                   Electric Power              161.89          -        80.95


Lehigh County Authority                       1315                                       3311 Airport Rd, Allentown, PA USA 18109                       Waste Water                 306.77          -       153.39

Lexington Fayette Urban County
                                              221562300                                  1050 Air Freight Dr, Lexington, KY USA 40510                   Waste Water                 854.90          -       427.45
Government (LEXserv)

Lexington Fayette Urban County
                                              0124983300 (fka 11043428-2025150)          4000 Terminal Dr Ste 105, Lexington, KY USA 40510              Waste Water                   55.55         -        27.78
Government (LEXserv)

Lexington Fayette Urban County
                                              0177141302 (fka 11168237-2079020)          3801 Nicholasville Rd, Lexington, KY USA 40503                 Waste Water                   98.33         -        49.16
Government (LEXserv)

Liberty Utilities - New England Gas Company
                                            3.00088E+17                                  1672 Pleasant St, Fall River, MA USA 2723                      Natural Gas                   96.02         -        48.01
of MA

Liberty Utilities (fka Atmos Energy of GA)    67546291-67137720                          2419 Browns Bridge Rd, Gainesville, GA USA 30504               Natural Gas                 124.46          -        62.23


Liberty Utilities (fka National Grid of NH)   4.46407E+15                                488 South Broadway, Salem, NH USA 3079                         Electric Power              149.29          -        74.64


Liberty Utilities (fka National Grid of NH)   4464813844315286 (fka 7733967011)          495 S Broadway, Salem, NH USA 3079                             Electric Power                 4.17         -         2.08


Lincoln Electric System                       800803711                                  5401 O St, Lincoln, NE USA 68510                               Electric Power              237.89          -       118.95


Lincoln Water & Wastewater System             K64000540101                               5401 O St, Lincoln, NE USA 68510                               Waste Water                   34.88         -        17.44


Los Angeles County Public Works               29152487                                   22853 Pacific Coast Hwy, Malibu, CA USA 90265                  Water                         95.90         -        47.95


Los Angeles Dept. of Water and Power          471151000                                  5630 Arbor Vitae St, West Chester, CA USA 90045                Waste Water                3,410.44         -     1,705.22


Los Angeles Dept. of Water and Power          9371151000                                 5630 Arbor Vitae St, West Chester, CA USA 90045                Electric Power              516.74          -       258.37

                                              031 239 0000 (fka 3-44-87476-13117-00-
Los Angeles Dept. of Water and Power                                                     13119 Ventura Boulevard, Studio City, CA USA 91604             Waste Water                   18.21         -         9.10
                                              0000-6-01)

                                              033 929 0000 (fka 3-62-15455-07355-00-
Los Angeles Dept. of Water and Power                                                     7355 Canoga Ave, Canoga Park, CA USA 91303                     Electric Power              240.33          -       120.17
                                              0001-0-01)

                                              0369151000 (FKA
Los Angeles Dept. of Water and Power                                                     9301 Aviation Blvd, Los Angeles, CA USA 90045                  Waste Water                 243.19          -       121.60
                                              4590630709301000000301)

                                              0381151000 (fka 4-55-52266-02519-00-0000-
Los Angeles Dept. of Water and Power                                                    2519 Lincoln Blvd, Venice, CA USA 90291                         Waste Water                   12.20         -         6.10
                                              3-01)

Los Angeles Dept. of Water and Power          063 249 6693                               4730 Eagle Rock Blvd, Los Angeles, CA USA 90041                Electric Power                 1.58         -         0.79

                                              1312390000 (fka 3-44-87476-13119-00-0000-
Los Angeles Dept. of Water and Power                                                    13119 Ventura Boulevard, Studio City, CA USA 91604              Electric Power              303.77          -       151.88
                                              7-01)

Los Angeles Dept. of Water and Power          147 115 1000                               5630 Arbor Vitae St, West Chester, CA USA 90045                Electric Power             6,512.66         -     3,256.33

                                              1762200000 (fka 1-46-48276-00450-00-0000-
Los Angeles Dept. of Water and Power                                                    450 N Lacienega Blvd, Los Angeles, CA USA 90048                 Electric Power              174.41          -        87.21
                                              4-01)

Los Angeles Dept. of Water and Power          223 626 2807                               5802 Van Nuys Blvd, Van Nuys, CA USA 91704                     Electric Power              352.17          -       176.08

                                              2312390000 (fka 3-51-57491-10170-00-0000-
Los Angeles Dept. of Water and Power                                                    10170 Mason Ave, Chatsworth, CA USA 91311                       Electric Power              136.08          -        68.04
                                              5-01)

                                              2820371000 (FKA
Los Angeles Dept. of Water and Power                                                     5733 Arbor Vitae St, Los Angeles, CA USA 90045                 Electric Power             2,235.78         -     1,117.89
                                              4590399605733000000901)

                                              3312390000 (fka 3-57-72147-06728-00-0000-
Los Angeles Dept. of Water and Power                                                    6728 Reseda Blvd, Resdeda, CA USA 91335                         Electric Power              224.72          -       112.36
                                              3-01)

Los Angeles Dept. of Water and Power          353 059 1392                               10603 Venice Blvd, Los Angeles, CA USA 90034                   Electric Power              557.09          -       278.54


Los Angeles Dept. of Water and Power          366 349 6710                               5745 Arbor Vitae St, Westchester (Los Angeles), CA USA 90045   Electric Power             3,083.01         -     1,541.51


Los Angeles Dept. of Water and Power          431 763 1336                               5830 W 96TH ST, WESTCHESTER, CA USA 90045                      Electric Power                 9.78         -         4.89


Los Angeles Dept. of Water and Power          498 286 3378                               1930 S La Cienega Blvd, Los Angeles, CA USA 90034              Electric Power              427.81          -       213.91

                                              5001151000 (fka 4-50-90914-02021-00-0000-
Los Angeles Dept. of Water and Power                                                    2021 Westwood Blvd, Los Angeles, CA USA 90025                   Electric Power              271.27          -       135.63
                                              6-01)




                                                                                                          Page 70 of 108
                                   Case 20-11218-MFW                                   Doc 18                  Filed 05/24/20            Page 99 of 253


                                                                                                                                                                Avg. Monthly   Deposit   Adequate
                Utility Provider                        Account Number                                            Address                        Utility Type
                                                                                                                                                                   Spend       Amount    Assurance

                                         6001151000 (fka 4-59-00868-09000-00-9001-
Los Angeles Dept. of Water and Power                                               9000 Airport Blvd, Los Angeles, CA USA 90045          Waste Water                 563.94          -       281.97
                                         2-01)

                                         700 115 1000 (FKA 4-59-00868-09000-00-
Los Angeles Dept. of Water and Power                                                9000 Airport Blvd, Los Angeles, CA USA 90045         Electric Power            33,321.91         -    16,660.95
                                         9001-3-01)

Los Angeles Dept. of Water and Power     713 412 6912                               10603 Venice Blvd, Los Angeles, CA USA 90034         Water                         14.16         -         7.08


Los Angeles Dept. of Water and Power     747 712 6530                               446 N La Cienega Blvd., Los Angeles, CA USA 90048    Electric Power              206.59          -       103.30


Los Angeles Dept. of Water and Power     749 134 7804                               17024 Devonshire Blvd, Northridge, CA USA 91325      Electric Power              220.14          -       110.07

                                         8001151000 (fka 4-59-00868-09000-00-9002-
Los Angeles Dept. of Water and Power                                               9000 Airport Blvd, Los Angeles, CA USA 90045          Waste Water                9,391.92         -     4,695.96
                                         2-01)

                                         8239290000 (fka 3-50-49931-04426-00-0000-
Los Angeles Dept. of Water and Power                                               4426 Lankershim Blvd, North Hollywood, CA USA 91602   Electric Power              413.29          -       206.64
                                         4-01)

                                         8765500000 (fka 1-45-48117-00361-00-0000-
Los Angeles Dept. of Water and Power                                               361 North La Brea, Los Angeles, CA USA 90036          Electric Power              695.75          -       347.87
                                         8-01)

Los Angeles Dept. of Water and Power     900 115 1000                               9000 Airport Blvd, Los Angeles, CA USA 90045         Waste Water                 995.59          -       497.79


Los Angeles Dept. of Water and Power     923 433 0555                               8900 Bellanca Ave, Westchester, CA USA 90045         Electric Power             3,350.45         -     1,675.22


Los Angeles Dept. of Water and Power     9269151000 (fka 4590630709225009002301) 9225 Aviation Blvd, Los Angeles, CA USA 90045           Electric Power              812.06          -       406.03

                                         9281151000 (fka 4-55-52266-02519-00-0000-
Los Angeles Dept. of Water and Power                                               2519 Lincoln Blvd, Venice, CA USA 90291               Electric Power              202.07          -       101.03
                                         0-01)

                                         9765500000 (fka 1-52-48277-01103-00-0000-
Los Angeles Dept. of Water and Power                                               1103 S La Cienega Blvd, Los Angeles, CA USA 90035     Electric Power              320.76          -       160.38
                                         8-01)

Loudoun Water                            200046476                                  44074 Mercure Circle, Sterling, VA USA 20166         Waste Water                   23.47         -        11.73


Loudoun Water                            200046490                                  44074 Mercure Circle, Sterling, VA USA 20166         Waste Water                 173.70          -        86.85


Loudoun Water                            3.95E+14                                   44074 Mercure Circle, Sterling, VA USA 20166         Waste Water                   39.93         -        19.97


Louisville Gas & Electric Co.            3.50002E+11                                4163 Bardstown Rd, Louisville, KY USA 40218          Electric Power              332.91          -       166.46


Louisville Gas & Electric Co.            3000-1226-2204                             464 Huron Ave, Louisville, KY USA 40209              Electric Power             2,202.29         -     1,101.15


Louisville Gas & Electric Co.            3000-1226-2303                             4165 Bardstown Rd, Louisville, KY USA 40218          Electric Power              736.75          -       368.37


Louisville Gas & Electric Co.            3000-1226-2410                             1215 S Hurstbourne Pky, Louisville, KY USA 40222     Electric Power              411.03          -       205.51


Louisville Gas & Electric Co.            3000-2850-4094                             4826 Preston Hwy, Louisville, KY USA 40213           Electric Power              254.25          -       127.12


Louisville Water Company                 7124018712                                 4163 Bardstown Rd, Louisville, KY USA 40218          Waste Water                 134.62          -        67.31

Louisville Water Company (Metropolitan
                                         5635529                                    4000 Crittenden Dr, Louisville, KY USA 40209         Water                       106.83          -        53.42
Sewer District)

Louisville Water Company (Metropolitan
                                         1389236-9                                  4826 Preston Hwy, Louisville, KY USA 40213           Waste Water                 131.89          -        65.94
Sewer District)

Louisville Water Company (Metropolitan
                                         1831820000_10054526                        4165 Bardstown Rd, Louisville, KY USA 40218          Waste Water                 134.14          -        67.07
Sewer District)

Louisville Water Company (Metropolitan
                                         1831820000_50497822 (fka 0972859-3)        4165 Bardstown Rd, Louisville, KY USA 40218          Waste Water                 253.19          -       126.59
Sewer District)

Louisville Water Company (Metropolitan
                                         3608100000 (fka 0563555-2)                 464 Huron Ave, Louisville, KY USA 40209              Waste Water                1,012.26         -       506.13
Sewer District)

Lower Lackawanna Valley                  1240225893                                 1035 Plane St, Avoca, PA USA 18641                   Water                         50.31         -        25.16


Lubbock Power and Light                  9.41092E+13                                6017 N Pine Ave, Lubbock, TX USA 79403               Electric Power                 8.77         -         4.38


Lubbock Power and Light                  9974940-9921761                            6018 N Pine Ave, Lubbock, TX USA 79403               Electric Power              136.03          -        68.01


Lynn Water Sewer Commission              408530                                     604 Lynnway, Lynn, MA USA 1905                       Waste Water                   11.92         -         5.96


Lynnfield Water District                 408120                                     354 Lynnway, Lynn, MA USA 1901                       Waste Water                   11.31         -         5.65


M&M Sanitation                           4319                                       146 W 83rd St, New York, NY USA 10024                Solid Waste                 117.74          -        58.87


M&M Sanitation                           5189                                       99 Charles St, New York, NY USA 10014                Solid Waste                 117.74          -        58.87


M&M Sanitation                           6240                                       146 W 83rd St, New York, NY USA 10024                Solid Waste                 245.32          -       122.66


Madison Gas & Electric (WI)              20666376                                   4000 International Ln, Madison, WI USA 53704         Electric Power                93.81         -        46.90




                                                                                                     Page 71 of 108
                                   Case 20-11218-MFW                        Doc 18                  Filed 05/24/20               Page 100 of 253


                                                                                                                                                        Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                     Address                          Utility Type
                                                                                                                                                           Spend       Amount    Assurance


Madison Gas & Electric (WI)            23523095                            4000 International Ln, Madison, WI USA 53704          Electric Power                25.79         -        12.90


Madison Gas & Electric (WI)            26326843                            2101 Darwin Rd, Madison, WI USA 53704                 Electric Power             1,971.84         -       985.92


Madison Municipal Services             56623                               2101 Darwin Rd, Madison, WI USA 53704                 Solid Waste                 926.65          -       463.33


Madison Suburban Utility Dist          003.4520.4                          712 Gallatin Pike, Madison, TN USA 37155              Water                          4.57         -         2.28


Mahoning County Sanitary Engrg         001234046 0933440                   7735 Market St, Boardman (Youngstown), OH USA 44512   Waste Water                   38.74         -        19.37


Manatee County Utilities               9652-57090                          5019 14 St West, Bradenton, FL USA 34205              Waste Water                   51.68         -        25.84


Manatee County Utilities               9652-9681                           1121 Access Rd, Sarasota, FL USA 34243                Waste Water                 740.88          -       370.44


Manchester Water Works                 103049-77130                        9 Tailwind Dr, Londonderry, NH USA 3053               Water                       224.82          -       112.41


Manchester Water Works                 33123-22656                         428 South Willow, Manchester, NH USA 3103             Waste Water                   40.55         -        20.27


Manhasset-Lakeville Water District     50108800                            225 Northern Blvd, Great Neck, NY USA 11021           Water                          2.08         -         1.04


Manitoba Hydro                         7.91547E+13                         1577 Erin St, Winnipeg, MB Canada R3E 2T2             Electric Power              709.10          -       354.55


Marietta Power & Water                 37719511732                         1291 Cobb Pkwy, Marietta, GA USA 30062                Waste Water                   86.76         -        43.38


Marietta Power & Water                 101486-11738                        1551 Cobb Parkway South, Marietta, GA USA 30060       Waste Water                2,419.38         -     1,209.69


Marin Municipal Water District         505545                              933 E Francisco Blvd, San Rafael, CA USA 94901        Water                         46.20         -        23.10


Maui Disposal                          7737430-001 (fka 7737430)           Mokuea Place, Honolulu, HI USA 96819                  Solid Waste                2,334.39         -     1,167.19


Maui Disposal                          7737430-003                         946 Mokuea Place, Honolulu, HI USA 96819              Solid Waste                 210.34          -       105.17


Maui Electric Co. (MECO)               2.0201E+11                          Mokuea Place, Honolulu, HI USA 96819                  Electric Power              422.75          -       211.38


Maui Electric Co. (MECO)               2.0201E+11                          946 Mokuea Place, Honolulu, HI USA 96819              Electric Power             3,631.51         -     1,815.76


Maui Electric Co. (MECO)               2.02011E+11                         Mokuea Place, Honolulu, HI USA 96819                  Electric Power              420.08          -       210.04


Maui Electric Co. (MECO)               202010372052 (fka 87009118001)      850 W Mokuea Pl, Kahului, HI USA 96732                Electric Power              803.94          -       401.97


Maui Electric Co. (MECO)               202010372391 (fka 87009119002)      850 W Mokuea Pl, Kahului, HI USA 96732                Electric Power             1,753.36         -       876.68


Maui Electric Co. (MECO)               202010493056 (fka 04008448001)      850 W Mokuea Pl, Kahului, HI USA 96732                Electric Power              844.15          -       422.08


McAllen Public Utilities               001238730050974 (fka 12387350974)   3221 S 10th St, McAllen, TX USA 78503                 Solid Waste                 167.61          -        83.81


McLaughlin Oil Co.                     4259                                333 Amherst, Nashua, NH USA 3063                      Number 2 Fuel Oil           107.38          -        53.69


Medina County Sanitary Eng             1008926                             2825 Medina Rd, Medina, OH USA 44256                  Waste Water                 252.67          -       126.34


Memphis Light Gas and Water (TVA)      00044-1367-1262-962                 1969 Covington Pike, Memphis, TN USA 38128            Electric Power              482.94          -       241.47


Memphis Light Gas and Water (TVA)      00044-1367-1315-829                 7438 Sonic Dr, Memphis, TN USA 38125                  Electric Power              412.71          -       206.35


Memphis Light Gas and Water (TVA)      00044-1367-1390-822                 2734 S Mendenhall, Memphis, TN USA 38115              Electric Power             1,968.19         -       984.09


Memphis Light Gas and Water (TVA)      00044-1367-1420-173                 2303 Democrat Rd, Memphis, TN USA 38132               Electric Power             4,099.94         -     2,049.97


Memphis Light Gas and Water (TVA)      00044-1367-1469-805                 1105 N Houston Levee Rd., Cordova, TN USA 38018       Electric Power              397.13          -       198.57


Memphis Light Gas and Water (TVA)      00044-1367-1550-245                 3623 Airways Bl, Memphis, TN USA 38132                Electric Power             1,310.65         -       655.32


Mesa Consolidated Water District       03209800-123643                     3130 Harbor Blvd, Costa Mesa, CA USA 92626            Water                       245.86          -       122.93


Metro Washington AP Auth               HER100                              600 5th Street, NW, Washington, DC USA 20001          Telecom                     401.70          -       200.85


Metro Washington AP Auth               THC100                              600 5th Street, NW, Washington, DC USA 20001          Telecom                     226.60          -       113.30


Metro Water Services                   48667301                            1315 Vultee Blvd, Nashville, TN USA 37217             Waste Water                   40.40         -        20.20


Metro Water Services                   58723300                            801 Hangar Ln, Nashville, TN USA 37217                Waste Water                 174.47          -        87.24




                                                                                            Page 72 of 108
                                   Case 20-11218-MFW                                   Doc 18                  Filed 05/24/20                Page 101 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                Utility Provider                         Account Number                                            Address                           Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Metro Water Services                       60218301                                   3100 Charlotte Ave, Nashville, TN USA 37209            Waste Water                 586.38          -       293.19


Metro Water Services                       170762301                                  1325 Vultee Blvd, Nashville, TN USA 37217              Waste Water                 580.85          -       290.42


Metro Water Services                       0163347302(fka 0163347301)                 798 Hangar Ln, Nashville, TN USA 37217                 Waste Water                 103.86          -        51.93

                                           Metropolitan Knoxville Airport Authority
Metropolitan Knoxville Airport Authority                                              2055 Alcoa Hwy, Alcoa, TN USA 37701                    Telecom                     847.12          -       423.56
                                           HERTZ

Metropolitan St. Louis Sewer Dist.         3691821                                    8201 N Lindbergh Blvd, Florissant, MO USA 63031        Waste Water                 436.87          -       218.44


Metropolitan St. Louis Sewer Dist.         12279428                                   1400 N Highway 67 St, Florrissant, MO USA 63031        Waste Water                 215.03          -       107.52


Metropolitan St. Louis Sewer Dist.         0313012-7                                  5706 S Lindbergh Blvd, St Louis, MO USA 63123          Waste Water                   60.13         -        30.07


Metropolitan St. Louis Sewer Dist.         0369341-3                                  10278 Natural Bridge Rd, St Louis, MO USA 63134        Waste Water                2,875.22         -     1,437.61


Metropolitan St. Louis Sewer Dist.         0369433-8                                  9477 Aero Space Dr, St Louis, MO USA 63134             Waste Water                 138.94          -        69.47


Metropolitan St. Louis Sewer Dist.         0622244-2                                  14703 Manchester Rd, Ballwin, MO USA 63011             Waste Water                 130.74          -        65.37


Metropolitan Utilities District            1.1E+11                                    2571 S 171st Ct, Omaha, NE USA 68130                   Natural Gas                   65.73         -        32.86


Metropolitan Utilities District            1.1E+11                                    7409 Dodge Street, Omaha, NE USA 68114                 Natural Gas                   70.70         -        35.35


Metropolitan Utilities District            112000242590 (fka101720-1113032)           707 N Fort Crook Rd, Bellevue, NE USA 68123            Natural Gas                 180.86          -        90.43


Metropolitan Utilities District            112000304569 (fka 101720-1230673)          5404 Abbott Dr, Norfolk, NE USA 68110                  Natural Gas                 562.02          -       281.01


Metropolitan Utilities District            112000304593 (fka101720-1230674)           5404 Abbott Dr, Norfolk, NE USA 68110                  Natural Gas                1,559.67         -       779.83


Metropolitan-Edison (FirstEnergy of PA)    1.00015E+11                                100 Airport Dr, Middletown, PA USA 17067               Electric Power              184.01          -        92.01


Metropolitan-Edison (FirstEnergy of PA)    1.00089E+11                                320 Lancaster Ave, Reading, PA USA 19611               Electric Power                87.08         -        43.54


Metropolitan-Edison (FirstEnergy of PA)    100 110 137 807                            303 Arsenal Rd, York, PA USA 17402                     Electric Power              196.06          -        98.03


Mettel                                     0100518304                                 55 Water Street, 32nd floor, New York, NY USA 10041    Telecom                    3,796.40         -     1,898.20


MGage LLC                                  1296                                       470 7th Avenue, 7th Floor, New York, NY USA 10018      Telecom                    5,362.56         -     2,681.28


Miami Dade Co Stormwater Utility (FL)      63792200                                   3670 NW South River Dr, Miami, FL USA 33142            Waste Water                   60.82         -        30.41


Miami Dade Co Stormwater Utility (FL)      93414126                                   3670 NW South River Dr, Miami, FL USA 33142            Waste Water                 600.35          -       300.18


Miami Dade Co Stormwater Utility (FL)      3150573616                                 3670 NW South River Dr, Miami, FL USA 33142            Waste Water                 570.84          -       285.42


Miami Dade Co Stormwater Utility (FL)      8057625973                                 3670 NW South River Dr, Miami, FL USA 33142            Water                         42.11         -        21.06


Miami Dade Co Stormwater Utility (FL)      8764050429                                 3670 NW South River Dr, Miami, FL USA 33142            Waste Water                   65.21         -        32.60


Miami-Dade Water and Sewer Department      5378953200                                 2301 NW 37th Ave, Miami, FL USA 33186                  Waste Water                 101.92          -        50.96


Miami-Dade Water and Sewer Department      6357956406                                 2751 NW 39th Ave, Miami, FL USA 33126                  Waste Water                 565.78          -       282.89


Miami-Dade Water and Sewer Department      7594635076                                 16901 S Dixie Hwy, Miami, FL USA 33157                 Waste Water                 179.10          -        89.55


Miami-Dade Water and Sewer Department      8000000882                                 3900 NW 26th St, Miami, FL USA 33142                   Waste Water                   53.26         -        26.63


Miami-Dade Water and Sewer Department      9820350592                                 7401 SW 40th St, Miami, FL USA 33155                   Waste Water                 117.57          -        58.79


MidAmerican Energy Company of IA           1382095015                                 2308 S Airport Frontage Rd, Des Moines, IA USA 50321   Electric Power              103.76          -        51.88


MidAmerican Energy Company of IA           2029077018                                 9505 18th St SW, Cedar Rapids, IA USA 52404            Natural Gas                   97.30         -        48.65


MidAmerican Energy Company of IA           8314011053                                 2501 Ogden Ave, Sioux City, IA USA 51111               Electric Power              383.32          -       191.66


MidAmerican Energy Company of IA           00530-35077                                426 Hwy 1, Iowa City, IA USA 52246                     Electric Power              160.56          -        80.28


MidAmerican Energy Company of IA           07680-02050                                4726 N Brady St, Davenport, IA USA 52806               Electric Power                67.54         -        33.77


MidAmerican Energy Company of IA           26491-59033                                2302 S Airport Frontage Rd, Des Moines, IA USA 50321   Electric Power              299.82          -       149.91




                                                                                                       Page 73 of 108
                                  Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                      Page 102 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                           Address                              Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


MidAmerican Energy Company of IA          59531-19018                            4726 N Brady St, Davenport, IA USA 52806                     Electric Power              127.98          -        63.99


MidAmerican Energy Company of IA          59580-71034                            2151 Werner Ave NE, Cedar Rapids, IA USA 52402               Natural Gas                   27.20         -        13.60


MidAmerican Energy Company of IA          77381-00046                            4726 N Brady St, Davenport, IA USA 52806                     Electric Power              457.75          -       228.87


MidAmerican Energy Company of IA          78390-08072                            2737 100th St, Urbandale, IA USA 50322                       Electric Power              395.50          -       197.75


Midamerican Energy Company of IL          03990-65091                            2200 69th Ave, Moline (Rock Island County), IL USA 61265     Electric Power                34.15         -        17.08


Midamerican Energy Company of IL          04200-65014                            2200 69th Ave, Moline (Rock Island County), IL USA 61265     Electric Power                46.41         -        23.20


Midamerican Energy Company of IL          11781-36014                            6300 Airport Rd, Moline (Rock Island County), IL USA 61265   Electric Power              213.79          -       106.90


Midamerican Energy Company of IL          86250-59078                            485 Ave Of The Cities, East Moline, IL USA 61244             Electric Power              170.31          -        85.16


Mid-Carolina Electric Cooperative         5800491155                             4016 Fernandina Rd, Columbia, SC USA 29212                   Electric Power              277.95          -       138.98


Mid-Carolina Electric Cooperative         9300029592                             561 Jamil Rd, Columbia, SC USA 29210                         Electric Power             1,669.86         -       834.93


Middle Tennessee Electric Membership (TVA) 2000 1407 5374                        1002A West Main St, Lebanon, TN USA 37087                    Electric Power              163.76          -        81.88


Middle Tennessee Electric Membership (TVA) 2000 4868 9826                        1113 Murfreesboro Rd, Franklin, TN USA 37064                 Electric Power              176.61          -        88.31


Midway Sewer District                     007753-000                             26454 Pacific Highway S, Kent, WA USA 98031                  Waste Water                   49.28         -        24.64


Midway Sewer District                     007922-000                             18625 Desmoines Memorial Dr, Des Moines, WA USA 98148        Waste Water                 205.05          -       102.52


Midwest Energy                            20083735                               609 E 8th, Hays, KS USA 67601                                Electric Power              472.73          -       236.37


Milford Water Company                     201037                                 23 East Main St, Milford, MA USA 1757                        Waste Water                   36.33         -        18.16


Minnesota Energy Resources Corporation    4210635-1                              5335 Hwy 52 North, Rochester, MN USA 55901                   Natural Gas                 133.11          -        66.55


Mishawaka Utilities                       21228175526                            305 E McKinley Ave, Mishawaka, IN USA 46545                  Electric Power              320.94          -       160.47


Mishawaka Utilities                       212281-35394 (fka 146323-35394)        317 E McKinley, Mishawaka, IN USA 46545                      Electric Power              225.15          -       112.58


Mississippi Power                         3477256020                             10495 Highway 49, Gulfport, MS USA 39503                     Electric Power              221.49          -       110.75


Mississippi Power                         39393-68021                            1217 S Frontage Rd, Meridian, MS USA 39301                   Electric Power              347.71          -       173.86


Missouri American Water                   1017-210012925466 (fka 3505739544)     9477 Aero Space Dr, St Louis, MO USA 63134                   Water                       148.35          -        74.17


Missouri American Water                   1017-210012925626                      9477 Aero Space Dr, St Louis, MO USA 63134                   Water                         58.88         -        29.44


Missouri American Water                   1017-210013767625 (fka XX-XXXXXXX-3)   10278 Natural Bridge Rd, St Louis, MO USA 63134              Water                      2,749.20         -     1,374.60


Missouri American Water                   1017-210013767786                      9477 Aero Space Dr, St Louis, MO USA 63134                   Water                       104.71          -        52.36


Missouri American Water                   1017-220001208168                      14703 Manchester Rd, Ballwin, MO USA 63011                   Water                       105.73          -        52.87


Missouri American Water                   1017-220024687047                      1400 N Highway 67 St, Florrissant, MO USA 63031              Water                       320.56          -       160.28

Mobile Area Water and Sewer System
                                          197762300                              312-A Schillinger Rd, Mobile, AL USA 36608                   Waste Water                   31.03         -        15.51
(MAWSS)

Mobile Area Water and Sewer System
                                          205450300                              8400 Airport Blvd, Mobile, AL USA 36608                      Waste Water                1,494.33         -       747.16
(MAWSS)

Mobile Area Water and Sewer System
                                          206474300                              1107 E I-65 Service Rd S, Mobile, AL USA 36606               Waste Water                 273.92          -       136.96
(MAWSS)

Mobile Area Water and Sewer System
                                          215489302                              8400 Airport Blvd, Mobile, AL USA 36608                      Waste Water                   28.09         -        14.04
(MAWSS)

Modesto Irrigation District               25000019509                            300 Motor City Ct, Modesto, CA USA 95356                     Electric Power              799.02          -       399.51


Monroe County Water Authority             66589                                  75 Ajax Rd, Rochester, NY USA 14624                          Water                       587.90          -       293.95


Monterey Regional Water                   10-000003                              2049 Del Monte Blvd, Seaside, CA USA 93955                   Waste Water                   24.58         -        12.29

Montgomery Water Works & Sanitary Sewer
                                        14-0002.307                              217 Bell St, Montgomery, AL USA 36104                        Solid Waste                 147.18          -        73.59
Board

Montgomery Water Works & Sanitary Sewer
                                        267-0487.305                             635 Eastern Blvd, Montgomery, AL USA 36117                   Water                         42.85         -        21.42
Board




                                                                                                  Page 74 of 108
                                   Case 20-11218-MFW                       Doc 18                   Filed 05/24/20                Page 103 of 253


                                                                                                                                                         Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                  Address                           Utility Type
                                                                                                                                                            Spend       Amount    Assurance

Montgomery Water Works & Sanitary Sewer
                                        364-0413.302 (fka 364-0413.300)   4610 Selma Hwy, Montgomery, AL USA 36108                Waste Water                 518.09          -       259.04
Board

Moodmedia                                 919155                          2100 S. IH 35, Suite 200, Austin, TX USA 78704          Telecom                     197.93          -        98.97


Moodmedia                                 1034218                         2100 S. IH 35, Suite 200, Austin, TX USA 78704          Telecom                     106.45          -        53.23


Moodmedia                                 715050                          2100 S. IH 35, Suite 200, Austin, TX USA 78704          Telecom                     114.47          -        57.23


Moodmedia                                 551554                          2100 S. IH 35, Suite 200, Austin, TX USA 78704          Telecom                     469.76          -       234.88


Moon Twp Municipal Authority              401096100                       4124 W Mercury Blvd, Hampton, VA USA 23666              Waste Water                 104.68          -        52.34


Morristown Utility Systems (TVA)          210519-019425                   3965 W Andrew Johnson Hwy, Morristown, TN USA 37814     Solid Waste                   75.57         -        37.79


Mount Pleasant Sewer Utility              007457-000                      6100 Washington Ave, Racine, WI USA 53406               Waste Water                   76.39         -        38.19


Mount Pleasant Waterworks                 6.17151E+13                     2700 Hwy 17 North, Mount Pleasant, SC USA 29464         Waste Water                   57.64         -        28.82


Mount Pleasant Waterworks                 00284000-00119550               1561 Hwy 17 North, Mount Pleasant, SC USA 29464         Waste Water                 388.16          -       194.08


Mountaineer Gas Company                   107563-109558                   169 Airport Rd, Charleston, WV USA 25311                Natural Gas                 227.89          -       113.95


Murfreesboro Electric (TVA)               92753002                        1618 NW Broad St, Murfreesboro, TN USA 37129            Electric Power              212.62          -       106.31


Murfreesboro Electric (TVA)               92753-001                       1794 W Northfield Blvd, Murfreesboro, TN USA 37129      Electric Power              165.19          -        82.60


Murfreesboro Water & Sewer Department     1.30797E+13                     1618 NW Broad St, Murfreesboro, TN USA 37129            Water                          9.79         -         4.89


Murfreesboro Water & Sewer Department     251 2614 04                     1794 W Northfield Blvd, Murfreesboro, TN USA 37129      Waste Water                   74.26         -        37.13


Nashua Waste Water System (NH)            842703                          333 Amherst, Nashua, NH USA 3063                        Waste Water                   16.06         -         8.03


Nashville Electric Service (TVA)          1.76117E+12                     1169 W Main St, Hendersonville, TN USA 37075            Electric Power              899.62          -       449.81


Nashville Electric Service (TVA)          0176117-0072829                 3100 Charlotte Ave, Nashville, TN USA 37209             Electric Power              885.67          -       442.83


Nashville Electric Service (TVA)          0176117-0176000                 801 Hangar Ln, Nashville, TN USA 37217                  Electric Power             2,832.45         -     1,416.23


Nashville Electric Service (TVA)          0176117-0337076                 712 Gallatin Pike, Madison, TN USA 37155                Electric Power                37.60         -        18.80


Nashville Electric Service (TVA)          0176117-0379675                 801 Hangar Ln, Nashville, TN USA 37217                  Electric Power              230.19          -       115.10


Nashville Electric Service (TVA)          0176117-0407948                 783 Bell Rd, Antioch, TN USA 37013                      Electric Power              306.50          -       153.25


Nashville Electric Service (TVA)          0176117-0411409                 798 Hangar Ln, Nashville, TN USA 37217                  Electric Power              755.69          -       377.85


Nashville Electric Service (TVA)          0176117-0432901                 1325 Vultee Blvd, Nashville, TN USA 37217               Electric Power             1,010.80         -       505.40


Nashville Electric Service (TVA)          0176117-0439439                 1181 W Main St, Hendersonville, TN USA 37075            Electric Power              443.97          -       221.98


Natchez Water Works                       11833                           3062 Springdale Rd, Hapeville (Atlanta), GA USA 30354   Solid Waste                   19.92         -         9.96


National Fuel Gas Distribution Co of NY   341893501                       4193 Genesee St, Cheektowaga (Buffalo), NY USA 14225    Natural Gas                 561.87          -       280.93


National Fuel Gas Distribution Co of NY   3417849 10                      4195 Genesee St, Buffalo, NY USA 14225                  Natural Gas                 223.75          -       111.88

National Gas & Oil (AKA The Energy
                                          9914135902                      1071 N 21st St, Newark, OH USA 43055                    Natural Gas                   77.34         -        38.67
Cooperative)

National Grid of MA                       1364717010                      60 Lee Burbank Hwy, Revere, MA USA 2151                 Electric Power             3,134.97         -     1,567.49


National Grid of MA                       1368908062                      33 Bridge St, Salem, MA USA 1970                        Electric Power              523.44          -       261.72


National Grid of MA                       2781559048                      823 Washington St, Auburn, MA USA 1501                  Electric Power              454.71          -       227.36


National Grid of MA                       2887839010                      502 S Main St Suite 1, Randolph, MA USA 2368            Electric Power              222.71          -       111.36


National Grid of MA                       3329757032                      33 Bridge St, Salem, MA USA 1970                        Electric Power                 9.51         -         4.76


National Grid of MA                       6518528031                      604 Lynnway, Lynn, MA USA 1905                          Electric Power             1,073.84         -       536.92


National Grid of MA                       7782633002                      60 Lee Burbank Hwy, Revere, MA USA 2151                 Electric Power              447.17          -       223.59




                                                                                            Page 75 of 108
                                  Case 20-11218-MFW                             Doc 18                  Filed 05/24/20                    Page 104 of 253


                                                                                                                                                                Avg. Monthly   Deposit   Adequate
               Utility Provider                            Account Number                                    Address                             Utility Type
                                                                                                                                                                   Spend       Amount    Assurance


National Grid of MA                          00896-27001                       N2 Pleasant St, Fall River, MA USA 2723                    Electric Power             150.81          -        75.40


National Grid of MA                          14030-89011                       495 Washington St, Weymouth, MA USA 2189                   Electric Power             343.49          -       171.75


National Grid of MA                          28028-27016                       410 Maple St, Marlborough, MA USA 1752                     Electric Power             192.19          -        96.09


National Grid of MA                          39344-43001                       23 East Main St, Milford, MA USA 1757                      Electric Power             177.69          -        88.84


National Grid of MA                          40421-28007                       203 Squire Rd, Revere, MA USA 2151                         Electric Power             240.77          -       120.39


National Grid of MA                          51045-00008                       388 Eastern Ave, Malden, MA USA 2148                       Electric Power             329.27          -       164.63


National Grid of MA                          52031-90028                       1590 Main St, Brockton, MA USA 2301                        Electric Power             811.00          -       405.50


National Grid of MA                          77608-36009                       242 Mystic Ave, Medford, MA USA 2155                       Electric Power             212.50          -       106.25


National Grid of MA                          77646-65024                       354 Lynnway, Lynn, MA USA 1901                             Electric Power             485.78          -       242.89


National Grid of MA                          88515-29003                       561 Park Ave, Worcester, MA USA 1603                       Electric Power             760.35          -       380.18


National Grid of MA                          88735-77030                       644 Washington St, Hanover, MA USA 2339                    Electric Power             118.65          -        59.32


National Grid of MA                          89198-56007                       686 Southern Artery, Quincy, MA USA 2169                   Electric Power             259.19          -       129.60


National Grid of MA                          89570-01024                       1184 Main St, Haverhill, MA USA 1830                       Electric Power             379.03          -       189.52


National Grid of MA (Keyspan - Boston Gas)   4293011000                        33 Bridge St, Salem, MA USA 1970                           Natural Gas                191.59          -        95.80


National Grid of MA (Keyspan - Boston Gas)   4381210133                        154 Tomahawk Dr, Boston, MA USA 2128                       Natural Gas               3,266.95         -     1,633.47


National Grid of MA (Keyspan - Boston Gas)   5203025843                        331 Morse St Ext, Norwood, MA USA 2062                     Natural Gas                191.13          -        95.57


National Grid of MA (Keyspan - Boston Gas)   43314-34541                       354 Lynnway, Lynn, MA USA 1901                             Natural Gas                143.77          -        71.88


National Grid of MA (Keyspan - Boston Gas)   43666-16991                       203 Squire Rd, Revere, MA USA 2151                         Natural Gas                  50.81         -        25.41


National Grid of MA (Keyspan - Boston Gas)   43812-10151                       156 Tomahawk Dr, Boston, MA USA 2128                       Natural Gas                256.45          -       128.23


National Grid of MA (Keyspan - Boston Gas)   43812-10180                       160 Tomahawk Dr, Boston, MA USA 2128                       Natural Gas               2,360.07         -     1,180.03


National Grid of MA (Keyspan - Boston Gas)   44426-27130                       388 Eastern Ave, Malden, MA USA 2148                       Natural Gas                  94.49         -        47.25


National Grid of MA (Keyspan - Boston Gas)   52590-10180                       686 Southern Artery, Quincy, MA USA 2169                   Natural Gas                137.69          -        68.84


National Grid of MA (Keyspan - Colonial Gas) 47024-17991                       170 Middlesex St, Chelmsford, MA USA 1863                  Natural Gas                114.54          -        57.27


National Grid of MA (Keyspan - Colonial Gas) 53926-23414                       3088 Cranberry Hwy, Wareham, MA USA 2571                   Natural Gas                  40.86         -        20.43


National Grid of MA (Keyspan - Essex)        40118-17176                       1184 Main St, Haverhill, MA USA 1830                       Natural Gas                  97.56         -        48.78


National Grid of NY (Keyspan - LI - GEC)     06444-91010                       4750 Sunrise Hwy, Massapequa Park, NY USA 11762            Natural Gas                247.58          -       123.79


National Grid of NY (Keyspan - LI - GEC)     40183-01001 (fka XXX-XX-XXXX-3)   145 W Jericho Turnpike, Huntington Station, NY USA 11746   Natural Gas                186.07          -        93.03


National Grid of NY (Keyspan - LI - GEC)     43769-03001 (fka XXX-XX-XXXX-0)   4300 Johnson Ave, Ronkonkoma, NY USA 11779                 Natural Gas                667.27          -       333.64


National Grid of NY (Keyspan - LI - GEC)     52644-67008 (fka XXX-XX-XXXX-0)   145 W Jericho Turnpike, Huntington Station, NY USA 11746   Natural Gas                571.55          -       285.78


National Grid of NY (Keyspan - LI - GEC)     53556-51003 (fka XXX-XX-XXXX-2)   56 Horton Ave, Lynbrook, NY USA 11563                      Natural Gas                291.36          -       145.68


National Grid of NY (Keyspan - LI - GEC)     75379-80025 (fka XXX-XX-XXXX-3)   125 W John St, Hicksville, NY USA 11801                    Natural Gas                678.25          -       339.13


National Grid of NY (Keyspan - LI - GEC)     76471-72000 (fka XXX-XX-XXXX-2)   3288 Merrick Rd Ste A, Wantagh, NY USA 11793               Natural Gas                169.00          -        84.50


National Grid of NY (Keyspan - LI - GEC)     79355-25006 (fka XXX-XX-XXXX-1)   350 Route 109, West Babylon, NY USA 11704                  Natural Gas                166.04          -        83.02


National Grid of NY (Keyspan - LI - GEC)     79786-58004 (fka XXX-XX-XXXX-2)   Route 109 Republic Airport, Farmingdale, NY USA 11735      Natural Gas                609.14          -       304.57


National Grid of NY (Keyspan - LI - GEC)     81702-69000                       235 W Sunrise Hwy, Freeport, NY USA 11520                  Natural Gas                261.41          -       130.70


National Grid of NY (Keyspan - LI - GEC)     83255-17028                       390 E Jericho Tpke, Smithtown, NY USA 11787                Natural Gas                443.64          -       221.82




                                                                                                Page 76 of 108
                                  Case 20-11218-MFW                         Doc 18                   Filed 05/24/20                Page 105 of 253


                                                                                                                                                         Avg. Monthly   Deposit   Adequate
               Utility Provider                           Account Number                                 Address                          Utility Type
                                                                                                                                                            Spend       Amount    Assurance


National Grid of NY (Keyspan - NYC - BUG)   666702200                      22 LaGuardia Airport, Queens (Flushing), NY USA 11371   Natural Gas                914.75          -       457.37


National Grid of NY (Keyspan - NYC - BUG)   672519631                      90-05 25th Ave, Queens, NY USA 11369                    Natural Gas                563.25          -       281.63


National Grid of NY (Keyspan - NYC - BUG)   1357511510                     340 Jfk Airport, Queens, NY USA 11443                   Natural Gas                304.03          -       152.01


National Grid of NY (Keyspan - NYC - BUG)   1357538610                     300 J F Kennedy Airport, Queens, NY USA 11430           Natural Gas                  84.32         -        42.16


National Grid of NY (Keyspan - NYC - BUG)   1357538731                     90-05 25th Ave, Queens, NY USA 11369                    Natural Gas                549.62          -       274.81


National Grid of NY (Keyspan - NYC - BUG)   06112-74325                    817 Remsen Ave, Brooklyn, NY USA 11236                  Natural Gas                212.76          -       106.38


National Grid of NY (Keyspan - NYC - BUG)   13575-38600                    300 J F Kennedy Airport, Queens, NY USA 11430           Natural Gas               1,533.75         -       766.88


National Grid of NY (Upstate)               7405198108                     Hancock Airport, Syracuse, NY USA 13212                 Natural Gas                127.85          -        63.92


National Grid of NY (Upstate)               8373818232                     635 PLANK RD, CLIFTON PARK, NY USA 12065                Natural Gas                  59.73         -        29.87


National Grid of NY (Upstate)               01110-57115                    364 Troy Schenectady Rd, Latham, NY USA 12110           Electric Power             218.04          -       109.02


National Grid of NY (Upstate)               08552-93159                    1216 Burnet Ave, Syracuse, NY USA 13203                 Electric Power               36.83         -        18.41


National Grid of NY (Upstate)               11651-95103                    Access Rd, North Syracuse, NY USA 13212                 Electric Power             406.22          -       203.11


National Grid of NY (Upstate)               11851-95109                    100 Airport Blvd, North Syracuse, NY USA 13212          Electric Power             157.90          -        78.95


National Grid of NY (Upstate)               21738-18152                    1768 Route 9, Clifton Park, NY USA 12065                Natural Gas                   5.30         -         2.65


National Grid of NY (Upstate)               32062-80134                    818 Central Ave, Albany, NY USA 12206                   Electric Power             213.33          -       106.67


National Grid of NY (Upstate)               54352-94148                    1216 Burnet Ave, Syracuse, NY USA 13203                 Natural Gas                  88.38         -        44.19


National Grid of NY (Upstate)               54931-38010                    1592 State St, Schenectady, NY USA 12304                Electric Power             162.93          -        81.46


National Grid of NY (Upstate)               58886-78130                    859 Albany Shaker Rd, Latham, NY USA 12211              Electric Power            1,294.05         -       647.02


National Grid of NY (Upstate)               62349-79121                    5174 Commercial Dr, New York Mills, NY USA 13417        Electric Power             214.37          -       107.19


National Grid of NY (Upstate)               65952-07146                    1216 Burnet Ave, Syracuse, NY USA 13203                 Electric Power             140.25          -        70.12


National Grid of NY (Upstate)               73851-98100                    Hancock Airport, Syracuse, NY USA 13212                 Natural Gas                534.39          -       267.19


National Grid of NY (Upstate)               79582-40015                    188 Medford Ave, Patchogue, NY USA 11772                Natural Gas                123.95          -        61.98


National Grid of RI                         37466050                       167 Putnam Pike, Johnston, RI USA 2919                  Electric Power            1,309.14         -       654.57


National Grid of RI                         231668009                      400 Silver Spring St, Providence, RI USA 2904           Electric Power             380.30          -       190.15


National Grid of RI                         290988000                      2283 Post Rd, Warwick, RI USA 2888                      Electric Power             508.18          -       254.09


National Grid of RI                         304313068                      167 Putnam Pike, Johnston, RI USA 2919                  Natural Gas                188.41          -        94.20


National Grid of RI                         1284061053                     167 Putnam Pike, Johnston, RI USA 2919                  Electric Power             326.12          -       163.06


National Grid of RI                         2641076004                     25 Lauderdale Blvd, Warwick, RI USA 2886                Electric Power             273.37          -       136.69


National Grid of RI                         2716217008                     40 Senator St, Warwick, RI USA 2888                     Electric Power            2,794.74         -     1,397.37


National Grid of RI                         2790632005                     6585 Post Rd, North Kingstown, RI USA 2852              Electric Power             265.35          -       132.67


National Grid of RI                         2882840004                     520 Reservoir Ave, Cranston, RI USA 2910                Electric Power             307.99          -       154.00


National Grid of RI                         4015405002                     630 Taunton Ave, East Providence, RI USA 2914           Electric Power             374.21          -       187.11


National Grid of RI                         5044096018                     167 Putnam Pike, Johnston, RI USA 2919                  Natural Gas                259.49          -       129.74


National Grid of RI                         5302404007                     2329 Post Rd, Warwick, RI USA 2886                      Electric Power             151.29          -        75.64


National Grid of RI                         6508013014                     2329 Post Rd, Warwick, RI USA 2886                      Electric Power            1,596.22         -       798.11


National Grid of RI                         7908483006                     2329 Post Rd, Warwick, RI USA 2886                      Natural Gas                530.23          -       265.12




                                                                                             Page 77 of 108
                                  Case 20-11218-MFW                               Doc 18                    Filed 05/24/20                 Page 106 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                          Address                            Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


National Grid of RI                       1876977008 (fka 0100054513010240131)   520 Reservoir Ave, Cranston, RI USA 2910                  Natural Gas                 141.15          -        70.57


National Grid of RI                       5417842002 (fka 0100047375520020675)   40 Senator St, Warwick, RI USA 2888                       Natural Gas                 667.20          -       333.60


National Grid of RI                       6737442005 (fka 0100046982410633174)   400 Silver Spring St, Providence, RI USA 2904             Natural Gas                 212.13          -       106.06


National Grid of RI                       6794747001 (fka 0100047377720028386)   630 Taunton Ave, East Providence, RI USA 2914             Natural Gas                   90.44         -        45.22


Nevada Irrigation District                21632-00                               800 E Main St, Grass Valley, CA USA 95945                 Water                         37.81         -        18.90


New England Water Heater Co., Inc. (MA)   408872                                 142 Canal St, Salem, MA USA 1970                          Water                         12.96         -         6.48


New Jersey American Water                 1018210022033975 (fka 5203235543)      2105 US Hwy 22, Union, NJ USA 7083                        Water                         36.10         -        18.05


New Jersey American Water                 1018-210022488292 (FKA XX-XXXXXXX-8)   923 Route 35, Middletown, NJ USA 7748                     Water                         28.68         -        14.34


New Jersey American Water                 1018210026866573 (fka 1817519935)      6 Marlton Pike E, Cherry Hill, NJ USA 8034                Water                         85.46         -        42.73


New Jersey Natural Gas                    22-0006-9047-05                        1772 Hwy 9, Toms River, NJ USA 8755                       Natural Gas                 188.17          -        94.09


New Jersey Natural Gas                    22-0010-0593-48                        923 Route 35, Middletown, NJ USA 7748                     Natural Gas                 111.65          -        55.83


New Mexico Gas Company                    1.15554E+16                            9231 Coors Blvd, Albuquerque, NM USA 87114                Natural Gas                   37.96         -        18.98


New Mexico Gas Company                    016329901-0820724-5                    2010 Cerrillos Rd, Santa Fe, NM USA 87505                 Natural Gas                   55.91         -        27.96


New Mexico Gas Company                    016329901-1185560-9                    3400 University SE, Albuquerque, NM USA 87106             Natural Gas                   74.56         -        37.28


New Mexico Gas Company                    016329901-1187887-1                    3400 University SE, Albuquerque, NM USA 87106             Natural Gas                 314.25          -       157.12


New Mexico Gas Company                    016329901-1188465-9 NG                 3400 University SE, Albuquerque, NM USA 87106             Natural Gas                   71.54         -        35.77


New Mexico Gas Company                    016329901-1188656-8                    3400 University SE, Albuquerque, NM USA 87106             Natural Gas                 262.74          -       131.37


New Mexico Gas Company                    11565452011855595_NG                   3400 University Blvd SE, Albuquerque, NM USA 87106        Natural Gas                   44.59         -        22.30


New York American Water                   1038-220003507342                      1297 Woodfield Rd, Rockville Centre, NY USA 11570         Water                         25.16         -        12.58


Newark Water Office                       571531                                 1281 LOG POND DR, NEWARK, OH USA 43055                    Waste Water                   23.91         -        11.96


Newfoundland Power Inc                    15618846                               1 Airport Rd, Deer Lake, NL(CAN) Canada A8A1A3            Electric Power              262.98          -       131.49


Newfoundland Power Inc                    15618887                               4 Craig Dobbins Way, St Johns, NL(CAN) Canada A1A4Y3      Electric Power              695.72          -       347.86


Newnan Utilities                          520370108471 (FKA_2189910)             250 Bullsboro Dr, Newnan, GA USA 30263                    Electric Power              240.24          -       120.12


Newport News Waterworks                   2E+11                                  4124 W Mercury Blvd, Hampton, VA USA 23666                Waste Water                   59.42         -        29.71


Nicor Gas                                 54094496673                            1350 E Chicago St, Elgin, IL USA 60120                    Natural Gas                   86.99         -        43.49


Nicor Gas                                 57051445831                            9442 W 191st St, Mokena, IL USA 60448                     Natural Gas                   85.73         -        42.87


Nicor Gas                                 74324364707                            3901 N Manheim Rd, Schiller Park, IL USA 60131            Natural Gas                 448.58          -       224.29


Nicor Gas                                 97962938847                            8430 S Cicero Ave, Burbank, IL USA 60459                  Natural Gas                   61.21         -        30.61


Nicor Gas                                 98155375003                            856 North York Rd, Elmhurst, IL USA 60126                 Natural Gas                 189.67          -        94.83


Nicor Gas                                 01-31-31-2257 2                        910 E Ogden Ave, Naperville, IL USA 60563                 Natural Gas                   94.87         -        47.44


Nicor Gas                                 03-62-31-0852 3                        1600 N Mannheim Rd, Stone Park, IL USA 60165              Natural Gas                 119.99          -        60.00


Nicor Gas                                 04-72-67-0836 7                        633 E Roosevelt Rd, Lombard, IL USA 60148                 Natural Gas                   82.72         -        41.36


Nicor Gas                                 0566950000 0                           2170 Mannheim Rd, Des Plaines, IL USA 60018               Natural Gas                1,616.44         -       808.22


Nicor Gas                                 13-61-48-0000 4                        628 West Madison Ave, Oak Park, IL USA 60302              Natural Gas                   58.58         -        29.29


Nicor Gas                                 20-41-58-3388 6                        9100 Trinity Dr. Lot 9, Lake In The Hills, IL USA 60156   Natural Gas                 146.52          -        73.26


Nicor Gas                                 24-02-86-9319 0                        12610 Western Ave, Blue Island, IL USA 60406              Natural Gas                 109.82          -        54.91




                                                                                                   Page 78 of 108
                                  Case 20-11218-MFW                            Doc 18                   Filed 05/24/20                      Page 107 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                      Address                                Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


Nicor Gas                                  26-31-27-5948 8                    1901 Green Bay Rd, Evanston, IL USA 60201                     Natural Gas                128.70          -        64.35


Nicor Gas                                  32-76-87-8621 5                    226 N Bolingbrook Dr., Bolingbrook, IL USA 60440              Natural Gas                136.89          -        68.44


Nicor Gas                                  33-81-49-1578 2                    35 E Plainfield Rd, Countryside, IL USA 60525                 Natural Gas                132.81          -        66.40


Nicor Gas                                  37-59-37-3976 8                    7549 Walton St, Rockford, IL USA 61108                        Natural Gas                  47.01         -        23.50


Nicor Gas                                  38-74-88-5381 9                    555 S Main St, Bourbonnais, IL USA 60914                      Natural Gas                100.76          -        50.38


Nicor Gas                                  41-68-66-3178 3                    1833 Waukegan Rd, Glenview, IL USA 60025                      Natural Gas                109.13          -        54.57


Nicor Gas                                  44-31-72-2957 1                    6348 W 95th St, Oak Lawn, IL USA 60453                        Natural Gas                  72.49         -        36.25


Nicor Gas                                  47-68-07-8869 3                    2400 E Main St Ste 106, St Charles, IL USA 60174              Natural Gas                  76.39         -        38.19


Nicor Gas                                  50-08-22-7436 1                    14166 S Cicero Ave, Crestwood, IL USA 60445                   Natural Gas                  55.64         -        27.82


Nicor Gas                                  50-88-33-9033 3                    254 W 162nd St, South Holland, IL USA 60473                   Natural Gas                  76.47         -        38.23


Nicor Gas                                  52-38-89-1807 1                    902 N Lake St., Aurora, IL USA 60506                          Natural Gas                101.47          -        50.74


Nicor Gas                                  57-96-77-0084 0                    855 W Golf Rd, Schaumburg, IL USA 60194                       Natural Gas                283.07          -       141.53


Nicor Gas                                  75-20-36-0123 4                    2151 W Jefferson St, Joliet, IL USA 60435                     Natural Gas                  76.80         -        38.40


Nicor Gas                                  75-51-28-9956 0                    2020 Sycamore Rd, DeKalb, IL USA 60115                        Natural Gas                  72.35         -        36.17


Nicor Gas                                  93-01-44-6995 6                    2561 Ogden Ave, Downers Grove, IL USA 60515                   Natural Gas                222.13          -       111.07


Nicor Gas                                  93-75-07-5653 3                    11914 S Route 59, Plainfield, IL USA 60585                    Natural Gas                  83.84         -        41.92


Noble Systems Corporation                  10589                              1200 Ashwood Parkway, Suite 300, Atlanta, GA USA 30338-4747   Telecom                   2,844.53         -     1,422.27


Norfolk Airport Authority                  2004340                            2200 Norview Avenue, Norfolk, VA USA 23518                    Telecom                      22.80         -        11.40


North Attleborough Electric Department     004-00023453-01                    424 East Washington St, North Attleboro, MA USA 2760          Electric Power               33.34         -        16.67


North Hudson Sewerage Authority            102949                             1408 Willow Ave, Hoboken, NJ USA 7030                         Waste Water                  23.02         -        11.51


North Hudson Sewerage Authority            102950                             1404 Willow Ave, Hoboken, NJ USA 7030                         Waste Water                  69.75         -        34.87

                                                                              4100 Mendenhall Oaks Parkway, Suite 300, High Point, NC USA
North State Communications                 174412                                                                                           Telecom                    250.09          -       125.05
                                                                              27265

Northeast Ohio Regional Sewer District     555470001                          23196 Miles Rd. Ste A, Bedford Heights, OH USA 44148          Waste Water                166.72          -        83.36


Northeast Ohio Regional Sewer District     1447360001                         18029 Cleveland Ave, Cleveland, OH USA 44135                  Waste Water                573.07          -       286.54


Northeast Ohio Regional Sewer District     4114950003                         5411 Brookpark Rd, Parma, OH USA 44129                        Waste Water                  83.09         -        41.55


Northeast Ohio Regional Sewer District     9649060002                         19025 Maplewood Ave, Cleveland, OH USA 44135                  Waste Water               4,588.97         -     2,294.48


Northern Indiana Public Service (NIPSCO)   135-906-007-9                      1101 North Calumet Ave, Valparaiso, IN USA 46385              Electric Power             315.94          -       157.97


Northern Indiana Public Service (NIPSCO)   149-596-006-3                      1195 E Markland Ave, Kokomo, IN USA 46901                     Natural Gas                  77.23         -        38.62


Northern Indiana Public Service (NIPSCO)   349-596-006-1(fka 492-054-005-7)   317 E McKinley, Mishawaka, IN USA 46545                       Natural Gas                  94.75         -        47.37


Northern Indiana Public Service (NIPSCO)   356-746-003-5                      1195 E Markland Ave, Kokomo, IN USA 46901                     Natural Gas                  94.94         -        47.47


Northern Indiana Public Service (NIPSCO)   357-596-001-5                      725 W Coliseum Blvd, Fort Wayne, IN USA 46808                 Natural Gas                100.32          -        50.16


Northern Indiana Public Service (NIPSCO)   517-596-009-4                      4137 Progress Dr, South Bend, IN USA 46628                    Natural Gas                342.40          -       171.20


Northern Indiana Public Service (NIPSCO)   530-196-002-3                      3811 6th St, Fort Wayne, IN USA 46809                         Natural Gas                233.46          -       116.73


Northern Indiana Public Service (NIPSCO)   545-596-004-5                      3811 6th St, Fort Wayne, IN USA 46809                         Natural Gas                319.14          -       159.57


Northern Indiana Public Service (NIPSCO)   557-596-001-3                      819 W Coliseum Blvd, Fort Wayne, IN USA 46808                 Natural Gas                  98.77         -        49.38


Northern Indiana Public Service (NIPSCO)   786-496-003-7                      305 E McKinley Ave, Mishawaka, IN USA 46545                   Natural Gas                  73.76         -        36.88




                                                                                                Page 79 of 108
                                  Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                Page 108 of 253


                                                                                                                                                          Avg. Monthly   Deposit     Adequate
               Utility Provider                            Account Number                                Address                           Utility Type
                                                                                                                                                             Spend       Amount      Assurance


Northern Kentucky Water District           6111266212                       4204 Dixie Hwy, Erlanger, KY USA 41017                 Water                         25.23         -          12.62


Northern Virginia Electric Cooperative     2833212-000                      44074 Mercure Circle, Sterling, VA USA 20166           Electric Power             2,323.05         -       1,161.52


Northwest Natural Gas Company of OR        15080542                         477 Lancaster Dr NE, Salem, OR USA 97301               Natural Gas                   64.22         -          32.11


Northwest Natural Gas Company of OR        17767088                         10800 Ne Holman St, Portland, OR USA 97220             Natural Gas                 261.11          -         130.55


Northwest Natural Gas Company of OR        30682819                         4190 SW 144th Ave, Beaverton, OR USA 97005             Natural Gas                   46.23         -          23.12


Northwest Natural Gas Company of OR        36819928                         1940 E Powell Blved #shop, Portland, OR USA 97216      Natural Gas                 418.07          -         209.03


Northwest Natural Gas Company of OR        1047663-8                        13985 SW Farmington Rd, Beaverton, OR USA 97005        Natural Gas                 102.55          -          51.27


Northwest Natural Gas Company of OR        238047-5                         9445 NE Airport Way, Portland, OR USA 97220            Natural Gas                 238.42          -         119.21


Northwest Natural Gas Company of OR        2815563-8                        12136 SE Stark St, Portland, OR USA 97216              Natural Gas                 173.50          -          86.75


Northwest Natural Gas Company of OR        3681997-7                        1940 E Powell Blvd #Main, Portland, OR USA 97216       Natural Gas                 363.00          -         181.50


Northwest Natural Gas Company of OR        939783-7                         13727 SW Pacific Hwy Ste 400, Tigard, OR USA 97223     Natural Gas                   79.14         -          39.57


Northwestern Energy (MT)                   30959274                         661 Wongs Way, Belgrade, MT USA 59714                  Electric Power                93.41         -          46.70


Norwood Municipal Light Dept.              2219810979                       319 Morse St., Norwood, MA USA 2062                    Electric Power              244.21          -         122.10


Nova Scotia Power                          5350434                          696 Barnes Dr, Goffs, NS Canada B2T 1K3                Electric Power             1,882.13    2,212.50           -


Nova Scotia Power                          1375175-5                        1919 Upper Water St, Halifax, NS Canada B3J 3J5        Electric Power              121.83     2,212.50           -


NUI Elizabethtown Gas                      8442090500                       770 Caldwell Ave, Union, NJ USA 7083                   Natural Gas                 126.54          -          63.27


NUI Elizabethtown Gas                      8958654565                       1386 Route 22, Lebanon, NJ USA 8833                    Natural Gas                   46.74         -          23.37


NV Energy (Northern Nevada - Sierra Pacific) 1.00003E+18                    1551 National Guard Way, Reno, NV USA 89502            Electric Power             1,383.78         -         691.89


NV Energy (Northern Nevada - Sierra Pacific) 1.00003E+18                    2001 E Plumb Ln, Reno, NV USA 89502                    Electric Power             1,030.76         -         515.38


NV Energy (Northern Nevada - Sierra Pacific) 1.00003E+18                    1995 Vassar St, Suite B, Reno, NV USA 89502            Electric Power              258.93          -         129.47


NV Energy (Northern Nevada - Sierra Pacific) 1.00003E+18                    1540 Terminal Way, Reno, NV USA 89502                  Electric Power                52.36         -          26.18


NV Energy (Northern Nevada - Sierra Pacific) 1.00008E+18                    2001 E Plumb Ln, Reno, NV USA 89502                    Electric Power              782.74          -         391.37

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       4775 Swenson St, Las Vegas, NV USA 89119               Electric Power              670.92          -         335.46
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       4775 Swenson St, Las Vegas, NV USA 89119               Electric Power              594.39          -         297.19
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       1845 E Sahara Ave, Las Vegas, NV USA 89104             Electric Power              146.69          -          73.35
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       1720 E Sahara Ave, Las Vegas, NV USA 89104             Electric Power             1,116.66         -         558.33
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       4588 N Rancho Rd Ste.#4, Las Vegas, NV USA 89130       Electric Power              122.38          -          61.19
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       George Crockett Rd #110, Las Vegas, NV USA 89119       Electric Power             1,933.03         -         966.51
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       5050 Paradise Rd, Las Vegas, NV USA 89119              Electric Power              185.77          -          92.88
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       2860 East Craig Rd, Las Vegas, NV USA 89081            Electric Power              164.57          -          82.29
Power)

NV Energy (Southern Nevada - Nevada        3000101363822291818 (FKA
                                                                            151 N Gibson Rd 110, Henderson, NV USA 89014           Electric Power              138.60          -          69.30
Power)                                     3000013638222918188)

NYC Water Board                            40001-35982-001                  239 E 94th St, New York, NY USA 10128                  Waste Water                 306.36          -         153.18


NYC Water Board                            80001-33170-001                  355 E. 76th St, Manhattan, NY USA 10021                Waste Water                   75.19         -          37.59


NYC Water Board                            80005-31304-001                  4501 20th Ave., Astoria, NY USA 11105                  Waste Water                1,320.82         -         660.41


NYSEG                                      10010616455                      4193 Genesee St, Cheektowaga (Buffalo), NY USA 14225   Electric Power              393.58          -         196.79


NYSEG                                      10016923442                      42 Arbutus Rd, Johnson City, NY USA 13790              Electric Power                15.68         -           7.84




                                                                                             Page 80 of 108
                                   Case 20-11218-MFW                   Doc 18                  Filed 05/24/20                       Page 109 of 253


                                                                                                                                                          Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                Address                                 Utility Type
                                                                                                                                                             Spend       Amount    Assurance


NYSEG                                  10050198919                    635 PLANK RD, CLIFTON PARK, NY USA 12065                      Electric Power               34.44         -        17.22


NYSEG                                  1001-0616-448                  4195 Genesee St, Buffalo, NY USA 14225                        Electric Power             189.70          -        94.85


NYSEG                                  1003-1380-123                  2520 Vestal Pkwy E, Vestal, NY USA 13850                      Electric Power             233.04          -       116.52


NYSEG                                  1003-6721-552                  1768 Route 9, Clifton Park, NY USA 12065                      Electric Power               32.76         -        16.38

Oakland County Water Resources
                                       21232-00                       29319 Grand River Ave, Farmington Hills, MI USA 48336         Solid Waste                  38.77         -        19.39
Commissioner

O'Connell Oil                          5508                           811 Dalton Ave, Pittsfield, MA USA 1201                       Number 2 Fuel Oil          417.47          -       208.74


Ohio Edison (FirstEnergy of OH)        110 008 784 016                5400 Lauby Rd, North Canton, OH USA 44720                     Electric Power             321.95          -       160.97


Ohio Edison (FirstEnergy of OH)        110 031 617 522                4400 Youngstown Warren Rd, Warren, OH USA 44484               Electric Power             130.74          -        65.37


Ohio Edison (FirstEnergy of OH)        110 032 255 082                1545 Brittain Rd, Akron, OH USA 44310                         Electric Power             115.15          -        57.58


Ohio Edison (FirstEnergy of OH)        110 067 462 652                7735 Market St, Boardman (Youngstown), OH USA 44512           Electric Power               83.65         -        41.82


Ohio Edison (FirstEnergy of OH)        110 108 926 715                1235 N Court St, Medina, OH USA 44256                         Electric Power             142.47          -        71.23


Ohio Edison (FirstEnergy of OH)        110 133 576 790                2825 Medina Rd, Medina, OH USA 44256                          Electric Power            1,900.97         -       950.49


Okaloosa Gas District                  2.81863E+11                    1721 N Hwy 85, Eglin, FL USA 32542                            Natural Gas                  18.11         -         9.06


Oklahoma Electric Cooperative          1734311606                     3231 S Meridian Ave, Oklahoma City, OK USA 73119              Electric Power             459.20          -       229.60


Oklahoma Electric Cooperative          1734321600                     3231 S Meridian Ave, Oklahoma City, OK USA 73119              Electric Power             282.79          -       141.40


Oklahoma Gas & Electric of OK          1303366288                     4400 SW 66th St, Oklahoma City, OK USA 73159                  Electric Power            2,250.14         -     1,125.07


Oklahoma Gas & Electric of OK          1308509460                     5530 NW 39, Oklahoma City, OK USA 73122                       Electric Power             771.08          -       385.54


Oklahoma Gas & Electric of OK          1308509486                     5550 NW 39, Oklahoma City, OK USA 73122                       Electric Power             365.91          -       182.95


Oklahoma Gas & Electric of OK          1206867-2                      10401 N Pennsylvania Ave, Oklahoma City, OK USA 73120         Electric Power           22,024.35         -    11,012.17


Oklahoma Gas & Electric of OK          128742059-8                    3300 S Meridian Ave, Oklahoma City, OK USA 73119              Electric Power             616.26          -       308.13


Oklahoma Gas & Electric of OK          1288433-4                      10401 Vineyard Blvd, Oklahoma City, OK USA 73120              Electric Power               28.17         -        14.08


Oklahoma Gas & Electric of OK          131586799-2                    1356 N Interstate Dr, Norman, OK USA 73072                    Electric Power               21.98         -        10.99


Oklahoma Gas & Electric of OK          1320108-2                      5601 NW Expressway, Oklahoma City, OK USA 73132               Electric Power           94,025.69         -    47,012.85


Oklahoma Gas & Electric of OK          1341828-0                      5601 NW Expressway, Oklahoma City, OK USA 73132               Electric Power               27.85         -        13.93


Oklahoma Gas & Electric of OK          1344338-7                      6605 NW Expressway, Oklahoma City, OK USA 73132               Electric Power             327.17          -       163.59


Oklahoma Gas & Electric of OK          2373884-2                      14501 Hertz Quail Springs Pkwy, Oklahoma City, OK USA 73132   Electric Power           28,788.19         -    14,394.10


Oklahoma Gas & Electric of OK          2635373-0                      1306 North Interstate Dr, Norman, OK USA 73069                Electric Power             147.54          -        73.77


Oklahoma Natural Gas (OK)              2.11209E+17                    1306 North Interstate Dr, Norman, OK USA 73069                Natural Gas                  72.64         -        36.32


Oklahoma Natural Gas (OK)              2.11209E+17                    5600 W 66 Hwy, Warr Acres, OK USA 73122                       Natural Gas                368.00          -       184.00


Oklahoma Natural Gas (OK)              2.11209E+17                    5530 NW 39, Oklahoma City, OK USA 73122                       Natural Gas                159.51          -        79.75


Oklahoma Natural Gas (OK)              2.11209E+17                    4400 SW 66th St, Oklahoma City, OK USA 73159                  Natural Gas                233.42          -       116.71


Oklahoma Natural Gas (OK)              210003973 1012658 82           4406 S Memorial, Tulsa, OK USA 74145                          Natural Gas                  77.86         -        38.93


Oklahoma Natural Gas (OK)              210091831 108792582            4945 S Peoria Ave, Tulsa, OK USA 74105                        Natural Gas                  84.27         -        42.14


Oklahoma Natural Gas (OK)              211099143 1785538 73           2110 N 73rd E Ave, Tulsa, OK USA 74115                        Natural Gas                223.54          -       111.77


Oklahoma Natural Gas (OK)              211099337 1095831 73           7727 E Young Pl, Tulsa, OK USA 74115                          Natural Gas                  81.20         -        40.60


Oklahoma Natural Gas (OK)              211099337 1785736 09           7727 E Young Pl, Tulsa, OK USA 74115                          Natural Gas                287.28          -       143.64




                                                                                       Page 81 of 108
                                 Case 20-11218-MFW                      Doc 18                   Filed 05/24/20                      Page 110 of 253


                                                                                                                                                           Avg. Monthly   Deposit   Adequate
              Utility Provider                        Account Number                                 Address                                Utility Type
                                                                                                                                                              Spend       Amount    Assurance


Oklahoma Natural Gas (OK)               211209323 1330268 64           3300 S Meridian Ave, Oklahoma City, OK USA 73119              Natural Gas                209.48          -       104.74


Oklahoma Natural Gas (OK)               211395043 2052306 82           14501 Hertz Quail Springs Pkwy, Oklahoma City, OK USA 73132   Natural Gas                956.15          -       478.08


Omaha Public Power District (NE)        1848780667                     2571 S 171st Ct, Omaha, NE USA 68130                          Electric Power             134.41          -        67.21


Omaha Public Power District (NE)        2281400061                     5406 Abbott Dr, Omaha, NE USA 68110                           Electric Power            1,307.09         -       653.55


Omaha Public Power District (NE)        9814406641                     7409 Dodge Street, Omaha, NE USA 68114                        Electric Power             153.63          -        76.82


Omaha Public Power District (NE)        7569300051_6379725             707 N Fort Crook Rd, Bellevue, NE USA 68123                   Electric Power             199.04          -        99.52


Omaha Public Power District (NE)        7569300051_9856893             5404 Abbott Dr, Norfolk, NE USA 68110                         Electric Power             681.27          -       340.64

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    618 Collins St N, Arlington, TX USA 76011                     Electric Power             249.29          -       124.64
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    7212 Cedar Springs Rd, Dallas, TX USA 75235                   Electric Power            2,578.86         -     1,289.43
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3407 Hawes Ave, Dallas, TX USA 75235                          Electric Power             551.10          -       275.55
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3377 Edwards Ave, Dallas, TX USA 75235                        Electric Power             500.37          -       250.18
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3603 SW H K Dodgen Loop, Temple, TX USA 76502                 Electric Power             528.42          -       264.21
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    24 Pilot Rd, Midland, TX USA 79711                            Electric Power             860.19          -       430.10
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3215 S Southwest Loop 323, Tyler, TX USA 75701                Electric Power             459.93          -       229.96
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    1200 Ross Ave, Dallas, TX USA 75202                           Electric Power             466.39          -       233.20
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3600 Gus Thomasson Rd, Mesquite, TX USA 75150                 Electric Power             219.82          -       109.91
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    233 N Central Expy, Richardson, TX USA 75080                  Electric Power            1,369.41         -       684.70
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3542 Armstrong Dr, Wichita Falls, TX USA 76305                Electric Power               20.95         -        10.47
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3542 Armstrong Dr, Wichita Falls, TX USA 76305                Electric Power                8.67         -         4.33
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    1701 Eldorado Pkwy Suite 200, Mckinney, TX USA 75069          Electric Power             175.15          -        87.58
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    1700 E Airport Fwy, Irving, TX USA 75062                      Electric Power             872.62          -       436.31
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    16250 Midway Rd, Addison, TX USA 75001                        Electric Power             366.43          -       183.22
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    4006 W Plano Parkway, Plano, TX USA 75093                     Electric Power               12.12         -         6.06
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    2930 Preston Rd Ste 920, Frisco, TX USA 75034                 Electric Power             320.21          -       160.11
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3241 Franklin Ave, Midland, TX USA 79701                      Electric Power             184.77          -        92.38
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    4100 E Stan Schlueter Loop, Killeen, TX USA 76542             Electric Power             454.08          -       227.04
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3407 Hawes Ave, Dallas, TX USA 75235                          Electric Power                8.22         -         4.11
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3801 W PRESIDENT GEORGE BUSH, PLANO, TX USA 75093             Electric Power             101.29          -        50.65
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    7212 Cedar Springs Rd, Dallas, TX USA 75235                   Electric Power             437.65          -       218.83
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3809 S 26Th Ave, Irving, TX USA 75261                         Electric Power             741.79          -       370.90
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3830 S 26th Ave, Dallas, TX USA 75261                         Electric Power            8,027.04         -     4,013.52
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3830 S 26th Ave, Dallas, TX USA 75261                         Electric Power            5,107.71         -     2,553.85
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    6901 Green Oaks Rd, Fort Worth, TX USA 76116                  Electric Power               20.93         -        10.46
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    8442 Camp Bowie West Blvd, Fort Worth, TX USA 76116           Electric Power             383.22          -       191.61
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3326 W Mockingbird Ln, Dallas, TX USA 75235                   Electric Power             550.25          -       275.12
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3303 N Central Expwy, Plano, TX USA 75023                     Electric Power             366.25          -       183.12
Company)




                                                                                         Page 82 of 108
                                  Case 20-11218-MFW                             Doc 18                   Filed 05/24/20                          Page 111 of 253


                                                                                                                                                                        Avg. Monthly   Deposit   Adequate
               Utility Provider                       Account Number                                         Address                                     Utility Type
                                                                                                                                                                           Spend       Amount    Assurance

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            8640 East R L Thornton Freeway, Dallas, TX USA 75228              Electric Power             1,226.61         -       613.31
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            7017 Baker Blvd, Richland Hills, TX USA 76118                     Electric Power              307.91          -       153.96
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            1400 E Old Settlers Blvd Ste 100, Round Rock, TX USA 78664-2798   Electric Power              395.92          -       197.96
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            4501 Reese Creek Rd, Killeen, TX USA 76549                        Electric Power                29.89         -        14.94
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            3401 W Airport Fwy, Irving, TX USA 75062                          Electric Power              262.79          -       131.39
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            2909 Forest Ln, Dallas, TX USA 75234                              Electric Power              253.21          -       126.61
Company)

Onepoint Technologies Inc.              SCM-00327280                           2400 Satellite Blvd, Duluth, GA USA 30096                         Waste Water                   40.47         -        20.24


Onondaga County Water Authority         100025-100025                          Hancock Airport, Syracuse, NY USA 13212                           Water                       620.03          -       310.02


Onondaga County Water Authority         100030-100030                          Hancock Airport, Syracuse, NY USA 13212                           Water                         14.97         -         7.48


Onslow Water & Sewer Authority          31503000.00 98                         264 Albert Ellis Airport Rd, Richlands, NC USA 28574              Water                         36.48         -        18.24


Ontario Municipal Utilities Company     2906360600                             3450 E Airport Dr, Ontario, CA USA 91761                          Solid Waste                 143.92          -        71.96


Optimum                                 07870453300015                         One Court Square West, Long Island City, NY USA 11101             Telecom                     362.79          -       181.39


Optimum                                 07876637107011                         One Court Square West, Long Island City, NY USA 11101             Telecom                     312.13          -       156.06


Orange & Rockland Utilities NJ          41966-48043                            228 Route 17 North, Upper Saddle River, NJ USA 7458               Electric Power              456.39          -       228.19


Orange & Rockland Utilities NY          21810-17034                            255 W Route 59, Nanuet, NY USA 10954                              Electric Power              301.05          -       150.52


Orange & Rockland Utilities NY          81036-78028                            22 County Route 78, Middletown, NY USA 10940                      Electric Power              307.08          -       153.54


Orlando Utilities Commission            8805000001                             5400 Lee Vista Blvd, Orlando, FL USA 32812                        Electric Power              808.36          -       404.18


Orlando Utilities Commission            2381400001 (FKA 5969900001)            5387 Butler National Dr, Orlando, FL USA 32812                    Electric Power              327.08          -       163.54


Orlando Utilities Commission            23814000015CR80214                     6050 S SEMORAN BLVD, ORLANDO, FL USA 32812                        Electric Power                 8.52         -         4.26


Orlando Utilities Commission            5969710001_1ZR10693                    5400 Butler National Dr, Orlando, FL USA 32812                    Electric Power             4,164.93         -     2,082.47


Orlando Utilities Commission            5969710001_5ZR20567                    3421 13th St, Orlando, FL USA 32812                               Electric Power              131.71          -        65.85


Orlando Utilities Commission            738971000_15ZR13816                    9124 Jeff Fuqua Blvd N, Orlando, FL USA 32812                     Electric Power              993.71          -       496.86

                                        7389710001_1ZR13110 (fka
Orlando Utilities Commission                                                   9128 Jeff Fuqua Blvd N, Orlando, FL USA 32827                     Electric Power             5,040.93         -     2,520.46
                                        7389710001_1ZR10482)

                                        7389710001_1ZR13527 (fka
Orlando Utilities Commission                                                   9630 Jeff Fuqua Blvd N, Orlando, FL USA 32827                     Electric Power             3,053.04         -     1,526.52
                                        7389710001_1ZR10062)

Orlando Utilities Commission            7389710001_5ZR11766                    139 S Orange Ave, Orlando, FL USA 32801                           Electric Power              411.69          -       205.84


Orlando Utilities Commission            7389710001_78369220                    9115 Jeff Fuqua Blvd N Bldg A-2, Orlando, FL USA 32812            Waste Water                 100.51          -        50.26


Orlando Utilities Commission            8755000001_83196323                    2800 Collingswood Dr., Orlando, FL USA 32809                      Electric Power             1,237.24         -       618.62


Orlando Utilities Commission            8755000001_EP_1ZR13109                 2510 Jetport Dr, Orlando, FL USA 32809                            Electric Power             2,234.53         -     1,117.26


Orlando Utilities Commission            8755000001_EP_1ZR13529                 2510 Jetport Dr, Orlando, FL USA 32809                            Electric Power             1,171.80         -       585.90


Orlando Utilities Commission            8755000001_SW_WW_9201JEFFFUQU          2510 Jetport Dr, Orlando, FL USA 32809                            Solid Waste                 999.48          -       499.74


Orlando Utilities Commission            8755000001_W_WW_75862883               2510 Jetport Dr, Orlando, FL USA 32809                            Electric Power              480.62          -       240.31


Osterman Propane Inc (MA)               31021915                               609 South Street West, Raynham, MA USA 2767                       Propane                     562.65          -       281.33


Pacific Gas & Electric                  8996948845                             4011 PIMIICO DR, PLEASANTON, CA USA 94588                         Electric Power             1,431.78         -       715.89


Pacific Gas & Electric                  0028960401-9(Serv ID:0020566857)       325 Mason St., San Francisco, CA USA 94102                        Electric Power              277.05          -       138.53


Pacific Gas & Electric                  0182390328-9 (Service ID 0182390005)   527 Riverside Ave, Roseville, CA USA 95678                        Natural Gas                 140.28          -        70.14


Pacific Gas & Electric                  0196638240-8(Serv ID:0194177808)       50 Broderick Rd, San Francisco, CA USA 94128                      Electric Power              156.88          -        78.44




                                                                                                 Page 83 of 108
                                  Case 20-11218-MFW                             Doc 18                  Filed 05/24/20                  Page 112 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
               Utility Provider                    Account Number                                           Address                            Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


Pacific Gas & Electric                0196638240-8(Serv ID:195045472)          50 Broderick Rd, San Francisco, CA USA 94128             Electric Power                7.55         -         3.77


Pacific Gas & Electric                0246168290-4(Serv ID:0246168148)         1702 N Vasco Rd., Livermore, CA USA 94551                Natural Gas                  56.90         -        28.45


Pacific Gas & Electric                0473058664-3(Serv ID:0473058177)         1702 N Vasco Rd., Livermore, CA USA 94551                Electric Power             295.30          -       147.65


Pacific Gas & Electric                0492919386-2 (Service ID 0492919453)     2991 Auto Center Circle, Stockton, CA USA 95212          Electric Power               62.10         -        31.05


Pacific Gas & Electric                0534586050-5 ( Service ID 0534586395 )   3646 Telstar Pl Ste#C, Stockton, CA USA 95212            Electric Power             217.49          -       108.75


Pacific Gas & Electric                0536128160-2 ( Service Id 0536128897)    1398 Bryant St, San Francisco, CA USA 94103              Electric Power            1,002.54         -       501.27


Pacific Gas & Electric                0592061934-2                             1320 San Mateo Ave, South San Francisco, CA USA 94080    Electric Power             887.86          -       443.93


Pacific Gas & Electric                1086833238-7 (ID:1086833005)             1815 Bayshore Hwy, Burlingame, CA USA 94010              Electric Power               37.70         -        18.85


Pacific Gas & Electric                1149265698-5 ( Service ID 1149265691)    2801 Jones St, San Francisco, CA USA 94133               Electric Power             202.62          -       101.31


Pacific Gas & Electric                1188891300-8 (Service ID 1188891055)     502 North Hunter St, Stockton, CA USA 95202              Electric Power             593.39          -       296.70


Pacific Gas & Electric                1275192787-7 ( Service ID 1275192650)    8000 Earhart Rd, Oakland, CA USA 94621                   Natural Gas                  20.36         -        10.18

                                      1393859140-4 (Service ID 1393859223
Pacific Gas & Electric                                                         177 S Airport Blvd, South San Francisco, CA USA 94080    Electric Power            8,220.67         -     4,110.33
                                      fka1393859361)

Pacific Gas & Electric                1440223477-8 ( Service ID 1440223234)    15525 Los Gatos Blvd, Suite B, Los Gatos, CA USA 95032   Electric Power             337.85          -       168.92


Pacific Gas & Electric                1440223477-8 ( Service ID 1440223431)    15525 Los Gatos Blvd, Suite B, Los Gatos, CA USA 95032   Natural Gas                  12.39         -         6.19


Pacific Gas & Electric                1752476262-6 ( Service ID 1752476005)    4401 Stevens Creek Blvd, Santa Clara, CA USA 95051       Natural Gas                  87.21         -        43.60


Pacific Gas & Electric                1780633817-8 ( Service ID 1780633005)    686 Soscol Av., Napa, CA USA 94559                       Electric Power             407.10          -       203.55


Pacific Gas & Electric                1780633817-8 ( Service ID 1780633010)    686 Soscol Av., Napa, CA USA 94559                       Natural Gas                  57.57         -        28.78


Pacific Gas & Electric                1873378991-3 ( Service ID 1873378474)    3076 Almaden Expwy, San Jose, CA USA 95118               Natural Gas                  92.02         -        46.01


Pacific Gas & Electric                1873378991-3 ( Service ID 1873378942)    3076 Almaden Expwy, San Jose, CA USA 95118               Electric Power             704.89          -       352.44


Pacific Gas & Electric                2058698547-3 ( Service ID 2058698005)    6455 Franklin Blvd, Sacramento, CA USA 95823             Natural Gas                  60.00         -        30.00


Pacific Gas & Electric                2380512325-6 ( Service ID2380512108)     20519 Mission Blvd, Hayward, CA USA 94541                Electric Power             378.37          -       189.19

                                      2423448737-9 (Serv ID 2423448079 fka
Pacific Gas & Electric                                                         2049 Del Monte Blvd, Seaside, CA USA 93955               Electric Power             201.89          -       100.95
                                      2423448005)

                                      2458548196-3 (ID: 2453124036)(fka
Pacific Gas & Electric                                                         1815 Bayshore Hwy, Burlingame, CA USA 94010              Natural Gas                   7.52         -         3.76
                                      0075156275)

                                      24585481963 (ID: 2459434940)(fka
Pacific Gas & Electric                                                         1815 Bayshore Hwy, Burlingame, CA USA 94010              Electric Power             762.39          -       381.20
                                      0116822939-9)

Pacific Gas & Electric                2525855875-5(Serv ID:2525855821)         724 S State St, Ukiah, CA USA 95482                      Natural Gas                  84.24         -        42.12


Pacific Gas & Electric                2761058022-2 (Service ID: 2761056072)    2400 Webster, Oakland, CA USA 94611                      Electric Power               74.78         -        37.39


Pacific Gas & Electric                2761058022-2 (Service ID: 2761056286)    2400 Webster, Oakland, CA USA 94611                      Natural Gas                  26.40         -        13.20


Pacific Gas & Electric                2761058022-2 (Service ID: 2761056965)    2400 Webster, Oakland, CA USA 94611                      Electric Power             293.12          -       146.56


Pacific Gas & Electric                2969702307-4(Serv ID:2960874263)         2991 Auto Center Circle, Stockton, CA USA 95212          Electric Power            4,930.47         -     2,465.23


Pacific Gas & Electric                2969702307-4(Serv ID:2962282097)         2991 Auto Center Circle, Stockton, CA USA 95212          Natural Gas                253.88          -       126.94


Pacific Gas & Electric                3050125354-3 ( Service ID 3050125005)    3928 Geary Blvd, San Francisco, CA USA 94118             Electric Power             204.94          -       102.47

                                      3101164444-5 (ID:3104111853)(fka ID:
Pacific Gas & Electric                                                         2266 N Main St, Walnut Creek, CA USA 94596               Electric Power             520.19          -       260.09
                                      3101164902)

Pacific Gas & Electric                3101164444-5 (Service ID: 3101164554)    2266 N Main St, Walnut Creek, CA USA 94596               Natural Gas                  36.28         -        18.14


Pacific Gas & Electric                3196959648-0(Serv ID:3199767467)         1730 W 10th St, Antioch, CA USA 94509                    Electric Power             231.42          -       115.71


Pacific Gas & Electric                3293238271 (Service ID 3293238005)       300 Motor City Ct, Modesto, CA USA 95356                 Natural Gas                132.71          -        66.35


Pacific Gas & Electric                3385724060-1(Serv ID:3383027019)         1089 Santa Rosa Ave, Santa Rosa, CA USA 95407            Electric Power             378.97          -       189.48




                                                                                                Page 84 of 108
                                  Case 20-11218-MFW                             Doc 18                   Filed 05/24/20                    Page 113 of 253


                                                                                                                                                                 Avg. Monthly   Deposit   Adequate
               Utility Provider                    Account Number                                            Address                              Utility Type
                                                                                                                                                                    Spend       Amount    Assurance


Pacific Gas & Electric                3385724060-1(Serv ID:3389931751)         1089 Santa Rosa Ave, Santa Rosa, CA USA 95407               Natural Gas                  40.69         -        20.34


Pacific Gas & Electric                3428436947-6 ( Service ID 3428436867)    177 S Airport Blvd, South San Francisco, CA USA 94080       Natural Gas                155.10          -        77.55


Pacific Gas & Electric                3445131723-3 (Service ID: 3445131095)    4525 Ohara Ave, Brentwood, CA USA 94513                     Electric Power             256.92          -       128.46


Pacific Gas & Electric                3445131723-3 (Service ID: 3445131507)    4525 Ohara Ave, Brentwood, CA USA 94513                     Natural Gas                131.12          -        65.56


Pacific Gas & Electric                3543446920-7(Serv ID:3543197507)         4213 Sunset Lane Suite 102, Shingle Springs, CA USA 95682   Electric Power             561.63          -       280.81


Pacific Gas & Electric                3577837395-7 ( Service ID 3577837202)    5074 E Andersen Ave, Fresno, CA USA 93727                   Natural Gas                  21.31         -        10.65


Pacific Gas & Electric                3642832026-5 (ID: 3642832545)            3911 Alemany Blvd, San Francisco, CA USA 94132              Electric Power             208.47          -       104.24


Pacific Gas & Electric                3744504051-4 (Serv ID: 3744504710)       5074 E Anderson Ave, Fresno, CA USA 93727                   Natural Gas                   7.65         -         3.82


Pacific Gas & Electric                3961322987-9 (ID 3961322593)             1700 24th St, Bakersfield, CA USA 93301                     Electric Power             608.45          -       304.23


Pacific Gas & Electric                4139907796-9 (Service ID: 4139907061)    1160 Industrial Ave, Petaluma, CA USA 94952                 Electric Power             383.65          -       191.83


Pacific Gas & Electric                4139907796-9 (Service ID: 4139907600)    1160 Industrial Ave, Petaluma, CA USA 94952                 Natural Gas                160.76          -        80.38


Pacific Gas & Electric                4358604462-0(Serv Id:4358604521)         933 E Francisco Blvd, San Rafael, CA USA 94901              Electric Power             175.62          -        87.81

                                      4402570196-0 (Serv ID:4406070987 fka
Pacific Gas & Electric                                                         725 Riddler Park, San Jose, CA USA 95131                    Electric Power             229.41          -       114.70
                                      4406711739)

Pacific Gas & Electric                4402570196-0(Serv ID:4404098453)         725 Riddler Park, San Jose, CA USA 95131                    Natural Gas                  43.62         -        21.81


Pacific Gas & Electric                44366361556 (Service ID 4436636193)      800 E Main St, Grass Valley, CA USA 95945                   Electric Power             224.13          -       112.07


Pacific Gas & Electric                5011178821-7 (ID 5011178671)             28001 Mission Blvd, Hayward, CA USA 94544                   Electric Power            1,197.24         -       598.62


Pacific Gas & Electric                5025069074-5 (Service ID: 5025069165)    530 B St, Eureka, CA USA 95501                              Electric Power             201.68          -       100.84


Pacific Gas & Electric                5025069074-5 (Service ID: 5025069702)    530 B St, Eureka, CA USA 95501                              Electric Power               19.53         -         9.76


Pacific Gas & Electric                5124459518 (Service ID 5124459052)       3565 Stevens Creek Blvd, Santa Clara, CA USA 95117          Natural Gas                  90.70         -        45.35


Pacific Gas & Electric                5187807431-2 (Service ID 5187807575)     1927 Railroad Ave, Clovis, CA USA 93612                     Electric Power             314.41          -       157.21


Pacific Gas & Electric                5187807431-2 (Service ID 5187807975)     1927 Railroad Ave, Clovis, CA USA 93612                     Natural Gas                129.75          -        64.88


Pacific Gas & Electric                5216531189-6(Serv ID:5217643000)         5520 Scotts Valley Dr, Scotts Valley, CA USA 95066          Electric Power             190.71          -        95.36


Pacific Gas & Electric                52734832216 (Serv ID 5273483587)         1040 The Alameda, San Jose, CA USA 95126                    Natural Gas                  82.84         -        41.42


Pacific Gas & Electric                52734832216 (Serv ID 5273483679)         1040 The Alameda, San Jose, CA USA 95126                    Electric Power             323.08          -       161.54


Pacific Gas & Electric                5471835414-2 ( Service ID 5471835137)    945 Martin Luther King Jr.Way, Merced, CA USA 95340         Natural Gas                   7.50         -         3.75


Pacific Gas & Electric                5471835414-2 ( Service ID 5471835796 )   945 Martin Luther King Jr.Way, Merced, CA USA 95340         Electric Power             128.62          -        64.31


Pacific Gas & Electric                59224777975 (Serv ID 5922477377)         2125 Fulton Ave, Sacramento, CA USA 95825                   Natural Gas                  22.35         -        11.18

                                      5961160956-7 ( Service ID 596116028
Pacific Gas & Electric                                                         132 Center St, Santa Cruz, CA USA 95060                     Electric Power             391.89          -       195.94
                                      fka5961160005)

Pacific Gas & Electric                6264472298-5 ( Service ID 6264472005)    1000 Walsh Ave, Santa Clara, CA USA 95050                   Natural Gas                108.16          -        54.08


Pacific Gas & Electric                6365673653-3(Serv Id:6365673600)         5015 Madison Ave, Sacramento, CA USA 95841                  Natural Gas                  21.48         -        10.74

                                      68196728015fka71794533613(6819672910fk
Pacific Gas & Electric                                                       2601 El Camino Real, Redwood City, CA USA 94063               Electric Power             437.53          -       218.77
                                      a7179453148)

Pacific Gas & Electric                6923814681-0 (Service ID 6923814400)     3550 San Pablo Dam Rd Ste.D, El Sobrante, CA USA 94803      Natural Gas                  68.25         -        34.12


Pacific Gas & Electric                6923814681-0 (Service ID 6923814450)     3550 San Pablo Dam Rd Ste.D, El Sobrante, CA USA 94803      Electric Power             524.21          -       262.11


Pacific Gas & Electric                6971105359-0 (Service ID 6971105220)     840 Ellis St, San Francisco, CA USA 94109                   Electric Power             580.73          -       290.36


Pacific Gas & Electric                7050668640-4 (ID 7050668414)             7046 Mission St, Daly City, CA USA 94014                    Natural Gas                102.20          -        51.10


Pacific Gas & Electric                7050668640-4 (ID: 7050668584)            7046 Mission St, Daly City, CA USA 94014                    Electric Power             380.16          -       190.08




                                                                                                 Page 85 of 108
                                   Case 20-11218-MFW                                  Doc 18                  Filed 05/24/20              Page 114 of 253


                                                                                                                                                                Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                             Address                       Utility Type
                                                                                                                                                                   Spend       Amount    Assurance

                                          7179453361-3 (Service ID:7179453465
Pacific Gas & Electric                                                               1800 Olive Dr, Davis, CA USA 95616                   Electric Power               86.36         -        43.18
                                          fka7179453324)

Pacific Gas & Electric                    7349412338-0 ( Service ID 7349412128)      4855 Hopyard Rd #10, Pleasanton, CA USA 94588        Electric Power             240.49          -       120.24


Pacific Gas & Electric                    7476667758-2 (Service ID: 7476667079)      958 El Camino Real, San Bruno, CA USA 94066          Natural Gas                  34.70         -        17.35


Pacific Gas & Electric                    7476667758-2 (Service ID: 7476667936)      958 El Camino Real, San Bruno, CA USA 94066          Electric Power             298.00          -       149.00


Pacific Gas & Electric                    7636406903-9 (Service ID: 7636406005)      6327 Aviation Dr, Sacramento, CA USA 95837           Natural Gas                404.73          -       202.37


Pacific Gas & Electric                    7801509528-0 (Service ID 7801509005)       1001 Brdway St, Oakland, CA USA 94607                Electric Power             339.58          -       169.79


Pacific Gas & Electric                    7843610219-4 ( Service ID 7843610663 )     1061 San Pablo Ave, Albany, CA USA 94706             Electric Power             231.14          -       115.57


Pacific Gas & Electric                    7994633111-7 (Service ID 7994633797)       5645 Cottle Rd, San Jose, CA USA 95123               Electric Power             175.96          -        87.98


Pacific Gas & Electric                    80057039069 (Serv ID 8005703817)           125 E Auto Center Dr, Fresno, CA USA 93710           Electric Power            1,002.36         -       501.18


Pacific Gas & Electric                    8095102267-4 ( Service ID 8095102073)      2005 Crow Canyon Pl, San Ramon, CA USA 94583         Electric Power             401.10          -       200.55


Pacific Gas & Electric                    8136768931-2 ( Service ID 8136768005)      2005 Crow Canyon Pl, San Ramon, CA USA 94583         Natural Gas                   7.50         -         3.75


Pacific Gas & Electric                    8679260854-8(Serv ID:8679260005)           780 McDonnell Rd, San Francisco, CA USA 94128        Electric Power             366.78          -       183.39


Pacific Gas & Electric                    88699394909 (Serv ID 8869939343)           2491 Monument Blvd, Concord, CA USA 94520            Electric Power             912.36          -       456.18


Pacific Gas & Electric                    9026162708-8 ( Service ID 9026162005)      1901 El Camino Real, Mountain View, CA USA 94040     Electric Power             326.10          -       163.05


Pacific Gas & Electric                    9055649551-4 ( Service ID 9055649149)      1935 N Texas St, Fairfield, CA USA 94533             Electric Power               27.14         -        13.57


Pacific Gas & Electric                    9055649551-4 ( Service ID 9055649519)      1935 N Texas St, Fairfield, CA USA 94533             Electric Power                9.95         -         4.98


Pacific Gas & Electric                    9055649551-4 ( Service ID 9055649880)      1935 N Texas St, Fairfield, CA USA 94533             Natural Gas                  96.41         -        48.20


Pacific Gas & Electric                    9055649551-4 ( Service ID 9055649940)      1935 N Texas St, Fairfield, CA USA 94533             Electric Power             389.47          -       194.73


Pacific Gas & Electric                    9131552527-8 ( Service ID 9131552880)      1450 Oro Dam Blvd E, Ste F, Oroville, CA USA 95966   Electric Power               98.04         -        49.02

                                          9149009243-3 ( Serv ID 9149009469 fka
Pacific Gas & Electric                                                               37063 Fremont Blvd, Fremont, CA USA 94536            Electric Power             834.79          -       417.39
                                          9149009629)

Pacific Gas & Electric                    9149009243-3 ( Service ID 9149009723       37063 Fremont Blvd, Fremont, CA USA 94536            Natural Gas                   7.56         -         3.78


Pacific Gas & Electric                    9182209717-5 ( Service ID 9182209865)      1159 Riley St, Folsom, CA USA 95630                  Natural Gas                  37.44         -        18.72

                                          9455964509-1 (ID: 9455964747 fka
Pacific Gas & Electric                                                               2995 E McKinley Ave, Fresno, CA USA 93703            Electric Power             545.61          -       272.80
                                          9455964543)

Pacific Gas & Electric                    9806530002-6 ( Service ID 9806530005 )     1025 16th St, Sacramento, CA USA 95814               Natural Gas                  32.11         -        16.05


Pacific Gas & Electric                    9830730207-9 (ID: 9830730005)              780 McDonnell Rd, San Francisco, CA USA 94128        Natural Gas                  45.26         -        22.63


Pacific Waste, Inc.                       315                                        Keahole Airport Rd, Kailua-Kona, HI USA 96740        Solid Waste               1,611.10         -       805.55


Pacific Waste, Inc.                       000316(fka 330195)                         Keahole Airport Rd, Kailua-Kona, HI USA 96740        Solid Waste               1,621.39         -       810.69


PacifiCorp of OR (Pacific Power)          5117491001                                 9445 NE Airport Way, Portland, OR USA 97220          Electric Power            1,410.02         -       705.01


PacifiCorp of OR (Pacific Power)          594052480011 (Service ID: 740660599-001)   10800 Ne Holman St, Portland, OR USA 97220           Electric Power            1,528.11         -       764.05


PacifiCorp of OR (Pacific Power)          594052480011_1363222                       10800 Ne Holman St, Portland, OR USA 97220           Electric Power             543.65          -       271.83


PacifiCorp of UT (Rocky Mountain Power)   5117491013                                 952 S 500 W, Bountiful, UT USA 84010                 Electric Power             122.79          -        61.40


PacifiCorp of UT (Rocky Mountain Power)   5117491015                                 1805 West Riverdale Rd, Roy, UT USA 84067            Electric Power               52.20         -        26.10


PacifiCorp of UT (Rocky Mountain Power)   36563026001                                15 S 2400 W, Salt Lake City, UT USA 84116            Electric Power             274.80          -       137.40


PacifiCorp of UT (Rocky Mountain Power)   41952226001                                952 S 500 W, Bountiful, UT USA 84010                 Electric Power            1,986.92         -       993.46


PacifiCorp of UT (Rocky Mountain Power)   41979106001                                4000 W 900 N, Salt Lake City, UT USA 84124           Electric Power               57.21         -        28.60


PacifiCorp of UT (Rocky Mountain Power)   05117491-003 7                             6895 South State St, Midvale, UT USA 84047           Electric Power             223.98          -       111.99




                                                                                                      Page 86 of 108
                                  Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                    Page 115 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                         Address                              Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


PacifiCorp of UT (Rocky Mountain Power)   05117491-005 2                         11483 South State St, Draper, UT USA 84020                 Electric Power              203.96          -       101.98


PacifiCorp of UT (Rocky Mountain Power)   05117491-012 8                         750 S Main St, Salt Lake City, UT USA 84101                Electric Power              403.20          -       201.60


PacifiCorp of UT (Rocky Mountain Power)   05117491-014 4                         1505 W 7800 SST, West Jordan, UT USA 84047                 Electric Power              152.36          -        76.18


PacifiCorp of UT (Rocky Mountain Power)   41979106-002 5                         656 S State St, Orem, UT USA 84058                         Electric Power              154.94          -        77.47


Palm Beach County Utility Dept.           1000001083                             3175 Belvedere Rd, West Palm Beach, FL USA 33406           Waste Water                1,013.24         -       506.62


Palm Beach County Utility Dept.           1000251680                             2600 James L Turnage Blvd, West Palm Beach, FL USA 33406   Waste Water                2,491.60         -     1,245.80


Palm Beach County Utility Dept.           1000637287                             9904 Southern Blvd, Royal Palm Beach, FL USA 33411         Waste Water                   87.81         -        43.91


Palmetto Electric Coop Inc (SC)           92397001                               1 Finch St, Hilton Head, SC USA 29926                      Electric Power              243.02          -       121.51


PCS Communications                        PCS11118D                              1726 Richey St, Pasadena, TX USA 77502                     Telecom                     522.72          -       261.36


PCS Communications                        PCS11118T                              1726 Richey St, Pasadena, TX USA 77502                     Telecom                     362.88          -       181.44


Peabody Municipal Light Plant             801039                                 108 Newbury St, Peabody, MA USA 1960                       Electric Power              164.31          -        82.16


Pearl River Valley EPA                    171873-001                             6152 Highway 98, Hattiesburg, MS USA 39402                 Electric Power              184.13          -        92.07


Pearl River Valley EPA                    171873-002                             6152 Highway 98, Hattiesburg, MS USA 39402                 Electric Power              161.54          -        80.77


PECO Energy Company                       323125177                              555 W Street Rd Unit C, Warminster, PA USA 18974           Electric Power              156.08          -        78.04


PECO Energy Company                       1943501709                             8500 Essington Ave, Philadelphia, PA USA 19153             Electric Power             1,461.59         -       730.80


PECO Energy Company                       6579100809                             7500 Holstein Ave, Philadelphia, PA USA 19153              Electric Power             2,679.63         -     1,339.82


PECO Energy Company                       7734322034                             126 Springton Rd, Upper Darby, PA USA 19082                Electric Power              423.96          -       211.98


PECO Energy Company                       05741-07001                            3554 Street Rd, Bensalem, PA USA 19020                     Electric Power              284.03          -       142.01


PECO Energy Company                       18243-43009                            3554 Street Rd, Bensalem, PA USA 19020                     Electric Power              602.09          -       301.05


PECO Energy Company                       23951-601222                           3554 Street Rd, Bensalem, PA USA 19020                     Electric Power              605.90          -       302.95


PECO Energy Company                       36227-00706                            410 W Ridge Pike, Conshohocken, PA USA 19428               Electric Power              330.94          -       165.47


PECO Energy Company                       39116-14020                            779 Bethlehem Pike, Montgomeryville, PA USA 18936          Electric Power                72.41         -        36.20


PECO Energy Company                       44154-00805                            8201 Bartram Ave, Philadelphia, PA USA 19153               Electric Power              929.28          -       464.64


PECO Energy Company                       48482-97034                            1425 E High St, Pottstown, PA USA 19464                    Electric Power              149.90          -        74.95


PECO Energy Company                       53550-29010                            2300 Castor Ave, Philadelphia, PA USA 19134                Electric Power              278.20          -       139.10


PECO Energy Company                       78976-00603                            1528 Paoli Pike, West Chester, PA USA 19380                Electric Power              176.19          -        88.10


PECO Energy Company                       89205-39017                            330 W Street Rd, Warminster, PA USA 18974                  Electric Power              376.91          -       188.46


PECO Energy Company                       93656-01403                            8800 Essington Ave, Philadelphia, PA USA 19153             Electric Power             1,362.91         -       681.46


Pedernales Electric Cooperative Inc.      200000311148 (fka 1669102800)          251 N Bell #115, Cedar Park, TX USA 78613                  Electric Power              164.70          -        82.35


Penn Power (FirstEnergy of PA)            1.10093E+11                            2304 Wilmington Rd, New Castle, PA USA 16105               Electric Power                40.02         -        20.01


Penn Power (FirstEnergy of PA)            110 054 572 521                        10517 Perry Hwy, Wexford, PA USA 15090                     Electric Power              367.81          -       183.90


Penn Power (FirstEnergy of PA)            110 107 726 447                        10517 Perry Hwy, Wexford, PA USA 15090                     Electric Power                92.38         -        46.19


Pennichuck                                100008427-10527                        333 Amherst, Nashua, NH USA 3063                           Water                         31.76         -        15.88


Pennsylvania American Water               1024-210033777541 (fka XX-XXXXXXX-6)   1035 Plane St, Avoca, PA USA 18641                         Water                       128.84          -        64.42


Pennsylvania American Water               1024210034694656 (fka 2423451729)      360 Kidder St, Wilkes Barre, PA USA 18702                  Water                         24.91         -        12.45


Peoples Energy (North Shore)              0 5000 3672 9426                       9240 S Stony Island, Chicago, IL USA 60617                 Natural Gas                 362.44          -       181.22




                                                                                                  Page 87 of 108
                                  Case 20-11218-MFW                                    Doc 18                  Filed 05/24/20                          Page 116 of 253


                                                                                                                                                                              Avg. Monthly   Deposit   Adequate
               Utility Provider                           Account Number                                            Address                                    Utility Type
                                                                                                                                                                                 Spend       Amount    Assurance


Peoples Energy (North Shore)                0605581939-00002 (fka 3 5000 2509 2480)   181 W Washington St, Chicago, IL USA 60602                       Natural Gas                 330.27          -       165.13


Peoples Energy (North Shore)                0606385873-00001 (fka6 5000 3452 0599)    40 N Skokie Valley Rd, Highland Park, IL USA 60035               Natural Gas                 133.93          -        66.96


Peoples Energy (North Shore)                0607930218-00001 (FKA3 5000 3049 8046)    1440 South Milwaukee Ave, Libertyville, IL USA 60048             Natural Gas                   89.03         -        44.51


Peoples Energy (North Shore)                0610474491-00001 (fka 7 5000 5605 9309)   4621 West Belmont Ave, Chicago, IL USA 60641                     Natural Gas                 529.30          -       264.65


Peoples Energy (North Shore)                1 5000 7101 4358                          3849 N Western Ave, Chicago, IL USA 60618                        Natural Gas                   77.07         -        38.53


Peoples Energy (North Shore)                3 5000 5313 2378                          401 North State St, Chicago, IL USA 60610                        Natural Gas                   90.48         -        45.24


Peoples Energy (North Shore)                5 5000 2832 3230                          5259 S Archer Ave, Chicago, IL USA 60632-4731                    Natural Gas                1,550.84         -       775.42

                                                                                      O'Hare Airport (AKA 10000 Bessie Coleman Dr), Chicago, IL USA
Peoples Gas Light & Coke Co.                0603459955-00002 (fka 8500012431262)                                                                       Natural Gas                 342.64          -       171.32
                                                                                      60666

                                                                                      O'Hare Airport (AKA 10000 Bessie Coleman Dr), Chicago, IL USA
Peoples Gas Light & Coke Co.                0603459955-00003 (fka 8500027186100)                                                                       Natural Gas                2,099.54         -     1,049.77
                                                                                      60666

Peoples Gas Light & Coke Co.                060596509600001 (fka 1500012431408)       1000 Bessie Coleman Dr, Chicago, IL USA 60666                    Natural Gas                 236.36          -       118.18


Peoples Gas Light & Coke Co.                0611521332-00001 (fka 6500068110012)      5050 N Lincoln Ave, Chicago, IL USA 60625                        Natural Gas                 190.49          -        95.25

Peoples Natural Gas (FKA Dominion Peoples
                                            2.1E+11                                   5105 State Rte 30, Greensburg, PA USA 15601                      Natural Gas                   56.55         -        28.27
Gas of PA)

Peoples Natural Gas (FKA Dominion Peoples
                                            2.10001E+11                               5105 State Rte 30, Greensburg, PA USA 15601                      Natural Gas                 104.08          -        52.04
Gas of PA)

Peoples Natural Gas (FKA Dominion Peoples
                                            2.10001E+11                               5200 University Blvd, Coraopolis (Moon Township), PA USA 15108   Natural Gas                 463.35          -       231.68
Gas of PA)

Peoples Natural Gas (FKA Dominion Peoples
                                            2.10003E+11                               1318 5th Ave, Pittsburgh, PA USA 15219                           Natural Gas                 131.86          -        65.93
Gas of PA)

Peoples Natural Gas (FKA Equitable Gas
                                            6.19982E+12                               5634 Baum Blvd, Pittsburgh, PA USA 15206                         Natural Gas                 121.19          -        60.59
Company)

Pepco of MD                                 50020309022                               8000 Georgia Ave, Silver Springs, MD USA 20910                   Electric Power                47.28         -        23.64


Pepco of MD                                 55019802440                               4520 St Barnabas Rd, Temple Hills, MD USA 20748                  Electric Power              373.54          -       186.77


Pepco of MD                                 5002 1278 697                             8000 Georgia Ave, Silver Springs, MD USA 20910                   Electric Power              143.05          -        71.53


Pepco of MD                                 55019099237 (fka 2016 6246 33)            1319D Rockville Pike, Rockville, MD USA 20852                    Electric Power              366.14          -       183.07


Peterborough Utilities Services             20507132434                               975 Clonsilla Ave, Peterborough, ON Canada K9J5Y2                Electric Power                97.77         -        48.88


Peterborough Utilities Services             210896-32434                              975 Clonsilla Ave, Peterborough, ON Canada K9J5Y2                Waste Water                   34.32         -        17.16


Petro commercial services                   106544155                                 44074 Mercure Circle, Sterling, VA USA 20166                     Number 2 Fuel Oil           131.80          -        65.90


Petroleum Service Co (PA)                   HERTZ (fka 3830900)                       1035 Plane St, Avoca, PA USA 18641                               Number 2 Fuel Oil             63.96         -        31.98


Philadelphia Gas Works                      482191385                                 7500 Holstein Ave, Philadelphia, PA USA 19153                    Natural Gas                1,501.17         -       750.59


Philadelphia Gas Works                      753652185                                 8201 Bartram Ave, Philadelphia, PA USA 19153                     Natural Gas                1,620.86         -       810.43


Philadelphia Gas Works                      864574185                                 2313 E Venango St H, philadelphia, PA USA 19134                  Natural Gas                 154.35          -        77.17


Philadelphia Gas Works                      7125011951                                8500 Essington Ave, Philadelphia, PA USA 19153                   Natural Gas                 353.82          -       176.91


Philadelphia Gas Works                      4125011927 (Sa ID:9961789682)             8910 Essington Ave, Philadelphia, PA USA 19153                   Natural Gas                1,677.33         -       838.66


Phoenix- Mesa Gateway Airport Authority     HERTZ0001                                 6033 S Sossaman Rd, Mesa, AZ USA 85212                           Telecom                       41.96         -        20.98


Pico Water District                         32-0320-000                               8534 Whittier Blvd, Pico Rivera, CA USA 90660                    Water                         68.69         -        34.35


Piedmont Natural Gas Company of NC          1.00336E+12                               1490 Peters Creek Pkwy, Winston Salem, NC USA 27103              Natural Gas                 143.99          -        71.99


Piedmont Natural Gas Company of NC          2.00055E+12                               6325 Airport Pkwy, Greensboro, NC USA 27409                      Natural Gas                 466.43          -       233.22


Piedmont Natural Gas Company of NC          5.00015E+12                               9218 South Boulevard, Charlotte, NC USA 28134                    Natural Gas                   51.07         -        25.53


Piedmont Natural Gas Company of NC          5.00015E+12                               5945 Cliffdale Rd #1110, Fayetteville, NC USA 28314              Natural Gas                   38.90         -        19.45


Piedmont Natural Gas Company of NC          5.00015E+12                               1619 Westover Terreance, Greensboro, NC USA 27408                Natural Gas                   47.78         -        23.89




                                                                                                       Page 88 of 108
                                   Case 20-11218-MFW                         Doc 18                  Filed 05/24/20              Page 117 of 253


                                                                                                                                                        Avg. Monthly   Deposit   Adequate
                Utility Provider                           Account Number                                Address                         Utility Type
                                                                                                                                                           Spend       Amount    Assurance


Piedmont Natural Gas Company of NC           8.0018E+12                     5125 South Blvd, Charlotte, NC USA 28217             Natural Gas                   37.42         -        18.71


Piedmont Natural Gas Company of NC           9.00255E+12                    6141 E Independence Blvd, Charlotte, NC USA 28212    Natural Gas                   77.27         -        38.64


Piedmont Natural Gas Company of NC           9.00255E+12                    229 US Highway 70 SE, Hickory, NC USA 28602          Natural Gas                 143.26          -        71.63


Piedmont Natural Gas Company of NC           9.00255E+12                    3500 E Independence Bldv, Charlotte, NC USA 28205    Natural Gas                   46.20         -        23.10


Piedmont Natural Gas Company of SC           579635003                      518 E North St, Greenville, SC USA 29601             Natural Gas                   81.24         -        40.62


Piedmont Natural Gas of TN (Nashville Gas)   4.00353E+12                    1325 Vultee Blvd, Nashville, TN USA 37217            Natural Gas                 153.64          -        76.82


Piedmont Natural Gas of TN (Nashville Gas)   9.00255E+12                    798 Hangar Ln, Nashville, TN USA 37217               Natural Gas                 135.25          -        67.63


Pinellas County Utilities                    1.00107E+11                    15176 Us Hwy 19 North, Clearwater, FL USA 33764      Water                         45.18         -        22.59


Pinellas County Utilities                    1.00109E+11                    13720 Roosevelt Blvd, Clearwater, FL USA 33762       Solid Waste                 729.79          -       364.90


Pinellas County Utilities                    1.00111E+11                    5005 Gulf Blvd, St Petersburg, FL USA 33706          Waste Water                 296.40          -       148.20


Pittsburgh Water & Sewer Authority           5000303-1208154                1318 5th Ave, Pittsburgh, PA USA 15219               Waste Water                 137.52          -        68.76


Pittsfield Charter Township                  WAS1-004663-0000-06            4663 Washtenaw Ave, Ann Arbor, MI USA 48108          Waste Water                   60.65         -        30.33


Point Bay Fuel, Inc.                         66837                          1093 Ocean Ave, Lakewood, NJ USA 8701                Number 2 Fuel Oil           166.33          -        83.17


Port of Oakland                              3920-3923                      9351 Earhart Rd, Oakland, CA USA 94621               Electric Power             4,277.29         -     2,138.64


Portland General Electric                    8132881952                     1940 E Powell Blvd Unit A, Gresham, OR USA 97080     Electric Power                21.79         -        10.90


Portland General Electric                    8153523606                     1940 E Powell Blvd Unit A, Gresham, OR USA 97080     Electric Power             2,148.77         -     1,074.38


Portland General Electric                    3.83634E+11                    477 Lancaster Dr NE, Salem, OR USA 97301             Electric Power              147.76          -        73.88


Portland General Electric                    1.27402E+12                    13985 SW Farmington Rd, Beaverton, OR USA 97005      Electric Power              235.96          -       117.98


Portland General Electric                    1.27402E+12                    17185 SE McLoughlin Blvd, Milwaukee, OR USA 97267    Electric Power              152.49          -        76.24


Portland General Electric                    1.27402E+12                    13727 SW Pacific Hwy Ste 400, Tigard, OR USA 97223   Electric Power              175.35          -        87.67


Portland General Electric                    3.83634E+12                    12136 SE Stark St, Portland, OR USA 97216            Electric Power              320.93          -       160.46


Portland General Electric                    3.83635E+12                    4190 SW 144th Ave, Beaverton, OR USA 97005           Electric Power              755.54          -       377.77


Portland General Electric                    5.00859E+12                    330 SW Pine St, Portland, OR USA 97204               Electric Power              169.30          -        84.65


Portland Water District                      126971-01                      1001 Westbrook St, Portland, ME USA 4102             Waste Water                 983.72          -       491.86

PotomacEdison fka Allegheny Power of MD
                                             1.10096E+11                    5732 Buckeystown Pike, Frederick, MD USA 21704       Electric Power              158.52          -        79.26
(FirstEnergy of MD)

PotomacEdison fka Allegheny Power of MD
                                             1.10096E+11                    5732 Buckeystown Pike, Frederick, MD USA 21704       Electric Power              100.83          -        50.42
(FirstEnergy of MD)

PotomacEdison fka Allegheny Power of MD
                                             110 108 330 553                23 S Colonial Dr, Hagerstown, MD USA 21740           Electric Power                88.97         -        44.49
(FirstEnergy of MD)

PPL Electric Utilities                       4274073124                     6500 Carlisle Pike, Mechanicsburg, PA USA 17050      Electric Power                49.50         -        24.75


PPL Electric Utilities                       14491-08044                    930 Wyoming Ave, Scranton, PA USA 18509              Electric Power                46.87         -        23.44


PPL Electric Utilities                       55090-12001                    3311 Airport Rd, Allentown, PA USA 18109             Electric Power              170.37          -        85.19


PPL Electric Utilities                       57580-34057                    360 Kidder St, Wilkes Barre, PA USA 18702            Electric Power                90.16         -        45.08


PPL Electric Utilities                       88231-35055                    3180 Route 611, Bartonsville, PA USA 18321           Electric Power              168.60          -        84.30


PPL Electric Utilities                       93101-16001                    1035 Plane St, Avoca, PA USA 18641                   Electric Power                89.99         -        44.99


PPL Electric Utilities                       93792-05034                    3462 Paxton St, Harrisburg, PA USA 17104             Electric Power              127.86          -        63.93


PREPA                                        1495119152                     830 Ave Hostos, Mayaguez, PR Puerto Rico 907         Electric Power              156.76          -        78.38


PREPA                                        3434832000                     Entrada Base Muniz, Carolina, PR Puerto Rico 979     Electric Power             4,448.34         -     2,224.17




                                                                                             Page 89 of 108
                                  Case 20-11218-MFW                                 Doc 18                   Filed 05/24/20                   Page 118 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
               Utility Provider                       Account Number                                             Address                              Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


Progressive Waste Solutions (AB)         7420-005678-0000 (fka 63600567800000003) 4735 36th St E, Nisku, AB Canada T9E 0V4                    Solid Waste                1,191.38         -       595.69

                                         7420-005678-0000-0004 (fka
Progressive Waste Solutions (AB)                                                   8624 53rd Ave NW, Edmonton, AB Canada T6E 5G2              Solid Waste                 165.67          -        82.83
                                         63600567800000004)

Progressive Waste Solutions (AB)         7420-005679-0000 (fka 6360056790000)      17610 102 Ave, Edmonton, AB Canada T5S 1H5                 Solid Waste                 309.63          -       154.81


Progressive Waste Solutions of FL, Inc   6440017083 (fka 0084017083)               16211 Nw 57Th Ave, Miami Gardens, FL USA 33014             Solid Waste                 617.06          -       308.53


Progressive Waste Solutions of FL, Inc   6440-030495 (fka 0084030495)              3670 NW South River Dr, Miami, FL USA 33142                Solid Waste                1,374.41         -       687.21


Providence Water                         218232                                    366 Silver Spring St, Providence, RI USA 2904              Water                         12.79         -         6.40


PSE&G                                    4200713608                                900 Doremus Ave, Newark, NJ USA 7114                       Electric Power             8,299.64         -     4,149.82


PSE&G                                    6504425108                                770 Caldwell Ave, Union, NJ USA 7083                       Electric Power              302.55          -       151.28


PSE&G                                    6568973408                                Newark Airport, Building 38, Newark, NJ USA 7114           Electric Power             2,880.66         -     1,440.33


PSE&G                                    6570510509                                Newark Airport Building 26, Newark, NJ USA 7114            Natural Gas                 683.64          -       341.82


PSE&G                                    6646512205                                2006 US Hwy 1 North, North Brunswick, NJ USA 8902          Electric Power              312.05          -       156.03


PSE&G                                    6734810704                                3 Brewster Rd, Newark City, NJ USA 7114                    Natural Gas                1,304.04         -       652.02


PSE&G                                    7041319318                                6 Marlton Pike E, Cherry Hill, NJ USA 8034                 Electric Power              289.64          -       144.82


PSE&G                                    7068874401                                6801 Kennedy Blvd, North Bergen, NJ USA 7047               Electric Power                71.02         -        35.51


PSE&G                                    7109970000                                360 River St, Hackensack, NJ USA 7601                      Electric Power              492.06          -       246.03


PSE&G                                    7200419508                                2064 Brunswick Ave Ste D, Lawrence TWP, NJ USA 8648        Electric Power              286.89          -       143.45


PSE&G                                    |66 784 354 00                            1649 Springfield Ave, Maplewood, NJ USA 7040               Electric Power              303.24          -       151.62


PSE&G                                    42 009 748 00                             Newark Airport Building 23, Newark, NJ USA 7114            Electric Power             9,522.52         -     4,761.26


PSE&G                                    65 137 658 03                             1404 Willow Ave, Hoboken, NJ USA 7030                      Electric Power              819.97          -       409.99


PSE&G                                    66 230 888 06                             79 Union Blvd, Totowa, NJ USA 7502                         Electric Power              188.84          -        94.42


PSE&G                                    66 488 650 08                             375 River St, Hackensack, NJ USA 7601                      Electric Power              162.37          -        81.18


PSE&G                                    66 600 598 06                             1164 Route 33, Hamilton Square, NJ USA 8690                Electric Power              210.44          -       105.22


PSE&G                                    67 045 420 00                             113 Clinton Rd, Fairfield, NJ USA 7004                     Electric Power              249.39          -       124.69


PSE&G                                    67 306 837 08                             92 Route 17 North, Paramus, NJ USA 7652                    Electric Power              592.02          -       296.01


PSE&G                                    69 889 110 06                             Newark Airport Building 26, Newark, NJ USA 7114            Natural Gas                1,046.32         -       523.16


PSE&G                                    69 889 583 04                             1402 Bergen Blvd, Fort Lee, NJ USA 7024                    Electric Power              272.41          -       136.21


PSE&G                                    70 450 432 01                             6801 Kennedy Blvd, North Bergen, NJ USA 7047               Electric Power              304.66          -       152.33


PSE&G                                    71 521 275 06                             1550 Teaneck Rd, Teaneck, NJ USA 7666                      Electric Power              348.25          -       174.12


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-3(Cust ID:0212-2001-19-7)     1297 Woodfield Rd, Rockville Centre, NY USA 11570          Electric Power              507.45          -       253.72


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-4 (fka 0525-9006-35-0)        56 Horton Ave, Lynbrook, NY USA 11563                      Electric Power              525.97          -       262.99


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-1                             3288 Merrick Rd Ste A, Wantagh, NY USA 11793               Electric Power              222.67          -       111.34


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-6(Cust ID:0276-5008-45-9)     4750 Sunrise Hwy, Massapequa Park, NY USA 11762            Electric Power              858.03          -       429.02


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-3(Cust ID:0276-5008-43-4)     4750 Sunrise Hwy, Massapequa Park, NY USA 11762            Electric Power              122.57          -        61.28


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-1(Cust ID:0276-5008-44-2)     4750 Sunrise Hwy, Massapequa Park, NY USA 11762            Electric Power                80.06         -        40.03


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-6 (Cust ID: 0458-3006-67-3)   125 W John St, Hicksville, NY USA 11801                    Electric Power             1,297.74         -       648.87


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-1                             145 W Jericho Turnpike, Huntington Station, NY USA 11746   Electric Power                 9.89         -         4.94




                                                                                                     Page 90 of 108
                                    Case 20-11218-MFW                              Doc 18                   Filed 05/24/20                   Page 119 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                 Utility Provider                     Account Number                                            Address                              Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


PSE&G Long Island (fka LIPA)            XXX-XX-XXXX-0                             145 W Jericho Turnpike, Huntington Station, NY USA 11746   Electric Power              482.87          -       241.44


PSE&G Long Island (fka LIPA)            XXX-XX-XXXX-8 (Cust ID: 0087-4007-46-1)   350 Route 109, West Babylon, NY USA 11704                  Electric Power              465.10          -       232.55


PSE&G Long Island (fka LIPA)            7956059007 (fka XXX-XX-XXXX-0)            225 Northern Blvd, Great Neck, NY USA 11021                Electric Power              619.86          -       309.93


PSE&G Long Island (fka LIPA)            8958439304 (Cust ID 04933010813)          390 E Jericho Tpke, Smithtown, NY USA 11787                Electric Power              373.36          -       186.68


PSE&G Long Island (fka LIPA)            XXX-XX-XXXX-1                             4300 Johnson Ave, Ronkonkoma, NY USA 11779                 Electric Power             1,814.60         -       907.30


PSE&G Long Island (fka LIPA)            9116011082 (fka 01233007663)              188 Medford Ave, Patchogue, NY USA 11772                   Electric Power              287.10          -       143.55


Public Service of New Mexico (PNM)      016329901-0422609-0                       2010 Cerrillos Rd, Santa Fe, NM USA 87505                  Electric Power              265.96          -       132.98


Public Service of New Mexico (PNM)      0163299011185560-9                        3400 University SE, Albuquerque, NM USA 87106              Electric Power              298.21          -       149.10


Public Service of New Mexico (PNM)      016329901-1188465-9 EP                    3400 University SE, Albuquerque, NM USA 87106              Electric Power             2,981.42         -     1,490.71


Public Service of New Mexico (PNM)      016329901-1189415-8                       3400 University SE, Albuquerque, NM USA 87106              Electric Power             1,075.00         -       537.50


Public Service of New Mexico (PNM)      115553766-0133050-1                       6300 San Mateo N E K-3, Albuquerque, NM USA 87109          Electric Power              244.01          -       122.01


Public Service of New Mexico (PNM)      115553766-1235016-6                       9421 Coors Blvd N W, Albuquerque, NM USA 87114             Electric Power                13.22         -         6.61


Public Service of New Mexico (PNM)      11565452011855595_EP                      3400 University Blvd SE, Albuquerque, NM USA 87106         Electric Power              334.49          -       167.24


Puget Sound Energy                      2.00016E+11                               1911 Auburn Way N, Suite E, Auburn, WA USA 98002           Natural Gas                   71.71         -        35.86


Puget Sound Energy                      2.00026E+11                               10202 E 149th St, Puyallup, WA USA 98374                   Electric Power              158.28          -        79.14


Puget Sound Energy                      2.20004E+11                               14500 1st Ave S, Burien, WA USA 98168                      Natural Gas                 342.36          -       171.18


Puget Sound Energy                      2.20006E+11                               250 Rainier Ave S, Renton, WA USA 74559                    Electric Power                10.97         -         5.49


Puget Sound Energy                      2.20015E+11                               250 Rainier Ave S, Renton, WA USA 74559                    Natural Gas                   73.59         -        36.80


Puget Sound Energy                      2.20016E+11                               250 Rainier Ave S, Renton, WA USA 74559                    Electric Power              561.31          -       280.65


Puget Sound Energy                      2.20018E+11                               26454 Pacific Highway S, Kent, WA USA 98031                Electric Power              379.05          -       189.52


Puget Sound Energy                      200003431653 (fka 388-697-134-4)          2315 6th St, Bremerton, WA USA 98312                       Electric Power              151.75          -        75.87


Puget Sound Energy                      200005770785 (fka 057-052-100-5)          18625 Desmoines Memorial Dr, Des Moines, WA USA 98148      Electric Power             1,671.12         -       835.56


Puget Sound Energy                      200008475804 (fka 651-609-354-6)          11705 124th Ave NE, Kirkland, WA USA 98034                 Electric Power              222.30          -       111.15


Puget Sound Energy                      200008806644 (fka 079-222-500-5)          18625 Desmoines Memorial Dr, Des Moines, WA USA 98148      Natural Gas                 397.92          -       198.96


Puget Sound Energy                      200010288906 (fka 764-526-711-8)          32700 Pacific Hwy S, Suite 5, Federal Way, WA USA 98003    Electric Power              103.40          -        51.70


Puget Sound Energy                      200015517986 (fka 199-759-496-3)          1911 Auburn Way N, Suite E, Auburn, WA USA 98002           Electric Power              137.40          -        68.70


Qwest                                   J5201113182052                            100 CenturyLink Drive, Monroe, LA USA 71203                Telecom                    1,170.07         -       585.03


Qwest                                   7209299482074                             100 CenturyLink Drive, Monroe, LA USA 71203                Telecom                       33.86         -        16.93


Racine Water & Wastewater Utilities     30910328                                  6100 Washington Ave, Racine, WI USA 53406                  Waste Water                    9.85         -         4.93


Radio Oil Co. Inc.                      HER200                                    823 Washington St, Auburn, MA USA 1501                     Number 2 Fuel Oil           259.21          -       129.61


Raynham Center Water District           1506                                      609 South Street West, Raynham, MA USA 2767                Water                          3.48         -         1.74


Reading Area Water Authority            3232201                                   314 LANCASTER AV, READING, PA USA 19611                    Waste Water                   28.47         -        14.24


Recology Golden Gate                    10947853                                  840 Ellis St, San Francisco, CA USA 94109                  Solid Waste                 465.93          -       232.97


Recology San Mateo County               731659556                                 1815 Bayshore Hwy, Burlingame, CA USA 94010                Solid Waste                 454.92          -       227.46


Recology Vacaville Solano               51444710                                  300 County Airport Rd, Vacaville, CA USA 95688             Solid Waste                   80.86         -        40.43


Region of Peel                          5894520000                                5300 Dixie Rd, Mississauga, ON Canada L4W 2A7              Waste Water                   16.77         -         8.39




                                                                                                    Page 91 of 108
                                       Case 20-11218-MFW                    Doc 18                  Filed 05/24/20                    Page 120 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
                    Utility Provider                     Account Number                                 Address                               Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Region of Peel                             HERTZ116056                     5300 Dixie Rd, Mississauga, ON Canada L4W 2A7              Waste Water                 179.03          -        89.51


Regional Water Authority                   210695706                       1 George St, New Haven, CT USA 6510                        Water                         54.25         -        27.12


Republic Services (MA)                     3.00943E+11                     60 Lee Burbank Hwy, Revere, MA USA 2151                    Solid Waste                 917.68          -       458.84


Republic Services (MO)                     3.0468E+11                      529 N London Dr, Kansas City, MO USA 64153                 Solid Waste                 475.11          -       237.55


Republic Services (MO)                     3.04681E+11                     529 N London Dr, Kansas City, MO USA 64153                 Solid Waste                1,440.82         -       720.41


Republic Services (NC)                     3.09391E+11                     1009 Rental Car Dr, Raleigh, NC USA 27612                  Solid Waste                 177.32          -        88.66


Republic Services (NV)                     3.06201E+11                     4775 Swenson St, Las Vegas, NV USA 89119                   Solid Waste                 696.08          -       348.04


Republic Services (NV)                     3.06203E+11                     7180 Haven St, Las Vegas, NV USA 89119                     Solid Waste                2,507.12         -     1,253.56


Republic Services (RI)                     3.00973E+11                     2329 Post Rd, Warwick, RI USA 2886                         Solid Waste                 546.96          -       273.48


Republic Services (TX)                     3.08531E+11                     15845 John F Kennedy Blvd, Houston, TX USA 77032           Solid Waste                1,018.26         -       509.13


Republic Services (TX)                     3-0615-4026074                  3127 W Mockingbird Ln, Dallas, TX USA 75235                Solid Waste                1,148.22         -       574.11


Republic Services (VA)                     3.08032E+11                     2600 Jefferson Davis Hwy, Arlington, VA USA 22202          Solid Waste                   96.74         -        48.37


Republic Services (VA)                     3.08032E+11                     23320 Auto Pilot Dr, Dulles, VA USA 20166                  Solid Waste                1,672.96         -       836.48


Revolution Resource Recovery Inc (BC)      53843                           33271 S Fraser Way, Abbotsford, BC Canada V2S 2B2          Solid Waste                   91.42         -        45.71


Revolution Resource Recovery Inc (BC)      120050001                       4911 Grant McConachie, Richmond, BC Canada V7B 0A4         Solid Waste                 582.54          -       291.27


Revolution Resource Recovery Inc (BC)      499290001                       13409 72nd Ave, Surrey, BC Canada V3W 2N7                  Solid Waste                 135.53          -        67.77


Revolution Resource Recovery Inc (BC)      538430001                       790 Marine Dr SW, Vancouver, BC Canada V5X 2R6             Solid Waste                   91.42         -        45.71


Riverside Public Utilities                 145197003                       7807 Indiana Ave, Riverside, CA USA 92504                  Electric Power              907.91          -       453.96


Riverside Public Utilities                 216641001                       7777 Indiana Ave, Riverside, CA USA 92504                  Electric Power                95.44         -        47.72


Riverside Public Utilities                 216642002                       7777 Indiana Ave, Riverside, CA USA 92504                  Electric Power              348.13          -       174.07


Riverside Public Utilities                 0145194000 (fka189195-144459)   7750 Indiana Ave, Riverside, CA USA 92504                  Electric Power             1,900.17         -       950.08


Riviera Utilities                          05-00220-03                     2003 Highway 98, Daphne, AL USA 36526                      Electric Power              135.23          -        67.61


Riviera Utilities                          52-04832-02                     8097 Hwy 59, Foley, AL USA 36535                           Water                         17.01         -         8.51


Roadpost                                   RU237961                        4746 44th Ave SW, Suite #201, Seattle, WA USA 98116-4476   Telecom                       65.45         -        32.73


Roanoke Gas Company                        0041206-4                       1302 Municipal Rd NW, Roanoke, VA USA 24012                Natural Gas                 360.62          -       180.31


Roanoke Gas Company                        0652592-7                       231 East 4th St, Salem, VA USA 24153                       Natural Gas                   99.15         -        49.57


Rochester Gas & Electric (RG&E)            20012247092                     75 Ajax Rd, Rochester, NY USA 14624                        Electric Power              268.30          -       134.15


Rochester Gas & Electric (RG&E)            20013649999                     75 Ajax Rd, Rochester, NY USA 14624                        Natural Gas                   95.99         -        48.00


Rochester Gas & Electric (RG&E)            20014288599                     75 Ajax Rd, Rochester, NY USA 14624                        Electric Power             1,555.32         -       777.66


Rochester Gas & Electric (RG&E)            20024184721                     2111 Empire Blvd, Suite 4, Webster, NY USA 14580           Electric Power              346.83          -       173.42


Rochester Gas & Electric (RG&E)            20024693531                     2111 Empire Blvd, Suite 2, Webster, NY USA 14580           Electric Power              496.45          -       248.22


Rochester Gas & Electric (RG&E)            20024701870                     2111 Empire Blvd, Suite 2, Webster, NY USA 14580           Natural Gas                   86.37         -        43.19


Rochester Public Utilities                 3.00001E+11                     5335 Hwy 52 North, Rochester, MN USA 55901                 Waste Water                   36.82         -        18.41


Rock River Water Reclamation               0623000BR                       7549 Walton St, Rockford, IL USA 61108                     Waste Water                    6.66         -         3.33


Rockdale Water Resources                   425096-125096                   978 Highland Circle, Conyers, GA USA 30012                 Waste Water                   64.22         -        32.11


Rowland Water District                     10941934015                     18456 Colima Rd, Rowland Heights, CA USA 91748             Water                       199.27          -        99.63




                                                                                            Page 92 of 108
                                   Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                     Page 121 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                          Account Number                                        Address                               Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


Roy City Utilities (UT)                     36120005                              1805 West Riverdale Rd, Roy, UT USA 84067                   Waste Water                   34.90         -        17.45


Rumpke Consolidated Companies (OH)          2001107336 (fka 2000220036)           4600 International Gateway, Columbus, OH USA 43219          Solid Waste                 196.32          -        98.16


Sacramento County Utilities                 50001757559                           2312 Fulton Ave, Sacramento, CA USA 95825                   Waste Water                 128.34          -        64.17


Sacramento Municipal Utility District (SMUD) 150167                               1025 16th St, Sacramento, CA USA 95814                      Electric Power              510.55          -       255.27


Sacramento Municipal Utility District (SMUD) 843176                               6327 Aviation Dr, Sacramento, CA USA 95837                  Electric Power             7,039.49         -     3,519.74


Sacramento Municipal Utility District (SMUD) 1748269                              2312 Fulton Ave, Sacramento, CA USA 95825                   Electric Power              692.93          -       346.46


Sacramento Municipal Utility District (SMUD) 2591381                              6455 Franklin Blvd, Sacramento, CA USA 95823                Electric Power              261.89          -       130.94


Sacramento Municipal Utility District (SMUD) 3154596                              1159 Riley St, Folsom, CA USA 95630                         Electric Power              205.09          -       102.55


Sacramento Municipal Utility District (SMUD) 6083505                              2125 Fulton Ave, Sacramento, CA USA 95825                   Electric Power              164.18          -        82.09


Sacramento Municipal Utility District (SMUD) 6214816                              5015 Madison Ave, Sacramento, CA USA 95841                  Electric Power              213.08          -       106.54


Sacramento Municipal Utility District (SMUD) 6576622                              9605 E Stockton BL, Elk Grove, CA USA 95624                 Electric Power              191.37          -        95.69


Sacramento Municipal Utility District (SMUD) 6576623                              9605 E Stockton BL, Elk Grove, CA USA 95624                 Electric Power                47.12         -        23.56


Sacramento Municipal Utility District (SMUD) 6616055                              3095 Sunrise Ave Suite #1, Rancho Cordova, CA USA 95742     Electric Power              293.01          -       146.50


Sacramento Suburban Water District          0022277-023974                        2312 Fulton Ave, Sacramento, CA USA 95825                   Water                       149.12          -        74.56


Saint John Energy                           4726322                               4180 Loch Lomond Rd, Saint John, NB Canada E2N 1L7          Electric Power                83.91         -        41.95


Saint Paul Regional Water Services          282814                                1370 Davern St, Saint Paul, MN USA 55116                    Waste Water                 329.71          -       164.86


Saint Paul Regional Water Services          501767                                1420 Davern St, Saint Paul, MN USA 55116                    Waste Water                   75.53         -        37.77


Saint Paul Regional Water Services          520982                                1420 Davern St, Saint Paul, MN USA 55116                    Water                          8.99         -         4.50


Salt Lake City A/P Authority                388299                                776 North Terminal Drive, Salt Lake City, UT USA 84122      Telecom                     244.78          -       122.39


Salt Lake City A/P Authority                406099                                776 North Terminal Drive, Salt Lake City, UT USA 84122      Telecom                    2,690.20         -     1,345.10


Salt Lake City Corporation                  W14281                                15 S 2400 W, Salt Lake City, UT USA 84116                   Electric Power              390.69          -       195.34


Salt Lake City Corporation                  W2339337 (fkaW2267228)                750 S Main St, Salt Lake City, UT USA 84101                 Electric Power              183.57          -        91.78


Salt River Project (SRP)                    075-847-003                           7700 S Priest Dr, Tempe, AZ USA 85044                       Electric Power              367.91          -       183.96


Salt River Project (SRP)                    201-141-004                           2025 West Main St, Mesa, AZ USA 85201                       Electric Power              167.01          -        83.51


Salt River Project (SRP)                    297-840-008                           1125 N Scottsdale Rd, Scottsdale, AZ USA 85257              Electric Power              213.94          -       106.97


Salt River Project (SRP)                    408-446-006                           949 W Camelback Rd, Phoenix, AZ USA 85013                   Electric Power              345.42          -       172.71


Salt River Project (SRP)                    695-582-006                           904 N Mcqueen Rd, Gilbert, AZ USA 85233                     Electric Power              201.72          -       100.86


Salt River Project (SRP)                    777-962-001                           11803 N Saguaro Blvd Ste 10, Fountain Hills, AZ USA 85268   Electric Power                77.86         -        38.93


Salt River Project (SRP)                    864-635-001                           7300 E McDowell Rd, Scottsdale, AZ USA 85257                Electric Power              466.95          -       233.48


San Antonio Water System                    2.08591E+16                           10219 John Saunders Rd, San Antonio, TX USA 78216           Water                         29.02         -        14.51


San Antonio Water System                    2.88717E+16                           747 Ne Loop 410, San Antonio, TX USA 78209                  Waste Water                   52.72         -        26.36


San Antonio Water System                    2.89233E+16                           747 Ne Loop 410, San Antonio, TX USA 78209                  Waste Water                 191.50          -        95.75

                                            000208595-0208596-0001 (fka_08 3670
San Antonio Water System                                                          10219 John Saunders Rd, San Antonio, TX USA 78216           Waste Water                 137.66          -        68.83
                                            230254 1)

San Antonio Water System                    000288717-0288718-0001                747 NE Loop 410, San Antonio, TX USA 78209                  Waste Water                    4.69         -         2.34


San Antonio Water System                    001238302-0302683-0004                12528 N I-35 Frontage Rd, Live Oak, TX USA 78223            Water                       135.25          -        67.63


San Antonio Water System                    001238305-0494809-0004                12528 N I-35 Frontage Rd, Live Oak, TX USA 78223            Water                          9.67         -         4.83




                                                                                                   Page 93 of 108
                                   Case 20-11218-MFW                    Doc 18                   Filed 05/24/20               Page 122 of 253


                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                 Address                          Utility Type
                                                                                                                                                        Spend       Amount    Assurance


San Diego Gas & Electric               2001297125                      8039 Balboa Ave, San Diego, CA USA 92111               Electric Power              469.16          -       234.58


San Diego Gas & Electric               1006 190 175 2                  3338 Kettner Blvd, San Diego, CA USA 92101             Electric Power              517.08          -       258.54


San Diego Gas & Electric               1135 405 436                    12963 Poway Rd, Poway, CA USA 92064                    Electric Power              469.58          -       234.79


San Diego Gas & Electric               1728 075 564 6                  2667 Garnet Ave B, San Diego, CA USA 92109             Electric Power              463.17          -       231.59


San Diego Gas & Electric               3033 855 438 2                  1816-C Oceanside Blvd, Oceanside, CA USA 92054         Electric Power              399.26          -       199.63


San Diego Gas & Electric               3314 144 185 4                  2001 Sweetwater Rd, National City, CA USA 91950        Electric Power              567.89          -       283.94


San Diego Gas & Electric               3605 258 501 5                  5370 Kearny Mesa Rd, San Diego, CA USA 92111           Electric Power              884.92          -       442.46


San Diego Gas & Electric               4381 208 308 3                  1120 W Laurel St, San Diego, CA USA 92101              Electric Power              587.52          -       293.76


San Diego Gas & Electric               4855 254 227 1                  2667 Garnet Ave B, San Diego, CA USA 92109             Electric Power                65.90         -        32.95


San Diego Gas & Electric               4903 420 908 3                  3202 N Harbor Dr, San Diego, CA USA 92101              Natural Gas                   92.09         -        46.04


San Diego Gas & Electric               7756 182 276 2                  3338 Kettner Blvd, San Diego, CA USA 92101             Electric Power             1,345.83         -       672.91


San Diego Gas & Electric               9403 420 903 0                  3202 N Harbor Dr, San Diego, CA USA 92101              Electric Power             6,408.11         -     3,204.05


San Diego Gas & Electric               9964 278 134 6                  1120 W Laurel St, San Diego, CA USA 92101              Electric Power              365.60          -       182.80


San Francisco Airport Commission       AIR65100                        PO Box 8097, San Francisco, CA USA 94128-8097          Telecom                    2,934.13         -     1,467.07

San Francisco Water Power and Sewer
                                       3870209944                      840 Ellis St, San Francisco, CA USA 94109              Waste Water                 240.12          -       120.06
(SFPUC)

San Francisco Water Power and Sewer
                                       4555261310                      1398 Bryant St, San Francisco, CA USA 94103            Waste Water                 354.65          -       177.32
(SFPUC)

San Francisco Water Power and Sewer
                                       4671400000                      3928 Geary Blvd, San Francisco, CA USA 94118           Waste Water                 130.44          -        65.22
(SFPUC)

San Francisco Water Power and Sewer
                                       7283577600                      1398 Bryant St, San Francisco, CA USA 94103            Water                         55.53         -        27.77
(SFPUC)

San Gabriel Valley Water Co            11901170203                     11606 Garvey Ave, El Monte, CA USA 91732               Water                         60.20         -        30.10


San Gabriel Valley Water Co            1-1-021-1211-0-4                11606 Garvey Ave, El Monte, CA USA 91732               Water                       301.89          -       150.95


San Jose Water Company                 3491854745                      1040 The Alameda, San Jose, CA USA 95126               Water                       115.97          -        57.98


San Jose Water Company                 3532410000-3                    3076 Almaden Expwy, San Jose, CA USA 95118             Water                         83.43         -        41.71


Sanford Airport Authority              C85                             1200 Red Cleveland Blvd., Sanford, FL USA 32773        Telecom                    2,225.57         -     1,112.78


Sanitation District (KY) SD1           2.04607E+12                     4204 Dixie Hwy, Erlanger, KY USA 41017                 Waste Water                   24.08         -        12.04


Santa Cruz Municipal Utilities         032-01030-001                   132 Center St, Santa Cruz, CA USA 95060                Solid Waste                 241.35          -       120.67


Santee Cooper Power                    4294500000                      1070 Jetport Rd, Myrtle Beach, SC USA 29578            Electric Power             1,302.15         -       651.07


Santee Cooper Power                    8299442699                      1732 Highway 501 Unit 14, Myrtle Beach, SC USA 29577   Electric Power              210.32          -       105.16


Santee Cooper Power                    8707959042                      2203 Highway 17 S, Myrtle Beach, SC USA 29582          Electric Power              132.92          -        66.46

Sarasota County Environmental
                                       228441-601754                   803 Us Hwy 41 Bypass, Venice, FL USA 34285             Waste Water                 137.68          -        68.84
Services/Utilities

Sarasota County Environmental
                                       228441-96944                    5225 S Tamiami Trail, Sarasota, FL USA 34231           Waste Water                   65.62         -        32.81
Services/Utilities

Sask Energy                            10478073298                     3911 Burron Avenue, Saskatoon, SK Canada S7POE3        Natural Gas                 354.82          -       177.41


Sask Power                             5.10005E+11                     3911 Burron Avenue, Saskatoon, SK Canada S7POE3        Electric Power              716.39          -       358.20


Sawnee EMC                             2245209001                      530 Lake Center Pkwy, Cumming, GA USA 30040            Electric Power              277.57          -       138.78


SCANA Energy Marketing                 0-3101-3166-6270                2400 Satellite Blvd, Duluth, GA USA 30096              Natural Gas                 118.73          -        59.37


Seattle City Light                     1.18324E+13                     14500 1st Ave S, Burien, WA USA 98168                  Electric Power             1,149.15         -       574.57


Seattle City Light                     1-1002847-926218                1501 8th Ave, Seattle, WA USA 98101                    Electric Power              151.42          -        75.71




                                                                                         Page 94 of 108
                                   Case 20-11218-MFW                             Doc 18                  Filed 05/24/20                        Page 123 of 253


                                                                                                                                                                       Avg. Monthly   Deposit   Adequate
               Utility Provider                           Account Number                                      Address                                   Utility Type
                                                                                                                                                                          Spend       Amount    Assurance


Shakopee Public Utilities Commission        25281-002                           491 Marschall Rd, Shakopee, MN USA 55379                        Electric Power                57.13         -        28.56


Shenandoah Valley Electric Co-Op (VA)       1033789-001                         57 W Jubal Early Dr, Winchester, VA USA 22601                   Electric Power              169.89          -        84.94


Sierra Telephone                            000635869                           49150 Road 426, Oakhurst, CA USA 93644                          Telecom                     202.37          -       101.18


Smart City Telecom                          40782730380                         3100 Bonnet Creek Road, Lake Buena Vista, FL USA 32830-2555     Telecom                     115.74          -        57.87


Smart City Telecom                          40793895210                         3100 Bonnet Creek Road, Lake Buena Vista, FL USA 32830-2555     Telecom                     102.47          -        51.24


Smart City Telecom                          40756009170                         3100 Bonnet Creek Road, Lake Buena Vista, FL USA 32830-2555     Telecom                     459.47          -       229.73


Snohomish County PUD                        202080479 (1000528366_1000528368)   2920 Rucker Ave, Everett, WA USA 98201                          Electric Power              246.89          -       123.45


Snohomish County PUD                        2050-2001-9                         4100 Alderwood Mall Blvd, Lynnwood, WA USA 98036                Electric Power              306.15          -       153.07


SO Jersey Transportation Authy              ACIAHERTZ                           512 Lakeland Rd, Blackwood, NJ USA 08012                        Telecom                     223.45          -       111.73


Solid Waste Authority (FL)                  4.34332E+14                         2600 James L Turnage Blvd, West Palm Beach, FL USA 33406        Solid Waste                1,362.31         -       681.15


South Bend Municipal Utility                362559-88132                        4137 Progress Dr, South Bend, IN USA 46628                      Waste Water                 492.41          -       246.20


South Burlington Water Department           3176                                1200 Airport Dr Ste # 3, South Burlington, VT USA 5403          Waste Water                 539.78          -       269.89


South Central A/V Memphis                   100136350                           1665 Shelby Oaks Drive, Suite 104, Memphis, TN USA 38134        Telecom                     100.02          -        50.01


South Central Rural Telephone Cooperative   2528100                             SCRTC or SC Telcom, 1399 Happy Valley Rd., Glasgow, KY USA 42141 Telecom                      27.10         -        13.55


South Huntington Water District             10-0635-90                          145 W Jericho Turnpike, Huntington Station, NY USA 11746        Water                          1.91         -         0.96


South Jersey Gas Company                    5254485694                          847 S WHITEHORSE PIKE, HAMMONTON, NJ USA 8037                   Natural Gas                    2.05         -         1.03


South Jersey Gas Company                    8471681006                          847 S WHITEHORSE PIKE, HAMMONTON, NJ USA 8037                   Natural Gas                   15.81         -         7.90


South Jersey Gas Company                    3348330000 (fka 30918000628)        715 South Delsea Dr, Vineland, NJ USA 8360                      Natural Gas                 163.21          -        81.61

South Louisiana Electric Cooperative
                                            102796-001                          292 S Hollywood Rd, Houma, LA USA 70360                         Electric Power                83.27         -        41.63
Associations (SLECA)

South Stickney Sanitary District            100236                              8430 S Cicero Ave, Burbank, IL USA 60459                        Waste Water                   13.33         -         6.67


Southern California Edison (SCE)            2-02-149-7995 (3-014-4782-26)       2720 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362          Electric Power              288.95          -       144.48


Southern California Edison (SCE)            2-03-416-7072 (3-008-9811-34)       2144 E Garvey South, West Covina, CA USA 91791                  Electric Power              526.23          -       263.11


Southern California Edison (SCE)            2039775184 (3003459496)             2992 N Civic Dr, Palm Springs, CA USA 92262                     Electric Power             2,376.60         -     1,188.30


Southern California Edison (SCE)            2039775200 (ID: 3005544600)         325 N Civic Dr, Palm Springs, CA USA 92262                      Electric Power              126.80          -        63.40


Southern California Edison (SCE)            2042011957 (3-016-0826-49)          9197 Central Ave Suite F, Montclair, CA USA 91763               Electric Power              314.36          -       157.18


Southern California Edison (SCE)            2-05-184-1054 (3-011-0878-43)       2706 S Harbor Blvd #A, Costa Mesa, CA USA 92626                 Electric Power              183.52          -        91.76


Southern California Edison (SCE)            2-05-825-5647 (3-011-2594-96)       1352 Camino Real, Ste 100, San Bernardino, CA USA 92408         Electric Power              517.91          -       258.95


Southern California Edison (SCE)            2-06-527-2155 (3-011-9448-84)       1424 Continental St, San Diego, CA USA 92154                    Electric Power              257.89          -       128.95


Southern California Edison (SCE)            2-09-929-5941(3-013-1471-89)        6498 E South St, Lakewood, CA USA 90713                         Electric Power              203.34          -       101.67


Southern California Edison (SCE)            2-16-378-9225 (3-014-2254-92)       833 W Colton, Redlands, CA USA 92374                            Electric Power              249.66          -       124.83


Southern California Edison (SCE)            2-16-870-7511 (3-013-9293-72)       14606 Whittier Blvd, Whittier, CA USA 90605                     Electric Power              186.33          -        93.17


Southern California Edison (SCE)            2-19-171-8584 (3-014-4782-04)       26011 Bouquet Canyon Rd, Santa Clarita, CA USA 91350            Electric Power              431.70          -       215.85


Southern California Edison (SCE)            2-19-483-8314 (3-015-4350-87)       24001 Via Fabricante Ste 1001, Mission Viejo, CA USA 92691      Electric Power              189.80          -        94.90


Southern California Edison (SCE)            2-19-498-4233 (3-014-4404-36)       27452 Jefferson Ave Suite #4, Temecula, CA USA 92591            Electric Power              326.40          -       163.20


Southern California Edison (SCE)            2-19-552-1976 (3-015-5100-77)       128 North 11th Ave, Hanford, CA USA 93230                       Electric Power              145.38          -        72.69


Southern California Edison (SCE)            2-20-311-0226 (3-017-7459-17)       1030 A East Los Angeles Ave, Simi Valley, CA USA 93065          Electric Power              168.33          -        84.17




                                                                                                 Page 95 of 108
                                  Case 20-11218-MFW                                Doc 18                   Filed 05/24/20                   Page 124 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
               Utility Provider                    Account Number                                               Address                             Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Southern California Edison (SCE)      2-21-225-5301 (3-017-3564-84)               9172 Foothill Blvd, Rancho Cucamonga, CA USA 91730         Electric Power             239.17          -       119.59


Southern California Edison (SCE)      2-21-407-0039 (3-017-5961-78)               9462 Firestone Blvd, Downey, CA USA 90241                  Electric Power             167.44          -        83.72

                                      2-21-564-6795 ( Service Account 3-017-7686-
Southern California Edison (SCE)                                                  2692 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362     Electric Power               85.75         -        42.87
                                      10)

Southern California Edison (SCE)      2-23-816-6946 (3-020-3335-66)               13162 Brookhurst St, Garden Grove, CA USA 92843            Electric Power             301.80          -       150.90


Southern California Edison (SCE)      2-24-120-4783 (3-020-8157-03)               721 E. Main St, Visalia, CA USA 93292                      Electric Power             322.87          -       161.44


Southern California Edison (SCE)      2243947314 (3021225820)                     3409 N Lakewood Blvd, Long Beach, CA USA 90808             Electric Power             138.47          -        69.24


Southern California Edison (SCE)      2244387932 (3021293592)                     3415 N Lakewood Blvd, Long Beach, CA USA 90808             Electric Power                9.97         -         4.99


Southern California Edison (SCE)      2-25-129-4369 (3-022-4385-29)               1620 S Harbor Blvd, Fullerton, CA USA 92832                Electric Power             277.40          -       138.70


Southern California Edison (SCE)      2-25-218-3603 (3-011-7407-16)               1426 Santa Monica Blvd, Santa Monica, CA USA 90404         Electric Power             183.91          -        91.96


Southern California Edison (SCE)      2-25-412-0538 (3-022-9256-95)               341 S Lincoln Unit B, Corona, CA USA 92882                 Electric Power             273.08          -       136.54


Southern California Edison (SCE)      2266327584 (ID: 3025025807)                 3500 Irvine Ave, Newport Beach, CA USA 92660               Electric Power             204.37          -       102.18


Southern California Edison (SCE)      2-26-805-1000 (3-025-3891-60)               1614 S Main St, Santa Ana, CA USA 92707                    Electric Power             272.65          -       136.32


Southern California Edison (SCE)      2-26-805-1299 (3-025-3266-75)               1219#A Huntington Dr, Duarte, CA USA 91010                 Electric Power             244.23          -       122.12


Southern California Edison (SCE)      2-26-805-5746 (3-025-3273-98)               18409 Hawthorne Blvd, Torrance, CA USA 90504               Electric Power             139.78          -        69.89

                                      2-27-525-3250 ( Service Account 3-038-2192-
Southern California Edison (SCE)                                                  2687 Cherry Ave, Signal Hill, CA USA 90755                 Electric Power             180.41          -        90.21
                                      74)

Southern California Edison (SCE)      2-30-516-2919 (3-031-6544-21)               12218 Apple Valley Rd, Apple Valley, CA USA 92308          Electric Power             180.19          -        90.09

                                      2-30-732-4582 ( Service Account 3-032-0373-
Southern California Edison (SCE)                                                  67-777 East Palm Canyon #6, Cathedral City, CA USA 92234   Electric Power             220.54          -       110.27
                                      44)

Southern California Edison (SCE)      2315158501 (3040068252)                     20535 Hawthorne Blvd, Torrance, CA USA 90503               Electric Power            1,332.25         -       666.12


Southern California Edison (SCE)      2-33-151-4414 (3-036-2698-80)               1740-B Aviation Blv, Redondo Beach, CA USA 90278           Electric Power             244.26          -       122.13


Southern California Edison (SCE)      2342619343 (3038156607)                     4043 Birch St, Newport Beach, CA USA 92660                 Electric Power             429.41          -       214.71


Southern California Edison (SCE)      2345369367 (Service ID 3-038-6374-85)       4295 Jurupa St, Ontario, CA USA 91761                      Electric Power             258.47          -       129.24


Southern California Edison (SCE)      2345585103 (Service ID 3-039-7560-39)       17090 Beach Blvd, Huntington Beach, CA USA 92646           Electric Power             167.96          -        83.98


Southern California Edison (SCE)      2-34-657-3306 (Service ID 3-038-8375-99)    43440 10th St W, Lancaster, CA USA 93534                   Electric Power             265.55          -       132.77


Southern California Edison (SCE)      2347985608 (Service ID 3-039-0795-40)       18011 Newhope St. Ste B, Fountain Valley, CA USA 92708     Electric Power             147.31          -        73.65


Southern California Edison (SCE)      2348340332 (Service ID: 3039136664)         14219 Western Ave, Gardena, CA USA 90249                   Electric Power             316.61          -       158.30


Southern California Edison (SCE)      2-35-063-4333 (Service ID 3-039-5193-17)    18456 Colima Rd, Rowland Heights, CA USA 91748             Electric Power             168.85          -        84.42


Southern California Edison (SCE)      2-35-343-4343 (Service ID 3-039-9745-65)    3130 Harbor Blvd, Costa Mesa, CA USA 92626                 Electric Power            1,559.20         -       779.60


Southern California Edison (SCE)      2-35-499-6746 (Service ID 3-040-2193-78)    51 Auto Center Dr A-4, Irvine, CA USA 92618                Electric Power             134.96          -        67.48


Southern California Edison (SCE)      2355794231 (Service ID 3-040-3489-73)       20545 Hawthorne Blvd, Torrance, CA USA 90503               Electric Power               55.85         -        27.92


Southern California Edison (SCE)      2-35-595-7747 (Service ID 3-040-3769-73)    16 S La Cumbre Rd, Santa Barbara, CA USA 93105             Electric Power             129.33          -        64.66


Southern California Edison (SCE)      2356258525 (3-038-2734-01)                  4000 Campus Dr, Newport Beach, CA USA 92660                Electric Power            4,760.48         -     2,380.24

                                      2356263491 ( Service Account 3-038-2192-
Southern California Edison (SCE)                                                  2687 Cherry Ave, Signal Hill, CA USA 90755                 Electric Power               89.01         -        44.50
                                      92)

Southern California Edison (SCE)      2357358308 (3040646115)                     11301 Firestone Blvd, Norwalk, CA USA 90650                Electric Power            1,760.62         -       880.31

                                      2-35-735-8308 (fka 2360033070)
Southern California Edison (SCE)                                                  11301 Firestone Blvd, Norwalk, CA USA 90650                Electric Power               72.15         -        36.07
                                      (3040677436)

Southern California Edison (SCE)      2357406255 (3040616790)                     1859 Lomita Blvd, Lomita, CA USA 90717                     Electric Power             270.93          -       135.47


Southern California Edison (SCE)      2357406255 (3040616813)                     1859 Lomita Blvd, Lomita, CA USA 90717                     Electric Power               42.25         -        21.13




                                                                                                    Page 96 of 108
                                  Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                      Page 125 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
               Utility Provider                    Account Number                                              Address                               Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Southern California Edison (SCE)      2360794861 (3020201648)                    4023 Birch St, Newport Beach, CA USA 92660                   Electric Power               42.22         -        21.11


Southern California Edison (SCE)      2360794945 (3020201664)                    4023 Birch St, Newport Beach, CA USA 92660                   Electric Power             217.53          -       108.76


Southern California Edison (SCE)      2360794986 (3036487407)                    4023 Birch St, Newport Beach, CA USA 92660                   Electric Power               10.13         -         5.06


Southern California Edison (SCE)      2-36-080-9149 (3-041-1767-86)              8534 Whittier Blvd, Pico Rivera, CA USA 90660                Electric Power             297.99          -       148.99


Southern California Edison (SCE)      2-36-164-7472 (Service ID 3-041-3572-15)   9714 Sierra Ave, Fontana, CA USA 92335                       Electric Power             243.93          -       121.96


Southern California Edison (SCE)      2-36-230-2986 (Service ID 3-041-4169-22)   22853 Pacific Coast Hwy, Malibu, CA USA 90265                Electric Power             104.65          -        52.32


Southern California Edison (SCE)      2366869444 (ID:3042133651)                 1155 W Arbor Vitae St, Inglewood, CA USA 90301               Electric Power            4,805.21         -     2,402.60


Southern California Edison (SCE)      2-37-228-1949 (Service ID 3-042-9412-00)   1775 E Daily Dr, Camarillo, CA USA 93010                     Electric Power             148.71          -        74.35


Southern California Edison (SCE)      2401955414 (Serv 3047321716)               2011 Auto Center Dr, Oxnard, CA USA 0                        Electric Power             161.52          -        80.76


Southern California Edison (SCE)      2-40-591-8681 (Serv ID 3-047-8778-10)      11227 S Prairie Ave, Inglewood, CA USA 90303                 Electric Power             165.22          -        82.61


Southern California Edison (SCE)      2-40-591-8681 (Serv ID 3-047-9488-46)      11227 S Prairie Ave, Inglewood, CA USA 90303                 Electric Power             630.69          -       315.35


Southern California Edison (SCE)      2-40-956-1115(Serv ID:3-048-4786-50)       11606 Garvey Ave, El Monte, CA USA 91732                     Electric Power             337.94          -       168.97


Southern California Edison (SCE)      2-41-440-8278(Serv ID:3--049-1710-74)      8202 Eastern Ave, Bell Gardens, CA USA 90201                 Electric Power               75.41         -        37.71


Southern California Edison (SCE)      2-41-656-3427 (Serv ID 3050367970)         11227 S Prairie Ave, Inglewood, CA USA 90303                 Electric Power            2,252.28         -     1,126.14


Southern California Edison (SCE)      2-41-656-3427 (Serv ID 3-050-3680-07)      11227 S Prairie Ave, Inglewood, CA USA 90303                 Electric Power            2,763.78         -     1,381.89


Southern California Gas Company       5184120904                                 43440 10th St W, Lancaster, CA USA 93534                     Natural Gas                  56.79         -        28.40


Southern California Gas Company       9970776507                                 3130 Harbor Blvd, Costa Mesa, CA USA 92626                   Natural Gas                  37.94         -        18.97


Southern California Gas Company       024 927 7058 7                             81-022 Hwy 111 Ste E, Indio, CA USA 92201                    Natural Gas                  15.86         -         7.93


Southern California Gas Company       030 404 5124 1                             1740-B Aviation Blv, Redondo Beach, CA USA 90278             Natural Gas                  18.23         -         9.12


Southern California Gas Company       056 204 1781 5                             5733 Arbor Vitae St, Los Angeles, CA USA 90045               Natural Gas                  66.93         -        33.46


Southern California Gas Company       062 686 5206 9                             14606 Whittier Blvd, Whittier, CA USA 90605                  Natural Gas                  39.84         -        19.92


Southern California Gas Company       069 623 9967 8                             9197 Central Ave Suite F, Montclair, CA USA 91763            Natural Gas                  14.22         -         7.11


Southern California Gas Company       072 004 1597 9                             11227 S Prairie Ave, Inglewood, CA USA 90303                 Natural Gas                   8.75         -         4.38


Southern California Gas Company       076 908 7865 2                             24001 Via Fabricante Ste 1001, Mission Viejo, CA USA 92691   Natural Gas                  89.80         -        44.90


Southern California Gas Company       090 215 5923 3                             128 North 11th Ave, Hanford, CA USA 93230                    Natural Gas                  30.56         -        15.28


Southern California Gas Company       098 601 5392 4                             361 North La Brea, Los Angeles, CA USA 90036                 Natural Gas                  35.43         -        17.71


Southern California Gas Company       117 113 7918 7                             1030 A East Los Angeles Ave, Simi Valley, CA USA 93065       Natural Gas                  26.66         -        13.33


Southern California Gas Company       124 824 9150 8                             7750 Indiana Ave, Riverside, CA USA 92504                    Natural Gas                  49.57         -        24.79


Southern California Gas Company       128 318 8571 5                             9172 Foothill Blvd, Rancho Cucamonga, CA USA 91730           Natural Gas                  16.43         -         8.21


Southern California Gas Company       131 303 3212 8                             22853 Pacific Coast Hwy, Malibu, CA USA 90265                Natural Gas                   9.33         -         4.67


Southern California Gas Company       132 611 2203 3                             10170 Mason Ave, Chatsworth, CA USA 91311                    Natural Gas                  15.13         -         7.57


Southern California Gas Company       136 181 4542 2                             833 W Colton, Redlands, CA USA 92374                         Natural Gas                  36.12         -        18.06


Southern California Gas Company       136 719 5802 6                             4426 Lankershim Blvd, North Hollywood, CA USA 91602          Natural Gas                  81.44         -        40.72


Southern California Gas Company       144 516 0823 7                             721 E. Main St, Visalia, CA USA 93292                        Natural Gas                  15.11         -         7.55


Southern California Gas Company       160 922 1332 7                             26011 Bouquet Canyon Rd, Santa Clarita, CA USA 91350         Natural Gas                110.94          -        55.47


Southern California Gas Company       163 919 6200 4                             4521 W Empire Ave, Burbank, CA USA 91505                     Natural Gas                  28.07         -        14.03




                                                                                                  Page 97 of 108
                                  Case 20-11218-MFW                              Doc 18                   Filed 05/24/20                       Page 126 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
               Utility Provider                        Account Number                                         Address                                Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Southern California Gas Company          168 714 1281 9                         2692 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362         Natural Gas                 29.86         -        14.93


Southern California Gas Company          175 211 2100 8                         221 W Katella Ave, Anaheim, CA USA 92802                       Natural Gas                 19.83         -         9.92


Southern California Gas Company          201 104 2580 6                         9225 Aviation Blvd, Los Angeles, CA USA 90045                  Natural Gas                 16.54         -         8.27


Southern Connecticut Gas                 5.00011E+12                            1 George St, New Haven, CT USA 6510                            Natural Gas               421.09          -       210.54


Southern Connecticut Gas                 050-0010822-9449 (fka 2494671767767)   470 Bridgeport Ave, Milford, CT USA 6460                       Natural Gas               125.06          -        62.53


Southern Montgomery County MUD           07-30008-04                            26202 Interstate 45, The Woodlands (Spring), TX USA 77386      Waste Water                 43.21         -        21.61


Southwest Gas Corporation of AZ          3.611E+12                              2620 E Airport Dr, Tucson, AZ USA 85756                        Natural Gas                 31.42         -        15.71


Southwest Gas Corporation of AZ          3.61353E+12                            5905 E Speedway Blv, Tucson, AZ USA 85712                      Natural Gas                 47.24         -        23.62


Southwest Gas Corporation of AZ          361-0998449-022                        6909 S Plumer Ave, Tucson, AZ USA 85706                        Natural Gas                 81.93         -        40.97


Southwest Gas Corporation of NV          211-5594188-006                        4588 N Rancho Rd Ste.#4, Las Vegas, NV USA 89130               Natural Gas                 42.75         -        21.37


Southwest Gas Corporation of NV          211-7609140-002                        George Crockett Rd #110, Las Vegas, NV USA 89119               Natural Gas               323.14          -       161.57


Southwest Gas Corporation of NV          211-7742975-003                        151 N Gibson Rd 110, Henderson, NV USA 89014                   Natural Gas                 38.38         -        19.19


Southwest Suburban Sewer District        21258                                  14500 1st Ave S, Burien, WA USA 98168                          Waste Water                 45.87         -        22.93


Southwestern Virginia Gas                38710                                  3368 Virginia Ave, Collinsville, VA USA 24078                  Natural Gas                 17.10         -         8.55


Spartanburg Water Company                102-1374-02 (fka 002-1245-02)          228 E Blackstock Rd, Spartanburg, SC USA 29301                 Waste Water                 42.29         -        21.15


Spectrum Business                        8448200062792410                       400 Atlantic Street, 10th Floor, Stamford, CT USA 06901        Telecom                   172.07          -        86.03

Spire Alabama (FKA Alabama Gas
                                         2.00001E+11                            5406 Hwy 280 E Ste D105, Birmingham, AL USA 35242              Natural Gas                 76.22         -        38.11
Corporation)

Spire Alabama (FKA Alabama Gas
                                         2.00001E+11                            5540 Airline Dr, Birmingham, AL USA 35212                      Natural Gas               766.03          -       383.02
Corporation)

Spire Alabama (FKA Alabama Gas
                                         2.00001E+11                            635 Eastern Blvd, Montgomery, AL USA 36117                     Natural Gas                 63.62         -        31.81
Corporation)

Spire Gulf (FKA Mobile Gas)              330155049                              1107 E I-65 Service Rd S, Mobile, AL USA 36606                 Natural Gas                 26.45         -        13.23


Spire Gulf (FKA Mobile Gas)              200001197366 (fka 330032416)           8400 Airport Blvd, Mobile, AL USA 36608                        Natural Gas                 76.03         -        38.01


Spire Missouri East (fka Laclede Gas)    1102732372                             10092 Manchester Rd, St Louis, MO USA 63122                    Natural Gas                 96.76         -        48.38


Spire Missouri East (fka Laclede Gas)    4889200664                             14703 Manchester Rd, Ballwin, MO USA 63011                     Natural Gas               147.65          -        73.82


Spire Missouri East (fka Laclede Gas)    7503944410                             1285 N Lindbergh Ave, Florissant, MO USA 63031                 Natural Gas               199.69          -        99.84


Spire Missouri East (fka Laclede Gas)    2758330000 (fka 192870-003-6)          10278 Natural Bridge Rd, St Louis, MO USA 63134                Natural Gas               145.19          -        72.60


Spire Missouri East (fka Laclede Gas)    3927511000 (fka 913011-002-3)          1120 Technology Dr Ste 111, O Fallon, MO USA 63368             Natural Gas                 66.98         -        33.49


Spire Missouri East (fka Laclede Gas)    4885011000 (fka 808617-001-5)          10278 Natural Bridge Rd, St Louis, MO USA 63134                Natural Gas               362.80          -       181.40


Spire Missouri East (fka Laclede Gas)    6675980000 (fka 572426-007-5)          5706 S Lindbergh Blvd, St Louis, MO USA 63123                  Natural Gas               106.55          -        53.27


Spire Missouri East (fka Laclede Gas)    7793130000 (fka 1765040021)            9477 Aero Space Dr, St Louis, MO USA 63134                     Natural Gas               638.28          -       319.14


Spire Missouri West (fka Missouri Gas)   3414045735                             1175 W State Route 152 Hwy, Liberty, MO USA 64068              Natural Gas               145.66          -        72.83


Spire Missouri West (fka Missouri Gas)   5479505023                             905 SE Landsford Rd, Lees Summit, MO USA 64086                 Natural Gas                 47.72         -        23.86


Spire Missouri West (fka Missouri Gas)   5997373971                             7321 N Oak Trafficway, Kansas City (Gladstone), MO USA 64118   Natural Gas               131.45          -        65.73


Spire Missouri West (fka Missouri Gas)   6874780575                             3801 S Noland Rd, Independence, MO USA 64055                   Natural Gas               108.53          -        54.26


Spire Missouri West (fka Missouri Gas)   8493571111                             651 N London Dr, Kansas City, MO USA 64153                     Natural Gas               730.08          -       365.04


Spire Missouri West (fka Missouri Gas)   1953861111(fka 3583023511)             516A Madrid Ave, Kansas City, MO USA 64153                     Natural Gas               238.76          -       119.38


Spire Missouri West (fka Missouri Gas)   2700831111 (Fka 9330904267)            568 N Madrid Ave, Kansas City, MO USA 64153                    Natural Gas               684.34          -       342.17




                                                                                                  Page 98 of 108
                                  Case 20-11218-MFW                        Doc 18                   Filed 05/24/20             Page 127 of 253


                                                                                                                                                      Avg. Monthly   Deposit   Adequate
               Utility Provider                          Account Number                                 Address                        Utility Type
                                                                                                                                                         Spend       Amount    Assurance


Springfield Water and Sewer Commision      031220-000                     827 Boston Rd, Springfield, MA USA 1119              Waste Water                 170.45          -        85.23


St. Lucie West Services District (SLWSD)   19065-5870                     2080 NW Courtyard Cir, Port St Lucie, FL USA 34986   Waste Water                 131.26          -        65.63


Stan Wolfson                               DOLN                           3947 S Peach Way, Denver, CO USA 80237               Telecom                    1,715.00         -       857.50


Stan Wolfson                               DOLP                           3947 S Peach Way, Denver, CO USA 80237               Telecom                     930.00          -       465.00


Stan Wolfson                               DOLJ                           3947 S Peach Way, Denver, CO USA 80237               Telecom                     945.00          -       472.50


Stan Wolfson                               DOLFL                          3947 S Peach Way, Denver, CO USA 80237               Telecom                    1,090.00         -       545.00


Stan Wolfson                               DOLM                           3947 S Peach Way, Denver, CO USA 80237               Telecom                     625.00          -       312.50


Stan Wolfson                               HTZSAV                         3947 S Peach Way, Denver, CO USA 80237               Telecom                     465.00          -       232.50


Starcomm Wireless                          StarCommDollarKONA             275 Puhale Road, Honolulu, HI USA 96819              Telecom                     321.43          -       160.72


Starcomm Wireless                          StarCommHNLT                   275 Puhale Road, Honolulu, HI USA 96819              Telecom                     443.78          -       221.89


Starcomm Wireless                          StarCommHNLD                   275 Puhale Road, Honolulu, HI USA 96819              Telecom                     613.78          -       306.89


Starcomm Wireless                          StarCommDollarKAUAI            275 Puhale Road, Honolulu, HI USA 96819              Telecom                     240.31          -       120.16


Starcomm Wireless                          StarCommDollarWaikiki          275 Puhale Road, Honolulu, HI USA 96819              Telecom                     287.70          -       143.85


Starcomm Wireless                          StarCommHILO                   275 Puhale Road, Honolulu, HI USA 96819              Telecom                       97.91         -        48.96


Starcomm Wireless                          StarCommHertzOahu              275 Puhale Road, Honolulu, HI USA 96819              Telecom                     190.47          -        95.24


Starcomm Wireless                          StarCommHertzKONA              275 Puhale Road, Honolulu, HI USA 96819              Telecom                     173.56          -        86.78


Starcomm Wireless                          StarCommHertzKAUAI             275 Puhale Road, Honolulu, HI USA 96819              Telecom                     367.15          -       183.57


Stark County Sanitary & Sewer              30-40338-00-0                  5400 Lauby Rd, North Canton, OH USA 44720            Waste Water                 397.46          -       198.73


Suburban Propane (fka Arrow Gas)           7375-073990                    6585 Post Rd, North Kingstown, RI USA 2852           Propane                     572.57          -       286.28


Suburban Propane (MI)                      7828-071093                    26695 Telegraph Rd, Southfield, MI USA 48033         Propane                     451.92          -       225.96


Suburban Propane (NY)                      1107-028664                    New King St, White Plains, NY USA 10604              Propane                     539.35          -       269.68


Suburban Propane (OH)                      7662112558 (Propane)           1011 S Main St, Bowling Green, OH USA 43402          Propane                     461.19          -       230.60


Suburban Propane (PA)                      2751-255332                    779 Bethlehem Pike, Montgomeryville, PA USA 18936    Number 2 Fuel Oil           314.71          -       157.36


Suburban Water Systems                     6000011719                     2144 E Garvey South, West Covina, CA USA 91791       Water                         79.74         -        39.87


Suez Water New York                        2.00075E+13                    253 W Route 59, Nanuet, NY USA 10954                 Water                         14.05         -         7.02


Suffolk County Water Authority (SCWA)      3000213408                     4300 Johnson Ave, Ronkonkoma, NY USA 11779           Water                         71.65         -        35.82


Suffolk County Water Authority (SCWA)      3000546313                     350 Route 109, West Babylon, NY USA 11704            Water                         14.73         -         7.37


Summit Broadband                           B7381                          4558 35th St., Orlando, FL USA 32811                 Telecom                     104.26          -        52.13


Summit Broadband                           BUS120491                      4558 35th St., Orlando, FL USA 32811                 Telecom                     352.67          -       176.33


Super Save Enterprises (Disposal & Propane) 511166                        7319 King George Blvd, Surrey, BC Canada V3W 5A8     Solid Waste                   78.00         -        39.00


Superior Plus Energy Services              562852 (FKA 56285X)            720 Post Rd, Fairfield, CT USA 6824                  Number 2 Fuel Oil           151.66          -        75.83


Superior Propane (NB)                      17790001                       1633 Champlain St, Dieppe, NB Canada E1A 7Z5         Propane                     344.76          -       172.38


Superior Propane (NB)                      17790003                       1633 Champlain St, Dieppe, NB Canada E1A 7Z5         Propane                       23.03         -        11.51


Superior Propane (NS)                      17790002                       696 Barnes Dr, Goffs, NS Canada B2T 1K3              Propane                       44.94         -        22.47


Sweetwater Authority                       501-1920-3                     2001 Sweetwater Rd, National City, CA USA 91950      Water                       251.22          -       125.61


Talquin Electric Cooperative Inc.          3226236960                     3204 W Tennessee St, Tallahassee, FL USA 32303       Electric Power              267.62          -       133.81




                                                                                            Page 99 of 108
                                  Case 20-11218-MFW                          Doc 18                   Filed 05/24/20                      Page 128 of 253


                                                                                                                                                                 Avg. Monthly   Deposit   Adequate
               Utility Provider                     Account Number                                        Address                                 Utility Type
                                                                                                                                                                    Spend       Amount    Assurance


Tasco                                 B4927245                              9200 Cody, Overland Park, KS USA 66214-1734                   Telecom                     613.14          -       306.57


Taunton Municipal Light Plant         20121242                              609 South Street West, Raynham, MA USA 2767                   Electric Power              311.10          -       155.55


TDS Telecom                           6157738793                            525 Junction Road, Madison, WI USA 53717                      Telecom                       99.10         -        49.55


TDS Telecom                           9125769601                            525 Junction Road, Madison, WI USA 53717                      Telecom                     240.27          -       120.13


TECO (Peoples Gas)                    211001805129 (fka 21590468)           8501 Williams Rd, Estero, FL USA 34135                        Natural Gas                 785.98          -       392.99


TECO (Tampa Electric)                 2.21006E+11                           9017 E Adamo Rd Suite 115, Tampa, FL USA 33619                Electric Power              532.30          -       266.15


TECO (Tampa Electric)                 211001803678 (fka 03511135451)        5281 Airport Service Rd, Tampa, FL USA 33607                  Electric Power             3,593.42         -     1,796.71


TECO (Tampa Electric)                 211001803868 (fka 04810628612)        11608 N Florida Ave, North Tampa, FL USA 33612                Electric Power             1,388.84         -       694.42


TECO (Tampa Electric)                 211001804254 (fka 1021 0184109)       460 Cypress Garden Blvd, Winter Haven, FL USA 33880           Electric Power              188.06          -        94.03


TECO (Tampa Electric)                 211001804387 (fka 2051 0316987)       6033 N Dale Mabry Hwy, Tampa, FL USA 33614                    Electric Power              168.24          -        84.12


TECO (Tampa Electric)                 211001804569 (fka 2051 0317019)       6035 N Dale Mabry Hwy, Tampa, FL USA 33614                    Electric Power                98.10         -        49.05


TECO (Tampa Electric)                 211001804775 (fka 2051 0317529)       6037 N Dale Mabry Hwy, Tampa, FL USA 33614                    Electric Power              343.03          -       171.51


TECO (Tampa Electric)                 211001804965 (fka 2061 0372447)       1102 A East Fowler Ave, Tampa, FL USA 33612                   Electric Power              277.62          -       138.81


Telemedia Technologies                1861                                  1 Temasek Avenue, #33-01 Millenia Tower, Singapore, 039192    Telecom                    2,646.00         -     1,323.00


Telus Communications Inc              2360057509                            510 Georgia Street West #100, Vancouver, BC Canada V6B 0M3    Telecom                     863.42          -       431.71


Telus Communications Inc              2070263844                            510 Georgia Street West #100, Vancouver, BC Canada V6B 0M3    Telecom                     773.15          -       386.57


Tennessee American Water              1026210016124760 (fka XX-XXXXXXX-0)   1001 Airport Rd Hgr 1, Chattanooga, TN USA 37421              Waste Water                 607.52          -       303.76


Tennessee American Water              XX-XXXXXXX-4 (fka 1026210016933049)   5714 Lee Hwy, Chattanooga, TN USA 37421                       Waste Water                   56.87         -        28.44


Texas Gas Service                     9.10231E+17                           6535 Dehavilland Dr, El Paso, TX USA 79925                    Natural Gas                   32.55         -        16.28


Texas Gas Service                     9.10231E+17                           10961 Gateway West Ste 220, El Paso, TX USA 79935             Natural Gas                   54.02         -        27.01


Texas Gas Service                     910000042 1404969 45                  11906 Ih-35 North, Austin, TX USA 78753                       Natural Gas                   72.23         -        36.11


Texas Gas Service                     910068567 1514300 82                  6590 Montana, Unit F, El Paso, TX USA 79925                   Natural Gas                   59.20         -        29.60


Texas Gas Service                     910231443 1493933 09                  9155 Dyer St, El Paso, TX USA 79924                           Natural Gas                   70.45         -        35.22


Texas Gas Service                     910310492 1264885 00                  830 Pendale Rd, El Paso, TX USA 79907                         Natural Gas                 255.14          -       127.57


Texas Gas Service                     910367739 1339057 00                  200 W Huntland Dr, Austin, TX USA 78752-362                   Natural Gas                 211.44          -       105.72


Texas Gas Service                     910367739 1461288 91                  709 East 10th St, Austin, TX USA 78701                        Natural Gas                   64.76         -        32.38


Texas Gas Service                     910367739 1532443 27                  9401 Rental Car Ln, Austin, TX USA 78719                      Natural Gas                 211.71          -       105.86


Texas New Mexico Power Company        1.04005E+16                           102 Gulf Fwy N, League City, TX USA 77573                     Electric Power              246.85          -       123.42


The City of Columbus                  5.19615E+12                           2980 Switzer Ave, Columbus, OH USA 43219-237                  Waste Water                 247.08          -       123.54


The Energy Cooperative (OH)           2031131306                            1281 LOG POND DR, NEWARK, OH USA 43055                        Natural Gas                   69.39         -        34.69


The Metropolitan District (MDC)       7008934                               1003 New Britain Ave, West Hartford, CT USA 6110              Waste Water                   24.19         -        12.10


The Narragansett Bay Comm             0082722-045610 (fka 45610)            400 Silver Spring St, Providence, RI USA 2904                 Waste Water                   86.37         -        43.18


The Venetian                          00000091                              3355 Las Vegas Blvd, South Room 1A, Las Vegas, NV USA 89109   Telecom                       22.63         -        11.31


The Villages of Lake Sumter Inc       002-0011-00                           990 Main St, The Villages, FL USA 32159                       Water                       126.06          -        63.03


The York Water Co                     115133-393633                         303 Arsenal Rd, York, PA USA 17402                            Water                         34.16         -        17.08


Time Warner Cable                     202379120201001                       60 Columbus Circle, New York, NY USA 10023                    Telecom                     131.61          -        65.80




                                                                                             Page 100 of 108
                                   Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                  Page 129 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
                Utility Provider                          Account Number                                       Address                             Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


Time Warner Cable                           205051127008012001                    60 Columbus Circle, New York, NY USA 10023               Telecom                     100.00          -        50.00


Toronto Hydro                               3376090000                            1245 Danforth Ave, Toronto, ON Canada M4J 1M8            Electric Power              339.03          -       169.51


Toronto Hydro                               3420140000                            2 Convair Dr E, Etobicoke (Toronto), ON Canada M9W 7A1   Electric Power            10,353.88         -     5,176.94


Toronto Hydro                               3487890000                            193 Parliament St, Toronto, ON Canada M5A 2Z4            Electric Power              670.47          -       335.23


Toronto Hydro                               7076180000                            2507 Eglinton Ave East, Scarborough, ON Canada M1K 2R1   Electric Power              310.59          -       155.29


Toronto Revenue Services                    308153                                2 Convair Dr, Toronto, ON Canada M9W 7A1                 Waste Water                 114.11          -        57.05


Toronto Revenue Services                    308154                                2 Convair Dr E, Etobicoke (Toronto), ON Canada M9W 7A1   Water                      2,643.32         -     1,321.66


Town of Barnstable (Hyannis Water System)   2641                                  523 Barnstable Rd, Hyannis, MA USA 2601                  Waste Water                   83.13         -        41.57


Town of Barnstable (Hyannis Water System)   605870-1                              523 Barnstable Rd, Hyannis, MA USA 2601                  Water                         76.98         -        38.49


Town of Front Royal                         766215000                             350 S COMMERCE AV, FRONT ROYAL, VA USA 22630             Electric Power                84.35         -        42.17


Town of Groton                              1.69813E+11                           320 Thomas Rd, Groton, CT USA 6340                       Waste Water                   30.25         -        15.13


Town of Jackson                             1357200                               1255 Highway 22, Jackson, WY USA 83001                   Waste Water                    6.53         -         3.27


Town of Leesburg                            300013540                             211 Catoctin Circle SE, Leesburg, VA USA 20175           Waste Water                 149.50          -        74.75


Town of Londonderry                         187193                                4 Sparks Ave, Manchester, NH USA 3103                    Waste Water                 260.51          -       130.25


Town of Poughkeepsie                        W595215400                            20 IBM Rd, Poughkeepsie, NY USA 12601                    Waste Water                   42.23         -        21.11


Town of Salem (NH)                          01998-70                              495 S Broadway, Salem, NH USA 3079                       Waste Water                    4.06         -         2.03


Town of Salem (NH)                          02006-70                              488 South Broadway, Salem, NH USA 3079                   Waste Water                   35.68         -        17.84


Town of Tisbury Water Works (MA)            1813                                  29 Water St, Vinyard Haven, MA USA 2568                  Water                         24.31         -        12.15


Town of Weymouth                            51-5078                               495 Washington St, Weymouth, MA USA 2189                 Waste Water                   18.56         -         9.28


Town of Windsor Locks                       2251                                  593 Elm St, Windsor Locks, CT USA 6096                   Waste Water                    2.95         -         1.48


Township of North Brunswick                 49100 (fka N01322520)                 2006 US Hwy 1 North, North Brunswick, NJ USA 8902        Waste Water                 266.37          -       133.19


Truckee Meadows Water Authority             1325224                               2001 E Plumb Ln, Reno, NV USA 89502                      Water                       273.64          -       136.82


Truckee Meadows Water Authority             1327964                               2001 E Plumb Ln, Reno, NV USA 89502                      Water                       266.99          -       133.50


Truckee Meadows Water Authority             2050243                               1995 Vassar St, Suite B, Reno, NV USA 89502              Water                         33.40         -        16.70


Trumbull County Water & Sewer               11-XX-XXXXXXX-0000                    4400 Youngstown Warren Rd, Warren, OH USA 44484          Waste Water                   24.01         -        12.00


Tucson Electric Power                       2223046009                            3733 N Oracle Rd, Tucson, AZ USA 85705                   Electric Power              219.71          -       109.85


Tucson Electric Power                       3051505363                            5905 E Speedway Blv, Tucson, AZ USA 85712                Electric Power              675.45          -       337.72


Tucson Electric Power                       5075600778                            3720 W Ina Rd, Tucson, AZ USA 85741                      Electric Power              211.30          -       105.65


Tucson Electric Power                       8618729137                            2620 E Airport Dr, Tucson, AZ USA 85706                  Electric Power             1,006.06         -       503.03


Tucson Electric Power                       8736675519                            2620 E Airport Dr, Tucson, AZ USA 85756                  Electric Power             1,054.62         -       527.31


Tucson Electric Power                       2546681241 (Service No. 2546681708)   6909 S Plumer Ave, Tucson, AZ USA 85756                  Electric Power              441.22          -       220.61


Tucson Electric Power                       3138458707 (Serv ID: 3138451537)      2620 E Airport Dr, Tucson, AZ USA 85756                  Electric Power              204.17          -       102.08


Tucson Electric Power                       3138458707 (Serv ID: 3138454048)      2340 E Elvira Rd, Tucson, AZ USA 85756                   Electric Power              746.99          -       373.49


Tucson Electric Power                       3138458707 (Serv ID: 3138456992)      2620 E Airport Dr, Tucson, AZ USA 85756                  Electric Power                19.16         -         9.58


Tucson Electric Power                       3138458707 (Serv ID: 3138458158)      2620 E Airport Dr, Tucson, AZ USA 85756                  Electric Power                83.72         -        41.86


Turlock Irrigation District                 1.19369E+15                           1460 Atlanta Ct, Turlock, CA USA 95380                   Electric Power                48.63         -        24.31




                                                                                                  Page 101 of 108
                                   Case 20-11218-MFW                                  Doc 18                   Filed 05/24/20                  Page 130 of 253


                                                                                                                                                                      Avg. Monthly   Deposit   Adequate
                Utility Provider                            Account Number                                          Address                            Utility Type
                                                                                                                                                                         Spend       Amount    Assurance


U.S. Virgin Islands Water & Power Authority   000003897000003732-7 (fka 3897-3732)   13 Lindberg Bay, St Thomas, VI Virgin Islands, U.S. 802   Electric Power              190.63          -        95.32


U.S. Virgin Islands Water & Power Authority   109003-104638                          13 Lindberg Bay, St Thomas, VI Virgin Islands, U.S. 802   Water                       153.43          -        76.71


UGI - Penn Natural Gas (fka PG Energy)        9.14401E+11                            360 Kidder St, Wilkes Barre, PA USA 18702                 Natural Gas                 137.34          -        68.67


UGI Utilities Inc.                            17024115620                            3462 Paxton St, Harrisburg, PA USA 17104                  Natural Gas                   33.07         -        16.54


UGI Utilities Inc.                            7.02606E+11                            320 Lancaster Ave, Reading, PA USA 19611                  Natural Gas                   89.26         -        44.63


UGI Utilities Inc.                            411000737089(fka 209013102005)         517 Airport Dr, Middletown, PA USA 17057                  Natural Gas                 234.43          -       117.21


UGI Utilities Inc.                            411001478543(fka 213536760557)         6500 Carlisle Pike, Mechanicsburg, PA USA 17050           Natural Gas                   50.16         -        25.08


UGI Utilities Inc.                            411007242950(fka 501019800511)         3311 Airport Rd, Allentown, PA USA 18109                  Natural Gas                 326.68          -       163.34


Union Gas Company                             559-9686 192-5310                      133 Weber St, Waterloo, ON Canada N2J 3G9                 Natural Gas                   51.53         -        25.76


UniSource Energy Services                     9151873666                             377 N Montezuma St 111, Prescott, AZ USA 86301            Natural Gas                   71.32         -        35.66


United Illuminating Company                   010-0000107-2197                       720 Post Rd, Fairfield, CT USA 6824                       Electric Power              245.26          -       122.63


United Illuminating Company                   010-0000277-8024                       1 George St, New Haven, CT USA 6510                       Electric Power              101.76          -        50.88


United Illuminating Company                   010-0000277-8263                       1 George St, New Haven, CT USA 6510                       Electric Power              245.17          -       122.58


United Illuminating Company                   010-0000628-1157                       470 Bridgeport Ave, Milford, CT USA 6460                  Electric Power              226.55          -       113.28


United Illuminating Company                   010-0000804-7978                       344 Bridgeport Ave, Shelton, CT USA 6484                  Electric Power              181.03          -        90.51


United Water New Jersey                       1.00009E+13                            92 Route 17 North, Paramus, NJ USA 7652                   Water                         54.79         -        27.39


United Water New Jersey                       1.00015E+13                            360 River St, Hackensack, NJ USA 7601                     Water                         18.91         -         9.45


United Water New Jersey                       1.00055E+13                            228 Route 17 North, Upper Saddle River, NJ USA 7458       Water                         34.60         -        17.30


United Water New Jersey                       1.00096E+13                            6801 Kennedy Blvd, North Bergen, NJ USA 7047              Water                         16.56         -         8.28


United Water New Jersey                       3.04034E+13                            1404 Willow Ave, Hoboken, NJ USA 7030                     Water                         53.73         -        26.87


United Water New Jersey                       3.04096E+13                            1404 Willow Ave, Hoboken, NJ USA 7030                     Water                         12.41         -         6.20


United Water New York                         5.30271E+12                            185 Marbledale Rd, Tuckahoe, NY USA 10707                 Water                         17.41         -         8.70


Unitil MA                                     3198853-3073072                        89 Whalon St, Fitchburg, MA USA 1420                      Electric Power              640.97          -       320.49


Unitil MA                                     3198853-3077612                        89 Whalon St, Fitchburg, MA USA 1420                      Electric Power                26.62         -        13.31


Unitil ME (Northern Utilities of ME)          5051184500 (fka 5056481-5036906)       1049 Westbrook St, Portland, ME USA 4102                  Natural Gas                1,185.28         -       592.64


Unitil ME (Northern Utilities of ME)          5056481-5014484                        202 Warren Ave Ste 300, Portland, ME USA 4103             Natural Gas                 160.78          -        80.39


Unitil NH (Northern Utilities of NH)          4120428504                             224 Route 108, Somersworth, NH USA 3878                   Natural Gas                   93.97         -        46.98


Unitil NH (Northern Utilities of NH)          4140167503                             488 South Broadway, Salem, NH USA 3079                    Natural Gas                 116.71          -        58.35


Unitil NH (Northern Utilities of NH)          4020705501 (fka 40636894019940)        2800 Lafayette Rd, Portsmouth, NH USA 3801                Natural Gas                 111.77          -        55.88


Unitil NH (Northern Utilities of NH)          4140481500 (fka 41962454037216)        497 S Broadway, Salem, NH USA 3079                        Natural Gas                   10.91         -         5.45


Ute Water Conservancy District                3.18485.10                             2812 Landing View, Grand Junction, CO USA 81506           Water                         41.05         -        20.53


Utilities Inc. of Louisiana                   6932607551                             1331 Hwy 190, Covington, LA USA 70433                     Waste Water                 140.05          -        70.02


Valley International Airport                  RD61                                   Airport Terminal, 3rd Terminal, Harlingen, TX USA 78550   Telecom                     155.00          -        77.50


Valley International Airport                  RM06                                   Airport Terminal, 3rd Terminal, Harlingen, TX USA 78550   Telecom                     160.00          -        80.00


Vectren Energy Delivery (Indiana Gas)         02-600406402-5689552 0                 1441 S Guilford Rd, Carmel, IN USA 46032                  Natural Gas                   44.98         -        22.49


Vectren Energy Delivery (Indiana Gas)         02-600406402-5898802 5                 1370 Veterans Parkway, Clarksville, IN USA 47129          Natural Gas                   81.55         -        40.77




                                                                                                      Page 102 of 108
                                 Case 20-11218-MFW                                Doc 18                  Filed 05/24/20               Page 131 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
              Utility Provider                      Account Number                                             Address                        Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Vectren Energy Delivery (Indiana Gas)   02-621283621-5407799 9                   115 W 1st St, Bloomington, IN USA 47401               Natural Gas                  65.91         -        32.95

                                        02-621283621-5471785 1(fka 02-600406402-
Vectren Energy Delivery (Indiana Gas)                                            695 S State Road 135, Greenwood, IN USA 46142         Natural Gas                  80.22         -        40.11
                                        5471785 2)

Vectren Energy Delivery (Indiana Gas)   02-621368674-5475463 8                   1643 Central Ave, Columbus, IN USA 47201              Natural Gas                103.03          -        51.51


Vectren Energy Delivery (SIGECO)        01-300177781-1176749 8                   7801 Bussing Dr, Evansville, IN USA 47725             Electric Power            1,039.99         -       520.00


Vectren Energy Delivery (SIGECO)        01-300329752-1128958 3                   1396 N GREEN RIVER RD, EVANSVILLE, IN USA 47715       Electric Power             264.04          -       132.02


Vectren Energy Delivery (SIGECO)        01-300329752-1301841 7                   6530 Interchange, Evansville, IN USA 47715            Electric Power               23.91         -        11.96


Verizon                                 Y2442897                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                  20,111.73         -    10,055.87


Verizon                                 Y2229619                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   5,642.63         -     2,821.32


Verizon                                 450574365000180                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   3,722.02         -     1,861.01


Verizon                                 9150261545X25                            1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      23.77         -        11.89


Verizon                                 951661686000181                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   1,572.02         -       786.01


Verizon                                 450581375000183                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    886.70          -       443.35


Verizon                                 450579668000100                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    110.96          -        55.48


Verizon                                 251810215000116                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   2,288.99         -     1,144.49


Verizon                                 351427700000151                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   1,229.80         -       614.90


Verizon                                 951427321000170                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      74.73         -        37.37


Verizon                                 351615287000152                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   1,195.87         -       597.94


Verizon                                 351586467000181                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    803.06          -       401.53


Verizon                                 551324719000140                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      60.12         -        30.06


Verizon                                 951326377000110                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      48.52         -        24.26


Verizon                                 Y2026434                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    320.91          -       160.46


Verizon                                 2DH10539                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      33.88         -        16.94


Verizon                                 Y2229628                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   2,262.19         -     1,131.09


Verizon                                 Y2276294                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    206.53          -       103.26


Verizon                                 Y2385922                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    122.88          -        61.44


Verizon                                 551427283000170                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      55.66         -        27.83


Verizon                                 551587208000108                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   2,966.23         -     1,483.12


Verizon                                 951667509000167                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    330.91          -       165.45


Verizon                                 650023638000104                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      52.62         -        26.31


Verizon                                 650068251000188                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                       8.13         -         4.07


Verizon                                 551326790000139                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    242.20          -       121.10


Verizon                                 551354205000171                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    206.80          -       103.40


Verizon                                 650091902000175                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      52.66         -        26.33


Verizon                                 252373310000175                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      15.23         -         7.61


Verizon                                 251793973000165                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   1,141.38         -       570.69


Verizon                                 651777159000137                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      66.33         -        33.16




                                                                                                  Page 103 of 108
                                   Case 20-11218-MFW                           Doc 18                  Filed 05/24/20                       Page 132 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                        Address                                 Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Verizon                                751777620000129                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    1,021.19         -       510.60


Verizon                                Y1055066                               1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    8,963.04         -     4,481.52


Verizon                                351427316000108                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    1,242.20         -       621.10


Verizon                                551427562000149                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                     177.27          -        88.63


Verizon                                250554734000139                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    2,351.22         -     1,175.61


Verizon                                750559278000150                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    1,614.69         -       807.34


Verizon                                Y2385919                               1095 Avenue of the Americas, New York, NY USA 10036           Telecom                       40.97         -        20.48


Verizon                                353704838000131                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                       43.90         -        21.95


Verizon                                153073069000125                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                       79.99         -        40.00


Verizon                                552042326000175                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                       36.86         -        18.43


Verizon                                952203588000198                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    4,403.25         -     2,201.63


Verizon                                Y2393793                               1095 Avenue of the Americas, New York, NY USA 10036           Telecom                   89,132.78         -    44,566.39


Verizon                                U0184870                               1095 Avenue of the Americas, New York, NY USA 10036           Telecom                     463.89          -       231.94

                                                                              Bankruptcy Administration, 500 Technology Drive, Suite 550,
Verizon Wireless                       68068316100006                                                                                       Telecom                     381.53          -       190.77
                                                                              Weldon Spring, MO USA 63304

                                                                              Bankruptcy Administration, 500 Technology Drive, Suite 550,
Verizon Wireless                       68068316100001                                                                                       Telecom                  251,320.37         -   125,660.18
                                                                              Weldon Spring, MO USA 63304

Vermont Gas Systems Inc.               46296-0                                1200 Airport Dr Ste # 3, South Burlington, VT USA 5403        Natural Gas                 273.95          -       136.98


Village of Bourbonnais                 008-0027-01-01                         555 S Main St, Bourbonnais, IL USA 60914                      Waste Water                   42.28         -        21.14


Village of Crestwood                   4804166                                14166 S Cicero Ave, Crestwood, IL USA 60445                   Waste Water                   36.03         -        18.01


Village of Downers Grove               A.5731.2561.05                         2561 Ogden Ave, Downers Grove, IL USA 60515                   Waste Water                   44.97         -        22.49


Village of Lombard                     34858-001 (FKA48421-34858)             633 E Roosevelt Rd, Lombard, IL USA 60148                     Waste Water                   21.87         -        10.94


Village of Mokena                      104-2215-00-04                         9442 W 191st St, Mokena, IL USA 60448                         Waste Water                   18.29         -         9.14


Village of Oak Park                    53200008201                            628 West Madison Ave, Oak Park, IL USA 60302                  Waste Water                   17.81         -         8.90


Village of Schaumburg                  47951 51232                            855 W Golf Rd, Schaumburg, IL USA 60194                       Waste Water                   78.96         -        39.48


Village of Schiller Park               603901200                              3901 N Manheim Rd, Schiller Park, IL USA 60131                Waste Water                 735.30          -       367.65


Village of South Holland               021 01844 00                           254 W 162nd St, South Holland, IL USA 60473                   Waste Water                   73.45         -        36.72


Village of Stone Park                  511 16000 00                           1600 N Mannheim Rd, Stone Park, IL USA 60165                  Waste Water                   42.50         -        21.25


Vineland Municipal Utilities           24458 (fka 96447-59326)                715 South Delsea Dr, Vineland, NJ USA 8360                    Electric Power              379.62          -       189.81


Virginia American Water                1027-210037013218 (fka XX-XXXXXXX-2)   501 S Pickett St, Alexandria, VA USA 22304                    Water                         44.20         -        22.10


Virginia American Water                1027210037192791(FKA XX-XXXXXXX-8)     3750 Jefferson Davis Hwy, Alexandria, VA USA 22305            Water                       189.08          -        94.54


Virginia American Water                1027-210037193251(FKA27-0013325-5)     3750 Jefferson Davis Hwy, Alexandria, VA USA 22305            Water                         34.18         -        17.09


Virginia Natural Gas                   3027919547                             3323 N Military Hwy, Norfolk, VA USA 23518                    Natural Gas                 382.90          -       191.45


Virginia Natural Gas                   3136139460                             1441 Richmond Rd, Williamsburg, VA USA 23185                  Natural Gas                   50.98         -        25.49


Virginia Natural Gas                   8986370350                             1700 Parkview Dr Ste 1765, Chesapeake, VA USA 23320           Natural Gas                   53.61         -        26.80


Virginia Natural Gas                   9985991418                             4124 W Mercury Blvd, Hampton, VA USA 23666                    Natural Gas                   84.26         -        42.13


Vision Communications                  0370019283001                          155 West 10th Blvd, Larose, LA USA 70373                      Telecom                     211.23          -       105.62


Wallingford Electric Division          4.31463E+12                            1211 S Broad St, Wallingford, CT USA 6492                     Electric Power              120.35          -        60.18




                                                                                               Page 104 of 108
                                    Case 20-11218-MFW                                 Doc 18                  Filed 05/24/20                        Page 133 of 253


                                                                                                                                                                           Avg. Monthly   Deposit   Adequate
                 Utility Provider                         Account Number                                           Address                                  Utility Type
                                                                                                                                                                              Spend       Amount    Assurance


Walton EMC                                 544443001                                 3541 Stone Mountain Hwy 78, Snellville, GA USA 30078           Electric Power              282.08          -       141.04


Walton EMC                                 544443003                                 5055 Hwy 78 (Stone Mountain Hwy), Stone Mountain, GA USA 30087 Electric Power              548.53          -       274.26


Walton EMC                                 544443004                                 5065 Hwy 78, Stone Mountain, GA USA 30087                      Electric Power                57.59         -        28.79


Walton EMC                                 874151001                                 5065 Hwy 78, Stone Mountain, GA USA 30087                      Electric Power             1,301.70         -       650.85


Wam Radio                                  8518                                      4230 Packard Road, Ann Arbor, MI USA 48108-1597                Telecom                     714.45          -       357.23


Wam Radio                                  4142                                      4230 Packard Road, Ann Arbor, MI USA 48108-1597                Telecom                     226.24          -       113.12


Warwick Sewer Authority                    0031083475003-12475                       700 Jefferson Bd., Warwick, RI USA 2886                        Waste Water                   28.13         -        14.06


Warwick Sewer Authority                    0039900004705-15883 (fka 0039900004705) 700 Jefferson Bd., Warwick, RI USA 2886                          Waste Water                   28.13         -        14.06


Warwick Utility Billing                    30853548001                               40 Senator St, Warwick, RI USA 2888                            Waste Water                   28.13         -        14.06


Warwick Utility Billing                    61401155300                               2329 Post Rd, Warwick, RI USA 2886                             Waste Water                   86.70         -        43.35


Warwick Utility Billing                    61401179300                               25 Lauderdale Blvd, Warwick, RI USA 2886                       Waste Water                 205.21          -       102.60


Warwick Utility Billing                    0031083475002-12475 (fka 0031083475002) 2329 Post Rd, Warwick, RI USA 2886                               Waste Water                   28.13         -        14.06


Warwick Utility Billing                    18402844500-606332                        40 Senator St, Warwick, RI USA 2888                            Waste Water                   64.04         -        32.02


Warwick Utility Billing                    18402844600-606332                        40 Senator St, Warwick, RI USA 2888                            Waste Water                   28.18         -        14.09


Washington Gas of DC                       320001391293 (fka 3305151817)             3 Warehouse Rd, Washington, DC USA 20001                       Natural Gas                 468.26          -       234.13


Washington Gas of MD                       1337063133                                5732 Buckeystown Pike, Frederick, MD USA 21704                 Natural Gas                 107.24          -        53.62


Washington Gas of MD                       1337063331                                5732 Buckeystown Pike, Frederick, MD USA 21704                 Natural Gas                   19.60         -         9.80


Washington Gas of MD                       2.10003E+11                               8000 Georgia Ave, Silver Springs, MD USA 20910                 Natural Gas                 141.01          -        70.50


Washington Gas of MD                       2.10003E+11                               8000 Georgia Ave, Silver Springs, MD USA 20910                 Natural Gas                   28.22         -        14.11


Washington Gas of VA                       3.10002E+11                               6570 Backlick Rd, Springfield, VA USA 22150                    Natural Gas                   19.43         -         9.72


Washington Gas of VA                       320000302234 (fka 3096909225)             501 S Pickett St, Alexandria, VA USA 22304                     Natural Gas                 131.86          -        65.93


Washington Gas of VA                       320001392291 (fka 3082047501)             3800 Jefferson Davis Hwy, Alexandria, VA USA 22305             Natural Gas                 622.95          -       311.47


Washington Gas of VA                       320001398157 (fka3305283156)              2600 Jefferson Davis Hwy, Arlington, VA USA 22202              Natural Gas                 374.86          -       187.43


Washington Gas of VA                       320001410531 (fka3305310017)              2780 Jefferson Davis Hwy, Arlington, VA USA 22202              Natural Gas                   38.64         -        19.32


Washington Gas of VA                       320001410689 (fka3305311080)              2780 Jefferson Davis Hwy, Arlington, VA USA 22202              Natural Gas                   72.87         -        36.44


Washington Gas of VA                       320005264280 (FKA 3825900248)             211 Catoctin Circle SE, Leesburg, VA USA 20175                 Natural Gas                 180.73          -        90.36


Washington Gas of VA                       320005635810 (FKA 3975087317)             57 W Jubal Early Dr, Winchester, VA USA 22601                  Natural Gas                 108.17          -        54.08


Washington Suburban Sanitary C             2873650000 (fka 1369644)                  4520 St Barnabas Rd, Temple Hills, MD USA 20748                Waste Water                   65.97         -        32.98


Waste Management (CA)                      22-07674-83007                            4000 Campus Dr, Newport Beach, CA USA 92660                    Solid Waste                   40.12         -        20.06


Waste Management (OH)                      1.42136E+11                               19727 Maplewood Ave, Cleveland, OH USA 44135                   Solid Waste                 427.96          -       213.98


Waste Pro (FL)                             2441                                      2600 James L Turnage Blvd, West Palm Beach, FL USA 33406       Solid Waste                 690.14          -       345.07


Waste Pro (FL)                             6066                                      10991 Terminal Access Rd, Fort Myers, FL USA 33913             Solid Waste                 646.43          -       323.22


Water Gas & Light Commission               112619-76675                              3702 Newton Rd, Albany, GA USA 31707                           Electric Power                13.16         -         6.58


Water Revenue Bureau (City of Philadelphia) 5.51612E+14                              8501 Bartram Ave, Philadelphia, PA USA 19153                   Waste Water                5,560.69         -     2,780.34


Water Revenue Bureau (City of Philadelphia) 5.5322E+14                               8500 Essington Ave, Philadelphia, PA USA 19153                 Waste Water                5,869.92         -     2,934.96


Water Revenue Bureau (City of Philadelphia) 8.20322E+15                              8500 Essington Ave, Philadelphia, PA USA 19153                 Water                         50.51         -        25.26




                                                                                                      Page 105 of 108
                                   Case 20-11218-MFW                              Doc 18                  Filed 05/24/20                    Page 134 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                Utility Provider                         Account Number                                        Address                              Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Water Revenue Bureau (City of Philadelphia) 055-32200-06815-002                  6815 Essington Ave, Philadelphia, PA USA 19153             Waste Water                2,191.53         -     1,095.77


Water Revenue Bureau (City of Philadelphia) 055-32200-08500-041                  8500 Essington Ave, Philadelphia, PA USA 19153             Waste Water                8,032.41         -     4,016.20


Water Revenue Bureau (City of Philadelphia) 055-32200-08500-042                  8500 Essington Ave, Philadelphia, PA USA 19153             Waste Water                4,690.27         -     2,345.14


Water Revenue Bureau (City of Philadelphia) 821-16120-08501-001                  8501 Bartram Ave, Philadelphia, PA USA 19153               Waste Water                   46.33         -        23.17


WaterOne (KS)                             4.00101E+11                            8130 Metcalf Ave, Overland Park, KS USA 66204              Water                         18.11         -         9.06


WaterOne (KS)                             4.00101E+11                            6001 Niemann Rd, Shawnee, KS USA 66203                     Water                         20.48         -        10.24


Waukesha Water Utility                    309231000                              2020 E Moreland Blvd, Waukesha, WI USA 53186               Waste Water                   31.83         -        15.91


Wave Broadband                            1401059598301                          401 Park Place Center, Suite 103, Kirkland, WA USA 98033   Telecom                     178.61          -        89.30


WC Maui Coast Hotel LLC                   1009701                                2259 South Kihei Road, Kihei, HI USA 96753                 Telecom                       82.02         -        41.01


We Energies - WI Electric Power Company   0063-181-313                           6100 Washington Ave, Racine, WI USA 53406                  Electric Power              200.54          -       100.27


We Energies - WI Electric Power Company   5851-931-475                           501 W Edgerton Ave, Milwaukee, WI USA 53207                Electric Power             4,991.28         -     2,495.64


We Energies - WI Electric Power Company   8058-220-098                           5508 75th St, Kenosha, WI USA 53142                        Electric Power              274.85          -       137.43


We Energies - WI Electric Power Company   9024-331-243                           8041 N 76th St, Milwaukee, WI USA 53223                    Electric Power              340.83          -       170.42


We Energies - WI Gas LLC                  6410-211-386                           501 W Edgerton Ave, Milwaukee, WI USA 53207                Natural Gas                 465.97          -       232.98


We Energies - WI Gas LLC                  6883-508-483                           501 W Edgerton Ave, Milwaukee, WI USA 53207                Natural Gas                 419.75          -       209.87

West Penn Power fka Allegheny Power of PA
                                          100 097 781 023                        5105 State Rte 30, Greensburg, PA USA 15601                Electric Power                61.72         -        30.86
(FirstEnergy of PA)

West Virginia American Water              1028-210015962235 (fka XX-XXXXXXX-3)   1200 Airport Rd, Charleston, WV USA 25311                  Water                       567.23          -       283.61


Western Natural Gas (FL)                  50732                                  2027 Rental Car Ln, Jacksonville, FL USA 32218             Propane                     716.99          -       358.49


Western VA Water Authority                108700-518414                          5550 Precision Circle NW, Roanoke, VA USA 24012            Waste Water                 403.52          -       201.76


Wichita Airport                           00000033                               2173 Air Cargo Rd., Wichita, KS USA 67209                  Telecom                     114.09          -        57.05


Wichita Airport                           00000089                               2173 Air Cargo Rd., Wichita, KS USA 67209                  Telecom                       85.39         -        42.69


Wichita Airport                           00000044                               2173 Air Cargo Rd., Wichita, KS USA 67209                  Telecom                     872.42          -       436.21


Windsor Marketing                         DRAC100                                100 Marketing Drive, Suffield, CT USA 06078                Telecom                     428.01          -       214.00


Windstream                                637523136001                           4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                     792.89          -       396.44


Windstream                                7120085                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    3,247.49         -     1,623.74


Windstream                                5300595                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                     909.43          -       454.71


Windstream                                7054532                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    3,280.47         -     1,640.24


Windstream                                160658698                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                       77.13         -        38.57


Windstream                                100800632                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                       67.03         -        33.51


Windstream                                012317162                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                     569.90          -       284.95


Windstream                                7041408                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                     710.05          -       355.02


Windstream                                7076901                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    1,032.24         -       516.12


Windstream                                161743359                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    1,969.52         -       984.76


Windstream                                160620296                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    1,554.21         -       777.10


Windstream                                160607369                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                       62.74         -        31.37


Windstream                                091914461                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                       33.40         -        16.70




                                                                                                  Page 106 of 108
                                 Case 20-11218-MFW                                Doc 18                   Filed 05/24/20              Page 135 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
              Utility Provider                      Account Number                                             Address                        Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Windstream                            7019893                                    4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    654.95          -       327.47


Windstream                            91942348                                   4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    213.49          -       106.75


Windstream                            090931523                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    115.40          -        57.70


Windstream                            161241541                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    275.77          -       137.89


Windstream                            161298917                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      38.55         -        19.27


Windstream                            162847530                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      59.28         -        29.64


Windstream                            002499859                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    222.54          -       111.27


Windstream                            7055997                                    4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                   1,221.00         -       610.50


Windstream                            021199345                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      30.63         -        15.32


Windstream                            021472626                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    111.03          -        55.51


Windstream                            021514586                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      56.61         -        28.30


Windstream                            062450243                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    140.74          -        70.37


Windstream                            63121688                                   4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    113.19          -        56.60


Windstream                            063110527                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    183.40          -        91.70


Windstream                            002842348                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      27.51         -        13.76


Windstream                            040743757                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    299.09          -       149.55


Winnipeg Water and Waste Department   12816623297                                1577 Erin St, Winnipeg, MB Canada R3E 2T2             Waste Water                426.34          -       213.17


Woodhaven Water Department            2-7160-473                                 23955 Allen Rd, Woodhaven, MI USA 48183               Waste Water                114.91          -        57.45


WSSC Water                            6052830000                                 8000 Georgia Ave, Silver Springs, MD USA 20910        Waste Water                126.47          -        63.24

                                      53-0010154658-2 (Premise Number:
Xcel Energy of CO (PSC of Colorado)                                              6470 W 120th Ave, Broomfield, CO USA 80020            Electric Power             244.20          -       122.10
                                      301828014)

Xcel Energy of CO (PSC of Colorado)   53-0011838041-8                            2515 N 49th St, Boulder, CO USA 80301                 Electric Power             500.35          -       250.18


Xcel Energy of CO (PSC of Colorado)   53-0012353645-1                            4950 S Broadway, Englewood, CO USA 80113              Electric Power            1,270.30         -       635.15


Xcel Energy of CO (PSC of Colorado)   53-00856662 ( Premise Number 304237626) 891 14th St Ste 150, Denver, CO USA 80220                Electric Power               49.49         -        24.75


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-9 ( Premise Number 301757898) 311 E County Line Rd Ste A-6, Littleton, CO USA 80122   Electric Power             167.26          -        83.63


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-6 (Premise Number: 304077648) 3535 Quebeu St, Denver, CO USA 80207                    Electric Power             182.93          -        91.47


Xcel Energy of CO (PSC of Colorado)   5305880684 (Premise Number: 301189814)     2160 S Holly St Ste 1, Denver, CO USA 80222           Electric Power             188.51          -        94.25


Xcel Energy of CO (PSC of Colorado)   5306756130 (Premise Number: 301407816)     7667 E Iliff Ave Ste J, Denver, CO USA 80231          Electric Power             269.86          -       134.93


Xcel Energy of CO (PSC of Colorado)   5306933862 (304087160)                     4020 S College Ave, Fort Collins, CO USA 80525        Natural Gas                  77.10         -        38.55

                                      5308266391 (FKA XX-XXXXXXX-1)(Premise
Xcel Energy of CO (PSC of Colorado)                                              4940 S Broadway, Englewood, CO USA 80113              Electric Power            1,032.39         -       516.19
                                      301669037)

Xcel Energy of CO (PSC of Colorado)   5308669752 (Premise Number: 301523453)     5890 E Colfax Ave, Denver, CO USA 80220               Electric Power             413.97          -       206.98


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-1 ( Premise Number 300057751) 2812 Landing View, Grand Junction, CO USA 81506         Electric Power             265.22          -       132.61


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-9 ( Premise Number 301949125) 2555 S Brdway & Yale, Denver, CO USA 80210              Electric Power             196.31          -        98.16


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-0 ( Premise Number 300918038) 5595 N Sheridan, Arvada, CO USA 80002                   Electric Power             165.89          -        82.94


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-0 ( Premise Number 301219894) 5595 N Sheridan, Arvada, CO USA 80002                   Electric Power             340.53          -       170.26


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-9 (Permise 301107699)           23600 E 78th Ave, Denver, CO USA 80249                Electric Power             606.46          -       303.23


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-9 (Permise 301410204)           23600 E 78th Ave, Denver, CO USA 80249                Electric Power             938.18          -       469.09




                                                                                                  Page 107 of 108
                                  Case 20-11218-MFW                                     Doc 18                  Filed 05/24/20               Page 136 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
               Utility Provider                           Account Number                                            Address                         Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Xcel Energy of CO (PSC of Colorado)        5321639969 (Premise: 301107699)             23520 E 78Th Ave, Denver, CO USA 80249                Electric Power            1,452.52         -       726.26


Xcel Energy of CO (PSC of Colorado)        5321639969 (Premise: 301410204)             23520 E 78Th Ave, Denver, CO USA 80249                Electric Power            1,729.25         -       864.62


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-2 ( Premise Number 304173061) 9078 S Woodman Way Ste E, Parker, CO USA 80134           Natural Gas                  79.81         -        39.90


Xcel Energy of CO (PSC of Colorado)        5326426337 (ID:300957051)                   7777 Calawba Ct, Denver, CO USA 80249-6393            Electric Power            1,466.26         -       733.13


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-1 ( Premise Service 304226820)   4637 W 29th St Unit B, Greeley, CO USA 80634          Electric Power             114.42          -        57.21


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-5 (Premise Number 301338928) 2017 Welton St, Denver, CO USA 80205                      Electric Power             609.54          -       304.77


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-9 ( Premise Number 301547921) 11510 W Colfax Ave, Lakewood, CO USA 80215               Electric Power             308.35          -       154.17


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-4 ( Premise Number 301319180) 998 S Havana St, Aurora, CO USA 80012                    Electric Power             406.37          -       203.18


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-9 ( Premise Number 301409582) 24890 E 78th Ave, Denver, CO USA 80249                   Electric Power            6,265.82         -     3,132.91


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-2 ( Premise Number 301409994) 25200 E 78th Ave, Denver, CO USA 80249                   Electric Power             837.79          -       418.90


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-5 (Premise Number: 301711427) 24900 E 78th Ave, Denver, CO USA 80249                   Electric Power           10,069.55         -     5,034.78


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-5 ( Premise Number 301711819) 25200 E 78th Ave, Denver, CO USA 80249                   Natural Gas                322.13          -       161.06


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-6 (Premise Number: 301862305) 24900 E 78th Ave, Denver, CO USA 80249                   Natural Gas               2,615.83         -     1,307.92


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-3 ( Premise Number 302013012) 24900 E 78th Ave, Denver, CO USA 80249                   Natural Gas               1,326.23         -       663.12


Xcel Energy of CO (PSC of Colorado)        5370654267 (Premise: 303881922)             23520 E 78Th Ave, Denver, CO USA 80249                Electric Power            1,551.62         -       775.81


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-1 (303958488)                    7796 Washington St, Thornton, CO USA 80229            Electric Power             213.73          -       106.87


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-2 ( Premise Number 301449652) 10 South Main St, Longmont, CO USA 80501                 Natural Gas                  84.56         -        42.28

Xcel Energy of MN (formerly Northern States
                                            5161669812                                 1420 Davern St, Saint Paul, MN USA 55116              Natural Gas                522.18          -       261.09
Power)

Xcel Energy of MN (formerly Northern States
                                            51-0010750507-4 (Premise: 17567414)        6201 Brooklyn Blvd, Brooklyn Center, MN USA 55429     Electric Power             204.58          -       102.29
Power)

Xcel Energy of MN (formerly Northern States
                                            51-0011102630-2                            2630 Coon Rapids Blvd NW, Coon Rapids, MN USA 55433   Electric Power             121.19          -        60.59
Power)

Xcel Energy of MN (formerly Northern States
                                            5161669823 (302596992)                     1370 Davern St, Saint Paul, MN USA 55116              Electric Power            2,925.06         -     1,462.53
Power)

Xcel Energy of MN (formerly Northern States
                                            5163310803 (302665181)                     1420 Davern St, Saint Paul, MN USA 55116              Electric Power            2,093.93         -     1,046.97
Power)

Xcel Energy of TX                          XX-XXXXXXX-8                                101 N Pullman Rd, Amarillo, TX USA 79111              Electric Power               74.42         -        37.21


Xcel Energy of WI                          5209296413 (303738587)                      2866 Fanta Reed Rd, La Crosse, WI USA 54603           Electric Power               32.37         -        16.18


Xcel Energy of WI                          5271648205 (303598128)                      2866 Fanta Reed Rd, La Crosse, WI USA 54603           Electric Power               55.85         -        27.93


XO Communications                          004000000016126                             13865 Sunrise Valley Drive, Herndon, VA USA 20171     Telecom                    695.70          -       347.85


Yampa Valley Electric Association          660019201                                   262 Piper Lane, Hayden, CO USA 81639                  Electric Power               52.39         -        26.20


York County Natural Gas Authority          130600-28090                                699 Anderson Rd N, Rock Hill, SC USA 29730            Natural Gas                  34.65         -        17.33


York Electric Cooperative                  152847001                                   Mount Gallant Rd, Rock Hill, SC USA 29730             Electric Power               20.45         -        10.23




                                                                                                       Page 108 of 108
              Case 20-11218-MFW    Doc 18   Filed 05/24/20   Page 137 of 253




                                      EXHIBIT B

                                  Proposed Final Order




RLF1 23473417v.1
                Case 20-11218-MFW              Doc 18      Filed 05/24/20         Page 138 of 253




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     Chapter 11
    In re
                                                                     Case No. 20-11218 (MFW)
    The Hertz Corporation, et al.,1
                                                                     (Joint Administration Requested)

                                           Debtors.
                                                                     Re: Docket No. ___


      FINAL ORDER (I) APPROVING DEBTORS’ PROPOSED FORM OF ADEQUATE
       ASSURANCE OF PAYMENT TO UTILITY PROVIDERS, (II) ESTABLISHING
     PROCEDURES FOR RESOLVING OBJECTIONS BY UTILITY PROVIDERS, AND
      (III) PROHIBITING UTILITY PROVIDERS FROM ALTERING, REFUSING, OR
                       DISCONTINUING UTILITY SERVICES

            Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Order”)

pursuant sections 105(a) and 366 of the Bankruptcy Code, and Rules 6003 and 6004 of the

Bankruptcy Rules, (i) approving Debtors’ proposed form of adequate assurance of payment to

Utility Providers, (ii) establishing procedures for resolving requests for additional assurance, and

(iii) prohibiting Utility Providers from altering, refusing, or discontinuing utility services, all as

more fully set forth in the Motion; and the Court having found that it has jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012 (Sleet, C.J.); and consideration of the Motion and the relief




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, for which joint administration for procedural purposes has been requested, a complete list of the debtors and
the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
            Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.

                                                          1
RLF1 23473417v.1
              Case 20-11218-MFW           Doc 18     Filed 05/24/20      Page 139 of 253




requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper notice

of the Motion having been provided under the circumstances and in accordance with the

Bankruptcy Rules and the Local Rules, and it appearing that no other or further notice need be

provided; and a hearing having been held, if necessary, to consider the relief requested in the

Motion (the “Hearing”); and upon consideration of the First Day Declaration; and the record of

the Hearing, if any; and the Court having found and determined that the relief sought in the Motion

is in the best interests of the Debtors, their estates, their creditors, their stakeholders, and all other

parties-in-interest, and that the legal and factual bases set forth in the Motion establish just cause

for the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.        The Motion is GRANTED as set forth herein. Any objections or reservations of

rights filed in respect of the Motion are overruled, with prejudice.

         2.        The Debtors are authorized, but not directed, to pay on a timely basis in accordance

with their prepetition practice all undisputed invoices for postpetition utility services provided by

the Utility Providers to the Debtors.

         3.        The Proposed Adequate Assurance is approved and constitutes sufficient adequate

assurance of payment for purposes of section 366 of the Bankruptcy Code.

         4.        The Adequate Assurance Deposit in the amount of approximately $2.5 million

deposited in the Adequate Assurance Account shall be held for the purpose of providing adequate

assurance of payment to each Utility Provider for its postpetition Utility Services to the Debtors.

         5.        The Debtors are authorized, in their sole discretion, to amend the Utility Service

List attached hereto as Schedule 1 to add or delete any Utility Provider and/or Provider Account,



                                                    2
RLF1 23473417v.1
              Case 20-11218-MFW            Doc 18     Filed 05/24/20    Page 140 of 253




and such amendment shall be accomplished by filing with this Court a notice and serving the same

on the affected Utility Provider. Upon such amendment, this Order shall apply to any such

Subsequently Identified Utility Provider that is added to such Utility Service List, and such

Subsequently Identified Utility Provider shall be permitted to make a Request for additional

assurance according to the Adequate Assurance Procedures set forth in the Order in respect of its

newly-added Provider Account(s). If the Debtors add any Utility Provider or Provider Account to

the Utility Service List, the Debtors shall increase the amount of the Adequate Assurance Deposit

by depositing into the Adequate Assurance Account an amount the Debtors estimate in good faith

to equal an average of one half (1/2) of one month of Utility Services on an annualized basis for

such new Provider Account(s). If the Debtors delete any Utility Provider or Provider Account

from the Utility Service List, the Debtors may reduce the amount of the Adequate Assurance

Deposit to the extent that it includes an amount for such removed Utility Provider or Provider

Account; provided that the Debtors shall have provided such Utility Provider with seven (7) days’

notice of such reduction and did not receive a response thereto by such deadline.

         6.         The following Adequate Assurance Procedures are approved on a final basis:

                   i.   If a Utility Provider is not satisfied with the assurance of future payment
                        provided by the Debtors and seeks additional or different adequate assurance of
                        future payment, the Utility Provider must serve a written request (the
                        “Request”) upon the Notice Parties (defined below) stating: (i) the location(s)
                        for which Utility Services are provided; (ii) the account number(s) for such
                        location(s); (iii) the outstanding balance for each account; (iv) a summary of
                        the Debtors’ payment history on each account; and (v) an explanation of why
                        its Adequate Assurance Deposit is inadequate assurance of payment;

               ii.      The Request must be delivered to: (i) the Debtors, c/o The Hertz Corporation,
                        8501 Williams Road, Estero, FL 33928 (Attn: Matthew Potalivo, Esq.); (ii)
                        proposed counsel to the Debtors, White & Case LLP, 555 S. Flower Street,
                        Suite 2700, Los Angeles, CA 90071 (Attn: Ronald Gorsich, Esq.); and (iii) any
                        counsel to any official committee appointed in these Chapter 11 Cases
                        (collectively, the “Notice Parties”);



                                                     3
RLF1 23473417v.1
              Case 20-11218-MFW             Doc 18      Filed 05/24/20      Page 141 of 253




               iii.     Without further order of the Court, the Debtors may enter into agreements
                        granting additional adequate assurance to a Utility Provider that serves a
                        Request, if the Debtors, in their discretion, determine that such Request
                        (including any agreed modification thereto) is reasonable;

               iv.      If the Debtors do not agree with the Request and cannot agree with the Utility
                        Provider on other terms, within thirty (30) days after receipt of such Request,
                        or such additional time as to which the Debtors and the Utility Provider may
                        agree, the Debtors shall file a motion pursuant to section 366(c)(3) of the
                        Bankruptcy Code (a “Determination Motion”), seeking a determination from
                        the Court that the Proposed Adequate Assurance, including the Adequate
                        Assurance Deposit, plus additional consideration offered by the Debtors (if any)
                        constitutes adequate assurance of payment. Pending notice and a hearing on the
                        Determination Motion, the Utility Provider that is the subject of the unresolved
                        Request may not alter, refuse, or discontinue services to the Debtors nor recover
                        or setoff against any prepetition deposit;

                   v.   If an amount relating to Utility Services provided postpetition by a Utility
                        Provider is unpaid, and remains unpaid beyond any applicable grace period,
                        such Utility Provider may request a disbursement from the Adequate Assurance
                        Account by giving notice to the Notice Parties. The Debtors shall honor such
                        request within seven (7) business days after the date of receipt without further
                        order of the Court, subject to the ability of the Debtors and the requesting Utility
                        Provider to resolve any dispute. To the extent a Utility Provider receives a
                        disbursement from the Adequate Assurance Account, the Debtors shall
                        replenish the Adequate Assurance Account in the amount disbursed.

               vi.      The portion of the Adequate Assurance Deposit attributable to each Utility
                        Provider (including any additional amounts deposited) shall be made available
                        for the benefit of the Debtors, no later than seven (7) business days following
                        the earlier of: (i) payment by the Debtors of the Utility Provider’s final invoice
                        in accordance with applicable non-bankruptcy law following the Debtors’
                        termination of such Utility Provider’s services; (ii) the effective date of any plan
                        confirmed in the Chapter 11 Cases only if there are no outstanding disputes
                        related to postpetition payments; and (iii) as provided in any further order of
                        the Court.

              vii.      Any Utility Provider that fails to comply with the Adequate Assurance
                        Procedures shall be deemed to have received Adequate Assurance and shall be
                        bound by any order entered by this Court granting the Motion.

         7.          Any Utility Provider that fails to submit a Request for additional assurance as set

forth in the Adequate Assurance Procedures shall be deemed to have adequate assurance of

payment within the meaning of section 366 of the Bankruptcy Code and shall be forbidden from


                                                       4
RLF1 23473417v.1
               Case 20-11218-MFW          Doc 18     Filed 05/24/20     Page 142 of 253




altering, refusing, or discontinuing service to the Debtors for lack of adequate assurance or on

account of any prepetition charges, or the Debtors’ bankruptcy filings, subject to the Utility

Provider’s right to seek a modification of adequate assurance under section 366(c)(3) of the

Bankruptcy Code.

         8.        This Order shall be binding on all Utility Providers and served with the Motion

and Order.

         9.        Absent any further order of this Court, the Utility Providers are prohibited from

(i) discriminating against the Debtors, (ii) discontinuing, altering, or refusing service, or (iii)

requiring payment of an additional deposit or receipt of other security (other than in accordance

with Adequate Assurance Procedures) on account of the Debtors’ bankruptcy filings, any unpaid

prepetition charges, or on account of any perceived inadequacy of the Proposed Adequate

Assurance.

         10.       Any landlord that pays directly for Utility Services for the benefit of the Debtors

pursuant to a non-residential real property lease must continue paying for such Utility Services in

the ordinary course of business and may not cease, reduce, delay, or otherwise interfere with the

payment or delivery of such Utility Services, regardless of any nonpayment, deferral, or waiver of

rent, or any defaults with respect to the applicable lease; provided that a landlord may cease

payments on account of Utility Services following the effective date of the rejection of the

applicable agreement pursuant to section 365 of the Bankruptcy Code, if any. The Debtors shall

serve a copy of this Order on all landlords that pay directly for Utility Services for the benefit of

the Debtors pursuant to a nonresidential real property lease, if any.

         11.       Notwithstanding anything to the contrary in any other order of this Court, no

creditor shall have any interest in or lien on the Adequate Assurance Deposit.



                                                    5
RLF1 23473417v.1
               Case 20-11218-MFW          Doc 18     Filed 05/24/20    Page 143 of 253




         12.       Nothing contained in the Motion or this Order, nor any payment made pursuant to

the authority granted by this Order, is intended to be or shall be construed as (a) an admission as

to the validity, extent, perfection, priority, allowability, or enforceability of any claim or any

security interest which purportedly secures such claim, (b) a waiver of the Debtors’ or any

appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any claim

against the Debtors, (c) a promise to pay any claim, (d) a waiver of any claims or causes of action

which may exist against any creditor or interest holder, (e) an assumption or rejection of any

executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and nothing

herein otherwise affects the Debtors’ rights under section 365 of the Bankruptcy Code to assume

or reject any executory contract or unexpired lease with any party subject to this Order; (f) granting

third-party beneficiary status or bestowing any additional rights on any third party; or (g) being

otherwise enforceable by any third party. Without limiting the generality of the foregoing, nothing

in the Motion or this Order shall constitute a finding that any entity is or is not a Utility Provider

hereunder or a utility under section 366 of the Bankruptcy Code, whether or not such entity is

listed on the Utility Services Lists.

         13.       The banks and financial institutions on which checks were drawn or electronic fund

transfer requests made in payment of the prepetition obligations approved herein are authorized to

receive, process, honor, and pay all such checks and electronic fund transfer requests when

presented for payment, and all such banks and financial institutions are authorized to rely on the

Debtors’ designation of any particular check or electronic payment request as approved by this

Order without any duty of further inquiry and without liability for following the Debtors’

instructions.

         14.       The notice requirement set forth in Bankruptcy Rule 6004(a) is satisfied.



                                                    6
RLF1 23473417v.1
               Case 20-11218-MFW           Doc 18     Filed 05/24/20      Page 144 of 253




         15.       This Order is immediately effective and enforceable notwithstanding the provisions

of Bankruptcy Rule 6004(h) or otherwise.

         16.       The Debtors are authorized to execute and deliver such documents and to take and

perform all actions necessary to implement and effectuate the relief granted in this Order.

         17.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, or enforcement of this Order.


Dated: _____________, 2020
       Wilmington, Delaware



                                                         ____________________________________
                                                         UNITED STATES BANKRUPTCY JUDGE




                                                     7
RLF1 23473417v.1
              Case 20-11218-MFW   Doc 18    Filed 05/24/20   Page 145 of 253




                                      Schedule 1

                                  Utility Service List




RLF1 23473417v.1
                                 Case 20-11218-MFW                             Doc 18                   Filed 05/24/20              Page 146 of 253


                                                                                                                                                          Avg. Monthly   Deposit   Adequate
              Utility Provider                          Account Number                                      Address                        Utility Type
                                                                                                                                                             Spend       Amount    Assurance


ACS                                       1043310                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    253.79          -       126.90


ACS                                       1041290                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                      61.73         -        30.87


ACS                                       160495                              1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    931.38          -       465.69


ACS                                       1885955                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    189.68          -        94.84


ACS                                       1877455                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    307.25          -       153.63


ACS                                       1121793                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    471.87          -       235.93


ACS                                       348208                              1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    465.95          -       232.98


ACS                                       1868273                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                      57.88         -        28.94


ACS                                       1662502                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                    206.55          -       103.27


ACS                                       1904625                             1155 Sixteenth Street, NW, Washington, DC USA 20036   Telecom                      57.88         -        28.94


AEP of IN (Indiana Michigan Power Company) 040-260-533-4-0                    819 W Coliseum Blvd, Fort Wayne, IN USA 46808         Electric Power               65.50         -        32.75


AEP of IN (Indiana Michigan Power Company) 04050297714(fka 040-502-977-0-6)   4137 Progress Dr, South Bend, IN USA 46628            Electric Power            1,385.46         -       692.73


AEP of IN (Indiana Michigan Power Company) 041-786-451-8-2                    725 W Coliseum Blvd, Fort Wayne, IN USA 46808         Electric Power             168.95          -        84.47


AEP of IN (Indiana Michigan Power Company) 042-837-095-1-9                    3811 6th St, Fort Wayne, IN USA 46809                 Electric Power             267.41          -       133.70


AEP of IN (Indiana Michigan Power Company) 044-347-095-2-5                    Baer Field Thruway, Fort Wayne, IN USA 46809          Electric Power             150.96          -        75.48


AEP of IN (Indiana Michigan Power Company) 045-937-095-1-4                    3811 6th St, Fort Wayne, IN USA 46809                 Electric Power             140.82          -        70.41


AEP of IN (Indiana Michigan Power Company) 047-009-389-0-7                    3811 6th St, Fort Wayne, IN USA 46809                 Electric Power             200.33          -       100.16


AEP of LA (SWEPCO)                        960-980-113-0-5                     5103 Hollywood Ave, Shreveport, LA USA 71109          Electric Power            1,006.18         -       503.09


AEP of LA (SWEPCO)                        967-305-117-3-8                     7230 Youree Dr, Shreveport, LA USA 71105              Electric Power             206.87          -       103.43


AEP of LA (SWEPCO)                        969-467-056-1-1                     2119 Airline Dr Ste 200, Bossier City, LA USA 71111   Electric Power             234.75          -       117.38


AEP of OH (Columbus Southern)             10340704005                         840 Stelzer Rd, Columbus, OH USA 43219                Electric Power               99.39         -        49.70


AEP of OH (Ohio Power)                    7150865082                          1281 LOG POND DR, NEWARK, OH USA 43055                Electric Power               43.28         -        21.64


AEP of OH (Ohio Power)                    10513757020                         2980 Switzer Ave, Columbus, OH USA 43219-237          Electric Power            1,526.82         -       763.41


AEP of OH (Ohio Power)                    070-701-610-8-3                     50966 National Rd, St Clairsville, OH USA 43950       Electric Power               56.15         -        28.07


AEP of OH (Ohio Power)                    072-752-272-3-4                     5128 Whipple Ave NW, Canton, OH USA 44718             Electric Power             291.96          -       145.98


AEP of OH (Ohio Power)                    075-483-842-7-5                     1071 N 21st St, Newark, OH USA 43055                  Electric Power               60.44         -        30.22


AEP of OH (Ohio Power)                    076-549-817-7-3                     1939 Elida Rd, Lima, OH USA 45805                     Electric Power               66.82         -        33.41


AEP of OK (Public Service of Oklahoma)    95980417109                         3324 SW 11th St, Lawton, OK USA 73501                 Electric Power             121.13          -        60.57


AEP of OK (Public Service of Oklahoma)    952-073-384-1-9                     4945 S Peoria Ave, Tulsa, OK USA 74105                Electric Power             130.75          -        65.38


AEP of OK (Public Service of Oklahoma)    954-027-114-1-0                     4406 S Memorial, Tulsa, OK USA 74145                  Electric Power             218.95          -       109.48


AEP of OK (Public Service of Oklahoma)    956-708-084-0-1                     2110 N 73rd E Ave, Tulsa, OK USA 74115                Electric Power            1,045.85         -       522.93


AEP of TX (SWEPCO)                        1120841 (10032789440510420)         2901 S 23rd St, McAllen, TX USA 78503                 Electric Power             236.40          -       118.20




                                                                                                Page 1 of 108
                                 Case 20-11218-MFW                                     Doc 18                  Filed 05/24/20                            Page 147 of 253


                                                                                                                                                                                Avg. Monthly   Deposit   Adequate
              Utility Provider                              Account Number                                          Address                                      Utility Type
                                                                                                                                                                                   Spend       Amount    Assurance


AEP of TX (SWEPCO)                            96374383436 (10176989629450210)         323 N Spur 63, Longview, TX USA 75601                              Electric Power              201.49          -       100.74


AEP of VA (Appalachian Power)                 020-852-598-0-8                         1302 Municipal Rd NW, Roanoke, VA USA 24012                        Electric Power                45.91         -        22.95


AEP of VA (Appalachian Power)                 024-552-598-0-0                         Airport Rd NW, Roanoke, VA USA 24012                               Electric Power                11.50         -         5.75


AEP of VA (Appalachian Power)                 027-652-598-0-5                         Airport Rd NW, Roanoke, VA USA 24012                               Electric Power              671.89          -       335.94


AEP of WV (Appalachian Power)                 021-301-741-0-1                         1449 Airport Rd, Ceredo, WV USA 25507                              Electric Power                22.47         -        11.24


AEP of WV (Appalachian Power)                 024-271-398-1-7                         169 Airport Rd, Charleston, WV USA 25311                           Electric Power              349.64          -       174.82


AEP of WV (Appalachian Power)                 028-717-819-5-7                         757 Third Ave, Huntington, WV USA 25701                            Electric Power              250.24          -       125.12


AEP of WV (Appalachian Power)                 028-941-268-0-0                         1449 Airport Rd, Ceredo, WV USA 25507                              Electric Power                48.21         -        24.11


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 3221 S 10th St, McAllen, TX USA 78503                              Electric Power              139.34          -        69.67


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 802 E Expressway 83, Pharr, TX USA 78577                           Electric Power              363.64          -       181.82


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 2901 S 23rd St, McAllen, TX USA 78503                              Electric Power                86.06         -        43.03


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 5110 McPherson Rd, Laredo, TX USA 78041                            Electric Power              240.18          -       120.09


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 3801 S Padre Island Dr, Corpus Cristi, TX USA 78406                Electric Power              135.20          -        67.60


AEP Texas Central Company (formerly CP&L) 1.00328E+16                                 3410 E Grimes St, Harlingen, TX USA 78550                          Electric Power                69.55         -        34.77


AEP Texas North Company (formerly WTU)        1.0204E+16                              2852 Airport Blvd, Abilene, TX USA 79602                           Electric Power                23.97         -        11.99


airLink INTENET INC                           1400375                                 1746F S. Victoria Ave., Suite #104, Ventura, CA USA 93003          Telecom                     309.09          -       154.55


Alabama Power                                 7429508035                              8400 Airport Blvd, Mobile, AL USA 36608                            Electric Power                28.15         -        14.07


Alabama Power                                 7954508034                              8400 Airport Blvd, Mobile, AL USA 36608                            Electric Power                90.94         -        45.47


Alabama Power                                 02956-41057                             2691 Pelham Pkwy, Pelham, AL USA 35124                             Electric Power              449.97          -       224.98


Alabama Power                                 14635-15023                             312-A Schillinger Rd, Mobile, AL USA 36608                         Electric Power              328.82          -       164.41


Alabama Power                                 16412-76067                             1694 Montgomery Hwy Ste 180, Hoover, AL USA 35216                  Electric Power              427.10          -       213.55


Alabama Power                                 19232-21006                             5540 Airline Dr, Birmingham, AL USA 35212                          Electric Power              194.78          -        97.39


Alabama Power                                 19874-76041                             1107 E I-65 Service Rd S, Mobile, AL USA 36606                     Electric Power             1,165.09         -       582.54


Alabama Power                                 20282-21009                             5540 Airline Dr, Birmingham, AL USA 35212                          Electric Power             3,039.34         -     1,519.67


Alabama Power                                 2656705021 (fka 26567-05003)            4610 Selma Hwy, Montgomery, AL USA 36108                           Electric Power             2,656.96         -     1,328.48


Alabama Power                                 38993-61064                             635 Eastern Blvd, Montgomery, AL USA 36117                         Electric Power             1,190.30         -       595.15


Alabama Power                                 47190-13059                             341 Molton St, Montgomery, AL USA 36104                            Electric Power              298.35          -       149.18


Alabama Power                                 51127-51000                             2508 5th Ave S, Birmingham, AL USA 35233                           Electric Power              475.11          -       237.56


Alabama Power                                 52398-62059                             5406 Hwy 280 E Ste D105, Birmingham, AL USA 35242                  Electric Power              324.49          -       162.25


Alabama Power                                 78495-08002                             8400 Airport Blvd, Mobile, AL USA 36608                            Electric Power              239.98          -       119.99


Alabama Power                                 84375-08004                             8401 Airport Blvd, Mobile, AL USA 36608                            Electric Power             1,475.27         -       737.64


Alameda County Water District                 40595892                                37063 Fremont Blvd, Fremont, CA USA 94536                          Water                       571.83          -       285.92


Alaska Electric Light and Power Company       1017374                                 9221 Cessna Dr, Juneau, AK USA 99801                               Electric Power                94.38         -        47.19

                                                                                      Albany International Airport, Administration Building-Suite 200, 737
Albany County Airport Authority               Albany County Airport Authority HERTZ                                                                        Telecom                     70.00         -        35.00
                                                                                      Albany-Shaker Road, Albany, NY USA 12211

Albemarle County Service Authority            10201514-02                             100 Bowen Loop, Charlottesville, VA USA 22911                      Waste Water                 522.49          -       261.25

Albuquerque Bernalillo County Water Utility
                                              3985729560                              3400 University SE, Albuquerque, NM USA 87106                      Solid Waste                 823.15          -       411.58
Authority




                                                                                                        Page 2 of 108
                                    Case 20-11218-MFW                                Doc 18                   Filed 05/24/20                       Page 148 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                Utility Provider                            Account Number                                         Address                                Utility Type
                                                                                                                                                                            Spend       Amount    Assurance

Albuquerque Bernalillo County Water Utility
                                              7985729560                            3400 University Blvd Se, Albuquerque, NM USA 87106             Solid Waste                828.87          -       414.43
Authority

Albuquerque Bernalillo County Water Utility
                                              9885729560                            3400 University SE, Albuquerque, NM USA 87106                  Solid Waste               3,021.78         -     1,510.89
Authority

Alectra Utilities (fka Enersource/ Hydro
                                              2738186079                            5300 Dixie Rd, Mississauga, ON Canada L4W 2A7                  Electric Power             240.09          -       120.04
Mississauga)

Alectra Utilities (fka Enersource/ Hydro
                                              7014921471 (fka 1930200000)           1369 Dundas St E, Mississauga, ON Canada L4Y 2C7               Electric Power             181.57          -        90.79
Mississauga)

Alectra Utilities (fka Hydro One Brampton)    01052000443051 (fka 01052000443037)   8A-9 Kennedy Rd S, Brampton, ON Canada L6W 3E1                 Electric Power             247.12          -       123.56


Alectra Utilities (fka PowerStream)           5224630000                            7545 Yonge St, Thornhill, ON Canada L3T 2C2                    Electric Power             506.56          -       253.28


Alectra Utilities (fka PowerStream)           6025000000                            398 Steeles Ave W, Thornhill, ON Canada L4J 6X3                Electric Power             217.03          -       108.52


Alexandria Renew Enterprises                  12010152-3000524                      501 S Pickett St, Alexandria, VA USA 22304                     Waste Water                  86.92         -        43.46


Alexandria Renew Enterprises                  12010153-3009337                      3750 Jefferson Davis Hwy, Alexandria, VA USA 22305             Waste Water                348.31          -       174.15


Alexandria Renew Enterprises                  12010153-3009338                      3750 Jefferson Davis Hwy, Alexandria, VA USA 22305             Waste Water                  74.85         -        37.43


Allegheny County APO                          93964                                 436 Grant Street, Room 119, Pittsburgh, PA USA 15219           Telecom                      50.00         -        25.00


Alliant Energy of IA (IP&L)                   22-11-286-9860-03                     2151 Werner Ave NE, Cedar Rapids, IA USA 52402                 Electric Power             494.87          -       247.44


Alliant Energy of IA (IP&L)                   30-06-028-2905-02                     10699 Collision Dr, Dubuque, IA USA 52001                      Electric Power             195.17          -        97.59


Alliant Energy of IA (IP&L)                   7705511000 (fka 2211174225102)        9505 18th St SW, Cedar Rapids, IA USA 52404                    Electric Power             208.97          -       104.49

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream Inc                                 3155609                                                                                              Telecom                      32.57         -        16.29
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream Inc                                 3056457                                                                                              Telecom                      31.28         -        15.64
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream Inc                                 6707                                                                                                 Telecom                    341.73          -       170.87
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream Inc                                 10512                                                                                                Telecom                      55.94         -        27.97
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream US                                  500298                                                                                               Telecom                    531.87          -       265.94
                                                                                    98683

                                                                                    18110 SE 34th Street, Bldg. One Suite 100, Vancouver, WA USA
Allstream US                                  745703                                                                                               Telecom                      76.98         -        38.49
                                                                                    98683

Alvin Hollis                                  9333                                  495 Washington St, Weymouth, MA USA 2189                       Number 2 Fuel Oil            57.97         -        28.99


Ameren Illinois (CILCO - Zone II)             07290-70018                           1501 S Maxwell Rd OTHR E, Peoria, IL USA 61607                 Electric Power             341.33          -       170.66


Ameren Illinois (CIPS - Zone I)               2058073026                            707 North Mattis, Champaign, IL USA 61821                      Electric Power             575.48          -       287.74


Ameren Illinois (CIPS - Zone I)               87040-96013                           1939 W US Hwy 50, Fairview Heights, IL USA 62208               Electric Power             322.54          -       161.27


Ameren Illinois (IP - Zone III)               49437-37052                           2934 S 6th St, Springfield, IL USA 62703                       Natural Gas                  77.55         -        38.78


Ameren Illinois (IP - Zone III)               62102-43293                           958 Capital Airport Dr, Springfield, IL USA 62707              Natural Gas                141.98          -        70.99


Ameren Illinois (IP - Zone III)               92050-16017                           1550 E Pershing Rd, Decatur, IL USA 62526                      Electric Power             168.50          -        84.25


Ameren UE of MO                               6841207164                            214 S Bemiston 1 S, Clayton, MO USA 63105                      Electric Power             243.62          -       121.81


Ameren UE of MO                               7854418143                            1285 N Lindbergh Ave, Florissant, MO USA 63031                 Electric Power             573.33          -       286.66


Ameren UE of MO                               8205107170                            1905 Rangeline Street, Columbia, MO USA 65202                  Natural Gas                  76.86         -        38.43


Ameren UE of MO                               04500-06911                           10278 Natural Bridge Rd, St Louis, MO USA 63134                Electric Power            2,581.26         -     1,290.63


Ameren UE of MO                               13378-02158                           5706 S Lindbergh Blvd, St Louis, MO USA 63123                  Electric Power             286.85          -       143.43


Ameren UE of MO                               29430-62013                           1120 Technology Dr Ste 111, O Fallon, MO USA 63368             Electric Power             205.97          -       102.98


Ameren UE of MO                               29830-62028                           4316 N Service Rd, St Peters, MO USA 63376                     Electric Power             198.91          -        99.45


Ameren UE of MO                               46900-05615                           9475 Aero Space Dr, St Louis, MO USA 63134                     Electric Power            1,476.55         -       738.28


Ameren UE of MO                               54873-00154                           8201 N Lindbergh Blvd, Florissant, MO USA 63031                Electric Power             354.97          -       177.48




                                                                                                       Page 3 of 108
                                   Case 20-11218-MFW                             Doc 18                   Filed 05/24/20                          Page 149 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                Utility Provider                       Account Number                                         Address                                     Utility Type
                                                                                                                                                                            Spend       Amount    Assurance


Ameren UE of MO                          72270-99013                            10278 Natural Bridge Rd, St Louis, MO USA 63134                   Electric Power             1,718.35         -       859.17


Ameren UE of MO                          81323-09154                            10092 Manchester Rd, St Louis, MO USA 63122                       Electric Power              128.15          -        64.08


American Waste Control                   602922                                 2500 N Sheridan Rd, Tulsa, OK USA 74115                           Solid Waste                   98.56         -        49.28


AmeriGas (ID)                            203678363                              444 Airport Loop, Twin Falls, ID USA 83301                        Propane                     260.78          -       130.39


Anaheim Public Utilities                 370515 (231440)                        221 W Katella Ave, Anaheim, CA USA 92802                          Solid Waste                 445.34          -       222.67


Anaheim Public Utilities                 370517 (231442)                        221 W Katella Ave, Anaheim, CA USA 92802                          Electric Power              568.36          -       284.18


Anchorage Water & Wastewater Utility     124793-522204                          4555 International Airport Rd, Anchorage, AK USA 99502            Waste Water                 173.92          -        86.96


Apex (Town of NC)                        546-003                                704 Laura Duncan Rd, Apex, NC USA 27502                           Electric Power              365.97          -       182.99


Appalachian Electric Cooperative (TVA)   751922                                 3965 W Andrew Johnson Hwy, Morristown, TN USA 37814               Electric Power              232.69          -       116.34


Aqua (IL)                                1.37396E+13                            555 S Main St, Bourbonnais, IL USA 60914                          Water                         43.85         -        21.93


Aqua (PA)                                2.07627E+13                            7311 Marshall Rd, Upper Darby, PA USA 19082                       Water                         38.54         -        19.27


Aqua (PA)                                002108106 0359625                      3554 Street Rd, Bensalem, PA USA 19020                            Water                         89.76         -        44.88


Aqua New Jersey                          001430264 0735448                      1164 Route 33, Hamilton Square, NJ USA 8690                       Water                         19.56         -         9.78


Aqua Ohio                                001234046 0910705                      7735 Market St, Boardman (Youngstown), OH USA 44512               Water                         31.07         -        15.54


Aqua Ohio                                002582382 0942146                      9670 Mentor Ave, Mentor, OH USA 44060                             Water                          5.46         -         2.73


Aquarion Water Company (CT)              200039624                              720 Post Rd, Fairfield, CT USA 6824                               Water                         50.25         -        25.12


Arcudi Energy/Triboro Oil                60316                                  23 East Main St, Milford, MA USA 1757                             Number 2 Fuel Oil           183.19          -        91.60


Arizona Public Service                   3064918774                             1211 W Bell Rd, Phoenix, AZ USA 85014                             Electric Power             1,912.40         -       956.20


Arizona Public Service                   3552086803                             4994 N 12th St, Phoenix, AZ USA 85014                             Electric Power              139.25          -        69.63


Arizona Public Service                   8697552018                             377 N Montezuma St 111, Prescott, AZ USA 86301                    Electric Power              283.56          -       141.78


Arizona Public Service                   0302251000 (fka 679615282)             1348 E Florence Blvd Ste 2, Casa Grande, AZ USA 85122             Electric Power              234.05          -       117.02


Arizona Public Service                   0587361000 (fka152865286)              5044 W Cactus Rd, Glendale, AZ USA 85304                          Electric Power                34.63         -        17.32


Arizona Public Service                   0994860000 (fka 158028282)             1133 W Bell Rd, Phoenix, AZ USA 85023                             Electric Power             3,619.44         -     1,809.72

                                         1371070000 (Serv ID: 1371070428)(fka
Arizona Public Service                                                          4001 E Bell Rd, Phoenix, AZ USA 85032                             Electric Power                36.29         -        18.15
                                         977448285)

Arizona Public Service                   1374164839 (Fka 1371070000)            4001 E Bell Rd, Phoenix, AZ USA 85032                             Electric Power              276.28          -       138.14


Arizona Public Service                   2264531000 (fka 452877289)             1147 E Camelback, Phoenix, AZ USA 85014                           Electric Power              678.64          -       339.32


Arizona Public Service                   2857150000 (fka 103548286)             6409 W Glendale, Glendale, AZ USA 85301                           Electric Power              281.02          -       140.51


Arizona Public Service                   4127811000 (fka 443646285)             13530 W Van Buren St, Goodyear, AZ USA 85338                      Electric Power              327.12          -       163.56


Arizona Public Service                   6059910000 (fka 753254289)             9875 W Bell Rd, Sun City, AZ USA 85351                            Electric Power              228.31          -       114.16


Arizona Public Service                   6089101000 (fka 959445286)             1711 E Buckeye Rd, Phoenix, AZ USA 85034                          Electric Power            15,865.09         -     7,932.54


Arizona Public Service                   6235130000 (fka 928406284)             1620 E Rental Car Way, Phoenix, AZ USA 85034                      Electric Power             3,637.34         -     1,818.67


Arizona Public Service                   7197410000 (fka 216645287)             1722 E Rental Car Way, Phoenix, AZ USA 85034                      Electric Power             5,452.31         -     2,726.16


Arizona Public Service                   7902300000 (fka 751316285)             15001 N Hayden Rd, Scottsdale, AZ USA 85260                       Electric Power              362.54          -       181.27


Arlington County Treasurer               9.64531E+11                            2610 Jefferson Davis Hwy, Arlington, VA USA 22202                 Waste Water                 319.85          -       159.92


AT&T                                     8310006121331                          AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   28,350.99         -    14,175.49


AT&T                                     16033301475557                         AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    1,357.84         -       678.92




                                                                                                  Page 4 of 108
                          Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                          Page 150 of 253


                                                                                                                                                   Avg. Monthly   Deposit   Adequate
       Utility Provider                     Account Number                                 Address                                  Utility Type
                                                                                                                                                      Spend       Amount    Assurance


AT&T                          80024277164                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 7,351.56         -     3,675.78


AT&T                          08805210206185                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  131.90          -        65.95


AT&T                          96073941945554                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  458.04          -       229.02


AT&T                          915A0500392681                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 2,736.71         -     1,368.35


AT&T                          704M599439439                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  436.26          -       218.13


AT&T                          21626591744277                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  244.69          -       122.34


AT&T                          615M312387387                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 4,800.59         -     2,400.29


AT&T                          90139520000011871              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,153.50         -       576.75


AT&T                          91827073501310                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,467.27         -       733.64


AT&T                          80026306144                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               114,618.04         -    57,309.02


AT&T                          8310002233610                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  595.36          -       297.68


AT&T                          47920511300240                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  548.51          -       274.26


AT&T                          407M031866116                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,620.97         -       810.48


AT&T                          8310000733960                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                49,054.24         -    24,527.12


AT&T                          20559185400010549              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  389.10          -       194.55


AT&T                          20559186660010542              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  296.76          -       148.38


AT&T                          20551001958720547              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  213.89          -       106.95


AT&T                          305W022010358                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  926.80          -       463.40


AT&T                          561V180424051                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  329.23          -       164.62


AT&T                          404M095477477                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,186.65         -       593.32


AT&T                          06301182098570                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    94.59         -        47.29


AT&T                          40514502167028                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                13,727.15         -     6,863.58


AT&T                          00001220710                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 7,389.98         -     3,694.99


AT&T                          50000000691                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                11,932.32         -     5,966.16


AT&T                          EVHER                          AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,403.36         -       701.68


AT&T                          8310001030881                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  233.39          -       116.69


AT&T                          317R0407460300                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    71.95         -        35.98


AT&T                          HERZ                           AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    53.00         -        26.50


AT&T                          317R0407046927                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    20.50         -        10.25


AT&T                          615M567925100                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     2.44         -         1.22


AT&T                          88800033164                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               184,160.03         -    92,080.01


AT&T                          88800044377                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               402,389.11         -   201,194.56


AT&T                          8310008520138                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               131,019.25         -    65,509.63


AT&T                          405A0106855315                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                56,881.10         -    28,440.55


AT&T                          8310009528776                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                12,741.14         -     6,370.57


AT&T                          40515000729094                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                10,440.85         -     5,220.43




                                                                               Page 5 of 108
                          Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                          Page 151 of 253


                                                                                                                                                   Avg. Monthly   Deposit   Adequate
       Utility Provider                     Account Number                                 Address                                  Utility Type
                                                                                                                                                      Spend       Amount    Assurance


AT&T                          1440121754058                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,839.07         -     1,919.53


AT&T                          80025024656                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,461.48         -       730.74


AT&T                          95010852501                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  280.00          -       140.00


AT&T                          414R6700232530                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     6.52         -         3.26


AT&T                          96044933325550                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                28,780.44         -    14,390.22


AT&T                          31025802552356                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,043.66         -       521.83


AT&T                          09103841957155                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    94.97         -        47.48


AT&T                          96044998685559                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,227.85         -     1,613.93


AT&T                          43795113895134                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  351.43          -       175.72


AT&T                          09102516234007                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    52.65         -        26.33


AT&T                          0722750004077                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  608.17          -       304.09


AT&T                          43695164980589                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  351.43          -       175.72


AT&T                          80030565586                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,546.94         -       773.47


AT&T                          8310009099383                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom               281,831.08         -   140,915.54


AT&T                          0204348034001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  150.86          -        75.43


AT&T                          09103998569043                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  110.79          -        55.40


AT&T                          16033121185550                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,746.55         -     1,873.27


AT&T                          16601721373261                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  109.96          -        54.98


AT&T                          0722750003077                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  913.33          -       456.66


AT&T                          30563333300010445              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  167.39          -        83.69


AT&T                          305W117963963                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 4,256.46         -     2,128.23


AT&T                          954V092492492                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                10,035.80         -     5,017.90


AT&T                          904M353706014                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                12,237.65         -     6,118.83


AT&T                          904N040166166                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  398.36          -       199.18


AT&T                          904N130416427                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  204.96          -       102.48


AT&T                          706U111109109                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,564.67         -     1,782.33


AT&T                          31862185002960516              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  622.98          -       311.49


AT&T                          60193316100010596              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  126.89          -        63.44


AT&T                          31844399452120516              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    43.91         -        21.96


AT&T                          404M429388388                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 9,926.94         -     4,963.47


AT&T                          205M571304304                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 8,149.33         -     4,074.67


AT&T                          25163387690010533              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  143.06          -        71.53


AT&T                          08227316803524                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    39.48         -        19.74


AT&T                          8310009007427                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  175.00          -        87.50


AT&T                          31724102614395                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,752.98         -       876.49


AT&T                          80080465166                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  387.41          -       193.71




                                                                               Page 6 of 108
                          Case 20-11218-MFW                  Doc 18                   Filed 05/24/20                          Page 152 of 253


                                                                                                                                                  Avg. Monthly   Deposit   Adequate
       Utility Provider                    Account Number                                 Address                                  Utility Type
                                                                                                                                                     Spend       Amount    Assurance


AT&T                          317R0407056934                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    71.95         -        35.98


AT&T                          317R0407066941                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    71.95         -        35.98


AT&T                          61824169936697                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  334.86          -       167.43


AT&T                          734R2100282248                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                15,326.89         -     7,663.44


AT&T                          73494145396324                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                14,644.24         -     7,322.12


AT&T                          0534671782001                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    32.16         -        16.08


AT&T                          502M411032032                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,642.68         -       821.34


AT&T                          1100821828007                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  587.47          -       293.74


AT&T                          33096605366912                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  151.70          -        75.85


AT&T                          216R0200286707                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 4,093.97         -     2,046.98


AT&T                          21689840651902                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  172.45          -        86.23


AT&T                          414Z8004832554                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     6.52         -         3.26


AT&T                          214A0107298040                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,655.54         -     1,827.77


AT&T                          512A0107208806                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                27,996.32         -    13,998.16


AT&T                          40568670008802                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,332.08         -       666.04


AT&T                          51224750197232                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 6,731.61         -     3,365.80


AT&T                          91561255004369                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,492.24         -       746.12


AT&T                          803M022916916                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,062.43         -       531.21


AT&T                          8310007429925                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 5,469.60         -     2,734.80


AT&T                          8310006149601                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  643.50          -       321.75


AT&T                          77369400411647                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,391.10         -     1,695.55


AT&T                          77369400891236                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,700.54         -       850.27


AT&T                          7736861218                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,570.15         -       785.08


AT&T                          312Z936435                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,440.45         -       720.23


AT&T                          773R160015                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  930.49          -       465.25


AT&T                          77358141503393                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,672.84         -       836.42


AT&T                          7735858687503                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,549.86         -       774.93


AT&T                          773R0704268197                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,162.55         -       581.28


AT&T                          77328448103784                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  814.42          -       407.21


AT&T                          77358124418940                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  533.48          -       266.74


AT&T                          08121623705835                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  109.11          -        54.56


AT&T                          316A0106704314                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,085.34         -       542.67


AT&T                          41448395459558                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  331.38          -       165.69


AT&T                          41787413506695                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,498.04         -       749.02


AT&T                          41787413576698                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,428.93         -       714.47


AT&T                          847Z9999893331                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,468.42         -     1,734.21




                                                                              Page 7 of 108
                          Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                          Page 153 of 253


                                                                                                                                                   Avg. Monthly   Deposit   Adequate
       Utility Provider                     Account Number                                 Address                                  Utility Type
                                                                                                                                                      Spend       Amount    Assurance


AT&T                          205M2603150010545              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  439.02          -       219.51


AT&T                          847R0704990073                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,344.92         -       672.46


AT&T                          847R1612656238                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  852.53          -       426.26


AT&T                          8477590046                     AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    56.54         -        28.27


AT&T                          8475190226425                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  799.57          -       399.79


AT&T                          713A0107218569                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                15,844.59         -     7,922.30


AT&T                          09107919428411                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    76.78         -        38.39


AT&T                          8310007956003                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                40,960.44         -    20,480.22


AT&T                          61582252420010477              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,075.56         -       537.78


AT&T                          09102934167458                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    52.57         -        26.29


AT&T                          0518878932001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    50.99         -        25.49


AT&T                          614R3300503946                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  538.95          -       269.48


AT&T                          40487682810020351              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  342.27          -       171.13


AT&T                          601M114772772                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,651.80         -       825.90


AT&T                          504M282493493                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                14,683.39         -     7,341.70


AT&T                          33736992832880511              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    49.00         -        24.50


AT&T                          50434707900010464              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  567.81          -       283.90


AT&T                          60160562750010591              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  202.17          -       101.08


AT&T                          70892451036464                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  320.14          -       160.07


AT&T                          7083452810558                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  523.37          -       261.69


AT&T                          84799586956815                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  312.31          -       156.16


AT&T                          84771707827572                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  819.11          -       409.55


AT&T                          84768803566540                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  362.26          -       181.13


AT&T                          31256703956528                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  391.20          -       195.60


AT&T                          77386804946341                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  137.95          -        68.98


AT&T                          08423329296559                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    98.10         -        49.05


AT&T                          08225411092115                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    44.81         -        22.41


AT&T                          35279968050011980              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  122.81          -        61.41


AT&T                          30563697929210441              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  123.94          -        61.97


AT&T                          30568897271360446              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    59.37         -        29.68


AT&T                          40768852000013141              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,274.87         -       637.44


AT&T                          25654770918390541              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  112.14          -        56.07


AT&T                          0870147339277                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    89.23         -        44.61


AT&T                          66125424561914                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  723.93          -       361.97


AT&T                          704M071772772                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 3,879.15         -     1,939.57


AT&T                          80080429295                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  398.51          -       199.25




                                                                               Page 8 of 108
                                   Case 20-11218-MFW                   Doc 18                   Filed 05/24/20                          Page 154 of 253


                                                                                                                                                            Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                 Address                                  Utility Type
                                                                                                                                                               Spend       Amount    Assurance


AT&T                                   91039578470021912              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  463.22          -       231.61


AT&T                                   58630739531405                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  301.11          -       150.56


AT&T                                   24881625991362                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  334.65          -       167.33


AT&T                                   314A0107131678                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 6,127.53         -     3,063.76


AT&T                                   84735808533297                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  852.61          -       426.30


AT&T                                   7733344847530                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  526.43          -       263.22


AT&T                                   2175280205211                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  264.78          -       132.39


AT&T                                   09102809569309                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    73.60         -        36.80


AT&T                                   08803410680267                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    75.97         -        37.99


AT&T                                   96083221035554                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                26,682.93         -    13,341.47


AT&T                                   08807557532538                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    90.73         -        45.37


AT&T                                   257879643                      AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    73.49         -        36.74


AT&T                                   08806808761458                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    33.43         -        16.72


AT&T                                   08809716042250                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    68.69         -        34.34


AT&T                                   30524821581320440              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  136.32          -        68.16


AT&T                                   30566240800010444              AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    72.68         -        36.34


AT&T                                   06702749683863                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  113.18          -        56.59


AT&T                                   06800647066734                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  118.70          -        59.35


AT&T                                   2143244842360                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  533.45          -       266.73


AT&T                                   97278824359174                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  203.93          -       101.96


AT&T                                   2814124104645                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  747.14          -       373.57


AT&T                                   28153154910652                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  362.79          -       181.39


AT&T                                   8310000071666                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  418.02          -       209.01


AT&T                                   84792820001026                 AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    61.65         -        30.82


AT&T                                   0580810501001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    36.83         -        18.42


AT&T Conferencing                      0010396800001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 1,527.55         -       763.78


AT&T Conferencing                      0010396800008                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    30.57         -        15.29


AT&T Global Services Inc               US001790                       AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                14,437.82         -     7,218.91


AT&T Global Services Inc               US001524                       AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                 2,302.68         -     1,151.34


AT&T Mobility                          BES02742805                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                88,862.16         -    44,431.08


AT&T Thrifty                           0592018532001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     4.88         -         2.44


AT&T Thrifty                           0577669974001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    28.25         -        14.13


AT&T Thrifty                           0516188163001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    26.08         -        13.04


AT&T Thrifty                           0522174821001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     4.23         -         2.12


AT&T Thrifty                           0512527004001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    53.67         -        26.83


AT&T Thrifty                           0512764707001                  AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    26.29         -        13.15




                                                                                        Page 9 of 108
                                  Case 20-11218-MFW                 Doc 18                   Filed 05/24/20                          Page 155 of 253


                                                                                                                                                         Avg. Monthly   Deposit   Adequate
               Utility Provider                   Account Number                                 Address                                  Utility Type
                                                                                                                                                            Spend       Amount    Assurance


AT&T Thrifty                          0594548528001                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    48.16         -        24.08


AT&T Thrifty                          0306007664001                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  175.39          -        87.69


AT&T Thrifty                          0513356225001                AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    42.39         -        21.20


AT&T U-Verse                          124714374                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    86.75         -        43.38


AT&T U-Verse                          124675319                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    81.35         -        40.67


AT&T U-Verse                          124709250                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    97.20         -        48.60


AT&T U-Verse                          155105938                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    85.13         -        42.57


AT&T U-Verse                          124837091                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    77.91         -        38.96


AT&T U-Verse                          124714372                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    75.30         -        37.65


AT&T U-Verse                          121498207                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    80.43         -        40.21


AT&T U-Verse                          150957823                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  288.75          -       144.38


AT&T U-Verse                          150685799                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  161.63          -        80.81


AT&T U-Verse                          124548761                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    41.60         -        20.80


AT&T U-Verse                          146620443                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  153.70          -        76.85


AT&T U-Verse                          111396632                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    69.21         -        34.61


AT&T U-Verse                          155196663                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    95.84         -        47.92


AT&T U-Verse                          155185742                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  115.20          -        57.60


AT&T U-Verse                          150194480                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  131.08          -        65.54


AT&T U-Verse                          138049801                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  134.05          -        67.02


AT&T U-Verse                          144165665                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    67.68         -        33.84


AT&T U-Verse                          121763250                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    66.01         -        33.01


AT&T U-Verse                          286131785                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    65.22         -        32.61


AT&T U-Verse                          118330388                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    77.79         -        38.90


AT&T U-Verse                          118341339                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    71.65         -        35.82


AT&T U-Verse                          117167833                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    67.42         -        33.71


AT&T U-Verse                          111435554                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    67.81         -        33.90


AT&T U-Verse                          139197571                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  101.17          -        50.59


AT&T U-Verse                          136974903                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  167.51          -        83.75


AT&T U-Verse                          121053373                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    68.76         -        34.38


AT&T U-Verse                          150335905                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    74.98         -        37.49


AT&T U-Verse                          153856279                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  154.81          -        77.41


AT&T U-Verse                          157959553                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  231.68          -       115.84


AT&T U-Verse                          126937513                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    93.40         -        46.70


AT&T U-Verse                          146596919                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  137.06          -        68.53


AT&T U-Verse                          117858646                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                    50.61         -        25.31


AT&T U-Verse                          115104621                    AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                  112.71          -        56.36




                                                                                     Page 10 of 108
                                   Case 20-11218-MFW                            Doc 18                   Filed 05/24/20                          Page 156 of 253


                                                                                                                                                                      Avg. Monthly   Deposit   Adequate
                Utility Provider                    Account Number                                           Address                                   Utility Type
                                                                                                                                                                         Spend       Amount    Assurance


AT&T U-Verse                           140488710                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   162.11          -        81.05


AT&T U-Verse                           133667418                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     84.28         -        42.14


AT&T U-Verse                           159879121                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     58.08         -        29.04


AT&T U-Verse                           117459799                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     71.08         -        35.54


AT&T U-Verse                           117539920                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     90.04         -        45.02


AT&T U-Verse                           142960701                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   125.43          -        62.72


AT&T U-Verse                           110260880                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   136.33          -        68.17


AT&T U-Verse                           159811803                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   107.07          -        53.54


AT&T U-Verse                           154922274                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   145.89          -        72.95


AT&T U-Verse                           136766899                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     87.54         -        43.77


AT&T U-Verse                           128725527                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                     94.96         -        47.48


AT&T U-Verse                           252732911                               AT&T Inc, 208 S. Akard Street, Suite 2954, Dallas, TX USA 75202   Telecom                   104.11          -        52.06


ATCO Gas (AB)                          760001448900(SiteID 0003825495812)      3318 32nd St NE, Calgary, AB Canada T1Y 6B9                       Natural Gas               103.30          -        51.65


ATCO Gas (AB)                          760001449171(SiteID 0003243741716)      4101 Macleod Trail SW, Calgary, AB Canada T2G 2R6                 Natural Gas               254.65          -       127.33


ATCO Gas (AB)                          760001694644 (Site ID: 0003044105625)   10330 25th St NE, Calgary, AB Canada T3N 0A1                      Natural Gas              1,400.64         -       700.32


ATCO Gas (AB)                          760002515038(siteID 0001061459215)      8624 53rd Ave NW, Edmonton, AB Canada T6E 5G2                     Natural Gas               223.85          -       111.93


ATCO Gas (AB)                          760005485429 (Site ID: 0003009066264)   104520 25 St NE, Calgary, AB Canada T3N 0A1                       Natural Gas               587.84          -       293.92


ATCO Gas (AB)                          760008954884 (Site ID: 0001020218951)   SW 15 50 25W4, Calgary, AB Canada T1Y 6B9                         Natural Gas               588.40          -       294.20


ATCO Gas (AB)                          760008955162(SiteID 0001837202211)      17610 102 Ave, Edmonton, AB Canada T5S 1H5                        Natural Gas                 86.74         -        43.37


Atlanta Gas & Light                    247427423                               3230 Peachtree Rd NE, Atlanta, GA USA 30305                       Natural Gas               110.99          -        55.50


Atlanta Gas & Light                    544443002                               3541 Stone Mountain Hwy 78, Snellville, GA USA 30078              Natural Gas                 63.99         -        32.00


Atlanta Gas & Light                    939253504                               8406 Abercorn St, Savannah, GA USA 31408                          Natural Gas                 55.07         -        27.53


Atlanta Gas & Light                    2133354207                              5055 Hwy 78 (Stone Mountain Hwy), Stone Mountain, GA USA 30087 Natural Gas                  200.50          -       100.25


Atlanta Gas & Light                    3257954567                              1291 Cobb Pkwy, Marietta, GA USA 30062                            Natural Gas               109.05          -        54.52


Atlanta Gas & Light                    4397130517                              3062 Springdale Rd, Hapeville (Atlanta), GA USA 30354             Natural Gas              2,665.84         -     1,332.92


Atlanta Gas & Light                    5229483135                              6470 Spalding Dr, Norcross, GA USA 30092                          Natural Gas                 87.05         -        43.52


Atlanta Gas & Light                    5782403694                              4003 Main St, College Park, GA USA 30337                          Natural Gas               429.69          -       214.85


Atlanta Gas & Light                    6207311337                              202 Courtland St, Atlanta, GA USA 30303                           Natural Gas               123.95          -        61.98


Atlanta Gas & Light                    6480650357                              5064 Canton Rd, Marietta, GA USA 30066                            Natural Gas                 55.97         -        27.99


Atlanta Gas & Light                    7427657357                              45 Satellite Blvd NW, Suwanee, GA USA 30024                       Natural Gas                 91.70         -        45.85


Atlanta Gas & Light                    8006257314                              978 Highland Circle, Conyers, GA USA 30012                        Natural Gas               135.68          -        67.84


Atlanta Gas & Light                    8110978417                              1551 Cobb Parkway South, Marietta, GA USA 30060                   Natural Gas               132.01          -        66.00


Atlanta Gas & Light                    8807846400                              2143 Cobb Parkway, Kennesaw, GA USA 30152                         Natural Gas                 84.93         -        42.47


Atlanta Gas & Light                    9807942319                              11030 Alpharetta Hwy, Roswell, GA USA 30076                       Natural Gas               290.44          -       145.22


Atlanta Gas & Light                    005217447-5195140                       7060 Jonesboro Rd, Morrow, GA USA 30260                           Natural Gas                 76.66         -        38.33


Atlanta Gas & Light                    4660435-51265 (ID:7899829)              530 Lake Center Pkwy, Cumming, GA USA 30040                       Natural Gas                 95.67         -        47.83




                                                                                                 Page 11 of 108
                                 Case 20-11218-MFW                                    Doc 18                  Filed 05/24/20                 Page 157 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
              Utility Provider                           Account Number                                            Address                           Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Atlantic Broadband                         8335400060116960                          2 Batterymarch Park, Suite 205, Quincy, MA USA 02169    Telecom                       84.15         -        42.08


Atlantic Broadband                         8335200820310972                          2 Batterymarch Park, Suite 205, Quincy, MA USA 02169    Telecom                     106.86          -        53.43


Atlantic Broadband                         8335400010619170                          2 Batterymarch Park, Suite 205, Quincy, MA USA 02169    Telecom                     110.24          -        55.12


ATMC                                       228408                                    640 Whiteville Rd. NW, Shallotte, NC USA 28470          Telecom                     233.39          -       116.69


Atmos Energy of CO                         60-004592472-2469163-4 (FKA 3018732505) 708 S 12th St, Gunnison, CO USA 81230                     Natural Gas                 200.73          -       100.37


Atmos Energy of KS                         3016494053 (FKA_60-042068580-0585507-1) 1904 E Santa Fe Dr, Olathe, KS USA 66062                  Natural Gas                 216.81          -       108.41


Atmos Energy of KY                         4002327240                                1713 Scottsville Rd, Bowling Green, KY USA 42104        Natural Gas                 181.28          -        90.64


Atmos Energy of KY                         40-000481702-0330979-7                    5051A Frederica St, Owensboro, KY USA 42301             Natural Gas                 113.08          -        56.54

Atmos Energy of MS (formerly Mississippi
                                           3018903900                                4157 Robinson St Ste A, Jackson, MS USA 39209           Natural Gas                   57.18         -        28.59
Valley Gas)

Atmos Energy of MS (formerly Mississippi
                                           4009733511                                836 Goodman Rd, Southaven, MS USA 38671                 Natural Gas                   66.44         -        33.22
Valley Gas)

Atmos Energy of MS (formerly Mississippi
                                           4024877829                                2657 Lakeland Dr, Flowood, MS USA 39232                 Natural Gas                 113.42          -        56.71
Valley Gas)

Atmos Energy of MS (formerly Mississippi
                                           3018904089 (fka 70-000985541-0469409-2)   2657 Lakeland Dr, Flowood, MS USA 39232                 Natural Gas                   44.03         -        22.02
Valley Gas)

Atmos Energy of TN                         3012536434 (fka 50-000100912-0001903-5)   2855 Alcoa Hwy, Alcoa, TN USA 37701                     Natural Gas                 190.44          -        95.22


Atmos Energy of TN                         3013450097 (FKA 50-004741054-2578910-7) 4091 Mallory Ln, Franklin, TN USA 37067                   Natural Gas                   48.99         -        24.49


Atmos Energy of TN                         3018261327 (fka 50-004677483-0154122-2)   1113 Murfreesboro Rd, Franklin, TN USA 37064            Natural Gas                   72.13         -        36.07


Atmos Energy of TN                         3020140855 (FKA 50-004736919-0168146-3) 1794 W Northfield Blvd, Murfreesboro, TN USA 37129        Natural Gas                   40.17         -        20.08


Atmos Energy of TX (Mid-Texas)             3021378777                                3809 S 26Th Ave, Irving, TX USA 75261                   Natural Gas                   56.81         -        28.41


Atmos Energy of TX (Mid-Texas)             3040897055                                7700 Esters Blvd, Irving, TX USA 75063                  Natural Gas                 316.24          -       158.12


Atmos Energy of TX (Mid-Texas)             4015661328                                3377 Edwards Ave, Dallas, TX USA 75235                  Natural Gas                   66.39         -        33.19


Atmos Energy of TX (Mid-Texas)             4022379120                                1120 E Bardin Rd, Arlington, TX USA 76018               Natural Gas                   67.14         -        33.57


Atmos Energy of TX (Mid-Texas)             4029662855                                1701 Eldorado Pkwy Suite 200, Mckinney, TX USA 75069    Natural Gas                   86.76         -        43.38


Atmos Energy of TX (Mid-Texas)             3021320346 (fka 80-000175052-1033017-5)   6901 Green Oaks Rd, Fort Worth, TX USA 76116            Natural Gas                   48.56         -        24.28


Atmos Energy of TX (Mid-Texas)             3021320908 (fka 80-000175052-0159152-0)   3407 Hawes Ave, Dallas, TX USA 75235                    Natural Gas                 359.22          -       179.61


Atmos Energy of TX (Mid-Texas)             3021341010 (FKA 80-000175052-1639544-6) 3401 W Airport Fwy, Irving, TX USA 75062                  Natural Gas                   55.36         -        27.68


Atmos Energy of TX (Mid-Texas)             3021341225 (FKA 80-000175052-0310007-2) 3600 Gus Thomasson Rd, Mesquite, TX USA 75150             Natural Gas                   58.20         -        29.10


Atmos Energy of TX (Mid-Texas)             3037154256 (FKA 80-000763779-0644687-4) 323 N Spur 63, Longview, TX USA 75601                     Natural Gas                   60.78         -        30.39


Atmos Energy of TX (Mid-Texas)             3044343958 (fka 80-000645729-0551941-6)   3830 S 26th Ave, Dallas, TX USA 75261                   Natural Gas                1,038.34         -       519.17


Atmos Energy of TX (Mid-Texas)             3044344162 (fka 80-000645729-0583304-8)   3830 S 26th Ave, Dallas, TX USA 75261                   Natural Gas                 130.02          -        65.01


Atmos Energy of TX (Mid-Texas)             4034525832 (fka 3021320551)               7212 Cedar Springs Rd, Dallas, TX USA 75235             Natural Gas                   76.74         -        38.37


Atmos Energy of TX (West Texas)            3006444778(fka30-000352691-0460450-8)     10014 Pilot Ave, Midland, TX USA 79711                  Natural Gas                   90.71         -        45.35


Atmos Energy of TX (West Texas)            3010768152 (fka 3000053050906424296)      101 N Pullman Rd, Amarillo, TX USA 79111                Natural Gas                   65.26         -        32.63


Atmos Energy of TX (West Texas)            4029257454 (fka 3007657966)               5401 N Martin Luther King Blvd, Lubbock, TX USA 79401   Natural Gas                   12.18         -         6.09


Auburn Water District                      44_W                                      823 Washington St, Auburn, MA USA 1501                  Water                         13.22         -         6.61


Augusta Utilities Department               28-2409.300                               1640 Tobacco Rd, Augusta, GA USA 30906                  Waste Water                 701.40          -       350.70


Augusta Utilities Department               5-0257.305                                3313 Washington Rd, Augusta, GA USA 30907               Waste Water                   54.95         -        27.47


Austell Natural Gas System                 229736007                                 500 Thorton Rd, Lithia Springs, GA USA 30122            Natural Gas                   57.79         -        28.89




                                                                                                      Page 12 of 108
                                   Case 20-11218-MFW                         Doc 18                   Filed 05/24/20                 Page 158 of 253


                                                                                                                                                            Avg. Monthly   Deposit   Adequate
                Utility Provider                           Account Number                                 Address                            Utility Type
                                                                                                                                                               Spend       Amount    Assurance


Austell Natural Gas System                  022 3560 005                    561 Thornton Rd Ste K, Lithia Springs, GA USA 30122      Natural Gas                   80.15         -        40.07


Austin Energy (f.k.a. City of Austin)       5011624841                      5717 S 135, Austin, TX USA 78744                         Electric Power              214.01          -       107.01


Austin Energy (f.k.a. City of Austin)       5306097356                      150 W Huntland Dr, Austin, TX USA 78752                  Electric Power             1,456.01         -       728.01


Austin Energy (f.k.a. City of Austin)       7153010000                      9401 Rental Car Ln, Austin, TX USA 78719                 Electric Power             6,416.44         -     3,208.22


Austin Energy (f.k.a. City of Austin)       01494 30000                     6705 Hwy 290 West Ste 603, Austin, TX USA 78735          Electric Power              164.64          -        82.32


Austin Energy (f.k.a. City of Austin)       11063 30000                     709 East 10th St, Austin, TX USA 78701                   Electric Power              950.84          -       475.42


Austin Energy (f.k.a. City of Austin)       33265 20000                     11906 Ih-35 North, Austin, TX USA 78753                  Electric Power              528.07          -       264.03


Austin Energy (f.k.a. City of Austin)       53060 97356_6158526             200 W Huntland Dr, Austin, TX USA 78752-362              Electric Power             3,026.03         -     1,513.02


Austin Energy (f.k.a. City of Austin)       58308 30000                     911 W Anderson Ln,Ste 125, Austin, TX USA 78757          Electric Power              436.55          -       218.28

Autoridad de Acueductos y Alcantarillados
                                            203758164                       Sector Central 15, Carolina, PR Puerto Rico 979          Waste Water                1,097.50         -       548.75
Gobierno de Puerto Rico

Avaya                                       0101183759                      4655 Great America Parkway, Santa Clara, CA USA 95054    Telecom                   65,100.00         -    32,550.00


Aware Software                              393570                          c/o Sagenet, 10205 E. 61st Street, Tulsa, OK USA 74133   Telecom                     187.78          -        93.89


Aware Software                              379916                          c/o Sagenet, 10205 E. 61st Street, Tulsa, OK USA 74133   Telecom                     585.00          -       292.50


Baldwin County Sewer Service                8097AF0                         8097 Hwy 59, Foley, AL USA 36535                         Waste Water                 109.00          -        54.50


Baldwin EMC (AL)                            423151-001                      8097 Hwy 59, Foley, AL USA 36535                         Electric Power              227.12          -       113.56


Baltimore Gas & Electric                    1320968769                      1614 E Joppa Rd, Baltimore, MD USA 21286                 Electric Power              363.64          -       181.82


Baltimore Gas & Electric                    5188551000                      7416 New Ridge Rd, Hanover, MD USA 21076                 Electric Power              722.63          -       361.32


Baltimore Gas & Electric                    5492205916                      1777 Reisterstown Rd Suite 10, Baltimore, MD USA 21215   Electric Power              203.46          -       101.73


Baltimore Gas & Electric                    5717255385                      1777 E Joppa Rd, Baltimore, MD USA 21234                 Electric Power              594.49          -       297.24


Baltimore Gas & Electric                    5857767902                      2001 West St, Annapolis, MD USA 21401                    Electric Power                94.83         -        47.42


Baltimore Gas & Electric                    7369485557                      461 Baltimore Blvd, Westminster, MD USA 21157            Electric Power              125.55          -        62.78


Baltimore Gas & Electric                    8754668608                      8115 Belair Rd, Baltimore, MD USA 21236                  Electric Power             1,290.42         -       645.21


Baltimore Gas & Electric                    9612663902                      414 S Crain Hwy, Glen Burnie, MD USA 21060               Electric Power              386.64          -       193.32


Baltimore Gas & Electric                    2110381000 (fka 6098977083)     815 East Pratt St, Baltimore, MD USA 21201               Electric Power                63.82         -        31.91


Baltimore Gas & Electric                    2238311000 (fka 4667745542)     14705B US 1, Laurel, MD USA 20707                        Electric Power              274.74          -       137.37


Baltimore Gas & Electric                    7396000000 (fka 9873147168)     7416 New Ridge Rd, Hanover, MD USA 21076                 Electric Power             4,890.07         -     2,445.04


Bargersville Utilities                      2708-0120-01                    695 S State Road 135, Greenwood, IN USA 46142            Water                         36.02         -        18.01

Baton Rouge Water Company (City of Baton
                                            04 04 19 508 0150 03            13386 Airline Hwy, Gonzales, LA USA 70737                Water                         16.71         -         8.36
Rouge)

BC Hydro                                    4237194                         7319 King George Blvd, Surrey, BC Canada V3W 5A8         Electric Power              162.02          -        81.01


BC Hydro                                    5044546                         3-790 Marine Dr Sw, Vancouver, BC Canada V6P 5Y7         Electric Power              243.05          -       121.52


BC Hydro                                    7325197                         3826 McDonald Rd S, Richmond, BC Canada V7B 1L8          Electric Power              442.85          -       221.42


BC Hydro                                    9239064                         548 David St, Victoria, BC Canada V8T 2C8                Electric Power                59.30         -        29.65


BC Hydro                                    9592627                         4272 Hanger Rd, Prince George, BC Canada V2N 4M6         Electric Power                54.91         -        27.46


BC Hydro                                    10285068                        812 Brunette Ave, Coquitlam, BC Canada V3K 1C4           Electric Power              108.58          -        54.29


BC Hydro                                    1940 0000 621                   3846 McDonald Rd, Richmond, BC Canada V7B 1L8            Electric Power             2,318.43         -     1,159.21


BC Hydro                                    6524 098                        1700 Willingdon Rd, North Saanich, BC Canada V8L 1A1     Electric Power              268.98          -       134.49




                                                                                              Page 13 of 108
                                   Case 20-11218-MFW                      Doc 18                   Filed 05/24/20                            Page 159 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                   Address                                      Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


BC Hydro                               7138 104                          33271 S Fraser Way, Abbotsford, BC Canada V2S 2B2                   Electric Power             212.58          -       106.29


BC Hydro                               7154 547                          13409 72nd Ave, Surrey, BC Canada V3W 2N7                           Electric Power             246.43          -       123.21


BC Hydro                               7274 165                          22826 Dewdney Trunk Rd, Maple Ridge, BC Canada V2X 7Y3              Electric Power             148.50          -        74.25

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Aliant                            30748834                                                                                              Telecom                   1,133.57         -       566.79
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Aliant                            25298159                                                                                              Telecom                      39.08         -        19.54
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Aliant                            54195235                                                                                              Telecom                      25.67         -        12.84
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Aliant                            45079209                                                                                              Telecom                      10.20         -         5.10
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            9056121881460                                                                                         Telecom                      50.95         -        25.47
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            T6091635                                                                                              Telecom                    242.31          -       121.15
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            9056738342207                                                                                         Telecom                    114.83          -        57.42
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            0107093530026                                                                                         Telecom                      14.10         -         7.05
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            45008140                                                                                              Telecom                    121.68          -        60.84
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            504463993                                                                                             Telecom                    147.33          -        73.66
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            5149331164786                                                                                         Telecom                    118.63          -        59.32
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            6132388365266                                                                                         Telecom                    408.93          -       204.46
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            6135657915299                                                                                         Telecom                    115.73          -        57.87
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            6132338194565                                                                                         Telecom                      58.86         -        29.43
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            6134434859921                                                                                         Telecom                      60.52         -        30.26
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            6132281607111                                                                                         Telecom                    115.56          -        57.78
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            4165916796332                                                                                         Telecom                    123.51          -        61.76
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            4165916544484                                                                                         Telecom                    121.83          -        60.91
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            4165972428891                                                                                         Telecom                    116.05          -        58.02
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            9058557245089                                                                                         Telecom                      50.43         -        25.22
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            4163644952321                                                                                         Telecom                      50.43         -        25.22
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            9058487751318                                                                                         Telecom                      51.91         -        25.95
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            9058977599290                                                                                         Telecom                      57.48         -        28.74
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            4164667188625                                                                                         Telecom                    115.42          -        57.71
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            9057070466958                                                                                         Telecom                      51.91         -        25.95
                                                                         QC Canada H3E 3B3

                                                                         1 Carrefour Alexander-Graham-Bell, Building A, 4th Floor, Verdun,
Bell Canada                            4163683415701                                                                                         Telecom                    116.05          -        58.02
                                                                         QC Canada H3E 3B3

Belmont CO Sanitary Sewer Dist.        501-18104-08                      50966 National Rd, St Clairsville, OH USA 43950                     Waste Water                  55.01         -        27.50

                                                                         c/o Fusion, 210 Interstate North Parkway, Suite 300, Atlanta, GA
Birch Telecom                          247894                                                                                                Telecom                      81.14         -        40.57
                                                                         USA 30339

                                                                         c/o Fusion, 210 Interstate North Parkway, Suite 300, Atlanta, GA
Birch Telecom                          879014                                                                                                Telecom                      48.63         -        24.31
                                                                         USA 30339

Black Hills Energy (CO)                5587 9670 56 (fka 211016117664)   1340 Airport Rd, Durango, CO USA 81303                              Natural Gas                166.12          -        83.06


Black Hills Energy (CO)                6365 9656 68                      501 E Airport Rd., Aspen, CO USA 81611                              Natural Gas               1,125.08         -       562.54


Black Hills Energy (CO)                8503 7804 34                      620 Cooley Mesa Rd, Gypsum, CO USA 81637                            Natural Gas                  12.49         -         6.24


Black Hills Energy (IA)                9333397371                        10699 Collision Dr, Dubuque, IA USA 52001                           Natural Gas                  77.29         -        38.64




                                                                                           Page 14 of 108
                                    Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                    Page 160 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
                 Utility Provider                          Account Number                                   Address                              Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


Black Hills Energy (NE)                     3499 9441 10                      5401 O St, Lincoln, NE USA 68510                           Natural Gas                   136.27          -        68.13


Board of Water Supply HI                    7699756780                        3179 N Nimitz Hwy, Honolulu, HI USA 96819                  Waste Water                   385.52          -       192.76


Board of Water Supply HI                    4240996224(fka 8789577513)        3160 Koapaka St, Honolulu, HI USA 96819                    Waste Water                   597.28          -       298.64


Boca Raton Resort & Club                    HERTZPHONE                        501 East Camino Real, Boca Raton, FL USA 33432             Telecom                          7.88         -         3.94


Boise City Utility Billing                  5.45726E+13                       3557 W Wright St, Boise, ID USA 83705                      Waste Water                   498.24          -       249.12


Bonita Springs Utilities, Inc.              L028942-C0111771                  8001 Hertz Dr, Estero, FL USA 33928                        Waste Water                   501.40          -       250.70


Bonita Springs Utilities, Inc.              L029126-C0112820                  8501 Williams Rd, Estero, FL USA 34135                     Water                           11.16         -         5.58


Bonita Springs Utilities, Inc.              L029997-C0116018                  8501 Williams Rd, Estero, FL USA 34135                     Waste Water                   521.71          -       260.86


Bonita Springs Utilities, Inc.              L030010-C0116018                  8501 Williams Rd, Estero, FL USA 34135                     Waste Water                   664.44          -       332.22


Bonita Springs Utilities, Inc.              L030011-C0116018                  Corner of US 41 & 8501 Williams Rd, Estero, FL USA 33928   Waste Water                  2,087.53         -     1,043.77


Bonita Springs Utilities, Inc.              L030012-C0116018                  Corner of US 41 & 8501 Williams Rd, Estero, FL USA 33928   Waste Water                   320.17          -       160.08


Bonita Springs Utilities, Inc.              L030013-C0116018                  Corner of US 41 & 8501 Williams Rd, Estero, FL USA 33928   Waste Water                   225.28          -       112.64


Borough of Paramus                          982747310                         92 Route 17 North, Paramus, NJ USA 7652                    Waste Water                      6.27         -         3.13


Borough of Pottstown                        3101144101                        1425 E High St, Pottstown, PA USA 19464                    Waste Water                     42.00         -        21.00


Boston Water                                360128000                         450 Mcclellan Hwy, East Boston, MA USA 2128                Waste Water                     55.14         -        27.57


Boston Water                                1360128 (fka 360128001)           450 Mcclellan Hwy, East Boston, MA USA 2128                Waste Water                  1,037.39         -       518.70


Bottini Fuel                                48282                             20 IBM Rd, Poughkeepsie, NY USA 12601                      Number 2 Fuel Oil             835.12          -       417.56


Bowling Green Municipal Utilities (TVA)     202911                            1713 Scottsville Rd, Bowling Green, KY USA 42104           Electric Power                319.30          -       159.65


Bright House Network                        005001054201                      5000 Campuswood Drive Suite 1, Syracuse, NY USA 13057      Telecom                         47.43         -        23.72


Bright House Network                        005024138501                      5000 Campuswood Drive Suite 1, Syracuse, NY USA 13057      Telecom                       141.98          -        70.99


Bright House Network                        005072063401                      5000 Campuswood Drive Suite 1, Syracuse, NY USA 13057      Telecom                         83.17         -        41.59


Bright House Network                        005026884101                      5000 Campuswood Drive Suite 1, Syracuse, NY USA 13057      Telecom                       406.59          -       203.29


Broadview Networks                          8606279048                        800 Westchester Ave., Rye Brook, NY USA 10573              Telecom                      1,001.87         -       500.93


Broadview Networks                          4017398450356                     800 Westchester Ave., Rye Brook, NY USA 10573              Telecom                      1,056.68         -       528.34


Broward County WWS                          3079782                           600 Terminal Dr, Fort Lauderdale, FL USA 33315             Waste Water                  1,623.22         -       811.61


Broward County WWS                          3079786                           600 Terminal Dr, Fort Lauderdale, FL USA 33315             Waste Water                  1,830.80         -       915.40


Broward County WWS                          3080851                           600 Terminal Dr, Fort Lauderdale, FL USA 33315             Waste Water                  2,358.23         -     1,179.12


Broward County WWS                          3270822                           600 N State Rd 7, Plantation, FL USA 33311                 Waste Water                   288.79          -       144.40


Broward County WWS                          3270824                           600 N State Rd 7, Plantation, FL USA 33311                 Water                         174.21          -        87.11


Brownsville Public Utilities Board          551921                            4345 N Expwy 77-83 Ste 350, Brownsville, TX USA 78520      Electric Power                237.72          -       118.86


Burbank Water and Power (City of Burbank)   1091300000 (fka 7274-51597)       4521 W Empire Ave, Burbank, CA USA 91505                   Electric Power                558.39          -       279.20


Burbank Water and Power (City of Burbank)   2091300000 (FKA 47274-8291)       810 S Victory Blvd, Burbank, CA USA 91502                  Electric Power                225.02          -       112.51


Burbank Water and Power (City of Burbank)   810SVICTORYBLVD                   810 S Victory Blvd, Burbank, CA USA 91502                  Repair and Maintenance           4.33         -         2.17


Burlington Electric Department              10911021414 (fka 109110 (21414)   1200 Airport Dr Ste # 3, South Burlington, VT USA 5403     Electric Power                545.93          -       272.97


Burlington Electric Department              225550 (51243)                    1200 Airport Dr Ste # 3, South Burlington, VT USA 5403     Electric Power                129.10          -        64.55


Business Services Hawaii                    684                               845 A Kanoelehua Ave, Hilo, HI USA 96720                   Solid Waste                   229.20          -       114.60




                                                                                               Page 15 of 108
                                   Case 20-11218-MFW                           Doc 18                  Filed 05/24/20                 Page 161 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                         Address                           Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Business Services Hawaii               1133                                   845 A Kanoelehua Ave, Hilo, HI USA 96720                Solid Waste                 117.45          -        58.72


Cable One                              107176406                              210 E. Earll Drive, Phoenix, AZ USA 85012               Telecom                     418.21          -       209.10


Cable One                              106941990                              210 E. Earll Drive, Phoenix, AZ USA 85012               Telecom                     139.67          -        69.84


Cable One                              116162520                              210 E. Earll Drive, Phoenix, AZ USA 85012               Telecom                     109.72          -        54.86


California American Water              1015-210020150096 (FKA_05-0303058-7)   2049 Del Monte Blvd, Seaside, CA USA 93955              Water                       284.35          -       142.18


California Water Service Co            905333333                              502 North Hunter St, Stockton, CA USA 95202             Waste Water                   73.87         -        36.93


California Water Service Co            4294693464                             501 S AIRPORT BLVD, SOUTH SAN FRANCISCO, CA USA 94080   Water                         43.51         -        21.75


California Water Service Co            5538198745                             2601 El Camino Real, Redwood City, CA USA 94063         Water                         80.21         -        40.11


California Water Service Co            5763397158                             20555 Hawthorne Blvd, Torrance, CA USA 90503            Water                       113.46          -        56.73


California Water Service Co            7955534023                             20535 Hawthorne Blvd, Torrance, CA USA 90503            Water                       210.86          -       105.43


California Water Service Co            8465014247                             177 S Airport Blvd, South San Francisco, CA USA 94080   Water                       728.57          -       364.28


Cape Fear Public Utility Authority     10014169                               1902 Trask Dr, Wilmington, NC USA 28405                 Waste Water                   11.81         -         5.90


Cape Fear Public Utility Authority     10014170                               1904 Trask Dr, Wilmington, NC USA 28405                 Waste Water                    4.72         -         2.36


Cape Fear Public Utility Authority     2920135964                             1902 Trask Dr, Wilmington, NC USA 28405                 Waste Water                   47.22         -        23.61


Cape Fear Public Utility Authority     218073-69318 (fka 218165-69318)        5214 Market St Ste 103, Wilmington, NC USA 28403        Waste Water                   42.27         -        21.13


Cape Fear Public Utility Authority     29201-35966                            1904 Trask Dr, Wilmington, NC USA 28405                 Waste Water                   18.89         -         9.44


Cedar Falls Utilities                  3672834255                             4807 University Ave, Cedar Falls, IA USA 50613          Electric Power              211.96          -       105.98


Cedar Rapids Municipal Utilities       4620627058                             2151 Werner Ave NE, Cedar Rapids, IA USA 52402          Waste Water                   50.28         -        25.14


CenterPoint Energy ARKLA of AR         63035919                               2610 E Roosevelt Rd, Little Rock, AR USA 72206          Natural Gas                 138.88          -        69.44


CenterPoint Energy ARKLA of OK         1302604-2                              3324 SW 11th St, Lawton, OK USA 73501                   Natural Gas                 113.18          -        56.59


CenterPoint Energy ENTEX of MS         3158666-2                              131 S Hangar Dr, Jackson, MS USA 39208                  Natural Gas                 100.20          -        50.10


CenterPoint Energy ENTEX of MS         7598723-0                              201 Highway 51 #A, Ridgeland, MS USA 39157              Natural Gas                   44.26         -        22.13


CenterPoint Energy Minnegasco          10441969-2                             6201 Brooklyn Blvd, Brooklyn Center, MN USA 55429       Natural Gas                 138.42          -        69.21


CenterPoint Energy Minnegasco          6400590284-2                           2630 Coon Rapids Blvd NW, Coon Rapids, MN USA 55433     Natural Gas                 166.64          -        83.32


CenterPoint Energy Minnegasco          64010355952 (fka 6401867819-9)         12750 Frontage Rd, Burnsville, MN USA 55337             Natural Gas                 371.90          -       185.95


CenterPoint Energy Minnegasco          7411674-0                              491 Marschall Rd, Shakopee, MN USA 55379                Natural Gas                   76.48         -        38.24


CenterPoint Energy of TX               42210864                               8620 Panair St, Houston, TX USA 77061                   Natural Gas                   38.90         -        19.45


CenterPoint Energy of TX               1.0089E+21                             9099 Westheimer Rd, Houston, TX USA 77063               Electric Power              247.87          -       123.94


CenterPoint Energy of TX               1.0089E+21                             20202 Hwy 59 N Ste 195, Humble, TX USA 77338            Electric Power              772.06          -       386.03


CenterPoint Energy of TX               1.0089E+21                             2120 Louisiana St, Houston, TX USA 77002                Electric Power              456.52          -       228.26


CenterPoint Energy of TX               1.0089E+21                             16825 Katy Freeway, Houston, TX USA 77094               Electric Power             1,114.15         -       557.07


CenterPoint Energy of TX               1.0089E+21                             9150 S Main St, Houston, TX USA 77025                   Electric Power              182.93          -        91.46


CenterPoint Energy of TX               1.0089E+21                             4814 Guiton St, Houston, TX USA 77027                   Electric Power              577.00          -       288.50


CenterPoint Energy of TX               1.0089E+21                             15845 John F Kennedy Blvd, Houston, TX USA 77032        Electric Power              409.08          -       204.54


CenterPoint Energy of TX               1.0089E+21                             10831 Gulf Freeway, Houston, TX USA 77034               Electric Power              298.98          -       149.49


CenterPoint Energy of TX               1.0089E+21                             13730 Alice Rd, Suite C1, Tomball, TX USA 77377         Electric Power              414.31          -       207.15




                                                                                               Page 16 of 108
                                 Case 20-11218-MFW                            Doc 18                  Filed 05/24/20                     Page 162 of 253


                                                                                                                                                               Avg. Monthly   Deposit   Adequate
              Utility Provider                    Account Number                                          Address                               Utility Type
                                                                                                                                                                  Spend       Amount    Assurance


CenterPoint Energy of TX             1.0089E+21                              10827 Gulf Freeway, Houston, TX USA 77034                   Electric Power             367.69          -       183.85


CenterPoint Energy of TX             1.0089E+21                              11031 Southwest Fwy, Houston, TX USA 77074                  Electric Power             115.96          -        57.98


CenterPoint Energy of TX             1.0089E+21                              26202 Interstate 45, The Woodlands (Spring), TX USA 77386   Electric Power             242.88          -       121.44


CenterPoint Energy of TX             1.0089E+21                              8620 Panair St, Houston, TX USA 77061                       Electric Power            2,503.63         -     1,251.81


CenterPoint Energy of TX             1.0089E+21                              3141 West Loop S, Houston, TX USA 77027                     Electric Power               30.48         -        15.24


CenterPoint Energy of TX             1.0089E+21                              15845 John F Kennedy Blvd, Houston, TX USA 77032            Electric Power             491.03          -       245.51


CenterPoint Energy of TX             1.0089E+21                              9330 Broadway St, Pearland, TX USA 77584                    Electric Power             238.64          -       119.32


CenterPoint Energy of TX             1.0089E+21                              12804 Gulf Fwy, Houston, TX USA 77034                       Electric Power             269.35          -       134.67


CenterPoint Energy of TX             1.0089E+21                              17330 Spring Cypress Rd, Cypress, TX USA 77429              Electric Power             260.71          -       130.35


CenterPoint Energy of TX             1.0089E+21                              126 FM 1960 Rd E, Houston, TX USA 77073                     Electric Power             417.80          -       208.90


CenterPoint Energy of TX             1.0089E+21                              1002 Clay Court, Deer Park, TX USA 77536                    Electric Power            1,486.71         -       743.35


CenterPoint Energy of TX             1.0089E+21                              6578 FM 1960 West, Houston, TX USA 77069                    Electric Power                6.52         -         3.26


CenterPoint Energy of TX             1.0089E+21                              6608 Highway 6 N, Houston, TX USA 77084                     Electric Power             217.25          -       108.63


CenterPoint Energy of TX             1.0089E+21                              8100 Monroe Rd, Houston, TX USA 77061                       Electric Power            4,283.17         -     2,141.59


CenterPoint Energy of TX             1.0089E+21                              5165 Garth Rd, Baytown, TX USA 77521                        Electric Power             148.64          -        74.32


CenterPoint Energy of TX             1.0089E+21                              22147 Katy Fwy, Katy, TX USA 77450                          Electric Power             271.34          -       135.67


CenterPoint Energy of TX             3866247-4                               777 I-45 South, Conroe, TX USA 77301                        Natural Gas                  38.36         -        19.18


CenterPoint Energy of TX             4065538-3                               8100 Monroe Rd, Houston, TX USA 77061                       Natural Gas                208.63          -       104.32


CenterPoint Energy of TX             4816594004 (Fka 1008901023816813160105) 6578 FM 1960 West, Houston, TX USA 77069                    Electric Power             212.45          -       106.22


CenterPoint Energy of TX             8159346-9                               3215 S Southwest Loop 323, Tyler, TX USA 75701              Natural Gas                  61.47         -        30.74


CenterPoint Energy of TX             8834864-4                               22147 Katy Fwy, Katy, TX USA 77450                          Natural Gas                  24.84         -        12.42


CenterPoint Energy of TX             9458546-0                               26202 Interstate 45, The Woodlands (Spring), TX USA 77386   Natural Gas                  32.74         -        16.37


Central Arkansas Water               1070482304                              2610 E Roosevelt Rd, Little Rock, AR USA 72206              Waste Water                533.99          -       266.99


Central Hudson Gas & Electric        3618-0479-01-0                          790 Ulster Ave, Kingston, NY USA 12401                      Electric Power             192.40          -        96.20


Central Hudson Gas & Electric        5626-0620-00-2                          20 IBM Rd, Poughkeepsie, NY USA 12601                       Electric Power             356.06          -       178.03


Central Maine Power                  3501-0149-439 (FKA 441-154-8975-005)    202 Warren Ave Ste 300, Portland, ME USA 4103               Electric Power             213.07          -       106.53


Central Maine Power                  3501-1699-929 (FKA 441-170-8593-001)    1001 Westbrook St, Portland, ME USA 4102                    Electric Power             232.39          -       116.20


Central Maine Power                  3501-4622-688 (FKA 441-013-0597-011)    1001 Westbrook St, Portland, ME USA 4102                    Electric Power            1,059.17         -       529.58


CenturyLink                          446126936                               100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                   4,827.74         -     2,413.87


CenturyLink                          446581722                               100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    399.08          -       199.54


CenturyLink                          3033425434636                           100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    247.16          -       123.58


CenturyLink                          N5052421700367                          100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    666.92          -       333.46


CenturyLink                          5058424235377                           100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    531.05          -       265.52


CenturyLink                          420069658                               100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                   1,966.72         -       983.36


CenturyLink                          503T311636186                           100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                      58.82         -        29.41


CenturyLink                          2062427491731                           100 CenturyLink Drive, Monroe, LA USA 71203                 Telecom                    543.00          -       271.50




                                                                                              Page 17 of 108
                                 Case 20-11218-MFW                Doc 18                 Filed 05/24/20        Page 163 of 253


                                                                                                                                   Avg. Monthly   Deposit   Adequate
              Utility Provider                  Account Number                               Address                Utility Type
                                                                                                                                      Spend       Amount    Assurance


CenturyLink                          8015955310999               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  109.08          -        54.54


CenturyLink                          7195741144698               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    24.41         -        12.21


CenturyLink                          6053930326157               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    75.84         -        37.92


CenturyLink                          4065420375728               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    63.29         -        31.64


CenturyLink                          7012556926682               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    68.47         -        34.24


CenturyLink                          5095292498279               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    66.44         -        33.22


CenturyLink                          5092480589418               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    60.44         -        30.22


CenturyLink                          4064538950504               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    53.62         -        26.81


CenturyLink                          2087889384375               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    53.52         -        26.76


CenturyLink                          5412762313842               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    52.72         -        26.36


CenturyLink                          5415486616927               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    50.37         -        25.19


CenturyLink                          2085238110308               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    45.00         -        22.50


CenturyLink                          5418826522841               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    39.11         -        19.55


CenturyLink                          2534736116046               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    38.59         -        19.30


CenturyLink                          5416890488640               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  138.90          -        69.45


CenturyLink                          86411217                    100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,360.03         -       680.01


CenturyLink                          5032810560464               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    84.11         -        42.05


CenturyLink                          206Z250302019               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,736.12         -       868.06


CenturyLink                          206Z140015790               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  782.04          -       391.02


CenturyLink                          2062414548764               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  235.88          -       117.94


CenturyLink                          2062422007741               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    89.53         -        44.77


CenturyLink                          2067630995963               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  351.68          -       175.84


CenturyLink                          2067630190963               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  256.48          -       128.24


CenturyLink                          2062436009282               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,564.49         -       782.24


CenturyLink                          206T329135662               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  169.50          -        84.75


CenturyLink                          2062772300137               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,900.98         -       950.49


CenturyLink                          206T225878882               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  669.43          -       334.72


CenturyLink                          2062462647709               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  512.47          -       256.24


CenturyLink                          2062431741341               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  134.97          -        67.48


CenturyLink                          2062140383496               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  226.34          -       113.17


CenturyLink                          503Z250294073               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 3,059.21         -     1,529.60


CenturyLink                          O8012128386001              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  508.58          -       254.29


CenturyLink                          K7191113035192              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,527.79         -       763.90


CenturyLink                          K3033420073736              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  718.30          -       359.15


CenturyLink                          3033171263901               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  187.55          -        93.77


CenturyLink                          3037598250138               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    69.83         -        34.91




                                                                                 Page 18 of 108
                                 Case 20-11218-MFW                 Doc 18                 Filed 05/24/20        Page 164 of 253


                                                                                                                                    Avg. Monthly   Deposit   Adequate
              Utility Provider                   Account Number                               Address                Utility Type
                                                                                                                                       Spend       Amount    Assurance


CenturyLink                          9706256119116                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  212.71          -       106.36


CenturyLink                          9702450871158                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  127.72          -        63.86


CenturyLink                          J6022087840917               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  658.03          -       329.02


CenturyLink                          8015322285392                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  132.51          -        66.26


CenturyLink                          8013590983351                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    76.86         -        38.43


CenturyLink                          8017157800002                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    81.14         -        40.57


CenturyLink                          2087345623969                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  107.07          -        53.54


CenturyLink                          J6021119209923               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,760.31         -       880.15


CenturyLink                          5202942436556                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  112.49          -        56.24


CenturyLink                          5204343400660                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    31.69         -        15.85


CenturyLink                          J5202942831659               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  544.32          -       272.16


CenturyLink                          402Z250062543                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  194.54          -        97.27


CenturyLink                          3193644027940                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  137.64          -        68.82


CenturyLink                          5152851382078                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  257.96          -       128.98


CenturyLink                          5152853547B001078            100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    62.02         -        31.01


CenturyLink                          5159530434210                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  164.04          -        82.02


CenturyLink                          6127136600006                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,506.60         -       753.30


CenturyLink                          612E100386005                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  614.25          -       307.13


CenturyLink                          6516953300581                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 2,040.48         -     1,020.24


CenturyLink                          612Z250120403                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  583.18          -       291.59


CenturyLink                          6516984373512                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  155.90          -        77.95


CenturyLink                          3037815951674                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  147.80          -        73.90


CenturyLink                          5052660083693                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  555.65          -       277.83


CenturyLink                          2068241881333                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  244.98          -       122.49


CenturyLink                          6025043657871                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    69.72         -        34.86


CenturyLink                          446610400                    100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                11,863.34         -     5,931.67


CenturyLink                          515Z250060608                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  661.55          -       330.78


CenturyLink                          3193934137277                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    58.32         -        29.16


CenturyLink                          402Z250063204                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  265.82          -       132.91


CenturyLink                          5159640158583                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    62.14         -        31.07


CenturyLink                          7634277018090                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  178.81          -        89.40


CenturyLink                          6514572788715                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  206.95          -       103.48


CenturyLink                          612Z250117428                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  366.97          -       183.49


CenturyLink                          O8011115750046               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                 1,077.58         -       538.79


CenturyLink                          4356288962750                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  205.83          -       102.91


CenturyLink                          4356529941674                100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    62.86         -        31.43




                                                                                  Page 19 of 108
                                 Case 20-11218-MFW                Doc 18                 Filed 05/24/20        Page 165 of 253


                                                                                                                                   Avg. Monthly   Deposit   Adequate
              Utility Provider                  Account Number                               Address                Utility Type
                                                                                                                                      Spend       Amount    Assurance


CenturyLink                          4356743462906               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  134.49          -        67.25


CenturyLink                          4355869806698               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  120.88          -        60.44


CenturyLink                          5412780188402               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    67.39         -        33.70


CenturyLink                          5033667046688               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  136.84          -        68.42


CenturyLink                          5032218641331               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    59.23         -        29.61


CenturyLink                          5418821545626               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  131.44          -        65.72


CenturyLink                          5415648525215               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  309.93          -       154.96


CenturyLink                          5095223321840               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  202.85          -       101.42


CenturyLink                          4252550319067               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  135.87          -        67.93


CenturyLink                          4253922281178               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  148.19          -        74.09


CenturyLink                          2067259123783               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    69.59         -        34.80


CenturyLink                          5094529965506               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  210.22          -       105.11


CenturyLink                          3607338336760               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  370.24          -       185.12


CenturyLink                          2062820185878               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  142.81          -        71.40


CenturyLink                          2062414872654               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  131.66          -        65.83


CenturyLink                          2067620708778               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  138.88          -        69.44


CenturyLink                          2067674509368               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  138.18          -        69.09


CenturyLink                          2062138573504               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  255.27          -       127.64


CenturyLink                          2067635009250               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  131.74          -        65.87


CenturyLink                          6514580845004               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  119.91          -        59.95


CenturyLink                          2539224167115               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    64.93         -        32.46


CenturyLink                          2538400298591               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  234.92          -       117.46


CenturyLink                          2534455223106               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  145.79          -        72.90


CenturyLink                          2538644994753               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  134.92          -        67.46


CenturyLink                          2062432026866               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  328.55          -       164.28


CenturyLink                          2065929801651               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    34.82         -        17.41


CenturyLink                          2062414726093               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  131.66          -        65.83


CenturyLink                          2535822978566               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  204.25          -       102.13


CenturyLink                          2535822683409               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  143.00          -        71.50


CenturyLink                          2535846560740               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    78.47         -        39.24


CenturyLink                          2536274063231               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  148.95          -        74.47


CenturyLink                          2536274142797               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  130.98          -        65.49


CenturyLink                          3605322854494               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  227.43          -       113.72


CenturyLink                          3607486455627               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  147.97          -        73.98


CenturyLink                          N5051115669358              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  759.97          -       379.99


CenturyLink                          3034237412331               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    51.41         -        25.71




                                                                                 Page 20 of 108
                                 Case 20-11218-MFW                Doc 18                 Filed 05/24/20        Page 166 of 253


                                                                                                                                   Avg. Monthly   Deposit   Adequate
              Utility Provider                  Account Number                               Address                Utility Type
                                                                                                                                      Spend       Amount    Assurance


CenturyLink                          3036512385677               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    74.93         -        37.47


CenturyLink                          3076332503985               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  240.53          -       120.26


CenturyLink                          3037581186635               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    72.99         -        36.49


CenturyLink                          P3071115006834              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  154.86          -        77.43


CenturyLink                          3078569685163               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  154.00          -        77.00


CenturyLink                          3072662905448               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    52.47         -        26.23


CenturyLink                          3036609466768               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    28.73         -        14.36


CenturyLink                          8012921645352               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    18.40         -         9.20


CenturyLink                          3036592341725               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  122.88          -        61.44


CenturyLink                          9704931108475               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    60.98         -        30.49


CenturyLink                          3037897639278               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  221.23          -       110.62


CenturyLink                          3033220090738               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  250.25          -       125.12


CenturyLink                          3033223314268b              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    92.71         -        46.36


CenturyLink                          3033220090988b              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  194.47          -        97.24


CenturyLink                          7196335107339B              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  144.51          -        72.26


CenturyLink                          3034694103756               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  128.17          -        64.09


CenturyLink                          3035349143790               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  292.46          -       146.23


CenturyLink                          7195921672921               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  267.83          -       133.91


CenturyLink                          5053449069193               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  287.33          -       143.67


CenturyLink                          8013429230217               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  189.11          -        94.56


CenturyLink                          8019666783944               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  295.08          -       147.54


CenturyLink                          5205727233437B              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  205.47          -       102.74


CenturyLink                          6235843590857               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  292.83          -       146.41


CenturyLink                          6028670343871               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  251.54          -       125.77


CenturyLink                          8017664720734               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  146.56          -        73.28


CenturyLink                          5204219060119               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  336.57          -       168.28


CenturyLink                          4806072236683               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    63.05         -        31.53


CenturyLink                          4355634006171               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  117.85          -        58.92


CenturyLink                          O8011115710307              100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  474.10          -       237.05


CenturyLink                          4356545109725               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    91.66         -        45.83


CenturyLink                          8017987294713               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  185.93          -        92.97


CenturyLink                          8014462675371               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  201.51          -       100.76


CenturyLink                          4803159725747               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  265.63          -       132.81


CenturyLink                          4805025121695               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                    26.13         -        13.06


CenturyLink                          6238725366189               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  205.56          -       102.78


CenturyLink                          5204581306798               100 CenturyLink Drive, Monroe, LA USA 71203   Telecom                  140.44          -        70.22




                                                                                 Page 21 of 108
                                     Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                            Page 167 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                  Utility Provider                      Account Number                                       Address                                      Utility Type
                                                                                                                                                                            Spend       Amount    Assurance


CenturyLink                               5206231220852                        100 CenturyLink Drive, Monroe, LA USA 71203                        Telecom                       37.58         -        18.79


CenturyLink                               4809171836008                        100 CenturyLink Drive, Monroe, LA USA 71203                        Telecom                     194.80          -        97.40

Charleston County Department of Revenue
                                          4000000007E                          5501 Porsche Blvd, North Charleston, SC USA 29418                  Waste Water                 344.79          -       172.40
Collections

Charleston Sanitary Board (WV)            2245140002                           1200 Airport Rd, Charleston, WV USA 25311                          Waste Water                 356.26          -       178.13


Charleston Water System (SC)              108110-01-6                          3025 Ashley Town Center Dr, Charleston, SC USA 29414               Waste Water                   77.31         -        38.66


Charleston Water System (SC)              121914-02-2                          5501 Porsche Blvd, North Charleston, SC USA 29418                  Waste Water                1,988.64         -       994.32

                                                                               c/o Spectrum, 400 Atlantic Street, 10th Floor, Stamford, CT USA
Charter Communications                    8357190023257711                                                                                        Telecom                       64.58         -        32.29
                                                                               06901

Charter Township of Clinton               1855-34365-00-1                      34365 S Gratiot Ave, Clinton Township, MI USA 48035                Solid Waste                   75.70         -        37.85


Charter Township of Clinton               2005-20820-00-1                      20820 Hall Rd, Clinton Township, MI USA 48038                      Waste Water                   55.89         -        27.95


Chattanooga Gas Company                   8945277358                           5959 Shallowford Rd, Chattanooga, TN USA 37421                     Natural Gas                   39.98         -        19.99


Chattanooga Metro Airport                 Chattanooga Metro AirportDTC14800    1001 Airport Road, Suite 14, Chattanooga, TN USA 37421             Telecom                     695.49          -       347.75

                                                                               11016 Midlothian Turnpike, North Chesterfield (Richmond), VA USA
Chesterfield Cnty Dept of Utilities       00033363-2159975                                                                                        Waste Water                 119.03          -        59.51
                                                                               23235

Chugach Electric Association              0000801458-00147128                  4555 International Airport Rd, Anchorage, AK USA 99502             Electric Power              260.25          -       130.13


Cincinnati Bell                           8591033667524                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                       86.34         -        43.17


Cincinnati Bell                           8597673535554                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                    1,275.67         -       637.83


Cincinnati Bell                           5135330092476                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     161.72          -        80.86


Cincinnati Bell                           5136513450301                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     356.56          -       178.28


Cincinnati Bell                           5137713518950                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     550.56          -       275.28


Cincinnati Bell                           5138700340356                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     218.81          -       109.40


Cincinnati Bell                           5136830541348                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     262.43          -       131.22


Cincinnati Bell                           5137410258419                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     220.55          -       110.27


Cincinnati Bell                           8594480600876                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     179.80          -        89.90


Cincinnati Bell                           5135281079802                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     357.98          -       178.99


Cincinnati Bell                           5133470963295                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     461.80          -       230.90


Cincinnati Bell                           5135427700677                        221 East 4th Street, 103-710, Cincinnati, OH USA 45202             Telecom                     451.22          -       225.61


Cincinnati Propane                        2006361 (fka 159404344014)           7029 Dixie Hwy, Fairfield, OH USA 45014                            Propane                     174.40          -        87.20


Citizens Energy Group                     1.31625E+12                          9445 Havier Way, Indianapolis, IN USA 46420                        Water                       112.84          -        56.42


Citizens Energy Group                     131625-124578 (fka 1112532-124578)   2621 S High School Rd, Indianapolis, IN USA 46241                  Natural Gas                   85.56         -        42.78


Citizens Energy Group                     131625-312248                        1321 N Shadeland Ave, Indianapolis, IN USA 46219                   Natural Gas                 145.89          -        72.95


Citizens Energy Group                     131625-440923                        8231 N Access Rd, Indianapolis, IN USA 46241                       Natural Gas                4,075.60         -     2,037.80


City and Borough of Juneau                720902                               9221 Cessna Dr, Juneau, AK USA 99801                               Waste Water                 168.86          -        84.43


City and County of Denver                 06052-07-013-000                     5890 E Colfax Ave, Denver, CO USA 80220                            Waste Water                   84.92         -        42.46


City and County of Honolulu               2772647901                           3365 N Nimitz Hwy, Honolulu, HI USA 96819                          Waste Water                   87.67         -        43.83


City and County of Honolulu               5338778492                           2002 Kalakaua Ave, Honolulu, HI USA 96815                          Waste Water                 279.80          -       139.90


City Fuel                                 206182                               428 South Willow, Manchester, NH USA 3103                          Number 2 Fuel Oil           227.72          -       113.86


City of Abilene (TX)                      29015100                             2733 Airport Parking Circle, Abilene, TX USA 79602                 Waste Water                 102.49          -        51.25




                                                                                                Page 22 of 108
                                     Case 20-11218-MFW                               Doc 18                   Filed 05/24/20                            Page 168 of 253


                                                                                                                                                                               Avg. Monthly   Deposit   Adequate
                  Utility Provider                               Account Number                                   Address                                       Utility Type
                                                                                                                                                                                  Spend       Amount    Assurance


City of Alabama                                   46222                             2691 Pelham Pkwy, Pelham, AL USA 35124                              Waste Water                 112.48          -        56.24


City of Alcoa Utilities (TVA)                     296-3890-01                       2055 Alcoa Hwy, Alcoa, TN USA 37701                                 Electric Power             2,110.17         -     1,055.08


City of Alexandria Utilities                      179801-131466                     2212 Memorial Dr, Alexandria, LA USA 71301                          Electric Power              202.06          -       101.03


City of Amarillo                                  0264200-002                       101 N Pullman Rd, Amarillo, TX USA 79111                            Solid Waste                 123.14          -        61.57


City of Anderson - Electric City Utilities (SC)   50003830903                       4116 Clemson Blvd, Anderson, SC USA 29621                           Waste Water                   48.49         -        24.25


City of Annapolis                                 10506220-38414                    2001 West St, Annapolis, MD USA 21401                               Waste Water                   52.74         -        26.37


City of Antioch                                   001-02230-10                      1730 W 10th St, Antioch, CA USA 94509                               Waste Water                   87.88         -        43.94


City of Arlington                                 50-0104.305                       618 Collins St N, Arlington, TX USA 76011                           Waste Water                 153.12          -        76.56


City of Arlington                                 99-0159.301                       812 Peach St, Atlington, TX USA 76011                               Waste Water                   31.61         -        15.80


City of Aspen Utilities                           06-10000090-00                    501 E Airport Rd., Aspen, CO USA 81611                              Water                       303.54          -       151.77


City of Atlanta                                   112988304                         202 Courtland St, Atlanta, GA USA 30303                             Waste Water                 544.21          -       272.10


City of Atlanta                                   157315302                         202 Courtland St, Atlanta, GA USA 30303                             Water                          7.00         -         3.50


City of Aurora - Aurora Water                     346557-80960                      998 S Havana St, Aurora, CO USA 80012                               Waste Water                   90.37         -        45.19


City of Austin Dept of Aviation                   HERTZ DBA DOLLAR                  Attn: General Counsel, 2006 East 4th Street, Austin, TX USA 78702   Telecom                     167.63          -        83.82


City of Austin Dept of Aviation                   HERTZ DBA THRIFTY                 Attn: General Counsel, 2006 East 4th Street, Austin, TX USA 78702   Telecom                       98.83         -        49.42


City of Austin Dept of Aviation                   City of Austin Dept of Aviation   Attn: General Counsel, 2006 East 4th Street, Austin, TX USA 78702   Telecom                     974.85          -       487.43


City of Baker                                     11230300-004                      902 Main St, Baker, LA USA 70714                                    Waste Water                   77.56         -        38.78


City of Bangor Wastewater                         8005801                           36 Utah Avew, Bangor, ME USA 4401                                   Waste Water                 262.50          -       131.25


City of Baton Rouge                               1.01016E+13                       9291 General Chennault Dr, Baton Rouge, LA USA 70807                Waste Water                 703.81          -       351.91


City of Baytown                                   2390-23169-01                     5165 Garth Rd, Baytown, TX USA 77521                                Waste Water                   39.26         -        19.63


City of Beaumont                                  000456787-000426134               3390 Harrison St, Beaumont, TX USA 77706                            Solid Waste                   44.04         -        22.02


City of Beaverton (OR)                            045240-000                        4190 SW 144th Ave, Beaverton, OR USA 97005                          Waste Water                 248.63          -       124.31


City of Bethlehem                                 012835-00                         3311 Airport Rd, Allentown, PA USA 18109                            Water                       201.13          -       100.56


City of Bloomington Utilities                     14247-008                         115 W 1st St, Bloomington, IN USA 47401                             Waste Water                   75.04         -        37.52


City of Blue Island                               99928903                          12610 Western Ave, Blue Island, IL USA 60406                        Solid Waste                 131.92          -        65.96


City of Boca Raton                                6.68432E+11                       181 NW 13th St, Boca Raton, FL USA 33432                            Waste Water                 212.58          -       106.29


City of Boca Raton                                6.94432E+11                       181 NW 13th St, Boca Raton, FL USA 33432                            Water                         25.90         -        12.95


City of Boulder (CO)                              86066                             2515 N 49th St, Boulder, CO USA 80301                               Waste Water                 168.41          -        84.20


City of Bremerton                                 2400300                           2315 6th St, Bremerton, WA USA 98312                                Waste Water                 125.03          -        62.52


City of Buford                                    0023 1 2800 04                    4125 Georgia Hwy 20 Suite B, Buford, GA USA 30518                   Waste Water                   32.04         -        16.02


City of Burlingame Water Department               53456032                          50 Broderick Rd, San Francisco, CA USA 94128                        Waste Water                 215.02          -       107.51


City of Burlingame Water Department               54148340                          1815 Bayshore Hwy, Burlingame, CA USA 94010                         Waste Water                 134.73          -        67.36


City of Burlingame Water Department               54231402                          1815 Bayshore Hwy, Burlingame, CA USA 94010                         Water                          6.00         -         3.00


City of Burlingame Water Department               55270038                          840 Cowan Rd, Burlingame, CA USA 94010                              Water                         58.36         -        29.18


City of Burlingame Water Department               53-456040                         50 Broderick Rd, San Francisco, CA USA 94128                        Water                          8.08         -         4.04


City of Burnsville                                61422000-002                      12750 Frontage Rd, Burnsville, MN USA 55337                         Electric Power              148.28          -        74.14




                                                                                                      Page 23 of 108
                                     Case 20-11218-MFW                         Doc 18                   Filed 05/24/20                        Page 169 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                  Utility Provider                     Account Number                                       Address                                   Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


City of Cayce (SC)                       931000600                            880 Ermine Rd, West Columbia, SC USA 29170                      Waste Water                1,368.62         -       684.31


City of Center Line                      101900                               26804 Van Dyke Ave, Centerline, MI USA 48015                    Solid Waste                 180.62          -        90.31


City of Charlotte (NC)                   6095611395                           6141 E Independence Blvd, Charlotte, NC USA 28212               Waste Water                 440.54          -       220.27


City of Charlotte (NC)                   6.09561E+11                          18709 Statesville Rd, Cornelius, NC USA 28031                   Waste Water                   41.41         -        20.71


City of Charlotte (NC)                   1.07924E+12                          4121 Southstream Blvd, Charlotte, NC USA 28214                  Waste Water                 305.76          -       152.88


City of Charlotte (NC)                   609561-120356                        9218 South Boulevard, Charlotte, NC USA 28134                   Waste Water                 240.16          -       120.08


City of Charlotte (NC)                   609561-177400                        5010 N Tryon St, Charlotte, NC USA 28213                        Waste Water                 100.07          -        50.03


City of Charlotte (NC)                   609561-7875                          6141 E Independence Blvd, Charlotte, NC USA 28212               Waste Water                   78.83         -        39.41


City of Charlottesville                  1025423                              3843 Dickerson Rd, Charlottesville, VA USA 22911                Natural Gas                 457.90          -       228.95


City of Charlottesville                  1050821                              1900 Rio Hill Center, Charlottesville, VA USA 22901             Natural Gas                   86.11         -        43.06


City of Chattanooga                      22712901                             5714 Lee Hwy, Chattanooga, TN USA 37421                         Waste Water                   98.20         -        49.10


City of Chattanooga                      105605283001 (FKA 6475601)           1001 Airport Rd Hgr 1, Chattanooga, TN USA 37421                Waste Water                 984.10          -       492.05

                                                                              O'Hare Airport (AKA 10000 Bessie Coleman Dr), Chicago, IL USA
City of Chicago                          14767                                                                                                Water                       555.15          -       277.57
                                                                              60666

City of Chicago                          1246864-628787 (fka 1129474628787)   5400 S Kilbourn, Chicago, IL USA 60632                          Waste Water                    8.28         -         4.14


City of Chicago                          641912-595085                        5259 S Archer Ave, Chicago, IL USA 60632-4731                   Waste Water                 247.79          -       123.89


City of Clearwater                       4193875                              21154 US Hwy 19 N, Clearwater, FL USA 33765                     Natural Gas                1,164.53         -       582.27


City of Clermont                         3096015280                           1500 Oakley Seaver Dr, Clermont, FL USA 34711                   Waste Water                   88.32         -        44.16


City of Cleveland Division of Water      4257430000                           5411 Brookpark Rd, Parma, OH USA 44129                          Waste Water                   29.54         -        14.77


City of Cleveland Division of Water      5453940000                           18029 Cleveland Ave, Cleveland, OH USA 44135                    Waste Water                 157.74          -        78.87


City of Cleveland Division of Water      6505237582                           23196 Miles Rd. Ste A, Bedford Heights, OH USA 44148            Water                         62.79         -        31.40


City of Cleveland Division of Water      184061 0000                          19025 Maplewood Ave, Cleveland, OH USA 44135                    Waste Water                2,464.93         -     1,232.46


City of Cocoa                            27918981508                          6799 N Atlantic Ave, Cape Canaveral, FL USA 32920               Solid Waste                 336.01          -       168.00


City of Cocoa                            314457-165022                        8963 Astronaut Blvd, Cape Canaveral, FL USA 32920               Solid Waste                 443.34          -       221.67


City of College Park                     2025116502                           4003 Main St, College Park, GA USA 30337                        Electric Power             1,266.12         -       633.06

                                                                              4210 Global Gateway Connector, College Park (Atlanta), GA USA
City of College Park                     3026303301                                                                                           Electric Power            12,386.64         -     6,193.32
                                                                              30337

City of College Park                     3026305101                           4320 Global Gateway Connector, College Park, GA USA 30337       Electric Power             4,541.76         -     2,270.88


City of College Park                     20251166-00                          4003 Main St, College Park, GA USA 30337                        Solid Waste                   54.63         -        27.31


City of Columbia (SC)                    XX-XXXXXXX-1002681-6                 508 Gervais St, Columbia, SC USA 29204                          Waste Water                 146.88          -        73.44


City of Columbia (SC)                    XX-XXXXXXX-2014287-6                 7356 B Garners Ferry Rd, Columbia, SC USA 29209                 Waste Water                   99.39         -        49.70


City of Columbia (SC)                    XX-XXXXXXX-201644-52                 561 Jamil Rd, Columbia, SC USA 29210                            Waste Water                 185.09          -        92.54


City of Columbia Missouri                00584893-0120016                     1905 Rangeline Street, Columbia, MO USA 65202                   Electric Power              118.10          -        59.05


City of Concord (NC)                     00021597-03                          640 Concord Parkway North, Concord, NC USA 28027                Electric Power              238.64          -       119.32


City of Conroe                           05-2380-02                           777 I-45 South, Conroe, TX USA 77301                            Waste Water                 102.69          -        51.35


City of Conyers                          030-60000417                         978 Highland Circle, Conyers, GA USA 30012                      Solid Waste                   55.00         -        27.50


City of Cookeville (TVA)                 151-0072-01                          1459 Interstate Dr, Cookeville, TN USA 38501                    Electric Power                64.84         -        32.42


City of Cookeville (TVA)                 151-0078-04                          1459 Interstate Dr, Cookeville, TN USA 38501                    Electric Power              186.12          -        93.06




                                                                                                Page 24 of 108
                                    Case 20-11218-MFW                    Doc 18                  Filed 05/24/20                   Page 170 of 253


                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                 Utility Provider                     Account Number                                  Address                             Utility Type
                                                                                                                                                            Spend       Amount    Assurance


City of Coral Springs                   74560-5062                      2422 University Dr, Coral Springs, FL USA 33065           Waste Water                   40.84         -        20.42


City of Corpus Christi                  20459234                        3801 S Padre Island Dr, Corpus Cristi, TX USA 78406       Solid Waste                 138.39          -        69.19


City of Dallas (TX)                     100198594                       3407 Hawes Ave, Dallas, TX USA 75235                      Waste Water                1,436.70         -       718.35


City of Dallas (TX)                     100198671                       7212 Cedar Springs Rd, Dallas, TX USA 75235               Waste Water                3,994.96         -     1,997.48


City of Dallas (TX)                     100655968                       3326 W Mockingbird Ln, Dallas, TX USA 75235               Waste Water                 234.40          -       117.20


City of Dallas (TX)                     100658768                       8640 East R L Thornton Freeway, Dallas, TX USA 75228      Waste Water                 336.99          -       168.50


City of Dallas (TX)                     100729178                       3127 W Mockingbird Ln, Dallas, TX USA 75235               Waste Water                7,014.88         -     3,507.44


City of Daly City                       1221040034                      7046 Mission St, Daly City, CA USA 94014                  Water                         72.11         -        36.06


City of Dania Beach                     517426001                       1950 NE 7th Ave, Dania, FL USA 33004                      Water                         78.13         -        39.06


City of Dania Beach                     517427001                       2150 NE 7th Ave, Dania, FL USA 33004                      Water                         78.13         -        39.06


City of Dania Beach                     517429001                       2150 NE 7th Ave, Dania, FL USA 33004                      Waste Water                 511.07          -       255.54


City of Dania Beach                     517430001                       1950 NE 7th Ave, Dania, FL USA 33004                      Waste Water                 200.38          -       100.19


City of Dania Beach                     517428-001                      2150 NE 7th Ave, Dania, FL USA 33004                      Waste Water                 570.37          -       285.19


City of Davenport                       9110066965 (fka 241302)         4726 N Brady St, Davenport, IA USA 52806                  Waste Water                   64.18         -        32.09


City of Daytona Beach                   2220000                         225 Innovation Way, Daytona Beach, FL USA 32114           Solid Waste                 834.31          -       417.15


City of Daytona Beach                   2220100                         225 Innovation Way, Daytona Beach, FL USA 32114           Water                         19.03         -         9.51


City of Dearborn                        2310239-001                     23701 Kean St, Dearborn, MI USA 48124                     Waste Water                   54.39         -        27.19


City of Decatur (IL)                    53 292900                       1550 E Pershing Rd, Decatur, IL USA 62526                 Waste Water                   28.24         -        14.12


City of Dekalb                          1902089800-00                   2020 Sycamore Rd, DeKalb, IL USA 60115                    Waste Water                   28.33         -        14.17


City of Delray Beach                    869295-180270                   600 SE 5th Ave, Delray Beach, FL USA 33483                Waste Water                 887.00          -       443.50


City of Des Plaines                     72310179-001 (fka 7231017901)   2170 Mannheim Rd, Des Plaines, IL USA 60018               Waste Water                 773.31          -       386.65


City of Dieppe (NB)                     4.36E+12                        1633 Champlain St, Dieppe, NB Canada E1A 7Z5              Waste Water                   61.85         -        30.93


City of Durango                         1310                            1000 Airport Rd, Durango, CO USA 81303                    Waste Water                   81.52         -        40.76


City of Elmhurst                        828773116                       856 North York Rd, Elmhurst, IL USA 60126                 Water                         40.52         -        20.26


City of Englewood                       6.7471E+15                      4950 S Broadway, Englewood, CO USA 80113                  Waste Water                 230.28          -       115.14


City of Englewood                       00086189 01000045506            4950 S Broadway, Englewood, CO USA 80113                  Waste Water                   70.47         -        35.24


City of Fairfield (OH)                  106043                          7029 Dixie Hwy, Fairfield, OH USA 45014                   Waste Water                   70.57         -        35.28


City of Ferndale                        2121770-004 (fka 2121770-003)   23600 Woodward, Ferndale, MI USA 48220                    Waste Water                   76.88         -        38.44


City of Florence (SC)                   310002141                       2602 E Palmetto St, Florence, SC USA 29506                Waste Water                 289.86          -       144.93


City of Fort Collins                    60335539638                     4020 S College Ave, Fort Collins, CO USA 80525            Electric Power              133.75          -        66.87


City of Fort Lauderdale                 2010624                         901 E Sunrise Blvd, Fort Lauderdale, FL USA 33304         Solid Waste                 248.64          -       124.32


City of Fort Lauderdale                 2030347                         2400 Miami Rd, Fort Lauderdale, FL USA 33316              Water                       225.46          -       112.73


City of Fort Myers                      800220506                       4350 Fowler St, Fort Myers, FL USA 33901                  Waste Water                 568.07          -       284.03


City of Fort Walton Beach               61809-17978                     224 E Eglin Parkway NE, Fort Walton Beach, FL USA 32547   Solid Waste                 109.46          -        54.73


City of Fresno                          20167293494                     5074 E Anderson Ave, Fresno, CA USA 93727                 Solid Waste                   74.68         -        37.34


City of Fresno                          20167-293490                    5074 E Andersen Ave, Fresno, CA USA 93727                 Solid Waste                 335.42          -       167.71




                                                                                         Page 25 of 108
                                     Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                 Page 171 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
                  Utility Provider                     Account Number                                          Address                         Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


City of Gainesville (GA)                 360450001                             2419 Browns Bridge Rd, Gainesville, GA USA 30504        Waste Water                   54.43         -        27.21


City of Garden Grove                     223359003                             13162 Brookhurst St, Garden Grove, CA USA 92843         Waste Water                 126.11          -        63.05


City of Georgetown (SC)                  24022000-002                          527 Church St, Georgetown, SC USA 29440                 Electric Power              195.20          -        97.60


City of Grand Junction (CO)              865400                                2812 Landing View, Grand Junction, CO USA 81506         Solid Waste                   85.61         -        42.81


City of Grand Rapids                     WS2041334                             4585 Pederson Ct SE, Grand Rapids, MI USA 49512         Waste Water                1,029.89         -       514.95


City of Grand Rapids                     WS2042310                             555 28th St SE, Grand Rapids, MI USA 49548              Waste Water                   54.44         -        27.22


City of Grass Valley                     1404974                               800 E Main St, Grass Valley, CA USA 95945               Waste Water                   27.06         -        13.53


City of Greensboro (NC)                  5201070300                            6325 Airport Pkwy, Greensboro, NC USA 27409             Waste Water                2,040.14         -     1,020.07


City of Gresham                          F 98487059                            1940 E Powell Blvd Unit A, Gresham, OR USA 97080        Waste Water                1,250.06         -       625.03


City of Gunnison                         2566000-00                            708 S 12th St, Gunnison, CO USA 81230                   Electric Power                92.96         -        46.48


City of Hammond Utility Department       12080                                 1109 C M Fargan Dr, Hammond, LA USA 70403               Waste Water                   16.80         -         8.40


City of Hapeville                        15-7301-00                            3062 Springdale Rd, Hapeville (Atlanta), GA USA 30354   Solid Waste                 218.89          -       109.45


City of Haverhill                        Q1423100-71658                        1184 Main St, Haverhill, MA USA 1830                    Waste Water                    8.39         -         4.20


City of Hays                             100509374                             609 E 8th, Hays, KS USA 67601                           Waste Water                   56.63         -        28.32


City of Henderson (KY)                   130096000-007 (FKA 130096000 56437)   400 Marywood Dr, Henderson, KY USA 42420                Electric Power              364.74          -       182.37


City of Hickory                          160066-81102                          229 US Highway 70 SE, Hickory, NC USA 28602             Solid Waste                   68.67         -        34.33


City of High Point (NC)                  230431                                275 E Parris Ave Suite 6, High Point, NC USA 27262      Electric Power              210.61          -       105.30


City of Holly Hill                       4767115526                            1557 N Nova Rd, Holly Hill, FL USA 32117                Waste Water                   12.83         -         6.42


City of Holly Hill                       22807-14286                           1025 N Nova Rd, Holly Hill, FL USA 32117                Waste Water                 137.51          -        68.76

City of Hollywood - Water and Sewer
                                         100971-196312                         2233 Pembroke Rd, Hollywood, FL USA 33020               Waste Water                 604.92          -       302.46
Department

City of Houston Water Department         4.30212E+11                           2120 Louisiana St, Houston, TX USA 77002                Waste Water                 194.35          -        97.18


City of Houston Water Department         4.30277E+11                           8100 Monroe Rd, Houston, TX USA 77061                   Waste Water                3,743.74         -     1,871.87


City of Houston Water Department         4.32721E+11                           8620 Panair St, Houston, TX USA 77061                   Waste Water                5,213.80         -     2,606.90


City of Houston Water Department         4.32801E+11                           17324 John F Kennedy Blvd, Houston, TX USA 77032        Waste Water                 294.96          -       147.48


City of Houston Water Department         4.32802E+11                           17344 John F Kennedy Blvd, Houston, TX USA 77032        Waste Water                7,062.93         -     3,531.47


City of Houston Water Department         4.32805E+11                           17324 John F Kennedy Blvd, Houston, TX USA 77032        Waste Water                 250.16          -       125.08


City of Houston Water Department         8.55011E+11                           15845 John F Kennedy Blvd, Houston, TX USA 77032        Waste Water                   91.77         -        45.88


City of Houston Water Department         0724-1228-1080                        10831 Gulf Freeway, Houston, TX USA 77034               Waste Water                 173.17          -        86.58


City of Houston Water Department         2102-1725-1466                        2319 W Holcombe Blvd, Houston, TX USA 77030             Solid Waste                   51.27         -        25.64


City of Huntington Beach                 0240050 (fka 13940827714116)          17090 Beach Blvd, Huntington Beach, CA USA 92646        Waste Water                   32.99         -        16.50


City of Independence (MO)                5.9404E+11                            3801 S Noland Rd, Independence, MO USA 64055            Electric Power              251.77          -       125.88


City of Inglewood                        1326509904                            1155 W Arbor Vitae St, Inglewood, CA USA 90301          Waste Water                 507.10          -       253.55


City of Inglewood                        1326600013                            1155 W Arbor Vitae St, Inglewood, CA USA 90301          Solid Waste                5,623.28         -     2,811.64


City of Inglewood                        1358810017                            324 S Hindry Ave, Inglewood, CA USA 90301               Waste Water                 167.04          -        83.52


City of Inglewood                        13587000-02                           970 W Manchester, Inglewood, CA USA 90301               Water                         16.64         -         8.32


City of Inglewood                        13588000-15                           970 W Manchester, Inglewood, CA USA 90301               Solid Waste                 226.37          -       113.19




                                                                                                Page 26 of 108
                                     Case 20-11218-MFW                     Doc 18                   Filed 05/24/20               Page 172 of 253


                                                                                                                                                        Avg. Monthly   Deposit   Adequate
                  Utility Provider                      Account Number                                  Address                          Utility Type
                                                                                                                                                           Spend       Amount    Assurance


City of Inglewood                        13589000-02                      970 W Manchester, Inglewood, CA USA 90301              Water                       102.56          -        51.28


City of Inglewood                        13589100-01                      970 W Manchester, Inglewood, CA USA 90301              Solid Waste                 141.47          -        70.74


City of Irving Municipal Services        106621301 (fka 531355)           1750 E Airport Fwy, Irving, TX USA 75062               Waste Water                 515.67          -       257.83


City of Jackson (MS)                     5700000000 (fka 580753)          4157 Robinson St Ste A, Jackson, MS USA 39209          Waste Water                   54.07         -        27.04


City of Joliet Municipal Services        161281-214240                    2151 W Jefferson St, Joliet, IL USA 60435              Waste Water                   44.97         -        22.48


City of Kelowna                          350066                           3846 McDonald Rd, Richmond, BC Canada V7B 1L8          Electric Power                18.53         -         9.27


City of Kelowna                          1044094                          5540 Aerospace Dr Unit 1, Kelowna, BC Canada V1V 1S1   Waste Water                   34.04         -        17.02


City of Kent                             551-20654.02                     26454 Pacific Highway S, Kent, WA USA 98031            Waste Water                 143.31          -        71.66


City of Killeen                          186031-75774                     4100 E Stan Schlueter Loop, Killeen, TX USA 76542      Solid Waste                 155.33          -        77.67


City Of Killeen                          2579440040                       101 N College Street, Killeen, TX USA 76541            Telecom                     239.00          -       119.50


City Of Killeen                          25792579                         101 N College Street, Killeen, TX USA 76541            Telecom                     130.25          -        65.13


City of Kokomo Wastewater Utility        142145-28335                     1195 E Markland Ave, Kokomo, IN USA 46901              Waste Water                   22.47         -        11.23


City of La Crosse (WI)                   3046490-01                       2866 Fanta Reed Rd, La Crosse, WI USA 54603            Waste Water                   16.35         -         8.17


City of Lafayette (IN)                   515897-32084400                  812 Sagamore Parkway North, Lafayette, IN USA 47904    Waste Water                   48.12         -        24.06


City of Lake Charles                     133703-80892                     500 Airport Blvd, Lake Charles, LA USA 70607           Waste Water                   49.21         -        24.61


City of Lake Charles                     165559-2568                      130 W Prien Lake Rd, Lake Charles, LA USA 70601        Waste Water                   65.94         -        32.97


City of Lake City (FL)                   142110-001 (fka 200675-142110)   2494 W US Hwy 90, Lake City, FL USA 32055              Waste Water                 113.10          -        56.55


City of Lakewood                         03239000-20772                   6498 E South St, Lakewood, CA USA 90713                Water                         12.35         -         6.18


City of Laredo Utilities                 1064082-579431                   5110 McPherson Rd, Laredo, TX USA 78041                Waste Water                   77.86         -        38.93


City of Lawton                           8761                             3324 SW 11th St, Lawton, OK USA 73501                  Solid Waste                   62.98         -        31.49


City of Lebanon (TN)                     099-01155-02                     1002A West Main St, Lebanon, TN USA 37087              Natural Gas                   69.56         -        34.78


City of Liberty (MO)                     11501400004                      1175 W Kansas St, Liberty, MO USA 64068                Waste Water                   28.09         -        14.05


City of Livonia                          000112400-001                    33910 Plymouth Rd, Livonia, MI USA 48150               Waste Water                 204.41          -       102.21


City of Long Beach (CA)                  1923800000 (fka 153515606)       3415 N Lakewood Blvd, Long Beach, CA USA 90808         Waste Water                   78.19         -        39.09


City of Longmont                         284024-10060                     10 South Main St, Longmont, CO USA 80501               Electric Power              128.44          -        64.22


City of Longwood                         72265-2 (fka 72265-268)          541 E State Rd 434, Longwood, FL USA 32750             Waste Water                 450.34          -       225.17


City of Longwood                         72265-3 (fka 72265-2589)         541 E State Rd 434, Longwood, FL USA 32750             Water                         10.56         -         5.28


City of Los Angeles                      418833                           9000 Airport Blvd, Los Angeles, CA USA 90045           Solid Waste                 102.12          -        51.06


City of Los Angeles                      492982                           9225 Aviation Blvd, Los Angeles, CA USA 90045          Waste Water                   41.88         -        20.94


City of Los Angeles                      499541                           361 North La Brea, Los Angeles, CA USA 90036           Waste Water                   90.23         -        45.11


City of Los Angeles                      518213                           1103 S La Cienega Blvd, Los Angeles, CA USA 90035      Waste Water                   90.08         -        45.04


City of Los Angeles                      536045                           5630 Arbor Vitae St, West Chester, CA USA 90045        Waste Water                   40.49         -        20.24


City of Los Angeles                      541835                           9225 Aviation Blvd, Los Angeles, CA USA 90045          Waste Water                   65.93         -        32.97


City of Loveland                         8X1045X4                         10575 Loveland Madeira Rd, Loveland, OH USA 45140      Solid Waste                 218.87          -       109.43


City of Lowell                           003-0000420-3 (FKA 4763)         4312D Wilkinson Blvd, Gastonia, NC USA 28056           Waste Water                 298.49          -       149.24


City of Lynchburg                        186015                           350 Terminal Dr, Lynchburg, VA USA 24502               Water                       258.43          -       129.22




                                                                                            Page 27 of 108
                                    Case 20-11218-MFW                    Doc 18                  Filed 05/24/20                 Page 173 of 253


                                                                                                                                                       Avg. Monthly   Deposit   Adequate
                 Utility Provider                      Account Number                                 Address                           Utility Type
                                                                                                                                                          Spend       Amount    Assurance


City of Madison (WI)                    65580                           2102 Schlimgen Ave, Madison, WI USA 53704               Waste Water                   22.66         -        11.33


City of Madison Heights                 9315003141                      314 E Fourteen Mile, Madison Heights, MI USA 48071      Waste Water                   46.52         -        23.26


City of Marlborough                     2032920                         410 Maple St, Marlborough, MA USA 1752                  Waste Water                   13.22         -         6.61


City of Mary Esther                     196100                          193 Mary Esther Blvd, Fort Walton Beach, FL USA 32547   Waste Water                   35.63         -        17.82


City of Medford (MA)                    125004                          242 Mystic Ave, Medford, MA USA 2155                    Waste Water                   94.29         -        47.14


City of Medina                          M110066401                      1235 N Court St, Medina, OH USA 44256                   Solid Waste                   32.78         -        16.39


City of Melbourne                       15076616714                     140 N Harbor City Blvd, Melbourne, FL USA 32935         Water                         19.52         -         9.76


City of Melbourne                       103972-16714                    625 E Nasa Blvd, Melbourne, FL USA 32905                Waste Water                 728.37          -       364.19


City of Mesa                            656912-158045                   2025 West Main St, Mesa, AZ USA 85201                   Natural Gas                 184.08          -        92.04


City of Midland (TX)                    34189-100370                    11030 Pilot Rd, Midland, TX USA 79706                   Solid Waste                1,060.17         -       530.08


City of Milwaukee                       393-1542.300                    501 W Edgerton Ave, Milwaukee, WI USA 53207             Waste Water                1,698.86         -       849.43


City of Modesto                         24267395452                     300 Motor City Ct, Modesto, CA USA 95356                Water                         75.34         -        37.67


City of Mountain View                   8000-382000.01                  1901 El Camino Real, Mountain View, CA USA 94040        Solid Waste                 200.73          -       100.37


City of Myrtle Beach                    2-022-27810-00                  1070 Jetport Rd, Myrtle Beach, SC USA 29578             Waste Water                 447.36          -       223.68


City of Naples                          45693123526                     404 Citation Pt, Naples, FL USA 34104                   Solid Waste                 456.83          -       228.41


City of Naples                          49931-84860                     850 Seagate Dr, Naples, FL USA 34103                    Solid Waste                 219.50          -       109.75


City of Natchitoches Utilities          85827-32426                     105 Ralph St, Natchtioches, LA USA 71457                Electric Power              330.91          -       165.45


City of Nederland                       23139502                        5000 Jerry Ware Dr, Beaumont, TX USA 77705              Waste Water                   28.42         -        14.21


City of Nederland                       23-1470-01                      600 Airline Dr., Beaumont, TX USA 77705                 Waste Water                   48.09         -        24.05


City of New Bern (NC)                   158330-11949                    2711 Neuse Blvd, New Bern, NC USA 28562                 Electric Power              474.99          -       237.50


City of Newark (DE)                     8.50003E+11                     224 E Delaware Ave, Newark, DE USA 19711                Electric Power              203.34          -       101.67


City of Newark (DE)                     8.50003E+11                     224 E Delaware Ave, Newark, DE USA 19711                Waste Water                   17.13         -         8.57


City of Newark Water                    24175                           900 Doremus Ave, Newark, NJ USA 7114                    Waste Water                 747.99          -       373.99


City of Newark Water                    31058                           Newark Airport Building 23, Newark, NJ USA 7114         Waste Water                 886.43          -       443.21


City of Newark Water                    31060                           Newark Airport Building 23, Newark, NJ USA 7114         Waste Water                 116.60          -        58.30


City of Newark Water                    45295                           3 Brewster Rd, Newark City, NJ USA 7114                 Waste Water                4,026.29         -     2,013.14


City of Newark Water                    45304                           3 Brewster Rd, Newark City, NJ USA 7114                 Waste Water                 273.83          -       136.91


City of Newark Water                    51669                           Newark Airport Building 23, Newark, NJ USA 7114         Waste Water                 191.56          -        95.78


City of Newport Beach                   2900780-37 (fka 2900780-05)     4043 Birch St, Newport Beach, CA USA 92660              Waste Water                 160.50          -        80.25


City of Newport Beach                   2900800-37 (FKA 290080009)      4023 Birch St, Newport Beach, CA USA 92660              Waste Water                 518.76          -       259.38


City of Newport Beach                   2900820-37 (fka 290082009)      4023 Birch St, Newport Beach, CA USA 92660              Waste Water                   31.54         -        15.77


City of Newport Beach                   2900900-37 (FKA 290090006)      3955 Birch St, Newport Beach, CA USA 92660              Waste Water                   77.72         -        38.86


City of Newport Beach                   2901340-37 (FKA 2901340-08)     4000 Campus Dr, Newport Beach, CA USA 92660             Water                         55.59         -        27.80


City of Newport Beach                   2901360-37 (fka 2901360-06)     4000 Campus Dr, Newport Beach, CA USA 92660             Waste Water                2,144.00         -     1,072.00


City of North Canton Public Utilities   20138*1                         5400 Lauby Rd, North Canton, OH USA 44720               Water                       371.58          -       185.79


City of North Las Vegas                 104478-02-9                     2860 East Craig Rd, Las Vegas, NV USA 89081             Waste Water                   98.43         -        49.21




                                                                                         Page 28 of 108
                                     Case 20-11218-MFW                         Doc 18                  Filed 05/24/20                       Page 174 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                  Utility Provider                       Account Number                                    Address                                  Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


City of Ocala                              539723174421 (FKA 9672100000)      970 SW 6th Ave, Ocala, FL USA 34471                           Electric Power              205.91          -       102.96


City of Oklahoma City                      2.50101E+11                        14501 Hertz Quail Springs Pkwy, Oklahoma City, OK USA 73132   Waste Water                4,538.05         -     2,269.03


City of Oklahoma City                      2.50101E+11                        4400 SW 66th St, Oklahoma City, OK USA 73159                  Waste Water                 120.06          -        60.03


City of Oklahoma City                      2.50101E+11                        10401 Vineyard Blvd, Oklahoma City, OK USA 73120              Water                         50.68         -        25.34


City of Oklahoma City                      2.50101E+11                        10401 N Pennsylvania Ave, Oklahoma City, OK USA 73120         Waste Water                1,439.95         -       719.97


City of Oklahoma City                      2.50101E+11                        5601 NW Expressway, Oklahoma City, OK USA 73132               Water                      4,657.58         -     2,328.79


City of Oklahoma City                      2.50101E+11                        3300 S Meridian Ave, Oklahoma City, OK USA 73119              Solid Waste                   89.81         -        44.90


City of Oklahoma City                      2.50102E+11                        4400 SW 66th St, Oklahoma City, OK USA 73159                  Waste Water                1,119.61         -       559.81


City of Oklahoma City                      2.50102E+11                        5530 NW 39, Oklahoma City, OK USA 73122                       Water                       353.71          -       176.86


City of Olathe                             12-00404905                        1904 E Santa Fe Dr, Olathe, KS USA 66062                      Waste Water                 109.26          -        54.63


City of Olathe                             12-00405505                        1904 E Santa Fe Dr, Olathe, KS USA 66062                      Waste Water                   83.43         -        41.71


City of Palm Springs                       55141-60596                        325 N Civic Dr, Palm Springs, CA USA 92262                    Waste Water                   18.33         -         9.17


City of Palo Alto                          30067774                           816 San Antonio Ave, Palo Alto, CA USA 94303                  Electric Power              852.63          -       426.32


City of Panama City                        55001000-004 fka( 5500100026828)   2106 W 15th St, Panama City, FL USA 32401                     Solid Waste                 136.39          -        68.19

City of Pasadena (Pasadena Water and
                                           382523-9                           2074 E Colorado Blvd, Pasadena, CA USA 91107                  Electric Power              737.21          -       368.61
Power) (CA)

City of Pasadena (Pasadena Water and
                                           383481-9                           2074 E Colorado Blvd, Pasadena, CA USA 91107                  Electric Power              333.91          -       166.96
Power) (CA)

City of Pasadena (Pasadena Water and
                                           386230-7                           2074 E Colorado Blvd, Pasadena, CA USA 91107                  Waste Water                 139.48          -        69.74
Power) (CA)

City of Pembroke Pines                     03-302-06849-0036                  15809 Pines Blvd, Pembroke Pines, FL USA 33027                Waste Water                   85.94         -        42.97


City of Pensacola (ESP)                    005372_Landlord                    2430 Airport Blvd, Pensacola, FL USA 32504                    Waste Water                   14.81         -         7.40

City of Philadelphia (Philadelphia Water
                                           5.5433E+14                         7500 Holstein Ave, Philadelphia, PA USA 19153                 Waste Water                1,233.44         -       616.72
Department)

City of Philadelphia (Philadelphia Water
                                           5.5433E+14                         7500 Holstein Ave, Philadelphia, PA USA 19153                 Waste Water                 656.53          -       328.27
Department)

City of Phoenix                            177800000                          1711 E Buckeye Rd, Phoenix, AZ USA 85034                      Water                          4.49         -         2.25


City of Phoenix                            2121500000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Water                          4.49         -         2.25


City of Phoenix                            4077800000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Water                         49.88         -        24.94


City of Phoenix                            4911500000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Waste Water                 156.54          -        78.27


City of Phoenix                            5077800000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Waste Water                3,708.41         -     1,854.20


City of Phoenix                            5177800000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Water                          4.49         -         2.25


City of Phoenix                            5749096145                         1133 W Bell Rd, Phoenix, AZ USA 85023                         Waste Water                 155.11          -        77.56


City of Phoenix                            5887479677                         4994 N 12th St, Phoenix, AZ USA 85014                         Waste Water                   13.70         -         6.85


City of Phoenix                            5911500000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Waste Water                6,917.97         -     3,458.98


City of Phoenix                            6077800000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Waste Water                3,798.94         -     1,899.47


City of Phoenix                            6911500000                         1722 E Rental Car Way, Phoenix, AZ USA 85034                  Water                       130.37          -        65.19


City of Phoenix                            6967800000                         1711 E Buckeye Rd, Phoenix, AZ USA 85034                      Waste Water                4,251.10         -     2,125.55


City of Phoenix                            7300966815                         1147 E Camelback, Phoenix, AZ USA 85014                       Waste Water                 196.42          -        98.21


City of Phoenix                            7967800000                         1711 E Buckeye Rd, Phoenix, AZ USA 85034                      Waste Water                1,428.72         -       714.36


City of Phoenix                            8967800000                         1711 E Buckeye Rd, Phoenix, AZ USA 85034                      Waste Water                3,121.33         -     1,560.67




                                                                                               Page 29 of 108
                                     Case 20-11218-MFW                    Doc 18                  Filed 05/24/20             Page 175 of 253


                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                  Utility Provider                      Account Number                                Address                        Utility Type
                                                                                                                                                       Spend       Amount    Assurance


City of Phoenix                          9967800000                      1711 E Buckeye Rd, Phoenix, AZ USA 85034            Water                       510.51          -       255.26


City of Phoenix                          6176239392 (fka 7220475389)     949 W Camelback Rd, Phoenix, AZ USA 85013           Waste Water                 359.15          -       179.57


City of Pittsfield (MA)                  3020160811                      811 Dalton Ave, Pittsfield, MA USA 1201             Waste Water                   68.59         -        34.30


City of Plano Utilities                  198144 (fka 230821-152514)      4006 W Plano Parkway, Plano, TX USA 75093           Waste Water                   11.30         -         5.65


City of Plaquemine                       160-17559-01                    25420 Hwy 1, Plaquemine, LA USA 70764               Electric Power                89.59         -        44.80


City of Pleasanton                       15212504005                     4011 PIMIICO DR, PLEASANTON, CA USA 94588           Waste Water                   62.15         -        31.08


City of Pleasanton                       15213504005                     4011 PIMIICO DR, PLEASANTON, CA USA 94588           Water                         35.32         -        17.66


City of Plymouth                         MAIS-001094-0000-01             1094 Main St, Plymouth, MI USA 48170                Waste Water                   32.72         -        16.36


City of Pompano Beach                    16422994504                     1000 S Federal Hwy, Pompano Beach, FL USA 33062     Waste Water                 128.33          -        64.16


City of Pompano Beach                    169357-94502                    1030 S Federal Hwy, Pompano Beach, FL USA 33062     Waste Water                   76.57         -        38.28


City of Portland Water Bureau            2955286400                      12136 SE Stark St, Portland, OR USA 97216           Waste Water                 876.76          -       438.38


City of Portland Water Bureau            2989539000                      10800 Ne Holman St, Portland, OR USA 97220          Water                         23.41         -        11.71


City of Portland Water Bureau            2989539300                      10800 Ne Holman St, Portland, OR USA 97220          Water                         13.35         -         6.67


City of Portland Water Bureau            2989539400                      10800 Ne Holman St, Portland, OR USA 97220          Waste Water                4,738.79         -     2,369.39


City of Portland Water Bureau            2989891600                      9445 NE Airport Way, Portland, OR USA 97220         Waste Water                3,568.92         -     1,784.46


City of Portland Water Bureau            295-290-250-0                   615 SE 122nd Ave, Portland, OR USA 97233            Waste Water                 164.33          -        82.17


City of Poway                            209-98200-68                    12963 Poway Rd, Poway, CA USA 92064                 Waste Water                   57.36         -        28.68


City of Raleigh (NC)                     8706382365                      2919 Capital Blvd, Raleigh, NC USA 27604            Waste Water                 164.13          -        82.06


City of Redlands                         30-1276.304                     833 W Colton, Redlands, CA USA 92374                Solid Waste                 173.18          -        86.59


City of Reno                             886818-001                      1551 National Guard Way, Reno, NV USA 89502         Waste Water                 363.53          -       181.76


City of Renton                           49484000                        250 Rainier Ave S, Renton, WA USA 74559             Waste Water                 169.52          -        84.76


City of Renton                           049666-000                      250 Rainier Ave S, Renton, WA USA 74559             Waste Water                 114.96          -        57.48


City of Revere                           105407                          60 Lee Burbank Hwy, Revere, MA USA 2151             Water                         99.46         -        49.73


City of Richardson                       124875-12031                    233 N Central Expy, Richardson, TX USA 75080        Solid Waste                 289.67          -       144.84


City of Richmond (VA)                    79032-0011435                   4112 W Broad St, Richmond, VA USA 23230             Solid Waste                   77.50         -        38.75


City of Richmond (VA)                    79032-0061427                   5851 Lewis Rd, Sandston, VA USA 23150               Natural Gas                   96.59         -        48.30


City of Richmond (VA)                    79032-0103489                   4112 W Broad St, Richmond, VA USA 23230             Water                         23.49         -        11.75


City of Richmond (VA)                    79032-0151732                   5683 Gulfstream Rd, Richmond, VA USA 23250          Natural Gas                 817.41          -       408.71


City of Rochester Hills Water            315042500                       546 S Rochester Rd, Rochester Hills, MI USA 48307   Waste Water                   23.32         -        11.66


City of Rock Hill (SC)                   2331190                         699 Anderson Rd N, Rock Hill, SC USA 29730          Electric Power             1,679.46         -       839.73


City of Rockford                         62300012                        7549 Walton St, Rockford, IL USA 61108              Water                         21.92         -        10.96


City of Rocky Mount                      00539252-0169775                1153 N Wesleyan Blvd, Rocky Mount, NC USA 27804     Electric Power              307.41          -       153.71


City of Romulus                          8511                            Detroit Metro Aurport, Detroit, MI USA 48242        Waste Water                1,086.72         -       543.36


City of Romulus                          006621 (fka 662120570)          289B Lucas Dr, Detroit, MI USA 48242                Waste Water                6,415.71         -     3,207.85


City of Romulus                          006623 (fka 6623-20572)         289B Lucas Dr, Detroit, MI USA 48242                Waste Water                1,357.56         -       678.78


City of Romulus                          6625-20574                      289B Lucas Dr, Detroit, MI USA 48242                Waste Water                 282.85          -       141.42




                                                                                          Page 30 of 108
                                     Case 20-11218-MFW                             Doc 18                  Filed 05/24/20              Page 176 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
                  Utility Provider                       Account Number                                         Address                        Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


City of Roseville                          12098018791                            378 N Sunrise Ave, Roseville, CA USA 95661           Electric Power              292.05          -       146.02


City of Roseville                          2010766 (fka 120979-21339)             527 Riverside Ave, Roseville, CA USA 95678           Electric Power             1,713.61         -       856.80


City of Roswell                            33904952-13777                         895 Mansell Rd, Buford, GA USA 30518                 Solid Waste                   91.63         -        45.82


City of Roswell                            3-41-02757-00                          11030 Alpharetta Hwy, Roswell, GA USA 30076          Solid Waste                   64.38         -        32.19


City of Royal Oak                          1118700301                             30507 Woodward Ave, Royal Oak, MI USA 48073          Waste Water                 109.21          -        54.60


City of Sacramento                         7519734000                             1025 16th St, Sacramento, CA USA 95814               Waste Water                 126.17          -        63.08


City of Sacramento                         8519734000                             1025 16th St, Sacramento, CA USA 95814               Water                         72.48         -        36.24


City of Salem (VA)                         25-380                                 231 East 4th St, Salem, VA USA 24153                 Electric Power              332.65          -       166.32


City of San Bruno                          709440                                 958 El Camino Real, San Bruno, CA USA 94066          Solid Waste                 168.66          -        84.33


City of San Diego                          6.1E+11                                2667 Garnet Ave B, San Diego, CA USA 92109           Waste Water                   39.28         -        19.64


City of San Diego                          6.1E+11                                3110 N Harbor Dr, San Diego, CA USA 92101            Waste Water                3,058.61         -     1,529.30


City of San Diego                          6.2E+11                                1120 W Laurel St, San Diego, CA USA 92101            Waste Water                 406.85          -       203.43


City of San Diego                          6.2E+11                                5370 Kearny Mesa Rd, San Diego, CA USA 92111         Waste Water                 167.54          -        83.77


City of San Diego                          6.2E+11                                3338 Kettner Blvd, San Diego, CA USA 92101           Waste Water                 205.98          -       102.99


City of Sanford (FL)                       2.4284E+11                             Red Cleveland Blvd 100, Sanford, FL USA 32773        Solid Waste                1,162.35         -       581.18


City of Sanford (FL)                       2.4284E+11                             Red Cleveland Blvd 100, Sanford, FL USA 32773        Waste Water                1,164.80         -       582.40


City of Sanford (FL)                       2.4284E+11                             Red Cleveland Blvd 100, Sanford, FL USA 32773        Waste Water                1,006.38         -       503.19


City of Santa Ana                          20172301                               1614 S Main St, Santa Ana, CA USA 92707              Solid Waste                   36.97         -        18.48


City of Santa Clara Silicon Valley Power   00063009-02                            1000 Walsh Ave, Santa Clara, CA USA 95050            Water                         83.64         -        41.82


City of Santa Clara Silicon Valley Power   00063010-02                            1000 Walsh Ave, Santa Clara, CA USA 95050            Electric Power             3,309.27         -     1,654.64


City of Santa Clara Silicon Valley Power   00063756-01                            4401 Stevens Creek Blvd, Santa Clara, CA USA 95051   Electric Power             1,501.94         -       750.97


City of Santa Clara Silicon Valley Power   00063863-08                            3565 Stevens Creek Blvd, Santa Clara, CA USA 95117   Electric Power              970.67          -       485.34


City of Santa Clara Silicon Valley Power   00069992-01                            1015 Martin Ave, Santa Clara, CA USA 95050           Electric Power              829.21          -       414.61


City of Santa Clara Silicon Valley Power   00070170-02                            1000 Walsh Ave, Santa Clara, CA USA 95050            Waste Water                1,028.38         -       514.19


City of Santa Monica                       0085258-10                             1426 Santa Monica Blvd, Santa Monica, CA USA 90404   Solid Waste                 150.19          -        75.10


City of Santa Rosa                         3153                                   1089 Santa Rosa Ave, Santa Rosa, CA USA 95407        Waste Water                 355.47          -       177.73


City of Saskatoon                          103018050                              3911 Burron Avenue, Saskatoon, SK Canada S7POE3      Waste Water                 182.97          -        91.49


City of Savannah                           033985C                                8406 Abercorn St, Savannah, GA USA 31408             Solid Waste                   88.71         -        44.36


City of Savannah                           048706J                                22 Ida J Gadsen Dr, Savannah, GA USA 31408           Waste Water                 335.89          -       167.94


City of Scottsdale                         2003794303                             1125 N Scottsdale Rd, Scottsdale, AZ USA 85257       Solid Waste                 128.83          -        64.42


City of Scottsdale                         2003819711                             7300 E McDowell Rd, Scottsdale, AZ USA 85257         Waste Water                 212.89          -       106.45


City of Shreveport - Dowas                 123191300                              4800 East-West Dr, Shreveport, LA USA 71109          Waste Water                1,515.05         -       757.52


City of Signal Hill                        111 - 02711 -03 (fka 108-1312-00-03)   2679 Cherry Ave, Signal Hill, CA USA 90755           Water                         20.32         -        10.16


City of Sioux City                         75442582330                            2501 Ogden Ave, Sioux City, IA USA 51111             Waste Water                   45.36         -        22.68


City of Somerville                         241065001                              646 Somerville Ave, Somerville, MA USA 2143          Waste Water                   23.70         -        11.85


City of Southaven (MS)                     8024                                   836 Goodman Rd, Southaven, MS USA 38671              Waste Water                   66.00         -        33.00




                                                                                                   Page 31 of 108
                                     Case 20-11218-MFW                   Doc 18                  Filed 05/24/20                  Page 177 of 253


                                                                                                                                                        Avg. Monthly   Deposit   Adequate
                  Utility Provider                     Account Number                                 Address                            Utility Type
                                                                                                                                                           Spend       Amount    Assurance


City of Southfield                       020404-001                     26695 Telegraph Rd, Southfield, MI USA 48033             Waste Water                   92.72         -        46.36


City of St Cloud (FL)                    11215                          3421 13th St, Orlando, FL USA 32812                      Solid Waste                   92.68         -        46.34


City of St. Charles                      4-38-83864-1-9                 2400 E Main St Ste 106, St Charles, IL USA 60174         Electric Power              196.34          -        98.17


City of St. John's                       1268853                        4 Craig Dobbins Way, St Johns, NL(CAN) Canada A1A4Y3     Water                         90.08         -        45.04


City of St. Petersburg                   397946-206321                  6190 34th St N, St Petersburg, FL USA 33714              Waste Water                   66.07         -        33.04


City of Statesboro                       12-13400-05                    313 S Main Street, Stateboro, GA USA 30458               Solid Waste                   11.20         -         5.60


City of Sterling (CO)                    9223 (fka 210800)              100 Brdway St, Sterling, CO USA 80751                    Waste Water                   99.28         -        49.64


City of Sterling Heights Water           504328                         40490 Van Dyke Ave, Sterling Heights, MI USA 48313       Water                         86.86         -        43.43


City of Stockton (CA)                    6.63317E+14                    2991 Auto Center Circle, Stockton, CA USA 95212          Water                         57.31         -        28.66


City of Stockton (CA)                    8.00066E+18                    2991 Auto Center Circle, Stockton, CA USA 95212          Waste Water                 425.67          -       212.83


City of Stockton (CA)                    7 000514199-000096620          502 North Hunter St, Stockton, CA USA 95202              Waste Water                   44.33         -        22.16


City of Tacoma Public Utilities          100273000                      4802 S Tacoma Way, Tacoma, WA USA 98409                  Electric Power              378.10          -       189.05


City of Tallahassee                      740485610                      3221 Capital Circle SW, Tallahassee, FL USA 32310        Electric Power              500.21          -       250.10


City of Tallahassee                      2752475610                     3221 Capital Circle SW, Tallahassee, FL USA 32310        Electric Power             1,629.33         -       814.66


City of Tampa Utilities                  4714310020                     11608 N Florida Ave, North Tampa, FL USA 33612           Solid Waste                 343.50          -       171.75


City of Tampa Utilities                  0098537-003=7                  5281 Airport Service Rd, Tampa, FL USA 33607             Solid Waste                2,494.11         -     1,247.05


City of Temple (TX)                      65981-2264                     3603 SW H K Dodgen Loop, Temple, TX USA 76502            Solid Waste                 115.92          -        57.96


City of the Villiage (OK)                50323                          10401 N Pennsylvania Ave, Oklahoma City, OK USA 73120    Solid Waste                   70.46         -        35.23


City of Thousand Oaks                    64901-43329                    2720 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362   Waste Water                   60.63         -        30.32


City of Thousand Oaks                    72379-20586                    2692 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362   Waste Water                   67.44         -        33.72


City of Torrance Utilities               0002-00000-01524               20535 Hawthorne Blvd, Torrance, CA USA 90503             Waste Water                   16.06         -         8.03


City of Torrance Utilities               0002-00000-03213               20555 Hawthorne Blvd, Torrance, CA USA 90503             Waste Water                   16.35         -         8.18


City of Tucson                           7.42057E+11                    2340 E Elvira Rd, Tucson, AZ USA 85756                   Waste Water                 551.42          -       275.71


City of Tucson                           7.42057E+11                    2620 E Airport Dr, Tucson, AZ USA 85756                  Waste Water                9,767.17         -     4,883.58


City of Tucson                           7.54697E+11                    2620 E Airport Dr, Tucson, AZ USA 85756                  Solid Waste                 134.17          -        67.08


City of Tucson                           1053557 466894                 5905 E Speedway Blv, Tucson, AZ USA 85712                Waste Water                 146.55          -        73.28


City of Tucson                           1053557-228164                 6909 S Plumer Ave, Tucson, AZ USA 85706                  Waste Water                 122.07          -        61.03


City of Tucson                           1053557-228220                 6909 S Plumer Ave, Tucson, AZ USA 85706                  Waste Water                   28.99         -        14.49


City of Tucson                           1053557-228444                 2620 E Airport Dr, Tucson, AZ USA 85706                  Waste Water                1,064.06         -       532.03


City of Tulsa                            104683784                      4406 S Memorial, Tulsa, OK USA 74145                     Solid Waste                 137.69          -        68.84


City of Tulsa                            109890939                      7727 E Young Pl, Tulsa, OK USA 74115                     Waste Water                   48.41         -        24.20


City of Tulsa                            1023 9186 9                    4945 S Peoria Ave, Tulsa, OK USA 74105                   Solid Waste                   27.38         -        13.69


City of Tulsa                            1040 5916 7                    2110 N 73rd E Ave, Tulsa, OK USA 74115                   Solid Waste                 399.86          -       199.93


City of Tulsa                            1043 5037 6                    7727 E Young Pl, Tulsa, OK USA 74115                     Solid Waste                2,306.08         -     1,153.04


City of Tulsa                            1066 1747 5                    4945 S Peoria Ave, Tulsa, OK USA 74105                   Waste Water                   61.58         -        30.79


City of Turlock                          000751-004 (fka 000751002)     1460 Atlanta Ct, Turlock, CA USA 95380                   Solid Waste                 152.49          -        76.25




                                                                                         Page 32 of 108
                                      Case 20-11218-MFW                             Doc 18                   Filed 05/24/20                Page 178 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
                   Utility Provider                          Account Number                                       Address                          Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


City of Twin Falls                           111407-000                            444 Airport Loop, Twin Falls, ID USA 83301              Waste Water                   48.14         -        24.07


City of Ukiah                                1130434                               724 S State St, Ukiah, CA USA 95482                     Electric Power              337.94          -       168.97


City of Union City (GA)                      12-2240-02                            6851 Shannon Mall Pkwy, Union City, GA USA 30291        Solid Waste                 112.67          -        56.33


City of Valdosta                             500179017                             603 N Ashley St, Valdosta, GA USA 31601                 Solid Waste                 238.78          -       119.39


City of Valdosta                             500180-006                            603 N Ashley St, Valdosta, GA USA 31601                 Waste Water                   14.87         -         7.44


City of Vandalia                             42-000001-02 (fka 4212)               2700 W National Rd, Vandalia, OH USA 45377              Waste Water                   15.05         -         7.53


City of Vicksburg                            7679                                  2720 Clay St, Vicksburg, MS USA 39183                   Waste Water                 100.52          -        50.26


City of Victoria                             234079                                548 David St, Victoria, BC Canada V8T 2C8               Waste Water                   16.19         -         8.09


City of Warner Robins                        33031805                              112 S Armed Forces Blvd, Warner Robbins, GA USA 31088   Solid Waste                   86.32         -        43.16


City of Warr Acres (OK)                      31700                                 5601 NW Expressway, Oklahoma City, OK USA 73132         Solid Waste                 667.32          -       333.66


City of Warr Acres (OK)                      7575001                               5530 NW 39, Oklahoma City, OK USA 73122                 Solid Waste                   80.28         -        40.14


City of Warren Utility Department            M06498890 47982                       4400 Youngstown Warren Rd, Warren, OH USA 44484         Water                         20.80         -        10.40


City of Warren Utility Department            STW000745001                          4400 Youngstown Warren Rd, Warren, OH USA 44484         Waste Water                   31.35         -        15.68


City of Waterbury                            91538-210303                          756 Lakewood Road, Waterbury, CT USA 6704               Waste Water                   11.05         -         5.52


City of Westminster (MD)                     23-00945-002                          461 Baltimore Blvd, Westminster, MD USA 21157           Waste Water                   54.76         -        27.38


City of Wichita                              235414-128329                         1601 Airport Rd, Wichita, KS USA 67209                  Waste Water                 699.92          -       349.96


City of Wilkes-Barre Sewer                   240229771-0                           360 Kidder St, Wilkes Barre, PA USA 18702               Waste Water                   11.06         -         5.53


City of Williamsburg (VA)                    3799-161759                           1441 Richmond Rd, Williamsburg, VA USA 23185            Waste Water                   38.61         -        19.31


City of Winston Salem                        2385295                               1490 Peters Creek Pkwy, Winston Salem, NC USA 27103     Waste Water                   24.08         -        12.04


City of Winston Salem                        2409761                               2739 Peters Creek Pkwy, Winston Salem, NC USA 27127     Waste Water                   15.11         -         7.56


City of Winter Haven                         708222                                460 Cypress Garden Blvd, Winter Haven, FL USA 33880     Waste Water                   45.82         -        22.91


City of Winter Park                          76796235288                           1310 N Orlando Ave, Winter Park, FL USA 32789           Electric Power                27.37         -        13.68


City of Winter Park                          1.21743E+11                           2324 W Fairbanks Ave, Winter Park, FL USA 32789         Water                         28.66         -        14.33


City of Woodstock                            47701                                 9378 Hwy 92, Woodstock, GA USA 30188                    Waste Water                   22.20         -        11.10


City Utilities Fort Wayne                    00622672-004-0                        3811 6th St, Fort Wayne, IN USA 46809                   Waste Water                 131.32          -        65.66


City Utilities Fort Wayne                    00622680-002-4                        3811 6th St, Fort Wayne, IN USA 46809                   Waste Water                 405.55          -       202.78


City Waste Services of New York              20237                                 340 Jfk Airport, Queens, NY USA 11443                   Solid Waste                1,797.32         -       898.66


City Water Light and Power of Springfield (IL) 4.38222E+13                         2934 S 6th St, Springfield, IL USA 62703                Electric Power              199.81          -        99.90

                                               00043822076123998 (FKA 076123998-
City Water Light and Power of Springfield (IL)                                     1200 Capital Airport Dr, Springfield, IL USA 62707      Electric Power              173.23          -        86.62
                                               00043822)

Clark County Water Reclamation District      5191310000                            1815 E Sahara Ave, Las Vegas, NV USA 89104              Waste Water                 199.97          -        99.99


Clark County Water Reclamation District      7237810000                            4775 Swenson St, Las Vegas, NV USA 89119                Waste Water                 127.30          -        63.65


Clark Public Utilities                       7206-191-4 (fka 420-3556-008-7)       2700 NE Andresen Rd Ste A1, Vancouver, WA USA 98661     Electric Power              202.50          -       101.25

Clarksville Department of Electricity (CDE
                                             198343-001                            800 College St, Clarksville, TN USA 37040               Electric Power                22.23         -        11.11
Lightband) (TVA)

Clarksville Department of Electricity (CDE
                                             198343-003                            2250 N Wilma Rudolph Blvd, Clarksville, TN USA 37040    Electric Power              183.74          -        91.87
Lightband) (TVA)

Clarksville Gas and Water                    48797303                              2250 N Wilma Rudolph Blvd, Clarksville, TN USA 37040    Natural Gas                   77.48         -        38.74


Clarksville Gas and Water                    001-1135.300                          800 College St, Clarksville, TN USA 37040               Natural Gas                   10.55         -         5.28




                                                                                                     Page 33 of 108
                                   Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                    Page 179 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                Utility Provider                        Account Number                                          Address                              Utility Type
                                                                                                                                                                       Spend       Amount    Assurance

Clarksville Wastewater Treatment
                                         24 11620 01                              1370 Veterans Parkway, Clarksville, IN USA 47129           Waste Water                   35.51         -        17.75
Department

Clay County Utility Authority            511921                                   664 Blanding Blvd, Orange Park, FL USA 32073               Waste Water                   46.47         -        23.23


Clay Electric Cooperative Inc.           8936116 (fka 8844692)                    664 Blanding Blvd, Orange Park, FL USA 32073               Electric Power              159.90          -        79.95


Clayton County Water Authority           2763605                                  7060 Jonesboro Rd, Morrow, GA USA 30260                    Water                         28.59         -        14.30


Cleco Power LLC                          906309001                                168 Brownswitch Rd, Slidell, LA USA 70458                  Electric Power              131.77          -        65.89


Cleco Power LLC                          5.00086E+12                              1331 Hwy 190, Covington, LA USA 70433                      Electric Power              157.17          -        78.58


Cleveland Utilities (TVA)                235991-036837                            710 S Lee Hwy, Cleveland, TN USA 37311                     Electric Power              334.65          -       167.33


Cleveland Utilities (TVA)                235992-036837                            710 S Lee Hwy, Cleveland, TN USA 37311                     Electric Power                46.08         -        23.04


Cobb County Water System                 5.40919E+13                              2143 Cobb Parkway, Kennesaw, GA USA 30152                  Waste Water                   11.83         -         5.91


Cobb EMC                                 518001                                   1291 Cobb Pkwy, Marietta, GA USA 30062                     Electric Power                25.50         -        12.75


Cobb EMC                                 518003                                   1291 Cobb Pkwy, Marietta, GA USA 30062                     Electric Power              248.32          -       124.16


Cobb EMC                                 83021003                                 9378 Hwy 92, Woodstock, GA USA 30188                       Electric Power              836.49          -       418.24


Cobb EMC                                 4474710000                               1551 Cobb Parkway South, Marietta, GA USA 30060            Electric Power              597.57          -       298.78


Cobb EMC                                 8397762263                               1551 Cobb Parkway South, Marietta, GA USA 30060            Electric Power              411.59          -       205.80


College Station Utilities                451417-178744                            2501 Texas Ave, College Station, TX USA 77840              Electric Power              416.75          -       208.38


College Utilities Corporation            4012904400                               4520 Dale Rd, Fairbanks, AK USA 99709                      Waste Water                 324.96          -       162.48


Colorado Springs Utilities               2605 4373 97                             3530 Hartsel Dr, Colorado Springs, CO USA 80920            Electric Power              223.19          -       111.59


Colorado Springs Utilities               4304 3460 81                             1332 Motor City Dr, Colorado Springs, CO USA 80905         Electric Power              991.63          -       495.82


Colorado Springs Utilities               5491 6899 42                             7736 Milton E Proby Pkwy, Colorado Springs, CO USA 80916   Electric Power             1,985.18         -       992.59


Colorado Springs Utilities               55807462 28                              3275 E Platte Ave Ste G, Colorado Springs, CO USA 80909    Electric Power              173.15          -        86.58


Columbia Gas of KY                       16454316 006 000 4                       650 Versailles Rd, Frankfort, KY USA 40601                 Natural Gas                 133.11          -        66.56


Columbia Gas of KY                       16454316 010 000 8                       3733 Nicholasville Rd, Lexington, KY USA 40503             Natural Gas                   19.78         -         9.89


Columbia Gas of KY                       16454316 011 000 7                       106 Magnolia Dr, Georgetown, KY USA 40324                  Natural Gas                   77.88         -        38.94


Columbia Gas of MA (fka Bay State Gas)   052-547-005-2                            644 Washington St, Hanover, MA USA 2339                    Natural Gas                   83.91         -        41.95


Columbia Gas of MA (fka Bay State Gas)   064-796-007-9                            1238 Riverdale St Rte 5, West Springfield, MA USA 1089     Natural Gas                   62.88         -        31.44


Columbia Gas of MA (fka Bay State Gas)   660-837-009-7                            827 Boston Rd, Springfield, MA USA 1119                    Natural Gas                 251.06          -       125.53


Columbia Gas of MA (fka Bay State Gas)   758-963-005-8                            1590 Main St, Brockton, MA USA 2301                        Natural Gas                 228.49          -       114.24


Columbia Gas of OH                       1.99842E+14                              2980 Switzer Ave, Columbus, OH USA 43219-237               Natural Gas                 934.20          -       467.10


Columbia Gas of OH                       16345175 005 000 7                       5411 Brookpark Rd, Parma, OH USA 44129                     Natural Gas                 475.87          -       237.94


Columbia Gas of OH                       16345175 006 000 6                       2825 Medina Rd, Medina, OH USA 44256                       Natural Gas                 557.55          -       278.77


Columbia Gas of OH                       16345175 007 000 5                       2544 N Reynolds Rd, Toledo, OH USA 43615                   Natural Gas                 113.60          -        56.80


Columbia Gas of OH                       18879676 001 000 0                       50966 National Rd, St Clairsville, OH USA 43950            Natural Gas                   37.18         -        18.59


Columbia Gas of OH                       19673008 001 000 1                       1235 N Court St, Medina, OH USA 44256                      Natural Gas                   70.24         -        35.12


Columbia Gas of PA                       17072180040009(fka 13663458 017 000 4)   10517 Perry Hwy, Wexford, PA USA 15090                     Natural Gas                   78.91         -        39.45


Columbia Gas of PA                       17407218 001 000 2                       10517 Perry Hwy, Wexford, PA USA 15090                     Natural Gas                 196.44          -        98.22


Columbia Gas of PA                       17407218 005 000 8                       303 Arsenal Rd, York, PA USA 17402                         Natural Gas                   41.45         -        20.73




                                                                                                   Page 34 of 108
                                  Case 20-11218-MFW                         Doc 18                  Filed 05/24/20                          Page 180 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
               Utility Provider                      Account Number                                      Address                                    Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Columbia Gas of VA                     1.58427E+14                         4308 Wards Rd, Lynchburg, VA USA 24502                           Natural Gas                 134.84          -        67.42


Columbia Gas of VA                     15842669 003 000 2                  456 Charles H Dimmock Pkwy, Colonial Heights, VA USA 23834       Natural Gas                   39.19         -        19.60


Columbia Power & Water Systems (TVA)   067-6485-05                         1210 Nashville Hwy, Columbia, TN USA 36401                       Electric Power              225.65          -       112.83


Columbus City Utilities                7337                                1643 Central Ave, Columbus, IN USA 47201                         Waste Water                   70.05         -        35.03


Columbus Regional Airport              40497                               4600 International Gateway, Columbus, OH USA 43219               Telecom                     469.93          -       234.96


Comcast                                8396522020672687                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     117.08          -        58.54


Comcast Corporation                    8535100080509578                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     333.03          -       166.52


Comcast Corporation                    8535100190333224                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     331.94          -       165.97


Comcast Corporation                    8535100080509560                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     307.67          -       153.84


Comcast Corporation                    8535100410800473                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     244.53          -       122.27


Comcast Corporation                    8535100080510873                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     173.00          -        86.50


Comcast Corporation                    8529101660029241                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     193.65          -        96.83


Comcast Corporation                    8499053542612288                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     271.80          -       135.90


Comcast Corporation                    8498340030506770                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                        4.18         -         2.09


Comcast Corporation                    8773501380058797                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     298.14          -       149.07


Comcast Corporation                    8529100080337358                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     114.21          -        57.11


Comcast Corporation                    963162332                           Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     117.53          -        58.77


Comcast Corporation                    8396522020923486                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     116.29          -        58.15


Comcast Corporation                    8773103140871484                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                       82.09         -        41.04


Comcast Corporation                    8499050210235152                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     160.84          -        80.42


Comcast Corporation                    8529201000099365                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     302.74          -       151.37


Comcast Corporation                    8396521654916873                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     109.58          -        54.79


Comcast Corporation                    8396511720440065                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     190.37          -        95.18


Comcast Corporation                    8499100130026916                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     168.76          -        84.38


Comcast Corporation                    8155500296159911                    Comcast Center, 1701 JFK Boulevard, Philadelphia, PA USA 19103   Telecom                     233.78          -       116.89


Comporium Communications               40969973                            332 East Main Street, Rock Hill, SC USA 29730                    Telecom                     501.69          -       250.84


Connecticut Natural Gas                040-0010614-2686 (fka 7532217063)   290 Broad St, Manchester, CT USA 6040                            Natural Gas                 202.61          -       101.31


Connecticut Natural Gas                040-0010744-5658                    170 Weston St, Hartford, CT USA 6120                             Natural Gas                 410.72          -       205.36


Connecticut Natural Gas                040-0010976-8164                    1003 New Britain Ave, West Hartford, CT USA 6110                 Natural Gas                 128.70          -        64.35


Connecticut Water                      80544                               2 Schoephoester Rd, Windsor Locks, CT USA 6096                   Water                       911.30          -       455.65


Connecticut Water                      187826                              580 Spring St, Windsor Locks, CT USA 6096                        Water                      1,558.10         -       779.05


Connecticut Water                      215852                              59 King Spring Rd, Windsor Locks, CT USA 6096                    Water                         66.92         -        33.46


ConService (TX)                        17515380                            3600 Gus Thomasson Rd, Mesquite, TX USA 75150                    Waste Water                   10.55         -         5.27


Consolidated Communications            6034178683898                       121 S. 17th Street, Mattoon, IL USA 61938                        Telecom                    1,708.20         -       854.10


Consolidated Communications            91678222850                         121 S. 17th Street, Mattoon, IL USA 61938                        Telecom                     596.82          -       298.41


Consolidated Communications            0674016915                          121 S. 17th Street, Mattoon, IL USA 61938                        Telecom                       44.28         -        22.14




                                                                                            Page 35 of 108
                                 Case 20-11218-MFW                            Doc 18                  Filed 05/24/20                Page 181 of 253


                                                                                                                                                           Avg. Monthly   Deposit   Adequate
              Utility Provider                     Account Number                                         Address                           Utility Type
                                                                                                                                                              Spend       Amount    Assurance


Consolidated Communications          72493526660                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       16.68         -         8.34


Consolidated Communications          91678323660                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       58.11         -        29.06


Consolidated Communications          91678671680                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       34.81         -        17.41


Consolidated Communications          91678210030                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                     457.28          -       228.64


Consolidated Communications          91678260460                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                     252.10          -       126.05


Consolidated Communications          91605546020                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       47.97         -        23.98


Consolidated Communications          28139210650                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                     243.31          -       121.66


Consolidated Communications          93663232910                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                     103.29          -        51.65


Consolidated Communications          93663233090                             121 S. 17th Street, Mattoon, IL USA 61938              Telecom                       40.70         -        20.35


Consolidated Edison                  2.1177E+14                              45-15 Ave Ent., Astoria, NY USA 11105                  Electric Power            11,012.86         -     5,506.43


Consolidated Edison                  4.42141E+14                             146 W 83Rd St, New York, NY USA 10024                  Electric Power              391.27          -       195.64


Consolidated Edison                  6.55076E+14                             817 Remsen Ave, Brooklyn, NY USA 11236                 Electric Power              311.75          -       155.88


Consolidated Edison                  21-1370-2255-0005-9                     6216 Metropolitan Ave, Middle Village, NY USA 11379    Electric Power              452.70          -       226.35


Consolidated Edison                  41-2121-0521-0000-1                     310 E. 48th St, Manhattan, NY USA 10017                Natural Gas                   35.99         -        17.99


Consolidated Edison                  431012079000000 (fka 432301003700002)   20 Morris St, Manhattan, NY USA 10006                  Electric Power              604.02          -       302.01


Consolidated Edison                  44-4011-7802-0101-9                     555 W 59th Street, New York, NY USA 10023              Electric Power              759.74          -       379.87


Consolidated Edison                  44-4011-7802-0401-3                     555 W 59th Street, New York, NY USA 10023              Electric Power              392.54          -       196.27


Consolidated Edison                  44-7003-0500-0002-0                     500 W 43rd St, New York, NY USA 10036                  Electric Power             1,592.15         -       796.07


Consolidated Edison                  54-4606-0294-0000-6                     66 Haarlem Ave, White Plains, NY USA 10603             Electric Power             1,653.50         -       826.75


Consolidated Edison                  54-4872-1205-1201-2                     New King St, White Plains, NY USA 10604                Electric Power              828.65          -       414.32


Consolidated Edison                  55-5552-2690-0004-7                     54 N Central Ave, Elmsford, NY USA 10523               Electric Power              476.35          -       238.17


Consolidated Edison                  57-7310-1070-0011-5                     11 Norm Ave, Bedford Hills, NY USA 10507               Electric Power              355.96          -       177.98


Consolidated Edison                  70-0245-4220-0005-3                     543 Cary Ave, Staten Island (New York), NY USA 10310   Electric Power              179.69          -        89.85


Consolidated Mutual Water            01808980-01                             11510 W Colfax Ave, Lakewood, CO USA 80215             Water                         20.33         -        10.16


Consolidated WaterWorks District     03-XX-XXXXXXX                           292 S Hollywood Rd, Houma, LA USA 70360                Water                         23.99         -        12.00


Constellation New Energy             6483020                                 66 Haarlem Ave, White Plains, NY USA 10603             Electric Power              256.80          -       128.40


Constellation New Energy             6485288                                 790 Ulster Ave, Kingston, NY USA 12401                 Electric Power                60.13         -        30.06


Constellation New Energy             6487549                                 2520 Vestal Pkwy E, Vestal, NY USA 13850               Electric Power                42.74         -        21.37


Constellation New Energy             6489891                                 New King St, White Plains, NY USA 10604                Electric Power              339.23          -       169.61


Constellation New Energy             6489892                                 1216 Burnet Ave, Syracuse, NY USA 13203                Electric Power                65.09         -        32.55


Constellation New Energy             6489895                                 859 Albany Shaker Rd, Latham, NY USA 12211             Electric Power              991.07          -       495.53


Constellation New Energy             6492146                                 20 IBM Rd, Poughkeepsie, NY USA 12601                  Electric Power              201.92          -       100.96


Constellation New Energy             6492147                                 22 County Route 78, Middletown, NY USA 10940           Electric Power                68.87         -        34.44


Constellation New Energy             6494483                                 Access Rd, North Syracuse, NY USA 13212                Electric Power              343.09          -       171.55


Constellation New Energy             6494485                                 5174 Commercial Dr, New York Mills, NY USA 13417       Electric Power                58.54         -        29.27


Constellation New Energy             6496755                                 4193 Genesee St, Cheektowaga (Buffalo), NY USA 14225   Electric Power              446.59          -       223.29




                                                                                              Page 36 of 108
                                 Case 20-11218-MFW               Doc 18                   Filed 05/24/20               Page 182 of 253


                                                                                                                                             Avg. Monthly   Deposit   Adequate
              Utility Provider                 Account Number                                 Address                         Utility Type
                                                                                                                                                Spend       Amount    Assurance


Constellation New Energy             6498997                    20 Morris St, Manhattan, NY USA 10006                  Electric Power             309.18          -       154.59


Constellation New Energy             6501343                    1592 State St, Schenectady, NY USA 12304               Electric Power               38.36         -        19.18


Constellation New Energy             6503717                    54 N Central Ave, Elmsford, NY USA 10523               Electric Power               41.16         -        20.58


Constellation New Energy             6506037                    1216 Burnet Ave, Syracuse, NY USA 13203                Electric Power                8.47         -         4.23


Constellation New Energy             6508355                    45-15 Ave Ent., Astoria, NY USA 11105                  Electric Power            2,976.49         -     1,488.25


Constellation New Energy             6510627                    100 Airport Blvd, North Syracuse, NY USA 13212         Electric Power               86.14         -        43.07


Constellation New Energy             6510628                    543 Cary Ave, Staten Island (New York), NY USA 10310   Electric Power               86.22         -        43.11


Constellation New Energy             6510629                    75 Ajax Rd, Rochester, NY USA 14624                    Electric Power             375.80          -       187.90


Constellation New Energy             6512879                    11 Norm Ave, Bedford Hills, NY USA 10507               Electric Power               86.81         -        43.40


Constellation New Energy             6512880                    818 Central Ave, Albany, NY USA 12206                  Electric Power               61.99         -        31.00


Constellation New Energy             6515251                    4195 Genesee St, Buffalo, NY USA 14225                 Electric Power             176.60          -        88.30


Constellation New Energy             7200425                    2 Schoephoester Rd, Windsor Locks, CT USA 6096         Electric Power            2,968.62         -     1,484.31


Constellation New Energy             7200426                    344 Bridgeport Ave, Shelton, CT USA 6484               Electric Power             106.25          -        53.12


Constellation New Energy             7202802                    580 Spring St, Windsor Locks, CT USA 6096              Electric Power             730.88          -       365.44


Constellation New Energy             7202803                    59 King Spring Rd, Windsor Locks, CT USA 6096          Electric Power               29.56         -        14.78


Constellation New Energy             7202804                    1 Tooley Ln, Danbury, CT USA 6810                      Electric Power             198.77          -        99.39


Constellation New Energy             7202805                    932 East Main St, Torrington, CT USA 6790              Electric Power             118.70          -        59.35


Constellation New Energy             7204159                    470 Bridgeport Ave, Milford, CT USA 6460               Electric Power               94.39         -        47.19


Constellation New Energy             7207785                    720 Post Rd, Fairfield, CT USA 6824                    Electric Power             171.64          -        85.82


Constellation New Energy             7212002                    290 Broad St, Manchester, CT USA 6040                  Electric Power             146.64          -        73.32


Constellation New Energy             7213927                    1 George St, New Haven, CT USA 6510                    Electric Power               63.97         -        31.99


Constellation New Energy             7213928                    1 George St, New Haven, CT USA 6510                    Electric Power             142.31          -        71.15


Constellation New Energy             7213929                    170 Weston St, Hartford, CT USA 6120                   Electric Power             698.38          -       349.19


Constellation New Energy             7219884                    333 Amherst, Nashua, NH USA 3063                       Electric Power               94.91         -        47.45


Constellation New Energy             7220067                    9 Tailwind Dr, Londonderry, NH USA 3053                Electric Power             854.35          -       427.17


Constellation New Energy             7224499                    428 South Willow, Manchester, NH USA 3103              Electric Power             191.50          -        95.75


Constellation New Energy             8228443                    616 Rust Ln, Cincinnati, OH USA 45244                  Electric Power               46.29         -        23.14


Constellation New Energy             8228444                    50966 National Rd, St Clairsville, OH USA 43950        Electric Power               52.22         -        26.11


Constellation New Energy             8228445                    1071 N 21st St, Newark, OH USA 43055                   Electric Power               61.50         -        30.75


Constellation New Energy             8228446                    1939 Elida Rd, Lima, OH USA 45805                      Electric Power               69.78         -        34.89


Constellation New Energy             8228449                    19727 Maplewood Ave, Cleveland, OH USA 44135           Electric Power             252.49          -       126.25


Constellation New Energy             8228454                    19025 Maplewood Ave, Cleveland, OH USA 44135           Electric Power            1,434.74         -       717.37


Constellation New Energy             8228455                    5411 Brookpark Rd, Parma, OH USA 44129                 Electric Power             208.92          -       104.46


Constellation New Energy             8228461                    6820 Center St, Mentor, OH USA 44060                   Electric Power               72.10         -        36.05


Constellation New Energy             8228463                    7735 Market St, Boardman (Youngstown), OH USA 44512    Electric Power               76.76         -        38.38


Constellation New Energy             8228464                    4400 Youngstown Warren Rd, Warren, OH USA 44484        Electric Power               96.32         -        48.16




                                                                                  Page 37 of 108
                                 Case 20-11218-MFW                           Doc 18                  Filed 05/24/20                 Page 183 of 253


                                                                                                                                                          Avg. Monthly   Deposit   Adequate
              Utility Provider                     Account Number                                        Address                           Utility Type
                                                                                                                                                             Spend       Amount    Assurance


Constellation New Energy             8228465                                5400 Lauby Rd, North Canton, OH USA 44720               Electric Power             376.14          -       188.07


Constellation New Energy             8228467                                1545 Brittain Rd, Akron, OH USA 44310                   Electric Power               95.64         -        47.82


Constellation New Energy             8228468                                1610 E Kemper Rd, Cincinnati, OH USA 45246              Electric Power             133.39          -        66.70


Constellation New Energy             8228469                                11943 Montgomery Rd, Cincinnati, OH USA 45249           Electric Power               80.51         -        40.26


Constellation New Energy             8228470                                7029 Dixie Hwy, Fairfield, OH USA 45014                 Electric Power             167.43          -        83.72


Constellation New Energy             12900334352 (Fka 8228442)              616 Rust Ln, Cincinnati, OH USA 45244                   Electric Power               69.27         -        34.63


Constellation New Energy             6487550 (07/01/2018-12/31/2019)        1768 Route 9, Clifton Park, NY USA 12065                Electric Power               30.39         -        15.19


Constellation New Energy             6494484 (07/01/2018-12/31/2019)        42 Arbutus Rd, Johnson City, NY USA 13790               Electric Power                7.77         -         3.88


Constellation New Energy             7200424 (01/01/2019-12/31/2019)        720 Wolcott St, Waterbury, CT USA 6705                  Electric Power                0.69         -         0.35


Constellation New Energy             7218552 (01/01/2019-01/01/2020)        495 S Broadway, Salem, NH USA 3079                      Electric Power                4.94         -         2.47


Constellation New Energy             8191564(fka 1-169FQL3)                 100 Airport Dr, Middletown, PA USA 17067                Electric Power             401.86          -       200.93


Constellation New Energy             8191565(fka 1-169FQLA)                 2304 Wilmington Rd, New Castle, PA USA 16105            Electric Power               38.97         -        19.49


Constellation New Energy             8191566(fka 1-169FQN3)                 5105 State Rte 30, Greensburg, PA USA 15601             Electric Power             102.19          -        51.10


Constellation New Energy             8191567 (fka 1-169FQNA )               320 Lancaster Ave, Reading, PA USA 19611                Electric Power             220.72          -       110.36

                                     8191568(fka 1-169ZROY) (01/01/2019-
Constellation New Energy                                                    8800 Essington Ave, Philadelphia, PA USA 19153          Electric Power            3,654.63         -     1,827.31
                                     01/16/2020)

                                     8191569 (fka 1-169ZRP6) (01/01/2019-
Constellation New Energy                                                    330 W Street Rd, Warminster, PA USA 18974               Electric Power             330.00          -       165.00
                                     12/31/2019)

                                     8191571(fka 1-169ZRPK) (01/01/2019-
Constellation New Energy                                                    779 Bethlehem Pike, Montgomeryville, PA USA 18936       Electric Power             106.88          -        53.44
                                     12/31/2019)

Constellation New Energy             8191572(fka 1-169ZRPR)                 1528 Paoli Pike, West Chester, PA USA 19380             Electric Power             135.96          -        67.98

                                     8191573 (fka 1-169ZRPY) (01/01/2019-
Constellation New Energy                                                    1425 E High St, Pottstown, PA USA 19464                 Electric Power               99.64         -        49.82
                                     12/31/2019)

Constellation New Energy             8191576(fka 1169ZRR4)                  930 Wyoming Ave, Scranton, PA USA 18509                 Electric Power               45.54         -        22.77

                                     8191577 (fka 1-169ZRRG) (01/01/2019-
Constellation New Energy                                                    6500 Carlisle Pike, Mechanicsburg, PA USA 17050         Electric Power               69.02         -        34.51
                                     01/20/2020)

                                     8191579 (fka 1-169ZRRU) (01/01/2019-
Constellation New Energy                                                    360 Kidder St, Wilkes Barre, PA USA 18702               Electric Power               83.16         -        41.58
                                     12/31/2019)

Constellation New Energy             8191582(fka 17ET1548)                  3311 Airport Rd, Allentown, PA USA 18109                Electric Power             424.33          -       212.16

                                     8191586(fka 17GR525) (01/01/2019-
Constellation New Energy                                                    1035 Plane St, Avoca, PA USA 18641                      Electric Power             219.68          -       109.84
                                     01/14/2020)

                                     8191588(fka 1OX5OLJ) (01/01/2019-
Constellation New Energy                                                    8201 Bartram Ave, Philadelphia, PA USA 19153            Electric Power            2,297.37         -     1,148.68
                                     01/21/2020)

Constellation New Energy             8228441 (07/01/2018-12/01/2019)        9278 Colerain Ave, Cincinnati, OH USA 45251             Electric Power               27.75         -        13.87


Consumers Energy                     1.00033E+11                            34365 S Gratiot Ave, Clinton Township, MI USA 48035     Natural Gas                185.72          -        92.86


Consumers Energy                     1.00033E+11                            34365 S Gratiot Ave, Clinton Township, MI USA 48035     Natural Gas                  76.66         -        38.33


Consumers Energy                     1.0004E+11                             3700 Waco Dr, Lansing, MI USA 48906                     Natural Gas                211.27          -       105.63


Consumers Energy                     1.00049E+11                            7612 Highland Rd, Waterford, MI USA 48327               Natural Gas                121.78          -        60.89


Consumers Energy                     1000 1053 0820                         23600 Woodward, Ferndale, MI USA 48220                  Natural Gas                175.77          -        87.89


Consumers Energy                     1000 1435 6941                         4585 Pederson Ct SE, Grand Rapids, MI USA 49512         Electric Power            1,820.17         -       910.08


Consumers Energy                     1000 1435 7048                         30507 Woodward Ave, Royal Oak, MI USA 48073             Natural Gas                163.65          -        81.83


Consumers Energy                     1000 1534 5455                         29315 Grand River Ave, Farmington Hills, MI USA 48336   Natural Gas                118.23          -        59.11


Consumers Energy                     1000 1790 7005                         26804 Van Dyke Ave, Centerline, MI USA 48015            Natural Gas                152.71          -        76.35


Consumers Energy                     1000 1790 7088                         33910 Plymouth Rd, Livonia, MI USA 48150                Natural Gas                166.02          -        83.01




                                                                                             Page 38 of 108
                                 Case 20-11218-MFW                       Doc 18                   Filed 05/24/20                       Page 184 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
              Utility Provider                     Account Number                                     Address                                  Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


Consumers Energy                     1000 2603 0427                     1094 Main St, Plymouth, MI USA 48170                           Natural Gas                 137.87          -        68.93


Consumers Energy                     1000 2603 0641                     8023 West Grand River, Brighton, MI USA 48114                  Natural Gas                   70.65         -        35.32


Consumers Energy                     1000 2603 0823                     8023 West Grand River, Brighton, MI USA 48114                  Natural Gas                   64.08         -        32.04


Consumers Energy                     1000 2893 8064                     40490 Van Dyke Ave, Sterling Heights, MI USA 48313             Natural Gas                 137.35          -        68.68


Consumers Energy                     1000 4753 1023                     1268 U.S Hwy 31, Pellston, MI USA 49769                        Electric Power                68.89         -        34.44


Consumers Energy                     1000 6147 4795                     20820 Hall Rd, Clinton Township, MI USA 48038                  Natural Gas                   92.63         -        46.31


Consumers Energy                     1000 6265 1920                     3621 Stadium Dr, Kalamazoo, MI USA 49008                       Electric Power              288.79          -       144.39


Consumers Energy                     1030 1144 1492                     24400 Novi Rd, Novi, MI USA 48375                              Natural Gas                 175.43          -        87.72


Consumers Energy                     1030 2267 0253                     4884 East Broomfield Rd Unit 5, Mount Pleasant, MI USA 48858   Electric Power                20.67         -        10.33


Consumers Energy                     1030 2624 2356                     314 E Fourteen Mile, Madison Heights, MI USA 48071             Natural Gas                 193.01          -        96.50


Contra Costa Water District          18206250                           2491 Monument Blvd, Concord, CA USA 94520                      Water                         45.40         -        22.70


Corn Belt Energy                     1473602 (FKA 1473601)              1605 Morissey Ste 104, Bloomington, IL USA 61704               Electric Power              299.34          -       149.67


Country Gas                          902960                             6 Marlton Pike E, Cherry Hill, NJ USA 8034                     Propane                     213.02          -       106.51


County of Hawaii                     21104934010                        845 A Kanoelehua Ave, Hilo, HI USA 96720                       Water                         86.29         -        43.15


County of Hawaii                     78729289010                        73-4220 Kaahumanu Place, Kailua-Kona, HI USA 96740             Water                      1,121.34         -       560.67


County of Hawaii                     78729295010                        73-104 Aulepe St, Kailua Kona, HI USA 96740                    Water                         94.20         -        47.10


County of Hawaii                     78729296010                        73-104 Aulepe St, Kailua Kona, HI USA 96740                    Water                         43.43         -        21.72


County of Hawaii                     78729297010                        73-104 Aulepe St, Kailua Kona, HI USA 96740                    Water                       802.56          -       401.28


County of Hawaii                     78729298010                        73-4220 Kaahumanu Place, Kailua-Kona, HI USA 96740             Water                         23.66         -        11.83


County of Hawaii                     0021100700211(fka 0021100700210)   845 A Kanoelehua Ave, Hilo, HI USA 96720                       Water                       107.71          -        53.86


County of Hawaii                     007--87292860-11                   Keahole Airport Rd, Kailua-Kona, HI USA 96740                  Water                         57.74         -        28.87


County of Henrico                    0058213-00939531                   5851 Lewis Rd, Sandston, VA USA 23150                          Waste Water                   62.95         -        31.47


County of Henrico                    4327223-00939531                   5683 Gulfstream Rd, Richmond, VA USA 23250                     Waste Water                1,970.52         -       985.26


County of Kauai                      793516319                          3156 Oihana St, Hilo, HI USA 96720                             Water                         25.50         -        12.75


County of Kauai                      1765909263                         3156 Oihana St, Hilo, HI USA 96720                             Water                         77.28         -        38.64


County of Kauai                      94385-123700                       2990 Aukele St Warehouse, Lihue, HI USA 96720                  Waste Water                   28.34         -        14.17


County of Maui                       8830314291                         Mokuea Place, Honolulu, HI USA 96819                           Waste Water                   60.33         -        30.17


Cox Business Services                0013110130981801                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     583.75          -       291.88


Cox Business Services                0018501196558201                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                       97.18         -        48.59


Cox Business Services                0010101051864901                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     344.25          -       172.12


Cox Business Services                0018610128530601                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     146.30          -        73.15


Cox Business Services                0018501207843301                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     284.85          -       142.42


Cox Business Services                0018501221957801                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     193.30          -        96.65


Cox Communications Inc               0016111068156501                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                   19,556.84         -     9,778.42


Cox Communications Inc               0016311062487701                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                     198.45          -        99.22


Cox Communications Inc               0016311062102301                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328          Telecom                    8,562.38         -     4,281.19




                                                                                          Page 39 of 108
                                      Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                   Page 185 of 253


                                                                                                                                                                 Avg. Monthly   Deposit   Adequate
                   Utility Provider                         Account Number                                   Address                              Utility Type
                                                                                                                                                                    Spend       Amount    Assurance


Cox Communications Inc                       0016311065034801                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328     Telecom                    1,594.15         -       797.08


Cox Communications Inc                       0016111068167001                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328     Telecom                    8,593.17         -     4,296.58


Cox Communications Inc                       0016111050870501                   6205-B Peachtree Dunwoody Road, Atlanta, GA USA 30328     Telecom                       95.22         -        47.61

CPS Energy (fka City Public Service of San
                                             3001835085                         747 NE Loop 410, San Antonio, TX USA 78209                Electric Power                87.39         -        43.69
Antonio)

CPS Energy (fka City Public Service of San
                                             3001835087                         747 Ne Loop 410, San Antonio, TX USA 78209                Electric Power              142.35          -        71.17
Antonio)

CPS Energy (fka City Public Service of San
                                             3001907478                         747 Ne Loop 410, San Antonio, TX USA 78209                Electric Power              100.62          -        50.31
Antonio)

CPS Energy (fka City Public Service of San
                                             3002820591                         8790 Crownhill Blvd, San Antonio, TX USA 78209            Electric Power              383.64          -       191.82
Antonio)

CPS Energy (fka City Public Service of San
                                             3003204767                         8790 Crownhill Blvd, San Antonio, TX USA 78209            Natural Gas                   10.42         -         5.21
Antonio)

CPS Energy (fka City Public Service of San
                                             3003682634                         602 Military Dr, San Antonio, TX USA 78227                Electric Power              161.75          -        80.88
Antonio)

CPS Energy (fka City Public Service of San
                                             300-0008-492                       910 West Cargo, San Antonio, TX USA 78216                 Electric Power              373.88          -       186.94
Antonio)

CPS Energy (fka City Public Service of San
                                             300-0276-356                       910 West Cargo, San Antonio, TX USA 78216                 Electric Power             2,561.81         -     1,280.90
Antonio)

CPS Energy (fka City Public Service of San
                                             300-0276-359                       910 West Cargo, San Antonio, TX USA 78216                 Natural Gas                 144.66          -        72.33
Antonio)

CPS Energy (fka City Public Service of San
                                             300-0276-361                       910 West Cargo, San Antonio, TX USA 78216                 Electric Power                47.86         -        23.93
Antonio)

CPS Energy (fka City Public Service of San
                                             300-1285-766                       5886 Dezavala Rd, San Antonio, TX USA 78249               Electric Power              224.54          -       112.27
Antonio)

CPS Energy (fka City Public Service of San
                                             300-1471-430                       1335 NE Loop 410, San Antonio, TX USA 78209               Electric Power              327.42          -       163.71
Antonio)

CPS Energy (fka City Public Service of San
                                             300-2434-176                       5714 Loop 410 West,Suite 400, San Antonio, TX USA 78238   Electric Power              207.16          -       103.58
Antonio)

CPS Energy (fka City Public Service of San
                                             300-3595-991                       12528 N I-35 Frontage Rd, Live Oak, TX USA 78223          Electric Power             2,114.62         -     1,057.31
Antonio)

CPS Energy (fka City Public Service of San
                                             300-3595-992                       12528 N I-35 Frontage Rd, Live Oak, TX USA 78223          Electric Power              450.39          -       225.20
Antonio)

Dakota Electric Association                  2.00006E+11                        12750 Frontage Rd, Burnsville, MN USA 55337               Electric Power              750.56          -       375.28


Dalton Utilities                             1043003                            101 W Walnut Ave, Dalton, GA USA 30720                    Electric Power              312.89          -       156.44


Daphne Utilities                             27709                              2005 Highway 98, Daphne, AL USA 36526                     Solid Waste                   66.03         -        33.01


Daveney Energy (MA)                          46655                              646 Somerville Ave, Somerville, MA USA 2143               Number 2 Fuel Oil           352.04          -       176.02


Dead River Co (ME)                           1955811                            299 Godfrey Blvd, Bangor, ME USA 4401                     Number 2 Fuel Oil           509.05          -       254.53


Dekalb County                                4181947                            4945 Peachtree Industrial Blvd), Chamblee, GA USA 30341   Waste Water                   62.20         -        31.10


Delmarva Power of MD                         55010249567 (fka 3470 3099 9960)   2000 N Salisbury Blvd, Salisbury, MD USA 21801            Electric Power              132.50          -        66.25


Delta-Montrose Electric Association          9805336902                         3055 Aerotech Way, Montrose, CO USA 81401                 Electric Power                13.73         -         6.86


Denver Public Works                          2.34242E+11                        2003 WELTON ST, DENVER, CO USA 80205                      Waste Water                   11.68         -         5.84


Denver Public Works                          1.2311E+12                         7705 Calawba Ct, Denver, CO USA 80249                     Waste Water                 944.21          -       472.10


Denver Public Works                          02342-42-010-000                   2017 Welton St, Denver, CO USA 80205                      Waste Water                   23.26         -        11.63


Denver Public Works                          02342-42-025-000                   2013 Welton, Denver, CO USA 80205                         Waste Water                   23.10         -        11.55


Denver Water                                 501250000                          23520 E 78Th Ave, Denver, CO USA 80249                    Waste Water                 579.73          -       289.86


Denver Water                                 667540000                          23520 E 78Th Ave, Denver, CO USA 80249                    Waste Water                9,386.01         -     4,693.00


Denver Water                                 1667540000                         23520 E 78Th Ave, Denver, CO USA 80249                    Waste Water                 270.10          -       135.05


Denver Water                                 2545150000                         24752 E 78th Ave, Denver, CO USA 70249                    Water                         13.95         -         6.97


Denver Water                                 3667540000                         24890 E 78th Ave, Denver, CO USA 80249                    Water                       196.19          -        98.10


Denver Water                                 3695540000                         24890 E 78th Ave, Denver, CO USA 80249                    Waste Water                2,548.10         -     1,274.05




                                                                                                 Page 40 of 108
                                     Case 20-11218-MFW                       Doc 18                  Filed 05/24/20                      Page 186 of 253


                                                                                                                                                                Avg. Monthly   Deposit   Adequate
                  Utility Provider                         Account Number                                 Address                                Utility Type
                                                                                                                                                                   Spend       Amount    Assurance


Denver Water                                 4449230000                     2555 S Brdway & Yale, Denver, CO USA 80210                   Waste Water                   33.91         -        16.96


Denver Water                                 4557540000                     23520 E 78Th Ave, Denver, CO USA 80249                       Waste Water                 259.44          -       129.72


Denver Water                                 4667540000                     24890 E 78th Ave, Denver, CO USA 80249                       Waste Water                 316.84          -       158.42


Denver Water                                 4695540000                     24890 E 78th Ave, Denver, CO USA 80249                       Waste Water                8,682.72         -     4,341.36


Denver Water                                 5567540000                     23520 E 78Th Ave, Denver, CO USA 80249                       Waste Water                1,442.42         -       721.21


Denver Water                                 5695540000                     24890 E 78th Ave, Denver, CO USA 80249                       Waste Water                   74.93         -        37.46


Denver Water                                 7552110000                     2017 Welton St, Denver, CO USA 80205                         Waste Water                 140.65          -        70.32


Denver Water                                 7997540000                     25000 E 78th Ave, Denver, CO USA 70249                       Waste Water                 465.27          -       232.63


Denver Water                                 8567540000                     24890 E 78th Ave, Denver, CO USA 80249                       Waste Water                 322.49          -       161.24


Denver Water                                 8997540000                     25000 E 78th Ave, Denver, CO USA 70249                       Waste Water                 195.39          -        97.70


Denver Water                                 9100266722                     5890 E Colfax Ave, Denver, CO USA 80220                      Waste Water                   55.14         -        27.57

Department of Public Utilities (Orangeburg
                                             182706-2                       907 Chestnut St, Orangeburg, SC USA 29115                    Electric Power              329.13          -       164.56
SC)

Department of Water County of Kauai          002-11049330-10                Old Airport Rd, Hilo, HI USA 96720                           Water                       129.57          -        64.79


Department of Water County of Maui (HI)      3781943480                     Mokuea Place, Honolulu, HI USA 96819                         Waste Water                 200.74          -       100.37


Des Moines International Airport             DO302                          5800 Fleur Drive, Suite 207, Des Moines, IA USA 50321-2854   Telecom                     342.45          -       171.22


Des Moines International Airport             HE303                          5800 Fleur Drive, Suite 207, Des Moines, IA USA 50321-2854   Telecom                    1,041.24         -       520.62


Des Moines Water Works                       85443099                       2302 S Airport Frontage Rd, Des Moines, IA USA 50321         Waste Water                   89.18         -        44.59


Des Moines Water Works                       85443104                       2308 S Airport Frontage Rd, Des Moines, IA USA 50321         Waste Water                   32.62         -        16.31


Desert Water Agency                          441348602                      305 N Civic Dr, Palm Springs, CA USA 92262                   Water                         31.70         -        15.85


Desert Water Agency                          4-4-13-5500-0                  2990 N Civic Dr, Palm Springs, CA USA 92262                  Water                       647.76          -       323.88


Destin Water Users, Inc.                     483005380-00                   16055 Emerald Coast Pkwy #113, Destin, FL USA 32541          Waste Water                   87.44         -        43.72


Dileo Gas, Inc.                              529-1                          561 Park Ave, Worcester, MA USA 1603                         Propane                     160.77          -        80.39


Dominion Energy (Dominion Hope)              8.50004E+12                    Route 31 Airport Rd, Waverly, WV USA 26187                   Natural Gas                   65.10         -        32.55

Dominion Energy (fka Questar Gas Company
                                         1504978996                         1505 W 7800 SST, West Jordan, UT USA 84047                   Natural Gas                 224.77          -       112.38
of UT)

Dominion Energy (fka Questar Gas Company
                                         1743546000                         1805 West Riverdale Rd, Roy, UT USA 84067                    Natural Gas                 110.30          -        55.15
of UT)

Dominion Energy (fka Questar Gas Company
                                         2215116362                         785 East 200 South Ste 4, Lehi, UT USA 84043                 Natural Gas                   37.13         -        18.56
of UT)

Dominion Energy (fka Questar Gas Company
                                         2735880000                         656 S State St, Orem, UT USA 84058                           Natural Gas                   68.72         -        34.36
of UT)

Dominion Energy (fka Questar Gas Company
                                         2868890000                         6895 South State St, Midvale, UT USA 84047                   Natural Gas                 135.08          -        67.54
of UT)

Dominion Energy (fka Questar Gas Company
                                         3626480534                         750 S Main St, Salt Lake City, UT USA 84101                  Natural Gas                 410.79          -       205.40
of UT)

Dominion Energy (fka Questar Gas Company
                                         4801181324                         15 S 2400 W, Salt Lake City, UT USA 84116                    Natural Gas                 435.81          -       217.91
of UT)

Dominion Energy (fka Questar Gas Company
                                         5067011000                         11483 South State St, Draper, UT USA 84020                   Natural Gas                   79.38         -        39.69
of UT)

Dominion Energy North Carolina (FKA PSNC
                                             2.1981E+12                     1009 Rental Car Drive, Raleigh, NC USA 27612                 Natural Gas                   17.17         -         8.58
Energy)

Dominion Energy North Carolina (FKA PSNC
                                             4-1981-0532-3596               1017 Rental Car Dr, Raleigh, NC USA 27623                    Natural Gas                 335.41          -       167.70
Energy)

Dominion Energy North Carolina (FKA PSNC
                                             5-2100-6012-7679               640 Concord Parkway North, Concord, NC USA 28027             Natural Gas                   50.37         -        25.19
Energy)

Dominion Energy North Carolina (FKA PSNC
                                             5-2100-6883-9809               18510 Statesville Rd, Cornelius, NC USA 28031                Natural Gas                   77.73         -        38.87
Energy)

Dominion Energy Ohio (fka Dominion East
                                             1.80002E+11                    23196 Miles Rd. Ste A, Bedford Heights, OH USA 44148         Natural Gas                 164.18          -        82.09
Ohio Gas)




                                                                                             Page 41 of 108
                                 Case 20-11218-MFW                        Doc 18                   Filed 05/24/20                           Page 187 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
              Utility Provider                          Account Number                                 Address                                     Utility Type
                                                                                                                                                                     Spend       Amount    Assurance

Dominion Energy Ohio (fka Dominion East
                                          5.00042E+11                    7735 Market St, Boardman (Youngstown), OH USA 44512                Natural Gas                107.30          -        53.65
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          5.18E+12                       1545 Brittain Rd, Akron, OH USA 44310                              Natural Gas                205.92          -       102.96
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          5.18001E+12                    9670 Mentor Ave, Mentor, OH USA 44060                              Natural Gas                   9.70         -         4.85
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          9.4418E+12                     18029 Cleveland Ave, Cleveland, OH USA 44135                       Natural Gas                418.54          -       209.27
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          0 5000 1736 5575               4400 Youngstown Warren Rd, Warren, OH USA 44484                    Natural Gas                308.79          -       154.40
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          0 5000 6221 2524               5128 Whipple Ave NW, Canton, OH USA 44718                          Natural Gas                  73.74         -        36.87
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          4 5000 1451 6628               5400 Lauby Rd, North Canton, OH USA 44720                          Natural Gas                280.68          -       140.34
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          4 5000 4192 9621               6820 Center St, Mentor, OH USA 44060                               Natural Gas                  65.16         -        32.58
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          5 5000 1778 7242               1549 Brittain Rd, Akron, OH USA 44310                              Natural Gas                  78.66         -        39.33
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          6 5000 3614 7333               1939 Elida Rd, Lima, OH USA 45805                                  Natural Gas                  77.63         -        38.81
Ohio Gas)

Dominion Energy Ohio (fka Dominion East
                                          7 4418 0027 6497               19025 Maplewood Ave, Cleveland, OH USA 44135                       Natural Gas               1,073.85         -       536.92
Ohio Gas)

Dominion Energy Virginia (fka. Dominion
                                          62543020                       8021 W Broad St, Richmond, VA USA 23294                            Electric Power             243.58          -       121.79
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          316213818                      1700 Parkview Dr Ste 1765, Chesapeake, VA USA 23320                Electric Power             194.01          -        97.00
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          860847060                      4112 W Broad St, Richmond, VA USA 23230                            Electric Power             580.66          -       290.33
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          1820595567                     211 Catoctin Circle SE, Leesburg, VA USA 20175                     Electric Power            1,345.86         -       672.93
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2366317994                     5851 Lewis Rd, Sandston, VA USA 23150                              Electric Power            1,423.98         -       711.99
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2676311729                     4505 W Broad St, Richmond, VA USA 23230                            Electric Power               21.46         -        10.73
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2680335805                     4124 W Mercury Blvd, Hampton, VA USA 23666                         Electric Power             231.27          -       115.64
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2862063381                     5550 Lynn St, Norfolk, VA USA 23513                                Electric Power             281.55          -       140.77
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2939841801                     3323 N Military Hwy, Norfolk, VA USA 23518                         Electric Power            1,986.76         -       993.38
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          2970275000                     2610 Jefferson Davis Hwy, Arlington, VA USA 22202                  Electric Power             384.80          -       192.40
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          3025050737                     2780 Jefferson Davis Hwy, Arlington, VA USA 22202                  Electric Power             161.44          -        80.72
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          3036606014                     219 Catoctin Circle SE, Leesburg, VA USA 20175                     Electric Power             719.19          -       359.59
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          3714441783                     4515 Jefferson Davis Hwy, Fredericksburg, VA USA 22408             Electric Power             219.11          -       109.56
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          3995529470                     6570 Backlick Rd, Springfield, VA USA 22150                        Electric Power             314.78          -       157.39
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4330340003                     2610 Jefferson Davis Hwy, Arlington, VA USA 22202                  Electric Power             476.08          -       238.04
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4360061560                     5683 Gulfstream Rd, Richmond, VA USA 23250                         Electric Power            2,475.35         -     1,237.68
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4403085816                     1900 Rio Hill Center, Charlottesville, VA USA 22901                Electric Power             155.54          -        77.77
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4455219347                     1441 Richmond Rd, Williamsburg, VA USA 23185                       Electric Power             250.65          -       125.33
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          4950078966                     12638 Jefferson Ave, Newport News, VA USA 23602                    Electric Power             147.31          -        73.65
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          5163857823                     2506 Westwood Ave, Richmond, VA USA 23230                          Electric Power             618.36          -       309.18
Virginia Power)

Dominion Energy Virginia (fka. Dominion                                  11016 Midlothian Turnpike, North Chesterfield (Richmond), VA USA
                                          5753889756                                                                                        Electric Power             620.62          -       310.31
Virginia Power)                                                          23235

Dominion Energy Virginia (fka. Dominion
                                          6332100004                     3800 Jefferson Davis Hwy, Alexandria, VA USA 22305                 Electric Power             403.58          -       201.79
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          6907586868                     2780 Jefferson Davis Hwy, Arlington, VA USA 22202                  Electric Power             360.45          -       180.22
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          6990376367                     6570 Backlick Rd, Springfield, VA USA 22150                        Electric Power             932.02          -       466.01
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          7312095008                     3800 Jefferson Davis Hwy, Alexandria, VA USA 22305                 Electric Power            3,393.52         -     1,696.76
Virginia Power)




                                                                                           Page 42 of 108
                                  Case 20-11218-MFW                       Doc 18                  Filed 05/24/20                      Page 188 of 253


                                                                                                                                                            Avg. Monthly   Deposit   Adequate
              Utility Provider                          Account Number                                Address                                Utility Type
                                                                                                                                                               Spend       Amount    Assurance

Dominion Energy Virginia (fka. Dominion
                                          7522395222                     456 Charles H Dimmock Pkwy, Colonial Heights, VA USA 23834   Electric Power             202.57          -       101.29
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          7731679044                     450 N Washington St, Falls Church, VA USA 22046              Electric Power             193.53          -        96.77
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          8450964211                     3205 Virginia Beach Blvd, Virginia Beach, VA USA 23462       Electric Power             192.44          -        96.22
Virginia Power)

Dominion Energy Virginia (fka. Dominion
                                          0101385052 (fka 0103642872)    12379 James Madison Highway, Orange, VA USA 22960            Electric Power             222.43          -       111.22
Virginia Power)

Dominion South Carolina (FKA SCE&G)       8.2101E+12                     5347 Sunset Blvd, Lexington, SC USA 29072                    Electric Power             273.92          -       136.96


Dominion South Carolina (FKA SCE&G)       6-2100-6058-5164               3025 Ashley Town Center Dr, Charleston, SC USA 29414         Electric Power             232.96          -       116.48


Dominion South Carolina (FKA SCE&G)       6-2100-6246-5575               8510 Rivers Ave Ste O, North Charleston, SC USA 29406        Electric Power             262.19          -       131.10


Dominion South Carolina (FKA SCE&G)       6-2100-6552-8364               975 Bacons Bridge Rd, Summerville, SC USA 29485              Electric Power             284.32          -       142.16


Dominion South Carolina (FKA SCE&G)       6-2100-6975-3220               1561 Hwy 17 North, Mount Pleasant, SC USA 29464              Electric Power             414.48          -       207.24


Dominion South Carolina (FKA SCE&G)       6-2100-9246-6976               5501 Porsche Blvd, North Charleston, SC USA 29418            Electric Power            2,655.72         -     1,327.86


Dominion South Carolina (FKA SCE&G)       6-2101-0175-8393               2700 Hwy 17 North, Mount Pleasant, SC USA 29464              Electric Power               50.82         -        25.41


Dominion South Carolina (FKA SCE&G)       8-2100-6207-0817               508 Gervais St, Columbia, SC USA 29204                       Electric Power             385.51          -       192.75


Dominion South Carolina (FKA SCE&G)       8-2100-6442-0335               7356 B Garners Ferry Rd, Columbia, SC USA 29209              Electric Power             544.45          -       272.23


Dominion South Carolina (FKA SCE&G)       8-2100-6457-6660               880 Ermine Rd, West Columbia, SC USA 29170                   Electric Power            1,882.99         -       941.50


Dominion South Carolina (FKA SCE&G)       8-2100-7171-7559               6615 Two Notch Rd Ste D, Columbia, SC USA 29223              Electric Power             263.79          -       131.89


Downers Grove Sanitary District           0A573125615                    2561 Ogden Ave, Downers Grove, IL USA 60515                  Waste Water                  29.89         -        14.95


DTE Energy                                4600 214 0004 5                1268 U.S Hwy 31, Pellston, MI USA 49769                      Natural Gas                114.08          -        57.04


DTE Energy                                4987 380 0001 3                33910 Plymouth Rd, Livonia, MI USA 48150                     Electric Power             286.36          -       143.18


DTE Energy                                4987 380 0002 1                1094 Main St, Plymouth, MI USA 48170                         Electric Power             236.53          -       118.27


DTE Energy                                4987 380 0004 7                26695 Telegraph Rd, Southfield, MI USA 48033                 Electric Power             275.33          -       137.67


DTE Energy                                4987 380 0005 4                555 28th St SE, Grand Rapids, MI USA 49548                   Natural Gas                148.24          -        74.12


DTE Energy                                4987 380 0006 2                41775 Michigan Ave, Canton, MI USA 48188                     Electric Power             339.82          -       169.91


DTE Energy                                4987 380 0012 0                4585 Pederson Ct SE, Grand Rapids, MI USA 49512              Natural Gas                443.39          -       221.69


DTE Energy                                4987 380 0016 1                7612 Highland Rd, Waterford, MI USA 48327                    Electric Power             181.95          -        90.98


DTE Energy                                4987 380 0018 7                24400 Novi Rd, Novi, MI USA 48375                            Electric Power             234.60          -       117.30


DTE Energy                                5019 108 0002 5                29319 Grand River Ave, Farmington Hills, MI USA 48336        Electric Power             204.27          -       102.13


DTE Energy                                5019 108 0004 1                26804 Van Dyke Ave, Centerline, MI USA 48015                 Electric Power             263.31          -       131.65


DTE Energy                                5019 108 0005 8                8023 West Grand River, Brighton, MI USA 48114                Electric Power               48.37         -        24.18


DTE Energy                                5019 108 0006 6                8023 West Grand River, Brighton, MI USA 48114                Electric Power             155.75          -        77.88


DTE Energy                                5019 108 0007 4                30507 Woodward Ave, Royal Oak, MI USA 48073                  Electric Power             256.76          -       128.38


DTE Energy                                5019 108 0009 0                23600 Woodward, Ferndale, MI USA 48220                       Electric Power             238.63          -       119.32


DTE Energy                                5019 108 0010 8                4663 Washtenaw Ave, Ann Arbor, MI USA 48108                  Electric Power             230.10          -       115.05


DTE Energy                                5019 108 0013 2                20820 Hall Rd, Clinton Township, MI USA 48038                Electric Power             147.97          -        73.99


DTE Energy                                5372 304 0002 1                40490 Van Dyke Ave, Sterling Heights, MI USA 48313           Electric Power             275.22          -       137.61


DTE Energy                                5372 304 0004 7                34365 S Gratiot Ave, Clinton Township, MI USA 48035          Electric Power             276.29          -       138.14


DTE Energy                                5372 304 0008 8                23955 Allen Rd, Woodhaven, MI USA 48183                      Electric Power            1,013.10         -       506.55




                                                                                          Page 43 of 108
                                  Case 20-11218-MFW                                  Doc 18                  Filed 05/24/20                        Page 189 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
               Utility Provider                             Account Number                                        Address                                 Utility Type
                                                                                                                                                                            Spend       Amount    Assurance


DTE Energy                                    9100 198 8095 4 (fka 457586300016)    Detroit Metro Aurport, Detroit, MI USA 48242                   Natural Gas                603.96          -       301.98


DTE Energy                                    910021907936 (fka 4600 214 0002 9)    11000 Middlebelt Rd, Romulus, MI USA 48174                     Natural Gas               1,866.56         -       933.28


DTE Energy                                    910022301782 (fka 5019 108 0012 4)    23701 Kean St, Dearborn, MI USA 48124                          Electric Power             663.22          -       331.61


DTE Energy                                    910024955676 (fka 535056000024)       14898 Telegraph Rd, Redford, MI USA 48033                      Electric Power               45.35         -        22.68


DTE Energy                                    9200 005 7339 3                       314 E Fourteen Mile, Madison Heights, MI USA 48071             Electric Power             197.11          -        98.55


Duke Energy Florida                           1986907083                            6190 34th St N, St Petersburg, FL USA 33714                    Electric Power             316.63          -       158.32


Duke Energy Florida                           3285710048                            10620 Devco Dr., Port Richey, FL USA 34668                     Electric Power             109.92          -        54.96


Duke Energy Florida                           5879240904                            13720 Roosevelt Blvd, Clearwater, FL USA 33762                 Electric Power             844.84          -       422.42


Duke Energy Florida                           6186721573                            7625 International Dr, Orlando, FL USA 32819                   Electric Power             169.00          -        84.50

                                                                                    7471 W Irlo Bronson Memorial Hwy (US Hwy 192), Kissimmee, FL
Duke Energy Florida                           7750042175                                                                                           Electric Power             531.91          -       265.95
                                                                                    USA 34747

Duke Energy Florida                           7851686397                            4270 Aloma Ave, Winter Park, FL USA 32792                      Electric Power               18.30         -         9.15


Duke Energy Florida                           7966738417                            2510 Jetport Dr, Orlando, FL USA 32809                         Electric Power             293.89          -       146.94


Duke Energy Florida                           8250786708                            5005 Gulf Blvd, St Petersburg, FL USA 33706                    Electric Power             362.27          -       181.14


Duke Energy Florida                           9778880013                            2324 W Fairbanks Ave, Winter Park, FL USA 32789                Electric Power               49.32         -        24.66


Duke Energy Florida                           13216 41517                           21154 US Hwy 19 N, Clearwater, FL USA 33765                    Electric Power            1,890.57         -       945.29


Duke Energy Florida                           22183 83532                           5400 Gulf Boulevard, St Petersburg, FL USA 33706               Electric Power             110.79          -        55.40


Duke Energy Florida                           41459 34063                           1500 Oakley Seaver Dr, Clermont, FL USA 34711                  Electric Power             256.71          -       128.36


Duke Energy Florida                           55126 98239                           15176 Us Hwy 19 North, Clearwater, FL USA 33764                Electric Power             272.19          -       136.09


Duke Energy Florida                           58487 01105 (fka 03334 72254)         541 E State Rd 434, Longwood, FL USA 32750                     Electric Power             277.44          -       138.72


Duke Energy Florida                           95106 09087                           1225 US 27 South, Sebring, FL USA 33870                        Electric Power             250.88          -       125.44


Duke Energy Florida                           97068 08487                           990 Main St, The Villages, FL USA 32159                        Electric Power             155.46          -        77.73


Duke Energy Indiana (DEI)                     0580-2536-03-0                        695 S State Road 135, Greenwood, IN USA 46142                  Electric Power             603.82          -       301.91


Duke Energy Indiana (DEI)                     0820-2831-10-0                        115 W 1st St, Bloomington, IN USA 47401                        Electric Power             317.33          -       158.66


Duke Energy Indiana (DEI)                     1190-3156-04-1 (fka 1190-3156-03-3)   812 Sagamore Parkway North, Lafayette, IN USA 47904            Electric Power             426.52          -       213.26


Duke Energy Indiana (DEI)                     2190-3156-03-9 (fka 2190-3156-02-0)   812 Sagamore Parkway North, Lafayette, IN USA 47904            Electric Power               37.84         -        18.92


Duke Energy Indiana (DEI)                     4280-3781-03-0                        1195 E Markland Ave, Kokomo, IN USA 46901                      Electric Power             116.84          -        58.42


Duke Energy Indiana (DEI)                     5180-2579-03-2                        1643 Central Ave, Columbus, IN USA 47201                       Electric Power             295.45          -       147.72


Duke Energy Indiana (DEI)                     6710-3733-02-0                        1441 S Guilford Rd, Carmel, IN USA 46032                       Electric Power             599.66          -       299.83


Duke Energy Indiana (DEI)                     8110-3099-10-2                        1195 E Markland Ave, Kokomo, IN USA 46901                      Electric Power             189.51          -        94.75


Duke Energy Indiana (DEI)                     8830-3673-01-0                        1370 Veterans Parkway, Clarksville, IN USA 47129               Electric Power             248.21          -       124.10


Duke Energy Kentucky (f.k.a. Cinergy of KY)   11702066052                           3114 Loomis Rd, Erlanger, KY USA 41018                         Natural Gas                249.67          -       124.84


Duke Energy Kentucky (f.k.a. Cinergy of KY)   59902067056                           3114 Loomis Rd, Erlanger, KY USA 41018                         Electric Power            1,336.59         -       668.30


Duke Energy Kentucky (f.k.a. Cinergy of KY)   0340-0795-20-6                        3286 Loomis Rd, Hebron, KY USA 41048                           Natural Gas                575.67          -       287.83


Duke Energy Kentucky (f.k.a. Cinergy of KY)   0660-0772-23-4                        4204 Dixie Hwy, Erlanger, KY USA 41017                         Electric Power             392.78          -       196.39


Duke Energy Kentucky (f.k.a. Cinergy of KY)   1410-2005-01-6                        3286 Loomis Rd, Hebron, KY USA 41048                           Natural Gas                165.22          -        82.61


Duke Energy of NC (DEC NC)                    804926                                6325 Bryan Blvd, Greensboro, NC USA 27409                      Electric Power            1,301.51         -       650.75




                                                                                                     Page 44 of 108
                                 Case 20-11218-MFW                   Doc 18                  Filed 05/24/20               Page 190 of 253


                                                                                                                                                Avg. Monthly   Deposit   Adequate
              Utility Provider                     Account Number                                Address                         Utility Type
                                                                                                                                                   Spend       Amount    Assurance


Duke Energy of NC (DEC NC)           1797704                        6325 Bryan Blvd, Greensboro, NC USA 27409             Electric Power               23.73         -        11.87


Duke Energy of NC (DEC NC)           2010529                        3741 N Liberty St, Winston Salem, NC USA 27105        Electric Power               39.14         -        19.57


Duke Energy of NC (DEC NC)           1200276744                     130 Beau View CT, Winston Salem, NC USA 27127         Electric Power               54.40         -        27.20


Duke Energy of NC (DEC NC)           1239082686                     1490 Peters Creek Pkwy, Winston Salem, NC USA 27103   Electric Power             951.96          -       475.98


Duke Energy of NC (DEC NC)           1326662592                     6141 E Independence Blvd, Charlotte, NC USA 28212     Electric Power             270.44          -       135.22


Duke Energy of NC (DEC NC)           1388044570                     146 Beau View Ct, Winston Salem, NC USA 27127         Electric Power             224.52          -       112.26


Duke Energy of NC (DEC NC)           1439206637                     229 US Highway 70 SE, Hickory, NC USA 28602           Electric Power             317.02          -       158.51


Duke Energy of NC (DEC NC)           1497583060                     5010 N Tryon St, Charlotte, NC USA 28213              Electric Power             231.76          -       115.88


Duke Energy of NC (DEC NC)           1509728340                     2735 Peters Creek Pkwy, Winston Salem, NC USA 27127   Electric Power               28.78         -        14.39


Duke Energy of NC (DEC NC)           1514310929                     134 BEAU VIEW CT, WINSTON SALEM, NC USA 27127         Electric Power               27.81         -        13.91


Duke Energy of NC (DEC NC)           1580086925                     3500 E Independence Bldv, Charlotte, NC USA 28205     Electric Power             779.05          -       389.52


Duke Energy of NC (DEC NC)           1590474099                     4312D Wilkinson Blvd, Gastonia, NC USA 28056          Electric Power             228.41          -       114.21


Duke Energy of NC (DEC NC)           1657776862                     9218 South Boulevard, Charlotte, NC USA 28134         Electric Power             174.00          -        87.00


Duke Energy of NC (DEC NC)           1672014926                     2739 Peters Creek Pkwy, Winston Salem, NC USA 27127   Electric Power               23.27         -        11.64


Duke Energy of NC (DEC NC)           1809804515                     4312D Wilkinson Blvd, Gastonia, NC USA 28056          Electric Power               63.40         -        31.70


Duke Energy of NC (DEC NC)           1826221463                     1619 Westover Terreance, Greensboro, NC USA 27408     Electric Power             281.48          -       140.74


Duke Energy of NC (DEC NC)           1837015480                     9218 South Boulevard, Charlotte, NC USA 28134         Electric Power             506.07          -       253.03


Duke Energy of NC (DEC NC)           1987651476                     4121 Southstream Blvd, Charlotte, NC USA 28214        Electric Power             544.45          -       272.23


Duke Energy of NC (DEC NC)           2108439223                     9218 South Boulevard, Charlotte, NC USA 28134         Electric Power             344.58          -       172.29


Duke Energy of SC (DEC SC)           1148737994                     518 E North St, Greenville, SC USA 29601              Electric Power             215.59          -       107.80


Duke Energy of SC (DEC SC)           1400887586                     228 E Blackstock Rd, Spartanburg, SC USA 29301        Electric Power             212.90          -       106.45


Duke Energy of SC (DEC SC)           1531450681                     4116 Clemson Blvd, Anderson, SC USA 29621             Electric Power             230.60          -       115.30


Duke Energy of SC (DEC SC)           1580726205                     3733 Calhoun Memorial Hwy, Easley, SC USA 29640       Electric Power             220.24          -       110.12


Duke Energy of SC (DEC SC)           2086186537                     121 Industrial Park Rd, Greer, SC USA 29651           Electric Power            1,340.73         -       670.37


Duke Energy Ohio                     68400878319                    9278 Colerain Ave, Cincinnati, OH USA 45251           Electric Power               79.60         -        39.80


Duke Energy Ohio                     90502130039                    9820 Colerain, Cincinnati, OH USA 45251               Electric Power             279.64          -       139.82


Duke Energy Ohio                     1290-0334-35-2                 616 Rust Ln, Cincinnati, OH USA 45244                 Electric Power             269.64          -       134.82


Duke Energy Ohio                     2150-0743-26-0                 10575 Loveland Madeira Rd, Loveland, OH USA 45140     Electric Power               72.78         -        36.39


Duke Energy Ohio                     2750-0811-29-9                 11943 Montgomery Rd, Cincinnati, OH USA 45249         Electric Power             278.08          -       139.04


Duke Energy Ohio                     3560-0813-22-4                 1610 E Kemper Rd, Cincinnati, OH USA 45246            Natural Gas                224.18          -       112.09


Duke Energy Ohio                     4530-3699-02-7                 1610 E Kemper Rd, Cincinnati, OH USA 45246            Electric Power             211.82          -       105.91


Duke Energy Ohio                     5490-0744-23-7                 10575 Loveland Madeira Rd, Loveland, OH USA 45140     Natural Gas                510.39          -       255.19


Duke Energy Ohio                     6310-0589-23-2                 7029 Dixie Hwy, Fairfield, OH USA 45014               Electric Power             223.18          -       111.59


Duke Energy Ohio                     8420-0745-26-3                 10575 Loveland Madeira Rd, Loveland, OH USA 45140     Electric Power            1,467.91         -       733.96


Duke Energy Ohio                     9190-0334-33-3                 616 Rust Ln, Cincinnati, OH USA 45244                 Electric Power             204.48          -       102.24


Duke Progress of NC (DEP NC)         5483053038                     1009 Rental Car Dr, Raleigh, NC USA 27612             Electric Power            1,163.30         -       581.65




                                                                                     Page 45 of 108
                                  Case 20-11218-MFW                                    Doc 18                   Filed 05/24/20                         Page 191 of 253


                                                                                                                                                                              Avg. Monthly   Deposit   Adequate
               Utility Provider                              Account Number                                         Address                                    Utility Type
                                                                                                                                                                                 Spend       Amount    Assurance


Duke Progress of NC (DEP NC)                  017 601 6426                            5214 Market St Ste 103, Wilmington, NC USA 28403                 Electric Power              253.52          -       126.76


Duke Progress of NC (DEP NC)                  070 457 3237                            101 Airport Rd, Fayetteville, NC USA 28306                       Electric Power                45.87         -        22.94


Duke Progress of NC (DEP NC)                  325 444 4445                            400 Airport Rd, Fayetteville, NC USA 28302                       Electric Power              883.49          -       441.74


Duke Progress of NC (DEP NC)                  420 822 4677                            264 Albert Ellis Airport Rd, Richlands, NC USA 28574             Electric Power                78.91         -        39.46


Duke Progress of NC (DEP NC)                  491 895 8887                            1740 Airport Blvd, Wilmington, NC USA 28405                      Electric Power                64.08         -        32.04


Duke Progress of NC (DEP NC)                  767 205 3035                            1017 Rental Car Dr, Raleigh, NC USA 27623                        Electric Power             5,270.28         -     2,635.14


Duke Progress of NC (DEP NC)                  894 814 7643                            2919 Capital Blvd, Raleigh, NC USA 27604                         Electric Power              230.83          -       115.41


Duke Progress of SC (DEP SC)                  8174766660                              2602 E Palmetto St, Florence, SC USA 29506                       Electric Power              273.14          -       136.57


Duquesne Light Company                        3797550000                              1318 5th Ave, Pittsburgh, PA USA 15219                           Electric Power                66.89         -        33.44


Duquesne Light Company                        1797550000(fka 1797550597 )             5634 Baum Blvd, Pittsburgh, PA USA 15206                         Electric Power              486.43          -       243.21


Duquesne Light Company                        2797550000 (fka2797550599)              5200 University Blvd, Coraopolis (Moon Township), PA USA 15108   Electric Power             1,721.17         -       860.59


Duquesne Light Company                        6593079457(fka 8075920000)              1318 5th Ave, Pittsburgh, PA USA 15219                           Electric Power              215.30          -       107.65


Earthlink                                     205720652                               980 Hammond Dr. NE, Suite 400, Atlanta, GA USA 30328             Telecom                    1,456.14         -       728.07


East Bay Municipal Utility District (EBMUD)   33197300001                             2400 Webster, Oakland, CA USA 94611                              Waste Water                 106.42          -        53.21


East Bay Municipal Utility District (EBMUD)   45205300001                             1061 San Pablo Ave, Albany, CA USA 94706                         Waste Water                   61.45         -        30.73


East Bay Municipal Utility District (EBMUD)   82425199883                             2266 N Main St, Walnut Creek, CA USA 94596                       Water                       445.13          -       222.56


East Brunswick Water/Sewer Utilities          4520-0                                  1120 State Route 18, Brunswick, NJ USA 8816                      Waste Water                   19.17         -         9.58


East Brunswick Water/Sewer Utilities          4520-1                                  1124 State Route 18, Brunswick, NJ USA 8816                      Water                         22.22         -        11.11


East Brunswick Water/Sewer Utilities          4520-2                                  1124 State Route 18, Brunswick, NJ USA 8816                      Waste Water                   94.83         -        47.42


Eastern Propane & Oil (MA)                    1080                                    450 Mcclellan Hwy, East Boston, MA USA 2128                      Propane                    3,941.04         -     1,970.52


Eastern Propane & Oil (MA)                    2003605                                 108 Newbury St, Peabody, MA USA 1960                             Propane                     483.79          -       241.89


Eatel                                         0000388612001                           913 S. Burnside Avenue, Gonzales, LA USA 70737                   Telecom                     215.17          -       107.58


El Paso Disposal                              5110116534                              6511 Allegheny Dr, El Paso, TX USA 79925                         Solid Waste                 196.19          -        98.09


El Paso Electric Company of TX                2616820000                              6590 Montana, Unit F, El Paso, TX USA 79925                      Electric Power              114.64          -        57.32


El Paso Electric Company of TX                4304595796                              10961 Gateway West Ste 220, El Paso, TX USA 79935                Electric Power              235.65          -       117.82


El Paso Electric Company of TX                6831310000                              830 Pendale Rd, El Paso, TX USA 79907                            Electric Power              469.62          -       234.81


El Paso Electric Company of TX                9901196830                              9155 Dyer St, El Paso, TX USA 79924                              Electric Power              110.96          -        55.48


El Paso Water Utilities                       2101211300                              6510 Convair Rd, El Paso, TX USA 79925                           Waste Water                 205.05          -       102.52


El Paso Water Utilities                       2108790301                              6590 Montana, Unit F, El Paso, TX USA 79925                      Waste Water                   87.23         -        43.61


El Paso Water Utilities                       120-8030.303                            9155 Dyer St, El Paso, TX USA 79924                              Waste Water                 100.07          -        50.03


El Paso Water Utilities                       20-7359.300                             830 Pendale Rd, El Paso, TX USA 79907                            Waste Water                 391.26          -       195.63


El Paso Water Utilities                       20-7363.300                             830 Pendale Rd, El Paso, TX USA 79907                            Water                         60.05         -        30.02


Electric Power Board of Chattanooga (TVA)     227-0020.000                            1101 Airport Rd, Chattanooga, TN USA 37421                       Electric Power              921.33          -       460.66


Electric Power Board of Chattanooga (TVA)     228-1466.001                            5714 Lee Hwy, Chattanooga, TN USA 37421                          Electric Power              385.54          -       192.77


Elexicon Energy (FKA Whitby Hydro)            202170005                               1230 Dundas St, Whitby, ON Canada L1P 1Y5                        Electric Power              128.48          -        64.24


Emera Maine (fka Bangor Hydro)                0000000010071803 fka 00001815601093584 21 Utah Ave, Bangor, ME USA 4401                                  Electric Power              950.81          -       475.41




                                                                                                        Page 46 of 108
                                   Case 20-11218-MFW                         Doc 18                  Filed 05/24/20                  Page 192 of 253


                                                                                                                                                           Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                      Address                            Utility Type
                                                                                                                                                              Spend       Amount    Assurance


Enbridge (ON)                          52164629720                          1369 Dundas St E, Mississauga, ON Canada L4Y 2C7         Natural Gas                139.35          -        69.67


Enbridge (ON)                          53570389556                          398 Steeles Ave W, Thornhill, ON Canada L4J 6X3          Natural Gas                  94.36         -        47.18


Enbridge (ON)                          1.50162E+11                          1245 Danforth Ave, Toronto, ON Canada M4J 1M8            Natural Gas                  96.05         -        48.02


Enbridge (ON)                          1.72166E+11                          20 Silver Dart Dr, Mississauga, ON Canada L5P 1B1        Natural Gas               1,379.45         -       689.72


Enbridge (ON)                          2.03556E+11                          7545 Yonge St, Thornhill, ON Canada L3T 2C2              Natural Gas                113.87          -        56.94


Enbridge (ON)                          9.10012E+11                          8A-9 Kennedy Rd S, Brampton, ON Canada L6W 3E1           Natural Gas                128.20          -        64.10


Enbridge (ON)                          9.10018E+11                          1230 Dundas St, Whitby, ON Canada L1P 1Y5                Natural Gas                  23.82         -        11.91


Enbridge (ON)                          9.10027E+11                          193 Parliament St, Toronto, ON Canada M5A 2Z4            Natural Gas                400.40          -       200.20


Enbridge (ON)                          9.10029E+11                          975 Clonsilla Ave, Peterborough, ON Canada K9J5Y2        Natural Gas                172.68          -        86.34


Enbridge (ON)                          11 01 13 66152 2                     2507 Eglinton Ave East, Scarborough, ON Canada M1K 2R1   Natural Gas                166.12          -        83.06


Enbridge (ON)                          17 21 66 30500 4                     20 Silver Ave, Toronto, ON Canada M6R 1X8                Natural Gas                481.11          -       240.55


Enbridge (ON)                          91 00 15 10549 1                     5300 Dixie Rd, Mississauga, ON Canada L4W 2A7            Natural Gas                379.61          -       189.80


Energie NB Power                       55537131                             9B-2398 Route 102, Lincoln, NB Canada E3B 7G1            Electric Power             189.68          -        94.84


Energie NB Power                       5553712-2                            1633 Champlain St, Dieppe, NB Canada E1A 7Z5             Electric Power               37.06         -        18.53


Energie NB Power                       5553714-0                            1633 Champlain St, Dieppe, NB Canada E1A 7Z5             Electric Power               60.28         -        30.14


Energie NB Power                       5750583-0                            1633 Champlain St, Dieppe, NB Canada E1A 7Z5             Electric Power               47.60         -        23.80


Energir (fka Gaz Metropolitain)        3882 1581 006                        555 Rue Arthur-Fecteau, Dorval, QC Canada H4Y 1J7        Natural Gas               1,103.29         -       551.65


Energir (fka Gaz Metropolitain)        3882 1593 001                        555 Rue Arthur-Fecteau, Dorval, QC Canada H4Y 1J7        Natural Gas               1,276.47         -       638.24


Energy United                          2343836                              18510 Statesville Rd, Cornelius, NC USA 28031            Electric Power               90.42         -        45.21


Energy United                          2640801                              18709 Statesville Rd, Cornelius, NC USA 28031            Electric Power             180.84          -        90.42


Energy United                          7006482                              18709 Statesville Rd, Cornelius, NC USA 28031            Propane                    181.35          -        90.68


Enmax Power Corporation                500022767                            104520 25 St NE, Calgary, AB Canada T3N 0A1              Electric Power            1,225.22         -       612.61


Enmax Power Corporation                501338729                            104520 25 St NE, Calgary, AB Canada T3N 0A1              Electric Power             159.82          -        79.91


Enmax Power Corporation                502201876                            114 5th Ave Se, Calgary, AB Canada T2G0E2                Electric Power             250.07          -       125.03


Enmax Power Corporation                500013704( Site ID: 0020006532646)   10330 25th St NE, Calgary, AB Canada T3N 0A1             Electric Power            6,565.98         -     3,282.99


Enmax Power Corporation                500013732(Site Id: 0020005295896)    3318 32nd St NE, Calgary, AB Canada T1Y 6B9              Electric Power             172.77          -        86.39


Enmax Power Corporation                500208769 (0020001791746)            4101 Macleod Trail SW, Calgary, AB Canada T2G 2R6        Electric Power             337.44          -       168.72


Enstar Natural Gas Company             5182500000 (fka 62599-68296)         4555 International Airport Rd, Anchorage, AK USA 99502   Natural Gas                295.77          -       147.88


Entergy (Mississippi)                  17922048                             S Hangar Dr, Pearl, MS USA 39208                         Electric Power            1,006.43         -       503.22


Entergy (Mississippi)                  107337859                            4157 Robinson St Ste A, Jackson, MS USA 39209            Electric Power             205.46          -       102.73


Entergy (Mississippi)                  120300264                            836 Goodman Rd, Southaven, MS USA 38671                  Electric Power             267.52          -       133.76


Entergy (Mississippi)                  147471577                            2657 Lakeland Dr, Flowood, MS USA 39232                  Electric Power             333.82          -       166.91


Entergy Arkansas Inc.                  119275378                            2610 E Roosevelt Rd, Little Rock, AR USA 72206           Electric Power             929.78          -       464.89


Entergy Gulf States Louisiana Inc.     34625483                             9291 General Chennault Dr, Baton Rouge, LA USA 70807     Electric Power             770.24          -       385.12


Entergy Gulf States Louisiana Inc.     50128776                             6868 Florida Blvd, Baton Rouge, LA USA 70806             Electric Power             320.95          -       160.48


Entergy Gulf States Louisiana Inc.     106666662                            2626 S Range Ave Ste 100, Denham Springs, LA USA 70726   Electric Power             243.48          -       121.74




                                                                                             Page 47 of 108
                                   Case 20-11218-MFW                                Doc 18                  Filed 05/24/20                        Page 193 of 253


                                                                                                                                                                         Avg. Monthly   Deposit   Adequate
                Utility Provider                              Account Number                                     Address                                  Utility Type
                                                                                                                                                                            Spend       Amount    Assurance


Entergy Gulf States Louisiana Inc.             112142880                           130 W Prien Lake Rd, Lake Charles, LA USA 70601                Electric Power              327.11          -       163.55


Entergy Gulf States Louisiana Inc.             115324923                           902 Main St, Baker, LA USA 70714                               Electric Power                94.23         -        47.11


Entergy Gulf States Louisiana Inc.             118200237                           13386 Airline Hwy, Gonzales, LA USA 70737                      Electric Power              279.73          -       139.87


Entergy Gulf States Texas Inc.                 3933789                             777 I-45 South, Conroe, TX USA 77301                           Electric Power              101.00          -        50.50


Entergy Gulf States Texas Inc.                 158902692                           3390 Harrison St, Beaumont, TX USA 77706                       Electric Power              177.52          -        88.76


Entergy Gulf States Texas Inc.                 167957653                           3832 W DAVIS ST, CONROE, TX USA 77304                          Electric Power                74.46         -        37.23


Entergy Gulf States Texas Inc.                 139999262 (fka 2266621)             777 I-45 South, Conroe, TX USA 77301                           Electric Power              335.63          -       167.81


Entergy Louisiana Inc.                         74783515                            4531 Veterans Memorial Blvd, Metairie, LA USA 70006            Electric Power              338.55          -       169.28


Entergy Louisiana Inc.                         83363374                            1950 Manhattan Blvd, Harvey, LA USA 70058                      Electric Power              228.21          -       114.10


Entergy Louisiana Inc.                         99239915                            100 Rental Blvd, Kenner, LA USA 70062                          Electric Power             2,059.76         -     1,029.88


Entergy Louisiana Inc.                         99689697                            900 Airline Hwy, Kenner, LA USA 70062                          Electric Power             3,742.49         -     1,871.25


Entergy Louisiana Inc.                         115391120                           4531 Veterans Memorial Blvd, Metairie, LA USA 70006            Electric Power              184.29          -        92.15


Entergy Louisiana Inc.                         120818299                           1109 C M Fargan Dr, Hammond, LA USA 70403                      Electric Power              258.86          -       129.43


Entergy Louisiana Inc.                         151792884                           1901 Westbank Expy, Harvey, LA USA 70058                       Electric Power             1,125.45         -       562.72


Entergy New Orleans Inc.                       11507118                            901 Convention Ctr Blvd, New Orleans, LA USA 70130             Electric Power              274.04          -       137.02


EPCOR Distribution Inc.                        12370110 (Site ID: 0030111107626)   17610 102 Ave, Edmonton, AB Canada T5S 1H5                     Electric Power              315.59          -       157.80


EPCOR Distribution Inc.                        18412254( Site ID 0030111290113)    8624 53rd Ave NW, Edmonton, AB Canada T6E 5G2                  Electric Power              364.57          -       182.28


Erie County Water Authority                    24145301-2                          4195 Genesee St, Buffalo, NY USA 14225                         Water                         12.35         -         6.17


Erie County Water Authority                    70555201-3                          4193 Genesee St, Cheektowaga (Buffalo), NY USA 14225           Water                       364.49          -       182.24


Eugene Water & Electric Board                  329222-6556                         655 W 7th Ave, Eugene, OR USA 97402                            Electric Power                 6.63         -         3.31


Evansville IN Waterworks Dept                  68121495-195603                     6801 Bussing Dr, Evansville, IN USA 47740                      Waste Water                 305.52          -       152.76


Evansville IN Waterworks Dept                  90700723119526 (fka 907-00723)      6530 Interchange, Evansville, IN USA 47715                     Waste Water                   20.63         -        10.31


Evansville Water and Sewer Utility             90000649-119526                     1396 N GREEN RIVER RD, EVANSVILLE, IN USA 47715                Water                         17.32         -         8.66


Everett Utilities                              10835                               2920 Rucker Ave, Everett, WA USA 98201                         Solid Waste                 100.69          -        50.35


Evergy (fka Kansas City Power & Light of KS)   4110575826                          1904 E Santa Fe Dr, Olathe, KS USA 66062                       Electric Power              142.74          -        71.37


Evergy (fka Kansas City Power & Light of KS)   3307-29-0598                        7271 W 105th, Overland Park, KS USA 66210                      Electric Power              677.82          -       338.91


Evergy (fka Kansas City Power & Light of KS)   3639-11-7500                        8130 Metcalf Ave, Overland Park, KS USA 66204                  Electric Power                24.43         -        12.21


Evergy (fka Kansas City Power & Light of KS)   8347-07-9363                        6001 Niemann Rd, Shawnee, KS USA 66203                         Electric Power              242.81          -       121.41


Evergy (fka Kansas City Power & Light of KS)   8832-48-7992                        8130 Metcalf Ave, Overland Park, KS USA 66204                  Electric Power                97.15         -        48.58


Evergy (fka Kansas City Power & Light of KS)   9231-01-7695                        8130 Metcalf Ave, Overland Park, KS USA 66204                  Electric Power              265.64          -       132.82

Evergy (fka Kansas City Power & Light of MO
                                            2829-68-3019                           7321 N Oak Trafficway, Kansas City (Gladstone), MO USA 64118   Electric Power              191.99          -        95.99
(KCPL))

Evergy (fka Westar Energy)                     2197994926                          535 W Douglas Ave Ste 100, Wichita, KS USA 67213               Electric Power              285.77          -       142.89


Evergy (fka Westar Energy)                     3795425627                          848 Grant Ave, Junction City, KS USA 66441                     Electric Power              201.56          -       100.78


Evergy (fka Westar Energy)                     4796185641                          550 N Webb Rd, Wichita, KS USA 67206                           Electric Power              151.40          -        75.70


Evergy (fka Westar Energy)                     5158267947                          3230 Arnold Dr, Salina, KS USA 67401                           Electric Power                27.98         -        13.99


Evergy (fka Westar Energy)                     9390084722                          1728 S Airport Rd, Manhattan, KS USA 66503                     Electric Power              215.92          -       107.96




                                                                                                    Page 48 of 108
                                 Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                    Page 194 of 253


                                                                                                                                                            Avg. Monthly   Deposit   Adequate
              Utility Provider                            Account Number                                Address                              Utility Type
                                                                                                                                                               Spend       Amount    Assurance


EverSource (Connecticut Light & Power)     51070187000                     112 Main St., Norwalk, CT USA 6851                         Electric Power             573.35          -       286.68


EverSource (Connecticut Light & Power)     51157824087                     580 Spring St, Windsor Locks, CT USA 6096                  Electric Power             154.51          -        77.26


EverSource (Connecticut Light & Power)     51337293070                     720 Wolcott St, Waterbury, CT USA 6705                     Electric Power                7.60         -         3.80


EverSource (Connecticut Light & Power)     51347742025                     290 Broad St, Manchester, CT USA 6040                      Electric Power             174.08          -        87.04


EverSource (Connecticut Light & Power)     51405587015                     756 Lakewood Road, Waterbury, CT USA 6704                  Electric Power             264.29          -       132.15


EverSource (Connecticut Light & Power)     51456424019                     59 King Spring Rd, Windsor Locks, CT USA 6096              Electric Power               63.93         -        31.97


EverSource (Connecticut Light & Power)     51718346018                     170 Weston St, Hartford, CT USA 6120                       Electric Power             654.91          -       327.46


EverSource (Connecticut Light & Power)     51722924032                     580 Spring St, Windsor Locks, CT USA 6096                  Electric Power             712.29          -       356.14


EverSource (Connecticut Light & Power)     51829124023                     2 Schoephoester Rd, Windsor Locks, CT USA 6096             Electric Power            2,598.35         -     1,299.17


EverSource (Connecticut Light & Power)     51870543089                     1 Tooley Ln, Danbury, CT USA 6810                          Electric Power             266.43          -       133.21


EverSource (Connecticut Light & Power)     51911755072                     932 East Main St, Torrington, CT USA 6790                  Electric Power             128.38          -        64.19


EverSource (Connecticut Light & Power)     5126 136 8013                   1003 New Britain Ave, West Hartford, CT USA 6110           Electric Power             141.96          -        70.98


EverSource (NSTAR - Boston Edison)         26082221024                     62 Eliot St, Boston, MA USA 2116                           Electric Power            1,175.60         -       587.80


EverSource (NSTAR - Boston Edison)         30102040018                     450 Mcclellan Hwy, East Boston, MA USA 2128                Electric Power                0.96         -         0.48


EverSource (NSTAR - Boston Edison)         2027 285 1005                   290 Bridge St, Rt 109, Dedham, MA USA 2026                 Electric Power             137.29          -        68.64


EverSource (NSTAR - Boston Edison)         2059 981 1039                   197 Worcester St, Natick, MA USA 1760                      Electric Power             136.16          -        68.08


EverSource (NSTAR - Boston Edison)         2182 880 1015                   646 Somerville Ave, Somerville, MA USA 2143                Electric Power             213.53          -       106.76


EverSource (NSTAR - Boston Edison)         2618 423 1004                   911 Main St, Woburn, MA USA 1801                           Electric Power             340.62          -       170.31


EverSource (NSTAR - Boston Edison)         2633 535 1008                   450 Mcclellan Hwy, East Boston, MA USA 2128                Electric Power            4,505.24         -     2,252.62


EverSource (NSTAR - Boston Edison)         2823 905 0017                   30 Park Plaza, Boston, MA USA 2116                         Electric Power             960.61          -       480.31

EverSource (NSTAR - Cambridge Electric
                                           1159 904 0075                   24 Eliot St, Cambridge, MA USA 2138                        Electric Power             308.78          -       154.39
Light Company)

EverSource (NSTAR - Commonwealth
                                           1306 982 0093                   3088 Cranberry Hwy, Wareham, MA USA 2571                   Electric Power             335.29          -       167.65
Electric)

EverSource (NSTAR - Commonwealth
                                           1439 289 0019                   523 Barnstable Rd, Hyannis, MA USA 2601                    Electric Power             172.03          -        86.01
Electric)

EverSource (NSTAR - Commonwealth
                                           1453 220 0046                   223 Stevens St, Hyannis, MA USA 2601                       Electric Power             303.02          -       151.51
Electric)

EverSource (NSTAR - Commonwealth
                                           1525 842 0023                   29 Union St, Vineyard Haven, MA USA 2568                   Electric Power               40.18         -        20.09
Electric)

EverSource (NSTAR - Commonwealth
                                           2712 123 0034                   125 - 127 Faunce Corner Rd, North Dartmouth, MA USA 2747   Electric Power             356.63          -       178.32
Electric)

EverSource (NSTAR - Commonwealth
                                           2866 069 0042                   113 Sandwich St, Plymouth, MA USA 2360                     Electric Power             104.11          -        52.06
Electric)

EverSource (NSTAR Gas Company)             1138 423 0097                   410 Maple St, Marlborough, MA USA 1752                     Natural Gas                  68.23         -        34.11


EverSource (NSTAR Gas Company)             2730 469 0012                   125 - 127 Faunce Corner Rd, North Dartmouth, MA USA 2747   Natural Gas                155.81          -        77.91


EverSource (NSTAR Gas Company)             2866 070 0080                   113 Sandwich St, Plymouth, MA USA 2360                     Natural Gas                  61.64         -        30.82


EverSource (Western Massachusetts Electric) 30231420016                    450 Mcclellan Hwy, East Boston, MA USA 2128                Electric Power               19.29         -         9.65


EverSource (Western Massachusetts Electric) 54062894092                    1238 Riverdale St Rte 5, West Springfield, MA USA 1089     Electric Power             295.61          -       147.80


EverSource (Western Massachusetts Electric) 54267402055                    811 Dalton Ave, Pittsfield, MA USA 1201                    Electric Power             151.74          -        75.87


EverSource (Western Massachusetts Electric) 54439036047                    827 Boston Rd, Springfield, MA USA 1119                    Electric Power             389.79          -       194.90


EverSource (Western Massachusetts Electric) 54461391062                    811 Dalton Ave, Pittsfield, MA USA 1201                    Electric Power             241.80          -       120.90


EverSource (Yankee Gas Services Company)   57056655004                     932 East Main St, Torrington, CT USA 6790                  Natural Gas                  70.29         -        35.15




                                                                                            Page 49 of 108
                                 Case 20-11218-MFW                            Doc 18                   Filed 05/24/20                        Page 195 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
              Utility Provider                              Account Number                                 Address                                  Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


EverSource (Yankee Gas Services Company)      57161166038                    1211 S Broad St, Wallingford, CT USA 6492                       Natural Gas                143.14          -        71.57


EverSource (Yankee Gas Services Company)      57280060070                    59 King Spring Rd, Windsor Locks, CT USA 6096                   Natural Gas                152.27          -        76.14


EverSource (Yankee Gas Services Company)      57678277021                    756 Lakewood Road, Waterbury, CT USA 6704                       Natural Gas                251.45          -       125.72


EverSource (Yankee Gas Services Company)      57679360099                    1 Tooley Ln, Danbury, CT USA 6810                               Natural Gas                282.26          -       141.13


EverSource (Yankee Gas Services Company)      57822320073                    720 Wolcott St, Waterbury, CT USA 6705                          Natural Gas                  13.57         -         6.79


EverSource (Yankee Gas Services Company)      57829487032                    112 Main St., Norwalk, CT USA 6851                              Natural Gas                292.79          -       146.39


EverSource (Yankee Gas Services Company)      57830180014                    2 Schoephoester Rd, Windsor Locks, CT USA 6096                  Natural Gas               1,036.25         -       518.13


EverSource (Yankee Gas Services Company)      57894770031                    344 Bridgeport Ave, Shelton, CT USA 6484                        Natural Gas                172.37          -        86.18


EverSource (Yankee Gas Services Company)      57978570091                    580 Spring St, Windsor Locks, CT USA 6096                       Natural Gas                984.84          -       492.42

Eversource Energy of NH (fka Public Service
                                              56393931019                    9 Tailwind Dr, Londonderry, NH USA 3053                         Electric Power             904.29          -       452.14
of New Hampshire)

Eversource Energy of NH (fka Public Service
                                              56569331010                    428 South Willow, Manchester, NH USA 3103                       Electric Power             186.67          -        93.34
of New Hampshire)

Eversource Energy of NH (fka Public Service
                                              56822990024                    333 Amherst, Nashua, NH USA 3063                                Electric Power             125.96          -        62.98
of New Hampshire)

Eversource Energy of NH (fka Public Service
                                              56930968078                    224 Route 108, Somersworth, NH USA 3878                         Electric Power             106.36          -        53.18
of New Hampshire)

Exelon (Commonwealth Edison)                  77057008                       7549 Walton St, Rockford, IL USA 61108                          Electric Power             226.29          -       113.14


Exelon (Commonwealth Edison)                  145157062                      226 N Bolingbrook Dr., Bolingbrook, IL USA 60440                Electric Power             192.60          -        96.30


Exelon (Commonwealth Edison)                  228164010                      5252 S Kolmar Ave, Chicago, IL USA 60632                        Electric Power            1,473.32         -       736.66


Exelon (Commonwealth Edison)                  306218011                      2170 Mannheim Rd, Des Plaines, IL USA 60018                     Electric Power            6,879.33         -     3,439.66


Exelon (Commonwealth Edison)                  517121050                      9442 W 191st St, Mokena, IL USA 60448                           Electric Power             214.87          -       107.44


Exelon (Commonwealth Edison)                  549451032                      5050 N Lincoln Ave, Chicago, IL USA 60625                       Electric Power             254.85          -       127.42


Exelon (Commonwealth Edison)                  607068048                      6348 W 95th St, Oak Lawn, IL USA 60453                          Electric Power             167.00          -        83.50


Exelon (Commonwealth Edison)                  947223083                      555 S Main St, Bourbonnais, IL USA 60914                        Electric Power             266.90          -       133.45


Exelon (Commonwealth Edison)                  1191126030                     1021 E Ogden Ave, Naperville, IL USA 60563                      Electric Power               39.00         -        19.50


Exelon (Commonwealth Edison)                  1257080088                     2561 Ogden Ave, Downers Grove, IL USA 60515                     Electric Power             137.03          -        68.51


Exelon (Commonwealth Edison)                  1277039078                     11914 S Route 59, Plainfield, IL USA 60585                      Electric Power             158.09          -        79.05


Exelon (Commonwealth Edison)                  1515740012                     14166 S Cicero Ave, Crestwood, IL USA 60445                     Electric Power             221.76          -       110.88

                                                                             O'Hare Airport (AKA 10000 Bessie Coleman Dr), Chicago, IL USA
Exelon (Commonwealth Edison)                  1528644001                                                                                     Electric Power            9,883.36         -     4,941.68
                                                                             60666

Exelon (Commonwealth Edison)                  1689279044                     1440 South Milwaukee Ave, Libertyville, IL USA 60048            Electric Power             221.23          -       110.61


Exelon (Commonwealth Edison)                  1730461034                     40 N Skokie Valley Rd, Highland Park, IL USA 60035              Electric Power             243.79          -       121.90


Exelon (Commonwealth Edison)                  1992075010                     1833 Waukegan Rd, Glenview, IL USA 60025                        Electric Power             155.19          -        77.59


Exelon (Commonwealth Edison)                  2531076054                     1901 Green Bay Rd, Evanston, IL USA 60201                       Electric Power             331.86          -       165.93


Exelon (Commonwealth Edison)                  2799158055                     1350 E Chicago St, Elgin, IL USA 60120                          Electric Power             155.32          -        77.66


Exelon (Commonwealth Edison)                  3118469072                     2020 Sycamore Rd, DeKalb, IL USA 60115                          Electric Power             336.31          -       168.15


Exelon (Commonwealth Edison)                  3144058027                     685 W Golf Rd, Hoffman Estates, IL USA 60169                    Electric Power             298.61          -       149.31


Exelon (Commonwealth Edison)                  3427085106                     856 North York Rd, Elmhurst, IL USA 60126                       Electric Power             643.49          -       321.74


Exelon (Commonwealth Edison)                  3513100012                     254 W 162nd St, South Holland, IL USA 60473                     Electric Power             176.01          -        88.01


Exelon (Commonwealth Edison)                  3879557019                     181 W Washington St, Chicago, IL USA 60602                      Electric Power             375.80          -       187.90




                                                                                               Page 50 of 108
                                   Case 20-11218-MFW                  Doc 18                    Filed 05/24/20                 Page 196 of 253


                                                                                                                                                      Avg. Monthly   Deposit   Adequate
                Utility Provider                    Account Number                                  Address                            Utility Type
                                                                                                                                                         Spend       Amount    Assurance


Exelon (Commonwealth Edison)           4326497030                    855 W Golf Rd, Schaumburg, IL USA 60194                   Electric Power              731.41          -       365.70


Exelon (Commonwealth Edison)           4511040032                    19 W 165 E Roosevelt Rd, Lombard, IL USA 60148            Electric Power              179.06          -        89.53


Exelon (Commonwealth Edison)           4803067016                    1000 Bessie Coleman Dr, Chicago, IL USA 60666             Electric Power             1,791.04         -       895.52


Exelon (Commonwealth Edison)           4897628058                    313 W Grand Ave, Bensenville, IL USA 60106                Electric Power              160.74          -        80.37


Exelon (Commonwealth Edison)           5157689047                    4621 West Belmont Ave, Chicago, IL USA 60641              Electric Power              496.19          -       248.10


Exelon (Commonwealth Edison)           5330057054                    3849 N Western Ave, Chicago, IL USA 60618                 Electric Power              356.05          -       178.03


Exelon (Commonwealth Edison)           5462308028                    628 West Madison Ave, Oak Park, IL USA 60302              Electric Power              105.40          -        52.70


Exelon (Commonwealth Edison)           5523037117                    9100 Trinity Dr. Lot 9, Lake In The Hills, IL USA 60156   Electric Power              355.11          -       177.56


Exelon (Commonwealth Edison)           5570089061                    2565 Ogden Ave, Downers Grove, IL USA 60515               Electric Power              291.34          -       145.67


Exelon (Commonwealth Edison)           5905043053                    902 N Lake St., Aurora, IL USA 60506                      Electric Power              109.14          -        54.57


Exelon (Commonwealth Edison)           5911204099                    2828 N Clark St, Chicago, IL USA 60657                    Electric Power              528.73          -       264.36


Exelon (Commonwealth Edison)           6772678025                    910 E Ogden Ave, Naperville, IL USA 60563                 Electric Power              166.17          -        83.08


Exelon (Commonwealth Edison)           8763120072                    8430 S Cicero Ave, Burbank, IL USA 60459                  Electric Power              345.96          -       172.98


Exelon (Commonwealth Edison)           9030762030                    2151 W Jefferson St, Joliet, IL USA 60435                 Electric Power              309.63          -       154.81


Exelon (Commonwealth Edison)           9356842057                    35 E Plainfield Rd, Countryside, IL USA 60525             Electric Power              322.39          -       161.20


Exelon (Commonwealth Edison)           9706729016                    9240 S Stony Island, Chicago, IL USA 60617                Electric Power              342.98          -       171.49


Exelon (Commonwealth Edison)           9853362034                    12610 Western Ave, Blue Island, IL USA 60406              Electric Power              111.95          -        55.97


Exelon (Commonwealth Edison)           9853365026                    12610 Western Ave, Blue Island, IL USA 60406              Electric Power              623.25          -       311.63


Exelon (Commonwealth Edison)           1821168077 (fka 1821168068)   3000 Lakeside Dr, Bannockburn, IL USA 60015               Electric Power              278.29          -       139.15


Fairfax Water                          308895796                     6570 Backlick Rd, Springfield, VA USA 22150               Waste Water                   55.50         -        27.75


Fairfax Water                          309021566                     6590 Backlick Rd, Springfield, VA USA 22150               Water                         25.05         -        12.53


Fairfield Municipal Utilities          352603                        1935 N Texas St, Fairfield, CA USA 94533                  Waste Water                   82.41         -        41.21


Fayetteville PWC (NC)                  2244834314                    5304 Raeford Rd, Fayetteville, NC USA 28304               Electric Power              298.93          -       149.46


Fayetteville PWC (NC)                  3909200000 (FKA 1816900012)   101 Airport Rd, Fayetteville, NC USA 28306                Waste Water                 566.37          -       283.19


Fibernetics                            5323                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     116.42          -        58.21


Fibernetics                            5406                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     112.06          -        56.03


Fibernetics                            5405                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     112.93          -        56.47


Fibernetics                            5263                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.13          -        55.07


Fibernetics                            5261                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.82          -        55.41


Fibernetics                            5668                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                       38.99         -        19.50


Fibernetics                            5299                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.13          -        55.07


Fibernetics                            5262                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.61          -        55.30


Fibernetics                            5345                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.73          -        55.37


Fibernetics                            5297                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     111.41          -        55.71


Fibernetics                            5298                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                     110.13          -        55.07


Fibernetics                            5665                          605 Boxwood Drive, Cambridge, ON Canada N3E 1A5           Telecom                       39.83         -        19.92




                                                                                       Page 51 of 108
                                   Case 20-11218-MFW                       Doc 18                  Filed 05/24/20                    Page 197 of 253


                                                                                                                                                           Avg. Monthly   Deposit   Adequate
                Utility Provider                         Account Number                                 Address                             Utility Type
                                                                                                                                                              Spend       Amount    Assurance


Fibernetics                              5666                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      42.22         -        21.11


Fibernetics                              5658                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      62.17         -        31.08


Fibernetics                              5659                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      41.97         -        20.98


Fibernetics                              5356                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      48.46         -        24.23


Fibernetics                              5358                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      94.47         -        47.23


Fibernetics                              5167                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      39.34         -        19.67


Fibernetics                              5357                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                      39.34         -        19.67


Fibernetics                              5320                             605 Boxwood Drive, Cambridge, ON Canada N3E 1A5            Telecom                    110.78          -        55.39


Fireserve LLC                            Fireserve LLC                    900 Main St., Suite B, Klamath Falls, OR USA 97601         Telecom                      40.00         -        20.00


Fisher-Churchill Company                 101378                           290 Bridge St, Rt 109, Dedham, MA USA 2026                 Number 2 Fuel Oil          306.32          -       153.16


Five Star Carting Inc                    2225400                          339 South End Ave, New York, NY USA 10280                  Solid Waste                  97.99         -        49.00


Florida Governmental Utility Authority   60000002072                      10620 Devco Dr., Port Richey, FL USA 34668                 Waste Water                  51.14         -        25.57


Florida Keys Aqueduct Authority          5.21593E+11                      3495 S Roosevelt Blvd, Key West, FL USA 33040              Waste Water                880.60          -       440.30


Florida Keys Aqueduct Authority          587971-018659                    3465 S Roosevelt Blvd, Key West, FL USA 33040              Waste Water                  35.88         -        17.94


Florida Power & Light                    293081501                        5531 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               15.95         -         7.98


Florida Power & Light                    453337255                        3670 NW South River Dr, Miami, FL USA 33142                Electric Power            3,160.23         -     1,580.11


Florida Power & Light                    554581520                        1557 N Nova Rd, Holly Hill, FL USA 32117                   Electric Power               37.96         -        18.98


Florida Power & Light                    775212483                        5570 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               11.05         -         5.53


Florida Power & Light                    971921218                        600 Terminal Dr, Fort Lauderdale, FL USA 33315             Electric Power            1,867.60         -       933.80


Florida Power & Light                    1186860381                       16211 Nw 57Th Ave, Miami Gardens, FL USA 33014             Electric Power             340.54          -       170.27


Florida Power & Light                    1568681504                       5591 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               22.55         -        11.28


Florida Power & Light                    1571601184                       1 Air Terminal Pkwy, Melbourne, FL USA 32901               Electric Power             661.90          -       330.95


Florida Power & Light                    1988928378                       18400 NW 2nd Ave, Miami, FL USA 33169                      Electric Power             242.59          -       121.30


Florida Power & Light                    3069165094                       6799 N Atlantic Ave, Cape Canaveral, FL USA 32920          Electric Power             392.64          -       196.32


Florida Power & Light                    3297123014                       600 Terminal Dr, Fort Lauderdale, FL USA 33315             Electric Power             852.88          -       426.44


Florida Power & Light                    3972745206                       2400 Miami Rd, Fort Lauderdale, FL USA 33316               Electric Power             937.07          -       468.54


Florida Power & Light                    4153591500                       5591 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               17.10         -         8.55


Florida Power & Light                    4272132541                       5540 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               15.44         -         7.72


Florida Power & Light                    4503473318                       1950 NE 7th Ave, Dania, FL USA 33004                       Electric Power               10.28         -         5.14


Florida Power & Light                    4522410416                       2600 James L Turnage Blvd, West Palm Beach, FL USA 33406   Electric Power            4,170.67         -     2,085.33


Florida Power & Light                    4662645375                       1256 5th St, West Palm Beach, FL USA 33409                 Electric Power               68.24         -        34.12


Florida Power & Light                    5584114051                       2301 NW 37th Ave, Miami, FL USA 33142                      Electric Power             756.80          -       378.40


Florida Power & Light                    5614455284                       20350 Summerlin Rd #3131 B, Ft Myers, FL USA 33908         Electric Power             148.80          -        74.40


Florida Power & Light                    6235091508                       5591 SPECTRA CIR, FT MYERS, FL USA 33908                   Electric Power               16.76         -         8.38


Florida Power & Light                    6294849473                       2233 Pembroke Rd, Hollywood, FL USA 33020                  Electric Power               51.37         -        25.69


Florida Power & Light                    6651467398                       803 Us Hwy 41 Bypass, Venice, FL USA 34285                 Electric Power             375.90          -       187.95




                                                                                           Page 52 of 108
                                 Case 20-11218-MFW                   Doc 18                  Filed 05/24/20               Page 198 of 253


                                                                                                                                                Avg. Monthly   Deposit   Adequate
              Utility Provider                     Account Number                                 Address                        Utility Type
                                                                                                                                                   Spend       Amount    Assurance


Florida Power & Light                6982878511                     3670 NW South River Dr, Miami, FL USA 33142           Electric Power             104.55          -        52.27


Florida Power & Light                6984139425                     16050 Chamberlin Pkwy, Fort Myers, FL USA 33913       Electric Power             507.38          -       253.69


Florida Power & Light                6985137451                     16000 Chamberlain Pkwy, Fort Myers, FL USA 33913      Electric Power             879.35          -       439.68


Florida Power & Light                7261233162                     5590 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power                7.19         -         3.59


Florida Power & Light                7278117531                     5541 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power               12.60         -         6.30


Florida Power & Light                7449612295                     1950 NE 7th Ave, Dania, FL USA 33004                  Electric Power            2,020.82         -     1,010.41


Florida Power & Light                7604431184                     9904 Southern Blvd, Royal Palm Beach, FL USA 33411    Electric Power             122.35          -        61.18


Florida Power & Light                7671593395                     5530 Spectra Circle, Ft Myers, FL USA 33908           Electric Power               10.02         -         5.01


Florida Power & Light                7749151598                     5600 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power               10.05         -         5.02


Florida Power & Light                7839692154                     2150 NE 7th Ave, Dania, FL USA 33004                  Electric Power            1,976.69         -       988.35


Florida Power & Light                7918678132                     1000 S Federal Hwy, Pompano Beach, FL USA 33062       Electric Power             687.90          -       343.95


Florida Power & Light                7953359119                     5590 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power                9.50         -         4.75


Florida Power & Light                8085931080                     5541 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power                6.96         -         3.48


Florida Power & Light                8599499384                     5591 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power               23.88         -        11.94


Florida Power & Light                8798628247                     3801 Collins Ave, Miami Beach, FL USA 33140           Electric Power               10.28         -         5.14


Florida Power & Light                9030915194                     1030 S Federal Hwy, Pompano Beach, FL USA 33062       Electric Power             102.63          -        51.31


Florida Power & Light                9325214550                     2422 University Dr, Coral Springs, FL USA 33065       Electric Power             252.30          -       126.15


Florida Power & Light                9351583399                     5600 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power               26.37         -        13.19


Florida Power & Light                9567842324                     225 Innovation Way, Daytona Beach, FL USA 32114       Electric Power             606.14          -       303.07


Florida Power & Light                9662352351                     2751 NW 39th Ave, Miami, FL USA 33126                 Electric Power             595.59          -       297.79


Florida Power & Light                00066-05349                    15809 Pines Blvd, Pembroke Pines, FL USA 33027        Electric Power             299.55          -       149.77


Florida Power & Light                08320-89163                    3109 Tamiami Trail #4, Port Charlotte, FL USA 33952   Electric Power             235.40          -       117.70


Florida Power & Light                08847-66031                    7401 SW 40th St, Miami, FL USA 33155                  Electric Power             478.02          -       239.01


Florida Power & Light                12041-46797                    1121 Rental Car Rd, Sarasota, FL USA 34243            Electric Power             942.96          -       471.48


Florida Power & Light                13510-24326                    16040 Chamberlin Pkwy, Fort Myers, FL USA 33913       Electric Power               11.37         -         5.69


Florida Power & Light                16210-93531                    8963 Astronaut Blvd, Cape Canaveral, FL USA 32920     Electric Power             256.09          -       128.05


Florida Power & Light                16303-11288                    600 N State Rd 7, Plantation, FL USA 33311            Electric Power            1,479.02         -       739.51


Florida Power & Light                19074-89379                    2654 US 1 South, St Augustine, FL USA 32086           Electric Power               67.63         -        33.81


Florida Power & Light                23962-36495                    4350 Fowler St, Fort Myers, FL USA 33901              Electric Power             188.04          -        94.02


Florida Power & Light                27867-06305                    1752 Rinehart Rd, Sanford, FL USA 32771               Electric Power             258.50          -       129.25


Florida Power & Light                30151-13370                    181 NW 13th St, Boca Raton, FL USA 33432              Electric Power             200.89          -       100.44


Florida Power & Light                32720-59118                    5570 SPECTRA CIR, FT MYERS, FL USA 33908              Electric Power                8.55         -         4.27


Florida Power & Light                34058-39121                    5019 14 St West, Bradenton, FL USA 34205              Electric Power             255.87          -       127.94


Florida Power & Light                34742-23074                    8501 Williams Rd, Estero, FL USA 34135                Electric Power            7,318.79         -     3,659.40


Florida Power & Light                34936-08347                    2233 Pembroke Rd, Hollywood, FL USA 33020             Electric Power             143.65          -        71.83


Florida Power & Light                39538-96069                    2494 W US Hwy 90, Lake City, FL USA 32055             Electric Power             113.71          -        56.86




                                                                                     Page 53 of 108
                                    Case 20-11218-MFW                       Doc 18                  Filed 05/24/20                      Page 199 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
                 Utility Provider                     Account Number                                     Address                               Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


Florida Power & Light                   39926-66044                        5601 NW 9th Ave, Fort Lauderdale, FL USA 33309               Electric Power             306.41          -       153.21


Florida Power & Light                   43244-48283                        13205 SW 137 Ave #106, Miami, FL USA 33186                   Electric Power             132.44          -        66.22


Florida Power & Light                   47625-45202                        3000 S Dixie Hwy., West Palm Beach, FL USA 33401             Electric Power             170.85          -        85.42


Florida Power & Light                   47855-49116                        5570 SPECTRA CIR, FT MYERS, FL USA 33908                     Electric Power                8.98         -         4.49


Florida Power & Light                   48146-02324                        8001 Hertz Dr, Estero, FL USA 33928                          Electric Power             968.92          -       484.46


Florida Power & Light                   48476-26431                        16901 S Dixie Hwy, Miami, FL USA 33157                       Electric Power             398.35          -       199.17


Florida Power & Light                   59313-05576                        901 E Sunrise Blvd, Fort Lauderdale, FL USA 33304            Electric Power             473.96          -       236.98


Florida Power & Light                   62139-45063                        4971 SW 148th Ave, Davie, FL USA 33331                       Electric Power             116.28          -        58.14


Florida Power & Light                   65804-72063                        3175 Belvedere Rd, West Palm Beach, FL USA 33406             Electric Power             105.56          -        52.78


Florida Power & Light                   65855-52380                        7930 NW 36 St Ste 2101, Miami, FL USA 33166                  Electric Power             209.60          -       104.80


Florida Power & Light                   68520-00071                        600 SE 5th Ave, Delray Beach, FL USA 33483                   Electric Power             818.71          -       409.36


Florida Power & Light                   69513-65177                        1619 Alton Rd, Miami Beach, FL USA 33139                     Electric Power               47.66         -        23.83


Florida Power & Light                   70460-98112                        404 Citation Pt, Naples, FL USA 34104                        Electric Power            1,366.91         -       683.46


Florida Power & Light                   72071-93124                        8501 Williams Rd, Estero, FL USA 34135                       Electric Power           12,361.87         -     6,180.94


Florida Power & Light                   72338-23017                        229 SE 2nd St, Miami, FL USA 33131                           Electric Power             412.76          -       206.38


Florida Power & Light                   75456-36347                        140 N Harbor City Blvd, Melbourne, FL USA 32935              Electric Power             376.95          -       188.48


Florida Power & Light                   78094-21162                        850 Seagate Dr, Naples, FL USA 34103                         Electric Power               36.05         -        18.03


Florida Power & Light                   80858-63473                        1950 NE 7th Ave, Dania, FL USA 33004                         Electric Power               26.42         -        13.21


Florida Power & Light                   83578-06465                        13500 Tamiami Trl N #4, Naples, FL USA 34110                 Electric Power             117.02          -        58.51


Florida Power & Light                   83688-68082                        3801 Collins Ave, Miami Beach, FL USA 33140                  Electric Power               90.52         -        45.26


Florida Power & Light                   83898-29865                        3175 Belvedere Rd, West Palm Beach, FL USA 33406             Electric Power            5,279.34         -     2,639.67


Florida Power & Light                   84249-51484                        1290 W 49 St, Hialeah, FL USA 33012                          Electric Power             379.70          -       189.85


Florida Power & Light                   8624196401 (fka 02121-87587)       370 S Dixie Hwy, Coral Gables, FL USA 33133                  Electric Power             218.90          -       109.45


Florida Power & Light                   86572-79207                        2080 NW Courtyard Cir, Port St Lucie, FL USA 34986           Electric Power             137.19          -        68.59


Florida Power & Light                   89218-25538                        5225 S Tamiami Trail, Sarasota, FL USA 34231                 Electric Power             606.19          -       303.10


Florida Power & Light                   89549-12195                        600 Terminal Dr, Fort Lauderdale, FL USA 33315               Electric Power            3,087.19         -     1,543.59


Florida Power & Light                   90862-86045                        1616 S Federal Hwy, Stuart, FL USA 34994                     Electric Power             239.20          -       119.60


Florida Power & Light                   96387-32447                        15200 S Tamiami Trail Suite 150, Fort Myers, FL USA 33908    Electric Power             193.07          -        96.53


Florida Power & Light                   96450-39141                        105 N Oregon St, Sanford, FL USA 32771                       Electric Power            2,971.41         -     1,485.70


Florida Power & Light                   96952-69184                        850 Seagate Dr, Naples, FL USA 34103                         Electric Power             343.13          -       171.57


Florida Power & Light                   99879-37035                        1025 N Nova Rd, Holly Hill, FL USA 32117                     Electric Power             131.42          -        65.71


Fortis Alberta                          20959292 (site id 0040001277511)   PO Box 9860, Edmonton, AB Canada T5J 2T2                     Electric Power            2,191.09         -     1,095.54


FortisBC (formerly Terasen Gas)         803181                             120-4911 Grant McConachie Way, Richmond, BC Canada V7B 1L8   Natural Gas                134.72          -        67.36


FortisBC (formerly Terasen Gas)         803186                             4911 Grant McConachie, Richmond, BC Canada V7B 0A4           Natural Gas                244.61          -       122.30


FortisBC (formerly Terasen Gas)         803201                             3846 McDonald Rd, Richmond, BC Canada V7B 1L8                Natural Gas                211.94          -       105.97


FortisBC (formerly Terasen Gas)         1017393                            5540 Aerospace Dr Unit 1, Kelowna, BC Canada V1V 1S1         Natural Gas                132.54          -        66.27




                                                                                            Page 54 of 108
                                  Case 20-11218-MFW                    Doc 18                  Filed 05/24/20                  Page 200 of 253


                                                                                                                                                     Avg. Monthly   Deposit   Adequate
               Utility Provider                      Account Number                                 Address                           Utility Type
                                                                                                                                                        Spend       Amount    Assurance


FortisBC (formerly Terasen Gas)       1128569                         3-790 Marine Dr Sw, Vancouver, BC Canada V6P 5Y7         Natural Gas                108.17          -        54.08


FortisBC (formerly Terasen Gas)       1267281                         3826 McDonald Rd S, Richmond, BC Canada V7B 1L8          Natural Gas                  65.35         -        32.67


FortisBC (formerly Terasen Gas)       1548956                         22826 Dewdney Trunk Rd, Maple Ridge, BC Canada V2X 7Y3   Natural Gas                  80.96         -        40.48


FortisBC (formerly Terasen Gas)       1869722                         33271 S Fraser Way, Abbotsford, BC Canada V2S 2B2        Natural Gas                  83.44         -        41.72


FortisBC (formerly Terasen Gas)       1935632                         13409 72nd Ave, Surrey, BC Canada V3W 2N7                Natural Gas                107.16          -        53.58


FortisBC (formerly Terasen Gas)       3833652                         4272 Hanger Rd, Prince George, BC Canada V2N 4M6         Natural Gas                470.96          -       235.48


Frankfort Plant Board                 49590                           650 Versailles Rd, Frankfort, KY USA 40601               Electric Power             242.50          -       121.25


Frankfort Plant Board                 121914                          151 Flynn Avenue, Frankfort, KY USA 40601                Telecom                    182.59          -        91.30


Freeport Electric                     018-5672.000                    235 W Sunrise Hwy, Freeport, NY USA 11520                Electric Power             190.85          -        95.42


Frontier                              2030780909                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    618.88          -       309.44


Frontier                              2101881612                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   3,050.23         -     1,525.11


Frontier                              2391882830                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   1,252.93         -       626.47


Frontier                              2391881696                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   2,182.24         -     1,091.12


Frontier                              2604782013                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    433.12          -       216.56


Frontier                              2091504172                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      25.02         -        12.51


Frontier                              2091513941                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      13.94         -         6.97


Frontier                              3047660846                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      11.18         -         5.59


Frontier                              3231675977                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      85.98         -        42.99


Frontier                              5417564416                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    383.30          -       191.65


Frontier                              8136733200                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    866.73          -       433.37


Frontier                              9724534712                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      11.30         -         5.65


Frontier                              2101881008                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   5,862.38         -     2,931.19


Frontier                              2031880215                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                   2,739.18         -     1,369.59


Frontier                              5853283700                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    288.06          -       144.03


Frontier                              5852356879                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    189.56          -        94.78


Frontier                              5855293761                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      70.49         -        35.24


Frontier                              5853285703                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      30.14         -        15.07


Frontier                              3040120188                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    393.40          -       196.70


Frontier                              8434483191                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    430.68          -       215.34


Frontier                              8439469647                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    354.62          -       177.31


Frontier                              8434436342                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    101.79          -        50.90


Frontier                              84344363430919125               401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      95.53         -        47.77


Frontier                              5624068877                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    106.60          -        53.30


Frontier                              3102141131                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    106.75          -        53.37


Frontier                              8602470210                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                    256.63          -       128.32


Frontier                              3096640928                      401 Merritt 7, Norwalk, CT USA 06851                     Telecom                      74.30         -        37.15




                                                                                       Page 55 of 108
                              Case 20-11218-MFW                  Doc 18                 Filed 05/24/20   Page 201 of 253


                                                                                                                             Avg. Monthly   Deposit   Adequate
           Utility Provider                    Account Number                                Address          Utility Type
                                                                                                                                Spend       Amount    Assurance


Frontier                          2241591487                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                     6.03         -         3.01


Frontier                          5159556375                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    57.94         -        28.97


Frontier                          5135230578                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  161.80          -        80.90


Frontier                          9128715066                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  180.35          -        90.18


Frontier                          9128715067                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  230.49          -       115.25


Frontier                          9128714851                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    83.34         -        41.67


Frontier                          3521577092                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    79.03         -        39.52


Frontier                          9315289992                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  202.30          -       101.15


Frontier                          6263032756                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  148.66          -        74.33


Frontier                          8432491285                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    89.49         -        44.74


Frontier                          8435201752                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  188.95          -        94.48


Frontier                          2034020667                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  232.99          -       116.50


Frontier                          2039261814                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  127.79          -        63.90


Frontier                          7403510553                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    68.72         -        34.36


Frontier                          3042840949                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    66.45         -        33.22


Frontier                          3042840906                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    56.73         -        28.36


Frontier                          3042422371                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  171.34          -        85.67


Frontier                          3042523849                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  120.18          -        60.09


Frontier                          3042523841                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    54.32         -        27.16


Frontier                          3043258647                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    84.27         -        42.14


Frontier                          3043253388                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    79.25         -        39.62


Frontier                          9529533102                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  245.19          -       122.59


Frontier                          6617262605                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    92.48         -        46.24


Frontier                          2091885068                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  180.01          -        90.01


Frontier                          2091881720                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                 1,008.68         -       504.34


Frontier                          2091900661                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  178.89          -        89.45


Frontier                          9512438782                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  275.73          -       137.86


Frontier                          95169517491012985             401 Merritt 7, Norwalk, CT USA 06851     Telecom                  177.28          -        88.64


Frontier                          2131570633                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    87.47         -        43.73


Frontier                          5301873754                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    94.04         -        47.02


Frontier                          7755861866                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    51.46         -        25.73


Frontier                          7074645750                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  130.57          -        65.28


Frontier                          5039921865                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    50.04         -        25.02


Frontier                          5098841825                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    97.07         -        48.54


Frontier                          2061880881                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                  865.91          -       432.96


Frontier                          3608488603                    401 Merritt 7, Norwalk, CT USA 06851     Telecom                    12.61         -         6.31




                                                                                 Page 56 of 108
                                   Case 20-11218-MFW                   Doc 18                  Filed 05/24/20                 Page 202 of 253


                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                 Address                          Utility Type
                                                                                                                                                       Spend       Amount    Assurance


Frontier                               5302524466                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    476.61          -       238.30


Frontier                               9166888306                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    216.67          -       108.34


Frontier                               9167142605                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    125.73          -        62.87


Frontier                               8139680451                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    290.27          -       145.14


Frontier                               7273938913                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    155.97          -        77.99


Frontier                               8136125690                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    176.04          -        88.02


Frontier                               8636192447                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                      74.88         -        37.44


Frontier                               5128639406                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                      85.39         -        42.69


Frontier                               2100061396                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    108.26          -        54.13


Frontier                               9725964814                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    192.20          -        96.10


Frontier                               5853340551                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                      24.04         -        12.02


Frontier                               5853381190                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    154.58          -        77.29


Frontier                               8606438904                     401 Merritt 7, Norwalk, CT USA 06851                    Telecom                    112.06          -        56.03


FTC                                    00218517000                    600 Pennsylvania Avenue, NW, Washington, DC USA 20580   Telecom                    182.15          -        91.07


Gainesville Regional Utilities         2000-1570-6186                 3620 N Main St, Gainesville, FL USA 32609               Electric Power             527.38          -       263.69

Georgetown Municipal Water and Sewer
                                       4400172302                     106 Magnolia Dr, Georgetown, KY USA 40324               Waste Water                  38.24         -        19.12
Service

Georgia Building Authority             3102 PHONE                     1 Martin Luther King Jr. Drive, Atlanta, GA USA 30334   Telecom                      99.84         -        49.92


Georgia Power                          270006089                      8406 Abercorn St, Savannah, GA USA 31408                Electric Power             419.25          -       209.63


Georgia Power                          2404732067                     603 N Ashley St, Valdosta, GA USA 31601                 Electric Power             661.97          -       330.98


Georgia Power                          2525713019                     1401 Broad St, Augusta, GA USA 30901                    Electric Power               34.92         -        17.46


Georgia Power                          3114858055                     6470 Spalding Dr, Norcross, GA USA 30092                Electric Power             279.91          -       139.96


Georgia Power                          3683889057                     2400 Satellite Blvd, Duluth, GA USA 30096               Electric Power             334.54          -       167.27


Georgia Power                          4380977019                     500 Thorton Rd, Lithia Springs, GA USA 30122            Electric Power               34.38         -        17.19


Georgia Power                          5343962037                     7060 Jonesboro Rd, Morrow, GA USA 30260                 Electric Power             290.66          -       145.33


Georgia Power                          9519676011                     Cochran Field Rd, Macon, GA USA 31216                   Electric Power               11.34         -         5.67


Georgia Power                          03387-07029                    270 Glynn St N, Fayetteville, GA USA 30214              Electric Power             216.47          -       108.24


Georgia Power                          05236-58004                    3062 Springdale Rd, Hapeville (Atlanta), GA USA 30354   Electric Power            4,481.89         -     2,240.94


Georgia Power                          05669-55039                    6851 Shannon Mall Pkwy, Union City, GA USA 30291        Electric Power             353.67          -       176.84


Georgia Power                          05820-10062                    1800 E Victory Dr Ste E, Savannah, GA USA 31404         Electric Power             218.51          -       109.25


Georgia Power                          17939-22032                    5064 Canton Rd, Marietta, GA USA 30066                  Electric Power             372.38          -       186.19


Georgia Power                          24632-91001                    1640 Tobacco Rd, Augusta, GA USA 30906                  Electric Power            1,317.14         -       658.57


Georgia Power                          40539-20026                    2143 Cobb Parkway, Kennesaw, GA USA 30152               Electric Power             316.26          -       158.13


Georgia Power                          41035-70023                    3313 Washington Rd, Augusta, GA USA 30907               Electric Power             327.64          -       163.82


Georgia Power                          41498-46082                    978 Highland Circle, Conyers, GA USA 30012              Electric Power             428.08          -       214.04


Georgia Power                          42298-94020                    202 Courtland St, Atlanta, GA USA 30303                 Electric Power             125.58          -        62.79


Georgia Power                          42508-94023                    202 Courtland St, Atlanta, GA USA 30303                 Electric Power             666.62          -       333.31




                                                                                       Page 57 of 108
                                   Case 20-11218-MFW                                  Doc 18                  Filed 05/24/20                   Page 203 of 253


                                                                                                                                                                      Avg. Monthly   Deposit   Adequate
                Utility Provider                           Account Number                                         Address                              Utility Type
                                                                                                                                                                         Spend       Amount    Assurance


Georgia Power                                44550-12016                             22 Ida J Gadsen Dr, Savannah, GA USA 31408                Electric Power             2,072.41         -     1,036.21


Georgia Power                                4957907072 (fka 4957907063)             3230 Peachtree Rd NE, Atlanta, GA USA 30305               Electric Power              401.75          -       200.88


Georgia Power                                62527-77072                             632 Valley Brook Rd., Decatur, GA USA 30033               Electric Power              411.06          -       205.53


Georgia Power                                66386-22041                             1503 King Ave E, Kingsland, GA USA 31548                  Electric Power              237.27          -       118.63


Georgia Power                                70059-77067                             561 Thornton Rd Ste K, Lithia Springs, GA USA 30122       Electric Power              287.65          -       143.82


Georgia Power                                71857-08013                             978 Highland Circle, Conyers, GA USA 30012                Electric Power              176.77          -        88.38


Georgia Power                                73527-99035                             11030 Alpharetta Hwy, Roswell, GA USA 30076               Electric Power              311.21          -       155.61


Georgia Power                                77749-22027                             320 Willow Bend Rd, Peachtree City, GA USA 30269          Electric Power              212.04          -       106.02


Georgia Power                                78875-77083                             313 S Main Street, Stateboro, GA USA 30458                Electric Power                92.46         -        46.23


Georgia Power                                81538-55039                             4125 Georgia Hwy 20 Suite B, Buford, GA USA 30518         Electric Power              295.38          -       147.69


Georgia Power                                82425-62016                             2419 Browns Bridge Rd, Gainesville, GA USA 30504          Electric Power              430.12          -       215.06


Georgia Power                                92487-83010                             4945 Peachtree Industrial Blvd), Chamblee, GA USA 30341   Electric Power              191.88          -        95.94


Gerald R Ford International Airport Authority 6162336000                             5500 44th Street SE, Grand Rapids, MI USA 49512           Telecom                       70.45         -        35.22


Glendale Water and Power                     10246000-04                             106 W Acacia Ave, Glendale, CA USA 91204                  Electric Power              550.80          -       275.40


Glenmore-Ellison Improvement District (BC)   003 9901502 058                         5540 Aerospace Dr Unit 1, Kelowna, BC Canada V1V 1S1      Water                         48.01         -        24.00


Gold Medal Disposal, Inc                     229473002                               8500 Essington Ave, Philadelphia, PA USA 19153            Solid Waste                 126.83          -        63.41


Gold Medal Disposal, Inc                     229473 (fka 229473001)                  7500 Holstein Ave, Philadelphia, PA USA 19153             Solid Waste                 379.69          -       189.85


Gold Medal Disposal, Inc                     8800ESSINGTONAVE                        8800 Essington Ave, Philadelphia, PA USA 19153            Solid Waste                 152.35          -        76.18


Golden State Water Co                        16484041500                             14219 Western Ave, Gardena, CA USA 90249                  Waste Water                   56.85         -        28.42


Golden State Water Co                        51658455657                             8202 Eastern Ave, Bell Gardens, CA USA 90201              Water                         26.40         -        13.20


Golden State Water Co                        54292185284                             11301 Firestone Blvd, Norwalk, CA USA 90650               Water                       153.62          -        76.81


Golden State Water Co                        63263865246                             11227 S Prairie Ave, Inglewood, CA USA 90303              Water                         39.41         -        19.71


Golden State Water Co                        68990762905                             11301 Firestone Blvd, Norwalk, CA USA 90650               Water                         62.81         -        31.41


Golden State Water Co                        75260108115                             11227 S Prairie Ave, Inglewood, CA USA 90303              Water                         28.57         -        14.29


Golden Valley Electric Association           40919                                   4520 Dale Rd, Fairbanks, AK USA 99709                     Electric Power              501.52          -       250.76


Granite                                      01677468                                100 Newport Avenue Extension, Quincy, MA USA 02171        Telecom                  480,731.99         -   240,366.00


Granite                                      08880429                                100 Newport Avenue Extension, Quincy, MA USA 02171        Telecom                     986.19          -       493.09


Greater Cincinnati Water Works               2174710000                              9820 Colerain, Cincinnati, OH USA 45251                   Water                         10.52         -         5.26


Greater Cincinnati Water Works               3173410000 (fka 528085-1205908)         1610 E Kemper Rd, Cincinnati, OH USA 45246                Waste Water                 308.57          -       154.28


Greater Cincinnati Water Works               8233710000 (fka 3230721235165)          9278 Colerain Ave, Cincinnati, OH USA 45251               Waste Water                   51.76         -        25.88

Greater New Haven Water Pollution Control
                                             0151521-00250507                        1 George St, New Haven, CT USA 6510                       Waste Water                   90.46         -        45.23
Authority

Greater Orlando Aviation                     00000288                                ONE JEFF FUQUA BOULEVARD, Orlando, FL USA 32827           Telecom                    4,448.08         -     2,224.04


Greater Orlando Aviation                     00000010                                ONE JEFF FUQUA BOULEVARD, Orlando, FL USA 32827           Telecom                    4,117.08         -     2,058.54


Greenville Spartanburg Airport               Greenville Spartanburg Airport HERTZa   2000 GSP Dr Ste 1, Greer, SC USA 29651                    Telecom                    1,170.00         -       585.00


Greenville Utilities Commission (NC)         7618807                                 321 E Arlington Blvd, Greenville, NC USA 27858            Electric Power              176.59          -        88.29


Greenville Water System (SC)                 701630                                  518 E North St, Greenville, SC USA 29601                  Solid Waste                   72.70         -        36.35




                                                                                                      Page 58 of 108
                                   Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                          Page 204 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                        Account Number                                     Address                                    Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


Greenwood Commissioners of Public Works   78526512                           204 Montague Ave, Greenwood, SC USA 29646                        Electric Power              144.14          -        72.07


Greenwood Sanitation Department           1090504                            695 S State Road 135, Greenwood, IN USA 46142                    Waste Water                   41.02         -        20.51


Greer Commission of Public Works (SC)     106-2207-02                        201G W Wade Hampton Blvd, Greer, SC USA 29650                    Electric Power              249.36          -       124.68


Greer Commission of Public Works (SC)     153-2530-01                        121 Industrial Park Rd, Greer, SC USA 29651                      Natural Gas                 319.07          -       159.53


Groton Department of Utilities            28112-01                           320 Thomas Rd, Groton, CT USA 6340                               Water                         31.80         -        15.90


Groton Department of Utilities            31383-01                           320 Thomas Rd, Groton, CT USA 6340                               Electric Power              841.20          -       420.60


GTT Americas LLC                          3024005                            7900 Tysons One Place, Suite 1450, McLean, VA USA 22102          Telecom                     480.58          -       240.29


GTT Americas LLC                          2011153                            7900 Tysons One Place, Suite 1450, McLean, VA USA 22102          Telecom                     117.10          -        58.55


Gulf Power                                04233-00136                        44 Service Center Rd, Pensacola, FL USA 32504                    Electric Power             2,373.47         -     1,186.73


Gulf Power                                06101-29158                        2773 Gulf Breeze Parkway, Gulf Breeze, FL USA 32563              Electric Power                23.69         -        11.84


Gulf Power                                12424-06016                        16055 Emerald Coast Pkwy #113, Destin, FL USA 32541              Electric Power              214.14          -       107.07


Gulf Power                                13239-19063                        2106 W 15th St, Panama City, FL USA 32401                        Electric Power              373.74          -       186.87


Gulf Power                                2103250631 (fka 02610-95050)       5500 Pensacola Blvd, Pensacola, FL USA 32505                     Electric Power              678.73          -       339.37


Gulf Power                                2103737330 (fka 31892-13039)       1721 N Hwy 85, Eglin, FL USA 32542                               Electric Power                84.47         -        42.23


Gulf Power                                2106630367 (fka 66812-57014)       1721 N Hwy 85, Eglin, FL USA 32542                               Electric Power                84.55         -        42.27


Gulf Power                                2107063543 (fka 7489350064)        193 Mary Esther Blvd, Fort Walton Beach, FL USA 32547            Electric Power              234.45          -       117.22


Gulf Power                                2107884344 (fka 8529393028)        2430 Airport Blvd, Pensacola, FL USA 32504                       Electric Power             1,613.93         -       806.97


Gulf Power                                25952-95053                        9998 Front Beach Rd, Panama City, FL USA 32407                   Electric Power                62.38         -        31.19


Gulf Power                                88950-63035                        224 E Eglin Parkway NE, Fort Walton Beach, FL USA 32547          Electric Power              238.56          -       119.28

Gwinnett County Department of Water
                                          20616940                           5055 Hwy 78 (Stone Mountain Hwy), Stone Mountain, GA USA 30087 Waste Water                     49.14         -        24.57
Resources

Halifax Water                             506852                             696 Barnes Dr, Goffs, NS Canada B2T 1K3                          Waste Water                 707.17          -       353.59


Hampton Roads Utility Billing Service     707220008                          3323 N Military Hwy, Norfolk, VA USA 23518                       Waste Water                4,686.42         -     2,343.21


Hampton Roads Utility Billing Service     4266023766                         5505 Lynn St, Norfolk, VA USA 23513                              Waste Water                 991.15          -       495.57


Hargray Telephone Co                      1000035899                         862-A William Hilton Parkway, Hilton Head Island, SC USA 29938   Telecom                     420.91          -       210.45


Hargray Telephone Co                      1000436315                         862-A William Hilton Parkway, Hilton Head Island, SC USA 29938   Telecom                     189.88          -        94.94


Hargray Telephone Co                      1000509849                         862-A William Hilton Parkway, Hilton Head Island, SC USA 29938   Telecom                     107.28          -        53.64


Hargray Telephone Co                      1000511066                         862-A William Hilton Parkway, Hilton Head Island, SC USA 29938   Telecom                     218.07          -       109.04


Harris County MUD #216                    10-00-0193-00                      16825 Katy Freeway, Houston, TX USA 77094                        Waste Water                   75.67         -        37.83


Harrisonville Telephone Company           0000207438001                      213 S. Main St., P.O. Box 149, Waterloo, IL USA 62298            Telecom                     151.16          -        75.58


Hawaii Electric Light Co. (HELCO)         201015354396 (fka 201015106697)    73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power             3,964.45         -     1,982.22


Hawaii Electric Light Co. (HELCO)         202010289132 (fka 8604-3522-001)   Old Airport Rd, Hilo, HI USA 96720                               Electric Power             1,795.05         -       897.52


Hawaii Electric Light Co. (HELCO)         202011191097 (fka 8600-2282-004)   73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power              658.37          -       329.18


Hawaii Electric Light Co. (HELCO)         202011191386 (fka 8600-2283-004)   73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power             2,354.12         -     1,177.06


Hawaii Electric Light Co. (HELCO)         202011191667 (fka 8600-2284-002)   73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power             1,090.28         -       545.14


Hawaii Electric Light Co. (HELCO)         202014335915 (fka 9900-2939-002)   73-104 Aulepe St, Kailua Kona, HI USA 96740                      Electric Power             2,520.42         -     1,260.21


Hawaiian Electric Co. (HECO)              2.01011E+11                        3149 N Nimitz Hwy, Honolulu, HI USA 96819                        Electric Power             2,169.67         -     1,084.83




                                                                                              Page 59 of 108
                                 Case 20-11218-MFW                       Doc 18                  Filed 05/24/20              Page 205 of 253


                                                                                                                                                   Avg. Monthly   Deposit   Adequate
              Utility Provider                     Account Number                                    Address                        Utility Type
                                                                                                                                                      Spend       Amount    Assurance


Hawaiian Electric Co. (HECO)         2.01011E+11                        3365 N Nimitz Hwy, Honolulu, HI USA 96819            Electric Power             234.47          -       117.23


Hawaiian Electric Co. (HECO)         2.01013E+11                        2002 Kalakaua Ave, Honolulu, HI USA 96815            Electric Power             476.07          -       238.03


Hawaiian Electric Co. (HECO)         2.01013E+11                        3179 N Nimitz Hwy, Honolulu, HI USA 96819            Electric Power            4,582.13         -     2,291.07


Hawaiian Electric Co. (HECO)         2.01013E+11                        3179 N Nimitz Hwy, Honolulu, HI USA 96819            Electric Power            2,050.61         -     1,025.31


Hawaiian Electric Co. (HECO)         2.0201E+11                         845 A Kanoelehua Ave, Hilo, HI USA 96720             Electric Power            1,627.92         -       813.96


Hawaiian Electric Co. (HECO)         2.0201E+11                         Mokuea Place, Honolulu, HI USA 96819                 Electric Power            1,666.53         -       833.26


Hawaiian Electric Co. (HECO)         2.02011E+11                        3149 N Nimitz Hwy, Honolulu, HI USA 96819            Electric Power            2,934.72         -     1,467.36


Hawaiian Electric Co. (HECO)         2.02011E+11                        845 A Kanoelehua Ave, Hilo, HI USA 96720             Electric Power             428.41          -       214.20


Hawaiian Electric Co. (HECO)         2.02011E+11                        455 Kalewa St, Honolulu, HI USA 96819                Electric Power             190.30          -        95.15


Hawaiian Electric Co. (HECO)         2.02011E+11                        73-4220 Kaahumanu Place, Kailua-Kona, HI USA 96740   Electric Power             561.96          -       280.98


Hawaiian Electric Co. (HECO)         2.02012E+11                        455 Kalewa St, Honolulu, HI USA 96819                Electric Power            2,260.91         -     1,130.46


Hawaiian Electric Co. (HECO)         2.02014E+11                        Keahole Airport Rd, Kailua-Kona, HI USA 96740        Electric Power            1,531.78         -       765.89


Hawaiian Electric Co. (HECO)         202012017010 (fka 8800-5220-002)   418 Lele St, Honolulu, HI USA 96819                  Electric Power             161.07          -        80.53


Hawaiian Electric Co. (HECO)         202012017416 (fka 8800-5221-001)   418 Lele St, Honolulu, HI USA 96819                  Electric Power             917.66          -       458.83


Hawaiian Electric Co. (HECO)         202012017705 (fka 8800-5222-075)   418 Lele St, Honolulu, HI USA 96819                  Electric Power             935.83          -       467.91


Hawaiian Telcom                      200000000690569                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    208.27          -       104.14


Hawaiian Telcom                      200000000690918                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    150.28          -        75.14


Hawaiian Telcom                      200000000697407                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      87.68         -        43.84


Hawaiian Telcom                      200000000475325                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      83.52         -        41.76


Hawaiian Telcom                      200000000655619                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      83.24         -        41.62


Hawaiian Telcom                      103018007500010                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                   7,717.96         -     3,858.98


Hawaiian Telcom                      200000000605162                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    545.74          -       272.87


Hawaiian Telcom                      200000000625643                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      59.07         -        29.53


Hawaiian Telcom                      200000000682918                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    249.61          -       124.81


Hawaiian Telcom                      200000000530134                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    287.43          -       143.72


Hawaiian Telcom                      200000000494307                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    126.93          -        63.46


Hawaiian Telcom                      200000000608737                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    182.36          -        91.18


Hawaiian Telcom                      102318011100010                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      47.41         -        23.71


Hawaiian Telcom                      200000000410791                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      98.58         -        49.29


Hawaiian Telcom                      200000000717885                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      59.14         -        29.57


Hawaiian Telcom                      200000000680850                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    234.88          -       117.44


Hawaiian Telcom                      200000000747208                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    106.44          -        53.22


Hawaiian Telcom                      200000000651251                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    220.69          -       110.35


Hawaiian Telcom                      200000000547350                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                      86.03         -        43.02


Hawaiian Telcom                      200000000274317                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    167.84          -        83.92


Hawaiian Telcom                      200000000682107                    1177 Bishop Street, Honolulu, HI USA 96813           Telecom                    155.51          -        77.76




                                                                                         Page 60 of 108
                                  Case 20-11218-MFW                            Doc 18                  Filed 05/24/20                         Page 206 of 253


                                                                                                                                                                     Avg. Monthly   Deposit     Adequate
               Utility Provider                          Account Number                                     Address                                   Utility Type
                                                                                                                                                                        Spend       Amount      Assurance


Hawaiian Telcom                            200000000572385                    1177 Bishop Street, Honolulu, HI USA 96813                      Telecom                     113.99          -          57.00


Hawaiian Telcom                            101217698300010                    1177 Bishop Street, Honolulu, HI USA 96813                      Telecom                    6,952.20         -       3,476.10


Hayward Water System                       19528-10013310 (fka 03-10400.00)   28001 Mission Blvd, Hayward, CA USA 94544                       Waste Water                 120.59          -          60.30


HCI                                        13708                              1130 Main St, Cincinnati, OH USA 45202                          Telecom                     390.78          -         195.39


Hendersonville Utility District (TN)       1.405E+13                          1169 W Main St, Hendersonville, TN USA 37075                    Waste Water                 542.55          -         271.28


Hendersonville Utility District (TN)       00140500-05913492                  1181 W Main St, Hendersonville, TN USA 37075                    Waste Water                 129.36          -          64.68


Hicksville Water District                  11-0800-30                         125 W John St, Hicksville, NY USA 11801                         Water                          4.92         -           2.46


Highline Water District                    1343001                            26454 Pacific Highway S, Kent, WA USA 98031                     Water                         57.55         -          28.78


Highline Water District                    13429-01                           26454 Pacific Highway S, Kent, WA USA 98031                     Water                         40.08         -          20.04


Highline Water District                    1738-00                            18625 Desmoines Memorial Dr, Des Moines, WA USA 98148           Water                       320.39          -         160.20


Hilton Head PSD (SC)                       7610                               1 Finch St, Hilton Head, SC USA 29926                           Waste Water                   71.51         -          35.75


Holtzman Propane                           3006258                            350 S COMMERCE AV, FRONT ROYAL, VA USA 22630                    Propane                     154.84          -          77.42


Holy Cross Energy                          213503103                          620 Cooley Mesa Rd, Gypsum, CO USA 81637                        Electric Power                33.66         -          16.83


Holy Cross Energy                          500589301                          501 E Airport Rd., Aspen, CO USA 81611                          Electric Power              837.55          -         418.77


Honolulu Disposal Service                  6002219                            3179 N Nimitz Hwy, Honolulu, HI USA 96819                       Solid Waste                 756.21          -         378.11


Honolulu Disposal Service                  6002220                            2002 Kalakaua Ave, Honolulu, HI USA 96815                       Solid Waste                 761.01          -         380.50


Honolulu Disposal Service                  6002216001                         455 Kalewa St, Honolulu, HI USA 96819                           Solid Waste                 592.04          -         296.02


Horry Telephone Coorperative Inc           08859860                           3480 Highway 701 North, Conway, SC USA 29526                    Telecom                       24.03         -          12.02


Horry Telephone Coorperative Inc           10190270                           3480 Highway 701 North, Conway, SC USA 29526                    Telecom                     145.37          -          72.68


Houston Airport                            00000626-Dollar                    16930 JFK Boulevard, Houston, TX USA 77032                      Telecom                     529.69          -         264.85


Houston Airport                            00000626-South Area Office         16930 JFK Boulevard, Houston, TX USA 77032                      Telecom                       75.15         -          37.58


Houston Airport                            00000626-Thrifty                   16930 JFK Boulevard, Houston, TX USA 77032                      Telecom                     140.30          -          70.15


HRSD                                       2191118540                         4124 W Mercury Blvd, Hampton, VA USA 23666                      Waste Water                   39.01         -          19.51


Hydro Quebec                               2.99001E+11                        1727 rte de l'Aeroport, L'Ancienne-Lorette, QC Canada G2G 2P5   Electric Power              236.25     4,160.00           -


Hydro Quebec                               2.99073E+11                        5885 Decarie Blvd, Montreal, QC Canada H3W 3C9                  Electric Power              173.95     4,160.00           -


Hydro Quebec                               299 000 651 032                    555 Rue Arthur-Fecteau, Dorval, QC Canada H4Y 1J7               Electric Power             3,252.69    4,160.00           -


Hydro Quebec                               299 093 232 054                    2005 55th Ave, Dorval, QC Canada H9P 2Y6                        Electric Power             1,496.08    4,160.00           -


Hydro Quebec                               299 094 490 941                    900 Rue Jean Paul Laframboise, Dorval, QC Canada H9P1A3         Electric Power              203.74     4,160.00           -


Idaho Power (ID)                           2221967249                         2393 W Airport Way, Boise, ID USA 83705                         Electric Power              686.48          -         343.24


Idaho Power (ID)                           2202330060 (fka 2479040586)        444 Airport Loop, Twin Falls, ID USA 83301                      Electric Power                30.40         -          15.20


Illinois American Water                    1.02522E+15                        707 North Mattis, Champaign, IL USA 61821                       Water                       195.81          -          97.90


Illuminating Company (FirstEnergy of OH)   1.10023E+11                        19727 Maplewood Ave, Cleveland, OH USA 44135                    Electric Power              429.33          -         214.66


Illuminating Company (FirstEnergy of OH)   1.1012E+11                         23196 Miles Rd. Ste A, Bedford Heights, OH USA 44148            Electric Power              386.55          -         193.28


Illuminating Company (FirstEnergy of OH)   1.10143E+11                        9670 Mentor Ave, Mentor, OH USA 44060                           Electric Power                 9.42         -           4.71


Illuminating Company (FirstEnergy of OH)   110 022 526 773                    19025 Maplewood Ave, Cleveland, OH USA 44135                    Electric Power             1,681.80         -         840.90


Illuminating Company (FirstEnergy of OH)   110 032 606 821                    6820 Center St, Mentor, OH USA 44060                            Electric Power              129.34          -          64.67




                                                                                               Page 61 of 108
                                   Case 20-11218-MFW                               Doc 18                   Filed 05/24/20                  Page 207 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                Utility Provider                          Account Number                                        Address                             Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Illuminating Company (FirstEnergy of OH)    110 059 714 599                       5411 Brookpark Rd, Parma, OH USA 44129                    Electric Power              452.11          -       226.06


Illuminating Company (FirstEnergy of OH)    110 135 230 420                       2544 N Reynolds Rd, Toledo, OH USA 43615                  Electric Power              243.51          -       121.76


Imperial Irrigation District                50159104                              81-022 Hwy 111 Ste E, Indio, CA USA 92201                 Electric Power              216.89          -       108.45


Imperial Irrigation District                50457797                              39615 Washington St, Palm Desert, CA USA 92211            Electric Power              454.23          -       227.12


Indiana American Water                      1010210005993379 (fka XX-XXXXXXX-6)   1370 Veterans Parkway, Clarksville, IN USA 47129          Water                         34.25         -        17.13


Indiana American Water                      1010-220009306554                     1195 E Markland Ave, Kokomo, IN USA 46901                 Water                         35.51         -        17.76


Indianapolis Power & Light                  338522                                2621 S High School Rd, Indianapolis, IN USA 46241         Electric Power              544.48          -       272.24


Indianapolis Power & Light                  414565                                2621 S High School Rd, Indianapolis, IN USA 46241         Electric Power                10.70         -         5.35


Indianapolis Power & Light                  800708                                2694 S High School Rd, Indianapolis, IN USA 46241         Electric Power              298.90          -       149.45


Indianapolis Power & Light                  834562                                2621 S High School Rd, Indianapolis, IN USA 46241         Electric Power                18.94         -         9.47


Indianapolis Power & Light                  1162605 (Service ID 52702)            9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power              251.84          -       125.92


Indianapolis Power & Light                  1162605 (Service ID 52703)            9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power                60.13         -        30.07


Indianapolis Power & Light                  1162605 (Service ID 52704)            9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power              366.16          -       183.08


Indianapolis Power & Light                  1162605 (Service ID 52705)            9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power              844.82          -       422.41


Indianapolis Power & Light                  116260561945 (Service ID 61945)       9453 Havier Way, Inidianapolis, IN USA 46240              Electric Power              976.46          -       488.23


Indianapolis Power & Light                  1619214 (Service ID 220162)           1321 N Shadeland Ave, Indianapolis, IN USA 46219          Electric Power              180.58          -        90.29


Indianapolis Power & Light                  1619214 (Service ID 671850)           8231 N Access Rd, Indianapolis, IN USA 46241              Electric Power             3,324.49         -     1,662.25


Indianapolis Power & Light                  1619214 (Service ID 706371)           1321 N Shadeland Ave, Indianapolis, IN USA 46219          Electric Power              367.42          -       183.71


Indianapolis Power & Light                  1619214(Service ID 706471)            1321 N Shadeland Ave, Indianapolis, IN USA 46219          Electric Power                18.24         -         9.12


Industrial Communications                   93225                                 40 Lone Street, Marshfield, MA USA 02050                  Telecom                     260.28          -       130.14


Industrial Communications                   30125                                 40 Lone Street, Marshfield, MA USA 02050                  Telecom                     397.38          -       198.69


Industrial Communications                   C11201                                40 Lone Street, Marshfield, MA USA 02050                  Telecom                     434.14          -       217.07


Intermountain Gas Company (ID)              26735393824                           3557 W Wright St, Boise, ID USA 83705                     Natural Gas                   39.91         -        19.95


Intermountain Gas Company (ID)              45346664597                           3557 W Wright St, Boise, ID USA 83705                     Natural Gas                 338.56          -       169.28


Intermountain Rural Elect Assn              95513981                              17886 Cottonwood Dr., Parker, CO USA 80134                Electric Power              120.94          -        60.47


Iowa American Water                         XX-XXXXXXX-4 (fka 1011210000681206)   4726 N Brady St, Davenport, IA USA 52806                  Water                         58.33         -        29.16


Irvine Ranch Water District                 5599110000                            3500 Irvine Ave, Newport Beach, CA USA 92660              Water                          9.40         -         4.70


Irvine Ranch Water District                 6599110000                            3500 Irvine Ave, Newport Beach, CA USA 92660              Water                         56.79         -        28.40


Irvine Ranch Water District                 7599110000                            3500 Irvine Ave, Newport Beach, CA USA 92660              Water                         24.17         -        12.09


Irving Energy Distribution Marketing (NB)   162512002                             4180 Loch Lomond Rd, Saint John, NB Canada E2N 1L7        Propane                     112.03          -        56.01


Jackson EMC                                 421769                                45 Satellite Blvd NW, Suwanee, GA USA 30024               Electric Power              269.93          -       134.96


Jacksonville Electric Authority             61905334                              10575 - 10585 Atlantic Blvd, Jacksonville, FL USA 32225   Water                       137.00          -        68.50


Jacksonville Electric Authority             2695824200                            1165 Cassat Ave, Jacksonville, FL USA 32205               Electric Power              308.17          -       154.09


Jacksonville Electric Authority             2814344200                            11451 Philips Hwy, Jacksonville, FL USA 32256             Electric Power             1,249.37         -       624.69


Jacksonville Electric Authority             5439814200                            2024 Rental Car Ln, Jacksonville, FL USA 32229            Waste Water                 276.76          -       138.38


Jacksonville Electric Authority             6439814200                            2024 Rental Car Ln, Jacksonville, FL USA 32229            Water                         32.73         -        16.36




                                                                                                    Page 62 of 108
                                    Case 20-11218-MFW                          Doc 18                   Filed 05/24/20                    Page 208 of 253


                                                                                                                                                                 Avg. Monthly   Deposit   Adequate
               Utility Provider                              Account Number                                 Address                               Utility Type
                                                                                                                                                                    Spend       Amount    Assurance


Jacksonville Electric Authority                7439814200                     2027 Rental Car Ln, Jacksonville, FL USA 32218              Electric Power             3,532.82         -     1,766.41


Jacksonville Electric Authority                8439814200                     2027 Rental Car Ln, Jacksonville, FL USA 32218              Waste Water                2,400.82         -     1,200.41


Jacksonville Electric Authority                9439814200                     2027 Rental Car Ln, Jacksonville, FL USA 32218              Water                       104.95          -        52.48


Jacksonville Electric Authority                2695824200 (22493545)          11035 Philips Hwy, Jacksonville, FL USA 32256               Electric Power              119.63          -        59.81


Jacksonville Electric Authority                2695824200 (16815291)          11035 Philips Hwy, Jacksonville, FL USA 32256               Electric Power                27.66         -        13.83


Jacksonville Electric Authority                2695824200 (26881071           1107 Cassat Avenue, Jacksonville, FL USA 32205              Electric Power                80.79         -        40.40


Jacksonville Electric Authority                2695824200_65147290            1107 Cassat Avenue, Jacksonville, FL USA 32205              Water                          6.34         -         3.17


Jacksonville Electric Authority                2695824200_82650874            11035 Philips Highway Suite 2, Jacksonville, FL USA 32256   Waste Water                   31.29         -        15.65


Jacksonville Electric Authority                4439814200_22949382            2024 Rental Car Ln, Jacksonville, FL USA 32229              Electric Power              634.99          -       317.50


Jacksonville Electric Authority                4439814200_22955069            2024 Rental Car Ln, Jacksonville, FL USA 32229              Electric Power              127.78          -        63.89


Jacksonville Electric Authority                5680375769 (FKA 05241356)      10575 - 10585 Atlantic Blvd, Jacksonville, FL USA 32225     Electric Power             1,293.82         -       646.91


Jefferson County Alabama                       210010180744 (fka 275006-1)    2508 5th Ave S, Birmingham, AL USA 35233                    Waste Water                 253.23          -       126.61


Jefferson County Alabama                       257536-1                       5540 Airline Dr, Birmingham, AL USA 35212                   Waste Water                6,692.96         -     3,346.48


Jefferson Parish Dept. of Water (LA)           92550091419                    100 Rental Blvd, Kenner, LA USA 70062                       Solid Waste                 144.11          -        72.06


Jefferson Parish Dept. of Water (LA)           008579 (1370893)               4531 Veterans Memorial Blvd, Metaire, LA USA 70006          Solid Waste                   38.23         -        19.11


Jefferson Parish Dept. of Water (LA)           009254 (1466337)               900 Airline Hwy, Kenner, LA USA 70062                       Solid Waste                1,367.57         -       683.79


Jefferson Parish Dept. of Water (LA)           146633 1466337                 212 E Airline Hwy, Kenner, LA USA 70062                     Solid Waste                   78.63         -        39.32

Jersey Central Power & Light (FirstEnergy of
                                               100 034 119 071                1772 Hwy 9, Toms River, NJ USA 8755                         Electric Power              415.76          -       207.88
NJ)

Jersey Central Power & Light (FirstEnergy of
                                               100 060 878 376                923 Route 35, Middletown, NJ USA 7748                       Electric Power              255.56          -       127.78
NJ)

Jersey Central Power & Light (FirstEnergy of
                                               100 086 054 960                1386 Route 22, Lebanon, NJ USA 8833                         Electric Power              148.94          -        74.47
NJ)

JKA Enterprises LLC                            HERTZ JKA                      2030 Stonebridge Road, West Bend, WI USA 53095              Telecom                     378.57          -       189.28


Johnson County Wastewater                      21012971                       8130 Metcalf Ave, Overland Park, KS USA 66204               Waste Water                   20.92         -        10.46


Johnson County Wastewater                      21058519                       6001 Niemann Rd, Shawnee, KS USA 66203                      Waste Water                   23.15         -        11.57


Kansas Gas Service                             510150973 1642181 09           550 N Webb Rd, Wichita, KS USA 67206                        Natural Gas                   33.91         -        16.96


Kansas Gas Service                             510150973 1691299 09           535 W Douglas Ave Ste 100, Wichita, KS USA 67213            Natural Gas                 140.22          -        70.11


Kansas Gas Service                             510631067 1086788 00           6001 Niemann Rd, Shawnee, KS USA 66203                      Natural Gas                   91.84         -        45.92


Kansas Gas Service                             510631067 1108466 27           8130 Metcalf Ave, Overland Park, KS USA 66204               Natural Gas                   83.45         -        41.72


Kansas Gas Service                             510631067 1633186 45           7271 W 105th, Overland Park, KS USA 66210                   Natural Gas                   87.30         -        43.65


Kaua'i Island Utility Cooperative              11859002                       2990 Aukele St Warehouse, Lihue, HI USA 96720               Electric Power              850.32          -       425.16


Kaua'i Island Utility Cooperative              13639001                       3250 Hoolimalima Pl, Lihue, HI USA 96766                    Electric Power             9,766.59         -     4,883.30


Kaua'i Island Utility Cooperative              13670003                       3156 Oihana St, Hilo, HI USA 96720                          Electric Power                38.59         -        19.29


Kaua'i Island Utility Cooperative              13670004                       3156 Oihana St, Hilo, HI USA 96720                          Electric Power              111.00          -        55.50


Kaua'i Island Utility Cooperative              440034031-001                  3250 Hoolimalima Pl, Lihue, HI USA 96766                    Electric Power             5,370.02         -     2,685.01


KC Water Services                              1.75708E+13                    651 N London Dr, Kansas City, MO USA 64153                  Waste Water                4,299.72         -     2,149.86


KCMO Water Services Inc.                       1.79888E+13                    516A Madrid Ave, Kansas City, MO USA 64153                  Waste Water                 246.24          -       123.12


KCMO Water Services Inc.                       1.79888E+13                    4800 E 63rd St, Kansas City, MO USA 64130                   Waste Water                5,264.18         -     2,632.09




                                                                                                Page 63 of 108
                                   Case 20-11218-MFW                              Doc 18                  Filed 05/24/20                        Page 209 of 253


                                                                                                                                                                       Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                          Address                                   Utility Type
                                                                                                                                                                          Spend       Amount    Assurance


KCMO Water Services Inc.               1.79888E+13                               516A Madrid Ave, Kansas City, MO USA 64153                     Waste Water                 119.41          -        59.70

KCP&L Greater Missouri Operations
                                       2288641531                                651 N London Dr, Kansas City, MO USA 64153                     Electric Power             1,605.72         -       802.86
Company (formerly Aquila Inc. of MO)

KCP&L Greater Missouri Operations
                                       4479958143                                1175 W Kansas St, Liberty, MO USA 64068                        Electric Power              326.23          -       163.11
Company (formerly Aquila Inc. of MO)

KCP&L Greater Missouri Operations
                                       7140185745                                905 SE Landsford Rd, Lees Summit, MO USA 64086                 Electric Power              198.29          -        99.15
Company (formerly Aquila Inc. of MO)

KCP&L Greater Missouri Operations
                                       4086 2217 77                              2 N Nassau Circle, Kansas City, MO USA 64153                   Electric Power             1,377.24         -       688.62
Company (formerly Aquila Inc. of MO)

KCP&L Greater Missouri Operations
                                       6913 1763 79                              568 N Madrid Ave, Kansas City, MO USA 64153                    Electric Power             6,502.03         -     3,251.02
Company (formerly Aquila Inc. of MO)

Kenergy Corporation                    8-150-15-311-01-0                         5051A Frederica St, Owensboro, KY USA 42301                    Electric Power              329.23          -       164.62


Kenton Co Airport Board                HERTZ005                                  3286 Loomis Rd, Hebron, KY USA 41048                           Waste Water                 438.21          -       219.11


Kenton Co Airport Board                HERTZ005 Ground and Facility              3286 Loomis Rd, Hebron, KY USA 41048                           Electric Power             3,216.19         -     1,608.09


Kentucky American Water                1.01222E+15                               4000 Terminal Dr Ste 105, Lexington, KY USA 40510              Water                       544.23          -       272.12


Kentucky American Water                1012-220010654802                         3801 Nicholasville Rd, Lexington, KY USA 40503                 Water                         62.16         -        31.08


Kentucky American Water                1012-220011621119                         106 Magnolia Dr, Georgetown, KY USA 40324                      Water                         44.80         -        22.40


Kentucky Utilities                     3.00025E+11                               2004 Merchant Dr, Richmond, KY USA 40475                       Electric Power              129.23          -        64.61


Kentucky Utilities                     3.00025E+11                               2004 Merchant Dr, Richmond, KY USA 40475                       Electric Power              259.09          -       129.55


Kentucky Utilities                     3.50003E+11                               1050 Air Freight Dr, Lexington, KY USA 40510                   Electric Power             1,882.67         -       941.33


Kentucky Utilities                     3000-1575-0627                            3801 Nicholasville Rd, Lexington, KY USA 40503                 Electric Power                26.50         -        13.25


Kentucky Utilities                     3000-3313-3616                            106 Magnolia Dr, Georgetown, KY USA 40324                      Electric Power              153.90          -        76.95


Keys Energy Services                   548855301                                 3495 S Roosevelt Blvd, Key West, FL USA 33040                  Electric Power              282.14          -       141.07


King County Water District No. 49      18441                                     14500 1st Ave S, Burien, WA USA 98168                          Electric Power                88.26         -        44.13


Kissimmee Utility Authority            2.20717E+15                               715 E Vine St, Kissimmee, FL USA 34744                         Electric Power              539.59          -       269.79

                                                                                 7471 W Irlo Bronson Memorial Hwy (US Hwy 192), Kissimmee, FL
Kissimmee Utility Authority            000515260-000485710 (FKA 515260-485710)                                                                  Waste Water                1,072.67         -       536.33
                                                                                 USA 34747

Knoxville Utilities Board (TVA)        2595280625                                201 North Seven Oaks Dr, Knoxville, TN USA 37922               Electric Power              324.69          -       162.35


Knoxville Utilities Board (TVA)        8764580336                                6285 Clinton Hwy, Knoxville, TN USA 37912                      Electric Power              775.30          -       387.65


Lafayette Utilities System (LUS)       1075031000                                1108 Surrey St, Lafayette, LA USA 70501                        Electric Power              485.04          -       242.52


Lafayette Utilities System (LUS)       3893865875                                1700 W Pinhook Rd, Lafayette, LA USA 70508                     Electric Power              332.76          -       166.38


Lakeland Electric                      3247270                                   117 E Memorial Blvd, Lakeland, FL USA 33815                    Electric Power              397.85          -       198.92


Lakewood Water Utility                 2555011510                                11510 W Colfax Ave, Lakewood, CO USA 80215                     Waste Water                    7.35         -         3.67


Landlord (AB)                          CHER004                                   PO Box 9860, Edmonton, AB Canada T5J 2T2                       Water                      1,392.51         -       696.25


Landlord (AL)                          10425139 (Landlord)                       1694 Montgomery Hwy Ste 180, Hoover, AL USA 35216              Waste Water                 253.03          -       126.52


Landlord (AL)                          HTZ (Landlord)                            5406 Hwy 280 E Ste D105, Birmingham, AL USA 35242              Waste Water                 426.65          -       213.32


Landlord (AZ)                          HERTZ058505                               5905 E Speedway Blv, Tucson, AZ USA 85712                      Water                         13.26         -         6.63


Landlord (BC)                          11571                                     120-4911 Grant McConachie Way, Richmond, BC Canada V7B 1L8     Electric Power                54.50         -        27.25


Landlord (BC)                          11796                                     120-4911 Grant McConachie Way, Richmond, BC Canada V7B 1L8     Electric Power              923.58          -       461.79


Landlord (BC)                          Hertz_103400-8115 Prince George_Landlord 4272 Hanger Rd, Prince George, BC Canada V2N 4M6                Waste Water                   37.78         -        18.89


Landlord (BC)                          HERTZRW (Landlord)                        1640 Electra Blvd, Sidney, BC Canada V8L 5V4                   Solid Waste                   69.36         -        34.68


Landlord (CA)                          08020517_Landlord                         5074 E Anderson Ave, Fresno, CA USA 93727                      Electric Power                84.27         -        42.13




                                                                                                  Page 64 of 108
                                   Case 20-11218-MFW                           Doc 18                  Filed 05/24/20              Page 210 of 253


                                                                                                                                                          Avg. Monthly   Deposit   Adequate
                Utility Provider                    Account Number                                          Address                        Utility Type
                                                                                                                                                             Spend       Amount    Assurance


Landlord (CA)                          08020522_Landlord                      5074 E Anderson Ave, Fresno, CA USA 93727            Electric Power                98.76         -        49.38


Landlord (CA)                          08021004_Landlord                      5074 E Anderson Ave, Fresno, CA USA 93727            Electric Power              225.38          -       112.69


Landlord (CA)                          1003_Landlord                          3911 Alemany Blvd, San Francisco, CA USA 94132       Water                       119.35          -        59.67


Landlord (CA)                          52628_Landlord(fka 2601_Landlord)      1050 Langley St, Oakland, CA USA 94621               Electric Power             2,909.89         -     1,454.94


Landlord (CA)                          591811-105500 (Landlord)               2995 E McKinley Ave, Fresno, CA USA 93703            Waste Water                   49.49         -        24.74


Landlord (CA)                          6202 (Landlord)                        7600 Earhart Rd, Oakland, CA USA 94621               Electric Power              668.34          -       334.17


Landlord (CA)                          8020517_Landlord                       5175 E Clinton Way, Fresno, CA USA 93727             Electric Power              231.80          -       115.90


Landlord (CA)                          BONAFA95020                            7560 Railroad St, Gilroy, CA USA 95020               Electric Power              466.67          -       233.33


Landlord (CA)                          DRILL95678                             701 Riverside Ave, Roseville, CA USA 95678           Electric Power              238.16          -       119.08


Landlord (CA)                          HERTZ (Landlord)_5175 E Clinton Way    5175 E Clinton Way, Fresno, CA USA 93727             Electric Power                28.94         -        14.47


Landlord (CA)                          HERTZ_5074 E Anderson Ave (Landlord)   5074 E Andersen Ave, Fresno, CA USA 93727            Electric Power              250.90          -       125.45


Landlord (CA)                          HERTZ110511_EP (Landlord)              4100 E Donald Douglas Dr, Long Beach, CA USA 90808   Electric Power              238.10          -       119.05


Landlord (CA)                          HERTZ110511_Water (Landlord)           4100 E Donald Douglas Dr, Long Beach, CA USA 90808   Electric Power             1,501.17         -       750.59


Landlord (CA)                          HERTZ719315 (Landlord)                 555 E Ocean Blvd, Long Beach, CA USA 90802           Electric Power                67.66         -        33.83


Landlord (CA)                          HERTZ721702 (Landlord)                 500 Beach St, San Francisco, CA USA 94133            Solid Waste                 327.34          -       163.67


Landlord (CA)                          L08-0153 (Landlord)                    780 McDonnell Rd, San Francisco, CA USA 94128        Waste Water               26,421.73         -    13,210.86


Landlord (CA)                          L08-0153 (Landlord)_EP                 780 McDonnell Rd, San Francisco, CA USA 94128        Electric Power            33,871.97         -    16,935.98


Landlord (CA)                          L08-0153 (Landlord)_NG                 780 McDonnell Rd, San Francisco, CA USA 94128        Natural Gas                 411.89          -       205.94


Landlord (CA)                          L080156_Landlord                       780 McDonnell Rd, San Francisco, CA USA 94128        Electric Power            15,053.61         -     7,526.81


Landlord (CA)                          MILLS92801 (Landlord)                  1600 W Lincoln Ave, Anaheim, CA USA 92801            Electric Power             3,484.25         -     1,742.12


Landlord (CA)                          OAK532273_Landlord                     1050 Langley St, Oakland, CA USA 94621               Electric Power                18.91         -         9.46


Landlord (CA)                          RENEW93612_ Landlord                   1927 Railroad Ave, Clovis, CA USA 93612              Solid Waste                 164.56          -        82.28


Landlord (CA)                          SOAPY91951 ( Landlord)                 6609 Mira Mesa Blvd, San Diego, CA USA 92121         Electric Power              156.45          -        78.22


Landlord (CO)                          DIKEO80202_Landlord                    2017 Welton St, Denver, CO USA 80205                 Waste Water                   33.38         -        16.69


Landlord (CO)                          HERTZ782001 (Landlord)                 4637 W 29th St Unit B, Greeley, CO USA 80634         Natural Gas                   12.38         -         6.19


Landlord (CT)                          DTAG600094_Landlord                    580 Spring St, Windsor Locks, CT USA 6096            Waste Water                1,307.47         -       653.73


Landlord (CT)                          HERTZ1226 (Landlord)                   2 Schoephoester Rd, Windsor Locks, CT USA 6096       Waste Water                 970.61          -       485.30


Landlord (CT)                          HERTZ790712 (Landlord)                 470 Bridgeport Ave, Milford, CT USA 6460             Water                         14.67         -         7.34


Landlord (DC)                          16977                                  3 Warehouse Rd, Washington, DC USA 20001             Electric Power             5,602.15         -     2,801.07


Landlord (DC)                          K013 (Landlord)                        50 Massachusetts Ave, Washington, DC USA 20002       Electric Power                38.27         -        19.13


Landlord (DE)                          NSTRWI-005308 (Landlord)               100 French St, Wilmington, DE USA 19801              Electric Power                67.90         -        33.95


Landlord (FL)                          120165                                 9137 Alternate A1A, North Palm Beach, FL USA 33403   Water                       342.76          -       171.38


Landlord (FL)                          000000281_Landlord                     8501 Williams Rd, Estero, FL USA 34135               Electric Power              163.45          -        81.72


Landlord (FL)                          002331 (Landlord)                      2027 Rental Car Ln, Jacksonville, FL USA 32218       Electric Power              471.48          -       235.74


Landlord (FL)                          002332_Landlord                        2024 Rental Car Ln, Jacksonville, FL USA 32229       Electric Power              148.04          -        74.02


Landlord (FL)                          005371 (Landlord)                      2430 Airport Blvd, Pensacola, FL USA 32504           Water                       856.75          -       428.38




                                                                                               Page 65 of 108
                                   Case 20-11218-MFW                    Doc 18                  Filed 05/24/20               Page 211 of 253


                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                 Address                         Utility Type
                                                                                                                                                       Spend       Amount    Assurance


Landlord (FL)                          DRVSP06110                      8501 Williams Rd, Estero, FL USA 34135                Water                         10.94         -         5.47


Landlord (FL)                          L07-0305-AP (Landlord)          1701 N Hwy 85, Eglin, FL USA 32542                    Electric Power              692.94          -       346.47


Landlord (FL)                          L110384AP_Landlord              1701 State Rd 85N Ste 1, Elgin AFB, FL USA 32542      Electric Power              586.44          -       293.22


Landlord (FL)                          L16-0436-AP_Landlord            1701 N Hwy 85, Eglin, FL USA 32542                    Electric Power              105.93          -        52.97


Landlord (FL)                          T0000314_Landlord               8501 Williams Rd, Estero, FL USA 34135                Electric Power                 8.40         -         4.20


Landlord (FL)                          THEHERTZCOMPANY                 8001 Hertz Dr, Estero, FL USA 33928                   Electric Power              114.02          -        57.01


Landlord (FL)                          WELCOMECENTERBLDG_Landlord      Red Cleveland Blvd 100, Sanford, FL USA 32773         Electric Power             1,871.92         -       935.96


Landlord (FL)                          WELCOMECENTERSITE_Landlord      Red Cleveland Blvd 100, Sanford, FL USA 32773         Electric Power             2,462.47         -     1,231.23


Landlord (GA)                          41528_Landlord                  45 Satellite Blvd NW, Suwanee, GA USA 30024           Water                       111.76          -        55.88


Landlord (HI)                          002520_Landlord                 3179 N Nimitz Hwy, Honolulu, HI USA 96819             Waste Water                 450.62          -       225.31


Landlord (HI)                          002523_Landlord                 3179 N Nimitz Hwy, Honolulu, HI USA 96819             Water                      1,002.25         -       501.13


Landlord (HI)                          003913 (Landlord)               351 Rodgers Blvd, Honolulu, HI USA 96819              Waste Water                 136.83          -        68.41


Landlord (HI)                          003971 (Landlord)               3250 Hoolimalima Pl, Lihue, HI USA 96766              Water                       233.36          -       116.68


Landlord (HI)                          273 (fka 272(Landlord))         2424 Kalakua Ave, Honolulu, HI USA 96815              Electric Power              880.01          -       440.00


Landlord (HI)                          B1_Kailua-Kona_Landlord         75-5660 Palaui Rd, Kailua-Kona, HI USA 96740          Electric Power                78.29         -        39.15


Landlord (HI)                          DTG_Landlord                    3149 N Nimitz Hwy, Honolulu, HI USA 96819             Water                      1,736.04         -       868.02


Landlord (HI)                          HER001(Landlord)                2552 Kalakaua Ave, Honolulu, HI USA 96815             Electric Power              707.63          -       353.81


Landlord (HI)                          HERTZDB (Landlord)              75-5660 Palaui Rd, Kailua-Kona, HI USA 96740          Water                         25.74         -        12.87


Landlord (IA)                          CR101 (Landlord)                2790 Livingston Ln, Waterloo, IA USA 50703            Electric Power              113.32          -        56.66


Landlord (IL)                          39346745800                     685 W Golf Rd, Hoffman Estates, IL USA 60169          Water                         31.58         -        15.79


Landlord (KS)                          MCA 37-1982 (Landlord)          1601 Airport Rd, Wichita, KS USA 67209                Electric Power              949.65          -       474.83


Landlord (KS)                          MCA102013_Landlord              2292 S Airport Rd, Wichita, KS USA 67209              Electric Power                75.19         -        37.59


Landlord (KS)                          MCA122013_Landlord              1601 Airport Rd, Wichita, KS USA 67209                Electric Power              304.41          -       152.21


Landlord (KY)                          119                             600 Terminal Dr, Louisville, KY USA 40209             Electric Power             1,001.62         -       500.81


Landlord (KY)                          705_Landlord                    3700 Crittendon Dr, Louisville, KY USA 40209          Electric Power              458.86          -       229.43


Landlord (KY)                          DTGOP007_Landlord               3114 Loomis Rd, Erlanger, KY USA 41018                Waste Water                2,212.20         -     1,106.10


Landlord (KY)                          HERTZCORP1 (Site 047705)        4000 Terminal Dr Ste 105, Lexington, KY USA 40510     Natural Gas                 271.95          -       135.97


Landlord (MA)                          9049                            242 Mystic Ave, Medford, MA USA 2155                  Number 2 Fuel Oil           104.58          -        52.29


Landlord (MA)                          011549_Landlord                 911 Main St, Woburn, MA USA 1801                      Waste Water                 282.54          -       141.27


Landlord (MA)                          1-06-CU (Landlord)              24 Eliot St, Cambridge, MA USA 2138                   Waste Water                    8.11         -         4.05


Landlord (MA)                          108242022230_Landlord           Boston Logan International Air, Boston, MA USA 2128   Electric Power              854.12          -       427.06


Landlord (MA)                          22932024130_Landlord            60 Lee Burbank Hwy, Revere, MA USA 2151               Electric Power              341.25          -       170.62


Landlord (MA)                          22932024270_Landlord            60 Lee Burbank Hwy, Revere, MA USA 2151               Electric Power              106.12          -        53.06


Landlord (MA)                          22932024970_Landlord            60 Lee Burbank Hwy, Revere, MA USA 2151               Electric Power             4,846.18         -     2,423.09


Landlord (MA)                          22932613010 (Landlord)          60 Lee Burbank Hwy, Revere, MA USA 2151               Waste Water                1,730.49         -       865.24


Landlord (MA)                          23642024120_Landlord            Boston Logan International Air, Boston, MA USA 2128   Electric Power              839.54          -       419.77




                                                                                        Page 66 of 108
                                   Case 20-11218-MFW                        Doc 18                   Filed 05/24/20                           Page 212 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                    Account Number                                       Address                                      Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


Landlord (MA)                          23642024290_Landlord                Boston Logan International Air, Boston, MA USA 2128                Electric Power              103.12          -        51.56


Landlord (MA)                          35762023720 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Electric Power            10,382.87         -     5,191.43


Landlord (MA)                          35762024120 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Electric Power             2,993.44         -     1,496.72


Landlord (MA)                          35762024320 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Electric Power              453.68          -       226.84


Landlord (MA)                          35762024360 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Natural Gas                   94.95         -        47.47


Landlord (MA)                          35762612970 (Landlord)              207 Porter St, Boston, MA USA 2128                                 Waste Water                4,571.42         -     2,285.71


Landlord (MA)                          35762612980 (Landlord) _Water       207 Porter St, Boston, MA USA 2128                                 Water                         13.77         -         6.88


Landlord (MA)                          35762612980 (Landlord)_Wastewater   207 Porter St, Boston, MA USA 2128                                 Waste Water                   13.99         -         6.99


Landlord (MA)                          MARTH02568                          72 AIRPORT RD, VINEYARD HAVEN, MA USA 2568                         Water                       239.44          -       119.72


Landlord (MA)                          TWINC01462                          89 Whalon St, Fitchburg, MA USA 1420                               Waste Water                 220.59          -       110.30


Landlord (MD)                          LEONK20832 (Landlord)               8000 Georgia Ave, Silver Springs, MD USA 20910                     Electric Power              138.03          -        69.01


Landlord (MI)                          77478241_ Landlord                  Detroit Metro Aurport, Detroit, MI USA 48242                       Electric Power              560.44          -       280.22


Landlord (MI)                          78867935 (300007)                   289B Lucas Dr, Detroit, MI USA 48242                               Electric Power            12,740.54         -     6,370.27


Landlord (MI)                          84212583_Landlord                   Detroit Metro Aurport, Detroit, MI USA 48242                       Electric Power             1,724.92         -       862.46


Landlord (MI)                          HERTZ694101 (Landlord)              727 Fly Don't Drive, Traverse City, MI USA 49686                   Electric Power              466.82          -       233.41


Landlord (MN)                          17005 (Landlord)                    4300 Glumack Dr, St Paul, MN USA 55111                             Waste Water                7,858.40         -     3,929.20


Landlord (MN)                          HERTZ538636 (Landlord)              5335 Hwy 52 North, Rochester, MN USA 55901                         Electric Power              317.86          -       158.93


Landlord (MN)                          HERTZ702715 (Landlord)              7600 Helgerson Dr SW, Rochester, MN USA 55902                      Electric Power              183.46          -        91.73


Landlord (MO)                          102 (Landlord)                      10278 Natural Bridge Rd, St Louis, MO USA 63134                    Electric Power                23.50         -        11.75


Landlord (NC)                          6035.002 (Landlord)                 1703 Hall Drive, Richlands, NC USA 28574                           Water                       184.30          -        92.15


Landlord (NC)                          HERTZ186611 (Landlord)              1740 Airport Blvd, Wilmington, NC USA 28405                        Electric Power              335.70          -       167.85


Landlord (NH)                          01-10-2 (Landlord)                  2800 Lafayette Rd, Portsmouth, NH USA 3801                         Electric Power              161.34          -        80.67


Landlord (NJ)                          15023064 (Landlord)                 460 Headquarters Plaza, Morristown, NJ USA 7960                    Water                       864.58          -       432.29

                                                                           Atlantic City International Airport, Egg Harbor Township, NJ USA
Landlord (NJ)                          ACIAHERTZ (Landlord)                                                                                   Electric Power              257.44          -       128.72
                                                                           8234

Landlord (NJ)                          HERTZ000078_Landlord                225 Brae Blvd, Park Ridge, NJ USA 7656                             Solid Waste                    8.48         -         4.24


Landlord (NJ)                          HERTZO25180 (Landlord)              2006 US Hwy 1 North, North Brunswick, NJ USA 8902                  Electric Power              370.34          -       185.17

                                       Landlord_Newmark Grubb Knight
Landlord (NJ)                                                              460 Headquarters Plaza, Morristown, NJ USA 7960                    Electric Power              123.86          -        61.93
                                       Frank_0004_EP

                                       MOOSE08701_Landlord (fka 591212
Landlord (NJ)                                                              1093 Ocean Ave, Lakewood, NJ USA 8701                              Electric Power              158.76          -        79.38
                                       (Landlord)

Landlord (NJ)                          ONEZE07201 (Landlord)               104 Foundry St, Newark City, NJ USA 7105                           Electric Power              614.03          -       307.02


Landlord (NV)                          FA0013632 (Landlord)                4775 Swenson St, Las Vegas, NV USA 89119                           Solid Waste                   18.92         -         9.46


Landlord (NV)                          FA0018479_Landlord                  4775 Swenson St, Las Vegas, NV USA 89119                           Solid Waste                   12.61         -         6.31


Landlord (NY)                          023201 (Landlord)_EP/NG             4200 Genesee St, Buffalo, NY USA 14255                             Electric Power              113.25          -        56.63


Landlord (NY)                          066-HE02 (Landlord)                 310 E. 48th St, Manhattan, NY USA 10017                            Electric Power             2,997.20         -     1,498.60


Landlord (NY)                          100317(Landlord)                    22 LaGuardia Airport, Queens (Flushing), NY USA 11371              Electric Power             4,034.95         -     2,017.48


Landlord (NY)                          100317_AG583UJ (Landlord)           22 LaGuardia Airport, Queens (Flushing), NY USA 11371              Water                      1,943.75         -       971.88


Landlord (NY)                          100317_AYB512UJ (Landlord)          22 LaGuardia Airport, Queens (Flushing), NY USA 11371              Electric Power             1,685.25         -       842.63




                                                                                             Page 67 of 108
                                   Case 20-11218-MFW                    Doc 18                  Filed 05/24/20                      Page 213 of 253


                                                                                                                                                           Avg. Monthly   Deposit   Adequate
                Utility Provider                    Account Number                                   Address                                Utility Type
                                                                                                                                                              Spend       Amount    Assurance


Landlord (NY)                          100317AYB512E7(Landlord)        300 J F Kennedy Airport, Queens, NY USA 11430                Electric Power             7,352.01         -     3,676.00


Landlord (NY)                          101408AYB516E7_Landlord         90-05 25th Ave, Queens, NY USA 11369                         Electric Power             1,147.03         -       573.52


Landlord (NY)                          101408AYB516E7_LandlordWater    90-05 25th Ave, Queens, NY USA 11369                         Electric Power             1,983.15         -       991.57


Landlord (NY)                          101408AYB516UJ_Landlord         340 Jfk Airport, Queens, NY USA 11443                        Water                      1,697.81         -       848.90


Landlord (NY)                          2007288 (Landlord)              22 County Route 78, Middletown, NY USA 10940                 Solid Waste                   12.33         -         6.17


Landlord (NY)                          29642_2319 (Landlord)           310 E. 48th St, Manhattan, NY USA 10017                      Water                         44.44         -        22.22


Landlord (NY)                          HER1013 (Landlord)              276 Sing Sing Rd Ste 8, Horseheads, NY USA 14845             Electric Power              228.01          -       114.00


Landlord (NY)                          HERTZ02301(Landlord)            390 E Jericho Tpke, Smithtown, NY USA 11787                  Electric Power             1,030.84         -       515.42


Landlord (NY)                          HERTZ027730(Landlord)           188 Medford Ave, Patchogue, NY USA 11772                     Electric Power              622.22          -       311.11


Landlord (NY)                          HERTZ191211 (Landlord)          New King St, White Plains, NY USA 10604                      Electric Power                99.03         -        49.51


Landlord (NY)                          HERTZ284800(Landlord)           2111 Empire Blvd, Suite 4, Webster, NY USA 14580             Electric Power              198.45          -        99.23


Landlord (NY)                          HERTZ773914 (Landlord)          1216 Burnet Ave, Syracuse, NY USA 13203                      Water                         34.55         -        17.28


Landlord (NY)                          HERTZC_Landlord                 1025 1st St, New Windsor, NY USA 12553                       Electric Power              223.50          -       111.75


Landlord (NY)                          HERTZC_Water (Landlord)         1025 1st St, New Windsor, NY USA 12553                       Waste Water                   30.26         -        15.13


Landlord (NY)                          HERTZU (Landlord)               New King St, White Plains, NY USA 10604                      Water                       811.88          -       405.94


Landlord (NY)                          P1332068(Landlord)              59 Maple St, Southampton, NY USA 11968                       Electric Power                68.53         -        34.27


Landlord (OH)                          40419_Landlord (NG/W)           4600 International Gateway, Columbus, OH USA 43219           Natural Gas                 123.00          -        61.50


Landlord (OH)                          40497_Landlord (EP)             4600 International Gateway, Columbus, OH USA 43219           Electric Power             1,126.42         -       563.21


Landlord (OH)                          40497_Landlord (NG/W/WW/SW)     4600 International Gateway, Columbus, OH USA 43219           Electric Power             1,341.66         -       670.83


Landlord (OH)                          40497_Landlord (Water- NG)      4600 International Gateway, Columbus, OH USA 43219           Electric Power              474.58          -       237.29


Landlord (OH)                          HERTZ_BowlingGreen_EP           1011 S Main St, Bowling Green, OH USA 43402                  Electric Power              281.33          -       140.67

                                       THEHERTZCORPORATION_Site
Landlord (OH)                                                          11943 Montgomery Rd, Cincinnati, OH USA 45249                Water                         32.83         -        16.42
                                       047980_11943Montgomery

Landlord (OK)                          HERTZ164005 (Landlord)          7727 E Young Pl, Tulsa, OK USA 74115                         Electric Power             2,343.58         -     1,171.79


Landlord (ON)                          003719 (Landlord)               519 York St, London, ON Canada N6B 1R4                       Electric Power              260.88          -       130.44


Landlord (ON)                          1245DANFORTHAVENUE (Landlord)   1245 Danforth Ave, Toronto, ON Canada M4J 1M8                Waste Water                   95.00         -        47.50


Landlord (PA)                          0045-110003 (Landlord)          1528 Paoli Pike, West Chester, PA USA 19380                  Water                         33.25         -        16.62


Landlord (PA)                          113030 (fka 83352)              Pittsburgh International Airport, Pittsburgh, PA USA 15264   Electric Power             1,625.60         -       812.80


Landlord (PA)                          113030_PJ096 (fka 832)          Pittsburgh International Airport, Pittsburgh, PA USA 15264   Electric Power             1,007.58         -       503.79


Landlord (PA)                          113030_PW034 (fka 832)          Pittsburgh International Airport, Pittsburgh, PA USA 15264   Waste Water                 291.63          -       145.81


Landlord (PA)                          51537_(Landlord)                473 Airport Rd, Butler, PA USA 16002                         Electric Power             5,467.14         -     2,733.57


Landlord (PA)                          CADES19153 (Landlord)           6815 Essington Ave, Philadelphia, PA USA 19153               Water                       495.04          -       247.52


Landlord (PA)                          CADES19153 NG (Landlord)        6815 Essington Ave, Philadelphia, PA USA 19153               Natural Gas                1,348.73         -       674.37


Landlord (PA)                          CADES19153_EP (Landlord)        6815 Essington Ave, Philadelphia, PA USA 19153               Electric Power             1,884.78         -       942.39


Landlord (PA)                          GFORC19480_Landlord             2220 E Lincoln Hwy, Coatesville, PA USA 19320                Electric Power              344.07          -       172.04


Landlord (PA)                          HERT114                         3462 Paxton St, Harrisburg, PA USA 17104                     Water                         32.55         -        16.28


Landlord (PA)                          HERTZ(Landlord)                 100 Airport Dr, Middletown, PA USA 17067                     Waste Water                3,799.55         -     1,899.77




                                                                                        Page 68 of 108
                                   Case 20-11218-MFW                              Doc 18                   Filed 05/24/20               Page 214 of 253


                                                                                                                                                               Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                            Address                          Utility Type
                                                                                                                                                                  Spend       Amount    Assurance


Landlord (PA)                          HERTZ581716 (Landlord)                    1425 E High St, Pottstown, PA USA 19464                Waste Water                   43.16         -        21.58


Landlord (PA)                          HERTZ582703 (Landlord)                    327 Lincoln Hwy, Fairless Hills, PA USA 19030          Electric Power              379.72          -       189.86


Landlord (PA)                          HERTZ586701 (Landlord)                    6500 Carlisle Pike, Mechanicsburg, PA USA 17050        Solid Waste                   92.84         -        46.42


Landlord (PR)                          1320 (Landlord)                           Sector Central 15, Carolina, PR Puerto Rico 979        Electric Power             1,037.34         -       518.67


Landlord (PR)                          1320_W (Landlord)                         Sector Central 15, Carolina, PR Puerto Rico 979        Water                      1,459.87         -       729.93


Landlord (PR)                          HERTZ115800 (Landlord)                    Caribbean Airport, Carolina, PR Puerto Rico 979        Water                      1,630.41         -       815.21


Landlord (SC)                          HERTZ186430                               121 Industrial Park Rd, Greer, SC USA 29651            Waste Water                6,865.64         -     3,432.82


Landlord (SK)                          R12350 (Landlord)                         4850 Buffalo Trail, Regina, SK Canada S4W 1A2          Electric Power              944.09          -       472.05


Landlord (TX)                          18735152                                  2930 Preston Rd Ste 920, Frisco, TX USA 75034          Waste Water                   40.24         -        20.12


Landlord (TX)                          000527 (Landlord)                         PO Box 610027, Dallas, TX USA 75261                    Solid Waste                1,636.20         -       818.10


Landlord (TX)                          000628 (Landlord)                         PO Box 610027, Dallas, TX USA 75261                    Water                     10,423.38         -     5,211.69


Landlord (TX)                          002590_Landlord                           7700 Esters Blvd, Irving, TX USA 75063                 Waste Water                   23.52         -        11.76


Landlord (TX)                          002591_Landlord                           3809 S 26Th Ave, Irving, TX USA 75261                  Waste Water                 822.56          -       411.28


Landlord (TX)                          002985_Landlord                           3809 S 26Th Ave, Irving, TX USA 75261                  Solid Waste                 234.68          -       117.34


Landlord (TX)                          005911_Landlord                           3809 & 3839 S 26th Ave, DFW Airport, TX USA 75261      Electric Power             2,111.79         -     1,055.90


Landlord (TX)                          AIR605181 (Landlord)                      67001 Convair Rd, El Paso, TX USA 79925                Electric Power              123.54          -        61.77


Landlord (TX)                          AIR605184 (Landlord)                      6510 Convair Rd, El Paso, TX USA 79925                 Electric Power             1,283.33         -       641.67


Landlord (TX)                          HERTZ073488_Landlord                      10831 Gulf Freeway, Houston, TX USA 77034              Waste Water                   56.98         -        28.49


Landlord (UT)                          HERTZ1520135                              1805 West Riverdale Rd, Roy, UT USA 84067              Electric Power                30.28         -        15.14


Landlord (VA)                          XX-XXXXXXX (Landlord)                     2404 G Ave, Newport News, VA USA 23602                 Electric Power              614.10          -       307.05


Landlord (VA)                          012924_Landlord                           23320 Auto Pilot Dr, Dulles, VA USA 20166              Electric Power             1,105.52         -       552.76


Landlord (VA)                          012926 (Landlord)                         23540 Autopilot Dr, Dulles, VA USA 20166               Electric Power             4,776.88         -     2,388.44


Landlord (VA)                          2819-025000 (Landlord)                    1900 Rio Hill Center, Charlottesville, VA USA 22901    Water                       472.24          -       236.12


Landlord (VA)                          HERTZ583502(Landlord)                     501 S Pickett St, Alexandria, VA USA 22304             Electric Power              344.47          -       172.24


Landlord (VA)                          HERTZ-UTIL(Landlord)                      3843 Dickerson Rd, Charlottesville, VA USA 22911       Electric Power              361.65          -       180.83


Landlord (VA)                          HERTZUTIL_W_WW_103300 (Landlord)          1700 Willingdon Rd, North Saanich, BC Canada V8L 1A1   Waste Water                   94.90         -        47.45


Landlord (WA)                          HERTZ732810 (Landlord)                    1501 8th Ave, Seattle, WA USA 98101                    Waste Water                 308.36          -       154.18


Landlord (WA)                          VADER98168_Landlord                       250 Rainier Ave S, Renton, WA USA 74559                Solid Waste                   70.44         -        35.22


Landlord (WI)                          ISAAC53203(fka HERTZ701120_W )(Landlord) 804 North 4th St, Milwaukee, WI USA 53203               Electric Power              288.36          -       144.18


Landlord (WV)                          MIDOH26104(Landlord)                      Route 31 Airport Rd, Waverly, WV USA 26187             Electric Power                35.49         -        17.75


Landlord (WY)                          00-R045003 (Landlord)                     300 E 8th Ave, Cheyenne, WY USA 82001                  Electric Power                23.19         -        11.60


Lansing Board of Water and Light       4179660008                                3700 Waco Dr, Lansing, MI USA 48906                    Electric Power              495.89          -       247.94


Las Vegas Valley Water District        15591429624                               4775 Swenson St, Las Vegas, NV USA 89119               Water                       422.10          -       211.05


Las Vegas Valley Water District        6250094687-6                              1815 E Sahara Ave, Las Vegas, NV USA 89104             Water                       127.39          -        63.70


Latham Water District                  53019                                     859 Albany Shaker Rd, Latham, NY USA 12211             Water                         44.96         -        22.48


Lee County Utilities                   224394                                    16050 Chamberlin Pkwy, Fort Myers, FL USA 33913        Waste Water                   80.72         -        40.36




                                                                                                   Page 69 of 108
                                   Case 20-11218-MFW                                      Doc 18                  Filed 05/24/20                        Page 215 of 253


                                                                                                                                                                               Avg. Monthly   Deposit   Adequate
                Utility Provider                             Account Number                                            Address                                  Utility Type
                                                                                                                                                                                  Spend       Amount    Assurance


Lee County Utilities                          10574903                                   16070 Chamberlin Pkwy, Fort Myers, FL USA 33913                Water                         48.76         -        24.38


Lee County Utilities                          11823705                                   10991 Terminal Access Rd, Fort Myers, FL USA 33913             Waste Water                 871.85          -       435.93


Lee County Utilities                          0022484-0                                  16070 Chamberlin Pkwy, Fort Myers, FL USA 33913                Waste Water                 263.17          -       131.58


Lee County Utilities                          1095383-4                                  10997 Terminal Access Rd, Fort Myers, FL USA 33913             Waste Water                2,974.62         -     1,487.31


Lee County Utilities                          1184451-1                                  10993 Terminal Access Rd, Fort Myers, FL USA 33913             Waste Water                1,989.44         -       994.72


Lehi City Coporation                          4066391                                    785 East 200 South Ste 4, Lehi, UT USA 84043                   Electric Power              161.89          -        80.95


Lehigh County Authority                       1315                                       3311 Airport Rd, Allentown, PA USA 18109                       Waste Water                 306.77          -       153.39

Lexington Fayette Urban County
                                              221562300                                  1050 Air Freight Dr, Lexington, KY USA 40510                   Waste Water                 854.90          -       427.45
Government (LEXserv)

Lexington Fayette Urban County
                                              0124983300 (fka 11043428-2025150)          4000 Terminal Dr Ste 105, Lexington, KY USA 40510              Waste Water                   55.55         -        27.78
Government (LEXserv)

Lexington Fayette Urban County
                                              0177141302 (fka 11168237-2079020)          3801 Nicholasville Rd, Lexington, KY USA 40503                 Waste Water                   98.33         -        49.16
Government (LEXserv)

Liberty Utilities - New England Gas Company
                                            3.00088E+17                                  1672 Pleasant St, Fall River, MA USA 2723                      Natural Gas                   96.02         -        48.01
of MA

Liberty Utilities (fka Atmos Energy of GA)    67546291-67137720                          2419 Browns Bridge Rd, Gainesville, GA USA 30504               Natural Gas                 124.46          -        62.23


Liberty Utilities (fka National Grid of NH)   4.46407E+15                                488 South Broadway, Salem, NH USA 3079                         Electric Power              149.29          -        74.64


Liberty Utilities (fka National Grid of NH)   4464813844315286 (fka 7733967011)          495 S Broadway, Salem, NH USA 3079                             Electric Power                 4.17         -         2.08


Lincoln Electric System                       800803711                                  5401 O St, Lincoln, NE USA 68510                               Electric Power              237.89          -       118.95


Lincoln Water & Wastewater System             K64000540101                               5401 O St, Lincoln, NE USA 68510                               Waste Water                   34.88         -        17.44


Los Angeles County Public Works               29152487                                   22853 Pacific Coast Hwy, Malibu, CA USA 90265                  Water                         95.90         -        47.95


Los Angeles Dept. of Water and Power          471151000                                  5630 Arbor Vitae St, West Chester, CA USA 90045                Waste Water                3,410.44         -     1,705.22


Los Angeles Dept. of Water and Power          9371151000                                 5630 Arbor Vitae St, West Chester, CA USA 90045                Electric Power              516.74          -       258.37

                                              031 239 0000 (fka 3-44-87476-13117-00-
Los Angeles Dept. of Water and Power                                                     13119 Ventura Boulevard, Studio City, CA USA 91604             Waste Water                   18.21         -         9.10
                                              0000-6-01)

                                              033 929 0000 (fka 3-62-15455-07355-00-
Los Angeles Dept. of Water and Power                                                     7355 Canoga Ave, Canoga Park, CA USA 91303                     Electric Power              240.33          -       120.17
                                              0001-0-01)

                                              0369151000 (FKA
Los Angeles Dept. of Water and Power                                                     9301 Aviation Blvd, Los Angeles, CA USA 90045                  Waste Water                 243.19          -       121.60
                                              4590630709301000000301)

                                              0381151000 (fka 4-55-52266-02519-00-0000-
Los Angeles Dept. of Water and Power                                                    2519 Lincoln Blvd, Venice, CA USA 90291                         Waste Water                   12.20         -         6.10
                                              3-01)

Los Angeles Dept. of Water and Power          063 249 6693                               4730 Eagle Rock Blvd, Los Angeles, CA USA 90041                Electric Power                 1.58         -         0.79

                                              1312390000 (fka 3-44-87476-13119-00-0000-
Los Angeles Dept. of Water and Power                                                    13119 Ventura Boulevard, Studio City, CA USA 91604              Electric Power              303.77          -       151.88
                                              7-01)

Los Angeles Dept. of Water and Power          147 115 1000                               5630 Arbor Vitae St, West Chester, CA USA 90045                Electric Power             6,512.66         -     3,256.33

                                              1762200000 (fka 1-46-48276-00450-00-0000-
Los Angeles Dept. of Water and Power                                                    450 N Lacienega Blvd, Los Angeles, CA USA 90048                 Electric Power              174.41          -        87.21
                                              4-01)

Los Angeles Dept. of Water and Power          223 626 2807                               5802 Van Nuys Blvd, Van Nuys, CA USA 91704                     Electric Power              352.17          -       176.08

                                              2312390000 (fka 3-51-57491-10170-00-0000-
Los Angeles Dept. of Water and Power                                                    10170 Mason Ave, Chatsworth, CA USA 91311                       Electric Power              136.08          -        68.04
                                              5-01)

                                              2820371000 (FKA
Los Angeles Dept. of Water and Power                                                     5733 Arbor Vitae St, Los Angeles, CA USA 90045                 Electric Power             2,235.78         -     1,117.89
                                              4590399605733000000901)

                                              3312390000 (fka 3-57-72147-06728-00-0000-
Los Angeles Dept. of Water and Power                                                    6728 Reseda Blvd, Resdeda, CA USA 91335                         Electric Power              224.72          -       112.36
                                              3-01)

Los Angeles Dept. of Water and Power          353 059 1392                               10603 Venice Blvd, Los Angeles, CA USA 90034                   Electric Power              557.09          -       278.54


Los Angeles Dept. of Water and Power          366 349 6710                               5745 Arbor Vitae St, Westchester (Los Angeles), CA USA 90045   Electric Power             3,083.01         -     1,541.51


Los Angeles Dept. of Water and Power          431 763 1336                               5830 W 96TH ST, WESTCHESTER, CA USA 90045                      Electric Power                 9.78         -         4.89


Los Angeles Dept. of Water and Power          498 286 3378                               1930 S La Cienega Blvd, Los Angeles, CA USA 90034              Electric Power              427.81          -       213.91

                                              5001151000 (fka 4-50-90914-02021-00-0000-
Los Angeles Dept. of Water and Power                                                    2021 Westwood Blvd, Los Angeles, CA USA 90025                   Electric Power              271.27          -       135.63
                                              6-01)




                                                                                                          Page 70 of 108
                                   Case 20-11218-MFW                                 Doc 18                  Filed 05/24/20              Page 216 of 253


                                                                                                                                                                Avg. Monthly   Deposit   Adequate
                Utility Provider                        Account Number                                            Address                        Utility Type
                                                                                                                                                                   Spend       Amount    Assurance

                                         6001151000 (fka 4-59-00868-09000-00-9001-
Los Angeles Dept. of Water and Power                                               9000 Airport Blvd, Los Angeles, CA USA 90045          Waste Water                 563.94          -       281.97
                                         2-01)

                                         700 115 1000 (FKA 4-59-00868-09000-00-
Los Angeles Dept. of Water and Power                                                9000 Airport Blvd, Los Angeles, CA USA 90045         Electric Power            33,321.91         -    16,660.95
                                         9001-3-01)

Los Angeles Dept. of Water and Power     713 412 6912                               10603 Venice Blvd, Los Angeles, CA USA 90034         Water                         14.16         -         7.08


Los Angeles Dept. of Water and Power     747 712 6530                               446 N La Cienega Blvd., Los Angeles, CA USA 90048    Electric Power              206.59          -       103.30


Los Angeles Dept. of Water and Power     749 134 7804                               17024 Devonshire Blvd, Northridge, CA USA 91325      Electric Power              220.14          -       110.07

                                         8001151000 (fka 4-59-00868-09000-00-9002-
Los Angeles Dept. of Water and Power                                               9000 Airport Blvd, Los Angeles, CA USA 90045          Waste Water                9,391.92         -     4,695.96
                                         2-01)

                                         8239290000 (fka 3-50-49931-04426-00-0000-
Los Angeles Dept. of Water and Power                                               4426 Lankershim Blvd, North Hollywood, CA USA 91602   Electric Power              413.29          -       206.64
                                         4-01)

                                         8765500000 (fka 1-45-48117-00361-00-0000-
Los Angeles Dept. of Water and Power                                               361 North La Brea, Los Angeles, CA USA 90036          Electric Power              695.75          -       347.87
                                         8-01)

Los Angeles Dept. of Water and Power     900 115 1000                               9000 Airport Blvd, Los Angeles, CA USA 90045         Waste Water                 995.59          -       497.79


Los Angeles Dept. of Water and Power     923 433 0555                               8900 Bellanca Ave, Westchester, CA USA 90045         Electric Power             3,350.45         -     1,675.22


Los Angeles Dept. of Water and Power     9269151000 (fka 4590630709225009002301) 9225 Aviation Blvd, Los Angeles, CA USA 90045           Electric Power              812.06          -       406.03

                                         9281151000 (fka 4-55-52266-02519-00-0000-
Los Angeles Dept. of Water and Power                                               2519 Lincoln Blvd, Venice, CA USA 90291               Electric Power              202.07          -       101.03
                                         0-01)

                                         9765500000 (fka 1-52-48277-01103-00-0000-
Los Angeles Dept. of Water and Power                                               1103 S La Cienega Blvd, Los Angeles, CA USA 90035     Electric Power              320.76          -       160.38
                                         8-01)

Loudoun Water                            200046476                                  44074 Mercure Circle, Sterling, VA USA 20166         Waste Water                   23.47         -        11.73


Loudoun Water                            200046490                                  44074 Mercure Circle, Sterling, VA USA 20166         Waste Water                 173.70          -        86.85


Loudoun Water                            3.95E+14                                   44074 Mercure Circle, Sterling, VA USA 20166         Waste Water                   39.93         -        19.97


Louisville Gas & Electric Co.            3.50002E+11                                4163 Bardstown Rd, Louisville, KY USA 40218          Electric Power              332.91          -       166.46


Louisville Gas & Electric Co.            3000-1226-2204                             464 Huron Ave, Louisville, KY USA 40209              Electric Power             2,202.29         -     1,101.15


Louisville Gas & Electric Co.            3000-1226-2303                             4165 Bardstown Rd, Louisville, KY USA 40218          Electric Power              736.75          -       368.37


Louisville Gas & Electric Co.            3000-1226-2410                             1215 S Hurstbourne Pky, Louisville, KY USA 40222     Electric Power              411.03          -       205.51


Louisville Gas & Electric Co.            3000-2850-4094                             4826 Preston Hwy, Louisville, KY USA 40213           Electric Power              254.25          -       127.12


Louisville Water Company                 7124018712                                 4163 Bardstown Rd, Louisville, KY USA 40218          Waste Water                 134.62          -        67.31

Louisville Water Company (Metropolitan
                                         5635529                                    4000 Crittenden Dr, Louisville, KY USA 40209         Water                       106.83          -        53.42
Sewer District)

Louisville Water Company (Metropolitan
                                         1389236-9                                  4826 Preston Hwy, Louisville, KY USA 40213           Waste Water                 131.89          -        65.94
Sewer District)

Louisville Water Company (Metropolitan
                                         1831820000_10054526                        4165 Bardstown Rd, Louisville, KY USA 40218          Waste Water                 134.14          -        67.07
Sewer District)

Louisville Water Company (Metropolitan
                                         1831820000_50497822 (fka 0972859-3)        4165 Bardstown Rd, Louisville, KY USA 40218          Waste Water                 253.19          -       126.59
Sewer District)

Louisville Water Company (Metropolitan
                                         3608100000 (fka 0563555-2)                 464 Huron Ave, Louisville, KY USA 40209              Waste Water                1,012.26         -       506.13
Sewer District)

Lower Lackawanna Valley                  1240225893                                 1035 Plane St, Avoca, PA USA 18641                   Water                         50.31         -        25.16


Lubbock Power and Light                  9.41092E+13                                6017 N Pine Ave, Lubbock, TX USA 79403               Electric Power                 8.77         -         4.38


Lubbock Power and Light                  9974940-9921761                            6018 N Pine Ave, Lubbock, TX USA 79403               Electric Power              136.03          -        68.01


Lynn Water Sewer Commission              408530                                     604 Lynnway, Lynn, MA USA 1905                       Waste Water                   11.92         -         5.96


Lynnfield Water District                 408120                                     354 Lynnway, Lynn, MA USA 1901                       Waste Water                   11.31         -         5.65


M&M Sanitation                           4319                                       146 W 83rd St, New York, NY USA 10024                Solid Waste                 117.74          -        58.87


M&M Sanitation                           5189                                       99 Charles St, New York, NY USA 10014                Solid Waste                 117.74          -        58.87


M&M Sanitation                           6240                                       146 W 83rd St, New York, NY USA 10024                Solid Waste                 245.32          -       122.66


Madison Gas & Electric (WI)              20666376                                   4000 International Ln, Madison, WI USA 53704         Electric Power                93.81         -        46.90




                                                                                                     Page 71 of 108
                                   Case 20-11218-MFW                        Doc 18                  Filed 05/24/20               Page 217 of 253


                                                                                                                                                        Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                     Address                          Utility Type
                                                                                                                                                           Spend       Amount    Assurance


Madison Gas & Electric (WI)            23523095                            4000 International Ln, Madison, WI USA 53704          Electric Power                25.79         -        12.90


Madison Gas & Electric (WI)            26326843                            2101 Darwin Rd, Madison, WI USA 53704                 Electric Power             1,971.84         -       985.92


Madison Municipal Services             56623                               2101 Darwin Rd, Madison, WI USA 53704                 Solid Waste                 926.65          -       463.33


Madison Suburban Utility Dist          003.4520.4                          712 Gallatin Pike, Madison, TN USA 37155              Water                          4.57         -         2.28


Mahoning County Sanitary Engrg         001234046 0933440                   7735 Market St, Boardman (Youngstown), OH USA 44512   Waste Water                   38.74         -        19.37


Manatee County Utilities               9652-57090                          5019 14 St West, Bradenton, FL USA 34205              Waste Water                   51.68         -        25.84


Manatee County Utilities               9652-9681                           1121 Access Rd, Sarasota, FL USA 34243                Waste Water                 740.88          -       370.44


Manchester Water Works                 103049-77130                        9 Tailwind Dr, Londonderry, NH USA 3053               Water                       224.82          -       112.41


Manchester Water Works                 33123-22656                         428 South Willow, Manchester, NH USA 3103             Waste Water                   40.55         -        20.27


Manhasset-Lakeville Water District     50108800                            225 Northern Blvd, Great Neck, NY USA 11021           Water                          2.08         -         1.04


Manitoba Hydro                         7.91547E+13                         1577 Erin St, Winnipeg, MB Canada R3E 2T2             Electric Power              709.10          -       354.55


Marietta Power & Water                 37719511732                         1291 Cobb Pkwy, Marietta, GA USA 30062                Waste Water                   86.76         -        43.38


Marietta Power & Water                 101486-11738                        1551 Cobb Parkway South, Marietta, GA USA 30060       Waste Water                2,419.38         -     1,209.69


Marin Municipal Water District         505545                              933 E Francisco Blvd, San Rafael, CA USA 94901        Water                         46.20         -        23.10


Maui Disposal                          7737430-001 (fka 7737430)           Mokuea Place, Honolulu, HI USA 96819                  Solid Waste                2,334.39         -     1,167.19


Maui Disposal                          7737430-003                         946 Mokuea Place, Honolulu, HI USA 96819              Solid Waste                 210.34          -       105.17


Maui Electric Co. (MECO)               2.0201E+11                          Mokuea Place, Honolulu, HI USA 96819                  Electric Power              422.75          -       211.38


Maui Electric Co. (MECO)               2.0201E+11                          946 Mokuea Place, Honolulu, HI USA 96819              Electric Power             3,631.51         -     1,815.76


Maui Electric Co. (MECO)               2.02011E+11                         Mokuea Place, Honolulu, HI USA 96819                  Electric Power              420.08          -       210.04


Maui Electric Co. (MECO)               202010372052 (fka 87009118001)      850 W Mokuea Pl, Kahului, HI USA 96732                Electric Power              803.94          -       401.97


Maui Electric Co. (MECO)               202010372391 (fka 87009119002)      850 W Mokuea Pl, Kahului, HI USA 96732                Electric Power             1,753.36         -       876.68


Maui Electric Co. (MECO)               202010493056 (fka 04008448001)      850 W Mokuea Pl, Kahului, HI USA 96732                Electric Power              844.15          -       422.08


McAllen Public Utilities               001238730050974 (fka 12387350974)   3221 S 10th St, McAllen, TX USA 78503                 Solid Waste                 167.61          -        83.81


McLaughlin Oil Co.                     4259                                333 Amherst, Nashua, NH USA 3063                      Number 2 Fuel Oil           107.38          -        53.69


Medina County Sanitary Eng             1008926                             2825 Medina Rd, Medina, OH USA 44256                  Waste Water                 252.67          -       126.34


Memphis Light Gas and Water (TVA)      00044-1367-1262-962                 1969 Covington Pike, Memphis, TN USA 38128            Electric Power              482.94          -       241.47


Memphis Light Gas and Water (TVA)      00044-1367-1315-829                 7438 Sonic Dr, Memphis, TN USA 38125                  Electric Power              412.71          -       206.35


Memphis Light Gas and Water (TVA)      00044-1367-1390-822                 2734 S Mendenhall, Memphis, TN USA 38115              Electric Power             1,968.19         -       984.09


Memphis Light Gas and Water (TVA)      00044-1367-1420-173                 2303 Democrat Rd, Memphis, TN USA 38132               Electric Power             4,099.94         -     2,049.97


Memphis Light Gas and Water (TVA)      00044-1367-1469-805                 1105 N Houston Levee Rd., Cordova, TN USA 38018       Electric Power              397.13          -       198.57


Memphis Light Gas and Water (TVA)      00044-1367-1550-245                 3623 Airways Bl, Memphis, TN USA 38132                Electric Power             1,310.65         -       655.32


Mesa Consolidated Water District       03209800-123643                     3130 Harbor Blvd, Costa Mesa, CA USA 92626            Water                       245.86          -       122.93


Metro Washington AP Auth               HER100                              600 5th Street, NW, Washington, DC USA 20001          Telecom                     401.70          -       200.85


Metro Washington AP Auth               THC100                              600 5th Street, NW, Washington, DC USA 20001          Telecom                     226.60          -       113.30


Metro Water Services                   48667301                            1315 Vultee Blvd, Nashville, TN USA 37217             Waste Water                   40.40         -        20.20


Metro Water Services                   58723300                            801 Hangar Ln, Nashville, TN USA 37217                Waste Water                 174.47          -        87.24




                                                                                            Page 72 of 108
                                   Case 20-11218-MFW                                   Doc 18                  Filed 05/24/20                Page 218 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                Utility Provider                         Account Number                                            Address                           Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Metro Water Services                       60218301                                   3100 Charlotte Ave, Nashville, TN USA 37209            Waste Water                 586.38          -       293.19


Metro Water Services                       170762301                                  1325 Vultee Blvd, Nashville, TN USA 37217              Waste Water                 580.85          -       290.42


Metro Water Services                       0163347302(fka 0163347301)                 798 Hangar Ln, Nashville, TN USA 37217                 Waste Water                 103.86          -        51.93

                                           Metropolitan Knoxville Airport Authority
Metropolitan Knoxville Airport Authority                                              2055 Alcoa Hwy, Alcoa, TN USA 37701                    Telecom                     847.12          -       423.56
                                           HERTZ

Metropolitan St. Louis Sewer Dist.         3691821                                    8201 N Lindbergh Blvd, Florissant, MO USA 63031        Waste Water                 436.87          -       218.44


Metropolitan St. Louis Sewer Dist.         12279428                                   1400 N Highway 67 St, Florrissant, MO USA 63031        Waste Water                 215.03          -       107.52


Metropolitan St. Louis Sewer Dist.         0313012-7                                  5706 S Lindbergh Blvd, St Louis, MO USA 63123          Waste Water                   60.13         -        30.07


Metropolitan St. Louis Sewer Dist.         0369341-3                                  10278 Natural Bridge Rd, St Louis, MO USA 63134        Waste Water                2,875.22         -     1,437.61


Metropolitan St. Louis Sewer Dist.         0369433-8                                  9477 Aero Space Dr, St Louis, MO USA 63134             Waste Water                 138.94          -        69.47


Metropolitan St. Louis Sewer Dist.         0622244-2                                  14703 Manchester Rd, Ballwin, MO USA 63011             Waste Water                 130.74          -        65.37


Metropolitan Utilities District            1.1E+11                                    2571 S 171st Ct, Omaha, NE USA 68130                   Natural Gas                   65.73         -        32.86


Metropolitan Utilities District            1.1E+11                                    7409 Dodge Street, Omaha, NE USA 68114                 Natural Gas                   70.70         -        35.35


Metropolitan Utilities District            112000242590 (fka101720-1113032)           707 N Fort Crook Rd, Bellevue, NE USA 68123            Natural Gas                 180.86          -        90.43


Metropolitan Utilities District            112000304569 (fka 101720-1230673)          5404 Abbott Dr, Norfolk, NE USA 68110                  Natural Gas                 562.02          -       281.01


Metropolitan Utilities District            112000304593 (fka101720-1230674)           5404 Abbott Dr, Norfolk, NE USA 68110                  Natural Gas                1,559.67         -       779.83


Metropolitan-Edison (FirstEnergy of PA)    1.00015E+11                                100 Airport Dr, Middletown, PA USA 17067               Electric Power              184.01          -        92.01


Metropolitan-Edison (FirstEnergy of PA)    1.00089E+11                                320 Lancaster Ave, Reading, PA USA 19611               Electric Power                87.08         -        43.54


Metropolitan-Edison (FirstEnergy of PA)    100 110 137 807                            303 Arsenal Rd, York, PA USA 17402                     Electric Power              196.06          -        98.03


Mettel                                     0100518304                                 55 Water Street, 32nd floor, New York, NY USA 10041    Telecom                    3,796.40         -     1,898.20


MGage LLC                                  1296                                       470 7th Avenue, 7th Floor, New York, NY USA 10018      Telecom                    5,362.56         -     2,681.28


Miami Dade Co Stormwater Utility (FL)      63792200                                   3670 NW South River Dr, Miami, FL USA 33142            Waste Water                   60.82         -        30.41


Miami Dade Co Stormwater Utility (FL)      93414126                                   3670 NW South River Dr, Miami, FL USA 33142            Waste Water                 600.35          -       300.18


Miami Dade Co Stormwater Utility (FL)      3150573616                                 3670 NW South River Dr, Miami, FL USA 33142            Waste Water                 570.84          -       285.42


Miami Dade Co Stormwater Utility (FL)      8057625973                                 3670 NW South River Dr, Miami, FL USA 33142            Water                         42.11         -        21.06


Miami Dade Co Stormwater Utility (FL)      8764050429                                 3670 NW South River Dr, Miami, FL USA 33142            Waste Water                   65.21         -        32.60


Miami-Dade Water and Sewer Department      5378953200                                 2301 NW 37th Ave, Miami, FL USA 33186                  Waste Water                 101.92          -        50.96


Miami-Dade Water and Sewer Department      6357956406                                 2751 NW 39th Ave, Miami, FL USA 33126                  Waste Water                 565.78          -       282.89


Miami-Dade Water and Sewer Department      7594635076                                 16901 S Dixie Hwy, Miami, FL USA 33157                 Waste Water                 179.10          -        89.55


Miami-Dade Water and Sewer Department      8000000882                                 3900 NW 26th St, Miami, FL USA 33142                   Waste Water                   53.26         -        26.63


Miami-Dade Water and Sewer Department      9820350592                                 7401 SW 40th St, Miami, FL USA 33155                   Waste Water                 117.57          -        58.79


MidAmerican Energy Company of IA           1382095015                                 2308 S Airport Frontage Rd, Des Moines, IA USA 50321   Electric Power              103.76          -        51.88


MidAmerican Energy Company of IA           2029077018                                 9505 18th St SW, Cedar Rapids, IA USA 52404            Natural Gas                   97.30         -        48.65


MidAmerican Energy Company of IA           8314011053                                 2501 Ogden Ave, Sioux City, IA USA 51111               Electric Power              383.32          -       191.66


MidAmerican Energy Company of IA           00530-35077                                426 Hwy 1, Iowa City, IA USA 52246                     Electric Power              160.56          -        80.28


MidAmerican Energy Company of IA           07680-02050                                4726 N Brady St, Davenport, IA USA 52806               Electric Power                67.54         -        33.77


MidAmerican Energy Company of IA           26491-59033                                2302 S Airport Frontage Rd, Des Moines, IA USA 50321   Electric Power              299.82          -       149.91




                                                                                                       Page 73 of 108
                                  Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                      Page 219 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                           Address                              Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


MidAmerican Energy Company of IA          59531-19018                            4726 N Brady St, Davenport, IA USA 52806                     Electric Power              127.98          -        63.99


MidAmerican Energy Company of IA          59580-71034                            2151 Werner Ave NE, Cedar Rapids, IA USA 52402               Natural Gas                   27.20         -        13.60


MidAmerican Energy Company of IA          77381-00046                            4726 N Brady St, Davenport, IA USA 52806                     Electric Power              457.75          -       228.87


MidAmerican Energy Company of IA          78390-08072                            2737 100th St, Urbandale, IA USA 50322                       Electric Power              395.50          -       197.75


Midamerican Energy Company of IL          03990-65091                            2200 69th Ave, Moline (Rock Island County), IL USA 61265     Electric Power                34.15         -        17.08


Midamerican Energy Company of IL          04200-65014                            2200 69th Ave, Moline (Rock Island County), IL USA 61265     Electric Power                46.41         -        23.20


Midamerican Energy Company of IL          11781-36014                            6300 Airport Rd, Moline (Rock Island County), IL USA 61265   Electric Power              213.79          -       106.90


Midamerican Energy Company of IL          86250-59078                            485 Ave Of The Cities, East Moline, IL USA 61244             Electric Power              170.31          -        85.16


Mid-Carolina Electric Cooperative         5800491155                             4016 Fernandina Rd, Columbia, SC USA 29212                   Electric Power              277.95          -       138.98


Mid-Carolina Electric Cooperative         9300029592                             561 Jamil Rd, Columbia, SC USA 29210                         Electric Power             1,669.86         -       834.93


Middle Tennessee Electric Membership (TVA) 2000 1407 5374                        1002A West Main St, Lebanon, TN USA 37087                    Electric Power              163.76          -        81.88


Middle Tennessee Electric Membership (TVA) 2000 4868 9826                        1113 Murfreesboro Rd, Franklin, TN USA 37064                 Electric Power              176.61          -        88.31


Midway Sewer District                     007753-000                             26454 Pacific Highway S, Kent, WA USA 98031                  Waste Water                   49.28         -        24.64


Midway Sewer District                     007922-000                             18625 Desmoines Memorial Dr, Des Moines, WA USA 98148        Waste Water                 205.05          -       102.52


Midwest Energy                            20083735                               609 E 8th, Hays, KS USA 67601                                Electric Power              472.73          -       236.37


Milford Water Company                     201037                                 23 East Main St, Milford, MA USA 1757                        Waste Water                   36.33         -        18.16


Minnesota Energy Resources Corporation    4210635-1                              5335 Hwy 52 North, Rochester, MN USA 55901                   Natural Gas                 133.11          -        66.55


Mishawaka Utilities                       21228175526                            305 E McKinley Ave, Mishawaka, IN USA 46545                  Electric Power              320.94          -       160.47


Mishawaka Utilities                       212281-35394 (fka 146323-35394)        317 E McKinley, Mishawaka, IN USA 46545                      Electric Power              225.15          -       112.58


Mississippi Power                         3477256020                             10495 Highway 49, Gulfport, MS USA 39503                     Electric Power              221.49          -       110.75


Mississippi Power                         39393-68021                            1217 S Frontage Rd, Meridian, MS USA 39301                   Electric Power              347.71          -       173.86


Missouri American Water                   1017-210012925466 (fka 3505739544)     9477 Aero Space Dr, St Louis, MO USA 63134                   Water                       148.35          -        74.17


Missouri American Water                   1017-210012925626                      9477 Aero Space Dr, St Louis, MO USA 63134                   Water                         58.88         -        29.44


Missouri American Water                   1017-210013767625 (fka XX-XXXXXXX-3)   10278 Natural Bridge Rd, St Louis, MO USA 63134              Water                      2,749.20         -     1,374.60


Missouri American Water                   1017-210013767786                      9477 Aero Space Dr, St Louis, MO USA 63134                   Water                       104.71          -        52.36


Missouri American Water                   1017-220001208168                      14703 Manchester Rd, Ballwin, MO USA 63011                   Water                       105.73          -        52.87


Missouri American Water                   1017-220024687047                      1400 N Highway 67 St, Florrissant, MO USA 63031              Water                       320.56          -       160.28

Mobile Area Water and Sewer System
                                          197762300                              312-A Schillinger Rd, Mobile, AL USA 36608                   Waste Water                   31.03         -        15.51
(MAWSS)

Mobile Area Water and Sewer System
                                          205450300                              8400 Airport Blvd, Mobile, AL USA 36608                      Waste Water                1,494.33         -       747.16
(MAWSS)

Mobile Area Water and Sewer System
                                          206474300                              1107 E I-65 Service Rd S, Mobile, AL USA 36606               Waste Water                 273.92          -       136.96
(MAWSS)

Mobile Area Water and Sewer System
                                          215489302                              8400 Airport Blvd, Mobile, AL USA 36608                      Waste Water                   28.09         -        14.04
(MAWSS)

Modesto Irrigation District               25000019509                            300 Motor City Ct, Modesto, CA USA 95356                     Electric Power              799.02          -       399.51


Monroe County Water Authority             66589                                  75 Ajax Rd, Rochester, NY USA 14624                          Water                       587.90          -       293.95


Monterey Regional Water                   10-000003                              2049 Del Monte Blvd, Seaside, CA USA 93955                   Waste Water                   24.58         -        12.29

Montgomery Water Works & Sanitary Sewer
                                        14-0002.307                              217 Bell St, Montgomery, AL USA 36104                        Solid Waste                 147.18          -        73.59
Board

Montgomery Water Works & Sanitary Sewer
                                        267-0487.305                             635 Eastern Blvd, Montgomery, AL USA 36117                   Water                         42.85         -        21.42
Board




                                                                                                  Page 74 of 108
                                   Case 20-11218-MFW                       Doc 18                   Filed 05/24/20                Page 220 of 253


                                                                                                                                                         Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                  Address                           Utility Type
                                                                                                                                                            Spend       Amount    Assurance

Montgomery Water Works & Sanitary Sewer
                                        364-0413.302 (fka 364-0413.300)   4610 Selma Hwy, Montgomery, AL USA 36108                Waste Water                 518.09          -       259.04
Board

Moodmedia                                 919155                          2100 S. IH 35, Suite 200, Austin, TX USA 78704          Telecom                     197.93          -        98.97


Moodmedia                                 1034218                         2100 S. IH 35, Suite 200, Austin, TX USA 78704          Telecom                     106.45          -        53.23


Moodmedia                                 715050                          2100 S. IH 35, Suite 200, Austin, TX USA 78704          Telecom                     114.47          -        57.23


Moodmedia                                 551554                          2100 S. IH 35, Suite 200, Austin, TX USA 78704          Telecom                     469.76          -       234.88


Moon Twp Municipal Authority              401096100                       4124 W Mercury Blvd, Hampton, VA USA 23666              Waste Water                 104.68          -        52.34


Morristown Utility Systems (TVA)          210519-019425                   3965 W Andrew Johnson Hwy, Morristown, TN USA 37814     Solid Waste                   75.57         -        37.79


Mount Pleasant Sewer Utility              007457-000                      6100 Washington Ave, Racine, WI USA 53406               Waste Water                   76.39         -        38.19


Mount Pleasant Waterworks                 6.17151E+13                     2700 Hwy 17 North, Mount Pleasant, SC USA 29464         Waste Water                   57.64         -        28.82


Mount Pleasant Waterworks                 00284000-00119550               1561 Hwy 17 North, Mount Pleasant, SC USA 29464         Waste Water                 388.16          -       194.08


Mountaineer Gas Company                   107563-109558                   169 Airport Rd, Charleston, WV USA 25311                Natural Gas                 227.89          -       113.95


Murfreesboro Electric (TVA)               92753002                        1618 NW Broad St, Murfreesboro, TN USA 37129            Electric Power              212.62          -       106.31


Murfreesboro Electric (TVA)               92753-001                       1794 W Northfield Blvd, Murfreesboro, TN USA 37129      Electric Power              165.19          -        82.60


Murfreesboro Water & Sewer Department     1.30797E+13                     1618 NW Broad St, Murfreesboro, TN USA 37129            Water                          9.79         -         4.89


Murfreesboro Water & Sewer Department     251 2614 04                     1794 W Northfield Blvd, Murfreesboro, TN USA 37129      Waste Water                   74.26         -        37.13


Nashua Waste Water System (NH)            842703                          333 Amherst, Nashua, NH USA 3063                        Waste Water                   16.06         -         8.03


Nashville Electric Service (TVA)          1.76117E+12                     1169 W Main St, Hendersonville, TN USA 37075            Electric Power              899.62          -       449.81


Nashville Electric Service (TVA)          0176117-0072829                 3100 Charlotte Ave, Nashville, TN USA 37209             Electric Power              885.67          -       442.83


Nashville Electric Service (TVA)          0176117-0176000                 801 Hangar Ln, Nashville, TN USA 37217                  Electric Power             2,832.45         -     1,416.23


Nashville Electric Service (TVA)          0176117-0337076                 712 Gallatin Pike, Madison, TN USA 37155                Electric Power                37.60         -        18.80


Nashville Electric Service (TVA)          0176117-0379675                 801 Hangar Ln, Nashville, TN USA 37217                  Electric Power              230.19          -       115.10


Nashville Electric Service (TVA)          0176117-0407948                 783 Bell Rd, Antioch, TN USA 37013                      Electric Power              306.50          -       153.25


Nashville Electric Service (TVA)          0176117-0411409                 798 Hangar Ln, Nashville, TN USA 37217                  Electric Power              755.69          -       377.85


Nashville Electric Service (TVA)          0176117-0432901                 1325 Vultee Blvd, Nashville, TN USA 37217               Electric Power             1,010.80         -       505.40


Nashville Electric Service (TVA)          0176117-0439439                 1181 W Main St, Hendersonville, TN USA 37075            Electric Power              443.97          -       221.98


Natchez Water Works                       11833                           3062 Springdale Rd, Hapeville (Atlanta), GA USA 30354   Solid Waste                   19.92         -         9.96


National Fuel Gas Distribution Co of NY   341893501                       4193 Genesee St, Cheektowaga (Buffalo), NY USA 14225    Natural Gas                 561.87          -       280.93


National Fuel Gas Distribution Co of NY   3417849 10                      4195 Genesee St, Buffalo, NY USA 14225                  Natural Gas                 223.75          -       111.88

National Gas & Oil (AKA The Energy
                                          9914135902                      1071 N 21st St, Newark, OH USA 43055                    Natural Gas                   77.34         -        38.67
Cooperative)

National Grid of MA                       1364717010                      60 Lee Burbank Hwy, Revere, MA USA 2151                 Electric Power             3,134.97         -     1,567.49


National Grid of MA                       1368908062                      33 Bridge St, Salem, MA USA 1970                        Electric Power              523.44          -       261.72


National Grid of MA                       2781559048                      823 Washington St, Auburn, MA USA 1501                  Electric Power              454.71          -       227.36


National Grid of MA                       2887839010                      502 S Main St Suite 1, Randolph, MA USA 2368            Electric Power              222.71          -       111.36


National Grid of MA                       3329757032                      33 Bridge St, Salem, MA USA 1970                        Electric Power                 9.51         -         4.76


National Grid of MA                       6518528031                      604 Lynnway, Lynn, MA USA 1905                          Electric Power             1,073.84         -       536.92


National Grid of MA                       7782633002                      60 Lee Burbank Hwy, Revere, MA USA 2151                 Electric Power              447.17          -       223.59




                                                                                            Page 75 of 108
                                  Case 20-11218-MFW                             Doc 18                  Filed 05/24/20                    Page 221 of 253


                                                                                                                                                                Avg. Monthly   Deposit   Adequate
               Utility Provider                            Account Number                                    Address                             Utility Type
                                                                                                                                                                   Spend       Amount    Assurance


National Grid of MA                          00896-27001                       N2 Pleasant St, Fall River, MA USA 2723                    Electric Power             150.81          -        75.40


National Grid of MA                          14030-89011                       495 Washington St, Weymouth, MA USA 2189                   Electric Power             343.49          -       171.75


National Grid of MA                          28028-27016                       410 Maple St, Marlborough, MA USA 1752                     Electric Power             192.19          -        96.09


National Grid of MA                          39344-43001                       23 East Main St, Milford, MA USA 1757                      Electric Power             177.69          -        88.84


National Grid of MA                          40421-28007                       203 Squire Rd, Revere, MA USA 2151                         Electric Power             240.77          -       120.39


National Grid of MA                          51045-00008                       388 Eastern Ave, Malden, MA USA 2148                       Electric Power             329.27          -       164.63


National Grid of MA                          52031-90028                       1590 Main St, Brockton, MA USA 2301                        Electric Power             811.00          -       405.50


National Grid of MA                          77608-36009                       242 Mystic Ave, Medford, MA USA 2155                       Electric Power             212.50          -       106.25


National Grid of MA                          77646-65024                       354 Lynnway, Lynn, MA USA 1901                             Electric Power             485.78          -       242.89


National Grid of MA                          88515-29003                       561 Park Ave, Worcester, MA USA 1603                       Electric Power             760.35          -       380.18


National Grid of MA                          88735-77030                       644 Washington St, Hanover, MA USA 2339                    Electric Power             118.65          -        59.32


National Grid of MA                          89198-56007                       686 Southern Artery, Quincy, MA USA 2169                   Electric Power             259.19          -       129.60


National Grid of MA                          89570-01024                       1184 Main St, Haverhill, MA USA 1830                       Electric Power             379.03          -       189.52


National Grid of MA (Keyspan - Boston Gas)   4293011000                        33 Bridge St, Salem, MA USA 1970                           Natural Gas                191.59          -        95.80


National Grid of MA (Keyspan - Boston Gas)   4381210133                        154 Tomahawk Dr, Boston, MA USA 2128                       Natural Gas               3,266.95         -     1,633.47


National Grid of MA (Keyspan - Boston Gas)   5203025843                        331 Morse St Ext, Norwood, MA USA 2062                     Natural Gas                191.13          -        95.57


National Grid of MA (Keyspan - Boston Gas)   43314-34541                       354 Lynnway, Lynn, MA USA 1901                             Natural Gas                143.77          -        71.88


National Grid of MA (Keyspan - Boston Gas)   43666-16991                       203 Squire Rd, Revere, MA USA 2151                         Natural Gas                  50.81         -        25.41


National Grid of MA (Keyspan - Boston Gas)   43812-10151                       156 Tomahawk Dr, Boston, MA USA 2128                       Natural Gas                256.45          -       128.23


National Grid of MA (Keyspan - Boston Gas)   43812-10180                       160 Tomahawk Dr, Boston, MA USA 2128                       Natural Gas               2,360.07         -     1,180.03


National Grid of MA (Keyspan - Boston Gas)   44426-27130                       388 Eastern Ave, Malden, MA USA 2148                       Natural Gas                  94.49         -        47.25


National Grid of MA (Keyspan - Boston Gas)   52590-10180                       686 Southern Artery, Quincy, MA USA 2169                   Natural Gas                137.69          -        68.84


National Grid of MA (Keyspan - Colonial Gas) 47024-17991                       170 Middlesex St, Chelmsford, MA USA 1863                  Natural Gas                114.54          -        57.27


National Grid of MA (Keyspan - Colonial Gas) 53926-23414                       3088 Cranberry Hwy, Wareham, MA USA 2571                   Natural Gas                  40.86         -        20.43


National Grid of MA (Keyspan - Essex)        40118-17176                       1184 Main St, Haverhill, MA USA 1830                       Natural Gas                  97.56         -        48.78


National Grid of NY (Keyspan - LI - GEC)     06444-91010                       4750 Sunrise Hwy, Massapequa Park, NY USA 11762            Natural Gas                247.58          -       123.79


National Grid of NY (Keyspan - LI - GEC)     40183-01001 (fka XXX-XX-XXXX-3)   145 W Jericho Turnpike, Huntington Station, NY USA 11746   Natural Gas                186.07          -        93.03


National Grid of NY (Keyspan - LI - GEC)     43769-03001 (fka XXX-XX-XXXX-0)   4300 Johnson Ave, Ronkonkoma, NY USA 11779                 Natural Gas                667.27          -       333.64


National Grid of NY (Keyspan - LI - GEC)     52644-67008 (fka XXX-XX-XXXX-0)   145 W Jericho Turnpike, Huntington Station, NY USA 11746   Natural Gas                571.55          -       285.78


National Grid of NY (Keyspan - LI - GEC)     53556-51003 (fka XXX-XX-XXXX-2)   56 Horton Ave, Lynbrook, NY USA 11563                      Natural Gas                291.36          -       145.68


National Grid of NY (Keyspan - LI - GEC)     75379-80025 (fka XXX-XX-XXXX-3)   125 W John St, Hicksville, NY USA 11801                    Natural Gas                678.25          -       339.13


National Grid of NY (Keyspan - LI - GEC)     76471-72000 (fka XXX-XX-XXXX-2)   3288 Merrick Rd Ste A, Wantagh, NY USA 11793               Natural Gas                169.00          -        84.50


National Grid of NY (Keyspan - LI - GEC)     79355-25006 (fka XXX-XX-XXXX-1)   350 Route 109, West Babylon, NY USA 11704                  Natural Gas                166.04          -        83.02


National Grid of NY (Keyspan - LI - GEC)     79786-58004 (fka XXX-XX-XXXX-2)   Route 109 Republic Airport, Farmingdale, NY USA 11735      Natural Gas                609.14          -       304.57


National Grid of NY (Keyspan - LI - GEC)     81702-69000                       235 W Sunrise Hwy, Freeport, NY USA 11520                  Natural Gas                261.41          -       130.70


National Grid of NY (Keyspan - LI - GEC)     83255-17028                       390 E Jericho Tpke, Smithtown, NY USA 11787                Natural Gas                443.64          -       221.82




                                                                                                Page 76 of 108
                                  Case 20-11218-MFW                         Doc 18                   Filed 05/24/20                Page 222 of 253


                                                                                                                                                         Avg. Monthly   Deposit   Adequate
               Utility Provider                           Account Number                                 Address                          Utility Type
                                                                                                                                                            Spend       Amount    Assurance


National Grid of NY (Keyspan - NYC - BUG)   666702200                      22 LaGuardia Airport, Queens (Flushing), NY USA 11371   Natural Gas                914.75          -       457.37


National Grid of NY (Keyspan - NYC - BUG)   672519631                      90-05 25th Ave, Queens, NY USA 11369                    Natural Gas                563.25          -       281.63


National Grid of NY (Keyspan - NYC - BUG)   1357511510                     340 Jfk Airport, Queens, NY USA 11443                   Natural Gas                304.03          -       152.01


National Grid of NY (Keyspan - NYC - BUG)   1357538610                     300 J F Kennedy Airport, Queens, NY USA 11430           Natural Gas                  84.32         -        42.16


National Grid of NY (Keyspan - NYC - BUG)   1357538731                     90-05 25th Ave, Queens, NY USA 11369                    Natural Gas                549.62          -       274.81


National Grid of NY (Keyspan - NYC - BUG)   06112-74325                    817 Remsen Ave, Brooklyn, NY USA 11236                  Natural Gas                212.76          -       106.38


National Grid of NY (Keyspan - NYC - BUG)   13575-38600                    300 J F Kennedy Airport, Queens, NY USA 11430           Natural Gas               1,533.75         -       766.88


National Grid of NY (Upstate)               7405198108                     Hancock Airport, Syracuse, NY USA 13212                 Natural Gas                127.85          -        63.92


National Grid of NY (Upstate)               8373818232                     635 PLANK RD, CLIFTON PARK, NY USA 12065                Natural Gas                  59.73         -        29.87


National Grid of NY (Upstate)               01110-57115                    364 Troy Schenectady Rd, Latham, NY USA 12110           Electric Power             218.04          -       109.02


National Grid of NY (Upstate)               08552-93159                    1216 Burnet Ave, Syracuse, NY USA 13203                 Electric Power               36.83         -        18.41


National Grid of NY (Upstate)               11651-95103                    Access Rd, North Syracuse, NY USA 13212                 Electric Power             406.22          -       203.11


National Grid of NY (Upstate)               11851-95109                    100 Airport Blvd, North Syracuse, NY USA 13212          Electric Power             157.90          -        78.95


National Grid of NY (Upstate)               21738-18152                    1768 Route 9, Clifton Park, NY USA 12065                Natural Gas                   5.30         -         2.65


National Grid of NY (Upstate)               32062-80134                    818 Central Ave, Albany, NY USA 12206                   Electric Power             213.33          -       106.67


National Grid of NY (Upstate)               54352-94148                    1216 Burnet Ave, Syracuse, NY USA 13203                 Natural Gas                  88.38         -        44.19


National Grid of NY (Upstate)               54931-38010                    1592 State St, Schenectady, NY USA 12304                Electric Power             162.93          -        81.46


National Grid of NY (Upstate)               58886-78130                    859 Albany Shaker Rd, Latham, NY USA 12211              Electric Power            1,294.05         -       647.02


National Grid of NY (Upstate)               62349-79121                    5174 Commercial Dr, New York Mills, NY USA 13417        Electric Power             214.37          -       107.19


National Grid of NY (Upstate)               65952-07146                    1216 Burnet Ave, Syracuse, NY USA 13203                 Electric Power             140.25          -        70.12


National Grid of NY (Upstate)               73851-98100                    Hancock Airport, Syracuse, NY USA 13212                 Natural Gas                534.39          -       267.19


National Grid of NY (Upstate)               79582-40015                    188 Medford Ave, Patchogue, NY USA 11772                Natural Gas                123.95          -        61.98


National Grid of RI                         37466050                       167 Putnam Pike, Johnston, RI USA 2919                  Electric Power            1,309.14         -       654.57


National Grid of RI                         231668009                      400 Silver Spring St, Providence, RI USA 2904           Electric Power             380.30          -       190.15


National Grid of RI                         290988000                      2283 Post Rd, Warwick, RI USA 2888                      Electric Power             508.18          -       254.09


National Grid of RI                         304313068                      167 Putnam Pike, Johnston, RI USA 2919                  Natural Gas                188.41          -        94.20


National Grid of RI                         1284061053                     167 Putnam Pike, Johnston, RI USA 2919                  Electric Power             326.12          -       163.06


National Grid of RI                         2641076004                     25 Lauderdale Blvd, Warwick, RI USA 2886                Electric Power             273.37          -       136.69


National Grid of RI                         2716217008                     40 Senator St, Warwick, RI USA 2888                     Electric Power            2,794.74         -     1,397.37


National Grid of RI                         2790632005                     6585 Post Rd, North Kingstown, RI USA 2852              Electric Power             265.35          -       132.67


National Grid of RI                         2882840004                     520 Reservoir Ave, Cranston, RI USA 2910                Electric Power             307.99          -       154.00


National Grid of RI                         4015405002                     630 Taunton Ave, East Providence, RI USA 2914           Electric Power             374.21          -       187.11


National Grid of RI                         5044096018                     167 Putnam Pike, Johnston, RI USA 2919                  Natural Gas                259.49          -       129.74


National Grid of RI                         5302404007                     2329 Post Rd, Warwick, RI USA 2886                      Electric Power             151.29          -        75.64


National Grid of RI                         6508013014                     2329 Post Rd, Warwick, RI USA 2886                      Electric Power            1,596.22         -       798.11


National Grid of RI                         7908483006                     2329 Post Rd, Warwick, RI USA 2886                      Natural Gas                530.23          -       265.12




                                                                                             Page 77 of 108
                                  Case 20-11218-MFW                               Doc 18                    Filed 05/24/20                 Page 223 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                          Address                            Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


National Grid of RI                       1876977008 (fka 0100054513010240131)   520 Reservoir Ave, Cranston, RI USA 2910                  Natural Gas                 141.15          -        70.57


National Grid of RI                       5417842002 (fka 0100047375520020675)   40 Senator St, Warwick, RI USA 2888                       Natural Gas                 667.20          -       333.60


National Grid of RI                       6737442005 (fka 0100046982410633174)   400 Silver Spring St, Providence, RI USA 2904             Natural Gas                 212.13          -       106.06


National Grid of RI                       6794747001 (fka 0100047377720028386)   630 Taunton Ave, East Providence, RI USA 2914             Natural Gas                   90.44         -        45.22


Nevada Irrigation District                21632-00                               800 E Main St, Grass Valley, CA USA 95945                 Water                         37.81         -        18.90


New England Water Heater Co., Inc. (MA)   408872                                 142 Canal St, Salem, MA USA 1970                          Water                         12.96         -         6.48


New Jersey American Water                 1018210022033975 (fka 5203235543)      2105 US Hwy 22, Union, NJ USA 7083                        Water                         36.10         -        18.05


New Jersey American Water                 1018-210022488292 (FKA XX-XXXXXXX-8)   923 Route 35, Middletown, NJ USA 7748                     Water                         28.68         -        14.34


New Jersey American Water                 1018210026866573 (fka 1817519935)      6 Marlton Pike E, Cherry Hill, NJ USA 8034                Water                         85.46         -        42.73


New Jersey Natural Gas                    22-0006-9047-05                        1772 Hwy 9, Toms River, NJ USA 8755                       Natural Gas                 188.17          -        94.09


New Jersey Natural Gas                    22-0010-0593-48                        923 Route 35, Middletown, NJ USA 7748                     Natural Gas                 111.65          -        55.83


New Mexico Gas Company                    1.15554E+16                            9231 Coors Blvd, Albuquerque, NM USA 87114                Natural Gas                   37.96         -        18.98


New Mexico Gas Company                    016329901-0820724-5                    2010 Cerrillos Rd, Santa Fe, NM USA 87505                 Natural Gas                   55.91         -        27.96


New Mexico Gas Company                    016329901-1185560-9                    3400 University SE, Albuquerque, NM USA 87106             Natural Gas                   74.56         -        37.28


New Mexico Gas Company                    016329901-1187887-1                    3400 University SE, Albuquerque, NM USA 87106             Natural Gas                 314.25          -       157.12


New Mexico Gas Company                    016329901-1188465-9 NG                 3400 University SE, Albuquerque, NM USA 87106             Natural Gas                   71.54         -        35.77


New Mexico Gas Company                    016329901-1188656-8                    3400 University SE, Albuquerque, NM USA 87106             Natural Gas                 262.74          -       131.37


New Mexico Gas Company                    11565452011855595_NG                   3400 University Blvd SE, Albuquerque, NM USA 87106        Natural Gas                   44.59         -        22.30


New York American Water                   1038-220003507342                      1297 Woodfield Rd, Rockville Centre, NY USA 11570         Water                         25.16         -        12.58


Newark Water Office                       571531                                 1281 LOG POND DR, NEWARK, OH USA 43055                    Waste Water                   23.91         -        11.96


Newfoundland Power Inc                    15618846                               1 Airport Rd, Deer Lake, NL(CAN) Canada A8A1A3            Electric Power              262.98          -       131.49


Newfoundland Power Inc                    15618887                               4 Craig Dobbins Way, St Johns, NL(CAN) Canada A1A4Y3      Electric Power              695.72          -       347.86


Newnan Utilities                          520370108471 (FKA_2189910)             250 Bullsboro Dr, Newnan, GA USA 30263                    Electric Power              240.24          -       120.12


Newport News Waterworks                   2E+11                                  4124 W Mercury Blvd, Hampton, VA USA 23666                Waste Water                   59.42         -        29.71


Nicor Gas                                 54094496673                            1350 E Chicago St, Elgin, IL USA 60120                    Natural Gas                   86.99         -        43.49


Nicor Gas                                 57051445831                            9442 W 191st St, Mokena, IL USA 60448                     Natural Gas                   85.73         -        42.87


Nicor Gas                                 74324364707                            3901 N Manheim Rd, Schiller Park, IL USA 60131            Natural Gas                 448.58          -       224.29


Nicor Gas                                 97962938847                            8430 S Cicero Ave, Burbank, IL USA 60459                  Natural Gas                   61.21         -        30.61


Nicor Gas                                 98155375003                            856 North York Rd, Elmhurst, IL USA 60126                 Natural Gas                 189.67          -        94.83


Nicor Gas                                 01-31-31-2257 2                        910 E Ogden Ave, Naperville, IL USA 60563                 Natural Gas                   94.87         -        47.44


Nicor Gas                                 03-62-31-0852 3                        1600 N Mannheim Rd, Stone Park, IL USA 60165              Natural Gas                 119.99          -        60.00


Nicor Gas                                 04-72-67-0836 7                        633 E Roosevelt Rd, Lombard, IL USA 60148                 Natural Gas                   82.72         -        41.36


Nicor Gas                                 0566950000 0                           2170 Mannheim Rd, Des Plaines, IL USA 60018               Natural Gas                1,616.44         -       808.22


Nicor Gas                                 13-61-48-0000 4                        628 West Madison Ave, Oak Park, IL USA 60302              Natural Gas                   58.58         -        29.29


Nicor Gas                                 20-41-58-3388 6                        9100 Trinity Dr. Lot 9, Lake In The Hills, IL USA 60156   Natural Gas                 146.52          -        73.26


Nicor Gas                                 24-02-86-9319 0                        12610 Western Ave, Blue Island, IL USA 60406              Natural Gas                 109.82          -        54.91




                                                                                                   Page 78 of 108
                                  Case 20-11218-MFW                            Doc 18                   Filed 05/24/20                      Page 224 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                      Address                                Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


Nicor Gas                                  26-31-27-5948 8                    1901 Green Bay Rd, Evanston, IL USA 60201                     Natural Gas                128.70          -        64.35


Nicor Gas                                  32-76-87-8621 5                    226 N Bolingbrook Dr., Bolingbrook, IL USA 60440              Natural Gas                136.89          -        68.44


Nicor Gas                                  33-81-49-1578 2                    35 E Plainfield Rd, Countryside, IL USA 60525                 Natural Gas                132.81          -        66.40


Nicor Gas                                  37-59-37-3976 8                    7549 Walton St, Rockford, IL USA 61108                        Natural Gas                  47.01         -        23.50


Nicor Gas                                  38-74-88-5381 9                    555 S Main St, Bourbonnais, IL USA 60914                      Natural Gas                100.76          -        50.38


Nicor Gas                                  41-68-66-3178 3                    1833 Waukegan Rd, Glenview, IL USA 60025                      Natural Gas                109.13          -        54.57


Nicor Gas                                  44-31-72-2957 1                    6348 W 95th St, Oak Lawn, IL USA 60453                        Natural Gas                  72.49         -        36.25


Nicor Gas                                  47-68-07-8869 3                    2400 E Main St Ste 106, St Charles, IL USA 60174              Natural Gas                  76.39         -        38.19


Nicor Gas                                  50-08-22-7436 1                    14166 S Cicero Ave, Crestwood, IL USA 60445                   Natural Gas                  55.64         -        27.82


Nicor Gas                                  50-88-33-9033 3                    254 W 162nd St, South Holland, IL USA 60473                   Natural Gas                  76.47         -        38.23


Nicor Gas                                  52-38-89-1807 1                    902 N Lake St., Aurora, IL USA 60506                          Natural Gas                101.47          -        50.74


Nicor Gas                                  57-96-77-0084 0                    855 W Golf Rd, Schaumburg, IL USA 60194                       Natural Gas                283.07          -       141.53


Nicor Gas                                  75-20-36-0123 4                    2151 W Jefferson St, Joliet, IL USA 60435                     Natural Gas                  76.80         -        38.40


Nicor Gas                                  75-51-28-9956 0                    2020 Sycamore Rd, DeKalb, IL USA 60115                        Natural Gas                  72.35         -        36.17


Nicor Gas                                  93-01-44-6995 6                    2561 Ogden Ave, Downers Grove, IL USA 60515                   Natural Gas                222.13          -       111.07


Nicor Gas                                  93-75-07-5653 3                    11914 S Route 59, Plainfield, IL USA 60585                    Natural Gas                  83.84         -        41.92


Noble Systems Corporation                  10589                              1200 Ashwood Parkway, Suite 300, Atlanta, GA USA 30338-4747   Telecom                   2,844.53         -     1,422.27


Norfolk Airport Authority                  2004340                            2200 Norview Avenue, Norfolk, VA USA 23518                    Telecom                      22.80         -        11.40


North Attleborough Electric Department     004-00023453-01                    424 East Washington St, North Attleboro, MA USA 2760          Electric Power               33.34         -        16.67


North Hudson Sewerage Authority            102949                             1408 Willow Ave, Hoboken, NJ USA 7030                         Waste Water                  23.02         -        11.51


North Hudson Sewerage Authority            102950                             1404 Willow Ave, Hoboken, NJ USA 7030                         Waste Water                  69.75         -        34.87

                                                                              4100 Mendenhall Oaks Parkway, Suite 300, High Point, NC USA
North State Communications                 174412                                                                                           Telecom                    250.09          -       125.05
                                                                              27265

Northeast Ohio Regional Sewer District     555470001                          23196 Miles Rd. Ste A, Bedford Heights, OH USA 44148          Waste Water                166.72          -        83.36


Northeast Ohio Regional Sewer District     1447360001                         18029 Cleveland Ave, Cleveland, OH USA 44135                  Waste Water                573.07          -       286.54


Northeast Ohio Regional Sewer District     4114950003                         5411 Brookpark Rd, Parma, OH USA 44129                        Waste Water                  83.09         -        41.55


Northeast Ohio Regional Sewer District     9649060002                         19025 Maplewood Ave, Cleveland, OH USA 44135                  Waste Water               4,588.97         -     2,294.48


Northern Indiana Public Service (NIPSCO)   135-906-007-9                      1101 North Calumet Ave, Valparaiso, IN USA 46385              Electric Power             315.94          -       157.97


Northern Indiana Public Service (NIPSCO)   149-596-006-3                      1195 E Markland Ave, Kokomo, IN USA 46901                     Natural Gas                  77.23         -        38.62


Northern Indiana Public Service (NIPSCO)   349-596-006-1(fka 492-054-005-7)   317 E McKinley, Mishawaka, IN USA 46545                       Natural Gas                  94.75         -        47.37


Northern Indiana Public Service (NIPSCO)   356-746-003-5                      1195 E Markland Ave, Kokomo, IN USA 46901                     Natural Gas                  94.94         -        47.47


Northern Indiana Public Service (NIPSCO)   357-596-001-5                      725 W Coliseum Blvd, Fort Wayne, IN USA 46808                 Natural Gas                100.32          -        50.16


Northern Indiana Public Service (NIPSCO)   517-596-009-4                      4137 Progress Dr, South Bend, IN USA 46628                    Natural Gas                342.40          -       171.20


Northern Indiana Public Service (NIPSCO)   530-196-002-3                      3811 6th St, Fort Wayne, IN USA 46809                         Natural Gas                233.46          -       116.73


Northern Indiana Public Service (NIPSCO)   545-596-004-5                      3811 6th St, Fort Wayne, IN USA 46809                         Natural Gas                319.14          -       159.57


Northern Indiana Public Service (NIPSCO)   557-596-001-3                      819 W Coliseum Blvd, Fort Wayne, IN USA 46808                 Natural Gas                  98.77         -        49.38


Northern Indiana Public Service (NIPSCO)   786-496-003-7                      305 E McKinley Ave, Mishawaka, IN USA 46545                   Natural Gas                  73.76         -        36.88




                                                                                                Page 79 of 108
                                  Case 20-11218-MFW                          Doc 18                  Filed 05/24/20                Page 225 of 253


                                                                                                                                                          Avg. Monthly   Deposit     Adequate
               Utility Provider                            Account Number                                Address                           Utility Type
                                                                                                                                                             Spend       Amount      Assurance


Northern Kentucky Water District           6111266212                       4204 Dixie Hwy, Erlanger, KY USA 41017                 Water                         25.23         -          12.62


Northern Virginia Electric Cooperative     2833212-000                      44074 Mercure Circle, Sterling, VA USA 20166           Electric Power             2,323.05         -       1,161.52


Northwest Natural Gas Company of OR        15080542                         477 Lancaster Dr NE, Salem, OR USA 97301               Natural Gas                   64.22         -          32.11


Northwest Natural Gas Company of OR        17767088                         10800 Ne Holman St, Portland, OR USA 97220             Natural Gas                 261.11          -         130.55


Northwest Natural Gas Company of OR        30682819                         4190 SW 144th Ave, Beaverton, OR USA 97005             Natural Gas                   46.23         -          23.12


Northwest Natural Gas Company of OR        36819928                         1940 E Powell Blved #shop, Portland, OR USA 97216      Natural Gas                 418.07          -         209.03


Northwest Natural Gas Company of OR        1047663-8                        13985 SW Farmington Rd, Beaverton, OR USA 97005        Natural Gas                 102.55          -          51.27


Northwest Natural Gas Company of OR        238047-5                         9445 NE Airport Way, Portland, OR USA 97220            Natural Gas                 238.42          -         119.21


Northwest Natural Gas Company of OR        2815563-8                        12136 SE Stark St, Portland, OR USA 97216              Natural Gas                 173.50          -          86.75


Northwest Natural Gas Company of OR        3681997-7                        1940 E Powell Blvd #Main, Portland, OR USA 97216       Natural Gas                 363.00          -         181.50


Northwest Natural Gas Company of OR        939783-7                         13727 SW Pacific Hwy Ste 400, Tigard, OR USA 97223     Natural Gas                   79.14         -          39.57


Northwestern Energy (MT)                   30959274                         661 Wongs Way, Belgrade, MT USA 59714                  Electric Power                93.41         -          46.70


Norwood Municipal Light Dept.              2219810979                       319 Morse St., Norwood, MA USA 2062                    Electric Power              244.21          -         122.10


Nova Scotia Power                          5350434                          696 Barnes Dr, Goffs, NS Canada B2T 1K3                Electric Power             1,882.13    2,212.50           -


Nova Scotia Power                          1375175-5                        1919 Upper Water St, Halifax, NS Canada B3J 3J5        Electric Power              121.83     2,212.50           -


NUI Elizabethtown Gas                      8442090500                       770 Caldwell Ave, Union, NJ USA 7083                   Natural Gas                 126.54          -          63.27


NUI Elizabethtown Gas                      8958654565                       1386 Route 22, Lebanon, NJ USA 8833                    Natural Gas                   46.74         -          23.37


NV Energy (Northern Nevada - Sierra Pacific) 1.00003E+18                    1551 National Guard Way, Reno, NV USA 89502            Electric Power             1,383.78         -         691.89


NV Energy (Northern Nevada - Sierra Pacific) 1.00003E+18                    2001 E Plumb Ln, Reno, NV USA 89502                    Electric Power             1,030.76         -         515.38


NV Energy (Northern Nevada - Sierra Pacific) 1.00003E+18                    1995 Vassar St, Suite B, Reno, NV USA 89502            Electric Power              258.93          -         129.47


NV Energy (Northern Nevada - Sierra Pacific) 1.00003E+18                    1540 Terminal Way, Reno, NV USA 89502                  Electric Power                52.36         -          26.18


NV Energy (Northern Nevada - Sierra Pacific) 1.00008E+18                    2001 E Plumb Ln, Reno, NV USA 89502                    Electric Power              782.74          -         391.37

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       4775 Swenson St, Las Vegas, NV USA 89119               Electric Power              670.92          -         335.46
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       4775 Swenson St, Las Vegas, NV USA 89119               Electric Power              594.39          -         297.19
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       1845 E Sahara Ave, Las Vegas, NV USA 89104             Electric Power              146.69          -          73.35
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       1720 E Sahara Ave, Las Vegas, NV USA 89104             Electric Power             1,116.66         -         558.33
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       4588 N Rancho Rd Ste.#4, Las Vegas, NV USA 89130       Electric Power              122.38          -          61.19
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       George Crockett Rd #110, Las Vegas, NV USA 89119       Electric Power             1,933.03         -         966.51
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       5050 Paradise Rd, Las Vegas, NV USA 89119              Electric Power              185.77          -          92.88
Power)

NV Energy (Southern Nevada - Nevada
                                           3.0001E+18                       2860 East Craig Rd, Las Vegas, NV USA 89081            Electric Power              164.57          -          82.29
Power)

NV Energy (Southern Nevada - Nevada        3000101363822291818 (FKA
                                                                            151 N Gibson Rd 110, Henderson, NV USA 89014           Electric Power              138.60          -          69.30
Power)                                     3000013638222918188)

NYC Water Board                            40001-35982-001                  239 E 94th St, New York, NY USA 10128                  Waste Water                 306.36          -         153.18


NYC Water Board                            80001-33170-001                  355 E. 76th St, Manhattan, NY USA 10021                Waste Water                   75.19         -          37.59


NYC Water Board                            80005-31304-001                  4501 20th Ave., Astoria, NY USA 11105                  Waste Water                1,320.82         -         660.41


NYSEG                                      10010616455                      4193 Genesee St, Cheektowaga (Buffalo), NY USA 14225   Electric Power              393.58          -         196.79


NYSEG                                      10016923442                      42 Arbutus Rd, Johnson City, NY USA 13790              Electric Power                15.68         -           7.84




                                                                                             Page 80 of 108
                                   Case 20-11218-MFW                   Doc 18                  Filed 05/24/20                       Page 226 of 253


                                                                                                                                                          Avg. Monthly   Deposit   Adequate
                Utility Provider                     Account Number                                Address                                 Utility Type
                                                                                                                                                             Spend       Amount    Assurance


NYSEG                                  10050198919                    635 PLANK RD, CLIFTON PARK, NY USA 12065                      Electric Power               34.44         -        17.22


NYSEG                                  1001-0616-448                  4195 Genesee St, Buffalo, NY USA 14225                        Electric Power             189.70          -        94.85


NYSEG                                  1003-1380-123                  2520 Vestal Pkwy E, Vestal, NY USA 13850                      Electric Power             233.04          -       116.52


NYSEG                                  1003-6721-552                  1768 Route 9, Clifton Park, NY USA 12065                      Electric Power               32.76         -        16.38

Oakland County Water Resources
                                       21232-00                       29319 Grand River Ave, Farmington Hills, MI USA 48336         Solid Waste                  38.77         -        19.39
Commissioner

O'Connell Oil                          5508                           811 Dalton Ave, Pittsfield, MA USA 1201                       Number 2 Fuel Oil          417.47          -       208.74


Ohio Edison (FirstEnergy of OH)        110 008 784 016                5400 Lauby Rd, North Canton, OH USA 44720                     Electric Power             321.95          -       160.97


Ohio Edison (FirstEnergy of OH)        110 031 617 522                4400 Youngstown Warren Rd, Warren, OH USA 44484               Electric Power             130.74          -        65.37


Ohio Edison (FirstEnergy of OH)        110 032 255 082                1545 Brittain Rd, Akron, OH USA 44310                         Electric Power             115.15          -        57.58


Ohio Edison (FirstEnergy of OH)        110 067 462 652                7735 Market St, Boardman (Youngstown), OH USA 44512           Electric Power               83.65         -        41.82


Ohio Edison (FirstEnergy of OH)        110 108 926 715                1235 N Court St, Medina, OH USA 44256                         Electric Power             142.47          -        71.23


Ohio Edison (FirstEnergy of OH)        110 133 576 790                2825 Medina Rd, Medina, OH USA 44256                          Electric Power            1,900.97         -       950.49


Okaloosa Gas District                  2.81863E+11                    1721 N Hwy 85, Eglin, FL USA 32542                            Natural Gas                  18.11         -         9.06


Oklahoma Electric Cooperative          1734311606                     3231 S Meridian Ave, Oklahoma City, OK USA 73119              Electric Power             459.20          -       229.60


Oklahoma Electric Cooperative          1734321600                     3231 S Meridian Ave, Oklahoma City, OK USA 73119              Electric Power             282.79          -       141.40


Oklahoma Gas & Electric of OK          1303366288                     4400 SW 66th St, Oklahoma City, OK USA 73159                  Electric Power            2,250.14         -     1,125.07


Oklahoma Gas & Electric of OK          1308509460                     5530 NW 39, Oklahoma City, OK USA 73122                       Electric Power             771.08          -       385.54


Oklahoma Gas & Electric of OK          1308509486                     5550 NW 39, Oklahoma City, OK USA 73122                       Electric Power             365.91          -       182.95


Oklahoma Gas & Electric of OK          1206867-2                      10401 N Pennsylvania Ave, Oklahoma City, OK USA 73120         Electric Power           22,024.35         -    11,012.17


Oklahoma Gas & Electric of OK          128742059-8                    3300 S Meridian Ave, Oklahoma City, OK USA 73119              Electric Power             616.26          -       308.13


Oklahoma Gas & Electric of OK          1288433-4                      10401 Vineyard Blvd, Oklahoma City, OK USA 73120              Electric Power               28.17         -        14.08


Oklahoma Gas & Electric of OK          131586799-2                    1356 N Interstate Dr, Norman, OK USA 73072                    Electric Power               21.98         -        10.99


Oklahoma Gas & Electric of OK          1320108-2                      5601 NW Expressway, Oklahoma City, OK USA 73132               Electric Power           94,025.69         -    47,012.85


Oklahoma Gas & Electric of OK          1341828-0                      5601 NW Expressway, Oklahoma City, OK USA 73132               Electric Power               27.85         -        13.93


Oklahoma Gas & Electric of OK          1344338-7                      6605 NW Expressway, Oklahoma City, OK USA 73132               Electric Power             327.17          -       163.59


Oklahoma Gas & Electric of OK          2373884-2                      14501 Hertz Quail Springs Pkwy, Oklahoma City, OK USA 73132   Electric Power           28,788.19         -    14,394.10


Oklahoma Gas & Electric of OK          2635373-0                      1306 North Interstate Dr, Norman, OK USA 73069                Electric Power             147.54          -        73.77


Oklahoma Natural Gas (OK)              2.11209E+17                    1306 North Interstate Dr, Norman, OK USA 73069                Natural Gas                  72.64         -        36.32


Oklahoma Natural Gas (OK)              2.11209E+17                    5600 W 66 Hwy, Warr Acres, OK USA 73122                       Natural Gas                368.00          -       184.00


Oklahoma Natural Gas (OK)              2.11209E+17                    5530 NW 39, Oklahoma City, OK USA 73122                       Natural Gas                159.51          -        79.75


Oklahoma Natural Gas (OK)              2.11209E+17                    4400 SW 66th St, Oklahoma City, OK USA 73159                  Natural Gas                233.42          -       116.71


Oklahoma Natural Gas (OK)              210003973 1012658 82           4406 S Memorial, Tulsa, OK USA 74145                          Natural Gas                  77.86         -        38.93


Oklahoma Natural Gas (OK)              210091831 108792582            4945 S Peoria Ave, Tulsa, OK USA 74105                        Natural Gas                  84.27         -        42.14


Oklahoma Natural Gas (OK)              211099143 1785538 73           2110 N 73rd E Ave, Tulsa, OK USA 74115                        Natural Gas                223.54          -       111.77


Oklahoma Natural Gas (OK)              211099337 1095831 73           7727 E Young Pl, Tulsa, OK USA 74115                          Natural Gas                  81.20         -        40.60


Oklahoma Natural Gas (OK)              211099337 1785736 09           7727 E Young Pl, Tulsa, OK USA 74115                          Natural Gas                287.28          -       143.64




                                                                                       Page 81 of 108
                                 Case 20-11218-MFW                      Doc 18                   Filed 05/24/20                      Page 227 of 253


                                                                                                                                                           Avg. Monthly   Deposit   Adequate
              Utility Provider                        Account Number                                 Address                                Utility Type
                                                                                                                                                              Spend       Amount    Assurance


Oklahoma Natural Gas (OK)               211209323 1330268 64           3300 S Meridian Ave, Oklahoma City, OK USA 73119              Natural Gas                209.48          -       104.74


Oklahoma Natural Gas (OK)               211395043 2052306 82           14501 Hertz Quail Springs Pkwy, Oklahoma City, OK USA 73132   Natural Gas                956.15          -       478.08


Omaha Public Power District (NE)        1848780667                     2571 S 171st Ct, Omaha, NE USA 68130                          Electric Power             134.41          -        67.21


Omaha Public Power District (NE)        2281400061                     5406 Abbott Dr, Omaha, NE USA 68110                           Electric Power            1,307.09         -       653.55


Omaha Public Power District (NE)        9814406641                     7409 Dodge Street, Omaha, NE USA 68114                        Electric Power             153.63          -        76.82


Omaha Public Power District (NE)        7569300051_6379725             707 N Fort Crook Rd, Bellevue, NE USA 68123                   Electric Power             199.04          -        99.52


Omaha Public Power District (NE)        7569300051_9856893             5404 Abbott Dr, Norfolk, NE USA 68110                         Electric Power             681.27          -       340.64

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    618 Collins St N, Arlington, TX USA 76011                     Electric Power             249.29          -       124.64
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    7212 Cedar Springs Rd, Dallas, TX USA 75235                   Electric Power            2,578.86         -     1,289.43
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3407 Hawes Ave, Dallas, TX USA 75235                          Electric Power             551.10          -       275.55
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3377 Edwards Ave, Dallas, TX USA 75235                        Electric Power             500.37          -       250.18
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3603 SW H K Dodgen Loop, Temple, TX USA 76502                 Electric Power             528.42          -       264.21
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    24 Pilot Rd, Midland, TX USA 79711                            Electric Power             860.19          -       430.10
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3215 S Southwest Loop 323, Tyler, TX USA 75701                Electric Power             459.93          -       229.96
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    1200 Ross Ave, Dallas, TX USA 75202                           Electric Power             466.39          -       233.20
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3600 Gus Thomasson Rd, Mesquite, TX USA 75150                 Electric Power             219.82          -       109.91
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    233 N Central Expy, Richardson, TX USA 75080                  Electric Power            1,369.41         -       684.70
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3542 Armstrong Dr, Wichita Falls, TX USA 76305                Electric Power               20.95         -        10.47
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3542 Armstrong Dr, Wichita Falls, TX USA 76305                Electric Power                8.67         -         4.33
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    1701 Eldorado Pkwy Suite 200, Mckinney, TX USA 75069          Electric Power             175.15          -        87.58
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    1700 E Airport Fwy, Irving, TX USA 75062                      Electric Power             872.62          -       436.31
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    16250 Midway Rd, Addison, TX USA 75001                        Electric Power             366.43          -       183.22
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    4006 W Plano Parkway, Plano, TX USA 75093                     Electric Power               12.12         -         6.06
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    2930 Preston Rd Ste 920, Frisco, TX USA 75034                 Electric Power             320.21          -       160.11
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3241 Franklin Ave, Midland, TX USA 79701                      Electric Power             184.77          -        92.38
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    4100 E Stan Schlueter Loop, Killeen, TX USA 76542             Electric Power             454.08          -       227.04
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3407 Hawes Ave, Dallas, TX USA 75235                          Electric Power                8.22         -         4.11
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3801 W PRESIDENT GEORGE BUSH, PLANO, TX USA 75093             Electric Power             101.29          -        50.65
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    7212 Cedar Springs Rd, Dallas, TX USA 75235                   Electric Power             437.65          -       218.83
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3809 S 26Th Ave, Irving, TX USA 75261                         Electric Power             741.79          -       370.90
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3830 S 26th Ave, Dallas, TX USA 75261                         Electric Power            8,027.04         -     4,013.52
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3830 S 26th Ave, Dallas, TX USA 75261                         Electric Power            5,107.71         -     2,553.85
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    6901 Green Oaks Rd, Fort Worth, TX USA 76116                  Electric Power               20.93         -        10.46
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    8442 Camp Bowie West Blvd, Fort Worth, TX USA 76116           Electric Power             383.22          -       191.61
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3326 W Mockingbird Ln, Dallas, TX USA 75235                   Electric Power             550.25          -       275.12
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                    3303 N Central Expwy, Plano, TX USA 75023                     Electric Power             366.25          -       183.12
Company)




                                                                                         Page 82 of 108
                                  Case 20-11218-MFW                             Doc 18                   Filed 05/24/20                          Page 228 of 253


                                                                                                                                                                        Avg. Monthly   Deposit   Adequate
               Utility Provider                       Account Number                                         Address                                     Utility Type
                                                                                                                                                                           Spend       Amount    Assurance

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            8640 East R L Thornton Freeway, Dallas, TX USA 75228              Electric Power             1,226.61         -       613.31
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            7017 Baker Blvd, Richland Hills, TX USA 76118                     Electric Power              307.91          -       153.96
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            1400 E Old Settlers Blvd Ste 100, Round Rock, TX USA 78664-2798   Electric Power              395.92          -       197.96
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            4501 Reese Creek Rd, Killeen, TX USA 76549                        Electric Power                29.89         -        14.94
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            3401 W Airport Fwy, Irving, TX USA 75062                          Electric Power              262.79          -       131.39
Company)

Oncor (formerly TXU Electric Delivery
                                        1.04437E+16                            2909 Forest Ln, Dallas, TX USA 75234                              Electric Power              253.21          -       126.61
Company)

Onepoint Technologies Inc.              SCM-00327280                           2400 Satellite Blvd, Duluth, GA USA 30096                         Waste Water                   40.47         -        20.24


Onondaga County Water Authority         100025-100025                          Hancock Airport, Syracuse, NY USA 13212                           Water                       620.03          -       310.02


Onondaga County Water Authority         100030-100030                          Hancock Airport, Syracuse, NY USA 13212                           Water                         14.97         -         7.48


Onslow Water & Sewer Authority          31503000.00 98                         264 Albert Ellis Airport Rd, Richlands, NC USA 28574              Water                         36.48         -        18.24


Ontario Municipal Utilities Company     2906360600                             3450 E Airport Dr, Ontario, CA USA 91761                          Solid Waste                 143.92          -        71.96


Optimum                                 07870453300015                         One Court Square West, Long Island City, NY USA 11101             Telecom                     362.79          -       181.39


Optimum                                 07876637107011                         One Court Square West, Long Island City, NY USA 11101             Telecom                     312.13          -       156.06


Orange & Rockland Utilities NJ          41966-48043                            228 Route 17 North, Upper Saddle River, NJ USA 7458               Electric Power              456.39          -       228.19


Orange & Rockland Utilities NY          21810-17034                            255 W Route 59, Nanuet, NY USA 10954                              Electric Power              301.05          -       150.52


Orange & Rockland Utilities NY          81036-78028                            22 County Route 78, Middletown, NY USA 10940                      Electric Power              307.08          -       153.54


Orlando Utilities Commission            8805000001                             5400 Lee Vista Blvd, Orlando, FL USA 32812                        Electric Power              808.36          -       404.18


Orlando Utilities Commission            2381400001 (FKA 5969900001)            5387 Butler National Dr, Orlando, FL USA 32812                    Electric Power              327.08          -       163.54


Orlando Utilities Commission            23814000015CR80214                     6050 S SEMORAN BLVD, ORLANDO, FL USA 32812                        Electric Power                 8.52         -         4.26


Orlando Utilities Commission            5969710001_1ZR10693                    5400 Butler National Dr, Orlando, FL USA 32812                    Electric Power             4,164.93         -     2,082.47


Orlando Utilities Commission            5969710001_5ZR20567                    3421 13th St, Orlando, FL USA 32812                               Electric Power              131.71          -        65.85


Orlando Utilities Commission            738971000_15ZR13816                    9124 Jeff Fuqua Blvd N, Orlando, FL USA 32812                     Electric Power              993.71          -       496.86

                                        7389710001_1ZR13110 (fka
Orlando Utilities Commission                                                   9128 Jeff Fuqua Blvd N, Orlando, FL USA 32827                     Electric Power             5,040.93         -     2,520.46
                                        7389710001_1ZR10482)

                                        7389710001_1ZR13527 (fka
Orlando Utilities Commission                                                   9630 Jeff Fuqua Blvd N, Orlando, FL USA 32827                     Electric Power             3,053.04         -     1,526.52
                                        7389710001_1ZR10062)

Orlando Utilities Commission            7389710001_5ZR11766                    139 S Orange Ave, Orlando, FL USA 32801                           Electric Power              411.69          -       205.84


Orlando Utilities Commission            7389710001_78369220                    9115 Jeff Fuqua Blvd N Bldg A-2, Orlando, FL USA 32812            Waste Water                 100.51          -        50.26


Orlando Utilities Commission            8755000001_83196323                    2800 Collingswood Dr., Orlando, FL USA 32809                      Electric Power             1,237.24         -       618.62


Orlando Utilities Commission            8755000001_EP_1ZR13109                 2510 Jetport Dr, Orlando, FL USA 32809                            Electric Power             2,234.53         -     1,117.26


Orlando Utilities Commission            8755000001_EP_1ZR13529                 2510 Jetport Dr, Orlando, FL USA 32809                            Electric Power             1,171.80         -       585.90


Orlando Utilities Commission            8755000001_SW_WW_9201JEFFFUQU          2510 Jetport Dr, Orlando, FL USA 32809                            Solid Waste                 999.48          -       499.74


Orlando Utilities Commission            8755000001_W_WW_75862883               2510 Jetport Dr, Orlando, FL USA 32809                            Electric Power              480.62          -       240.31


Osterman Propane Inc (MA)               31021915                               609 South Street West, Raynham, MA USA 2767                       Propane                     562.65          -       281.33


Pacific Gas & Electric                  8996948845                             4011 PIMIICO DR, PLEASANTON, CA USA 94588                         Electric Power             1,431.78         -       715.89


Pacific Gas & Electric                  0028960401-9(Serv ID:0020566857)       325 Mason St., San Francisco, CA USA 94102                        Electric Power              277.05          -       138.53


Pacific Gas & Electric                  0182390328-9 (Service ID 0182390005)   527 Riverside Ave, Roseville, CA USA 95678                        Natural Gas                 140.28          -        70.14


Pacific Gas & Electric                  0196638240-8(Serv ID:0194177808)       50 Broderick Rd, San Francisco, CA USA 94128                      Electric Power              156.88          -        78.44




                                                                                                 Page 83 of 108
                                  Case 20-11218-MFW                             Doc 18                  Filed 05/24/20                  Page 229 of 253


                                                                                                                                                              Avg. Monthly   Deposit   Adequate
               Utility Provider                    Account Number                                           Address                            Utility Type
                                                                                                                                                                 Spend       Amount    Assurance


Pacific Gas & Electric                0196638240-8(Serv ID:195045472)          50 Broderick Rd, San Francisco, CA USA 94128             Electric Power                7.55         -         3.77


Pacific Gas & Electric                0246168290-4(Serv ID:0246168148)         1702 N Vasco Rd., Livermore, CA USA 94551                Natural Gas                  56.90         -        28.45


Pacific Gas & Electric                0473058664-3(Serv ID:0473058177)         1702 N Vasco Rd., Livermore, CA USA 94551                Electric Power             295.30          -       147.65


Pacific Gas & Electric                0492919386-2 (Service ID 0492919453)     2991 Auto Center Circle, Stockton, CA USA 95212          Electric Power               62.10         -        31.05


Pacific Gas & Electric                0534586050-5 ( Service ID 0534586395 )   3646 Telstar Pl Ste#C, Stockton, CA USA 95212            Electric Power             217.49          -       108.75


Pacific Gas & Electric                0536128160-2 ( Service Id 0536128897)    1398 Bryant St, San Francisco, CA USA 94103              Electric Power            1,002.54         -       501.27


Pacific Gas & Electric                0592061934-2                             1320 San Mateo Ave, South San Francisco, CA USA 94080    Electric Power             887.86          -       443.93


Pacific Gas & Electric                1086833238-7 (ID:1086833005)             1815 Bayshore Hwy, Burlingame, CA USA 94010              Electric Power               37.70         -        18.85


Pacific Gas & Electric                1149265698-5 ( Service ID 1149265691)    2801 Jones St, San Francisco, CA USA 94133               Electric Power             202.62          -       101.31


Pacific Gas & Electric                1188891300-8 (Service ID 1188891055)     502 North Hunter St, Stockton, CA USA 95202              Electric Power             593.39          -       296.70


Pacific Gas & Electric                1275192787-7 ( Service ID 1275192650)    8000 Earhart Rd, Oakland, CA USA 94621                   Natural Gas                  20.36         -        10.18

                                      1393859140-4 (Service ID 1393859223
Pacific Gas & Electric                                                         177 S Airport Blvd, South San Francisco, CA USA 94080    Electric Power            8,220.67         -     4,110.33
                                      fka1393859361)

Pacific Gas & Electric                1440223477-8 ( Service ID 1440223234)    15525 Los Gatos Blvd, Suite B, Los Gatos, CA USA 95032   Electric Power             337.85          -       168.92


Pacific Gas & Electric                1440223477-8 ( Service ID 1440223431)    15525 Los Gatos Blvd, Suite B, Los Gatos, CA USA 95032   Natural Gas                  12.39         -         6.19


Pacific Gas & Electric                1752476262-6 ( Service ID 1752476005)    4401 Stevens Creek Blvd, Santa Clara, CA USA 95051       Natural Gas                  87.21         -        43.60


Pacific Gas & Electric                1780633817-8 ( Service ID 1780633005)    686 Soscol Av., Napa, CA USA 94559                       Electric Power             407.10          -       203.55


Pacific Gas & Electric                1780633817-8 ( Service ID 1780633010)    686 Soscol Av., Napa, CA USA 94559                       Natural Gas                  57.57         -        28.78


Pacific Gas & Electric                1873378991-3 ( Service ID 1873378474)    3076 Almaden Expwy, San Jose, CA USA 95118               Natural Gas                  92.02         -        46.01


Pacific Gas & Electric                1873378991-3 ( Service ID 1873378942)    3076 Almaden Expwy, San Jose, CA USA 95118               Electric Power             704.89          -       352.44


Pacific Gas & Electric                2058698547-3 ( Service ID 2058698005)    6455 Franklin Blvd, Sacramento, CA USA 95823             Natural Gas                  60.00         -        30.00


Pacific Gas & Electric                2380512325-6 ( Service ID2380512108)     20519 Mission Blvd, Hayward, CA USA 94541                Electric Power             378.37          -       189.19

                                      2423448737-9 (Serv ID 2423448079 fka
Pacific Gas & Electric                                                         2049 Del Monte Blvd, Seaside, CA USA 93955               Electric Power             201.89          -       100.95
                                      2423448005)

                                      2458548196-3 (ID: 2453124036)(fka
Pacific Gas & Electric                                                         1815 Bayshore Hwy, Burlingame, CA USA 94010              Natural Gas                   7.52         -         3.76
                                      0075156275)

                                      24585481963 (ID: 2459434940)(fka
Pacific Gas & Electric                                                         1815 Bayshore Hwy, Burlingame, CA USA 94010              Electric Power             762.39          -       381.20
                                      0116822939-9)

Pacific Gas & Electric                2525855875-5(Serv ID:2525855821)         724 S State St, Ukiah, CA USA 95482                      Natural Gas                  84.24         -        42.12


Pacific Gas & Electric                2761058022-2 (Service ID: 2761056072)    2400 Webster, Oakland, CA USA 94611                      Electric Power               74.78         -        37.39


Pacific Gas & Electric                2761058022-2 (Service ID: 2761056286)    2400 Webster, Oakland, CA USA 94611                      Natural Gas                  26.40         -        13.20


Pacific Gas & Electric                2761058022-2 (Service ID: 2761056965)    2400 Webster, Oakland, CA USA 94611                      Electric Power             293.12          -       146.56


Pacific Gas & Electric                2969702307-4(Serv ID:2960874263)         2991 Auto Center Circle, Stockton, CA USA 95212          Electric Power            4,930.47         -     2,465.23


Pacific Gas & Electric                2969702307-4(Serv ID:2962282097)         2991 Auto Center Circle, Stockton, CA USA 95212          Natural Gas                253.88          -       126.94


Pacific Gas & Electric                3050125354-3 ( Service ID 3050125005)    3928 Geary Blvd, San Francisco, CA USA 94118             Electric Power             204.94          -       102.47

                                      3101164444-5 (ID:3104111853)(fka ID:
Pacific Gas & Electric                                                         2266 N Main St, Walnut Creek, CA USA 94596               Electric Power             520.19          -       260.09
                                      3101164902)

Pacific Gas & Electric                3101164444-5 (Service ID: 3101164554)    2266 N Main St, Walnut Creek, CA USA 94596               Natural Gas                  36.28         -        18.14


Pacific Gas & Electric                3196959648-0(Serv ID:3199767467)         1730 W 10th St, Antioch, CA USA 94509                    Electric Power             231.42          -       115.71


Pacific Gas & Electric                3293238271 (Service ID 3293238005)       300 Motor City Ct, Modesto, CA USA 95356                 Natural Gas                132.71          -        66.35


Pacific Gas & Electric                3385724060-1(Serv ID:3383027019)         1089 Santa Rosa Ave, Santa Rosa, CA USA 95407            Electric Power             378.97          -       189.48




                                                                                                Page 84 of 108
                                  Case 20-11218-MFW                             Doc 18                   Filed 05/24/20                    Page 230 of 253


                                                                                                                                                                 Avg. Monthly   Deposit   Adequate
               Utility Provider                    Account Number                                            Address                              Utility Type
                                                                                                                                                                    Spend       Amount    Assurance


Pacific Gas & Electric                3385724060-1(Serv ID:3389931751)         1089 Santa Rosa Ave, Santa Rosa, CA USA 95407               Natural Gas                  40.69         -        20.34


Pacific Gas & Electric                3428436947-6 ( Service ID 3428436867)    177 S Airport Blvd, South San Francisco, CA USA 94080       Natural Gas                155.10          -        77.55


Pacific Gas & Electric                3445131723-3 (Service ID: 3445131095)    4525 Ohara Ave, Brentwood, CA USA 94513                     Electric Power             256.92          -       128.46


Pacific Gas & Electric                3445131723-3 (Service ID: 3445131507)    4525 Ohara Ave, Brentwood, CA USA 94513                     Natural Gas                131.12          -        65.56


Pacific Gas & Electric                3543446920-7(Serv ID:3543197507)         4213 Sunset Lane Suite 102, Shingle Springs, CA USA 95682   Electric Power             561.63          -       280.81


Pacific Gas & Electric                3577837395-7 ( Service ID 3577837202)    5074 E Andersen Ave, Fresno, CA USA 93727                   Natural Gas                  21.31         -        10.65


Pacific Gas & Electric                3642832026-5 (ID: 3642832545)            3911 Alemany Blvd, San Francisco, CA USA 94132              Electric Power             208.47          -       104.24


Pacific Gas & Electric                3744504051-4 (Serv ID: 3744504710)       5074 E Anderson Ave, Fresno, CA USA 93727                   Natural Gas                   7.65         -         3.82


Pacific Gas & Electric                3961322987-9 (ID 3961322593)             1700 24th St, Bakersfield, CA USA 93301                     Electric Power             608.45          -       304.23


Pacific Gas & Electric                4139907796-9 (Service ID: 4139907061)    1160 Industrial Ave, Petaluma, CA USA 94952                 Electric Power             383.65          -       191.83


Pacific Gas & Electric                4139907796-9 (Service ID: 4139907600)    1160 Industrial Ave, Petaluma, CA USA 94952                 Natural Gas                160.76          -        80.38


Pacific Gas & Electric                4358604462-0(Serv Id:4358604521)         933 E Francisco Blvd, San Rafael, CA USA 94901              Electric Power             175.62          -        87.81

                                      4402570196-0 (Serv ID:4406070987 fka
Pacific Gas & Electric                                                         725 Riddler Park, San Jose, CA USA 95131                    Electric Power             229.41          -       114.70
                                      4406711739)

Pacific Gas & Electric                4402570196-0(Serv ID:4404098453)         725 Riddler Park, San Jose, CA USA 95131                    Natural Gas                  43.62         -        21.81


Pacific Gas & Electric                44366361556 (Service ID 4436636193)      800 E Main St, Grass Valley, CA USA 95945                   Electric Power             224.13          -       112.07


Pacific Gas & Electric                5011178821-7 (ID 5011178671)             28001 Mission Blvd, Hayward, CA USA 94544                   Electric Power            1,197.24         -       598.62


Pacific Gas & Electric                5025069074-5 (Service ID: 5025069165)    530 B St, Eureka, CA USA 95501                              Electric Power             201.68          -       100.84


Pacific Gas & Electric                5025069074-5 (Service ID: 5025069702)    530 B St, Eureka, CA USA 95501                              Electric Power               19.53         -         9.76


Pacific Gas & Electric                5124459518 (Service ID 5124459052)       3565 Stevens Creek Blvd, Santa Clara, CA USA 95117          Natural Gas                  90.70         -        45.35


Pacific Gas & Electric                5187807431-2 (Service ID 5187807575)     1927 Railroad Ave, Clovis, CA USA 93612                     Electric Power             314.41          -       157.21


Pacific Gas & Electric                5187807431-2 (Service ID 5187807975)     1927 Railroad Ave, Clovis, CA USA 93612                     Natural Gas                129.75          -        64.88


Pacific Gas & Electric                5216531189-6(Serv ID:5217643000)         5520 Scotts Valley Dr, Scotts Valley, CA USA 95066          Electric Power             190.71          -        95.36


Pacific Gas & Electric                52734832216 (Serv ID 5273483587)         1040 The Alameda, San Jose, CA USA 95126                    Natural Gas                  82.84         -        41.42


Pacific Gas & Electric                52734832216 (Serv ID 5273483679)         1040 The Alameda, San Jose, CA USA 95126                    Electric Power             323.08          -       161.54


Pacific Gas & Electric                5471835414-2 ( Service ID 5471835137)    945 Martin Luther King Jr.Way, Merced, CA USA 95340         Natural Gas                   7.50         -         3.75


Pacific Gas & Electric                5471835414-2 ( Service ID 5471835796 )   945 Martin Luther King Jr.Way, Merced, CA USA 95340         Electric Power             128.62          -        64.31


Pacific Gas & Electric                59224777975 (Serv ID 5922477377)         2125 Fulton Ave, Sacramento, CA USA 95825                   Natural Gas                  22.35         -        11.18

                                      5961160956-7 ( Service ID 596116028
Pacific Gas & Electric                                                         132 Center St, Santa Cruz, CA USA 95060                     Electric Power             391.89          -       195.94
                                      fka5961160005)

Pacific Gas & Electric                6264472298-5 ( Service ID 6264472005)    1000 Walsh Ave, Santa Clara, CA USA 95050                   Natural Gas                108.16          -        54.08


Pacific Gas & Electric                6365673653-3(Serv Id:6365673600)         5015 Madison Ave, Sacramento, CA USA 95841                  Natural Gas                  21.48         -        10.74

                                      68196728015fka71794533613(6819672910fk
Pacific Gas & Electric                                                       2601 El Camino Real, Redwood City, CA USA 94063               Electric Power             437.53          -       218.77
                                      a7179453148)

Pacific Gas & Electric                6923814681-0 (Service ID 6923814400)     3550 San Pablo Dam Rd Ste.D, El Sobrante, CA USA 94803      Natural Gas                  68.25         -        34.12


Pacific Gas & Electric                6923814681-0 (Service ID 6923814450)     3550 San Pablo Dam Rd Ste.D, El Sobrante, CA USA 94803      Electric Power             524.21          -       262.11


Pacific Gas & Electric                6971105359-0 (Service ID 6971105220)     840 Ellis St, San Francisco, CA USA 94109                   Electric Power             580.73          -       290.36


Pacific Gas & Electric                7050668640-4 (ID 7050668414)             7046 Mission St, Daly City, CA USA 94014                    Natural Gas                102.20          -        51.10


Pacific Gas & Electric                7050668640-4 (ID: 7050668584)            7046 Mission St, Daly City, CA USA 94014                    Electric Power             380.16          -       190.08




                                                                                                 Page 85 of 108
                                   Case 20-11218-MFW                                  Doc 18                  Filed 05/24/20              Page 231 of 253


                                                                                                                                                                Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                             Address                       Utility Type
                                                                                                                                                                   Spend       Amount    Assurance

                                          7179453361-3 (Service ID:7179453465
Pacific Gas & Electric                                                               1800 Olive Dr, Davis, CA USA 95616                   Electric Power               86.36         -        43.18
                                          fka7179453324)

Pacific Gas & Electric                    7349412338-0 ( Service ID 7349412128)      4855 Hopyard Rd #10, Pleasanton, CA USA 94588        Electric Power             240.49          -       120.24


Pacific Gas & Electric                    7476667758-2 (Service ID: 7476667079)      958 El Camino Real, San Bruno, CA USA 94066          Natural Gas                  34.70         -        17.35


Pacific Gas & Electric                    7476667758-2 (Service ID: 7476667936)      958 El Camino Real, San Bruno, CA USA 94066          Electric Power             298.00          -       149.00


Pacific Gas & Electric                    7636406903-9 (Service ID: 7636406005)      6327 Aviation Dr, Sacramento, CA USA 95837           Natural Gas                404.73          -       202.37


Pacific Gas & Electric                    7801509528-0 (Service ID 7801509005)       1001 Brdway St, Oakland, CA USA 94607                Electric Power             339.58          -       169.79


Pacific Gas & Electric                    7843610219-4 ( Service ID 7843610663 )     1061 San Pablo Ave, Albany, CA USA 94706             Electric Power             231.14          -       115.57


Pacific Gas & Electric                    7994633111-7 (Service ID 7994633797)       5645 Cottle Rd, San Jose, CA USA 95123               Electric Power             175.96          -        87.98


Pacific Gas & Electric                    80057039069 (Serv ID 8005703817)           125 E Auto Center Dr, Fresno, CA USA 93710           Electric Power            1,002.36         -       501.18


Pacific Gas & Electric                    8095102267-4 ( Service ID 8095102073)      2005 Crow Canyon Pl, San Ramon, CA USA 94583         Electric Power             401.10          -       200.55


Pacific Gas & Electric                    8136768931-2 ( Service ID 8136768005)      2005 Crow Canyon Pl, San Ramon, CA USA 94583         Natural Gas                   7.50         -         3.75


Pacific Gas & Electric                    8679260854-8(Serv ID:8679260005)           780 McDonnell Rd, San Francisco, CA USA 94128        Electric Power             366.78          -       183.39


Pacific Gas & Electric                    88699394909 (Serv ID 8869939343)           2491 Monument Blvd, Concord, CA USA 94520            Electric Power             912.36          -       456.18


Pacific Gas & Electric                    9026162708-8 ( Service ID 9026162005)      1901 El Camino Real, Mountain View, CA USA 94040     Electric Power             326.10          -       163.05


Pacific Gas & Electric                    9055649551-4 ( Service ID 9055649149)      1935 N Texas St, Fairfield, CA USA 94533             Electric Power               27.14         -        13.57


Pacific Gas & Electric                    9055649551-4 ( Service ID 9055649519)      1935 N Texas St, Fairfield, CA USA 94533             Electric Power                9.95         -         4.98


Pacific Gas & Electric                    9055649551-4 ( Service ID 9055649880)      1935 N Texas St, Fairfield, CA USA 94533             Natural Gas                  96.41         -        48.20


Pacific Gas & Electric                    9055649551-4 ( Service ID 9055649940)      1935 N Texas St, Fairfield, CA USA 94533             Electric Power             389.47          -       194.73


Pacific Gas & Electric                    9131552527-8 ( Service ID 9131552880)      1450 Oro Dam Blvd E, Ste F, Oroville, CA USA 95966   Electric Power               98.04         -        49.02

                                          9149009243-3 ( Serv ID 9149009469 fka
Pacific Gas & Electric                                                               37063 Fremont Blvd, Fremont, CA USA 94536            Electric Power             834.79          -       417.39
                                          9149009629)

Pacific Gas & Electric                    9149009243-3 ( Service ID 9149009723       37063 Fremont Blvd, Fremont, CA USA 94536            Natural Gas                   7.56         -         3.78


Pacific Gas & Electric                    9182209717-5 ( Service ID 9182209865)      1159 Riley St, Folsom, CA USA 95630                  Natural Gas                  37.44         -        18.72

                                          9455964509-1 (ID: 9455964747 fka
Pacific Gas & Electric                                                               2995 E McKinley Ave, Fresno, CA USA 93703            Electric Power             545.61          -       272.80
                                          9455964543)

Pacific Gas & Electric                    9806530002-6 ( Service ID 9806530005 )     1025 16th St, Sacramento, CA USA 95814               Natural Gas                  32.11         -        16.05


Pacific Gas & Electric                    9830730207-9 (ID: 9830730005)              780 McDonnell Rd, San Francisco, CA USA 94128        Natural Gas                  45.26         -        22.63


Pacific Waste, Inc.                       315                                        Keahole Airport Rd, Kailua-Kona, HI USA 96740        Solid Waste               1,611.10         -       805.55


Pacific Waste, Inc.                       000316(fka 330195)                         Keahole Airport Rd, Kailua-Kona, HI USA 96740        Solid Waste               1,621.39         -       810.69


PacifiCorp of OR (Pacific Power)          5117491001                                 9445 NE Airport Way, Portland, OR USA 97220          Electric Power            1,410.02         -       705.01


PacifiCorp of OR (Pacific Power)          594052480011 (Service ID: 740660599-001)   10800 Ne Holman St, Portland, OR USA 97220           Electric Power            1,528.11         -       764.05


PacifiCorp of OR (Pacific Power)          594052480011_1363222                       10800 Ne Holman St, Portland, OR USA 97220           Electric Power             543.65          -       271.83


PacifiCorp of UT (Rocky Mountain Power)   5117491013                                 952 S 500 W, Bountiful, UT USA 84010                 Electric Power             122.79          -        61.40


PacifiCorp of UT (Rocky Mountain Power)   5117491015                                 1805 West Riverdale Rd, Roy, UT USA 84067            Electric Power               52.20         -        26.10


PacifiCorp of UT (Rocky Mountain Power)   36563026001                                15 S 2400 W, Salt Lake City, UT USA 84116            Electric Power             274.80          -       137.40


PacifiCorp of UT (Rocky Mountain Power)   41952226001                                952 S 500 W, Bountiful, UT USA 84010                 Electric Power            1,986.92         -       993.46


PacifiCorp of UT (Rocky Mountain Power)   41979106001                                4000 W 900 N, Salt Lake City, UT USA 84124           Electric Power               57.21         -        28.60


PacifiCorp of UT (Rocky Mountain Power)   05117491-003 7                             6895 South State St, Midvale, UT USA 84047           Electric Power             223.98          -       111.99




                                                                                                      Page 86 of 108
                                  Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                    Page 232 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
               Utility Provider                         Account Number                                         Address                              Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


PacifiCorp of UT (Rocky Mountain Power)   05117491-005 2                         11483 South State St, Draper, UT USA 84020                 Electric Power              203.96          -       101.98


PacifiCorp of UT (Rocky Mountain Power)   05117491-012 8                         750 S Main St, Salt Lake City, UT USA 84101                Electric Power              403.20          -       201.60


PacifiCorp of UT (Rocky Mountain Power)   05117491-014 4                         1505 W 7800 SST, West Jordan, UT USA 84047                 Electric Power              152.36          -        76.18


PacifiCorp of UT (Rocky Mountain Power)   41979106-002 5                         656 S State St, Orem, UT USA 84058                         Electric Power              154.94          -        77.47


Palm Beach County Utility Dept.           1000001083                             3175 Belvedere Rd, West Palm Beach, FL USA 33406           Waste Water                1,013.24         -       506.62


Palm Beach County Utility Dept.           1000251680                             2600 James L Turnage Blvd, West Palm Beach, FL USA 33406   Waste Water                2,491.60         -     1,245.80


Palm Beach County Utility Dept.           1000637287                             9904 Southern Blvd, Royal Palm Beach, FL USA 33411         Waste Water                   87.81         -        43.91


Palmetto Electric Coop Inc (SC)           92397001                               1 Finch St, Hilton Head, SC USA 29926                      Electric Power              243.02          -       121.51


PCS Communications                        PCS11118D                              1726 Richey St, Pasadena, TX USA 77502                     Telecom                     522.72          -       261.36


PCS Communications                        PCS11118T                              1726 Richey St, Pasadena, TX USA 77502                     Telecom                     362.88          -       181.44


Peabody Municipal Light Plant             801039                                 108 Newbury St, Peabody, MA USA 1960                       Electric Power              164.31          -        82.16


Pearl River Valley EPA                    171873-001                             6152 Highway 98, Hattiesburg, MS USA 39402                 Electric Power              184.13          -        92.07


Pearl River Valley EPA                    171873-002                             6152 Highway 98, Hattiesburg, MS USA 39402                 Electric Power              161.54          -        80.77


PECO Energy Company                       323125177                              555 W Street Rd Unit C, Warminster, PA USA 18974           Electric Power              156.08          -        78.04


PECO Energy Company                       1943501709                             8500 Essington Ave, Philadelphia, PA USA 19153             Electric Power             1,461.59         -       730.80


PECO Energy Company                       6579100809                             7500 Holstein Ave, Philadelphia, PA USA 19153              Electric Power             2,679.63         -     1,339.82


PECO Energy Company                       7734322034                             126 Springton Rd, Upper Darby, PA USA 19082                Electric Power              423.96          -       211.98


PECO Energy Company                       05741-07001                            3554 Street Rd, Bensalem, PA USA 19020                     Electric Power              284.03          -       142.01


PECO Energy Company                       18243-43009                            3554 Street Rd, Bensalem, PA USA 19020                     Electric Power              602.09          -       301.05


PECO Energy Company                       23951-601222                           3554 Street Rd, Bensalem, PA USA 19020                     Electric Power              605.90          -       302.95


PECO Energy Company                       36227-00706                            410 W Ridge Pike, Conshohocken, PA USA 19428               Electric Power              330.94          -       165.47


PECO Energy Company                       39116-14020                            779 Bethlehem Pike, Montgomeryville, PA USA 18936          Electric Power                72.41         -        36.20


PECO Energy Company                       44154-00805                            8201 Bartram Ave, Philadelphia, PA USA 19153               Electric Power              929.28          -       464.64


PECO Energy Company                       48482-97034                            1425 E High St, Pottstown, PA USA 19464                    Electric Power              149.90          -        74.95


PECO Energy Company                       53550-29010                            2300 Castor Ave, Philadelphia, PA USA 19134                Electric Power              278.20          -       139.10


PECO Energy Company                       78976-00603                            1528 Paoli Pike, West Chester, PA USA 19380                Electric Power              176.19          -        88.10


PECO Energy Company                       89205-39017                            330 W Street Rd, Warminster, PA USA 18974                  Electric Power              376.91          -       188.46


PECO Energy Company                       93656-01403                            8800 Essington Ave, Philadelphia, PA USA 19153             Electric Power             1,362.91         -       681.46


Pedernales Electric Cooperative Inc.      200000311148 (fka 1669102800)          251 N Bell #115, Cedar Park, TX USA 78613                  Electric Power              164.70          -        82.35


Penn Power (FirstEnergy of PA)            1.10093E+11                            2304 Wilmington Rd, New Castle, PA USA 16105               Electric Power                40.02         -        20.01


Penn Power (FirstEnergy of PA)            110 054 572 521                        10517 Perry Hwy, Wexford, PA USA 15090                     Electric Power              367.81          -       183.90


Penn Power (FirstEnergy of PA)            110 107 726 447                        10517 Perry Hwy, Wexford, PA USA 15090                     Electric Power                92.38         -        46.19


Pennichuck                                100008427-10527                        333 Amherst, Nashua, NH USA 3063                           Water                         31.76         -        15.88


Pennsylvania American Water               1024-210033777541 (fka XX-XXXXXXX-6)   1035 Plane St, Avoca, PA USA 18641                         Water                       128.84          -        64.42


Pennsylvania American Water               1024210034694656 (fka 2423451729)      360 Kidder St, Wilkes Barre, PA USA 18702                  Water                         24.91         -        12.45


Peoples Energy (North Shore)              0 5000 3672 9426                       9240 S Stony Island, Chicago, IL USA 60617                 Natural Gas                 362.44          -       181.22




                                                                                                  Page 87 of 108
                                  Case 20-11218-MFW                                    Doc 18                  Filed 05/24/20                          Page 233 of 253


                                                                                                                                                                              Avg. Monthly   Deposit   Adequate
               Utility Provider                           Account Number                                            Address                                    Utility Type
                                                                                                                                                                                 Spend       Amount    Assurance


Peoples Energy (North Shore)                0605581939-00002 (fka 3 5000 2509 2480)   181 W Washington St, Chicago, IL USA 60602                       Natural Gas                 330.27          -       165.13


Peoples Energy (North Shore)                0606385873-00001 (fka6 5000 3452 0599)    40 N Skokie Valley Rd, Highland Park, IL USA 60035               Natural Gas                 133.93          -        66.96


Peoples Energy (North Shore)                0607930218-00001 (FKA3 5000 3049 8046)    1440 South Milwaukee Ave, Libertyville, IL USA 60048             Natural Gas                   89.03         -        44.51


Peoples Energy (North Shore)                0610474491-00001 (fka 7 5000 5605 9309)   4621 West Belmont Ave, Chicago, IL USA 60641                     Natural Gas                 529.30          -       264.65


Peoples Energy (North Shore)                1 5000 7101 4358                          3849 N Western Ave, Chicago, IL USA 60618                        Natural Gas                   77.07         -        38.53


Peoples Energy (North Shore)                3 5000 5313 2378                          401 North State St, Chicago, IL USA 60610                        Natural Gas                   90.48         -        45.24


Peoples Energy (North Shore)                5 5000 2832 3230                          5259 S Archer Ave, Chicago, IL USA 60632-4731                    Natural Gas                1,550.84         -       775.42

                                                                                      O'Hare Airport (AKA 10000 Bessie Coleman Dr), Chicago, IL USA
Peoples Gas Light & Coke Co.                0603459955-00002 (fka 8500012431262)                                                                       Natural Gas                 342.64          -       171.32
                                                                                      60666

                                                                                      O'Hare Airport (AKA 10000 Bessie Coleman Dr), Chicago, IL USA
Peoples Gas Light & Coke Co.                0603459955-00003 (fka 8500027186100)                                                                       Natural Gas                2,099.54         -     1,049.77
                                                                                      60666

Peoples Gas Light & Coke Co.                060596509600001 (fka 1500012431408)       1000 Bessie Coleman Dr, Chicago, IL USA 60666                    Natural Gas                 236.36          -       118.18


Peoples Gas Light & Coke Co.                0611521332-00001 (fka 6500068110012)      5050 N Lincoln Ave, Chicago, IL USA 60625                        Natural Gas                 190.49          -        95.25

Peoples Natural Gas (FKA Dominion Peoples
                                            2.1E+11                                   5105 State Rte 30, Greensburg, PA USA 15601                      Natural Gas                   56.55         -        28.27
Gas of PA)

Peoples Natural Gas (FKA Dominion Peoples
                                            2.10001E+11                               5105 State Rte 30, Greensburg, PA USA 15601                      Natural Gas                 104.08          -        52.04
Gas of PA)

Peoples Natural Gas (FKA Dominion Peoples
                                            2.10001E+11                               5200 University Blvd, Coraopolis (Moon Township), PA USA 15108   Natural Gas                 463.35          -       231.68
Gas of PA)

Peoples Natural Gas (FKA Dominion Peoples
                                            2.10003E+11                               1318 5th Ave, Pittsburgh, PA USA 15219                           Natural Gas                 131.86          -        65.93
Gas of PA)

Peoples Natural Gas (FKA Equitable Gas
                                            6.19982E+12                               5634 Baum Blvd, Pittsburgh, PA USA 15206                         Natural Gas                 121.19          -        60.59
Company)

Pepco of MD                                 50020309022                               8000 Georgia Ave, Silver Springs, MD USA 20910                   Electric Power                47.28         -        23.64


Pepco of MD                                 55019802440                               4520 St Barnabas Rd, Temple Hills, MD USA 20748                  Electric Power              373.54          -       186.77


Pepco of MD                                 5002 1278 697                             8000 Georgia Ave, Silver Springs, MD USA 20910                   Electric Power              143.05          -        71.53


Pepco of MD                                 55019099237 (fka 2016 6246 33)            1319D Rockville Pike, Rockville, MD USA 20852                    Electric Power              366.14          -       183.07


Peterborough Utilities Services             20507132434                               975 Clonsilla Ave, Peterborough, ON Canada K9J5Y2                Electric Power                97.77         -        48.88


Peterborough Utilities Services             210896-32434                              975 Clonsilla Ave, Peterborough, ON Canada K9J5Y2                Waste Water                   34.32         -        17.16


Petro commercial services                   106544155                                 44074 Mercure Circle, Sterling, VA USA 20166                     Number 2 Fuel Oil           131.80          -        65.90


Petroleum Service Co (PA)                   HERTZ (fka 3830900)                       1035 Plane St, Avoca, PA USA 18641                               Number 2 Fuel Oil             63.96         -        31.98


Philadelphia Gas Works                      482191385                                 7500 Holstein Ave, Philadelphia, PA USA 19153                    Natural Gas                1,501.17         -       750.59


Philadelphia Gas Works                      753652185                                 8201 Bartram Ave, Philadelphia, PA USA 19153                     Natural Gas                1,620.86         -       810.43


Philadelphia Gas Works                      864574185                                 2313 E Venango St H, philadelphia, PA USA 19134                  Natural Gas                 154.35          -        77.17


Philadelphia Gas Works                      7125011951                                8500 Essington Ave, Philadelphia, PA USA 19153                   Natural Gas                 353.82          -       176.91


Philadelphia Gas Works                      4125011927 (Sa ID:9961789682)             8910 Essington Ave, Philadelphia, PA USA 19153                   Natural Gas                1,677.33         -       838.66


Phoenix- Mesa Gateway Airport Authority     HERTZ0001                                 6033 S Sossaman Rd, Mesa, AZ USA 85212                           Telecom                       41.96         -        20.98


Pico Water District                         32-0320-000                               8534 Whittier Blvd, Pico Rivera, CA USA 90660                    Water                         68.69         -        34.35


Piedmont Natural Gas Company of NC          1.00336E+12                               1490 Peters Creek Pkwy, Winston Salem, NC USA 27103              Natural Gas                 143.99          -        71.99


Piedmont Natural Gas Company of NC          2.00055E+12                               6325 Airport Pkwy, Greensboro, NC USA 27409                      Natural Gas                 466.43          -       233.22


Piedmont Natural Gas Company of NC          5.00015E+12                               9218 South Boulevard, Charlotte, NC USA 28134                    Natural Gas                   51.07         -        25.53


Piedmont Natural Gas Company of NC          5.00015E+12                               5945 Cliffdale Rd #1110, Fayetteville, NC USA 28314              Natural Gas                   38.90         -        19.45


Piedmont Natural Gas Company of NC          5.00015E+12                               1619 Westover Terreance, Greensboro, NC USA 27408                Natural Gas                   47.78         -        23.89




                                                                                                       Page 88 of 108
                                   Case 20-11218-MFW                         Doc 18                  Filed 05/24/20              Page 234 of 253


                                                                                                                                                        Avg. Monthly   Deposit   Adequate
                Utility Provider                           Account Number                                Address                         Utility Type
                                                                                                                                                           Spend       Amount    Assurance


Piedmont Natural Gas Company of NC           8.0018E+12                     5125 South Blvd, Charlotte, NC USA 28217             Natural Gas                   37.42         -        18.71


Piedmont Natural Gas Company of NC           9.00255E+12                    6141 E Independence Blvd, Charlotte, NC USA 28212    Natural Gas                   77.27         -        38.64


Piedmont Natural Gas Company of NC           9.00255E+12                    229 US Highway 70 SE, Hickory, NC USA 28602          Natural Gas                 143.26          -        71.63


Piedmont Natural Gas Company of NC           9.00255E+12                    3500 E Independence Bldv, Charlotte, NC USA 28205    Natural Gas                   46.20         -        23.10


Piedmont Natural Gas Company of SC           579635003                      518 E North St, Greenville, SC USA 29601             Natural Gas                   81.24         -        40.62


Piedmont Natural Gas of TN (Nashville Gas)   4.00353E+12                    1325 Vultee Blvd, Nashville, TN USA 37217            Natural Gas                 153.64          -        76.82


Piedmont Natural Gas of TN (Nashville Gas)   9.00255E+12                    798 Hangar Ln, Nashville, TN USA 37217               Natural Gas                 135.25          -        67.63


Pinellas County Utilities                    1.00107E+11                    15176 Us Hwy 19 North, Clearwater, FL USA 33764      Water                         45.18         -        22.59


Pinellas County Utilities                    1.00109E+11                    13720 Roosevelt Blvd, Clearwater, FL USA 33762       Solid Waste                 729.79          -       364.90


Pinellas County Utilities                    1.00111E+11                    5005 Gulf Blvd, St Petersburg, FL USA 33706          Waste Water                 296.40          -       148.20


Pittsburgh Water & Sewer Authority           5000303-1208154                1318 5th Ave, Pittsburgh, PA USA 15219               Waste Water                 137.52          -        68.76


Pittsfield Charter Township                  WAS1-004663-0000-06            4663 Washtenaw Ave, Ann Arbor, MI USA 48108          Waste Water                   60.65         -        30.33


Point Bay Fuel, Inc.                         66837                          1093 Ocean Ave, Lakewood, NJ USA 8701                Number 2 Fuel Oil           166.33          -        83.17


Port of Oakland                              3920-3923                      9351 Earhart Rd, Oakland, CA USA 94621               Electric Power             4,277.29         -     2,138.64


Portland General Electric                    8132881952                     1940 E Powell Blvd Unit A, Gresham, OR USA 97080     Electric Power                21.79         -        10.90


Portland General Electric                    8153523606                     1940 E Powell Blvd Unit A, Gresham, OR USA 97080     Electric Power             2,148.77         -     1,074.38


Portland General Electric                    3.83634E+11                    477 Lancaster Dr NE, Salem, OR USA 97301             Electric Power              147.76          -        73.88


Portland General Electric                    1.27402E+12                    13985 SW Farmington Rd, Beaverton, OR USA 97005      Electric Power              235.96          -       117.98


Portland General Electric                    1.27402E+12                    17185 SE McLoughlin Blvd, Milwaukee, OR USA 97267    Electric Power              152.49          -        76.24


Portland General Electric                    1.27402E+12                    13727 SW Pacific Hwy Ste 400, Tigard, OR USA 97223   Electric Power              175.35          -        87.67


Portland General Electric                    3.83634E+12                    12136 SE Stark St, Portland, OR USA 97216            Electric Power              320.93          -       160.46


Portland General Electric                    3.83635E+12                    4190 SW 144th Ave, Beaverton, OR USA 97005           Electric Power              755.54          -       377.77


Portland General Electric                    5.00859E+12                    330 SW Pine St, Portland, OR USA 97204               Electric Power              169.30          -        84.65


Portland Water District                      126971-01                      1001 Westbrook St, Portland, ME USA 4102             Waste Water                 983.72          -       491.86

PotomacEdison fka Allegheny Power of MD
                                             1.10096E+11                    5732 Buckeystown Pike, Frederick, MD USA 21704       Electric Power              158.52          -        79.26
(FirstEnergy of MD)

PotomacEdison fka Allegheny Power of MD
                                             1.10096E+11                    5732 Buckeystown Pike, Frederick, MD USA 21704       Electric Power              100.83          -        50.42
(FirstEnergy of MD)

PotomacEdison fka Allegheny Power of MD
                                             110 108 330 553                23 S Colonial Dr, Hagerstown, MD USA 21740           Electric Power                88.97         -        44.49
(FirstEnergy of MD)

PPL Electric Utilities                       4274073124                     6500 Carlisle Pike, Mechanicsburg, PA USA 17050      Electric Power                49.50         -        24.75


PPL Electric Utilities                       14491-08044                    930 Wyoming Ave, Scranton, PA USA 18509              Electric Power                46.87         -        23.44


PPL Electric Utilities                       55090-12001                    3311 Airport Rd, Allentown, PA USA 18109             Electric Power              170.37          -        85.19


PPL Electric Utilities                       57580-34057                    360 Kidder St, Wilkes Barre, PA USA 18702            Electric Power                90.16         -        45.08


PPL Electric Utilities                       88231-35055                    3180 Route 611, Bartonsville, PA USA 18321           Electric Power              168.60          -        84.30


PPL Electric Utilities                       93101-16001                    1035 Plane St, Avoca, PA USA 18641                   Electric Power                89.99         -        44.99


PPL Electric Utilities                       93792-05034                    3462 Paxton St, Harrisburg, PA USA 17104             Electric Power              127.86          -        63.93


PREPA                                        1495119152                     830 Ave Hostos, Mayaguez, PR Puerto Rico 907         Electric Power              156.76          -        78.38


PREPA                                        3434832000                     Entrada Base Muniz, Carolina, PR Puerto Rico 979     Electric Power             4,448.34         -     2,224.17




                                                                                             Page 89 of 108
                                  Case 20-11218-MFW                                 Doc 18                   Filed 05/24/20                   Page 235 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
               Utility Provider                       Account Number                                             Address                              Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


Progressive Waste Solutions (AB)         7420-005678-0000 (fka 63600567800000003) 4735 36th St E, Nisku, AB Canada T9E 0V4                    Solid Waste                1,191.38         -       595.69

                                         7420-005678-0000-0004 (fka
Progressive Waste Solutions (AB)                                                   8624 53rd Ave NW, Edmonton, AB Canada T6E 5G2              Solid Waste                 165.67          -        82.83
                                         63600567800000004)

Progressive Waste Solutions (AB)         7420-005679-0000 (fka 6360056790000)      17610 102 Ave, Edmonton, AB Canada T5S 1H5                 Solid Waste                 309.63          -       154.81


Progressive Waste Solutions of FL, Inc   6440017083 (fka 0084017083)               16211 Nw 57Th Ave, Miami Gardens, FL USA 33014             Solid Waste                 617.06          -       308.53


Progressive Waste Solutions of FL, Inc   6440-030495 (fka 0084030495)              3670 NW South River Dr, Miami, FL USA 33142                Solid Waste                1,374.41         -       687.21


Providence Water                         218232                                    366 Silver Spring St, Providence, RI USA 2904              Water                         12.79         -         6.40


PSE&G                                    4200713608                                900 Doremus Ave, Newark, NJ USA 7114                       Electric Power             8,299.64         -     4,149.82


PSE&G                                    6504425108                                770 Caldwell Ave, Union, NJ USA 7083                       Electric Power              302.55          -       151.28


PSE&G                                    6568973408                                Newark Airport, Building 38, Newark, NJ USA 7114           Electric Power             2,880.66         -     1,440.33


PSE&G                                    6570510509                                Newark Airport Building 26, Newark, NJ USA 7114            Natural Gas                 683.64          -       341.82


PSE&G                                    6646512205                                2006 US Hwy 1 North, North Brunswick, NJ USA 8902          Electric Power              312.05          -       156.03


PSE&G                                    6734810704                                3 Brewster Rd, Newark City, NJ USA 7114                    Natural Gas                1,304.04         -       652.02


PSE&G                                    7041319318                                6 Marlton Pike E, Cherry Hill, NJ USA 8034                 Electric Power              289.64          -       144.82


PSE&G                                    7068874401                                6801 Kennedy Blvd, North Bergen, NJ USA 7047               Electric Power                71.02         -        35.51


PSE&G                                    7109970000                                360 River St, Hackensack, NJ USA 7601                      Electric Power              492.06          -       246.03


PSE&G                                    7200419508                                2064 Brunswick Ave Ste D, Lawrence TWP, NJ USA 8648        Electric Power              286.89          -       143.45


PSE&G                                    |66 784 354 00                            1649 Springfield Ave, Maplewood, NJ USA 7040               Electric Power              303.24          -       151.62


PSE&G                                    42 009 748 00                             Newark Airport Building 23, Newark, NJ USA 7114            Electric Power             9,522.52         -     4,761.26


PSE&G                                    65 137 658 03                             1404 Willow Ave, Hoboken, NJ USA 7030                      Electric Power              819.97          -       409.99


PSE&G                                    66 230 888 06                             79 Union Blvd, Totowa, NJ USA 7502                         Electric Power              188.84          -        94.42


PSE&G                                    66 488 650 08                             375 River St, Hackensack, NJ USA 7601                      Electric Power              162.37          -        81.18


PSE&G                                    66 600 598 06                             1164 Route 33, Hamilton Square, NJ USA 8690                Electric Power              210.44          -       105.22


PSE&G                                    67 045 420 00                             113 Clinton Rd, Fairfield, NJ USA 7004                     Electric Power              249.39          -       124.69


PSE&G                                    67 306 837 08                             92 Route 17 North, Paramus, NJ USA 7652                    Electric Power              592.02          -       296.01


PSE&G                                    69 889 110 06                             Newark Airport Building 26, Newark, NJ USA 7114            Natural Gas                1,046.32         -       523.16


PSE&G                                    69 889 583 04                             1402 Bergen Blvd, Fort Lee, NJ USA 7024                    Electric Power              272.41          -       136.21


PSE&G                                    70 450 432 01                             6801 Kennedy Blvd, North Bergen, NJ USA 7047               Electric Power              304.66          -       152.33


PSE&G                                    71 521 275 06                             1550 Teaneck Rd, Teaneck, NJ USA 7666                      Electric Power              348.25          -       174.12


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-3(Cust ID:0212-2001-19-7)     1297 Woodfield Rd, Rockville Centre, NY USA 11570          Electric Power              507.45          -       253.72


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-4 (fka 0525-9006-35-0)        56 Horton Ave, Lynbrook, NY USA 11563                      Electric Power              525.97          -       262.99


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-1                             3288 Merrick Rd Ste A, Wantagh, NY USA 11793               Electric Power              222.67          -       111.34


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-6(Cust ID:0276-5008-45-9)     4750 Sunrise Hwy, Massapequa Park, NY USA 11762            Electric Power              858.03          -       429.02


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-3(Cust ID:0276-5008-43-4)     4750 Sunrise Hwy, Massapequa Park, NY USA 11762            Electric Power              122.57          -        61.28


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-1(Cust ID:0276-5008-44-2)     4750 Sunrise Hwy, Massapequa Park, NY USA 11762            Electric Power                80.06         -        40.03


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-6 (Cust ID: 0458-3006-67-3)   125 W John St, Hicksville, NY USA 11801                    Electric Power             1,297.74         -       648.87


PSE&G Long Island (fka LIPA)             XXX-XX-XXXX-1                             145 W Jericho Turnpike, Huntington Station, NY USA 11746   Electric Power                 9.89         -         4.94




                                                                                                     Page 90 of 108
                                    Case 20-11218-MFW                              Doc 18                   Filed 05/24/20                   Page 236 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
                 Utility Provider                     Account Number                                            Address                              Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


PSE&G Long Island (fka LIPA)            XXX-XX-XXXX-0                             145 W Jericho Turnpike, Huntington Station, NY USA 11746   Electric Power              482.87          -       241.44


PSE&G Long Island (fka LIPA)            XXX-XX-XXXX-8 (Cust ID: 0087-4007-46-1)   350 Route 109, West Babylon, NY USA 11704                  Electric Power              465.10          -       232.55


PSE&G Long Island (fka LIPA)            7956059007 (fka XXX-XX-XXXX-0)            225 Northern Blvd, Great Neck, NY USA 11021                Electric Power              619.86          -       309.93


PSE&G Long Island (fka LIPA)            8958439304 (Cust ID 04933010813)          390 E Jericho Tpke, Smithtown, NY USA 11787                Electric Power              373.36          -       186.68


PSE&G Long Island (fka LIPA)            XXX-XX-XXXX-1                             4300 Johnson Ave, Ronkonkoma, NY USA 11779                 Electric Power             1,814.60         -       907.30


PSE&G Long Island (fka LIPA)            9116011082 (fka 01233007663)              188 Medford Ave, Patchogue, NY USA 11772                   Electric Power              287.10          -       143.55


Public Service of New Mexico (PNM)      016329901-0422609-0                       2010 Cerrillos Rd, Santa Fe, NM USA 87505                  Electric Power              265.96          -       132.98


Public Service of New Mexico (PNM)      0163299011185560-9                        3400 University SE, Albuquerque, NM USA 87106              Electric Power              298.21          -       149.10


Public Service of New Mexico (PNM)      016329901-1188465-9 EP                    3400 University SE, Albuquerque, NM USA 87106              Electric Power             2,981.42         -     1,490.71


Public Service of New Mexico (PNM)      016329901-1189415-8                       3400 University SE, Albuquerque, NM USA 87106              Electric Power             1,075.00         -       537.50


Public Service of New Mexico (PNM)      115553766-0133050-1                       6300 San Mateo N E K-3, Albuquerque, NM USA 87109          Electric Power              244.01          -       122.01


Public Service of New Mexico (PNM)      115553766-1235016-6                       9421 Coors Blvd N W, Albuquerque, NM USA 87114             Electric Power                13.22         -         6.61


Public Service of New Mexico (PNM)      11565452011855595_EP                      3400 University Blvd SE, Albuquerque, NM USA 87106         Electric Power              334.49          -       167.24


Puget Sound Energy                      2.00016E+11                               1911 Auburn Way N, Suite E, Auburn, WA USA 98002           Natural Gas                   71.71         -        35.86


Puget Sound Energy                      2.00026E+11                               10202 E 149th St, Puyallup, WA USA 98374                   Electric Power              158.28          -        79.14


Puget Sound Energy                      2.20004E+11                               14500 1st Ave S, Burien, WA USA 98168                      Natural Gas                 342.36          -       171.18


Puget Sound Energy                      2.20006E+11                               250 Rainier Ave S, Renton, WA USA 74559                    Electric Power                10.97         -         5.49


Puget Sound Energy                      2.20015E+11                               250 Rainier Ave S, Renton, WA USA 74559                    Natural Gas                   73.59         -        36.80


Puget Sound Energy                      2.20016E+11                               250 Rainier Ave S, Renton, WA USA 74559                    Electric Power              561.31          -       280.65


Puget Sound Energy                      2.20018E+11                               26454 Pacific Highway S, Kent, WA USA 98031                Electric Power              379.05          -       189.52


Puget Sound Energy                      200003431653 (fka 388-697-134-4)          2315 6th St, Bremerton, WA USA 98312                       Electric Power              151.75          -        75.87


Puget Sound Energy                      200005770785 (fka 057-052-100-5)          18625 Desmoines Memorial Dr, Des Moines, WA USA 98148      Electric Power             1,671.12         -       835.56


Puget Sound Energy                      200008475804 (fka 651-609-354-6)          11705 124th Ave NE, Kirkland, WA USA 98034                 Electric Power              222.30          -       111.15


Puget Sound Energy                      200008806644 (fka 079-222-500-5)          18625 Desmoines Memorial Dr, Des Moines, WA USA 98148      Natural Gas                 397.92          -       198.96


Puget Sound Energy                      200010288906 (fka 764-526-711-8)          32700 Pacific Hwy S, Suite 5, Federal Way, WA USA 98003    Electric Power              103.40          -        51.70


Puget Sound Energy                      200015517986 (fka 199-759-496-3)          1911 Auburn Way N, Suite E, Auburn, WA USA 98002           Electric Power              137.40          -        68.70


Qwest                                   J5201113182052                            100 CenturyLink Drive, Monroe, LA USA 71203                Telecom                    1,170.07         -       585.03


Qwest                                   7209299482074                             100 CenturyLink Drive, Monroe, LA USA 71203                Telecom                       33.86         -        16.93


Racine Water & Wastewater Utilities     30910328                                  6100 Washington Ave, Racine, WI USA 53406                  Waste Water                    9.85         -         4.93


Radio Oil Co. Inc.                      HER200                                    823 Washington St, Auburn, MA USA 1501                     Number 2 Fuel Oil           259.21          -       129.61


Raynham Center Water District           1506                                      609 South Street West, Raynham, MA USA 2767                Water                          3.48         -         1.74


Reading Area Water Authority            3232201                                   314 LANCASTER AV, READING, PA USA 19611                    Waste Water                   28.47         -        14.24


Recology Golden Gate                    10947853                                  840 Ellis St, San Francisco, CA USA 94109                  Solid Waste                 465.93          -       232.97


Recology San Mateo County               731659556                                 1815 Bayshore Hwy, Burlingame, CA USA 94010                Solid Waste                 454.92          -       227.46


Recology Vacaville Solano               51444710                                  300 County Airport Rd, Vacaville, CA USA 95688             Solid Waste                   80.86         -        40.43


Region of Peel                          5894520000                                5300 Dixie Rd, Mississauga, ON Canada L4W 2A7              Waste Water                   16.77         -         8.39




                                                                                                    Page 91 of 108
                                       Case 20-11218-MFW                    Doc 18                  Filed 05/24/20                    Page 237 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
                    Utility Provider                     Account Number                                 Address                               Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Region of Peel                             HERTZ116056                     5300 Dixie Rd, Mississauga, ON Canada L4W 2A7              Waste Water                 179.03          -        89.51


Regional Water Authority                   210695706                       1 George St, New Haven, CT USA 6510                        Water                         54.25         -        27.12


Republic Services (MA)                     3.00943E+11                     60 Lee Burbank Hwy, Revere, MA USA 2151                    Solid Waste                 917.68          -       458.84


Republic Services (MO)                     3.0468E+11                      529 N London Dr, Kansas City, MO USA 64153                 Solid Waste                 475.11          -       237.55


Republic Services (MO)                     3.04681E+11                     529 N London Dr, Kansas City, MO USA 64153                 Solid Waste                1,440.82         -       720.41


Republic Services (NC)                     3.09391E+11                     1009 Rental Car Dr, Raleigh, NC USA 27612                  Solid Waste                 177.32          -        88.66


Republic Services (NV)                     3.06201E+11                     4775 Swenson St, Las Vegas, NV USA 89119                   Solid Waste                 696.08          -       348.04


Republic Services (NV)                     3.06203E+11                     7180 Haven St, Las Vegas, NV USA 89119                     Solid Waste                2,507.12         -     1,253.56


Republic Services (RI)                     3.00973E+11                     2329 Post Rd, Warwick, RI USA 2886                         Solid Waste                 546.96          -       273.48


Republic Services (TX)                     3.08531E+11                     15845 John F Kennedy Blvd, Houston, TX USA 77032           Solid Waste                1,018.26         -       509.13


Republic Services (TX)                     3-0615-4026074                  3127 W Mockingbird Ln, Dallas, TX USA 75235                Solid Waste                1,148.22         -       574.11


Republic Services (VA)                     3.08032E+11                     2600 Jefferson Davis Hwy, Arlington, VA USA 22202          Solid Waste                   96.74         -        48.37


Republic Services (VA)                     3.08032E+11                     23320 Auto Pilot Dr, Dulles, VA USA 20166                  Solid Waste                1,672.96         -       836.48


Revolution Resource Recovery Inc (BC)      53843                           33271 S Fraser Way, Abbotsford, BC Canada V2S 2B2          Solid Waste                   91.42         -        45.71


Revolution Resource Recovery Inc (BC)      120050001                       4911 Grant McConachie, Richmond, BC Canada V7B 0A4         Solid Waste                 582.54          -       291.27


Revolution Resource Recovery Inc (BC)      499290001                       13409 72nd Ave, Surrey, BC Canada V3W 2N7                  Solid Waste                 135.53          -        67.77


Revolution Resource Recovery Inc (BC)      538430001                       790 Marine Dr SW, Vancouver, BC Canada V5X 2R6             Solid Waste                   91.42         -        45.71


Riverside Public Utilities                 145197003                       7807 Indiana Ave, Riverside, CA USA 92504                  Electric Power              907.91          -       453.96


Riverside Public Utilities                 216641001                       7777 Indiana Ave, Riverside, CA USA 92504                  Electric Power                95.44         -        47.72


Riverside Public Utilities                 216642002                       7777 Indiana Ave, Riverside, CA USA 92504                  Electric Power              348.13          -       174.07


Riverside Public Utilities                 0145194000 (fka189195-144459)   7750 Indiana Ave, Riverside, CA USA 92504                  Electric Power             1,900.17         -       950.08


Riviera Utilities                          05-00220-03                     2003 Highway 98, Daphne, AL USA 36526                      Electric Power              135.23          -        67.61


Riviera Utilities                          52-04832-02                     8097 Hwy 59, Foley, AL USA 36535                           Water                         17.01         -         8.51


Roadpost                                   RU237961                        4746 44th Ave SW, Suite #201, Seattle, WA USA 98116-4476   Telecom                       65.45         -        32.73


Roanoke Gas Company                        0041206-4                       1302 Municipal Rd NW, Roanoke, VA USA 24012                Natural Gas                 360.62          -       180.31


Roanoke Gas Company                        0652592-7                       231 East 4th St, Salem, VA USA 24153                       Natural Gas                   99.15         -        49.57


Rochester Gas & Electric (RG&E)            20012247092                     75 Ajax Rd, Rochester, NY USA 14624                        Electric Power              268.30          -       134.15


Rochester Gas & Electric (RG&E)            20013649999                     75 Ajax Rd, Rochester, NY USA 14624                        Natural Gas                   95.99         -        48.00


Rochester Gas & Electric (RG&E)            20014288599                     75 Ajax Rd, Rochester, NY USA 14624                        Electric Power             1,555.32         -       777.66


Rochester Gas & Electric (RG&E)            20024184721                     2111 Empire Blvd, Suite 4, Webster, NY USA 14580           Electric Power              346.83          -       173.42


Rochester Gas & Electric (RG&E)            20024693531                     2111 Empire Blvd, Suite 2, Webster, NY USA 14580           Electric Power              496.45          -       248.22


Rochester Gas & Electric (RG&E)            20024701870                     2111 Empire Blvd, Suite 2, Webster, NY USA 14580           Natural Gas                   86.37         -        43.19


Rochester Public Utilities                 3.00001E+11                     5335 Hwy 52 North, Rochester, MN USA 55901                 Waste Water                   36.82         -        18.41


Rock River Water Reclamation               0623000BR                       7549 Walton St, Rockford, IL USA 61108                     Waste Water                    6.66         -         3.33


Rockdale Water Resources                   425096-125096                   978 Highland Circle, Conyers, GA USA 30012                 Waste Water                   64.22         -        32.11


Rowland Water District                     10941934015                     18456 Colima Rd, Rowland Heights, CA USA 91748             Water                       199.27          -        99.63




                                                                                            Page 92 of 108
                                   Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                     Page 238 of 253


                                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                          Account Number                                        Address                               Utility Type
                                                                                                                                                                        Spend       Amount    Assurance


Roy City Utilities (UT)                     36120005                              1805 West Riverdale Rd, Roy, UT USA 84067                   Waste Water                   34.90         -        17.45


Rumpke Consolidated Companies (OH)          2001107336 (fka 2000220036)           4600 International Gateway, Columbus, OH USA 43219          Solid Waste                 196.32          -        98.16


Sacramento County Utilities                 50001757559                           2312 Fulton Ave, Sacramento, CA USA 95825                   Waste Water                 128.34          -        64.17


Sacramento Municipal Utility District (SMUD) 150167                               1025 16th St, Sacramento, CA USA 95814                      Electric Power              510.55          -       255.27


Sacramento Municipal Utility District (SMUD) 843176                               6327 Aviation Dr, Sacramento, CA USA 95837                  Electric Power             7,039.49         -     3,519.74


Sacramento Municipal Utility District (SMUD) 1748269                              2312 Fulton Ave, Sacramento, CA USA 95825                   Electric Power              692.93          -       346.46


Sacramento Municipal Utility District (SMUD) 2591381                              6455 Franklin Blvd, Sacramento, CA USA 95823                Electric Power              261.89          -       130.94


Sacramento Municipal Utility District (SMUD) 3154596                              1159 Riley St, Folsom, CA USA 95630                         Electric Power              205.09          -       102.55


Sacramento Municipal Utility District (SMUD) 6083505                              2125 Fulton Ave, Sacramento, CA USA 95825                   Electric Power              164.18          -        82.09


Sacramento Municipal Utility District (SMUD) 6214816                              5015 Madison Ave, Sacramento, CA USA 95841                  Electric Power              213.08          -       106.54


Sacramento Municipal Utility District (SMUD) 6576622                              9605 E Stockton BL, Elk Grove, CA USA 95624                 Electric Power              191.37          -        95.69


Sacramento Municipal Utility District (SMUD) 6576623                              9605 E Stockton BL, Elk Grove, CA USA 95624                 Electric Power                47.12         -        23.56


Sacramento Municipal Utility District (SMUD) 6616055                              3095 Sunrise Ave Suite #1, Rancho Cordova, CA USA 95742     Electric Power              293.01          -       146.50


Sacramento Suburban Water District          0022277-023974                        2312 Fulton Ave, Sacramento, CA USA 95825                   Water                       149.12          -        74.56


Saint John Energy                           4726322                               4180 Loch Lomond Rd, Saint John, NB Canada E2N 1L7          Electric Power                83.91         -        41.95


Saint Paul Regional Water Services          282814                                1370 Davern St, Saint Paul, MN USA 55116                    Waste Water                 329.71          -       164.86


Saint Paul Regional Water Services          501767                                1420 Davern St, Saint Paul, MN USA 55116                    Waste Water                   75.53         -        37.77


Saint Paul Regional Water Services          520982                                1420 Davern St, Saint Paul, MN USA 55116                    Water                          8.99         -         4.50


Salt Lake City A/P Authority                388299                                776 North Terminal Drive, Salt Lake City, UT USA 84122      Telecom                     244.78          -       122.39


Salt Lake City A/P Authority                406099                                776 North Terminal Drive, Salt Lake City, UT USA 84122      Telecom                    2,690.20         -     1,345.10


Salt Lake City Corporation                  W14281                                15 S 2400 W, Salt Lake City, UT USA 84116                   Electric Power              390.69          -       195.34


Salt Lake City Corporation                  W2339337 (fkaW2267228)                750 S Main St, Salt Lake City, UT USA 84101                 Electric Power              183.57          -        91.78


Salt River Project (SRP)                    075-847-003                           7700 S Priest Dr, Tempe, AZ USA 85044                       Electric Power              367.91          -       183.96


Salt River Project (SRP)                    201-141-004                           2025 West Main St, Mesa, AZ USA 85201                       Electric Power              167.01          -        83.51


Salt River Project (SRP)                    297-840-008                           1125 N Scottsdale Rd, Scottsdale, AZ USA 85257              Electric Power              213.94          -       106.97


Salt River Project (SRP)                    408-446-006                           949 W Camelback Rd, Phoenix, AZ USA 85013                   Electric Power              345.42          -       172.71


Salt River Project (SRP)                    695-582-006                           904 N Mcqueen Rd, Gilbert, AZ USA 85233                     Electric Power              201.72          -       100.86


Salt River Project (SRP)                    777-962-001                           11803 N Saguaro Blvd Ste 10, Fountain Hills, AZ USA 85268   Electric Power                77.86         -        38.93


Salt River Project (SRP)                    864-635-001                           7300 E McDowell Rd, Scottsdale, AZ USA 85257                Electric Power              466.95          -       233.48


San Antonio Water System                    2.08591E+16                           10219 John Saunders Rd, San Antonio, TX USA 78216           Water                         29.02         -        14.51


San Antonio Water System                    2.88717E+16                           747 Ne Loop 410, San Antonio, TX USA 78209                  Waste Water                   52.72         -        26.36


San Antonio Water System                    2.89233E+16                           747 Ne Loop 410, San Antonio, TX USA 78209                  Waste Water                 191.50          -        95.75

                                            000208595-0208596-0001 (fka_08 3670
San Antonio Water System                                                          10219 John Saunders Rd, San Antonio, TX USA 78216           Waste Water                 137.66          -        68.83
                                            230254 1)

San Antonio Water System                    000288717-0288718-0001                747 NE Loop 410, San Antonio, TX USA 78209                  Waste Water                    4.69         -         2.34


San Antonio Water System                    001238302-0302683-0004                12528 N I-35 Frontage Rd, Live Oak, TX USA 78223            Water                       135.25          -        67.63


San Antonio Water System                    001238305-0494809-0004                12528 N I-35 Frontage Rd, Live Oak, TX USA 78223            Water                          9.67         -         4.83




                                                                                                   Page 93 of 108
                                   Case 20-11218-MFW                    Doc 18                   Filed 05/24/20               Page 239 of 253


                                                                                                                                                     Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                 Address                          Utility Type
                                                                                                                                                        Spend       Amount    Assurance


San Diego Gas & Electric               2001297125                      8039 Balboa Ave, San Diego, CA USA 92111               Electric Power              469.16          -       234.58


San Diego Gas & Electric               1006 190 175 2                  3338 Kettner Blvd, San Diego, CA USA 92101             Electric Power              517.08          -       258.54


San Diego Gas & Electric               1135 405 436                    12963 Poway Rd, Poway, CA USA 92064                    Electric Power              469.58          -       234.79


San Diego Gas & Electric               1728 075 564 6                  2667 Garnet Ave B, San Diego, CA USA 92109             Electric Power              463.17          -       231.59


San Diego Gas & Electric               3033 855 438 2                  1816-C Oceanside Blvd, Oceanside, CA USA 92054         Electric Power              399.26          -       199.63


San Diego Gas & Electric               3314 144 185 4                  2001 Sweetwater Rd, National City, CA USA 91950        Electric Power              567.89          -       283.94


San Diego Gas & Electric               3605 258 501 5                  5370 Kearny Mesa Rd, San Diego, CA USA 92111           Electric Power              884.92          -       442.46


San Diego Gas & Electric               4381 208 308 3                  1120 W Laurel St, San Diego, CA USA 92101              Electric Power              587.52          -       293.76


San Diego Gas & Electric               4855 254 227 1                  2667 Garnet Ave B, San Diego, CA USA 92109             Electric Power                65.90         -        32.95


San Diego Gas & Electric               4903 420 908 3                  3202 N Harbor Dr, San Diego, CA USA 92101              Natural Gas                   92.09         -        46.04


San Diego Gas & Electric               7756 182 276 2                  3338 Kettner Blvd, San Diego, CA USA 92101             Electric Power             1,345.83         -       672.91


San Diego Gas & Electric               9403 420 903 0                  3202 N Harbor Dr, San Diego, CA USA 92101              Electric Power             6,408.11         -     3,204.05


San Diego Gas & Electric               9964 278 134 6                  1120 W Laurel St, San Diego, CA USA 92101              Electric Power              365.60          -       182.80


San Francisco Airport Commission       AIR65100                        PO Box 8097, San Francisco, CA USA 94128-8097          Telecom                    2,934.13         -     1,467.07

San Francisco Water Power and Sewer
                                       3870209944                      840 Ellis St, San Francisco, CA USA 94109              Waste Water                 240.12          -       120.06
(SFPUC)

San Francisco Water Power and Sewer
                                       4555261310                      1398 Bryant St, San Francisco, CA USA 94103            Waste Water                 354.65          -       177.32
(SFPUC)

San Francisco Water Power and Sewer
                                       4671400000                      3928 Geary Blvd, San Francisco, CA USA 94118           Waste Water                 130.44          -        65.22
(SFPUC)

San Francisco Water Power and Sewer
                                       7283577600                      1398 Bryant St, San Francisco, CA USA 94103            Water                         55.53         -        27.77
(SFPUC)

San Gabriel Valley Water Co            11901170203                     11606 Garvey Ave, El Monte, CA USA 91732               Water                         60.20         -        30.10


San Gabriel Valley Water Co            1-1-021-1211-0-4                11606 Garvey Ave, El Monte, CA USA 91732               Water                       301.89          -       150.95


San Jose Water Company                 3491854745                      1040 The Alameda, San Jose, CA USA 95126               Water                       115.97          -        57.98


San Jose Water Company                 3532410000-3                    3076 Almaden Expwy, San Jose, CA USA 95118             Water                         83.43         -        41.71


Sanford Airport Authority              C85                             1200 Red Cleveland Blvd., Sanford, FL USA 32773        Telecom                    2,225.57         -     1,112.78


Sanitation District (KY) SD1           2.04607E+12                     4204 Dixie Hwy, Erlanger, KY USA 41017                 Waste Water                   24.08         -        12.04


Santa Cruz Municipal Utilities         032-01030-001                   132 Center St, Santa Cruz, CA USA 95060                Solid Waste                 241.35          -       120.67


Santee Cooper Power                    4294500000                      1070 Jetport Rd, Myrtle Beach, SC USA 29578            Electric Power             1,302.15         -       651.07


Santee Cooper Power                    8299442699                      1732 Highway 501 Unit 14, Myrtle Beach, SC USA 29577   Electric Power              210.32          -       105.16


Santee Cooper Power                    8707959042                      2203 Highway 17 S, Myrtle Beach, SC USA 29582          Electric Power              132.92          -        66.46

Sarasota County Environmental
                                       228441-601754                   803 Us Hwy 41 Bypass, Venice, FL USA 34285             Waste Water                 137.68          -        68.84
Services/Utilities

Sarasota County Environmental
                                       228441-96944                    5225 S Tamiami Trail, Sarasota, FL USA 34231           Waste Water                   65.62         -        32.81
Services/Utilities

Sask Energy                            10478073298                     3911 Burron Avenue, Saskatoon, SK Canada S7POE3        Natural Gas                 354.82          -       177.41


Sask Power                             5.10005E+11                     3911 Burron Avenue, Saskatoon, SK Canada S7POE3        Electric Power              716.39          -       358.20


Sawnee EMC                             2245209001                      530 Lake Center Pkwy, Cumming, GA USA 30040            Electric Power              277.57          -       138.78


SCANA Energy Marketing                 0-3101-3166-6270                2400 Satellite Blvd, Duluth, GA USA 30096              Natural Gas                 118.73          -        59.37


Seattle City Light                     1.18324E+13                     14500 1st Ave S, Burien, WA USA 98168                  Electric Power             1,149.15         -       574.57


Seattle City Light                     1-1002847-926218                1501 8th Ave, Seattle, WA USA 98101                    Electric Power              151.42          -        75.71




                                                                                         Page 94 of 108
                                   Case 20-11218-MFW                             Doc 18                  Filed 05/24/20                        Page 240 of 253


                                                                                                                                                                       Avg. Monthly   Deposit   Adequate
               Utility Provider                           Account Number                                      Address                                   Utility Type
                                                                                                                                                                          Spend       Amount    Assurance


Shakopee Public Utilities Commission        25281-002                           491 Marschall Rd, Shakopee, MN USA 55379                        Electric Power                57.13         -        28.56


Shenandoah Valley Electric Co-Op (VA)       1033789-001                         57 W Jubal Early Dr, Winchester, VA USA 22601                   Electric Power              169.89          -        84.94


Sierra Telephone                            000635869                           49150 Road 426, Oakhurst, CA USA 93644                          Telecom                     202.37          -       101.18


Smart City Telecom                          40782730380                         3100 Bonnet Creek Road, Lake Buena Vista, FL USA 32830-2555     Telecom                     115.74          -        57.87


Smart City Telecom                          40793895210                         3100 Bonnet Creek Road, Lake Buena Vista, FL USA 32830-2555     Telecom                     102.47          -        51.24


Smart City Telecom                          40756009170                         3100 Bonnet Creek Road, Lake Buena Vista, FL USA 32830-2555     Telecom                     459.47          -       229.73


Snohomish County PUD                        202080479 (1000528366_1000528368)   2920 Rucker Ave, Everett, WA USA 98201                          Electric Power              246.89          -       123.45


Snohomish County PUD                        2050-2001-9                         4100 Alderwood Mall Blvd, Lynnwood, WA USA 98036                Electric Power              306.15          -       153.07


SO Jersey Transportation Authy              ACIAHERTZ                           512 Lakeland Rd, Blackwood, NJ USA 08012                        Telecom                     223.45          -       111.73


Solid Waste Authority (FL)                  4.34332E+14                         2600 James L Turnage Blvd, West Palm Beach, FL USA 33406        Solid Waste                1,362.31         -       681.15


South Bend Municipal Utility                362559-88132                        4137 Progress Dr, South Bend, IN USA 46628                      Waste Water                 492.41          -       246.20


South Burlington Water Department           3176                                1200 Airport Dr Ste # 3, South Burlington, VT USA 5403          Waste Water                 539.78          -       269.89


South Central A/V Memphis                   100136350                           1665 Shelby Oaks Drive, Suite 104, Memphis, TN USA 38134        Telecom                     100.02          -        50.01


South Central Rural Telephone Cooperative   2528100                             SCRTC or SC Telcom, 1399 Happy Valley Rd., Glasgow, KY USA 42141 Telecom                      27.10         -        13.55


South Huntington Water District             10-0635-90                          145 W Jericho Turnpike, Huntington Station, NY USA 11746        Water                          1.91         -         0.96


South Jersey Gas Company                    5254485694                          847 S WHITEHORSE PIKE, HAMMONTON, NJ USA 8037                   Natural Gas                    2.05         -         1.03


South Jersey Gas Company                    8471681006                          847 S WHITEHORSE PIKE, HAMMONTON, NJ USA 8037                   Natural Gas                   15.81         -         7.90


South Jersey Gas Company                    3348330000 (fka 30918000628)        715 South Delsea Dr, Vineland, NJ USA 8360                      Natural Gas                 163.21          -        81.61

South Louisiana Electric Cooperative
                                            102796-001                          292 S Hollywood Rd, Houma, LA USA 70360                         Electric Power                83.27         -        41.63
Associations (SLECA)

South Stickney Sanitary District            100236                              8430 S Cicero Ave, Burbank, IL USA 60459                        Waste Water                   13.33         -         6.67


Southern California Edison (SCE)            2-02-149-7995 (3-014-4782-26)       2720 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362          Electric Power              288.95          -       144.48


Southern California Edison (SCE)            2-03-416-7072 (3-008-9811-34)       2144 E Garvey South, West Covina, CA USA 91791                  Electric Power              526.23          -       263.11


Southern California Edison (SCE)            2039775184 (3003459496)             2992 N Civic Dr, Palm Springs, CA USA 92262                     Electric Power             2,376.60         -     1,188.30


Southern California Edison (SCE)            2039775200 (ID: 3005544600)         325 N Civic Dr, Palm Springs, CA USA 92262                      Electric Power              126.80          -        63.40


Southern California Edison (SCE)            2042011957 (3-016-0826-49)          9197 Central Ave Suite F, Montclair, CA USA 91763               Electric Power              314.36          -       157.18


Southern California Edison (SCE)            2-05-184-1054 (3-011-0878-43)       2706 S Harbor Blvd #A, Costa Mesa, CA USA 92626                 Electric Power              183.52          -        91.76


Southern California Edison (SCE)            2-05-825-5647 (3-011-2594-96)       1352 Camino Real, Ste 100, San Bernardino, CA USA 92408         Electric Power              517.91          -       258.95


Southern California Edison (SCE)            2-06-527-2155 (3-011-9448-84)       1424 Continental St, San Diego, CA USA 92154                    Electric Power              257.89          -       128.95


Southern California Edison (SCE)            2-09-929-5941(3-013-1471-89)        6498 E South St, Lakewood, CA USA 90713                         Electric Power              203.34          -       101.67


Southern California Edison (SCE)            2-16-378-9225 (3-014-2254-92)       833 W Colton, Redlands, CA USA 92374                            Electric Power              249.66          -       124.83


Southern California Edison (SCE)            2-16-870-7511 (3-013-9293-72)       14606 Whittier Blvd, Whittier, CA USA 90605                     Electric Power              186.33          -        93.17


Southern California Edison (SCE)            2-19-171-8584 (3-014-4782-04)       26011 Bouquet Canyon Rd, Santa Clarita, CA USA 91350            Electric Power              431.70          -       215.85


Southern California Edison (SCE)            2-19-483-8314 (3-015-4350-87)       24001 Via Fabricante Ste 1001, Mission Viejo, CA USA 92691      Electric Power              189.80          -        94.90


Southern California Edison (SCE)            2-19-498-4233 (3-014-4404-36)       27452 Jefferson Ave Suite #4, Temecula, CA USA 92591            Electric Power              326.40          -       163.20


Southern California Edison (SCE)            2-19-552-1976 (3-015-5100-77)       128 North 11th Ave, Hanford, CA USA 93230                       Electric Power              145.38          -        72.69


Southern California Edison (SCE)            2-20-311-0226 (3-017-7459-17)       1030 A East Los Angeles Ave, Simi Valley, CA USA 93065          Electric Power              168.33          -        84.17




                                                                                                 Page 95 of 108
                                  Case 20-11218-MFW                                Doc 18                   Filed 05/24/20                   Page 241 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
               Utility Provider                    Account Number                                               Address                             Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Southern California Edison (SCE)      2-21-225-5301 (3-017-3564-84)               9172 Foothill Blvd, Rancho Cucamonga, CA USA 91730         Electric Power             239.17          -       119.59


Southern California Edison (SCE)      2-21-407-0039 (3-017-5961-78)               9462 Firestone Blvd, Downey, CA USA 90241                  Electric Power             167.44          -        83.72

                                      2-21-564-6795 ( Service Account 3-017-7686-
Southern California Edison (SCE)                                                  2692 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362     Electric Power               85.75         -        42.87
                                      10)

Southern California Edison (SCE)      2-23-816-6946 (3-020-3335-66)               13162 Brookhurst St, Garden Grove, CA USA 92843            Electric Power             301.80          -       150.90


Southern California Edison (SCE)      2-24-120-4783 (3-020-8157-03)               721 E. Main St, Visalia, CA USA 93292                      Electric Power             322.87          -       161.44


Southern California Edison (SCE)      2243947314 (3021225820)                     3409 N Lakewood Blvd, Long Beach, CA USA 90808             Electric Power             138.47          -        69.24


Southern California Edison (SCE)      2244387932 (3021293592)                     3415 N Lakewood Blvd, Long Beach, CA USA 90808             Electric Power                9.97         -         4.99


Southern California Edison (SCE)      2-25-129-4369 (3-022-4385-29)               1620 S Harbor Blvd, Fullerton, CA USA 92832                Electric Power             277.40          -       138.70


Southern California Edison (SCE)      2-25-218-3603 (3-011-7407-16)               1426 Santa Monica Blvd, Santa Monica, CA USA 90404         Electric Power             183.91          -        91.96


Southern California Edison (SCE)      2-25-412-0538 (3-022-9256-95)               341 S Lincoln Unit B, Corona, CA USA 92882                 Electric Power             273.08          -       136.54


Southern California Edison (SCE)      2266327584 (ID: 3025025807)                 3500 Irvine Ave, Newport Beach, CA USA 92660               Electric Power             204.37          -       102.18


Southern California Edison (SCE)      2-26-805-1000 (3-025-3891-60)               1614 S Main St, Santa Ana, CA USA 92707                    Electric Power             272.65          -       136.32


Southern California Edison (SCE)      2-26-805-1299 (3-025-3266-75)               1219#A Huntington Dr, Duarte, CA USA 91010                 Electric Power             244.23          -       122.12


Southern California Edison (SCE)      2-26-805-5746 (3-025-3273-98)               18409 Hawthorne Blvd, Torrance, CA USA 90504               Electric Power             139.78          -        69.89

                                      2-27-525-3250 ( Service Account 3-038-2192-
Southern California Edison (SCE)                                                  2687 Cherry Ave, Signal Hill, CA USA 90755                 Electric Power             180.41          -        90.21
                                      74)

Southern California Edison (SCE)      2-30-516-2919 (3-031-6544-21)               12218 Apple Valley Rd, Apple Valley, CA USA 92308          Electric Power             180.19          -        90.09

                                      2-30-732-4582 ( Service Account 3-032-0373-
Southern California Edison (SCE)                                                  67-777 East Palm Canyon #6, Cathedral City, CA USA 92234   Electric Power             220.54          -       110.27
                                      44)

Southern California Edison (SCE)      2315158501 (3040068252)                     20535 Hawthorne Blvd, Torrance, CA USA 90503               Electric Power            1,332.25         -       666.12


Southern California Edison (SCE)      2-33-151-4414 (3-036-2698-80)               1740-B Aviation Blv, Redondo Beach, CA USA 90278           Electric Power             244.26          -       122.13


Southern California Edison (SCE)      2342619343 (3038156607)                     4043 Birch St, Newport Beach, CA USA 92660                 Electric Power             429.41          -       214.71


Southern California Edison (SCE)      2345369367 (Service ID 3-038-6374-85)       4295 Jurupa St, Ontario, CA USA 91761                      Electric Power             258.47          -       129.24


Southern California Edison (SCE)      2345585103 (Service ID 3-039-7560-39)       17090 Beach Blvd, Huntington Beach, CA USA 92646           Electric Power             167.96          -        83.98


Southern California Edison (SCE)      2-34-657-3306 (Service ID 3-038-8375-99)    43440 10th St W, Lancaster, CA USA 93534                   Electric Power             265.55          -       132.77


Southern California Edison (SCE)      2347985608 (Service ID 3-039-0795-40)       18011 Newhope St. Ste B, Fountain Valley, CA USA 92708     Electric Power             147.31          -        73.65


Southern California Edison (SCE)      2348340332 (Service ID: 3039136664)         14219 Western Ave, Gardena, CA USA 90249                   Electric Power             316.61          -       158.30


Southern California Edison (SCE)      2-35-063-4333 (Service ID 3-039-5193-17)    18456 Colima Rd, Rowland Heights, CA USA 91748             Electric Power             168.85          -        84.42


Southern California Edison (SCE)      2-35-343-4343 (Service ID 3-039-9745-65)    3130 Harbor Blvd, Costa Mesa, CA USA 92626                 Electric Power            1,559.20         -       779.60


Southern California Edison (SCE)      2-35-499-6746 (Service ID 3-040-2193-78)    51 Auto Center Dr A-4, Irvine, CA USA 92618                Electric Power             134.96          -        67.48


Southern California Edison (SCE)      2355794231 (Service ID 3-040-3489-73)       20545 Hawthorne Blvd, Torrance, CA USA 90503               Electric Power               55.85         -        27.92


Southern California Edison (SCE)      2-35-595-7747 (Service ID 3-040-3769-73)    16 S La Cumbre Rd, Santa Barbara, CA USA 93105             Electric Power             129.33          -        64.66


Southern California Edison (SCE)      2356258525 (3-038-2734-01)                  4000 Campus Dr, Newport Beach, CA USA 92660                Electric Power            4,760.48         -     2,380.24

                                      2356263491 ( Service Account 3-038-2192-
Southern California Edison (SCE)                                                  2687 Cherry Ave, Signal Hill, CA USA 90755                 Electric Power               89.01         -        44.50
                                      92)

Southern California Edison (SCE)      2357358308 (3040646115)                     11301 Firestone Blvd, Norwalk, CA USA 90650                Electric Power            1,760.62         -       880.31

                                      2-35-735-8308 (fka 2360033070)
Southern California Edison (SCE)                                                  11301 Firestone Blvd, Norwalk, CA USA 90650                Electric Power               72.15         -        36.07
                                      (3040677436)

Southern California Edison (SCE)      2357406255 (3040616790)                     1859 Lomita Blvd, Lomita, CA USA 90717                     Electric Power             270.93          -       135.47


Southern California Edison (SCE)      2357406255 (3040616813)                     1859 Lomita Blvd, Lomita, CA USA 90717                     Electric Power               42.25         -        21.13




                                                                                                    Page 96 of 108
                                  Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                      Page 242 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
               Utility Provider                    Account Number                                              Address                               Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Southern California Edison (SCE)      2360794861 (3020201648)                    4023 Birch St, Newport Beach, CA USA 92660                   Electric Power               42.22         -        21.11


Southern California Edison (SCE)      2360794945 (3020201664)                    4023 Birch St, Newport Beach, CA USA 92660                   Electric Power             217.53          -       108.76


Southern California Edison (SCE)      2360794986 (3036487407)                    4023 Birch St, Newport Beach, CA USA 92660                   Electric Power               10.13         -         5.06


Southern California Edison (SCE)      2-36-080-9149 (3-041-1767-86)              8534 Whittier Blvd, Pico Rivera, CA USA 90660                Electric Power             297.99          -       148.99


Southern California Edison (SCE)      2-36-164-7472 (Service ID 3-041-3572-15)   9714 Sierra Ave, Fontana, CA USA 92335                       Electric Power             243.93          -       121.96


Southern California Edison (SCE)      2-36-230-2986 (Service ID 3-041-4169-22)   22853 Pacific Coast Hwy, Malibu, CA USA 90265                Electric Power             104.65          -        52.32


Southern California Edison (SCE)      2366869444 (ID:3042133651)                 1155 W Arbor Vitae St, Inglewood, CA USA 90301               Electric Power            4,805.21         -     2,402.60


Southern California Edison (SCE)      2-37-228-1949 (Service ID 3-042-9412-00)   1775 E Daily Dr, Camarillo, CA USA 93010                     Electric Power             148.71          -        74.35


Southern California Edison (SCE)      2401955414 (Serv 3047321716)               2011 Auto Center Dr, Oxnard, CA USA 0                        Electric Power             161.52          -        80.76


Southern California Edison (SCE)      2-40-591-8681 (Serv ID 3-047-8778-10)      11227 S Prairie Ave, Inglewood, CA USA 90303                 Electric Power             165.22          -        82.61


Southern California Edison (SCE)      2-40-591-8681 (Serv ID 3-047-9488-46)      11227 S Prairie Ave, Inglewood, CA USA 90303                 Electric Power             630.69          -       315.35


Southern California Edison (SCE)      2-40-956-1115(Serv ID:3-048-4786-50)       11606 Garvey Ave, El Monte, CA USA 91732                     Electric Power             337.94          -       168.97


Southern California Edison (SCE)      2-41-440-8278(Serv ID:3--049-1710-74)      8202 Eastern Ave, Bell Gardens, CA USA 90201                 Electric Power               75.41         -        37.71


Southern California Edison (SCE)      2-41-656-3427 (Serv ID 3050367970)         11227 S Prairie Ave, Inglewood, CA USA 90303                 Electric Power            2,252.28         -     1,126.14


Southern California Edison (SCE)      2-41-656-3427 (Serv ID 3-050-3680-07)      11227 S Prairie Ave, Inglewood, CA USA 90303                 Electric Power            2,763.78         -     1,381.89


Southern California Gas Company       5184120904                                 43440 10th St W, Lancaster, CA USA 93534                     Natural Gas                  56.79         -        28.40


Southern California Gas Company       9970776507                                 3130 Harbor Blvd, Costa Mesa, CA USA 92626                   Natural Gas                  37.94         -        18.97


Southern California Gas Company       024 927 7058 7                             81-022 Hwy 111 Ste E, Indio, CA USA 92201                    Natural Gas                  15.86         -         7.93


Southern California Gas Company       030 404 5124 1                             1740-B Aviation Blv, Redondo Beach, CA USA 90278             Natural Gas                  18.23         -         9.12


Southern California Gas Company       056 204 1781 5                             5733 Arbor Vitae St, Los Angeles, CA USA 90045               Natural Gas                  66.93         -        33.46


Southern California Gas Company       062 686 5206 9                             14606 Whittier Blvd, Whittier, CA USA 90605                  Natural Gas                  39.84         -        19.92


Southern California Gas Company       069 623 9967 8                             9197 Central Ave Suite F, Montclair, CA USA 91763            Natural Gas                  14.22         -         7.11


Southern California Gas Company       072 004 1597 9                             11227 S Prairie Ave, Inglewood, CA USA 90303                 Natural Gas                   8.75         -         4.38


Southern California Gas Company       076 908 7865 2                             24001 Via Fabricante Ste 1001, Mission Viejo, CA USA 92691   Natural Gas                  89.80         -        44.90


Southern California Gas Company       090 215 5923 3                             128 North 11th Ave, Hanford, CA USA 93230                    Natural Gas                  30.56         -        15.28


Southern California Gas Company       098 601 5392 4                             361 North La Brea, Los Angeles, CA USA 90036                 Natural Gas                  35.43         -        17.71


Southern California Gas Company       117 113 7918 7                             1030 A East Los Angeles Ave, Simi Valley, CA USA 93065       Natural Gas                  26.66         -        13.33


Southern California Gas Company       124 824 9150 8                             7750 Indiana Ave, Riverside, CA USA 92504                    Natural Gas                  49.57         -        24.79


Southern California Gas Company       128 318 8571 5                             9172 Foothill Blvd, Rancho Cucamonga, CA USA 91730           Natural Gas                  16.43         -         8.21


Southern California Gas Company       131 303 3212 8                             22853 Pacific Coast Hwy, Malibu, CA USA 90265                Natural Gas                   9.33         -         4.67


Southern California Gas Company       132 611 2203 3                             10170 Mason Ave, Chatsworth, CA USA 91311                    Natural Gas                  15.13         -         7.57


Southern California Gas Company       136 181 4542 2                             833 W Colton, Redlands, CA USA 92374                         Natural Gas                  36.12         -        18.06


Southern California Gas Company       136 719 5802 6                             4426 Lankershim Blvd, North Hollywood, CA USA 91602          Natural Gas                  81.44         -        40.72


Southern California Gas Company       144 516 0823 7                             721 E. Main St, Visalia, CA USA 93292                        Natural Gas                  15.11         -         7.55


Southern California Gas Company       160 922 1332 7                             26011 Bouquet Canyon Rd, Santa Clarita, CA USA 91350         Natural Gas                110.94          -        55.47


Southern California Gas Company       163 919 6200 4                             4521 W Empire Ave, Burbank, CA USA 91505                     Natural Gas                  28.07         -        14.03




                                                                                                  Page 97 of 108
                                  Case 20-11218-MFW                              Doc 18                   Filed 05/24/20                       Page 243 of 253


                                                                                                                                                                    Avg. Monthly   Deposit   Adequate
               Utility Provider                        Account Number                                         Address                                Utility Type
                                                                                                                                                                       Spend       Amount    Assurance


Southern California Gas Company          168 714 1281 9                         2692 E Thousand Oaks Blvd, Thousand Oaks, CA USA 91362         Natural Gas                 29.86         -        14.93


Southern California Gas Company          175 211 2100 8                         221 W Katella Ave, Anaheim, CA USA 92802                       Natural Gas                 19.83         -         9.92


Southern California Gas Company          201 104 2580 6                         9225 Aviation Blvd, Los Angeles, CA USA 90045                  Natural Gas                 16.54         -         8.27


Southern Connecticut Gas                 5.00011E+12                            1 George St, New Haven, CT USA 6510                            Natural Gas               421.09          -       210.54


Southern Connecticut Gas                 050-0010822-9449 (fka 2494671767767)   470 Bridgeport Ave, Milford, CT USA 6460                       Natural Gas               125.06          -        62.53


Southern Montgomery County MUD           07-30008-04                            26202 Interstate 45, The Woodlands (Spring), TX USA 77386      Waste Water                 43.21         -        21.61


Southwest Gas Corporation of AZ          3.611E+12                              2620 E Airport Dr, Tucson, AZ USA 85756                        Natural Gas                 31.42         -        15.71


Southwest Gas Corporation of AZ          3.61353E+12                            5905 E Speedway Blv, Tucson, AZ USA 85712                      Natural Gas                 47.24         -        23.62


Southwest Gas Corporation of AZ          361-0998449-022                        6909 S Plumer Ave, Tucson, AZ USA 85706                        Natural Gas                 81.93         -        40.97


Southwest Gas Corporation of NV          211-5594188-006                        4588 N Rancho Rd Ste.#4, Las Vegas, NV USA 89130               Natural Gas                 42.75         -        21.37


Southwest Gas Corporation of NV          211-7609140-002                        George Crockett Rd #110, Las Vegas, NV USA 89119               Natural Gas               323.14          -       161.57


Southwest Gas Corporation of NV          211-7742975-003                        151 N Gibson Rd 110, Henderson, NV USA 89014                   Natural Gas                 38.38         -        19.19


Southwest Suburban Sewer District        21258                                  14500 1st Ave S, Burien, WA USA 98168                          Waste Water                 45.87         -        22.93


Southwestern Virginia Gas                38710                                  3368 Virginia Ave, Collinsville, VA USA 24078                  Natural Gas                 17.10         -         8.55


Spartanburg Water Company                102-1374-02 (fka 002-1245-02)          228 E Blackstock Rd, Spartanburg, SC USA 29301                 Waste Water                 42.29         -        21.15


Spectrum Business                        8448200062792410                       400 Atlantic Street, 10th Floor, Stamford, CT USA 06901        Telecom                   172.07          -        86.03

Spire Alabama (FKA Alabama Gas
                                         2.00001E+11                            5406 Hwy 280 E Ste D105, Birmingham, AL USA 35242              Natural Gas                 76.22         -        38.11
Corporation)

Spire Alabama (FKA Alabama Gas
                                         2.00001E+11                            5540 Airline Dr, Birmingham, AL USA 35212                      Natural Gas               766.03          -       383.02
Corporation)

Spire Alabama (FKA Alabama Gas
                                         2.00001E+11                            635 Eastern Blvd, Montgomery, AL USA 36117                     Natural Gas                 63.62         -        31.81
Corporation)

Spire Gulf (FKA Mobile Gas)              330155049                              1107 E I-65 Service Rd S, Mobile, AL USA 36606                 Natural Gas                 26.45         -        13.23


Spire Gulf (FKA Mobile Gas)              200001197366 (fka 330032416)           8400 Airport Blvd, Mobile, AL USA 36608                        Natural Gas                 76.03         -        38.01


Spire Missouri East (fka Laclede Gas)    1102732372                             10092 Manchester Rd, St Louis, MO USA 63122                    Natural Gas                 96.76         -        48.38


Spire Missouri East (fka Laclede Gas)    4889200664                             14703 Manchester Rd, Ballwin, MO USA 63011                     Natural Gas               147.65          -        73.82


Spire Missouri East (fka Laclede Gas)    7503944410                             1285 N Lindbergh Ave, Florissant, MO USA 63031                 Natural Gas               199.69          -        99.84


Spire Missouri East (fka Laclede Gas)    2758330000 (fka 192870-003-6)          10278 Natural Bridge Rd, St Louis, MO USA 63134                Natural Gas               145.19          -        72.60


Spire Missouri East (fka Laclede Gas)    3927511000 (fka 913011-002-3)          1120 Technology Dr Ste 111, O Fallon, MO USA 63368             Natural Gas                 66.98         -        33.49


Spire Missouri East (fka Laclede Gas)    4885011000 (fka 808617-001-5)          10278 Natural Bridge Rd, St Louis, MO USA 63134                Natural Gas               362.80          -       181.40


Spire Missouri East (fka Laclede Gas)    6675980000 (fka 572426-007-5)          5706 S Lindbergh Blvd, St Louis, MO USA 63123                  Natural Gas               106.55          -        53.27


Spire Missouri East (fka Laclede Gas)    7793130000 (fka 1765040021)            9477 Aero Space Dr, St Louis, MO USA 63134                     Natural Gas               638.28          -       319.14


Spire Missouri West (fka Missouri Gas)   3414045735                             1175 W State Route 152 Hwy, Liberty, MO USA 64068              Natural Gas               145.66          -        72.83


Spire Missouri West (fka Missouri Gas)   5479505023                             905 SE Landsford Rd, Lees Summit, MO USA 64086                 Natural Gas                 47.72         -        23.86


Spire Missouri West (fka Missouri Gas)   5997373971                             7321 N Oak Trafficway, Kansas City (Gladstone), MO USA 64118   Natural Gas               131.45          -        65.73


Spire Missouri West (fka Missouri Gas)   6874780575                             3801 S Noland Rd, Independence, MO USA 64055                   Natural Gas               108.53          -        54.26


Spire Missouri West (fka Missouri Gas)   8493571111                             651 N London Dr, Kansas City, MO USA 64153                     Natural Gas               730.08          -       365.04


Spire Missouri West (fka Missouri Gas)   1953861111(fka 3583023511)             516A Madrid Ave, Kansas City, MO USA 64153                     Natural Gas               238.76          -       119.38


Spire Missouri West (fka Missouri Gas)   2700831111 (Fka 9330904267)            568 N Madrid Ave, Kansas City, MO USA 64153                    Natural Gas               684.34          -       342.17




                                                                                                  Page 98 of 108
                                  Case 20-11218-MFW                        Doc 18                   Filed 05/24/20             Page 244 of 253


                                                                                                                                                      Avg. Monthly   Deposit   Adequate
               Utility Provider                          Account Number                                 Address                        Utility Type
                                                                                                                                                         Spend       Amount    Assurance


Springfield Water and Sewer Commision      031220-000                     827 Boston Rd, Springfield, MA USA 1119              Waste Water                 170.45          -        85.23


St. Lucie West Services District (SLWSD)   19065-5870                     2080 NW Courtyard Cir, Port St Lucie, FL USA 34986   Waste Water                 131.26          -        65.63


Stan Wolfson                               DOLN                           3947 S Peach Way, Denver, CO USA 80237               Telecom                    1,715.00         -       857.50


Stan Wolfson                               DOLP                           3947 S Peach Way, Denver, CO USA 80237               Telecom                     930.00          -       465.00


Stan Wolfson                               DOLJ                           3947 S Peach Way, Denver, CO USA 80237               Telecom                     945.00          -       472.50


Stan Wolfson                               DOLFL                          3947 S Peach Way, Denver, CO USA 80237               Telecom                    1,090.00         -       545.00


Stan Wolfson                               DOLM                           3947 S Peach Way, Denver, CO USA 80237               Telecom                     625.00          -       312.50


Stan Wolfson                               HTZSAV                         3947 S Peach Way, Denver, CO USA 80237               Telecom                     465.00          -       232.50


Starcomm Wireless                          StarCommDollarKONA             275 Puhale Road, Honolulu, HI USA 96819              Telecom                     321.43          -       160.72


Starcomm Wireless                          StarCommHNLT                   275 Puhale Road, Honolulu, HI USA 96819              Telecom                     443.78          -       221.89


Starcomm Wireless                          StarCommHNLD                   275 Puhale Road, Honolulu, HI USA 96819              Telecom                     613.78          -       306.89


Starcomm Wireless                          StarCommDollarKAUAI            275 Puhale Road, Honolulu, HI USA 96819              Telecom                     240.31          -       120.16


Starcomm Wireless                          StarCommDollarWaikiki          275 Puhale Road, Honolulu, HI USA 96819              Telecom                     287.70          -       143.85


Starcomm Wireless                          StarCommHILO                   275 Puhale Road, Honolulu, HI USA 96819              Telecom                       97.91         -        48.96


Starcomm Wireless                          StarCommHertzOahu              275 Puhale Road, Honolulu, HI USA 96819              Telecom                     190.47          -        95.24


Starcomm Wireless                          StarCommHertzKONA              275 Puhale Road, Honolulu, HI USA 96819              Telecom                     173.56          -        86.78


Starcomm Wireless                          StarCommHertzKAUAI             275 Puhale Road, Honolulu, HI USA 96819              Telecom                     367.15          -       183.57


Stark County Sanitary & Sewer              30-40338-00-0                  5400 Lauby Rd, North Canton, OH USA 44720            Waste Water                 397.46          -       198.73


Suburban Propane (fka Arrow Gas)           7375-073990                    6585 Post Rd, North Kingstown, RI USA 2852           Propane                     572.57          -       286.28


Suburban Propane (MI)                      7828-071093                    26695 Telegraph Rd, Southfield, MI USA 48033         Propane                     451.92          -       225.96


Suburban Propane (NY)                      1107-028664                    New King St, White Plains, NY USA 10604              Propane                     539.35          -       269.68


Suburban Propane (OH)                      7662112558 (Propane)           1011 S Main St, Bowling Green, OH USA 43402          Propane                     461.19          -       230.60


Suburban Propane (PA)                      2751-255332                    779 Bethlehem Pike, Montgomeryville, PA USA 18936    Number 2 Fuel Oil           314.71          -       157.36


Suburban Water Systems                     6000011719                     2144 E Garvey South, West Covina, CA USA 91791       Water                         79.74         -        39.87


Suez Water New York                        2.00075E+13                    253 W Route 59, Nanuet, NY USA 10954                 Water                         14.05         -         7.02


Suffolk County Water Authority (SCWA)      3000213408                     4300 Johnson Ave, Ronkonkoma, NY USA 11779           Water                         71.65         -        35.82


Suffolk County Water Authority (SCWA)      3000546313                     350 Route 109, West Babylon, NY USA 11704            Water                         14.73         -         7.37


Summit Broadband                           B7381                          4558 35th St., Orlando, FL USA 32811                 Telecom                     104.26          -        52.13


Summit Broadband                           BUS120491                      4558 35th St., Orlando, FL USA 32811                 Telecom                     352.67          -       176.33


Super Save Enterprises (Disposal & Propane) 511166                        7319 King George Blvd, Surrey, BC Canada V3W 5A8     Solid Waste                   78.00         -        39.00


Superior Plus Energy Services              562852 (FKA 56285X)            720 Post Rd, Fairfield, CT USA 6824                  Number 2 Fuel Oil           151.66          -        75.83


Superior Propane (NB)                      17790001                       1633 Champlain St, Dieppe, NB Canada E1A 7Z5         Propane                     344.76          -       172.38


Superior Propane (NB)                      17790003                       1633 Champlain St, Dieppe, NB Canada E1A 7Z5         Propane                       23.03         -        11.51


Superior Propane (NS)                      17790002                       696 Barnes Dr, Goffs, NS Canada B2T 1K3              Propane                       44.94         -        22.47


Sweetwater Authority                       501-1920-3                     2001 Sweetwater Rd, National City, CA USA 91950      Water                       251.22          -       125.61


Talquin Electric Cooperative Inc.          3226236960                     3204 W Tennessee St, Tallahassee, FL USA 32303       Electric Power              267.62          -       133.81




                                                                                            Page 99 of 108
                                  Case 20-11218-MFW                          Doc 18                   Filed 05/24/20                      Page 245 of 253


                                                                                                                                                                 Avg. Monthly   Deposit   Adequate
               Utility Provider                     Account Number                                        Address                                 Utility Type
                                                                                                                                                                    Spend       Amount    Assurance


Tasco                                 B4927245                              9200 Cody, Overland Park, KS USA 66214-1734                   Telecom                     613.14          -       306.57


Taunton Municipal Light Plant         20121242                              609 South Street West, Raynham, MA USA 2767                   Electric Power              311.10          -       155.55


TDS Telecom                           6157738793                            525 Junction Road, Madison, WI USA 53717                      Telecom                       99.10         -        49.55


TDS Telecom                           9125769601                            525 Junction Road, Madison, WI USA 53717                      Telecom                     240.27          -       120.13


TECO (Peoples Gas)                    211001805129 (fka 21590468)           8501 Williams Rd, Estero, FL USA 34135                        Natural Gas                 785.98          -       392.99


TECO (Tampa Electric)                 2.21006E+11                           9017 E Adamo Rd Suite 115, Tampa, FL USA 33619                Electric Power              532.30          -       266.15


TECO (Tampa Electric)                 211001803678 (fka 03511135451)        5281 Airport Service Rd, Tampa, FL USA 33607                  Electric Power             3,593.42         -     1,796.71


TECO (Tampa Electric)                 211001803868 (fka 04810628612)        11608 N Florida Ave, North Tampa, FL USA 33612                Electric Power             1,388.84         -       694.42


TECO (Tampa Electric)                 211001804254 (fka 1021 0184109)       460 Cypress Garden Blvd, Winter Haven, FL USA 33880           Electric Power              188.06          -        94.03


TECO (Tampa Electric)                 211001804387 (fka 2051 0316987)       6033 N Dale Mabry Hwy, Tampa, FL USA 33614                    Electric Power              168.24          -        84.12


TECO (Tampa Electric)                 211001804569 (fka 2051 0317019)       6035 N Dale Mabry Hwy, Tampa, FL USA 33614                    Electric Power                98.10         -        49.05


TECO (Tampa Electric)                 211001804775 (fka 2051 0317529)       6037 N Dale Mabry Hwy, Tampa, FL USA 33614                    Electric Power              343.03          -       171.51


TECO (Tampa Electric)                 211001804965 (fka 2061 0372447)       1102 A East Fowler Ave, Tampa, FL USA 33612                   Electric Power              277.62          -       138.81


Telemedia Technologies                1861                                  1 Temasek Avenue, #33-01 Millenia Tower, Singapore, 039192    Telecom                    2,646.00         -     1,323.00


Telus Communications Inc              2360057509                            510 Georgia Street West #100, Vancouver, BC Canada V6B 0M3    Telecom                     863.42          -       431.71


Telus Communications Inc              2070263844                            510 Georgia Street West #100, Vancouver, BC Canada V6B 0M3    Telecom                     773.15          -       386.57


Tennessee American Water              1026210016124760 (fka XX-XXXXXXX-0)   1001 Airport Rd Hgr 1, Chattanooga, TN USA 37421              Waste Water                 607.52          -       303.76


Tennessee American Water              XX-XXXXXXX-4 (fka 1026210016933049)   5714 Lee Hwy, Chattanooga, TN USA 37421                       Waste Water                   56.87         -        28.44


Texas Gas Service                     9.10231E+17                           6535 Dehavilland Dr, El Paso, TX USA 79925                    Natural Gas                   32.55         -        16.28


Texas Gas Service                     9.10231E+17                           10961 Gateway West Ste 220, El Paso, TX USA 79935             Natural Gas                   54.02         -        27.01


Texas Gas Service                     910000042 1404969 45                  11906 Ih-35 North, Austin, TX USA 78753                       Natural Gas                   72.23         -        36.11


Texas Gas Service                     910068567 1514300 82                  6590 Montana, Unit F, El Paso, TX USA 79925                   Natural Gas                   59.20         -        29.60


Texas Gas Service                     910231443 1493933 09                  9155 Dyer St, El Paso, TX USA 79924                           Natural Gas                   70.45         -        35.22


Texas Gas Service                     910310492 1264885 00                  830 Pendale Rd, El Paso, TX USA 79907                         Natural Gas                 255.14          -       127.57


Texas Gas Service                     910367739 1339057 00                  200 W Huntland Dr, Austin, TX USA 78752-362                   Natural Gas                 211.44          -       105.72


Texas Gas Service                     910367739 1461288 91                  709 East 10th St, Austin, TX USA 78701                        Natural Gas                   64.76         -        32.38


Texas Gas Service                     910367739 1532443 27                  9401 Rental Car Ln, Austin, TX USA 78719                      Natural Gas                 211.71          -       105.86


Texas New Mexico Power Company        1.04005E+16                           102 Gulf Fwy N, League City, TX USA 77573                     Electric Power              246.85          -       123.42


The City of Columbus                  5.19615E+12                           2980 Switzer Ave, Columbus, OH USA 43219-237                  Waste Water                 247.08          -       123.54


The Energy Cooperative (OH)           2031131306                            1281 LOG POND DR, NEWARK, OH USA 43055                        Natural Gas                   69.39         -        34.69


The Metropolitan District (MDC)       7008934                               1003 New Britain Ave, West Hartford, CT USA 6110              Waste Water                   24.19         -        12.10


The Narragansett Bay Comm             0082722-045610 (fka 45610)            400 Silver Spring St, Providence, RI USA 2904                 Waste Water                   86.37         -        43.18


The Venetian                          00000091                              3355 Las Vegas Blvd, South Room 1A, Las Vegas, NV USA 89109   Telecom                       22.63         -        11.31


The Villages of Lake Sumter Inc       002-0011-00                           990 Main St, The Villages, FL USA 32159                       Water                       126.06          -        63.03


The York Water Co                     115133-393633                         303 Arsenal Rd, York, PA USA 17402                            Water                         34.16         -        17.08


Time Warner Cable                     202379120201001                       60 Columbus Circle, New York, NY USA 10023                    Telecom                     131.61          -        65.80




                                                                                             Page 100 of 108
                                   Case 20-11218-MFW                               Doc 18                  Filed 05/24/20                  Page 246 of 253


                                                                                                                                                                  Avg. Monthly   Deposit   Adequate
                Utility Provider                          Account Number                                       Address                             Utility Type
                                                                                                                                                                     Spend       Amount    Assurance


Time Warner Cable                           205051127008012001                    60 Columbus Circle, New York, NY USA 10023               Telecom                     100.00          -        50.00


Toronto Hydro                               3376090000                            1245 Danforth Ave, Toronto, ON Canada M4J 1M8            Electric Power              339.03          -       169.51


Toronto Hydro                               3420140000                            2 Convair Dr E, Etobicoke (Toronto), ON Canada M9W 7A1   Electric Power            10,353.88         -     5,176.94


Toronto Hydro                               3487890000                            193 Parliament St, Toronto, ON Canada M5A 2Z4            Electric Power              670.47          -       335.23


Toronto Hydro                               7076180000                            2507 Eglinton Ave East, Scarborough, ON Canada M1K 2R1   Electric Power              310.59          -       155.29


Toronto Revenue Services                    308153                                2 Convair Dr, Toronto, ON Canada M9W 7A1                 Waste Water                 114.11          -        57.05


Toronto Revenue Services                    308154                                2 Convair Dr E, Etobicoke (Toronto), ON Canada M9W 7A1   Water                      2,643.32         -     1,321.66


Town of Barnstable (Hyannis Water System)   2641                                  523 Barnstable Rd, Hyannis, MA USA 2601                  Waste Water                   83.13         -        41.57


Town of Barnstable (Hyannis Water System)   605870-1                              523 Barnstable Rd, Hyannis, MA USA 2601                  Water                         76.98         -        38.49


Town of Front Royal                         766215000                             350 S COMMERCE AV, FRONT ROYAL, VA USA 22630             Electric Power                84.35         -        42.17


Town of Groton                              1.69813E+11                           320 Thomas Rd, Groton, CT USA 6340                       Waste Water                   30.25         -        15.13


Town of Jackson                             1357200                               1255 Highway 22, Jackson, WY USA 83001                   Waste Water                    6.53         -         3.27


Town of Leesburg                            300013540                             211 Catoctin Circle SE, Leesburg, VA USA 20175           Waste Water                 149.50          -        74.75


Town of Londonderry                         187193                                4 Sparks Ave, Manchester, NH USA 3103                    Waste Water                 260.51          -       130.25


Town of Poughkeepsie                        W595215400                            20 IBM Rd, Poughkeepsie, NY USA 12601                    Waste Water                   42.23         -        21.11


Town of Salem (NH)                          01998-70                              495 S Broadway, Salem, NH USA 3079                       Waste Water                    4.06         -         2.03


Town of Salem (NH)                          02006-70                              488 South Broadway, Salem, NH USA 3079                   Waste Water                   35.68         -        17.84


Town of Tisbury Water Works (MA)            1813                                  29 Water St, Vinyard Haven, MA USA 2568                  Water                         24.31         -        12.15


Town of Weymouth                            51-5078                               495 Washington St, Weymouth, MA USA 2189                 Waste Water                   18.56         -         9.28


Town of Windsor Locks                       2251                                  593 Elm St, Windsor Locks, CT USA 6096                   Waste Water                    2.95         -         1.48


Township of North Brunswick                 49100 (fka N01322520)                 2006 US Hwy 1 North, North Brunswick, NJ USA 8902        Waste Water                 266.37          -       133.19


Truckee Meadows Water Authority             1325224                               2001 E Plumb Ln, Reno, NV USA 89502                      Water                       273.64          -       136.82


Truckee Meadows Water Authority             1327964                               2001 E Plumb Ln, Reno, NV USA 89502                      Water                       266.99          -       133.50


Truckee Meadows Water Authority             2050243                               1995 Vassar St, Suite B, Reno, NV USA 89502              Water                         33.40         -        16.70


Trumbull County Water & Sewer               11-XX-XXXXXXX-0000                    4400 Youngstown Warren Rd, Warren, OH USA 44484          Waste Water                   24.01         -        12.00


Tucson Electric Power                       2223046009                            3733 N Oracle Rd, Tucson, AZ USA 85705                   Electric Power              219.71          -       109.85


Tucson Electric Power                       3051505363                            5905 E Speedway Blv, Tucson, AZ USA 85712                Electric Power              675.45          -       337.72


Tucson Electric Power                       5075600778                            3720 W Ina Rd, Tucson, AZ USA 85741                      Electric Power              211.30          -       105.65


Tucson Electric Power                       8618729137                            2620 E Airport Dr, Tucson, AZ USA 85706                  Electric Power             1,006.06         -       503.03


Tucson Electric Power                       8736675519                            2620 E Airport Dr, Tucson, AZ USA 85756                  Electric Power             1,054.62         -       527.31


Tucson Electric Power                       2546681241 (Service No. 2546681708)   6909 S Plumer Ave, Tucson, AZ USA 85756                  Electric Power              441.22          -       220.61


Tucson Electric Power                       3138458707 (Serv ID: 3138451537)      2620 E Airport Dr, Tucson, AZ USA 85756                  Electric Power              204.17          -       102.08


Tucson Electric Power                       3138458707 (Serv ID: 3138454048)      2340 E Elvira Rd, Tucson, AZ USA 85756                   Electric Power              746.99          -       373.49


Tucson Electric Power                       3138458707 (Serv ID: 3138456992)      2620 E Airport Dr, Tucson, AZ USA 85756                  Electric Power                19.16         -         9.58


Tucson Electric Power                       3138458707 (Serv ID: 3138458158)      2620 E Airport Dr, Tucson, AZ USA 85756                  Electric Power                83.72         -        41.86


Turlock Irrigation District                 1.19369E+15                           1460 Atlanta Ct, Turlock, CA USA 95380                   Electric Power                48.63         -        24.31




                                                                                                  Page 101 of 108
                                   Case 20-11218-MFW                                  Doc 18                   Filed 05/24/20                  Page 247 of 253


                                                                                                                                                                      Avg. Monthly   Deposit   Adequate
                Utility Provider                            Account Number                                          Address                            Utility Type
                                                                                                                                                                         Spend       Amount    Assurance


U.S. Virgin Islands Water & Power Authority   000003897000003732-7 (fka 3897-3732)   13 Lindberg Bay, St Thomas, VI Virgin Islands, U.S. 802   Electric Power              190.63          -        95.32


U.S. Virgin Islands Water & Power Authority   109003-104638                          13 Lindberg Bay, St Thomas, VI Virgin Islands, U.S. 802   Water                       153.43          -        76.71


UGI - Penn Natural Gas (fka PG Energy)        9.14401E+11                            360 Kidder St, Wilkes Barre, PA USA 18702                 Natural Gas                 137.34          -        68.67


UGI Utilities Inc.                            17024115620                            3462 Paxton St, Harrisburg, PA USA 17104                  Natural Gas                   33.07         -        16.54


UGI Utilities Inc.                            7.02606E+11                            320 Lancaster Ave, Reading, PA USA 19611                  Natural Gas                   89.26         -        44.63


UGI Utilities Inc.                            411000737089(fka 209013102005)         517 Airport Dr, Middletown, PA USA 17057                  Natural Gas                 234.43          -       117.21


UGI Utilities Inc.                            411001478543(fka 213536760557)         6500 Carlisle Pike, Mechanicsburg, PA USA 17050           Natural Gas                   50.16         -        25.08


UGI Utilities Inc.                            411007242950(fka 501019800511)         3311 Airport Rd, Allentown, PA USA 18109                  Natural Gas                 326.68          -       163.34


Union Gas Company                             559-9686 192-5310                      133 Weber St, Waterloo, ON Canada N2J 3G9                 Natural Gas                   51.53         -        25.76


UniSource Energy Services                     9151873666                             377 N Montezuma St 111, Prescott, AZ USA 86301            Natural Gas                   71.32         -        35.66


United Illuminating Company                   010-0000107-2197                       720 Post Rd, Fairfield, CT USA 6824                       Electric Power              245.26          -       122.63


United Illuminating Company                   010-0000277-8024                       1 George St, New Haven, CT USA 6510                       Electric Power              101.76          -        50.88


United Illuminating Company                   010-0000277-8263                       1 George St, New Haven, CT USA 6510                       Electric Power              245.17          -       122.58


United Illuminating Company                   010-0000628-1157                       470 Bridgeport Ave, Milford, CT USA 6460                  Electric Power              226.55          -       113.28


United Illuminating Company                   010-0000804-7978                       344 Bridgeport Ave, Shelton, CT USA 6484                  Electric Power              181.03          -        90.51


United Water New Jersey                       1.00009E+13                            92 Route 17 North, Paramus, NJ USA 7652                   Water                         54.79         -        27.39


United Water New Jersey                       1.00015E+13                            360 River St, Hackensack, NJ USA 7601                     Water                         18.91         -         9.45


United Water New Jersey                       1.00055E+13                            228 Route 17 North, Upper Saddle River, NJ USA 7458       Water                         34.60         -        17.30


United Water New Jersey                       1.00096E+13                            6801 Kennedy Blvd, North Bergen, NJ USA 7047              Water                         16.56         -         8.28


United Water New Jersey                       3.04034E+13                            1404 Willow Ave, Hoboken, NJ USA 7030                     Water                         53.73         -        26.87


United Water New Jersey                       3.04096E+13                            1404 Willow Ave, Hoboken, NJ USA 7030                     Water                         12.41         -         6.20


United Water New York                         5.30271E+12                            185 Marbledale Rd, Tuckahoe, NY USA 10707                 Water                         17.41         -         8.70


Unitil MA                                     3198853-3073072                        89 Whalon St, Fitchburg, MA USA 1420                      Electric Power              640.97          -       320.49


Unitil MA                                     3198853-3077612                        89 Whalon St, Fitchburg, MA USA 1420                      Electric Power                26.62         -        13.31


Unitil ME (Northern Utilities of ME)          5051184500 (fka 5056481-5036906)       1049 Westbrook St, Portland, ME USA 4102                  Natural Gas                1,185.28         -       592.64


Unitil ME (Northern Utilities of ME)          5056481-5014484                        202 Warren Ave Ste 300, Portland, ME USA 4103             Natural Gas                 160.78          -        80.39


Unitil NH (Northern Utilities of NH)          4120428504                             224 Route 108, Somersworth, NH USA 3878                   Natural Gas                   93.97         -        46.98


Unitil NH (Northern Utilities of NH)          4140167503                             488 South Broadway, Salem, NH USA 3079                    Natural Gas                 116.71          -        58.35


Unitil NH (Northern Utilities of NH)          4020705501 (fka 40636894019940)        2800 Lafayette Rd, Portsmouth, NH USA 3801                Natural Gas                 111.77          -        55.88


Unitil NH (Northern Utilities of NH)          4140481500 (fka 41962454037216)        497 S Broadway, Salem, NH USA 3079                        Natural Gas                   10.91         -         5.45


Ute Water Conservancy District                3.18485.10                             2812 Landing View, Grand Junction, CO USA 81506           Water                         41.05         -        20.53


Utilities Inc. of Louisiana                   6932607551                             1331 Hwy 190, Covington, LA USA 70433                     Waste Water                 140.05          -        70.02


Valley International Airport                  RD61                                   Airport Terminal, 3rd Terminal, Harlingen, TX USA 78550   Telecom                     155.00          -        77.50


Valley International Airport                  RM06                                   Airport Terminal, 3rd Terminal, Harlingen, TX USA 78550   Telecom                     160.00          -        80.00


Vectren Energy Delivery (Indiana Gas)         02-600406402-5689552 0                 1441 S Guilford Rd, Carmel, IN USA 46032                  Natural Gas                   44.98         -        22.49


Vectren Energy Delivery (Indiana Gas)         02-600406402-5898802 5                 1370 Veterans Parkway, Clarksville, IN USA 47129          Natural Gas                   81.55         -        40.77




                                                                                                      Page 102 of 108
                                 Case 20-11218-MFW                                Doc 18                  Filed 05/24/20               Page 248 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
              Utility Provider                      Account Number                                             Address                        Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Vectren Energy Delivery (Indiana Gas)   02-621283621-5407799 9                   115 W 1st St, Bloomington, IN USA 47401               Natural Gas                  65.91         -        32.95

                                        02-621283621-5471785 1(fka 02-600406402-
Vectren Energy Delivery (Indiana Gas)                                            695 S State Road 135, Greenwood, IN USA 46142         Natural Gas                  80.22         -        40.11
                                        5471785 2)

Vectren Energy Delivery (Indiana Gas)   02-621368674-5475463 8                   1643 Central Ave, Columbus, IN USA 47201              Natural Gas                103.03          -        51.51


Vectren Energy Delivery (SIGECO)        01-300177781-1176749 8                   7801 Bussing Dr, Evansville, IN USA 47725             Electric Power            1,039.99         -       520.00


Vectren Energy Delivery (SIGECO)        01-300329752-1128958 3                   1396 N GREEN RIVER RD, EVANSVILLE, IN USA 47715       Electric Power             264.04          -       132.02


Vectren Energy Delivery (SIGECO)        01-300329752-1301841 7                   6530 Interchange, Evansville, IN USA 47715            Electric Power               23.91         -        11.96


Verizon                                 Y2442897                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                  20,111.73         -    10,055.87


Verizon                                 Y2229619                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   5,642.63         -     2,821.32


Verizon                                 450574365000180                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   3,722.02         -     1,861.01


Verizon                                 9150261545X25                            1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      23.77         -        11.89


Verizon                                 951661686000181                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   1,572.02         -       786.01


Verizon                                 450581375000183                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    886.70          -       443.35


Verizon                                 450579668000100                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    110.96          -        55.48


Verizon                                 251810215000116                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   2,288.99         -     1,144.49


Verizon                                 351427700000151                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   1,229.80         -       614.90


Verizon                                 951427321000170                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      74.73         -        37.37


Verizon                                 351615287000152                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   1,195.87         -       597.94


Verizon                                 351586467000181                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    803.06          -       401.53


Verizon                                 551324719000140                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      60.12         -        30.06


Verizon                                 951326377000110                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      48.52         -        24.26


Verizon                                 Y2026434                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    320.91          -       160.46


Verizon                                 2DH10539                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      33.88         -        16.94


Verizon                                 Y2229628                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   2,262.19         -     1,131.09


Verizon                                 Y2276294                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    206.53          -       103.26


Verizon                                 Y2385922                                 1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    122.88          -        61.44


Verizon                                 551427283000170                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      55.66         -        27.83


Verizon                                 551587208000108                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   2,966.23         -     1,483.12


Verizon                                 951667509000167                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    330.91          -       165.45


Verizon                                 650023638000104                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      52.62         -        26.31


Verizon                                 650068251000188                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                       8.13         -         4.07


Verizon                                 551326790000139                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    242.20          -       121.10


Verizon                                 551354205000171                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                    206.80          -       103.40


Verizon                                 650091902000175                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      52.66         -        26.33


Verizon                                 252373310000175                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      15.23         -         7.61


Verizon                                 251793973000165                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                   1,141.38         -       570.69


Verizon                                 651777159000137                          1095 Avenue of the Americas, New York, NY USA 10036   Telecom                      66.33         -        33.16




                                                                                                  Page 103 of 108
                                   Case 20-11218-MFW                           Doc 18                  Filed 05/24/20                       Page 249 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                Utility Provider                      Account Number                                        Address                                 Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Verizon                                751777620000129                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    1,021.19         -       510.60


Verizon                                Y1055066                               1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    8,963.04         -     4,481.52


Verizon                                351427316000108                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    1,242.20         -       621.10


Verizon                                551427562000149                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                     177.27          -        88.63


Verizon                                250554734000139                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    2,351.22         -     1,175.61


Verizon                                750559278000150                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    1,614.69         -       807.34


Verizon                                Y2385919                               1095 Avenue of the Americas, New York, NY USA 10036           Telecom                       40.97         -        20.48


Verizon                                353704838000131                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                       43.90         -        21.95


Verizon                                153073069000125                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                       79.99         -        40.00


Verizon                                552042326000175                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                       36.86         -        18.43


Verizon                                952203588000198                        1095 Avenue of the Americas, New York, NY USA 10036           Telecom                    4,403.25         -     2,201.63


Verizon                                Y2393793                               1095 Avenue of the Americas, New York, NY USA 10036           Telecom                   89,132.78         -    44,566.39


Verizon                                U0184870                               1095 Avenue of the Americas, New York, NY USA 10036           Telecom                     463.89          -       231.94

                                                                              Bankruptcy Administration, 500 Technology Drive, Suite 550,
Verizon Wireless                       68068316100006                                                                                       Telecom                     381.53          -       190.77
                                                                              Weldon Spring, MO USA 63304

                                                                              Bankruptcy Administration, 500 Technology Drive, Suite 550,
Verizon Wireless                       68068316100001                                                                                       Telecom                  251,320.37         -   125,660.18
                                                                              Weldon Spring, MO USA 63304

Vermont Gas Systems Inc.               46296-0                                1200 Airport Dr Ste # 3, South Burlington, VT USA 5403        Natural Gas                 273.95          -       136.98


Village of Bourbonnais                 008-0027-01-01                         555 S Main St, Bourbonnais, IL USA 60914                      Waste Water                   42.28         -        21.14


Village of Crestwood                   4804166                                14166 S Cicero Ave, Crestwood, IL USA 60445                   Waste Water                   36.03         -        18.01


Village of Downers Grove               A.5731.2561.05                         2561 Ogden Ave, Downers Grove, IL USA 60515                   Waste Water                   44.97         -        22.49


Village of Lombard                     34858-001 (FKA48421-34858)             633 E Roosevelt Rd, Lombard, IL USA 60148                     Waste Water                   21.87         -        10.94


Village of Mokena                      104-2215-00-04                         9442 W 191st St, Mokena, IL USA 60448                         Waste Water                   18.29         -         9.14


Village of Oak Park                    53200008201                            628 West Madison Ave, Oak Park, IL USA 60302                  Waste Water                   17.81         -         8.90


Village of Schaumburg                  47951 51232                            855 W Golf Rd, Schaumburg, IL USA 60194                       Waste Water                   78.96         -        39.48


Village of Schiller Park               603901200                              3901 N Manheim Rd, Schiller Park, IL USA 60131                Waste Water                 735.30          -       367.65


Village of South Holland               021 01844 00                           254 W 162nd St, South Holland, IL USA 60473                   Waste Water                   73.45         -        36.72


Village of Stone Park                  511 16000 00                           1600 N Mannheim Rd, Stone Park, IL USA 60165                  Waste Water                   42.50         -        21.25


Vineland Municipal Utilities           24458 (fka 96447-59326)                715 South Delsea Dr, Vineland, NJ USA 8360                    Electric Power              379.62          -       189.81


Virginia American Water                1027-210037013218 (fka XX-XXXXXXX-2)   501 S Pickett St, Alexandria, VA USA 22304                    Water                         44.20         -        22.10


Virginia American Water                1027210037192791(FKA XX-XXXXXXX-8)     3750 Jefferson Davis Hwy, Alexandria, VA USA 22305            Water                       189.08          -        94.54


Virginia American Water                1027-210037193251(FKA27-0013325-5)     3750 Jefferson Davis Hwy, Alexandria, VA USA 22305            Water                         34.18         -        17.09


Virginia Natural Gas                   3027919547                             3323 N Military Hwy, Norfolk, VA USA 23518                    Natural Gas                 382.90          -       191.45


Virginia Natural Gas                   3136139460                             1441 Richmond Rd, Williamsburg, VA USA 23185                  Natural Gas                   50.98         -        25.49


Virginia Natural Gas                   8986370350                             1700 Parkview Dr Ste 1765, Chesapeake, VA USA 23320           Natural Gas                   53.61         -        26.80


Virginia Natural Gas                   9985991418                             4124 W Mercury Blvd, Hampton, VA USA 23666                    Natural Gas                   84.26         -        42.13


Vision Communications                  0370019283001                          155 West 10th Blvd, Larose, LA USA 70373                      Telecom                     211.23          -       105.62


Wallingford Electric Division          4.31463E+12                            1211 S Broad St, Wallingford, CT USA 6492                     Electric Power              120.35          -        60.18




                                                                                               Page 104 of 108
                                    Case 20-11218-MFW                                 Doc 18                  Filed 05/24/20                        Page 250 of 253


                                                                                                                                                                           Avg. Monthly   Deposit   Adequate
                 Utility Provider                         Account Number                                           Address                                  Utility Type
                                                                                                                                                                              Spend       Amount    Assurance


Walton EMC                                 544443001                                 3541 Stone Mountain Hwy 78, Snellville, GA USA 30078           Electric Power              282.08          -       141.04


Walton EMC                                 544443003                                 5055 Hwy 78 (Stone Mountain Hwy), Stone Mountain, GA USA 30087 Electric Power              548.53          -       274.26


Walton EMC                                 544443004                                 5065 Hwy 78, Stone Mountain, GA USA 30087                      Electric Power                57.59         -        28.79


Walton EMC                                 874151001                                 5065 Hwy 78, Stone Mountain, GA USA 30087                      Electric Power             1,301.70         -       650.85


Wam Radio                                  8518                                      4230 Packard Road, Ann Arbor, MI USA 48108-1597                Telecom                     714.45          -       357.23


Wam Radio                                  4142                                      4230 Packard Road, Ann Arbor, MI USA 48108-1597                Telecom                     226.24          -       113.12


Warwick Sewer Authority                    0031083475003-12475                       700 Jefferson Bd., Warwick, RI USA 2886                        Waste Water                   28.13         -        14.06


Warwick Sewer Authority                    0039900004705-15883 (fka 0039900004705) 700 Jefferson Bd., Warwick, RI USA 2886                          Waste Water                   28.13         -        14.06


Warwick Utility Billing                    30853548001                               40 Senator St, Warwick, RI USA 2888                            Waste Water                   28.13         -        14.06


Warwick Utility Billing                    61401155300                               2329 Post Rd, Warwick, RI USA 2886                             Waste Water                   86.70         -        43.35


Warwick Utility Billing                    61401179300                               25 Lauderdale Blvd, Warwick, RI USA 2886                       Waste Water                 205.21          -       102.60


Warwick Utility Billing                    0031083475002-12475 (fka 0031083475002) 2329 Post Rd, Warwick, RI USA 2886                               Waste Water                   28.13         -        14.06


Warwick Utility Billing                    18402844500-606332                        40 Senator St, Warwick, RI USA 2888                            Waste Water                   64.04         -        32.02


Warwick Utility Billing                    18402844600-606332                        40 Senator St, Warwick, RI USA 2888                            Waste Water                   28.18         -        14.09


Washington Gas of DC                       320001391293 (fka 3305151817)             3 Warehouse Rd, Washington, DC USA 20001                       Natural Gas                 468.26          -       234.13


Washington Gas of MD                       1337063133                                5732 Buckeystown Pike, Frederick, MD USA 21704                 Natural Gas                 107.24          -        53.62


Washington Gas of MD                       1337063331                                5732 Buckeystown Pike, Frederick, MD USA 21704                 Natural Gas                   19.60         -         9.80


Washington Gas of MD                       2.10003E+11                               8000 Georgia Ave, Silver Springs, MD USA 20910                 Natural Gas                 141.01          -        70.50


Washington Gas of MD                       2.10003E+11                               8000 Georgia Ave, Silver Springs, MD USA 20910                 Natural Gas                   28.22         -        14.11


Washington Gas of VA                       3.10002E+11                               6570 Backlick Rd, Springfield, VA USA 22150                    Natural Gas                   19.43         -         9.72


Washington Gas of VA                       320000302234 (fka 3096909225)             501 S Pickett St, Alexandria, VA USA 22304                     Natural Gas                 131.86          -        65.93


Washington Gas of VA                       320001392291 (fka 3082047501)             3800 Jefferson Davis Hwy, Alexandria, VA USA 22305             Natural Gas                 622.95          -       311.47


Washington Gas of VA                       320001398157 (fka3305283156)              2600 Jefferson Davis Hwy, Arlington, VA USA 22202              Natural Gas                 374.86          -       187.43


Washington Gas of VA                       320001410531 (fka3305310017)              2780 Jefferson Davis Hwy, Arlington, VA USA 22202              Natural Gas                   38.64         -        19.32


Washington Gas of VA                       320001410689 (fka3305311080)              2780 Jefferson Davis Hwy, Arlington, VA USA 22202              Natural Gas                   72.87         -        36.44


Washington Gas of VA                       320005264280 (FKA 3825900248)             211 Catoctin Circle SE, Leesburg, VA USA 20175                 Natural Gas                 180.73          -        90.36


Washington Gas of VA                       320005635810 (FKA 3975087317)             57 W Jubal Early Dr, Winchester, VA USA 22601                  Natural Gas                 108.17          -        54.08


Washington Suburban Sanitary C             2873650000 (fka 1369644)                  4520 St Barnabas Rd, Temple Hills, MD USA 20748                Waste Water                   65.97         -        32.98


Waste Management (CA)                      22-07674-83007                            4000 Campus Dr, Newport Beach, CA USA 92660                    Solid Waste                   40.12         -        20.06


Waste Management (OH)                      1.42136E+11                               19727 Maplewood Ave, Cleveland, OH USA 44135                   Solid Waste                 427.96          -       213.98


Waste Pro (FL)                             2441                                      2600 James L Turnage Blvd, West Palm Beach, FL USA 33406       Solid Waste                 690.14          -       345.07


Waste Pro (FL)                             6066                                      10991 Terminal Access Rd, Fort Myers, FL USA 33913             Solid Waste                 646.43          -       323.22


Water Gas & Light Commission               112619-76675                              3702 Newton Rd, Albany, GA USA 31707                           Electric Power                13.16         -         6.58


Water Revenue Bureau (City of Philadelphia) 5.51612E+14                              8501 Bartram Ave, Philadelphia, PA USA 19153                   Waste Water                5,560.69         -     2,780.34


Water Revenue Bureau (City of Philadelphia) 5.5322E+14                               8500 Essington Ave, Philadelphia, PA USA 19153                 Waste Water                5,869.92         -     2,934.96


Water Revenue Bureau (City of Philadelphia) 8.20322E+15                              8500 Essington Ave, Philadelphia, PA USA 19153                 Water                         50.51         -        25.26




                                                                                                      Page 105 of 108
                                   Case 20-11218-MFW                              Doc 18                  Filed 05/24/20                    Page 251 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
                Utility Provider                         Account Number                                        Address                              Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Water Revenue Bureau (City of Philadelphia) 055-32200-06815-002                  6815 Essington Ave, Philadelphia, PA USA 19153             Waste Water                2,191.53         -     1,095.77


Water Revenue Bureau (City of Philadelphia) 055-32200-08500-041                  8500 Essington Ave, Philadelphia, PA USA 19153             Waste Water                8,032.41         -     4,016.20


Water Revenue Bureau (City of Philadelphia) 055-32200-08500-042                  8500 Essington Ave, Philadelphia, PA USA 19153             Waste Water                4,690.27         -     2,345.14


Water Revenue Bureau (City of Philadelphia) 821-16120-08501-001                  8501 Bartram Ave, Philadelphia, PA USA 19153               Waste Water                   46.33         -        23.17


WaterOne (KS)                             4.00101E+11                            8130 Metcalf Ave, Overland Park, KS USA 66204              Water                         18.11         -         9.06


WaterOne (KS)                             4.00101E+11                            6001 Niemann Rd, Shawnee, KS USA 66203                     Water                         20.48         -        10.24


Waukesha Water Utility                    309231000                              2020 E Moreland Blvd, Waukesha, WI USA 53186               Waste Water                   31.83         -        15.91


Wave Broadband                            1401059598301                          401 Park Place Center, Suite 103, Kirkland, WA USA 98033   Telecom                     178.61          -        89.30


WC Maui Coast Hotel LLC                   1009701                                2259 South Kihei Road, Kihei, HI USA 96753                 Telecom                       82.02         -        41.01


We Energies - WI Electric Power Company   0063-181-313                           6100 Washington Ave, Racine, WI USA 53406                  Electric Power              200.54          -       100.27


We Energies - WI Electric Power Company   5851-931-475                           501 W Edgerton Ave, Milwaukee, WI USA 53207                Electric Power             4,991.28         -     2,495.64


We Energies - WI Electric Power Company   8058-220-098                           5508 75th St, Kenosha, WI USA 53142                        Electric Power              274.85          -       137.43


We Energies - WI Electric Power Company   9024-331-243                           8041 N 76th St, Milwaukee, WI USA 53223                    Electric Power              340.83          -       170.42


We Energies - WI Gas LLC                  6410-211-386                           501 W Edgerton Ave, Milwaukee, WI USA 53207                Natural Gas                 465.97          -       232.98


We Energies - WI Gas LLC                  6883-508-483                           501 W Edgerton Ave, Milwaukee, WI USA 53207                Natural Gas                 419.75          -       209.87

West Penn Power fka Allegheny Power of PA
                                          100 097 781 023                        5105 State Rte 30, Greensburg, PA USA 15601                Electric Power                61.72         -        30.86
(FirstEnergy of PA)

West Virginia American Water              1028-210015962235 (fka XX-XXXXXXX-3)   1200 Airport Rd, Charleston, WV USA 25311                  Water                       567.23          -       283.61


Western Natural Gas (FL)                  50732                                  2027 Rental Car Ln, Jacksonville, FL USA 32218             Propane                     716.99          -       358.49


Western VA Water Authority                108700-518414                          5550 Precision Circle NW, Roanoke, VA USA 24012            Waste Water                 403.52          -       201.76


Wichita Airport                           00000033                               2173 Air Cargo Rd., Wichita, KS USA 67209                  Telecom                     114.09          -        57.05


Wichita Airport                           00000089                               2173 Air Cargo Rd., Wichita, KS USA 67209                  Telecom                       85.39         -        42.69


Wichita Airport                           00000044                               2173 Air Cargo Rd., Wichita, KS USA 67209                  Telecom                     872.42          -       436.21


Windsor Marketing                         DRAC100                                100 Marketing Drive, Suffield, CT USA 06078                Telecom                     428.01          -       214.00


Windstream                                637523136001                           4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                     792.89          -       396.44


Windstream                                7120085                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    3,247.49         -     1,623.74


Windstream                                5300595                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                     909.43          -       454.71


Windstream                                7054532                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    3,280.47         -     1,640.24


Windstream                                160658698                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                       77.13         -        38.57


Windstream                                100800632                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                       67.03         -        33.51


Windstream                                012317162                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                     569.90          -       284.95


Windstream                                7041408                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                     710.05          -       355.02


Windstream                                7076901                                4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    1,032.24         -       516.12


Windstream                                161743359                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    1,969.52         -       984.76


Windstream                                160620296                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                    1,554.21         -       777.10


Windstream                                160607369                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                       62.74         -        31.37


Windstream                                091914461                              4001 Rodney Parham Road, Little Rock, AR USA 72212         Telecom                       33.40         -        16.70




                                                                                                  Page 106 of 108
                                 Case 20-11218-MFW                                Doc 18                   Filed 05/24/20              Page 252 of 253


                                                                                                                                                             Avg. Monthly   Deposit   Adequate
              Utility Provider                      Account Number                                             Address                        Utility Type
                                                                                                                                                                Spend       Amount    Assurance


Windstream                            7019893                                    4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    654.95          -       327.47


Windstream                            91942348                                   4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    213.49          -       106.75


Windstream                            090931523                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    115.40          -        57.70


Windstream                            161241541                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    275.77          -       137.89


Windstream                            161298917                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      38.55         -        19.27


Windstream                            162847530                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      59.28         -        29.64


Windstream                            002499859                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    222.54          -       111.27


Windstream                            7055997                                    4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                   1,221.00         -       610.50


Windstream                            021199345                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      30.63         -        15.32


Windstream                            021472626                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    111.03          -        55.51


Windstream                            021514586                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      56.61         -        28.30


Windstream                            062450243                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    140.74          -        70.37


Windstream                            63121688                                   4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    113.19          -        56.60


Windstream                            063110527                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    183.40          -        91.70


Windstream                            002842348                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                      27.51         -        13.76


Windstream                            040743757                                  4001 Rodney Parham Road, Little Rock, AR USA 72212    Telecom                    299.09          -       149.55


Winnipeg Water and Waste Department   12816623297                                1577 Erin St, Winnipeg, MB Canada R3E 2T2             Waste Water                426.34          -       213.17


Woodhaven Water Department            2-7160-473                                 23955 Allen Rd, Woodhaven, MI USA 48183               Waste Water                114.91          -        57.45


WSSC Water                            6052830000                                 8000 Georgia Ave, Silver Springs, MD USA 20910        Waste Water                126.47          -        63.24

                                      53-0010154658-2 (Premise Number:
Xcel Energy of CO (PSC of Colorado)                                              6470 W 120th Ave, Broomfield, CO USA 80020            Electric Power             244.20          -       122.10
                                      301828014)

Xcel Energy of CO (PSC of Colorado)   53-0011838041-8                            2515 N 49th St, Boulder, CO USA 80301                 Electric Power             500.35          -       250.18


Xcel Energy of CO (PSC of Colorado)   53-0012353645-1                            4950 S Broadway, Englewood, CO USA 80113              Electric Power            1,270.30         -       635.15


Xcel Energy of CO (PSC of Colorado)   53-00856662 ( Premise Number 304237626) 891 14th St Ste 150, Denver, CO USA 80220                Electric Power               49.49         -        24.75


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-9 ( Premise Number 301757898) 311 E County Line Rd Ste A-6, Littleton, CO USA 80122   Electric Power             167.26          -        83.63


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-6 (Premise Number: 304077648) 3535 Quebeu St, Denver, CO USA 80207                    Electric Power             182.93          -        91.47


Xcel Energy of CO (PSC of Colorado)   5305880684 (Premise Number: 301189814)     2160 S Holly St Ste 1, Denver, CO USA 80222           Electric Power             188.51          -        94.25


Xcel Energy of CO (PSC of Colorado)   5306756130 (Premise Number: 301407816)     7667 E Iliff Ave Ste J, Denver, CO USA 80231          Electric Power             269.86          -       134.93


Xcel Energy of CO (PSC of Colorado)   5306933862 (304087160)                     4020 S College Ave, Fort Collins, CO USA 80525        Natural Gas                  77.10         -        38.55

                                      5308266391 (FKA XX-XXXXXXX-1)(Premise
Xcel Energy of CO (PSC of Colorado)                                              4940 S Broadway, Englewood, CO USA 80113              Electric Power            1,032.39         -       516.19
                                      301669037)

Xcel Energy of CO (PSC of Colorado)   5308669752 (Premise Number: 301523453)     5890 E Colfax Ave, Denver, CO USA 80220               Electric Power             413.97          -       206.98


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-1 ( Premise Number 300057751) 2812 Landing View, Grand Junction, CO USA 81506         Electric Power             265.22          -       132.61


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-9 ( Premise Number 301949125) 2555 S Brdway & Yale, Denver, CO USA 80210              Electric Power             196.31          -        98.16


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-0 ( Premise Number 300918038) 5595 N Sheridan, Arvada, CO USA 80002                   Electric Power             165.89          -        82.94


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-0 ( Premise Number 301219894) 5595 N Sheridan, Arvada, CO USA 80002                   Electric Power             340.53          -       170.26


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-9 (Permise 301107699)           23600 E 78th Ave, Denver, CO USA 80249                Electric Power             606.46          -       303.23


Xcel Energy of CO (PSC of Colorado)   XX-XXXXXXX-9 (Permise 301410204)           23600 E 78th Ave, Denver, CO USA 80249                Electric Power             938.18          -       469.09




                                                                                                  Page 107 of 108
                                  Case 20-11218-MFW                                     Doc 18                  Filed 05/24/20               Page 253 of 253


                                                                                                                                                                   Avg. Monthly   Deposit   Adequate
               Utility Provider                           Account Number                                            Address                         Utility Type
                                                                                                                                                                      Spend       Amount    Assurance


Xcel Energy of CO (PSC of Colorado)        5321639969 (Premise: 301107699)             23520 E 78Th Ave, Denver, CO USA 80249                Electric Power            1,452.52         -       726.26


Xcel Energy of CO (PSC of Colorado)        5321639969 (Premise: 301410204)             23520 E 78Th Ave, Denver, CO USA 80249                Electric Power            1,729.25         -       864.62


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-2 ( Premise Number 304173061) 9078 S Woodman Way Ste E, Parker, CO USA 80134           Natural Gas                  79.81         -        39.90


Xcel Energy of CO (PSC of Colorado)        5326426337 (ID:300957051)                   7777 Calawba Ct, Denver, CO USA 80249-6393            Electric Power            1,466.26         -       733.13


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-1 ( Premise Service 304226820)   4637 W 29th St Unit B, Greeley, CO USA 80634          Electric Power             114.42          -        57.21


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-5 (Premise Number 301338928) 2017 Welton St, Denver, CO USA 80205                      Electric Power             609.54          -       304.77


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-9 ( Premise Number 301547921) 11510 W Colfax Ave, Lakewood, CO USA 80215               Electric Power             308.35          -       154.17


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-4 ( Premise Number 301319180) 998 S Havana St, Aurora, CO USA 80012                    Electric Power             406.37          -       203.18


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-9 ( Premise Number 301409582) 24890 E 78th Ave, Denver, CO USA 80249                   Electric Power            6,265.82         -     3,132.91


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-2 ( Premise Number 301409994) 25200 E 78th Ave, Denver, CO USA 80249                   Electric Power             837.79          -       418.90


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-5 (Premise Number: 301711427) 24900 E 78th Ave, Denver, CO USA 80249                   Electric Power           10,069.55         -     5,034.78


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-5 ( Premise Number 301711819) 25200 E 78th Ave, Denver, CO USA 80249                   Natural Gas                322.13          -       161.06


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-6 (Premise Number: 301862305) 24900 E 78th Ave, Denver, CO USA 80249                   Natural Gas               2,615.83         -     1,307.92


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-3 ( Premise Number 302013012) 24900 E 78th Ave, Denver, CO USA 80249                   Natural Gas               1,326.23         -       663.12


Xcel Energy of CO (PSC of Colorado)        5370654267 (Premise: 303881922)             23520 E 78Th Ave, Denver, CO USA 80249                Electric Power            1,551.62         -       775.81


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-1 (303958488)                    7796 Washington St, Thornton, CO USA 80229            Electric Power             213.73          -       106.87


Xcel Energy of CO (PSC of Colorado)        XX-XXXXXXX-2 ( Premise Number 301449652) 10 South Main St, Longmont, CO USA 80501                 Natural Gas                  84.56         -        42.28

Xcel Energy of MN (formerly Northern States
                                            5161669812                                 1420 Davern St, Saint Paul, MN USA 55116              Natural Gas                522.18          -       261.09
Power)

Xcel Energy of MN (formerly Northern States
                                            51-0010750507-4 (Premise: 17567414)        6201 Brooklyn Blvd, Brooklyn Center, MN USA 55429     Electric Power             204.58          -       102.29
Power)

Xcel Energy of MN (formerly Northern States
                                            51-0011102630-2                            2630 Coon Rapids Blvd NW, Coon Rapids, MN USA 55433   Electric Power             121.19          -        60.59
Power)

Xcel Energy of MN (formerly Northern States
                                            5161669823 (302596992)                     1370 Davern St, Saint Paul, MN USA 55116              Electric Power            2,925.06         -     1,462.53
Power)

Xcel Energy of MN (formerly Northern States
                                            5163310803 (302665181)                     1420 Davern St, Saint Paul, MN USA 55116              Electric Power            2,093.93         -     1,046.97
Power)

Xcel Energy of TX                          XX-XXXXXXX-8                                101 N Pullman Rd, Amarillo, TX USA 79111              Electric Power               74.42         -        37.21


Xcel Energy of WI                          5209296413 (303738587)                      2866 Fanta Reed Rd, La Crosse, WI USA 54603           Electric Power               32.37         -        16.18


Xcel Energy of WI                          5271648205 (303598128)                      2866 Fanta Reed Rd, La Crosse, WI USA 54603           Electric Power               55.85         -        27.93


XO Communications                          004000000016126                             13865 Sunrise Valley Drive, Herndon, VA USA 20171     Telecom                    695.70          -       347.85


Yampa Valley Electric Association          660019201                                   262 Piper Lane, Hayden, CO USA 81639                  Electric Power               52.39         -        26.20


York County Natural Gas Authority          130600-28090                                699 Anderson Rd N, Rock Hill, SC USA 29730            Natural Gas                  34.65         -        17.33


York Electric Cooperative                  152847001                                   Mount Gallant Rd, Rock Hill, SC USA 29730             Electric Power               20.45         -        10.23




                                                                                                       Page 108 of 108
